

                                                                                EXHIBIT 10.1




                                  STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                   DEPOSITOR


                                    WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                   TRUSTEE


                                                     AND


                                         EMC MORTGAGE CORPORATION
                                      SERVICER, SPONSOR AND COMPANY



                                      POOLING AND SERVICING AGREEMENT

                                       DATED AS OF NOVEMBER 1, 2006


                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                               Bear Stearns Mortgage Funding Trust 2006-AR4
                           Mortgage Pass-Through Certificates, Series 2006-AR4





--------------------------------------------------------------------------------




                                                         TABLE OF CONTENTS


ARTICLE I             DEFINITIONS................................................................................2
ARTICLE II            CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES...........................42

         Section 2.01.         Conveyance of Mortgage Loans to Trustee..........................................42
         Section 2.02.         Acceptance of Mortgage Loans by Trustee..........................................44
         Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement...................46
         Section 2.04.         Substitution of Mortgage Loans...................................................47
         Section 2.05.         Issuance of Certificates.........................................................49
         Section 2.06.         Representations and Warranties Concerning the Depositor..........................49
         Section 2.07.         Reserved.........................................................................50
         Section 2.08.         Purposes and Powers of the Trust.................................................51

ARTICLE III           ADMINISTRATION AND SERVICING OF MORTGAGE LOANS............................................52

         Section 3.01.         Servicer to Act as Servicer......................................................52
         Section 3.02.         REMIC-Related Covenants..........................................................53
         Section 3.03.         Monitoring of Subservicers.......................................................54
         Section 3.04.         Fidelity Bond....................................................................55
         Section 3.05.         Power to Act; Procedures.........................................................55
         Section 3.06.         Due-on-Sale Clauses; Assumption Agreements.......................................56
         Section 3.07.         Release of Mortgage Files........................................................57
         Section 3.08.         Documents, Records and Funds in Possession of Servicer To Be
                               Held for Trustee.................................................................58
         Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies...........................58
         Section 3.10.         Presentment of Claims and Collection of Proceeds.................................59
         Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies...........................59
         Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and
                               Documents........................................................................60
         Section 3.13.         Realization Upon Defaulted Mortgage Loans........................................60
         Section 3.14.         Compensation for the Servicer....................................................61
         Section 3.15.         REO Property.....................................................................61
         Section 3.16.         Annual Statement as to Compliance; Annual Certification..........................62
         Section 3.17.         Assessments of Compliance and Attestation Reports................................63
         Section 3.18.         Reports Filed with Securities and Exchange Commission............................66
         Section 3.19.         UCC..............................................................................72
         Section 3.20.         Optional Purchase of Defaulted Mortgage Loans....................................73
         Section 3.21.         Books and Records................................................................73
         Section 3.22.         Intention of the Parties and Interpretation......................................74

ARTICLE IV            ACCOUNTS..................................................................................75

         Section 4.01.         Custodial Account................................................................75
         Section 4.02.         Permitted Withdrawals and Transfers from the Custodial Account...................76
         Section 4.03.         Distribution Account.............................................................77
         Section 4.04.         Permitted Withdrawals and Transfers from the Distribution Account................78
         Section 4.05.         Reserved.........................................................................79
         Section 4.06.         Statements to the Trustee........................................................79
         Section 4.07.         The Certificate Insurance Policy.................................................80
         Section 4.08.         Reserve Fund.....................................................................82
         Section 4.09.         Class XP Reserve Account.........................................................83
         Section 4.10.         Reserved.........................................................................84

ARTICLE V             CERTIFICATES..............................................................................85

         Section 5.01.         Certificates.....................................................................85
         Section 5.02.         Registration of Transfer and Exchange of Certificates............................90
         Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates................................94
         Section 5.04.         Persons Deemed Owners............................................................94
         Section 5.05.         Transfer Restrictions on Residual Certificates...................................94
         Section 5.06.         Restrictions on Transferability of Certificates..................................95
         Section 5.07.         ERISA Restrictions...............................................................96
         Section 5.08.         Rule 144A Information............................................................97

ARTICLE VI            PAYMENTS TO CERTIFICATEHOLDERS............................................................98

         Section 6.01.         Distributions on the Certificates................................................98
         Section 6.02.         Allocation of Losses and Subsequent Recoveries..................................102
         Section 6.03.         Payments........................................................................102
         Section 6.04.         Statements to Certificateholders................................................103
         Section 6.05.         Monthly Advances................................................................106
         Section 6.06.         Compensating Interest Payments..................................................106
         Section 6.07.         Distributions on REMIC Regular Interests........................................106

ARTICLE VII           THE SERVICER.............................................................................108

         Section 7.01.         Liabilities of the Servicer.....................................................108
         Section 7.02.         Merger or Consolidation of the Servicer.........................................108
         Section 7.03.         Indemnification of the Trustee..................................................108
         Section 7.04.         Limitations on Liability of the Servicer and Others.............................109
         Section 7.05.         Servicer Not to Resign..........................................................110
         Section 7.06.         Successor Servicer..............................................................110
         Section 7.07.         Sale and Assignment of Servicing................................................110

ARTICLE VIII          DEFAULT..................................................................................111

         Section 8.01.         Events of Default...............................................................111
         Section 8.02.         Trustee to Act; Appointment of Successor........................................112
         Section 8.03.         Notification to Certificateholders..............................................114
         Section 8.04.         Waiver of Defaults..............................................................114
         Section 8.05.         List of Certificateholders......................................................114

ARTICLE IX            CONCERNING THE TRUSTEE...................................................................115

         Section 9.01.         Duties of Trustee...............................................................115
         Section 9.02.         Certain Matters Affecting the Trustee...........................................117
         Section 9.03.         Trustee Not Liable for Certificates or Mortgage Loans...........................118
         Section 9.04.         Trustee May Own Certificates....................................................119
         Section 9.05.         Trustee's Fees and Expenses.....................................................119
         Section 9.06.         Eligibility Requirements for Trustee............................................119
         Section 9.07.         Insurance.......................................................................119
         Section 9.08.         Resignation and Removal of the Trustee..........................................110
         Section 9.09.         Successor Trustee...............................................................120
         Section 9.10.         Merger or Consolidation of Trustee..............................................121
         Section 9.11.         Appointment of Co-Trustee or Separate Trustee...................................121
         Section 9.12.         Federal Information Returns and Reports to Certificateholders;
                               REMIC Administration............................................................122

ARTICLE X             TERMINATION..............................................................................125

         Section 10.01.        Termination Upon Repurchase by the Depositor or its Designee or
                               Liquidation of the Mortgage Loans...............................................125
         Section 10.02.        Additional Termination Requirements.............................................127

ARTICLE XI            MISCELLANEOUS PROVISIONS.................................................................129

         Section 11.01.        Intent of Parties...............................................................129
         Section 11.02.        Amendment.......................................................................129
         Section 11.03.        Recordation of Agreement........................................................130
         Section 11.04.        Limitation on Rights of Certificateholders......................................130
         Section 11.05.        Acts of Certificateholders......................................................132
         Section 11.06.        Governing Law...................................................................133
         Section 11.07.        Notices.........................................................................133
         Section 11.08.        Severability of Provisions......................................................133
         Section 11.09.        Successors and Assigns..........................................................134
         Section 11.10.        Article and Section Headings....................................................134
         Section 11.11.        Counterparts....................................................................134
         Section 11.12.        Notice to Rating Agencies.......................................................134
         Section 11.13.        Use of Subservicers and Subcontractors..........................................134

                                                 EXHIBITS

Exhibit A-1                -        Form of Class A Certificates
Exhibit A-2                -        [Reserved]
Exhibit A-3                -        Form of Class B Certificates
Exhibit A-4                -        Form of Class B-IO Certificates
Exhibit A-5                -        Form of Class R Certificates
Exhibit A-6                -        Form of Class R-X Certificate
Exhibit A-7                -        [Reserved]
Exhibit A-8                -        Form of Class XP Certificate
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        [Reserved]
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter (Non-Rule 144A)
Exhibit F-2                -        Form of Rule 144A Investment Representation
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Custodial Agreement
Exhibit H                  -        Form of Mortgage Loan Purchase Agreement
Exhibit I                  -        Form of Trustee Limited Power of Attorney
Exhibit J                  -        [Reserved]
Exhibit K                  -        Loan Level Format for Tape Input, Servicer Period Reporting
Exhibit L                  -        Reporting Data for Defaulted Loans
Exhibit M                  -        [Reserved]
Exhibit N                  -        Form of Cap Contracts
Exhibit O                  -        Certificate Insurance Guarantee Policy Endorsement
Exhibit P                  -        Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit Q-1                -        Form of Servicer Back-Up Certification
Exhibit Q-2                -        Form of Trustee Back-Up Certification
Exhibit R                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit S                  -        Additional Disclosure Information
Exhibit T                  -        Form of Servicer Certification





--------------------------------------------------------------------------------





                                     POOLING AND SERVICING AGREEMENT

         Pooling and Servicing  Agreement dated as of November 1, 2006,  among  Structured  Asset Mortgage
Investments II Inc., a Delaware  corporation,  as depositor (the "Depositor"),  Wells Fargo Bank, National
Association,  a banking  association  organized under the laws of the United States, not in its individual
capacity  but solely as trustee  (the  "Trustee")  and EMC  Mortgage  Corporation,  as  servicer  (in such
capacity,  the  "Servicer"),  as company (in such  capacity,  the  "Company" or "EMC") and, as sponsor (in
such capacity, the "Sponsor").

                                          PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired the Mortgage  Loans from the Sponsor.
On the Closing Date,  the Depositor  will sell the Mortgage  Loans and certain other property to the Trust
Fund and  receive in  consideration  therefor  Certificates  evidencing  the entire  beneficial  ownership
interest in the Trust Fund.

         The  Trustee on behalf of the Trust shall make an election  for the assets  constituting  REMIC I
to be treated  for  federal  income tax  purposes  as a REMIC.  On the  Startup  Day,  the REMIC I Regular
Interests will be designated "regular interests" in such REMIC.

         The Trustee on behalf of the Trust shall make an election  for the assets  constituting  REMIC II
to be treated  for  federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC II Regular
Interests will be designated "regular interests" in such REMIC.

         The Trustee on behalf of the Trust shall make an election for the assets  constituting  REMIC III
to be treated  for federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC III Regular
Interest will be designated the single "regular interest" in such REMIC.

         The Class R  Certificates will evidence  ownership of the "residual  interest" in each of REMIC I
and REMIC II. The Class R-X  Certificates  will  evidence  ownership of the  "residual  interest" in REMIC
III.

         The Mortgage  Loans will have an  Outstanding  Principal  Balance as of the Cut-off  Date,  after
deducting all Scheduled Principal due on or before the Cut-off Date, of $510,658,032.44.

         In consideration of the mutual  agreements  herein contained,  the Depositor,  the Servicer,  the
Sponsor, the Company and the Trustee agree as follows:


                                                ARTICLE I

                                               Definitions

         Whenever used in this Agreement,  the following  words and phrases,  unless  otherwise  expressly
provided or unless the context otherwise requires, shall have the meanings specified in this Article.

         2006-AR4 REMIC: Any of REMIC I, REMIC II and REMIC III.

         Accepted   Servicing   Practices:   The  procedures,   including  prudent   collection  and  loan
administration  procedures,  and the standard of care (i)  employed by prudent  mortgage  servicers  which
service  mortgage loans of the same type as the Mortgage Loans in the  jurisdictions  in which the related
Mortgage  Properties  are  located or (ii) in  accordance  with the Fannie Mae Guide or Freddie Mac Guide,
subject to any variances  negotiated with Fannie Mae or Freddie Mac and subject to the express  provisions
of this  Agreement.  Such standard of care shall not be lower than that the Servicer  customarily  employs
and
exercises
in  servicing  and  administering  similar  mortgage  loans  for  its own  account  and  shall  be in full
compliance with all federal, state, and local laws, ordinances, rules and regulations.

         Account:  The  Custodial  Account,  the  Distribution  Account,  the Reserve Fund or the Class XP
Reserve Account as the context may require.

         Actual Monthly Payments:  For any Mortgage Loan and each Due Period,  the actual monthly payments
of principal and interest received during such month on such Mortgage Loan.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Adjusted  Rate Cap:  With respect to the  Certificates  (other than the Class A-2  Certificates),
each  Distribution  Date and the related Due Period,  the sum of (i) the  Scheduled  Payments  owed on the
Mortgage Loans for such Due Period less the Servicing Fees and (ii) the Actual Monthly  Payments  received
in  excess  of the  Scheduled  Payments,  expressed  as a per annum  rate  calculated  on the basis of the
aggregate  Stated Principal  Balance of the Mortgage Loans for such Due Period and further  reflecting the
accrual of interest on an actual/360 basis.

                  With respect to the Class A-2  Certificates,  each Distribution Date and the related Due
Period,  the excess of (1) the sum of (i) the scheduled  Monthly  Payments owed on the Mortgage  Loans for
such Due Period less the Servicing  Fees and (ii) the Actual  Monthly  Payments  received in excess of the
Scheduled  Monthly  Payments,  expressed  as a per annum  rate  calculated  on the basis of the  aggregate
Stated Principal  Balance of the Mortgage Loans for such Due Period over (2) the insurance  premium on the
Class A-2 Certificates expressed as a per annum rate adjusted to an actual/360 basis.

         Affiliate:  As to any  Person,  any  other  Person  controlling,  controlled  by or under  common
control with such Person.  "Control"  means the power to direct the  management  and policies of a Person,
directly or  indirectly,  whether  through  ownership  of voting  securities,  by  contract or  otherwise.
"Controlled" and "Controlling"  have meanings  correlative to the foregoing.  The Trustee may conclusively
presume that a Person is not an Affiliate of another  Person unless a  Responsible  Officer of the Trustee
has actual knowledge to the contrary.

         Aggregate  Premium  Amount:  As to any  Distribution  Date  and  the  Insured  Certificates,  the
product of  one-twelfth  of the Premium  Rate and the  aggregate of the Current  Principal  Amounts of the
Insured  Certificates  on the  immediately  preceding  Distribution  Date,  or,  in the case of the  first
Distribution  Date, the Closing Date, in each case after giving effect to  distributions of principal made
on such Distribution Date.

         Agreement:  This  Pooling and  Servicing  Agreement  and all  amendments  hereof and  supplements
hereto.

         Annual Certification:  As defined in Section 3.16(b) herein.

         Annual Statement of Compliance:  As defined in Section 3.16(a).

         Applicable  Credit  Rating:  For any long-term  deposit or security,  a credit rating of "AAA" in
the case of S&P or "Aaa" in the case of Moody's (or with respect to  investments  in money market funds, a
credit  rating of "AAAm" or "AAAm-G" in the case of S&P and the highest  rating given by Moody's for money
market funds in the case of Moody's).  For any  short-term  deposit or security,  or a rating of "A-l+" in
the case of S&P or "Prime-1" in the case of Moody's.

         Applicable  State Law: For purposes of  Section 9.12(e),  the  Applicable  State Law shall be (a)
the law of the  State of New York and (b) such  other  state  law  whose  applicability  shall  have  been
brought to the attention of the Trustee by either (i) an Opinion of Counsel  reasonably  acceptable to the
Trustee  delivered to it by the Servicer or the Depositor,  or  (ii) written  notice from the  appropriate
taxing authority as to the applicability of such state law.

         Applied  Realized  Loss  Amount:  With  respect to any  Distribution  Date and a Class of Class A
Certificates or Class B  Certificates,  the sum of the Realized Losses with respect to the Mortgage Loans,
which are to be  applied in  reduction  of the  Current  Principal  Amount of such  Class of  Certificates
pursuant to this Agreement in an amount equal to the amount,  if any, by which, (i) the aggregate  Current
Principal Amount of all of the  Certificates  (after all  distributions of principal on such  Distribution
Date)  exceeds  (ii)  the  aggregate  Stated  Principal  Balance  of all of the  Mortgage  Loans  for such
Distribution  Date.  The  Applied  Realized  Loss  Amount  with  respect to the  Mortgage  Loans  shall be
allocated  first  to the  Class  B-5,  Class  B-4,  Class  B-3,  Class  B-2 and  Class  B-1  Certificates,
sequentially  in that  order,  in each case  until the  Current  Principal  Amount of such  Class has been
reduced to zero.  Thereafter,  the  principal  portion of Realized  Losses on the  Mortgage  Loans will be
allocated  on any  Distribution  Date to the Class A-2 and Class A-1  Certificates,  sequentially  in that
order, until the Current Principal Amount of each such Class has been reduced to zero.

         Appraised Value:  For any Mortgaged  Property related to a Mortgage Loan, the amount set forth as
the  appraised  value of such  Mortgaged  Property in an  appraisal  made for the mortgage  originator  in
connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With respect to each  Distribution  Date,  the aggregate  Principal  Funds and
Interest Funds for such Distribution Date.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bankruptcy  Code:  The  United  States  Bankruptcy  Code,  as amended  as  codified  in 11 U.S.C.
§§ 101-1330.

         Bankruptcy  Loss:  Any loss  resulting  from a bankruptcy  court,  in connection  with a personal
bankruptcy of a mortgagor,  (1) establishing the value of a mortgaged  property at an amount less than the
Outstanding  Principal  Balance of the Mortgage  Loan secured by such  mortgaged  property or (2) reducing
the amount of the Monthly Payment on the related Mortgage Loan.

         Basis Risk Shortfall:  On the Distribution Date, if any, of:


         1.       the amount of Current  Interest  that such Class would have been  entitled to receive on
                  such  Distribution  Date had the applicable  Pass-Through  Rate been calculated at a per
                  annum rate equal to One-Month  LIBOR plus the related  Margin and (ii) 10.50% per annum,
                  over


         2.       the amount of  Current  Interest  on such Class  calculated  using a  Pass-Through  Rate
                  equal to the Net Rate Cap for such Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any Distribution  Date and each Class
of  Class A  Certificates  and  Class B  Certificates,  the  sum of the  Basis  Risk  Shortfall  for  such
Distribution  Date and the Basis Risk Shortfalls for all previous  Distribution  Dates not previously paid
from any source  including  the Excess  Cashflow  and  payments  under the Cap  Contracts,  together  with
interest  thereon at a rate equal to the  related  Pass-Through  Rate for such Class of  Certificates  for
such Distribution Date.

         Book-Entry  Certificates:   Initially,  all  Classes  of  Certificates  other  than  the  Private
Certificates and the Residual Certificates.

         Business  Day:  Any day other than  (i) a  Saturday  or a Sunday,  or (ii) a day on which the New
York Stock Exchange or Federal Reserve is closed or on which banking  institutions in any  jurisdiction in
which the Trustee,  the Custodian,  the Certificate Insurer or the Servicer are authorized or obligated by
law or executive order to be closed.

         Cap Contracts:  With respect to each Class of Class A Certificates and Class B Certificates,  the
respective cap contracts,  dated as of November 30, 2006, between the Trustee,  on behalf of the Trust for
the  benefit of the Holders of the  related  Certificates,  and the Cap  Counterparty,  together  with any
scheduling, confirmations or other agreements related thereto, attached hereto as Exhibit N.

         Cap Contract  Payment  Amount:  With respect to any  Distribution  Date and a Cap  Contract,  the
amounts received from such Cap Contract, if any, on such Distribution Date.

         Cap Counterparty: Bear Stearns Financial Products Inc.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest
in the Trust Fund signed and  countersigned  by the Trustee in  substantially  the forms annexed hereto as
Exhibits A-1, A-3, A-4, A-5, A-6 and A-8 with the blanks therein appropriately completed.

         Certificate  Insurance Policy: The certificate  insurance policy,  dated as of November 30, 2006,
endorsed  by the  Certificate  Insurer  to  the  Trustee  on  behalf  of the  Holders  of  the  Class  A-2
Certificates, the endorsement of which is attached hereto as Exhibit O.

         Certificate Insurer:  Ambac Assurance Corporation.

         Certificate  Insurer  Default:  The  existence and  continuance  of any of the  following:  (a) a
failure by the Certificate  Insurer to make a payment  required under the Certificate  Insurance Policy in
accordance  with its terms;  (b) the entry of a decree or order of a court or agency  having  jurisdiction
in respect  of the  Certificate  Insurer in an  involuntary  case under any  present or future  federal or
state  bankruptcy,  insolvency or similar law  appointing a conservator or receiver or liquidator or other
similar official of the Certificate  Insurer or of any substantial  part of its property,  or the entering
of an  order  for the  winding  up or  liquidation  of the  affairs  of the  Certificate  Insurer  and the
continuance  of any such  decree  or order  undischarged  or  unstayed  and in  force  for a period  of 90
consecutive  days;  (c) the  Certificate  Insurer shall  consent to the  appointment  of a conservator  or
receiver or liquidator or other similar  official in any insolvency,  readjustment of debt,  marshaling of
assets  and  liabilities  or  similar  proceedings  of or  relating  to the  Certificate  Insurer or of or
relating to all or  substantially  all of its  property;  or (d) the  Certificate  Insurer  shall admit in
writing its  inability to pay its debts  generally as they become due,  file a petition to take  advantage
of or otherwise  voluntarily  commence a case or proceeding under any applicable  bankruptcy,  insolvency,
reorganization  or other  similar  statute,  make an  assignment  for the  benefit  of its  creditors,  or
voluntarily suspend payment of its obligations.

         Certificate  Owner:  Any Person who is the  beneficial  owner of a Certificate  registered in the
name of the Depository or its nominee.

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Class:  With respect to the  Certificates,  any of Class A-1,  Class A-2,  Class A-3,  Class B-1,
Class B-2, Class B-3, Class B-4, Class B-5, Class R, Class R-X, Class XP and Class B-IO Certificates.

         Class A Certificates: The Class A-1 Certificates and Class A-2 Certificates.

         Class A Principal  Distribution  Amount:  For any Distribution Date on or after the Stepdown Date
on which a Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the  aggregate
Current  Principal Amount of the Class A Certificates  immediately  prior to such  Distribution  Date over
(y) the lesser of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage Loans as
of the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses
on the  Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) the  aggregate  Stated
Principal  Balance of the  Mortgage  Loans as of the last day of the related Due Period  (after  reduction
for  Principal  Prepayments  and  Realized  Losses on the  Mortgage  Loans  incurred  during  the  related
Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in November 2012,  25.250% and (ii)
on or after the  Distribution  Date in November  2012,  20.200%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance of the  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction  for  Principal  Prepayments  and Realized  Losses on the  Mortgage  Loans  incurred  during the
related  Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Mortgage  Loans as of
the Cut-off Date.

         Class B Certificates: The Class B-1, Class B-2, Class B-3, Class B-4 and Class B-5 Certificates.

         Class B-1  Principal  Distribution  Amount:  For any  Distribution  Date on or after the Stepdown
Date on which a  Trigger  Event is not in  effect,  an  amount  equal  to the  excess  (if any) of (x) the
Current  Principal Amount of the Class B-1 Certificates  immediately  prior to such Distribution Date over
(y) the lesser of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage Loans as
of the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses
on the  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  over  (b) the sum of (1) the
aggregate Current  Principal Amount of the Class A Certificates  (after taking into account the payment of
the Class A  Principal  Distribution  Amount  for such  Distribution  Date) and (2) the  aggregate  Stated
Principal  Balance of the  Mortgage  Loans as of the last day of the related Due Period  (after  reduction
for  Principal  Prepayments  and  Realized  Losses on the  Mortgage  Loans  incurred  during  the  related
Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in November 2012,  16.250% and (ii)
on or after the  Distribution  Date in November  2012,  13.000%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance of the  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction  for  Principal  Prepayments  and Realized  Losses on the  Mortgage  Loans  incurred  during the
related  Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Mortgage  Loans as of
the Cut-off Date.

         Class B-2  Principal  Distribution  Amount:  For any  Distribution  Date on or after the Stepdown
Date on which a  Trigger  Event is not in  effect,  an  amount  equal  to the  excess  (if any) of (x) the
Current  Principal Amount of the Class B-2 Certificates  immediately  prior to such Distribution Date over
(y) the lesser of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage Loans as
of the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses
on the  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  over  (b) the sum of (1) the
aggregate Current  Principal Amount of the Class A Certificates  (after taking into account the payment of
the  Class A  Principal  Distribution  Amount  for such  Distribution  Date),  (2) the  aggregate  Current
Principal  Amount of the Class B-1  Certificates  (after  taking into account the payment of the Class B-1
Principal  Distribution  Amounts  for such  Distribution  Date)  and (3) the  aggregate  Stated  Principal
Balance  of the  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments and Realized  Losses on the Mortgage Loans incurred  during the related  Prepayment
Period)  multiplied by (i) prior to the Distribution  Date in November 2012,  11.375% and (ii) on or after
the  Distribution  Date in  November  2012,  9.100%,  and  (II) the  excess  of (a) the  aggregate  Stated
Principal  Balance of the  Mortgage  Loans as of the last day of the related Due Period  (after  reduction
for  Principal  Prepayments  and  Realized  Losses on the  Mortgage  Loans  incurred  during  the  related
Prepayment  Period)  over (b)  0.50% of the  Stated  Principal  Balance  of the  Mortgage  Loans as of the
Cut-off Date.

         Class B-3  Principal  Distribution  Amount:  For any  Distribution  Date on or after the Stepdown
Date on which a  Trigger  Event is not in  effect,  an  amount  equal  to the  excess  (if any) of (x) the
Current  Principal Amount of the Class B-3 Certificates  immediately  prior to such Distribution Date over
(y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans
as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized
Losses on the Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1) the
aggregate Current  Principal Amount of the Class A Certificates  (after taking into account the payment of
the  Class A  Principal  Distribution  Amount  for such  Distribution  Date),  (2) the  aggregate  Current
Principal  Amount of the Class B-1  Certificates  (after  taking into account the payment of the Class B-1
Principal  Distribution  Amounts for such  Distribution  Date), (3) the aggregate Current Principal Amount
of the Class  B-2  Certificates  (after  taking  into  account  the  payment  of the  Class B-2  Principal
Distribution  Amounts for such  Distribution  Date) and (4) the aggregate Stated Principal  Balance of the
Mortgage  Loans as of the last day of the related Due Period (after  reduction  for Principal  Prepayments
and Realized Losses on the Mortgage Loans incurred  during the related  Prepayment  Period)  multiplied by
(i) prior to the Distribution  Date in November 2012,  8.250% and (ii) on or after the  Distribution  Date
in  November  2012,  6.600%,  and (II) the excess of (a) the  aggregate  Stated  Principal  Balance of the
Mortgage  Loans as of the last day of the related Due Period (after  reduction  for Principal  Prepayments
and Realized  Losses on the Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50%
of the Stated Principal Balance of the Mortgage Loans as of the Cut-off Date.

         Class B-4  Principal  Distribution  Amount:  For any  Distribution  Date on or after the Stepdown
Date on which a  Trigger  Event is not in  effect,  an  amount  equal  to the  excess  (if any) of (x) the
Current  Principal Amount of the Class B-4 Certificates  immediately  prior to such Distribution Date over
(y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans
as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized
Losses on the Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1) the
aggregate Current  Principal Amount of the Class A Certificates  (after taking into account the payment of
the  Class A  Principal  Distribution  Amount  for such  Distribution  Date),  (2) the  aggregate  Current
Principal  Amount of the Class B-1  Certificates  (after  taking into account the payment of the Class B-1
Principal  Distribution  Amounts for such  Distribution  Date), (3) the aggregate Current Principal Amount
of the Class  B-2  Certificates  (after  taking  into  account  the  payment  of the  Class B-2  Principal
Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal  Amount of the
Class B-3  Certificates  (after  taking into account the payment of the Class B-3  Principal  Distribution
Amounts for such  Distribution  Date) and (5) the aggregate Stated Principal Balance of the Mortgage Loans
as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized
Losses on the Mortgage Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to
the  Distribution  Date in November 2012,  6.875% and (ii) on or after the  Distribution  Date in November
2012,  5.500%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage Loans
as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized
Losses on the Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date.

         Class B-5  Principal  Distribution  Amount:  For any  Distribution  Date on or after the Stepdown
Date on which a  Trigger  Event is not in  effect,  an  amount  equal  to the  excess  (if any) of (x) the
Current  Principal Amount of the Class B-5 Certificates  immediately  prior to such Distribution Date over
(y) the lesser of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage Loans as
of the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses
on the  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  over  (b) the sum of (1) the
aggregate Current  Principal Amount of the Class A Certificates  (after taking into account the payment of
the  Class A  Principal  Distribution  Amount  for such  Distribution  Date),  (2) the  aggregate  Current
Principal  Amount of the Class B-1  Certificates  (after  taking into account the payment of the Class B-1
Principal  Distribution  Amounts for such  Distribution  Date), (3) the aggregate Current Principal Amount
of the Class  B-2  Certificates  (after  taking  into  account  the  payment  of the  Class B-2  Principal
Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal  Amount of the
Class B-3  Certificates  (after  taking into account the payment of the Class B-3  Principal  Distribution
Amounts  for such  Distribution  Date),  (5) the  aggregate  Current  Principal  Amount  of the  Class B-4
Certificates  (after taking into account the payment of the Class B-4 Principal  Distribution  Amounts for
such  Distribution  Date) and (6) the aggregate Stated  Principal  Balance of the Mortgage Loans as of the
last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on the
Mortgage  Loans  incurred  during  the  related   Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution  Date in November 2012,  1.875% and (ii) on or after the Distribution  Date in November 2012,
1.500%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on
the Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date.

         Class B-IO Advances:  As defined in Section 6.01(d).

         Class B-IO Distribution  Amount:  With respect to any Distribution Date, the Current Interest for
the Class B-IO  Certificates  for such  Distribution  Date (from REMIC II to REMIC III on account of REMIC
II Regular Interest  B-IO-I);  provided,  however,  that on and after the  Distribution  Date on which the
aggregate  Current  Principal  Amount of the Class A or Class B Certificates has been reduced to zero, the
Class B-IO  Distribution  Amount shall  include the  Overcollateralization  Amount  (which shall be deemed
distributable,  first,  from  REMIC II to REMIC III on account of REMIC II  Regular  Interest  B-IO-I,  in
respect of accrued and unpaid  interest  thereon  until such accrued and unpaid  interest  shall have been
reduced to zero and,  thereafter,  from  REMIC II to REMIC III on  account  of REMIC II  Regular  Interest
B-IO-P, in respect of the principal balance thereof).

         Class B-IO  Pass-Through  Rate: With respect to the Class B-IO  Certificates or REMIC II  Regular
Interest B-IO-I,  and any  Distribution  Date, a per annum rate equal to the sum of (a) the Maximum Coupon
Strip Rate and (b) the  percentage  equivalent  of a fraction,  the  numerator  of which is the sum of the
amounts  calculated  pursuant to clauses (i) through  (iii)  below,  and the  denominator  of which is the
aggregate   Uncertificated   Principal  Balance  of  the  REMIC I  Regular  Interests.   For  purposes  of
calculating the Pass-Through  Rate for the Class B-IO  Certificates,  the numerator is equal to the sum of
the following components:

         (i)      the  Uncertificated  Pass-Through  Rate for  REMIC I  Regular  Interest  LT1  minus  the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT1;

         (ii)     the  Uncertificated  Pass-Through  Rate for  REMIC I  Regular  Interest  LT2  minus  the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT2; and

         (iii)    the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT4 minus twice the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT4.

         Class R  Certificates:  The Class R  Certificates  substantially  in the form  annexed  hereto as
Exhibit A-5 and  evidencing  ownership of interests  designated  as  "residual  interests"  in REMIC I and
REMIC II for purposes of the REMIC  Provisions.  Component I of the Class R Certificates  is designated as
the sole  class of  "residual  interest"  in  REMIC I  and  Component II  of the Class R  Certificates  is
designated as the sole class of "residual interest" in REMIC II.

         Class R-X  Certificates:  The Class R-X  Certificates  substantially  in the form annexed  hereto
as Exhibit A-6 and  evidencing  ownership of the  "residual  interest"  in  REMIC III  for purposes of the
REMIC Provisions.

         Class XP Reserve  Account:  The account  established  and  maintained by the Trustee  pursuant to
Section 4.09 hereof.

         Closing Date:  November 30, 2006.

         Code:  The Internal Revenue Code of 1986, as amended.

         Commission or SEC:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment: As defined in Section 6.06.

         Corporate Trust Office:  The designated  office of the Trustee,  where at any particular time its
corporate  trust  business  with  respect to this  Agreement  shall be  administered.  For the  purpose of
registration  and transfer and exchange only,  the Corporate  Trust Office of the Trustee shall be located
at Sixth Street and Marquette  Avenue,  Minneapolis,  Minnesota 55479,  Attention:  Corporate Trust Group,
Bear Stearns  Mortgage  Funding Trust  2006-AR4.  The Corporate Trust Office of the Trustee at the date of
the execution of this  Agreement for all other purposes is located at 9062 Old Annapolis  Road,  Columbia,
Maryland 21045, Attention: Corporate Trust Group, Bear Stearns Mortgage Funding Trust 2006-AR4.

         Credit Enhancement  Percentage:  For any Distribution Date is the percentage obtained by dividing
(x)  the   aggregate   Current   Principal   Amount   of  the   Class  B   Certificates   (including   the
Overcollateralization  Amount)  thereto by (y) the  aggregate  Principal  Balance of the  Mortgage  Loans,
calculated  after taking into account  distributions  of principal on the Mortgage Loans and  distribution
of the Principal  Distribution  Amounts to the holders of the Certificates  then entitled to distributions
of principal on such Distribution Date.

         Cumulative Loss Test Violation:  If on any  Distribution  Date, the aggregate  amount of Realized
Losses on the  Mortgage  Loans  incurred  since the Cut-off  Date  through the last day of the related Due
Period  divided by the aggregate  Principal  Balance of the Mortgage  Loans as of the Cut-off Date exceeds
the applicable percentages set forth below with respect to such Distribution Date:

Distribution Date Occurring in                       Percentage
December 2008 through November 2009                  0.20%
December 2009 through November 2010                  0.40%
December 2010 through November 2011                  0.75%
December 2011 through November 2012                  1.05%
December 2012 and thereafter                         1.45%

         Current  Interest:  As  of  any  Distribution  Date,  with  respect  to  each  Class  of  Offered
Certificates  and the Class B-5  Certificates,  (i) the interest  accrued on the Current  Principal Amount
(or in the case of the Class B-IO  Certificates,  the Notional Amount) during the related Interest Accrual
Period at the  applicable  Pass-Through  Rate plus any  amount  previously  distributed  with  respect  to
interest  for such  Certificate  that  has  been  recovered  as a  voidable  preference  by a  trustee  in
bankruptcy  minus, in the case of the Class A Certificates  or Class B  Certificates,  (ii) the sum of (a)
any Prepayment  Interest  Shortfall for such Distribution  Date, to the extent not covered by Compensating
Interest  Payments and (b) any  shortfalls  resulting  from the  application  of the Relief Act during the
related Due Period;  provided,  however,  that for purposes of calculating  Current  Interest for any such
Class,  amounts  specified in clauses (ii)(a) and (ii)(b) hereof for any such  Distribution  Date shall be
allocated  first to the Class B-IO  Certificates  and the  Residual  Certificates  in reduction of amounts
otherwise  distributable  to such  Certificates  on such  Distribution  Date and then any excess  shall be
allocated  to each other Class of  Certificates,  pro rata,  based on the  respective  amounts of interest
accrued  pursuant  to  clause  (i)  hereof  for each such  Class on such  Distribution  Date,  (c) any Net
Deferred  Interest  allocated to such Class,  and (d) the interest  portion of any Realized  Losses on the
Mortgage Loans allocated to such Class in the manner as described herein.

         Current  Principal  Amount:  With respect to any Class A Certificate or Class B Certificate as of
any  Distribution  Date,  the  initial  principal  amount of such  Certificate  plus the amount of any Net
Deferred Interest allocated thereto on the related  Distribution Date and all previous  Distribution Dates
plus any Subsequent  Recoveries  added to the Current  Principal Amount of such  Certificates  pursuant to
Section  6.02(h)  hereof,  and reduced by (i) all amounts  distributed on previous  Distribution  Dates on
such Certificate  with respect to principal and (ii) any  Applied Realized Loss Amounts  allocated to such
Class on previous  Distribution  Dates.  With respect to any Class of Certificates,  the Current Principal
Amount  thereof will equal the sum of the Current  Principal  Amounts of all  Certificates  in such Class.
The initial Current Principal Amount for each Class of Certificates is set forth in Section 5.01(c)(iv).

         Curtailment:  Any Principal  Prepayment made by a Mortgagor  which is not a Principal  Prepayment
in full.

         Custodial  Account:  The trust  account  or  accounts  created  and  maintained  by the  Servicer
pursuant to Section 4.01,  which shall be denominated "Wells Fargo Bank, National Association,  as Trustee
f/b/o holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding Trust
2006-AR4,  Mortgage  Pass-Through  Certificates,   Series  2006-AR4,  Custodial  Account."  The  Custodial
Account shall be an Eligible Account.

         Custodial  Agreement:  An  agreement,  dated as of the  Closing  Date  among the  Depositor,  the
Servicer, the Trustee and the Custodian in substantially the form of Exhibit G hereto.

         Custodian:  Wells  Fargo  Bank,  National  Association,  or  any  successor  custodian  appointed
pursuant to the provisions hereof and of the Custodial Agreement.

         Cut-off Date:  November 1, 2006.

         Cut-off Date Balance:  $510,658,032.44.

         Deferred  Interest:  The amount of accrued  interest on the Mortgage Loans,  the payment of which
is  deferred  and  added  to the  Outstanding  Principal  Balance  of a  Mortgage  Loan  due  to  negative
amortization on such Mortgage Loan.

         Deficiency Amount:  As defined in the Certificate Insurance Policy.

         Deficient  Valuation:  A Bankruptcy  Loss that results if a court,  in connection with a personal
bankruptcy  of a  Mortgagor,  establishes  the value of a  Mortgaged  Property  at an amount less than the
unpaid principal balance of the Mortgage Loan secured by such Mortgaged Property.

         Delinquency  Recognition  Policies:  The generally  accepted  industry  standard that defines the
proper means of reporting  delinquency  status when a loan is  determined  to be delinquent if the payment
is not received by the end of the day immediately preceding the loan's next due date.

         Delinquency  Test Violation:  If on any  Distribution  Date, the percentage  obtained by dividing
(x) the aggregate  outstanding principal balance of the mortgage loans that are 60 days or more Delinquent
or are in bankruptcy or  foreclosure  or are REO  Properties  by (y) the aggregate  Outstanding  Principal
Balance of the Mortgage  Loans, in each case, as of the last day of the previous  calendar month,  exceeds
(i) prior to the  Distribution  Date in November  2012,  27.72% of the Credit  Enhancement  Percentage and
(ii) on or after the Distribution Date in November 2012, 34.65%.

         Delinquent:  A Mortgage Loan is  "Delinquent"  if any payment due thereon is not made pursuant to
the terms of such  Mortgage  Loan by the close of business on the day such payment is scheduled to be due.
A Mortgage  Loan is "30 days  delinquent"  if such payment has not been  received by the close of business
on the last  day of the  month  immediately  succeeding  the  month in which  such  payment  was due.  For
example,  a  Mortgage  Loan with a  payment  due on  December  1 that  remained  unpaid as of the close of
business on January 31 would then be  considered  to be 30 to 59 days  delinquent.  Similarly for "60 days
delinquent," "90 days delinquent" and so on.

         Depositor:  Structured  Asset  Mortgage  Investments  II Inc.,  a  Delaware  corporation,  or its
successors in interest.

         Depository:  The Depository  Trust Company,  the nominee of which is Cede & Co., or any successor
thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

         Depository  Participant:  A broker,  dealer, bank or other financial  institution or other Person
for whom  from  time to time the  Depository  effects  book-entry  transfers  and  pledges  of  securities
deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings
bank,  mutual  savings  bank or savings  and loan  association)  or trust  company  (which may include the
Trustee), the deposits of which are fully insured by the FDIC to the extent provided by law.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day,  the Business Day
immediately preceding such 15th day) of the month of the Distribution Date.

         Disqualified  Organization:   Any  of  the  following:   (i) the  United  States,  any  State  or
political  subdivision  thereof,  any possession of the United States, or any agency or instrumentality of
any of the foregoing  (other than an  instrumentality  which is a corporation if all of its activities are
subject to tax and,  except for the  Freddie  Mac or any  successor  thereto,  a majority  of its board of
directors is not selected by such  governmental  unit),  (ii) any foreign  government,  any  international
organization,  or any agency or instrumentality  of any of the foregoing,  (iii) any  organization  (other
than certain  farmers'  cooperatives  described in  Section 521  of the Code) which is exempt from the tax
imposed by  Chapter 1 of the Code  (including  the tax  imposed by  Section 511  of the Code on  unrelated
business   taxable   income),   (iv)   rural   electric   and   telephone    cooperatives   described   in
Section 1381(a)(2)(C)  of the Code or (v) any other  Person so  designated  by the  Trustee  based upon an
Opinion of Counsel  that the holding of an  ownership  interest in a Residual  Certificate  by such Person
may cause any  2006-AR4  REMIC  contained in the Trust or any Person  having an ownership  interest in the
Residual  Certificate  (other than such Person) to incur a liability for any federal tax imposed under the
Code that would not  otherwise  be imposed  but for the  transfer of an  ownership  interest in a Residual
Certificate to such Person.  The terms "United States,"  "State" and  "international  organization"  shall
have the meanings set forth in Section 7701 of the Code or successor provisions.

         Distribution  Account:  The trust  account or  accounts  created  and  maintained  by the Trustee
pursuant to Section 4.03,  which shall be denominated "Wells Fargo Bank, National Association,  as Trustee
f/b/o holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding Trust
2006-AR4,  Mortgage Pass-Through  Certificates,  Series 2006-AR4 - Distribution Account." The Distribution
Account shall be an Eligible Account.

         Distribution Account Deposit Date:  The second Business Day prior to each Distribution Date.

         Distribution  Date: The 25th day of any month,  beginning in the month immediately  following the
month of the Closing  Date,  or, if such 25th day is not a Business  Day,  the  Business  Day  immediately
following.

         Distribution  Report:  The  Asset-Backed  Issuer  Distribution  Report  pursuant to Section 13 or
15(d) of the Exchange Act.

         DTC  Custodian:  Wells  Fargo  Bank,  National  Association,  or its  successors  in  interest as
custodian for the Depository.

         Due Date:  With  respect to each  Mortgage  Loan,  the date in each month on which its  Scheduled
Payment  is due if such due date is the first day of a month and  otherwise  is deemed to be the first day
of the following month.

         Due  Period:  With  respect  to  any  Distribution  Date  and  each  Mortgage  Loan,  the  period
commencing on the second day of the month  preceding  the calendar  month in which the  Distribution  Date
occurs and ending at the close of  business on the first day of the month in which the  Distribution  Date
occurs.

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered
depository  institution  (A) the  short-term  obligations  of which are rated A-1 or better by  Standard &
Poor's  and P-1 by Moody's at the time of any  deposit  therein or (B)  insured by the FDIC (to the limits
established  by such  Corporation),  the uninsured  deposits in which  account are otherwise  secured such
that, as evidenced by an Opinion of Counsel  (obtained by the Person  requesting  that the account be held
pursuant to this clause (i))  delivered to the Trustee prior to the  establishment  of such  account,  the
Certificateholders  will have a claim with  respect to the funds in such  account  and a  perfected  first
priority security interest against any collateral (which shall be limited to Permitted  Investments,  each
of which shall mature not later than the Business Day  immediately  preceding the  Distribution  Date next
following  the  date of  investment  in  such  collateral  or the  Distribution  Date  if  such  Permitted
Investment is an obligation of the  institution  that maintains the  Distribution  Account)  securing such
funds  that is  superior  to  claims  of any other  depositors  or  general  creditors  of the  depository
institution  with  which  such  account  is  maintained,  (ii) a  segregated  trust  account  or  accounts
maintained  with a federal or state  chartered  depository  institution or trust company with trust powers
acting in its fiduciary  capacity or (iii) a  segregated  account or accounts of a depository  institution
acceptable  to the Rating  Agencies (as  evidenced in writing by the Rating  Agencies that use of any such
account as the Distribution  Account will not have an adverse effect on the then-current  ratings assigned
to the Classes of Certificates then rated by the Rating Agencies). Eligible Accounts may bear interest.

         EMC: EMC Mortgage Corporation, and any successor thereto.

         ERISA: The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default: As defined in Section 8.01.

         Excess  Cashflow:  With respect to any  Distribution  Date,  the sum of (i) the Remaining  Excess
Spread  for  such  Distribution  Date  and  (ii)  the   Overcollateralization   Release  Amount  for  such
Distribution Date.

         Excess  Liquidation  Proceeds:  To the extent that such amount is not  required by law to be paid
to the related Mortgagor,  the amount, if any, by which Liquidation  Proceeds with respect to a Liquidated
Mortgage Loan exceed the sum of (i) the  Outstanding  Principal  Balance of such Mortgage Loan and accrued
but unpaid interest at the related  Mortgage  Interest Rate through the last day of the month in which the
related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess  Overcollateralization  Amount:  With respect to any  Distribution  Date,  the excess,  if
any, of the Overcollateralization Amount over the Overcollateralization Target Amount.

         Excess  Spread:  With  respect to any  Distribution  Date , the excess,  if any, of the  Interest
Funds  for  such  Distribution  Date  over  the sum of any  amounts  owed to the  Certificate  Insurer  in
accordance  with  Section  6.01(a)  clauses  Second (A) and (B) herein,  (ii) the Current  Interest on the
Offered  Certificates  and the Class B-5  Certificates and (iii) any Interest Carry Forward Amounts on the
Class A Certificates on such Distribution Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange  Act Reports:  Any reports  required to be filed  pursuant to Sections  3.17 and 3.18 of
this Agreement.

         Extra Principal  Distribution  Amount:  With respect to any Distribution Date , the lesser of (i)
the  excess,  if any,  of the  Overcollateralization  Target  Amount for such  Distribution  Date over the
Overcollateralization  Amount for such  Distribution Date and (ii) the Excess Spread for such Distribution
Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         Fannie  Mae  Guide:  The Fannie Mae  Selling  Guide and the  Fannie Mae  Servicing  Guide and all
amendments or additions thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final  Certification:  The  certification  substantially  in the  form  of  Exhibit Three  to the
Custodial Agreement.

         Final Distribution Date:  The Distribution Date occurring in December 2037.

         Fiscal  Quarter:  December 1 through  the last day of  February,  March 1 through  May 31, June 1
through August 31, or September 1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided Interest:  With respect to any Class of  Certificates (other than the Class
XP  Certificates),  the  fractional  undivided  interest  evidenced by any  Certificate  of such Class the
numerator of which is the Current  Principal  Amount of such  Certificate  and the denominator of which is
the Current  Principal  Amount of such Class.  With respect to the Class XP  Certificates,  the percentage
interest  stated thereon.  With respect to the  Certificates  in the aggregate,  the fractional  undivided
interest  evidenced by (i) the Residual  Certificates  will be deemed to equal 1.0% and (ii) a Certificate
of any other Class will be deemed to equal 99.0%  multiplied by a fraction,  the numerator of which is the
Current  Principal  Amount of such  Certificate  and the  denominator  of which is the  aggregate  Current
Principal Amount of all the Certificates of such Class.

         Freddie  Mac:  Freddie  Mac,  formerly  the  Federal  Home  Loan  Mortgage  Corporation,  and any
successor thereto.

         Freddie Mac Guide:  The Freddie Mac  Selling  Guide and the Freddie Mac  Servicing  Guide and all
amendments or additions thereto.

         Global  Certificate:  Any Private  Certificate  registered  in the name of the  Depository or its
nominee,  beneficial  interests in which are reflected on the books of the Depository or on the books of a
Person maintaining an account with such Depository  (directly or as an indirect  participant in accordance
with the rules of such depository).

         Gross Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related  Mortgage
Note and indicated on the Mortgage Loan  Schedule  which  percentage is added to the related Index on each
Interest  Adjustment Date to determine  (subject to rounding,  the minimum and maximum  Mortgage  Interest
Rate and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest Adjustment Date.

         Holder:  The  Person in whose name a  Certificate  is  registered  in the  Certificate  Register,
except  that,  subject to Sections  11.02(b)  and  11.05(e),  solely for the purpose of giving any consent
pursuant to this Agreement,  any Certificate registered in the name of the Depositor,  the Servicer or the
Trustee or any  Affiliate  thereof  shall be deemed not to be  outstanding  and the  Fractional  Undivided
Interest  evidenced  thereby  shall  not be taken  into  account  in  determining  whether  the  requisite
percentage of Fractional Undivided Interests necessary to effect any such consent has been obtained.

         Indemnified  Persons:  The Trustee and the Custodian and their  officers,  directors,  agents and
employees and, with respect to the Trustee,  any separate co-trustee and its officers,  directors,  agents
and employees.

         Independent:  When used with respect to any  specified  Person,  this term means that such Person
(a) is in fact  independent  of the Depositor or the Servicer and of any Affiliate of the Depositor or the
Servicer,  (b) does not have any direct financial  interest or any material indirect financial interest in
the  Depositor or the Servicer or any  Affiliate of the Depositor or the Servicer and (c) is not connected
with the  Depositor  or the  Servicer or any  Affiliate as an officer,  employee,  promoter,  underwriter,
trustee, partner, director or person performing similar functions.

         Index:  The  index,  if any,  specified  in a Mortgage  Note by  reference  to which the  related
Mortgage Interest Rate will be adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other
than the Depository or its nominee.

         Initial  Certification:  The  certification  substantially  in the  form  of  Exhibit One  to the
Custodial Agreement.

         Insolvency Proceeding: As defined in Section 4.07(g).

         Institutional  Accredited Investor:  Any Person meeting the requirements of Rule 501(a)(l),  (2),
(3) or (7) of  Regulation  D under the  Securities  Act or any entity  all of the equity  holders in which
come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage  Loan,  any standard  hazard  insurance  policy,
flood insurance policy or title insurance policy.

         Insurance  Proceeds:  Amounts  paid by the  insurer  under  any  Insurance  Policy  covering  any
Mortgage  Loan or  Mortgaged  Property  other  than  amounts  required  to be paid  over to the  Mortgagor
pursuant to law or the  related  Mortgage  Note or  Security  Instrument  and other than  amounts  used to
repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer's costs and expenses  incurred in connection with presenting  claims under the related  Insurance
Policies.

         Insured Amount:  As defined in the Certificate Insurance Policy.

         Insured Certificates:  The Class A-2 Certificates.

         Interest  Accrual Period:  For each of the Offered  Certificates  and the Class B-5  Certificates
and for any Distribution  Date, the period  commencing on the Distribution Date in the month preceding the
month in which a  Distribution  Date  occurs  (or the  Closing  Date,  in the case of the  first  Interest
Accrual Period) and ending on the day immediately prior to such Distribution Date.

         Interest  Adjustment  Date:  With respect to a Mortgage Loan, the date, if any,  specified in the
related Mortgage Note on which the Mortgage Interest Rate is subject to adjustment.

         Interest  Carry Forward  Amount:  As of any  Distribution  Date and with respect to each Class of
Certificates  (other than the Class XP Certificates,  Class B IO Certificates  and Residual  Certificates)
and as of the first  Distribution  Date, zero, and for each Distribution  Date thereafter,  the sum of (i)
the excess of (a) the Current  Interest for such Class with respect to prior  Distribution  Dates over (b)
the amount actually  distributed to such Class of  Certificates  with respect to interest on or after such
prior  Distribution  Dates,  and (ii) interest on such excess (to the extent  permitted by applicable law)
at the  applicable  Pass-Through  Rate for such  Class for the  Interest  Accrual  Period,  including  the
Interest Accrual Period relating to such Distribution Date.

         Interest Funds: With respect to any Distribution Date, (i) the sum, without  duplication,  of (a)
all scheduled  interest  collected in respect to the related  Mortgage Loans during the related Due Period
less the  related  Servicing  Fee and any related  amounts to be  reimbursed  to EMC,  the  Servicer,  the
Trustee and the Custodian as provided herein,  (b) all Monthly Advances  relating to interest with respect
to the related Mortgage Loans made on or prior to the related  Distribution  Account Deposit Date, (c) all
Compensating  Interest  Payments with respect to the related Mortgage Loans and required to be remitted by
the Servicer  pursuant to this Agreement with respect to such Distribution  Date, (d) Insurance  Proceeds,
Liquidation  Proceeds and Subsequent  Recoveries with respect to the Mortgage Loans  collected  during the
related  Prepayment  Period,  to the extent such  proceeds  relate to  interest,  less all  Nonrecoverable
Advances relating to interest and certain expenses,  in each case, with respect to the Mortgage Loans, (e)
all amounts  relating to interest with respect to each Mortgage Loan  purchased by the Depositor  pursuant
to Sections 2.02, 2.03 or 3.21 during the related Due Period less all  Non-Recoverable  Advances  relating
to interest,  (f) all amounts in respect of interest paid by the Depositor  pursuant to Section 10.01,  in
each case to the extent remitted by the Servicer to the  Distribution  Account  pursuant to this Agreement
and (g) the amount of any Principal  Prepayments in full, partial Principal  Prepayments,  Net Liquidation
Proceeds,  Repurchase  Proceeds and scheduled  principal  payments,  in that order,  included in Available
Funds for such  Distribution  Date that are applied in connection with any Deferred Interest in accordance
with the  definition of Net Deferred  Interest to EMC, the Depositor,  the Servicer or the Trustee,  minus
(ii) all amounts  relating to interest  required to be reimbursed  pursuant to Sections 4.01,  4.03,  4.04
and 4.05 or as otherwise  set forth in this  Agreement  and the portion of the  Aggregate  Premium  Amount
payable to the Certificate Insurer as provided in Section 4.04(a)(xii).

         Interest  Shortfall:  With respect to any  Distribution  Date and each  Mortgage Loan that during
the related  Prepayment  Period was the  subject of a Principal  Prepayment  or  constitutes  a Relief Act
Mortgage Loan, an amount determined as follows:

         (a)               Partial  principal  prepayments  (other than any  collections  on REO  Property
treated as a Curtailment  pursuant to Section  3.15(b))  received during the relevant  Prepayment  Period:
The  difference  between  (i) one  month's  interest  at the  applicable  Net Rate on the  amount  of such
prepayment  and (ii) the  amount of interest for the calendar  month of such  prepayment  (adjusted to the
applicable Net Rate) received at the time of such prepayment;

         (b)      Principal  prepayments  in full  received  during the relevant  Prepayment  Period:  The
difference  between (i) one month's  interest at the applicable Net Rate on the Stated  Principal  Balance
of such  Mortgage  Loan  immediately  prior to such  prepayment  and  (ii) the  amount of interest for the
calendar  month of such  prepayment  (adjusted to the  applicable  Net Rate)  received at the time of such
prepayment; and

         (c)      Relief Act  Mortgage  Loans:  As to any Relief Act Mortgage  Loan,  the excess of (i) 30
days'  interest (or, in the case of a principal  prepayment in full,  interest to the date of  prepayment)
on the Stated  Principal  Balance  thereof  (or, in the case of a  principal  prepayment  in part,  on the
amount so prepaid) at the related Net Rate over  (ii) 30  days'  interest  (or, in the case of a principal
prepayment  in full,  interest to the date of  prepayment)  on such Stated  Principal  Balance (or, in the
case of a Principal  Prepayment  in part,  on the amount so prepaid) at the annual  interest rate required
to be paid by the Mortgagor as limited by application of the Relief Act.

         Interim  Certification:  The  certification  substantially  in the  form  of  Exhibit Two  to the
Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which
purchases any of the Private  Certificates  in connection  with such purchase,  substantially  in the form
set forth as Exhibit F-1 hereto.

         LIBOR  Business  Day:  Any day  other  than a  Saturday  or a Sunday  or a day on  which  banking
institutions in the city of London, England are required or authorized by law to be closed.

         LIBOR  Determination  Date: With respect to each Class of Offered  Certificates and for the first
Interest  Accrual Period,  November 30, 2006. With respect to each Class of Offered  Certificates  and the
Class B-5  Certificates  and any  Interest  Accrual  Period  thereafter,  the second  LIBOR  Business  Day
preceding the commencement of such Interest Accrual Period.

         Liquidated  Mortgage  Loan:  Any defaulted  Mortgage Loan as to which the Servicer has determined
that all amounts it expects to recover from or on account of such Mortgage Loan have been recovered.

         Liquidation  Date:  With respect to any Liquidated  Mortgage Loan, the date on which the Servicer
has certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage  Loan in  liquidation,  unreimbursed  expenses
paid or  incurred  by or for the  account of the  Servicer  in  connection  with the  liquidation  of such
Mortgage  Loan and the related  Mortgaged  Property,  such  expenses  including  (a)  property  protection
expenses,  (b)  property  sales  expenses,  (c)  foreclosure  and sale  costs,  including  court costs and
reasonable  attorneys'  fees,  and (d) similar  expenses  reasonably  paid or incurred in connection  with
liquidation.

         Liquidation  Proceeds:  Cash received in connection with the liquidation of a defaulted  Mortgage
Loan,  whether through trustee's sale,  foreclosure sale,  Insurance  Proceeds,  condemnation  proceeds or
otherwise and Subsequent Recoveries.

         Loan-to-Value  Ratio:  With  respect  to  any  Mortgage  Loan,  the  fraction,   expressed  as  a
percentage,  the  numerator of which is the original  principal  balance of the related  Mortgage Loan and
the denominator of which is the Original Value of the related Mortgaged Property.

         Lost Notes:  The original  Mortgage  Notes that have been lost, as indicated on the Mortgage Loan
Schedule.

         Margin:  With  respect  to any  Distribution  Date on or prior  to the  first  possible  Optional
Termination  Date and the Class A-1,  Class A-2,  Class B-1,  Class B-2,  Class B-3,  Class B-4, Class B-5
Certificates will be 0.210%, 0.180%,  0.370%, 0.550%, 1.400%, 2.150% and 2.150%, per annum,  respectively,
provided that,  after the first  possible  Optional  Termination  Date, the related margin with respect to
the Class A-1, Class A-2, Class B-1,  Class B-2, Class B-3, Class B-4 and Class B-5  Certificates  will be
0.420%, 0.360%, 0.555%, 0.825%, 2.100%, 3.225% and 3.225%, per annum, respectively.

         Marker Rate:  With respect to the Class B-IO  Certificates  or REMIC II Regular  Interest  B-IO-I
and any  Distribution  Date,  a per  annum  rate  equal  to two (2)  times  the  weighted  average  of the
Uncertificated  REMIC I Pass-Through  Rates for REMIC I Regular  Interest LT2 and REMIC I Regular Interest
LT3.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Lifetime  Mortgage Rate: The maximum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a  corporation  organized and existing
under the laws of the State of Delaware, or any successor thereto.

         MERS® System: The system of recording  transfers of Mortgage Loans  electronically  maintained by
MERS.

         MIN: The Mortgage  Identification  Number for Mortgage  Loans  registered  with MERS on the MERS®
System.

         Minimum  Lifetime  Mortgage Rate: The minimum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MOM Loan:  With  respect to any Mortgage  Loan,  MERS acting as the  mortgagee  of such  Mortgage
Loan,  solely as nominee for the originator of such Mortgage Loan and its  successors and assigns,  at the
origination thereof.

         Monthly  Advance:  An advance of interest  required to be made by the  Servicer or the Trustee as
successor servicer pursuant to Section 6.05.

         Monthly  Payments:  For any  Mortgage  Loan and any  month,  the  minimum  scheduled  payment  or
payments of principal  and interest  due during such month on such  Mortgage  Loan which either is payable
by a Mortgagor  in such month under the related  Mortgage  Note or in the case of any  Mortgaged  Property
acquired through  foreclosure or deed in lieu of foreclosure,  would otherwise have been payable under the
related Mortgage Note.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.04.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The mortgage,  deed of trust or other instrument  creating a first priority lien on an
estate in fee simple or leasehold interest in real property securing a Mortgage Loan.

         Mortgage  File:  The mortgage  documents  listed in  Section 2.01(b)  pertaining  to a particular
Mortgage  Loan and any  additional  documents  required to be added to the Mortgage  File pursuant to this
Agreement.

         Mortgage  Interest  Rate:  The annual  rate at which  interest  accrues  from time to time on any
Mortgage  Loan  pursuant to the related  Mortgage  Note,  which rate is initially  equal to the  "Mortgage
Interest Rate" set forth with respect thereto on the Mortgage Loan Schedule.

         Mortgage Loan: A mortgage loan  transferred  and assigned to the Trust  pursuant to  Section 2.01
and held as a part of the Trust Fund, as identified  in the Mortgage Loan Schedule  (which shall  include,
without  limitation,  with  respect to each  Mortgage  Loan,  each  related  Mortgage  Note,  Mortgage and
Mortgage  File and all rights  appertaining  thereto),  including a mortgage  loan the  property  securing
which has become an REO Property.

         Mortgage Loan Purchase  Agreement:  The Mortgage  Loan  Purchase  Agreement  dated as of November
30, 2006,  between EMC, as mortgage loan seller,  and Structured  Asset  Mortgage  Investments II Inc., as
purchaser, and all amendments thereof and supplements thereto, attached as Exhibit H.

         Mortgage Loan Documents:  The original Mortgage Loan legal documents held by the Custodian.

         Mortgage  Loan  Schedule:  The  schedule,  attached  hereto  as  Exhibit B  with  respect  to the
Mortgage  Loans,  as amended from time to time to reflect the repurchase or substitution of Mortgage Loans
pursuant to this Agreement or the Mortgage Loan Purchase Agreement, as the case may be.

         Mortgage  Note:  The  originally  executed  note  or  other  evidence  of the  indebtedness  of a
Mortgagor under the related Mortgage Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the
related Mortgage Loan or, in the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Deferred  Interest:  On any  Distribution  Date,  Deferred  Interest on the related  Mortgage
Loans during the related Due Period net of Principal  Prepayments in full, partial Principal  Prepayments,
Net Liquidation  Proceeds,  Repurchase Proceeds and scheduled principal payments,  in that order, included
in Available  Funds and such  Distribution  Date and available to be  distributed on the  Certificates  on
such  Distribution  Date.  With  respect  to any  Class A  Certificate  or Class B  Certificate  as of any
Distribution  Date,  the  Net  Deferred  Interest  will  be an  amount  equal  to the  product  of (1) the
difference,  if any between  (a) the lesser of (i) the  pass-through  rate for such Class of  Certificates
without  regard  to the Net  Rate  Cap on such  Distribution  Date  and  (ii)  the  Net  Rate  Cap on such
Distribution  Date,  (b) the  Adjusted  Rate Cap for such  Distribution  Date,  (2) the Current  Principal
Amount of such  Certificate  immediately  prior to such  Distribution  Date,  and (3) the actual number of
days in such Interest Accrual Period divided by 360.

         Net Interest Shortfall:  With respect to any Distribution Date, the Interest  Shortfall,  if any,
for such  Distribution  Date net of Compensating  Interest Payments made with respect to such Distribution
Date.

         Net  Liquidation  Proceeds:  As to any  Liquidated  Mortgage  Loan,  Liquidation  Proceeds net of
(i) Liquidation  Expenses  which are payable  therefrom to the Servicer in accordance  with this Agreement
and (ii) unreimbursed advances by the Servicer and unreimbursed Monthly Advances.

         Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest Rate in effect from time
to time less the Servicing Fee Rate, expressed as a per annum rate.

         Net Rate Cap: For any Distribution  Date, with respect to the Offered  Certificates and the Class
B-5 Certificates  (and in the case of the Class A-2  Certificates,  as further adjusted for the portion of
the Aggregate  Premium Amount payable to the  Certificate  Insurer),  is equal to the weighted  average of
the Net Rates of the  Mortgage  Loans,  in each case as  adjusted  to an  effective  rate  reflecting  the
accrual of interest on an actual/360 basis.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM  Securities:  Any debt  securities  issued by the NIM Issuer and secured or otherwise  backed
by some or all of the Certificates.

         NIM Trustee:  The trustee for the NIM Securities.

         Non-Offered Certificates:  The Class B-5, Class XP, Class B-IO and Residual Certificates.

         Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which  was  previously  made or is
proposed to be made by the Servicer or the Trustee (as  successor  Servicer) and  (ii) which,  in the good
faith judgment of the Servicer or the Trustee,  will not or, in the case of a proposed  advance or Monthly
Advance,  would not, be  ultimately  recoverable  by the Servicer or the Trustee (as  successor  Servicer)
from  Liquidation  Proceeds,  Insurance  Proceeds or future  payments on the Mortgage  Loan for which such
advance or Monthly Advance was made or is proposed to be made.

         Notional Amount:  With respect to any Distribution  Date and the Class B-IO Certificates or REMIC
II Regular  Interest  B-IO-I,  the  aggregate  of the  Uncertificated  Principal  Balances  of the REMIC I
Regular Interests.

         Offered  Certificates:  The Class A-1,  Class A-2,  Class B-1, Class B-2, Class B-3 and Class B-4
Certificates.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the President or a Vice President or Assistant Vice President or other  authorized  officer of
the  Servicer  or the  Depositor,  as  applicable,  and  delivered  to the  Trustee,  as  required by this
Agreement.

         One-Month  LIBOR:  With  respect to any  Interest  Accrual  Period,  the rate  determined  by the
Trustee on the related  LIBOR  Determination  Date on the basis of the rate for U.S.  dollar  deposits for
one month  that  appears  on  Telerate  Screen  Page 3750 as of 11:00  a.m.  (London  time) on such  LIBOR
Determination  Date;  provided that the parties  hereto  acknowledge  that  One-Month  LIBOR for the first
Interest  Accrual  Period  shall be the rate  determined  by the  Trustee two  Business  Days prior to the
Closing  Date.  If such rate does not appear on such page (or such other page as may replace  that page on
that service, or if such service is no longer offered,  such other service for displaying  One-Month LIBOR
or comparable  rates as may be reasonably  selected by the Trustee),  One-Month  LIBOR for the  applicable
Interest  Accrual  Period will be the Reference  Bank Rate. If no such  quotations  can be obtained by the
Trustee and no Reference Bank Rate is available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to
the  preceding  Interest  Accrual  Period.  The  Trustee's   determination  of  One-Month  LIBOR  and  the
Pass-Through  Rate for each Class of Certificates,  if applicable,  for any Interest Accrual Period shall,
in the absence of manifest error, be final and binding.

         Opinion of  Counsel:  A written  opinion of counsel who is or are  acceptable  to the Trustee and
who,  unless  required to be Independent (an "Opinion of Independent  Counsel"),  may be internal  counsel
for the Company, the Servicer or the Depositor.

         Optional  Termination  Date:  The  Distribution  Date on which  the  aggregate  Stated  Principal
Balance of the Mortgage Loans is less than 10% of the Cut-off Date Balance of the Mortgage Loans.

         Original  Value:  The lesser of (i) the  Appraised  Value or (ii) the  sales price of a Mortgaged
Property at the time of origination of a Mortgage  Loan,  except in instances  where either clauses (i) or
(ii) is  unavailable,  the other may be used to determine the Original  Value,  or if both clauses (i) and
(ii) are  unavailable,  Original Value may be determined from other sources  reasonably  acceptable to the
Depositor.

         Outstanding  Mortgage  Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such
Due Date,  was not the subject of a Principal  Prepayment  in full,  did not become a Liquidated  Mortgage
Loan and was not purchased or replaced.

         Outstanding  Principal Balance:  As of the time of any determination,  the principal balance of a
Mortgage Loan  remaining to be paid by the  Mortgagor,  or, in the case of an REO Property,  the principal
balance of the related  Mortgage Loan  remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to the extent applied
to principal.

         Overcollateralization  Amount:  With respect to any Distribution Date, the excess, if any, of (i)
the  aggregate  principal  balance  of the  Mortgage  Loans as of the last day of the  related  Due Period
(after giving effect to scheduled  payments of principal due during the related Due Period,  to the extent
received or advanced,  and unscheduled  collections of principal  received  during the related  Prepayment
Period,  and after reduction for Principal  Prepayments and Realized Losses on the Mortgage Loans incurred
during  the  related  Due  Period)  over  (ii) the  aggregate  Current  Principal  Amount  of the  Class A
Certificates  and the Class B  Certificates,  after taking into account the  distributions  of  principal,
less Net Deferred Interest, to be made on such Distribution Date.

         Overcollateralization  Release  Amount:  With  respect  to any  Distribution  Date for  which the
Excess  Overcollateralization  Amount is, or would be, after  taking into account all other  distributions
to be made on that Distribution  Date,  greater than zero, an amount equal to the lesser of (i) the Excess
Overcollateralization   Amount  for  that  Distribution  Date  and  (ii)  the  Principal  Funds  for  that
Distribution Date.

         Overcollateralization  Target Amount:  With respect to any  Distribution  Date,  (i) prior to the
Stepdown  Date, an amount equal to 0.75% of the aggregate  principal  balance of the Mortgage  Loans as of
the Cut-off  Date,  (ii) on or after the  Stepdown  Date  provided a Trigger  Event is not in effect,  the
greater  of (x)  (1)  prior  to the  Distribution  Date in  November  2012,  1.875%  of the  then  current
aggregate  Outstanding  Principal  Balance of the  Mortgage  Loans as of the last day of the  related  Due
Period  (after  giving  effect to scheduled  payments of principal  due during the related Due Period,  to
the extent  received or advanced,  and  unscheduled  collections of principal  received during the related
Prepayment  Period,  and after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage
Loans incurred  during the prior  calendar  month) and (2) on or after the  Distribution  Date in November
2012, 1.500% of the then current aggregate  Outstanding  Principal Balance of the Mortgage Loans as of the
last day of the related Due Period  (after  giving  effect to scheduled  payments of principal  due during
the related Due Period,  to the extent  received or advanced,  and  unscheduled  collections  of principal
received  during the  related  Prepayment  Period,  and after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Mortgage  Loans  incurred  during the prior  calendar  month) and (y) 0.50% of the
aggregate  principal balance of the Mortgage Loans as of the Cut-Off Date  ($2,553,290.16)  or (iii) on or
after the Stepdown Date and if a Trigger Event is in effect, the  Overcollateralization  Target Amount for
the immediately preceding Distribution Date.

         Pass-Through  Rate:  As to each  Class  of  Certificates,  the  rate of  interest  determined  as
provided with respect thereto in Section 5.01(c).

         Paying Agent:  The Trustee.

         Periodic Rate Cap: With respect to each Mortgage  Loan, the maximum  adjustment  that can be made
to the Mortgage  Interest Rate on each Interest  Adjustment Date in accordance with its terms,  regardless
of changes in the applicable Index.

         Permitted Investments: At any time, any one or more of the following obligations and securities:

         (i)  obligations  of the United  States or any agency  thereof,  provided  such  obligations  are
backed by the full faith and credit of the United States;

         (ii) general  obligations of or  obligations  guaranteed by any state of the United States or the
District of Columbia  receiving the highest  long-term  debt rating of each Rating  Agency,  or such lower
rating  as will  not  result  in the  downgrading  or  withdrawal  of the  ratings  then  assigned  to the
Certificates by each Rating Agency;

         (iii)  commercial  or finance  company paper which is then  receiving  the highest  commercial or
finance  company  paper  rating of each  Rating  Agency,  or such  lower  rating as will not result in the
downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (iv)  certificates of deposit,  demand or time deposits,  or bankers'  acceptances  issued by any
depository  institution or trust company  incorporated under the laws of the United States or of any state
thereof  and  subject  to  supervision  and  examination  by  federal  and/or  state  banking  authorities
(including  the Trustee in its commercial  banking  capacity),  provided that the commercial  paper and/or
long term unsecured debt  obligations of such  depository  institution or trust company are then rated one
of the two highest  long-term  and the  highest  short-term  ratings of each such  Rating  Agency for such
securities,  or such lower ratings as will not result in the  downgrading or withdrawal of the rating then
assigned to the Certificates by any Rating Agency;

         (v) demand or time  deposits or  certificates  of deposit  issued by any bank or trust company or
savings institution to the extent that such deposits are fully insured by the FDIC;

         (vi)  guaranteed  reinvestment  agreements  issued  by  any  bank,  insurance  company  or  other
corporation  containing,  at the time of the issuance of such  agreements,  such terms and  conditions  as
will not result in the  downgrading or withdrawal of the rating then assigned to the  Certificates  by any
such Rating Agency;

         (vii)  repurchase  obligations  with  respect to any  security  described in clauses (i) and (ii)
above,  in either case entered into with a depository  institution or trust company  (acting as principal)
described in clause (iv) above;

         (viii)  securities  (other  than  stripped  bonds,  stripped  coupons  or  instruments  sold at a
purchase  price in excess of 115% of the face  amount  thereof)  bearing  interest  or sold at a  discount
issued by any  corporation  incorporated  under the laws of the United States or any state thereof  which,
at the time of such  investment,  have one of the two  highest  long term  ratings of each  Rating  Agency
(except if the Rating  Agency is Moody's,  such rating  shall be the highest  commercial  paper  rating of
Moody's  for any  such  securities),  or such  lower  rating  as will not  result  in the  downgrading  or
withdrawal  of the rating then  assigned to the  Certificates  by any Rating  Agency,  as  evidenced  by a
signed writing delivered by each Rating Agency;

         (ix)  interests  in any money  market  fund  (including  any such fund  managed or advised by the
Trustee or Master  Servicer or any affiliate  thereof)  which at the date of  acquisition of the interests
in such fund and  throughout  the time such  interests  are held in such fund has the  highest  applicable
long term  rating by each  Rating  Agency or such lower  rating as will not result in the  downgrading  or
withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (x)  short  term  investment  funds  sponsored  by  any  trust  company  or  banking  association
incorporated  under the laws of the United  States or any state thereof  (including  any such fund managed
or advised by the Trustee or any affiliate  thereof)  which on the date of  acquisition  has been rated by
each Rating Agency in their  respective  highest  applicable  rating category or such lower rating as will
not result in the  downgrading  or  withdrawal of the ratings then  assigned to the  Certificates  by each
Rating Agency; and

         (xi) such other  investments  having a specified  stated maturity and bearing interest or sold at
a discount  acceptable  to each Rating Agency as will not result in the  downgrading  or withdrawal of the
rating  then  assigned  to the  Certificates  by any  Rating  Agency,  as  evidenced  by a signed  writing
delivered by each Rating Agency;

         provided,  that no such  instrument  shall  be a  Permitted  Investment  if such  instrument  (i)
evidences the right to receive  interest only payments  with respect to the  obligations  underlying  such
instrument,  (ii) is purchased at a premium or (iii) is purchased  at a deep  discount;  provided  further
that no such instrument  shall be a Permitted  Investment (A) if such instrument  evidences  principal and
interest  payments  derived from  obligations  underlying such  instrument and the interest  payments with
respect to such  instrument  provide a yield to maturity of greater  than 120% of the yield to maturity at
par of such  underlying  obligations,  or (B) if it may be redeemed at a price  below the  purchase  price
(the  foregoing  clause (B) not to apply to  investments in units of money market funds pursuant to clause
(viii) above);  provided further that no amount  beneficially  owned by any 2006-AR4 REMIC may be invested
in  investments  (other than money  market  funds)  treated as equity  interests  for  federal  income tax
purposes,  unless the Trustee shall receive an Opinion of Counsel,  at the expense of the Trustee,  to the
effect that such  investment  will not adversely  affect the status of any such REMIC as a REMIC under the
Code or result in  imposition  of a tax on any such  REMIC.  Permitted  Investments  that are  subject  to
prepayment or call may not be purchased at a price in excess of par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization  or an "electing large
partnership" (as defined by Section 775 of the Code).

         Person:  Any  individual,   corporation,   partnership,   joint  venture,  association,   limited
liability company,  joint-stock company,  trust,  unincorporated  organization or government or any agency
or political subdivision thereof.

         Physical Certificates:  The Private Certificates.

         Plan: The meaning specified in Section 5.07(a).

         Policy Account:  The account established and maintained pursuant to Section 4.07(a).

         Preference Claim: As defined in Section 4.07(g).

         Premium Rate:  0.080%

         Prepayment  Charge:  With respect to any Mortgage Loan,  the charges or premiums,  if any, due in
connection with a Principal Prepayment of such Mortgage Loan in accordance with the terms thereof.

         Prepayment  Charge Loan:  Any Mortgage Loan for which a Prepayment  Charge may be assessed and to
which such  Prepayment  Charge the Class XP Certificates  are entitled,  as indicated on the Mortgage Loan
Schedule.

         Prepayment  Interest  Shortfalls:  With respect to any Distribution  Date, for each Mortgage Loan
that was the  subject of a  Principal  Prepayment  or that became a  Liquidated  Mortgage  Loan during the
related  Prepayment  Period,  (other than a Principal  Prepayment in full resulting from the purchase of a
Mortgage Loan pursuant to Section 2.02,  2.03,  3.21 or 10.01  hereof),  the amount,  if any, by which (i)
one month's  interest at the  applicable Net Rate on the Stated  Principal  Balance  immediately  prior to
such prepayment (or  liquidation) or in the case of a partial  Principal  Prepayment on the amount of such
prepayment (or liquidation  proceeds)  exceeds (ii) the amount of interest paid or collected in connection
with such Principal  Prepayment or such  Liquidation  Proceeds less the sum of (a) any Prepayment  Charges
and (b) the Servicing Fee.

         Prepayment  Period:  With  respect to any  Distribution  Date and (i)  Principal  Prepayments  in
full, the period from the sixteenth day of the calendar  month  preceding the calendar month in which such
Distribution  Date occurs  through the close of business on the  fifteenth  day of the  calendar  month in
which such Distribution Date occurs or (ii) Liquidation Proceeds,  Realized Losses,  Subsequent Recoveries
and partial Principal Prepayments, the prior calendar month.

         Primary  Mortgage  Insurance  Policy:  Any primary mortgage  guaranty  insurance policy issued in
connection  with a Mortgage  Loan which  provides  compensation  to a Mortgage Note holder in the event of
default  by the  obligor  under such  Mortgage  Note or the  related  Security  Instrument,  if any or any
replacement  policy therefore  through the related Interest  Accrual Period for such  Class relating  to a
Distribution Date.

         Prime Rate:  The prime rate of U.S.  money  center  banks as  published  from time to time in The
Wall Street Journal.

         Principal  Distribution  Amount:  With  respect to each  Distribution  Date,  an amount  equal to
(i) the Principal Funds for such Distribution Date, plus (ii) any Extra Principal  Distribution Amount for
such Distribution Date, minus (iii) any Overcollateralization Release Amount for such Distribution Date.

         Principal  Funds:  With respect to each  Distribution  Date, (i) the greater of zero and the sum,
without  duplication,  of (a) all scheduled  principal  collected on the Mortgage Loans during the related
Due Period,  (b) all Monthly  Advances  relating to principal  made on the Mortgage Loans on or before the
Distribution  Account  Deposit  Date,  (c)  Principal  Prepayments  on the  Mortgage  Loans,  exclusive of
Prepayment  Charges collected during the related  Prepayment  Period,  (d) the Stated Principal Balance of
each Mortgage Loan that was  repurchased by the Sponsor  pursuant to Section 2.02, 2.03 or 3.21 during the
related Due Period,  (e) the  aggregate of all  Substitution  Adjustment  Amounts in  connection  with the
substitution  of Mortgage  Loans  pursuant to Section  2.04 during the related Due Period,  (f) amounts in
respect of principal  paid by the  Depositor  pursuant to Section  10.01 and (g) all  Insurance  Proceeds,
Liquidation  Proceeds and Subsequent  Recoveries  collected  during the related  Prepayment  Period on the
Mortgage Loans,  to the extent such proceeds  relate to principal,  in each case to the extent remitted by
the Servicer to the  Distribution  Account  pursuant to this Agreement minus (ii) (a) all amounts required
to be reimbursed  pursuant to Sections  4.01,  4.03 and 4.05 or as otherwise set forth in this  Agreement,
(b) any Aggregate  Premium Amount  payable to the  Certificate  Insurer,  to the extent not available from
Interest Funds and as provided in Section  4.04(a)(xiii),  and (c) the amount of any Principal Prepayments
in full, partial Principal  Prepayments,  Net Liquidation  Proceeds,  Repurchase  Proceeds and payments of
Scheduled  Principal,  in that order,  included in Available  Funds allocated for such  Distribution  Date
that are applied as Interest  Funds in  connection  with any  Deferred  Interest  in  accordance  with the
definition of Net Deferred Interest.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other recovery of principal on
a Mortgage  Loan which is  received  in advance  of its  scheduled  Due Date to the extent  that it is not
accompanied by an amount as to interest  representing  scheduled  interest due on any date or dates in any
month or months  subsequent  to the month of  prepayment,  including  Insurance  Proceeds  and  Repurchase
Proceeds,  but  excluding  the  principal  portion  of Net  Liquidation  Proceeds  received  at the time a
Mortgage Loan becomes a Liquidated Mortgage Loan.

         Private  Certificates:  The Residual  Certificates,  the Class XP Certificates and the Class B-IO
Certificates.

         Prospectus:  The  prospectus,   dated  October  23,  2006,  as  supplemented  by  the  prospectus
supplement  dated November 28, 2006 (as the same may be supplemented  from time to time),  relating to the
offering of the Offered Certificates.

         QIB: A Qualified  Institutional  Buyer as defined in Rule 144A  promulgated  under the Securities
Act.

         Qualified  Insurer:  Any insurance  company duly qualified as such under the laws of the state or
states  in  which  the  related  Mortgaged  Property  or  Mortgaged  Properties  is or are  located,  duly
authorized  and licensed in such state or states to transact  the type of  insurance  business in which it
is engaged and approved as an insurer by the Servicer,  so long as the claims  paying  ability of which is
acceptable  to  the  Rating  Agencies  for  pass-through  certificates  having  the  same  rating  as  the
Certificates rated by the Rating Agencies as of the Closing Date.

         Rating Agencies:  Moody's and S&P.

         Realized  Loss:  Any  (i) Bankruptcy  Loss or (ii) as to any  Liquidated  Mortgage  Loan, (x) the
Outstanding  Principal  Balance of such Liquidated  Mortgage Loan plus accrued and unpaid interest thereon
at the  Mortgage  Interest  Rate through the last day of the month of such  liquidation,  less (y) the Net
Liquidation  Proceeds with respect to such Mortgage Loan and the related Mortgaged Property.  In addition,
to the extent the Servicer  receives  Subsequent  Recoveries with respect to any Mortgage Loan, the amount
of the Realized  Loss with  respect to that  Mortgage  Loan will be reduced to the extent such  recoveries
are  applied to reduce the Current  Principal  Amount of any Class of  Certificates  (other than the Class
XP, Class B-IO and Residual  Certificates)  on any  Distribution  Date.  As to any Mortgage Loan which has
become the subject of a Deficient  Valuation,  if the principal amount due under the related Mortgage Note
has been reduced,  then "Realized Loss" is the difference  between the principal  balance of such Mortgage
Loan  outstanding  immediately  prior  to such  Deficient  Valuation  and the  principal  balance  of such
Mortgage Loan as reduced by the Deficient Valuation.

         Record Date: For each Class of Offered  Certificates  and the Class B-5  Certificates and for any
Distribution Date, the close of business on the Business Day prior to such Distribution Date.

         Reference  Bank:  A leading  bank  selected by the  Trustee  that is engaged in  transactions  in
Eurodollar deposits in the international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period,  the arithmetic  mean,  rounded
upwards, if necessary,  to the nearest whole multiple of 0.03125%,  of the offered rates for United States
dollar  deposits  for one month that are quoted by the  Reference  Banks as of 11:00  a.m.,  New York City
time,  on the related  interest  determination  date to prime banks in the London  interbank  market for a
period of one month in  amounts  approximately  equal to the  aggregate  Current  Principal  Amount of the
Offered  Certificates  for such Interest  Accrual Period,  provided that at least two such Reference Banks
provide  such  rate.  If fewer  than two  offered  rates  appear,  the  Reference  Bank  Rate  will be the
arithmetic mean, rounded upwards,  if necessary,  to the nearest whole multiple of 0.03125%,  of the rates
quoted by one or more major banks in New York City,  selected by the Trustee,  as of 11:00 a.m.,  New York
City time, on such date for loans in U.S.  dollars to leading  European banks for a period of one month in
amounts approximately equal to the aggregate Current Principal Amount of the Offered Certificates.

         Regulation  AB:  Subpart  229.1100  -  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as such may be amended  from time to time,  and  subject to such  clarification  and
interpretation as have been provided by the Commission in the adopting release  (Asset-Backed  Securities,
Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Reimbursement Amount:  As defined in the Certificate Insurance Policy.

         Reinvestment  Agreements:  One  or  more  reinvestment  agreements,   acceptable  to  the  Rating
Agencies, from a bank, insurance company or other corporation or entity (including the Trustee).

         Relief Act:  The Servicemembers' Civil Relief Act, as amended, or similar state law.

         Relief Act Mortgage  Loan: Any Mortgage Loan as to which the Scheduled  Payment  thereof has been
reduced due to the application of the Relief Act.

         Remaining  Excess  Spread:  With respect to any  Distribution  Date , the related  Excess  Spread
remaining  after  distribution of any related Extra Principal  Distribution  Amount for such  Distribution
Date.

         REMIC: A "real estate  mortgage  investment  conduit"  within the meaning of  Section 860D of the
Code.

         REMIC  Administrator:  The Trustee,  provided that if the REMIC Administrator is found by a court
of competent  jurisdiction  to no longer be able to fulfill its obligations as REMIC  Administrator  under
this Agreement the Servicer shall appoint a successor  REMIC  Administrator,  subject to assumption of the
REMIC Administrator obligations under this Agreement.

         REMIC  Opinion:  An Opinion  of  Independent  Counsel,  to the effect  that the  proposed  action
described therein would not, under the REMIC  Provisions,  (i) cause any 2006-AR4 REMIC to fail to qualify
as a REMIC while any regular  interest in such  2006-AR4  REMIC is  outstanding,  (ii) result  in a tax on
prohibited  transactions with respect to any 2006-AR4 REMIC or (iii) constitute a taxable  contribution to
any 2006-AR4 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating  to REMICs,  which
appear at Sections  860A through 860G of the Code,  and related  provisions  and  regulations  promulgated
thereunder, as the foregoing may be in effect from time to time.

         REMIC Regular Interest:  Any of the REMIC I Regular Interests,  REMIC II Regular Interests or the
REMIC III Regular Interest.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to  which a  REMIC  election  is made
pursuant to this Agreement, consisting of:

         (a)      the  Mortgage  Loans  and the  related  Mortgage  Files  and  collateral  securing  such
Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Mortgage Loans due after the Cut-off
Date as shall be on deposit in the Custodial  Account or in the  Distribution  Account (other than amounts
representing  Prepayment  Charges in respect of Prepayment  Charge  Loans) and  identified as belonging to
the Trust Fund,

         (c)      property  that  secured a Mortgage  Loan and that has been  acquired  for the benefit of
the Certificateholders and the Certificate Insurer by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available Distribution Amount:  For any Distribution Date, the Available Funds.

         REMIC I  Distribution  Amount:  On each  Distribution  Date,  the REMIC I Available  Distribution
Amount,  in the following  order of priority,  shall be  distributed  by REMIC I to REMIC II on account of
the REMIC I Regular  Interests  and to the Holders of the Class R  Certificates  in respect of Component I
thereof:

                           (i)      to REMIC II as the holder of the REMIC I Regular Interests,  pro rata,
         in an amount  equal to (A) the  Uncertificated  Accrued  Interest  for each such  REMIC I Regular
         Interest  for  such  Distribution  Date  reduced,  in each  case,  by any Net  Deferred  Interest
         allocated to such REMIC I Regular  Interest for such  Distribution  Date, plus (B) any amounts in
         respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)             to REMIC II as the  holder of the  REMIC I Regular  Interests,
         in an amount  equal to the  remainder  of the REMIC I  Available  Distribution  Amount  after the
         distributions made pursuant to clause (i) above, allocated as follows:

                           (A)              in  respect  of REMIC I Regular  Interests  LT2,  LT3 and LT4,
                           their respective Principal Distribution Amounts;

                           (B)      in respect of REMIC I Regular  Interest  LT1 any  remainder  until the
                           Uncertificated Principal Balance thereof is reduced to zero;

                           (C)      any  remainder  in  respect  of each of the REMIC I Regular  Interests
                           (other  than  REMIC I  Regular  Interest  LT1),  pro  rata  according  to their
                           respective  Uncertificated  Principal  Balances as reduced by the distributions
                           deemed  made  pursuant  to (A) above,  until  their  respective  Uncertificated
                           Principal Balances are reduced to zero; and

                           (iii)            any   remaining   amounts  to  the  Holders  of  the  Class  R
         Certificates in respect of Component I thereof.

         REMIC I Interest:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Net  Deferred  Interest:  Net  Deferred  Interest  for any  Distribution  Date  shall  be
allocated  to REMIC I Regular  Interest  LT1 in  reduction  of the portion of the  Uncertificated  Accrued
Interest  thereon  distributable on the related  Distribution  Date and shall result in an increase in the
Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC I  Principal  Reduction  Amounts:  For any  Distribution  Date,  the  amounts  by which the
Uncertificated  Principal  Balances of the REMIC I Regular  Interests will be reduced on such Distribution
Date by the allocation of REMIC I Realized Losses and REMIC I Net Deferred  Interest and the  distribution
of principal, determined as follows:

                  For purposes of the  succeeding  formulas the following  symbols shall have the meanings
set forth below:

                  Y1 =the  Uncertificated   Principal  Balance  of  REMIC I  Regular  Interest  LT1  after
distributions  and the  allocation  of REMIC I Net Deferred  Interest  and REMIC I Realized  Losses on the
prior Distribution Date.

                  Y2 =the  Uncertificated   Principal  Balance  of  REMIC I  Regular  Interest  LT2  after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y3 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT3 after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y4 =the  Uncertificated   Principal  Balance  of  REMIC I  Regular  Interest  LT4  after
distributions  and the allocation of REMIC I Realized  Losses on the prior  Distribution  Date (note: Y3 =
Y4).

                  ΔY1 =    the REMIC I Regular Interest LT1 Principal Reduction Amount.

                  ΔY2 =    the REMIC I Regular Interest LT2 Principal Reduction Amount.

                  ΔY3 =    the REMIC I Regular Interest LT3 Principal Reduction Amount.

                  ΔY4 =    the REMIC I Regular Interest LT4 Principal Reduction Amount.

                  P0 =the  aggregate  Uncertificated  Principal  Balance of the REMIC I Regular  Interests
after  distributions  and the allocation of REMIC I Realized  Losses and REMIC I Net Deferred  Interest on
the prior Distribution Date.

                  P1 =the  aggregate  Uncertificated  Principal  Balance of the REMIC I Regular  Interests
after  distributions  and the allocation of REMIC I Realized  Losses and REMIC I Net Deferred  Interest to
be made on such Distribution Date.

                  ΔP =P0 - P1 = the aggregate of the REMIC I Principal Reduction Amounts.

                        =  the aggregate of the REMIC I Net Deferred  Interest and  principal  portions of
REMIC I  Realized  Losses  to be  allocated  to,  and the  principal  distributions  to be  made  on,  the
Certificates  on such  Distribution  Date (including  distributions  of accrued and unpaid interest on the
Class B-IO Certificates for prior Distributions Dates).

                  R0 =     the Net Rate Cap  after  giving  effect  to  amounts  distributed  and  REMIC I
Realized Losses and REMIC I Net Deferred Interest allocated on the prior Distribution Date.

                  R1 =     the Net Rate Cap after giving effect to amounts to be  distributed  and REMIC I
Realized Losses and REMIC I Net Deferred Interest to be allocated on such Distribution Date.

                  α =(Y2 +  Y3)/P0.  The  initial  value of α on the  Closing  Date  for use on the  first
Distribution Date shall be 0.0001.

                  γ0 =     the  lesser of (A) the sum for all  Classes  of  Certificates  (other  than the
Class B-IO  Certificates)  of the product for each Class of (i) the monthly  interest  rate (as limited by
the Net  Rate  Cap,  if  applicable)  for  such  Class  applicable  for  distributions  to be made on such
Distribution Date and (ii) the aggregate  Current Principal Amount for such Class after  distributions and
the  allocation  of REMIC I Realized  Losses and REMIC I Net Deferred  Interest on the prior  Distribution
Date and (B) R0*P0.

                  γ1  =    the  lesser of (A) the sum for all  Classes  of  Certificates  (other  than the
Class B-IO  Certificates)  of the product for each Class of (i) the monthly  interest  rate (as limited by
the Net Rate Cap,  if  applicable)  for such Class  applicable  for  distributions  to be made on the next
succeeding  Distribution  Date and (ii) the  aggregate  Current  Principal  Amount  for such  Class  after
distributions  and the allocation of REMIC I Realized Losses and REMIC I Net Deferred  Interest to be made
on such Distribution Date and (B) R1*P1.

                  Then, based on the foregoing definitions:

                  ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

                  ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

                  ΔY3 =    αΔP - ΔY2; and

                  ΔY4 =    ΔY3.

                  if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

                  (1)If ΔY2, as so determined, is negative, then

                  ΔY2 = 0;

                  ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

                  ΔY4 = ΔY3; and

                  ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

                  (2)If ΔY3, as so determined, is negative, then

                  ΔY3 = 0;

                  ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 -  γ1R0};

                  ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC I Realized  Losses:  For any Distribution  Date,  Realized Losses on Mortgage Loans for the
related Due Period  shall be  allocated  to REMIC I Regular  Interests  LT1,  LT2, LT3 and LT4 as follows:
The  interest  portion  of such  Realized  Losses,  if any,  shall be  allocated  to such  REMIC I Regular
Interests,  pro rata  according  to the amount of  interest  accrued  but  unpaid  thereon,  in  reduction
thereof.  Any interest portion of such Realized Losses in excess of the amount  allocated  pursuant to the
preceding  sentence shall be treated as a principal  portion of Realized  Losses not  attributable  to any
specific Mortgage Loan and allocated pursuant to the succeeding  sentences.  The principal portion of such
Realized  Losses shall be allocated to such REMIC I Regular  Interests as follows:  (1) first,  to REMIC I
Regular  Interests LT2, LT3 and LT4, pro rata according to their  respective  REMIC I Principal  Reduction
Amounts,  provided  that  such  allocation  to such  REMIC I Regular  Interests  shall  not  exceed  their
respective REMIC I Principal  Reduction Amounts for such Distribution  Date, and (2) second,  any Realized
Losses not allocated to such REMIC I Regular  Interests  pursuant to the proviso of clause (1) above shall
be allocated to REMIC I Regular Interest LT1.

         REMIC I Regular Interest:  Any of the separate  non-certificated  beneficial  ownership interests
in REMIC I set forth in  Section 5.01(c)  and issued  hereunder and designated as a "regular  interest" in
REMIC I.  Each REMIC I Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through  Rate
specified for such REMIC I Regular  Interest in  Section 5.01(c),  and shall be entitled to  distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance as set forth in  Section 5.01(c).  The  designations for the respective
REMIC I Regular Interests are set forth in Section 5.01(c).

         REMIC I Regular  Interest LT1 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT1  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I  Realized  Losses and REMIC I Net  Deferred  Interest  allocated  to REMIC I Regular
Interest LT1 on such Distribution Date.

         REMIC I Regular  Interest LT2 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT2  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT2 on such  Distribution
Date.

         REMIC I Regular  Interest LT3 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT3  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT3 on such  Distribution
Date.

         REMIC I Regular  Interest LT4 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT4  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT4 on such  Distribution
Date.

         REMIC II: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
the REMIC I Regular Interests and any proceeds thereof.

         REMIC  II  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to the REMIC I Regular Interests pursuant to Section 6.07.

         REMIC II Distribution  Amount:  For any  Distribution  Date, the REMIC II Available  Distribution
Amount shall be deemed  distributed by REMIC II to the holders of the  Certificates  (other than the Class
R, Class R-X, Class B-IO and Class XP  Certificates)  on account of the REMIC II Regular  Interests (other
than REMIC II Regular  Interests B-IO and B-IO-P),  to REMIC III on account of REMIC II Regular  Interests
B-IO-I and B-IO-P and to the  holders of Class R  Certificates  in respect of  Component  II  thereof,  as
follows:  to each REMIC II Regular  Interest in respect of  Uncertificated  Accrued  Interest  thereon and
the  Uncertificated  Principal  Balance  thereof,  the  amount  distributed  in respect  of  interest  and
principal on the Class or Classes of Certificates  bearing the same designation  (with such amounts having
the same  character  as interest or principal  with respect to the REMIC II Regular  Interest as they have
with respect to such  Certificates),  except that (1) no amount paid to any  Certificate in respect of any
Basis Risk  Shortfall or Basis Risk  Shortfall  Carry Forward  Amount shall be included in the amount paid
in  respect of the  related  REMIC II Regular  Interest  and (2) any amount  paid in respect of Basis Risk
Shortfalls  and Basis Risk  Shortfall  Carryforward  Amounts shall be deemed paid with respect to REMIC II
Regular  Interest B-IO-I in respect of accrued and unpaid interest  thereon.  Any remaining  amount of the
REMIC II Available  Distribution  Amount shall be  distributed  to the holders of the Class R Certificates
in respect of Component II thereof.

         REMIC  II  Interests:   The  REMIC  II  Regular  Interests  and  Component  II  of  the  Class  R
Certificates.

         REMIC II Net  Deferred  Interest:  Net  Deferred  Interest  for any  Distribution  Date  shall be
allocated to the REMIC II Regular  Interests  to the same extent that Net  Deferred  Interest is allocated
to the Class of Certificates bearing the same designation.

         REMIC II Regular Interest:  Any of the separate  beneficial  ownership  interests in REMIC II set
forth in  Section 5.01(c)  and issued hereunder and designated as a "regular  interest" in REMIC II.  Each
REMIC II  Regular  Interest  (other  than  REMIC II Regular  Interests  B-IO-I and  B-IO-P)  shall  accrue
interest at the Pass-Through  Rate for the Class of Certificates  bearing the same  designation  specified
in  Section 5.01(c),  modified as provided in the footnotes of the REMIC II table,  if  applicable.  REMIC
II Regular  Interest B-IO-I shall accrue interest at the Class B-IO  Pass-Through  Rate.  REMIC II Regular
Interest  B-IO-P  shall accrue no interest.  Each REMIC II Regular  Interest  (other than REMIC II Regular
Interest  B-IO-I) shall be entitled to  distributions  of principal,  subject to the terms and  conditions
hereof,  in an  aggregate  amount  equal to the  Current  Principal  Amount of the  Class of  Certificates
bearing  the same  designation  as set  forth in  Section 5.01(c).  The  designations  for the  respective
REMIC II Regular Interests are set forth in Section 5.01(c).

         REMIC III:  That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting
of REMIC II Regular Interests B-IO-I and B-IO-P and any proceeds thereof.

         REMIC  III  Available  Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to REMIC II Regular Interests B-IO-I and B-IO-P pursuant to Section 6.07.

         REMIC III Distribution  Amount: For any Distribution  Date, the REMIC III Available  Distribution
Amount  shall be  deemed  distributed  by REMIC III to the  holders  of the Class  B-IO  Certificates  the
amounts deemed distributed with respect to REMIC II Regular Interests B-IO-I and B-IO-P.

         REMIC III Interests:  The REMIC III Regular Interest and the Class R-X Certificates.

         REMIC III Regular Interest:  The separate  beneficial  ownership  interest in REMIC III set forth
in  Section 5.01(c)  and issued  hereunder and designated as the single  "regular  interest" in REMIC III.
The REMIC III  Regular Interest shall accrue interest at the  Uncertificated  Pass-Through  Rate specified
for the  REMIC III  Regular  Interest  in  Section 5.01(c).  The  designation  for the  REMIC III  Regular
Interest is set forth in Section 5.01(c).

         REO  Acquisition:  The  acquisition  by the  Servicer on behalf of the Trustee for the benefit of
the Certificateholders and the Certificate Insurer of any REO Property pursuant to Section 3.15.

         REO  Disposition:  As to any REO Property,  a determination  by the Servicer that it has received
all Insurance Proceeds,  Liquidation  Proceeds,  REO Proceeds and other payments and recoveries (including
proceeds of a final  sale) which the  Servicer  expects to be finally  recoverable  from the sale or other
disposition of the REO Property.

         REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property.

         REO  Property:  A  Mortgaged  Property  acquired  in the name of the  Trust,  for the  benefit of
Certificateholders,  by  foreclosure  or  deed-in-lieu  of  foreclosure  in  connection  with a  defaulted
Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With respect to any  Mortgage  Loan (or any  property  acquired  with respect
thereto)  required to be  repurchased by the Sponsor  pursuant to the Mortgage Loan Purchase  Agreement or
Article  II of  this  Agreement,  an  amount  equal  to the  excess  of (i)  the  sum of (a)  100%  of the
Outstanding  Principal  Balance of such  Mortgage  Loan as of the date of  repurchase  (or if the  related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  (b) accrued but unpaid  interest on the Outstanding  Principal  Balance at the
related  Mortgage  Interest  Rate,  through and  including  the last day of the month of  repurchase,  and
(c) any  costs and  damages  (if any)  incurred  by the Trust in  connection  with any  violation  of such
Mortgage  Loan  of any  predatory  or  abusive  lending  laws  over  (ii)  any  portion  of the  Servicing
Compensation, Monthly Advances and advances payable to the purchaser of the Mortgage Loan.

         Repurchase  Proceeds:  The Repurchase  Price in connection with any repurchase of a Mortgage Loan
by the Sponsor and any cash deposit in connection with the substitution of a Mortgage Loan.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage  Loan,  any insurance  policy which is
required to be maintained from time to time under this Agreement with respect to such Mortgage Loan.

         Reserve Fund:  The separate  trust  account  created and  maintained  by the Trustee  pursuant to
Section 4.08 hereof.

         Residual Certificates:  The Class R Certificates and the Class R-X Certificates.

         Responsible  Officer:  Any officer  assigned to the Corporate Trust Office of the Trustee (or any
successor thereto),  including any Vice President,  Assistant Vice President, Trust Officer, any Assistant
Secretary,  any trust  officer  or any other  officer  of the  Trustee  customarily  performing  functions
similar to those performed by any of the above designated  officers and having direct  responsibility  for
the  administration  of this  Agreement,  and any other  officer of the  Trustee to whom a matter  arising
hereunder may be referred.

         Rule  144A  Certificate:  The  certificate  to  be  furnished  by  each  purchaser  of a  Private
Certificate  (which is also a Physical  Certificate) which is a Qualified  Institutional  Buyer as defined
under Rule 144A promulgated  under the Securities Act,  substantially in the form set forth as Exhibit F-2
hereto.

         S&P:  Standard & Poor's,  a division of The  McGraw-Hill  Companies,  Inc., and its successors in
interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of  2002  and the  rules  and  regulations  of the
Commission promulgated thereunder (including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment
or payments of principal  and interest  due during such Due Period on such  Mortgage  Loan which either is
payable  by a  Mortgagor  in such Due  Period  under  the  related  Mortgage  Note or,  in the case of REO
Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Legend:  "THIS  CERTIFICATE  HAS NOT  BEEN  AND  WILL  NOT BE  REGISTERED  UNDER  THE
SECURITIES  ACT OF 1933,  AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE
HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS  CERTIFICATE MAY BE REOFFERED,  RESOLD,
PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS
AND ONLY (1)  PURSUANT  TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON THAT THE HOLDER
REASONABLY  BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN  THE  MEANING  OF RULE 144A (A "QIB"),
PURCHASING  FOR ITS OWN  ACCOUNT  OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE  HOLDER  HAS
INFORMED,  IN EACH CASE, THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN  THE  MEANING
THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY  OWNERS COME  WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE
SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED
IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE
THAT  SUCH  REOFFER,  RESALE,  PLEDGE OR  TRANSFER  IS IN  COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER
APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED STATES
AND ANY OTHER APPLICABLE  JURISDICTION.  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY,
OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT (A "PLAN") THAT IS SUBJECT TO
TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE
INTERNAL  REVENUE CODE OF 1986,  AS AMENDED (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE
TRUSTEE  AND THE  SERVICER  AND ON WHICH  THEY MAY RELY  WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE
PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF
1974,  AS AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY
OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property
securing a Mortgage Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure
debt or security deed, including any riders or addenda thereto.

         Servicer:  As of the Closing Date,  EMC Mortgage  Corporation  and,  thereafter,  its  respective
successors in interest that meet the qualifications of this Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of  Regulation  AB, as
such may be amended from time to time.

         Servicing  Fee: As to any Mortgage Loan and a  Distribution  Date, an amount equal to the product
of (i) the Stated  Principal  Amount of such Mortgage  Loan as of the Due Date in the month  preceding the
month in which such  Distribution  Date occurs and (ii) the  Servicing  Fee Rate,  or, in the event of any
payment of interest  that  accompanies  a Principal  Prepayment in full during the related Due Period made
by the Mortgagor  immediately prior to such prepayment,  interest at the related Servicing Fee Rate on the
Stated Principal Amount of such Mortgage Loan for the period covered by such payment of interest.

         Servicing Fee Rate:  As to any Mortgage Loan, 0.375% per annum.

         Servicing  Officer:  The  President  or a Vice  President or  Assistant  Vice  President or other
authorized officer of the Servicer having direct  responsibility for the administration of this Agreement,
and any other authorized officer of the Servicer to whom a matter arising hereunder may be referred.

         Significance  Estimate:  With respect to any Distribution  Date, and in accordance with Item 1115
of  Regulation  AB,  shall be an amount  determined  based on the  reasonable  good-faith  estimate by the
Depositor of the aggregate  maximum probable  exposure of the outstanding  Certificates to the related Cap
Contract.

         Significance  Percentage:  With respect to any  Distribution  Date,  and in accordance  with Item
1115 of  Regulation  AB,  shall  be an  percentage  equal  to the  Significance  Estimate  divided  by the
aggregate  outstanding  Certificate  Principal Balance of the  Certificates,  prior to the distribution of
the related Principal Distribution Amount on such Distribution Date.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  November 30, 2006.

         Stated  Principal  Balance:  With  respect to any  Mortgage  Loan or related REO Property and any
Distribution  Date, the  Outstanding  Principal  Balance thereof as of the Cut-off Date (taking account of
the Principal  Payment to be made on such Due Date and  irrespective  of any  delinquency in its payment),
as specified in the  amortization  schedule at the time relating  thereto  (before any  adjustment to such
amortization  schedule by reason of any bankruptcy or similar proceeding  occurring after the Cut-Off Date
(other than a Deficient  Valuation) or any  moratorium or similar  waiver or grace period) plus any amount
by which the Principal  Balance thereof has been increased for Deferred  Interest pursuant to the terms of
the  related  Mortgage  Note on or prior to such  Distribution  Date,  minus the sum of (i) the  principal
portion of the  Scheduled  Payments due with respect to such  Mortgage  Loan during each Due Period ending
prior  to such  Distribution  Date  (and  irrespective  of any  delinquency  in their  payment),  (ii) all
Principal  Prepayments  with  respect  to such  Mortgage  Loan  received  prior to or during  the  related
Prepayment Period,  (iii) all Liquidation  Proceeds to the extent applied by the Servicer as recoveries of
principal in accordance  with this  Agreement  with respect to such Mortgage  Loan,  that were received by
the  Servicer  as of the  close  of  business  on the  last  day of the  calendar  month  related  to such
Distribution  Date and (iv) any Realized  Losses on such  Mortgage  Loan  incurred  prior to or during the
preceding calendar month. The Stated Principal Balance of a Liquidated Mortgage Loan equals zero.

         Stepdown Date: The earlier to occur of (i) the Distribution  Date on which the aggregate  Current
Principal  Amount of the Class A Certificates  has been reduced to zero and (ii) the later to occur of (x)
the  Distribution  Date  occurring  in  December  2009 and (y) the first  Distribution  Date for which the
aggregate  Current  Principal  Amount of the Class B Certificates  plus the  Overcollateralization  Amount
divided by the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans is greater than or equal (i)
prior to the Distribution  Date in November 2012,  25.250% and (ii) on or after the  Distribution  Date in
November 2012, 20.200%.

         Subcontractor:  Any  vendor,  subcontractor  or  other  Person  that is not  responsible  for the
overall  servicing  (as  "servicing"  is  commonly  understood  by  participants  in  the  mortgage-backed
securities  market) of Mortgage  Loans but  performs one or more  discrete  functions  identified  in Item
1122(d) of Regulation  AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Subsequent  Recoveries:  As of  any  Distribution  Date,  amounts  received  during  the  related
Prepayment  Period by the Servicer (net of any related  expenses  permitted to be  reimbursed  pursuant to
Section 4.02) or surplus  amounts held by the Servicer to cover  estimated  expenses  (including,  but not
limited to,  recoveries in respect of the  representations  and warranties made by the Sponsor pursuant to
the  Mortgage  Loan  Purchase  Agreement)  specifically  related  to a  Liquidated  Mortgage  Loan  or the
disposition  of an REO Property prior to the related  Prepayment  Period that resulted in a Realized Loss,
after liquidation or disposition of such Mortgage Loan.

         Subservicer:  Any  Person  that  services  Mortgage  Loans  on  behalf  of  the  Servicer  or any
Subservicer  and is  responsible  for  the  performance  (whether  directly  or  through  Subservicers  or
Subcontractors) of a substantial  portion of the material servicing  functions required to be performed by
the Servicer under this Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.

         Substitute  Mortgage  Loan: A mortgage loan  tendered to the Trust  pursuant to the Mortgage Loan
Purchase  Agreement or  Section 2.04  of this  Agreement,  as applicable,  in each case,  (i) which has an
Outstanding  Principal  Balance not greater nor materially  less than the Mortgage Loan for which it is to
be  substituted;  (ii) which  has a Mortgage  Interest Rate and Net Rate not less than, and not materially
greater than,  such Mortgage Loan;  (iii) which  has a maturity date not materially  earlier or later than
such Mortgage  Loan and not later than the latest  maturity  date of any Mortgage  Loan;  (iv) which is of
the same property type and occupancy type as such Mortgage Loan; (v) which has a  Loan-to-Value  Ratio not
greater  than the  Loan-to-Value  Ratio of such  Mortgage  Loan;  (vi) which  is  current  in  payment  of
principal  and interest as of the date of  substitution;  (vii) as to which the payment  terms do not vary
in any material  respect from the payment  terms of the Mortgage  Loan for which it is to be  substituted,
(viii) which has a Gross Margin,  Periodic Rate Cap and Maximum Lifetime  Mortgage Rate no less than those
of such  Mortgage  Loan,  has the same  Index  and  interval  between  Interest  Adjustment  Dates as such
Mortgage  Loan,  and a Minimum  Lifetime  Mortgage  Rate no lower than that of such Mortgage Loan and (ix)
has a  negative  amortization  cap of no more  than  that  of the  Mortgage  Loan  for  which  it is to be
substituted.

         Substitution  Adjustment  Amount:  The amount,  if any, required to be paid by the Sponsor to the
Trustee  for  deposit  in the  Distribution  Account  pursuant  to  Section  2.04 in  connection  with the
substitution of a Mortgage Loan.

         Tax  Administration  and Tax Matters  Person:  The Trustee and any successor  thereto or assignee
thereof shall serve as tax  administrator  hereunder and as agent for the Tax Matters  Person.  The Holder
of the  largest  percentage  interest  of each Class of  Residual  Certificates  shall be the Tax  Matters
Person for the related REMIC, as more particularly set forth in Section 9.12 hereof.

         Termination  Purchase Price: The price,  calculated as set forth in Section 10.01,  to be paid in
connection with the repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger Event:  The occurrence of either a Delinquency  Test Violation or a Cumulative  Loss Test
Violation.

         Trust  Fund or Trust:  The  corpus of the trust  created  by this  Agreement,  consisting  of the
Mortgage Loans and the other assets described in Section 2.01(a).

         Trustee:  Wells  Fargo  Bank,  National  Association,  or  its  successor  in  interest,  or  any
successor trustee appointed as herein provided.

         Trustee Fee:                         As defined in Section 9.05.

         Trustee Fee Rate: 0.0095% per annum.

         Uncertificated  Accrued  Interest:  With respect to any  Uncertificated  Regular Interest for any
Distribution  Date,  one  month's  interest  at the  related  Uncertificated  Pass-Through  Rate  for such
Distribution  Date,  accrued  on  the   Uncertificated   Principal  Balance   immediately  prior  to  such
Distribution Date.  Uncertificated  Accrued Interest for the Uncertificated Regular Interests shall accrue
on the basis of a 360-day year  consisting of twelve  30-day  months except as otherwise  indicated in the
definition of the applicable  Uncertificated  Pass-Through Rate. For purposes of calculating the amount of
Uncertificated  Accrued  Interest  for the  REMIC I  Regular  Interests  for any  Distribution  Date,  any
Prepayment  Interest  Shortfalls  and Relief Act  Shortfalls  (to the extent not  covered by  Compensating
Interest  Payments) shall be allocated  among the REMIC I Regular  Interests,  pro rata,  based on, and to
the extent of, Uncertificated  Accrued Interest,  as calculated without application of this sentence.  For
purposes of calculating the amount of  Uncertificated  Accrued Interest for the REMIC II Regular Interests
for any  Distribution  Date, any Prepayment  Interest  Shortfalls and Relief Act Shortfalls (to the extent
not covered by Compensating  Interest  Payments)  shall be allocated among the REMIC II Regular  Interests
to the same extent such amounts are allocated to the Class of Certificates bearing the same designation.

         Uncertificated   Pass-Through   Rate:  The   Uncertificated   REMIC  I  Pass-Through   Rate,  the
Uncertificated  REMIC  II  Pass-Through  Rate and the  Uncertificated  REMIC  III  Pass-Through  Rate,  as
applicable.  Any monthly  calculation  of  interest  at a stated  rate for the REMIC I Regular  Interests,
REMIC II  Regular  Interest B-IO-I or the REMIC III  Regular  Interest shall be based upon annual interest
at such rate divided by twelve.

         Uncertificated  Principal Balance:  The principal amount of any  Uncertificated  Regular Interest
outstanding as of any date of determination.  The  Uncertificated  Principal Balance of each REMIC Regular
Interest shall never be less than zero.

         Uncertificated  Regular  Interests:  The REMIC I Regular Interests and REMIC II Regular Interests
B-IO-I and B-IO-P.

         Uncertificated  REMIC I Pass-Through  Rate: With respect to any Distribution  Date and: (i) REMIC
I Regular  Interests LT1 and LT2, the weighted average of the Net Rates on the Mortgage Loans,  (ii) REMIC
I Regular  Interest LT3, zero (0.00%),  and (iii) REMIC I Regular Interest LT4, twice the weighted average
of the Net Rates on the Mortgage Loans.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that
the complete  restoration of such Mortgaged  Property or related REO Property is not fully reimbursable by
the hazard  insurance  policies  required to be maintained  pursuant to this Agreement,  without regard to
whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United  States,  a corporation or partnership
(including an entity treated as a corporation or partnership  for federal income tax purposes)  created or
organized  in, or under the laws of, the United  States or any state  thereof or the  District of Columbia
(except,  in the case of a  partnership,  to the extent  provided  in  regulations),  provided  that,  for
purposes solely of the Class R  Certificates,  no partnership or other entity treated as a partnership for
United States  federal  income tax purposes  shall be treated as a United States Person unless all persons
that own an interest in such  partnership  either directly or through any entity that is not a corporation
for United  States  federal  income tax purposes are United States  Persons,  or an estate whose income is
subject to United States  federal  income tax  regardless of its source,  or a trust if a court within the
United States is able to exercise  primary  supervision  over the  administration  of the trust and one or
more such United  States  Persons have the  authority to control all  substantial  decisions of the trust.
To the  extent  prescribed  in  regulations  by the  Secretary  of the  Treasury,  which have not yet been
issued,  a trust which was in existence  on  August 20,  1996 (other than a trust  treated as owned by the
grantor under  subpart E of part I of  subchapter J of chapter 1 of the Code),  and which was treated as a
United  States  person on  August 20,  1996 may elect to continue to be treated as a United  States person
notwithstanding the previous sentence.

         Unpaid  Realized  Loss  Amount:  With respect to any  Distribution  Date and any Class of Class A
Certificates and Class B Certificates,  the excess of (i) Applied Realized Loss Amounts  allocated to such
Class over (ii) the sum of all  distributions  to such Class in reduction of such  Applied  Realized  Loss
Amounts on all  previous  Distribution  Dates.  Any  amounts  distributed  to a Class of  Certificates  in
respect of any Unpaid Realized Loss Amount will not be applied to reduce the Current  Principal  Amount of
such Class.


                                                ARTICLE II

                                      Conveyance of Mortgage Loans;

                                    Original Issuance of Certificates

         Section 2.01.     Conveyance  of Mortgage  Loans to  Trustee.  (a)  The  Depositor,  concurrently
with the  execution  and delivery of this  Agreement,  sells,  transfers  and assigns to the Trust without
recourse all its right,  title and interest in and to (i) the  Mortgage  Loans  identified in the Mortgage
Loan  Schedule,  including  all interest due and  principal  received  with respect to the Mortgage  Loans
after the  Cut-off  Date but  excluding  any  payments of  interest  due on or prior to the Cut-off  Date;
(ii) such  assets as shall from time to time be credited or are required by the terms of this Agreement to
be credited to the Custodial  Account,  (iii) such  assets  relating to the Mortgage Loans as from time to
time may be held by the Trustee in the  Distribution  Account and the Reserve  Fund for the benefit of the
Offered  Certificates,  the Class B-5 Certificates and the Class B-IO  Certificates,  as applicable,  (iv)
any REO  Property,  (v) the  Required  Insurance  Policies  and any amounts paid or payable by the insurer
under any  Insurance  Policy (to the extent the  mortgagee has a claim  thereto),  (vi) the  Mortgage Loan
Purchase  Agreement  to the extent  provided in Section  2.03(a),  (vii) such assets as shall from time to
time be credited  or are  required by the terms of this  Agreement  to be credited to any of the  Accounts
and (viii) any  proceeds of the  foregoing.  Although  it is the intent of the  parties to this  Agreement
that the conveyance of the  Depositor's  right,  title and interest in and to the Mortgage Loans and other
assets in the Trust Fund pursuant to this Agreement  shall  constitute a purchase and sale and not a loan,
in the  event  that  such  conveyance  is deemed to be a loan,  it is the  intent of the  parties  to this
Agreement  that the Depositor  shall be deemed to have granted to the Trustee a first  priority  perfected
security  interest in all of the  Depositor's  right,  title and  interest  in, to and under the  Mortgage
Loans and other assets in the Trust Fund, and that this Agreement  shall  constitute a security  agreement
under  applicable  law.  The Class A-2  Certificateholders  will also have the benefit of the  Certificate
Insurance Policy.

         (b)      In connection with the above transfer and  assignment,  the Sponsor hereby deposits with
the Trustee or the Custodian, as its agent, with respect to each Mortgage Loan:

                  (i)      the original  Mortgage Note,  endorsed without recourse (A) to the order of the
Trustee or (B) in the case of a Mortgage Loan  registered on the MERS system,  in blank,  and in each case
showing an unbroken chain of endorsements  from the originator  thereof to the Person  endorsing it to the
Trustee, or lost note affidavit together with a copy of the related Mortgage Note,

                  (ii)     the original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
the presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have
been recorded (or if the original is not available,  a copy),  with evidence of such  recording  indicated
thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the  Mortgage  Loan is a MOM Loan,  a certified  copy of the  assignment
(which  may be in the  form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
Mortgaged Property is located) to "Wells Fargo Bank, National Association,  as Trustee",  with evidence of
recording  with respect to each Mortgage Loan in the name of the Trustee  thereon (or if clause (w) in the
proviso  below  applies or for  Mortgage  Loans with  respect to which the related  Mortgaged  Property is
located in a state  other than  Maryland,  Tennessee,  South  Carolina,  Mississippi  and  Florida,  or an
Opinion of Counsel has been provided as set forth in this Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening assignments of the Security Instrument,  if applicable and only
to the extent available to the Depositor with evidence of recording thereon,

                  (v)      the  original  or a copy of the  policy  or  certificate  of  primary  mortgage
guaranty insurance, to the extent available, if any,

                  (vi)     the original  policy of title  insurance or  mortgagee's  certificate  of title
insurance or commitment or binder for title insurance, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the  foregoing,  the Depositor  may deliver the following  documents,
under the  circumstances  set forth below: (w) in lieu of the original  Security  Instrument,  assignments
to the Trustee or  intervening  assignments  thereof  which have been  delivered,  are being  delivered or
will, upon receipt of recording  information  relating to the Security  Instrument required to be included
thereon,  be delivered to recording  offices for  recording and have not been returned to the Depositor in
time to permit their  delivery as specified  above,  the  Depositor may deliver a true copy thereof with a
certification by the Depositor,  on the face of such copy,  substantially  as follows:  "Certified to be a
true and correct copy of the  original,  which has been  transmitted  for  recording";  (x) in lieu of the
Security  Instrument,  assignment to the Trustee or  intervening  assignments  thereof,  if the applicable
jurisdiction  retains the originals of such documents (as evidenced by a certification  from the Depositor
to  such  effect)  the  Depositor  may  deliver  photocopies  of such  documents  containing  an  original
certification by the judicial or other  governmental  authority of the  jurisdiction  where such documents
were  recorded;  and (y) the  Depositor  shall not be  required  to  deliver  intervening  assignments  or
Mortgage  Note  endorsements  between the Sponsor and the  Depositor,  and between the  Depositor  and the
Trustee;  and provided,  further,  however,  that in the case of Mortgage Loans which have been prepaid in
full after the Cut-off  Date and prior to the Closing  Date,  the  Depositor,  in lieu of  delivering  the
above  documents,  may deliver to the Trustee or the  Custodian,  as its agent,  a  certification  to such
effect and shall  deposit all amounts paid in respect of such Mortgage  Loans in the Custodial  Account on
the Closing Date. The Depositor shall deliver such original  documents  (including any original  documents
as to which  certified  copies had  previously  been  delivered) to the Trustee or the  Custodian,  as its
agent,  promptly  after they are  received.  The  Depositor  shall cause the Sponsor,  at its expense,  to
cause each  assignment  of the Security  Instrument  to the Trustee to be recorded not later than 180 days
after the Closing Date,  unless (a) such  recordation is not required by the Rating Agencies or an Opinion
of Counsel  addressed  to the Trustee has been  provided  to the  Trustee  (with a copy to the  Custodian)
which states that  recordation  of such  Security  Instrument  is not required to protect the interests of
the  Certificateholders  in the related  Mortgage  Loans or (b) MERS is identified on the Mortgage or on a
properly  recorded  assignment  of the  Mortgage  as the  mortgagee  of record  solely as nominee  for the
Sponsor and its successor and assigns;  provided,  however,  that each  assignment  shall be submitted for
recording by the Sponsor in the manner  described  above, at no expense to the Trust or the Trustee or the
Custodian,  as its agent,  upon the  earliest  to occur of:  (i) reasonable  direction  by the  Holders of
Certificates  evidencing  Fractional  Undivided  Interests  aggregating  not less  than 25% of the  Trust,
(ii) the  occurrence  of an  Event  of  Default,  (iii) the  occurrence  of a  bankruptcy,  insolvency  or
foreclosure  relating to the Sponsor and (iv) the  occurrence  of a  servicing  transfer as  described  in
Section 8.02  hereof.  Notwithstanding  the  foregoing,  if the Sponsor fails to pay the cost of recording
the  assignments,  such expense will be paid by the Trustee and the Trustee shall be  reimbursed  for such
expenses by the Trust in accordance with Section 9.05.

         Section 2.02.     Acceptance  of  Mortgage  Loans by  Trustee.  (a) The Trustee (on behalf of the
Trust)  acknowledges  the sale,  transfer  and  assignment  of the Trust Fund to it by the  Depositor  and
receipt of,  subject to further  review and the  exceptions  which may be noted pursuant to the procedures
described below,  and declares that it holds, the documents (or certified copies thereof)  delivered to it
or the  Custodian,  as its agent,  pursuant to  Section 2.01,  and declares  that it will continue to hold
those  documents  and any  amendments,  replacements  or  supplements  thereto and all other assets of the
Trust Fund  delivered to it as Trustee in trust for the use and benefit of all present and future  Holders
of the  Certificates.  On the Closing  Date,  with  respect to the Mortgage  Loans,  the  Custodian  shall
acknowledge  with  respect to each  Mortgage  Loan by  delivery  to the  Depositor  and the  Trustee of an
Initial  Certification  receipt of the Mortgage File, but without review of such Mortgage File,  except to
the extent  necessary to confirm that such Mortgage  File contains the related  Mortgage Note or lost note
affidavit.  No later than 90 days after the  Closing  Date (or with  respect  to any  Substitute  Mortgage
Loan,  within five (5) Business Days after the receipt by the Trustee or Custodian  thereof),  the Trustee
agrees, for the benefit of the  Certificateholders  and the Certificate  Insurer, to review or cause to be
reviewed by the Custodian on its behalf (under the Custodial  Agreement),  each Mortgage File delivered to
it and to execute and deliver,  or cause to be executed and  delivered,  to the  Depositor and the Trustee
an Interim  Certification.  In conducting  such review,  the Trustee or Custodian will  ascertain  whether
all required documents have been executed and received,  and based on the Mortgage Loan Schedule,  whether
those documents  relate,  determined on the basis of the Mortgagor name,  original  principal  balance and
loan number,  to the Mortgage  Loans it has received,  as identified  in the Mortgage  Loan  Schedule.  In
performing  any such review,  the Trustee or the Custodian,  as its agent,  may  conclusively  rely on the
purported due  execution and  genuineness  of any such  document and on the purported  genuineness  of any
signature thereon.  If the Trustee or the Custodian,  as its agent,  finds any document  constituting part
of the Mortgage  File has not been executed or received,  or to be  unrelated,  determined on the basis of
the Mortgagor  name,  original  principal  balance and loan number,  to the Mortgage  Loans  identified in
Exhibit B,  or to appear  defective on its face (a "Material  Defect"),  the Trustee or the Custodian,  as
its agent,  shall promptly  notify the Sponsor.  In accordance  with the Mortgage Loan Purchase  Agreement
the Sponsor  shall  correct or cure any such defect  within  ninety (90) days from the date of notice from
the Trustee or the  Custodian,  as its agent,  of the defect and if the  Sponsor  fails to correct or cure
the defect  within such period,  and such defect  materially  and  adversely  affects the interests of the
Certificateholders  in the related  Mortgage  Loan,  the  Trustee or the  Custodian,  as its agent,  shall
enforce the Sponsor's  obligation  pursuant to the Mortgage Loan  Purchase  Agreement  within 90 days from
the Trustee's or the  Custodian's  notification,  to purchase such Mortgage Loan at the Repurchase  Price;
provided  that,  if such defect would cause the Mortgage  Loan to be other than a "qualified  mortgage" as
defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4),
(5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)
or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to
be treated as a  "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of Section
860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9),  any such cure or  repurchase  must occur  within 90 days from the date such  breach was  discovered;
provided,  however,  that if such defect  relates  solely to the  inability  of the Sponsor to deliver the
original  Security  Instrument  or  intervening  assignments  thereof,  or a  certified  copy  because the
originals of such  documents,  or a certified copy have not been returned by the applicable  jurisdiction,
the Sponsor shall not be required to purchase  such  Mortgage  Loan if the Sponsor  delivers such original
documents or certified  copy promptly upon receipt,  but in no event later than 360 days after the Closing
Date.  The foregoing  repurchase  obligation  shall not apply in the event that the Sponsor cannot deliver
such original or copy of any document  submitted for recording to the appropriate  recording office in the
applicable  jurisdiction  because such  document has not been  returned by such office;  provided that the
Sponsor  shall instead  deliver a recording  receipt of such  recording  office or, if such receipt is not
available,  a certificate  confirming  that such documents have been accepted for recording,  and delivery
to the Trustee or the  Custodian,  as its agent,  shall be effected by the Sponsor  within  thirty days of
its receipt of the original recorded document.

         (b)      No later  than 180 days  after  the  Closing  Date (or with  respect  to any  Substitute
Mortgage Loan,  within five (5) Business Days after the receipt by the Trustee or the Custodian  thereof),
the Trustee or the Custodian,  as its agent, will review,  for the benefit of the  Certificateholders  and
the  Certificate  Insurer,  the Mortgage Files delivered to it and will execute and deliver or cause to be
executed  and  delivered  to the  Depositor  and the Trustee a Final  Certification.  In  conducting  such
review,  the Trustee or the Custodian,  as its agent,  will ascertain whether an original of each document
required to be recorded has been  returned from the  recording  office with evidence of recording  thereon
or a certified  copy has been obtained  from the recording  office.  If the Trustee or the  Custodian,  as
its agent,  finds a Material  Defect,  the Trustee or the Custodian,  as its agent,  shall promptly notify
the Sponsor (provided,  however,  that with respect to those documents described in Sections  2.01(b)(iv),
(v) and (vii),  the  Trustee's and  Custodian's  obligations  shall extend only to the documents  actually
delivered to the Trustee or the Custodian  pursuant to such  Sections).  In  accordance  with the Mortgage
Loan  Purchase  Agreement,  the Sponsor shall correct or cure any such defect within 90 days from the date
of notice from the Trustee or the Custodian,  as its agent,  of the Material  Defect and if the Sponsor is
unable to cure such defect within such period,  and if such defect  materially  and adversely  affects the
interests  of the  Certificateholders  in the  related  Mortgage  Loan,  the  Trustee  shall  enforce  the
Sponsor's  obligation under the Mortgage Loan Purchase Agreement to provide a Substitute Mortgage Loan (if
within two years of the Closing Date) or purchase such Mortgage Loan at the  Repurchase  Price;  provided,
however,  that if such defect  would cause the Mortgage  Loan to be other than a  "qualified  mortgage" as
defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4),
(5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)
or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to
be treated as a  "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of Section
860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9), any such cure,  repurchase  or  substitution  must occur within 90 days from the date such breach was
discovered;  provided,  further,  that if such defect  relates  solely to the  inability of the Sponsor to
deliver the  original  Security  Instrument  or  intervening  assignments  thereof,  or a certified  copy,
because the originals of such  documents or a certified  copy,  have not been  returned by the  applicable
jurisdiction,  the Sponsor shall not be required to purchase such Mortgage  Loan, if the Sponsor  delivers
such original  documents or certified  copy  promptly  upon  receipt,  but in no event later than 360 days
after the  Closing  Date.  The  foregoing  repurchase  obligation  shall  not apply in the event  that the
Sponsor  cannot deliver such original or copy of any document  submitted for recording to the  appropriate
recording  office in the  applicable  jurisdiction  because such  document  has not been  returned by such
office;  provided that the Sponsor shall instead deliver a recording  receipt of such recording office or,
if such receipt is not  available,  a certificate  confirming  that such  documents have been accepted for
recording,  and delivery to the Trustee or the Custodian,  as its agent,  shall be effected by the Sponsor
within thirty days of its receipt of the original recorded document.

         (c)      In the event  that a Mortgage  Loan is  purchased  by the  Sponsor  in  accordance  with
Sections  2.02(a) or (b) above,  the Sponsor shall remit to the Servicer the Repurchase  Price for deposit
in the Custodial Account and the Sponsor shall provide to the Trustee written  notification  detailing the
components of the Repurchase  Price.  Upon deposit of the Repurchase Price in the Custodial  Account,  the
Depositor  shall notify the Trustee and the Custodian,  as agent of the Trustee (upon receipt of a Request
for Release in the form of Exhibit D  attached hereto with respect to such Mortgage  Loan),  shall release
to the Sponsor the related  Mortgage  File and the Trustee shall  execute and deliver all  instruments  of
transfer or assignment,  without recourse,  representation or warranty, furnished to it by the Sponsor, as
are necessary to vest in the Sponsor  title to and rights under the Mortgage  Loan.  Such  purchase  shall
be deemed to have  occurred on the date on which the  Repurchase  Price in available  funds is received by
the Trustee.  The Servicer  shall amend the Mortgage Loan Schedule,  which was previously  delivered to it
by the Depositor in a form agreed to between the Depositor  and the Servicer,  to reflect such  repurchase
and shall promptly  notify the Trustee of such amendment and the Trustee shall promptly  notify the Rating
Agencies and the Servicer of such  amendment.  The  obligation of the Sponsor to  repurchase  any Mortgage
Loan as to which such a defect in a constituent  document exists shall be the sole remedy  respecting such
defect available to the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment of Interest in the Mortgage Loan Purchase Agreement.
(a) The  Depositor  hereby  assigns  to  the  Trustee,   on  behalf  of  Trust  for  the  benefit  of  the
certificateholders  and the  Certificate  Insurer,  all of its right,  title and  interest in the Mortgage
Loan Purchase  Agreement.  The  obligations of the Sponsor to substitute or repurchase,  as applicable,  a
Mortgage Loan shall be the Trustee's and the  Certificateholders'  sole remedy for any breach thereof.  At
the request of the  Trustee,  the  Depositor  shall take such  actions as may be  necessary to enforce the
above right,  title and interest on behalf of the Trust and the  Certificateholders  or shall execute such
further  documents as the Trustee may reasonably  require in order to enable the Trustee to carry out such
enforcement.

         (b)      If the  Depositor,  the  Servicer  or  the  Trustee  discovers  a  breach  of any of the
representations  and  warranties  set  forth  in  the  Mortgage  Loan  Purchase  Agreement,  which  breach
materially and adversely  affects the value of the interests of  Certificateholders  or the Trustee in the
related  Mortgage  Loan, the party  discovering  the breach shall give prompt written notice of the breach
to the other  parties.  The  Sponsor,  within 90 days of its  discovery  or  receipt  of notice  that such
breach has  occurred  (whichever  occurs  earlier),  shall cure the breach in all  material  respects  or,
subject to the Mortgage Loan Purchase  Agreement or Section 2.04 of this Agreement,  as applicable,  shall
purchase  the Mortgage  Loan or any  property  acquired  with  respect  thereto from the Trust;  provided,
however,  that if there  is a breach  of any  representation  set  forth  in the  Mortgage  Loan  Purchase
Agreement  or  Section 2.04  of this  Agreement,  as  applicable,  and the  Mortgage  Loan or the  related
property  acquired  with  respect  thereto  has been sold,  then the  Sponsor  shall  pay,  in lieu of the
Repurchase  Price,  any excess of the Repurchase  Price over the Net  Liquidation  Proceeds  received upon
such sale. If the Net Liquidation  Proceeds exceed the Repurchase  Price,  any excess shall be paid to the
Sponsor to the extent not  required by law to be paid to the  borrower.  Any such  purchase by the Sponsor
shall be made by  providing  an amount  equal to the  Repurchase  Price to the Servicer for deposit in the
Custodial  Account and written  notification  detailing  the  components  of such  Repurchase  Price.  The
Sponsor shall notify the Trustee and submit to the Trustee or the  Custodian,  as its agent, a Request for
Release,  and the Trustee  shall  release,  or the Trustee  shall cause the  Custodian to release,  to the
Sponsor the related  Mortgage File and the Trustee shall execute and deliver all  instruments  of transfer
or  assignment  furnished  to it by the  Sponsor,  without  recourse,  representation  or  warranty as are
necessary  to vest in the Sponsor  title to and rights under the  Mortgage  Loan or any property  acquired
with  respect  thereto.  Such  purchase  shall  be  deemed  to have  occurred  on the  date on  which  the
Repurchase  Price in  available  funds is received by the  Trustee.  The Sponsor  shall amend the Mortgage
Loan Schedule to reflect such  repurchase  and shall promptly  notify the Trustee and the Rating  Agencies
of such  amendment.  Enforcement  of the obligation of the Sponsor to purchase (or substitute a Substitute
Mortgage  Loan  for)  any  Mortgage  Loan  or any  property  acquired  with  respect  thereto  (or pay the
Repurchase  Price as set forth in the above  proviso) as to which a breach has occurred and is  continuing
shall  constitute  the sole remedy  respecting  such breach  available  to the  Certificateholders  or the
Trustee on their behalf.

         (c)      In  connection  with any  repurchase  of a  Mortgage  Loan or the cure of a breach  of a
representation  or warranty  pursuant to this Section  2.03,  the Sponsor  shall  promptly  furnish to the
Trustee an officer's  certificate,  signed by a duly authorized  officer of the Sponsor to the effect that
such  repurchase or cure has been made in accordance  with the terms and  conditions of this Agreement and
that all conditions  precedent to such repurchase or cure have been  satisfied,  including the delivery to
the Trustee of the Repurchase  Price for deposit into the  Distribution  Account,  together with copies of
any Opinion of Counsel  required to be delivered  pursuant to this  Agreement and the related  Request for
Release,  in which the Trustee may rely.  Solely for purposes of the Trustee  providing an  Assessment  of
Compliance,  upon receipt of such  documentation,  the Trustee shall  approve such  repurchase or cure and
which approval shall consist solely of the Trustee's receipt of such documentation and deposits.

         Section 2.04.     Substitution of Mortgage Loans.  (a)  Notwithstanding  anything to the contrary
in this  Agreement,  in lieu of  purchasing  a  Mortgage  Loan  pursuant  to the  Mortgage  Loan  Purchase
Agreement  or Sections  2.02 or 2.03 of this  Agreement,  the Sponsor may, no later than the date by which
such purchase by the Sponsor would  otherwise be required,  tender to the Trustee (on behalf of the Trust)
a Substitute  Mortgage  Loan  accompanied  by a certificate  of an authorized  officer of the Sponsor that
such  Substitute  Mortgage Loan conforms to the  requirements  set forth in the  definition of "Substitute
Mortgage  Loan" in the Mortgage  Loan  Purchase  Agreement or this  Agreement,  as  applicable;  provided,
however,  that  substitution  pursuant to the Mortgage Loan  Purchase  Agreement or  Section 2.04  of this
Agreement,  as  applicable,  in lieu of  purchase  shall not be  permitted  after the  termination  of the
two-year  period  beginning  on the Startup  Day;  provided,  further,  that if the breach would cause the
Mortgage  Loan to be other than a  "qualified  mortgage" as defined in  Section 860G(a)(3)(A)  of the Code
and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the
provisions of Treasury  Regulation Section  1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2)
or any  other  provision  that  would  allow a  Mortgage  Loan to be  treated  as a  "qualified  mortgage"
notwithstanding  its failure to meet the  requirements of Section  860G(a)(3)(A)  of the Code and Treasury
Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure or substitution  must
occur  within 90 days from the date the breach  was  discovered.  The  Trustee  or the  Custodian,  as its
agent,  shall  examine  the  Mortgage  File for any  Substitute  Mortgage  Loan in the manner set forth in
Section 2.02(a)  and the Trustee or the  Custodian,  as its agent,  shall notify the Sponsor,  in writing,
within five (5) Business  Days after  receipt,  whether or not the  documents  relating to the  Substitute
Mortgage Loan satisfy the  requirements  of the fourth  sentence of Section  2.02(a).  Within two Business
Days after such  notification,  the Sponsor shall  provide to the Trustee for deposit in the  Distribution
Account the amount,  if any, by which the Outstanding  Principal Balance as of the next preceding Due Date
of the  Mortgage  Loan for  which  substitution  is being  made,  after  giving  effect  to the  Scheduled
Principal due on such date,  exceeds the Outstanding  Principal  Balance as of such date of the Substitute
Mortgage  Loan,  after  giving  effect to  Scheduled  Principal  due on such date,  which  amount shall be
treated for the  purposes  of this  Agreement  as if it were the payment by the Sponsor of the  Repurchase
Price for the purchase of a Mortgage  Loan by the  Sponsor.  After such  notification  to the Sponsor and,
if any such excess  exists,  upon  receipt of such  deposit,  the  Trustee  shall  accept such  Substitute
Mortgage Loan which shall  thereafter be deemed to be a Mortgage  Loan  hereunder.  In the event of such a
substitution,  accrued  interest on the Substitute  Mortgage Loan for the month in which the  substitution
occurs and any  Principal  Prepayments  made thereon  during such month shall be the property of the Trust
Fund and accrued  interest for such month on the Mortgage Loan for which the  substitution is made and any
Principal  Prepayments  made  thereon  during  such  month  shall  be the  property  of the  Sponsor.  The
Scheduled  Principal on a Substitute  Mortgage Loan due on the Due Date in the month of substitution shall
be the  property  of the  Sponsor  and  the  Scheduled  Principal  on the  Mortgage  Loan  for  which  the
substitution  is made due on such Due Date shall be the  property of the Trust Fund.  Upon  acceptance  of
the  Substitute  Mortgage Loan (and  delivery to the Trustee or the Custodian as agent of the Trustee,  as
applicable,  of a Request for Release for such Mortgage Loan), the Trustee or the Custodian,  as agent for
the  Trustee,  shall  release to the  Sponsor the  related  Mortgage  File  related to any  Mortgage  Loan
released  pursuant  to the  Mortgage  Loan  Purchase  Agreement  or  Section 2.04  of this  Agreement,  as
applicable,  and shall execute and deliver all  instruments of transfer or assignment,  without  recourse,
representation  or warranty in form as provided  to it as are  necessary  to vest in the Sponsor  title to
and rights  under any  Mortgage  Loan  released  pursuant  to the  Mortgage  Loan  Purchase  Agreement  or
Section 2.04  of this  Agreement,  as applicable.  The Sponsor shall deliver the documents  related to the
Substitute  Mortgage Loan in  accordance  with the  provisions of the Mortgage Loan Purchase  Agreement or
Sections  2.01(b)  and  2.02(b) of this  Agreement,  as  applicable,  with the date of  acceptance  of the
Substitute  Mortgage  Loan deemed to be the  Closing  Date for  purposes of the time  periods set forth in
those  Sections.  The  representations  and warranties  set forth in the Mortgage Loan Purchase  Agreement
shall be deemed to have been made by the Sponsor with respect to each  Substitute  Mortgage Loan as of the
date of  acceptance  of such  Mortgage  Loan by the Trustee (on behalf of the  Trust).  The Sponsor  shall
amend the Mortgage  Loan  Schedule to reflect such  substitution  and shall provide a copy of such amended
Mortgage Loan Schedule to the Trustee,  who shall then deliver such amended  Mortgage Loan Schedule to the
Rating Agencies.

         (b)      In  connection  with any  substitution  of a Mortgage  Loan or the cure of a breach of a
representation  or warranty  pursuant to this Section  2.04,  the Sponsor  shall  promptly  furnish to the
Trustee an officer's  certificate,  signed by a duly authorized  officer of the Sponsor to the effect that
such  substitution  or cure has been made in accordance  with the terms and  conditions of this  Agreement
and that all  conditions  precedent  to such  substitution  or cure have  been  satisfied,  including  the
delivery to the  Trustee of the  Substitution  Adjustment  Amount,  as  applicable,  for deposit  into the
Distribution  Account,  together with copies of any Opinion of Counsel  required to be delivered  pursuant
to this  Agreement  and the  related  Request  for  Release,  in which the  Trustee  may rely.  Solely for
purposes of the Trustee  providing an Assessment of Compliance,  upon receipt of such  documentation,  the
Trustee shall approve such  substitution  or cure, as applicable,  and which approval shall consist solely
of the Trustee's receipt of such documentation and deposits.

         Section 2.05.     Issuance of Certificates.

         (a)      The Trustee  acknowledges  the assignment to it (on behalf of the Trust) of the Mortgage
Loans and the other  assets  comprising  the Trust  Fund and,  concurrently  therewith,  has  signed,  and
countersigned  and delivered to the  Depositor,  in exchange  therefor,  Certificates  in such  authorized
denominations  representing  such  Fractional  Undivided  Interests as the  Depositor has  requested.  The
Trustee  agrees  that it will hold the  Mortgage  Loans and such other  assets as may from time to time be
delivered   to  it   segregated   on  the  books  of  the   Trustee  in  trust  for  the  benefit  of  the
Certificateholders and the Certificate Insurer.

         (b)      The  Depositor,  concurrently  with the  execution  and  delivery  hereof,  does  hereby
transfer,  assign,  set over and otherwise  convey in trust to the Trustee without recourse all the right,
title and  interest  of the  Depositor  in and to the REMIC I Regular  Interests  and the other  assets of
REMIC II for the benefit of the holders of the REMIC II Interests  and REMIC II Regular  Interests  B-IO-I
and B-IO-P and the other  assets of REMIC III for the benefit of the  holders of the REMIC III  Interests.
The  Trustee  acknowledges  receipt of such  Uncertficated  Regular  Interests  and such other  assets and
declares  that it holds and will hold the same in trust for the  exclusive  use and benefit of the holders
of the REMIC II Interests and the REMIC III Interests, as applicable.

         Section 2.06.     Representations and Warranties  Concerning the Depositor.  The Depositor hereby
represents and warrants to the Servicer, the Certificate Insurer and the Trustee as follows:

         (a)      the  Depositor  (a) is a  corporation  duly  organized,  validly  existing  and in  good
standing  under the laws of the State of Delaware and (b) is qualified  and in good  standing as a foreign
corporation to do business in each jurisdiction  where such  qualification is necessary,  except where the
failure  so to  qualify  would  not  reasonably  be  expected  to have a  material  adverse  effect on the
Depositor's  business as presently  conducted or on the  Depositor's  ability to enter into this Agreement
and to consummate the transactions contemplated hereby;

         (b)      the Depositor  has full  corporate  power to own its property,  to carry on its business
as presently conducted and to enter into and perform its obligations under this Agreement;

         (c)      the  execution  and  delivery  by  the  Depositor  of  this  Agreement  have  been  duly
authorized by all necessary  corporate action on the part of the Depositor;  and neither the execution and
delivery of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance
with the  provisions  hereof,  will conflict with or result in a breach of, or constitute a default under,
any of the provisions of any law,  governmental  rule,  regulation,  judgment,  decree or order binding on
the  Depositor or its  properties or the articles of  incorporation  or by-laws of the  Depositor,  except
those  conflicts,  breaches or defaults which would not reasonably be expected to have a material  adverse
effect on the  Depositor's  ability  to enter  into this  Agreement  and to  consummate  the  transactions
contemplated hereby;

         (d)      the  execution,  delivery and  performance  by the  Depositor of this  Agreement and the
consummation  of the  transactions  contemplated  hereby do not require  the  consent or approval  of, the
giving of notice to, the  registration  with,  or the taking of any other action in respect of, any state,
federal  or  other  governmental  authority  or  agency,  except  those  consents,   approvals,   notices,
registrations or other actions as have already been obtained, given or made;

         (e)      this Agreement has been duly executed and delivered by the Depositor  and,  assuming due
authorization,  execution  and  delivery  by the other  parties  hereto,  constitutes  a valid and binding
obligation of the Depositor  enforceable  against it in accordance  with its terms  (subject to applicable
bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the  enforcement  of the  rights of
creditors generally);

         (f)      there  are no  actions,  suits  or  proceedings  pending  or,  to the  knowledge  of the
Depositor,  threatened against the Depositor,  before or by any court,  administrative agency,  arbitrator
or  governmental  body  (i) with  respect to any of the  transactions  contemplated  by this  Agreement or
(ii) with respect to any other matter which in the judgment of the Depositor will be determined  adversely
to the Depositor and will if determined  adversely to the Depositor  materially  and adversely  affect the
Depositor's  ability to enter into this Agreement or perform its  obligations  under this  Agreement;  and
the  Depositor  is not in  default  with  respect  to any  order  of  any  court,  administrative  agency,
arbitrator or governmental  body so as to materially and adversely  affect the  transactions  contemplated
by this Agreement; and

         (g)      immediately  prior to the transfer and  assignment to the Trust,  each Mortgage Note and
each  Mortgage were not subject to an  assignment  or pledge,  and the  Depositor had good and  marketable
title to and was the sole owner  thereof and had full right to  transfer  and sell such  Mortgage  Loan to
the Trustee free and clear of any encumbrance, equity, lien, pledge, charge, claim or security interest.

         Section 2.07.     Reserved.

         Section 2.08.     Purposes and Powers of the Trust.

         The  purpose  of the  common  law trust,  as  created  hereunder,  is to engage in the  following
activities:

         (a)      acquire  and hold the  Mortgage  Loans  and the other  assets of the Trust  Fund and the
proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities that are necessary,  suitable or convenient to accomplish
the foregoing or are incidental thereto or connected therewith; and

         (e)      subject to compliance  with this  Agreement,  to engage in such other  activities as may
be required in  connection  with  conservation  of the Trust Fund and the making of  distributions  to the
Certificateholders.

         The Trust is hereby  authorized  to engage in the  foregoing  activities.  The Trustee  shall not
cause the Trust to engage in any activity  other than in  connection  with the  foregoing or other than as
required or authorized by the terms of this  Agreement  while any  Certificate  is  outstanding,  and this
Section 2.08 may not be amended,  without the consent of the Certificateholders  evidencing 51% or more of
the aggregate voting rights of the Certificates.


                                               ARTICLE III

                              Administration and Servicing of Mortgage Loans

         Section 3.01.     Servicer to Act as Servicer.  The Servicer  shall  service and  administer  the
Mortgage  Loans in accordance  with this  Agreement and with Accepted  Servicing  Practices and shall have
full power and authority,  acting alone,  to do or cause to be done any and all things in connection  with
such servicing and  administration  which the Servicer may deem necessary or desirable and consistent with
the terms of this  Agreement and with Accepted  Servicing  Practices and shall exercise the same care that
it  customarily  employs  for its own  account.  In  addition,  the  Servicer  shall  furnish  information
regarding  the  borrower  credit  files  related to such  Mortgage  Loan to credit  reporting  agencies in
compliance  with  the  provisions  of the  Fair  Credit  Reporting  Act  and the  applicable  implementing
regulations.  Except as set forth in this  Agreement,  the Servicer  shall  service the Mortgage  Loans in
accordance with Accepted  Servicing  Practices in compliance  with the servicing  provisions of the Fannie
Mae Guide,  which  include,  but are not limited to,  provisions  regarding  the  liquidation  of Mortgage
Loans, the collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the
maintenance of hazard  insurance  with a Qualified  Insurer,  the  maintenance of fidelity bond and errors
and omissions insurance,  inspections,  the restoration of Mortgaged Property,  the maintenance of Primary
Mortgage  Insurance  Policies,  insurance  claims,  and  title  insurance,  management  of  REO  Property,
permitted  withdrawals with respect to REO Property,  liquidation reports, and reports of foreclosures and
abandonments  of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of Mortgage  Loan
Documents,  annual  statements,  and examination of records and facilities.  In the event of any conflict,
inconsistency  or  discrepancy  between any of the servicing  provisions of this  Agreement and any of the
servicing  provisions  of the Fannie Mae Guide,  the  provisions  of this  Agreement  shall control and be
binding upon the Depositor and the Servicer.

         In  instances  in which a Mortgage  Loan is in default or if default is  reasonably  foreseeable,
the Servicer may engage,  either  directly or through  Subservicers,  in a wide variety of loss mitigation
practices including waivers,  modifications,  payment  forbearances,  partial  forgiveness,  entering into
repayment   schedule   arrangements,   and  capitalization  of  arrearages  rather  than  proceeding  with
foreclosure or repossession,  if applicable.  In making that  determination,  the estimated  Realized Loss
that might result if the loan were liquidated  would be taken into account.  In addition,  if the Mortgage
Loan is not in default or if default is not reasonably  foreseeable,  the Servicer may modify the Mortgage
Loan only to the  extent  set forth  herein;  provided  that,  such  modification  will not  result in the
imposition  of taxes on any REMIC or  otherwise  adversely  affect  the REMIC  status  of the  trust.  Any
modified  Mortgage  Loan may  remain in the Trust,  and the  reduction  in  collections  resulting  from a
modification  may result in reduced  distributions  of interest or  principal  on, or may extend the final
maturity of, one or more Classes of Certificates.

         The Servicer  shall provide to each  Mortgagor of a Mortgage Loan all payment  options  listed in
the  related  Mortgage  Note  that  are  available  to  such  Mortgagor  with  respect  to  such  payment,
notwithstanding  any  provision  in the  related  Mortgage  Note that  explicitly  states or implies  that
providing  such options is optional for the servicer of such  Mortgage  Loan or the owner or holder of the
related Mortgage Note.

         Notwithstanding  the foregoing,  the Servicer shall not permit any  modification  with respect to
any Mortgage  Loan that would both  constitute a sale or exchange of such Mortgage Loan within the meaning
of  Section 1001  of the Code and any  proposed,  temporary or final  regulations  promulgated  thereunder
(other than in connection  with a proposed  conveyance or assumption of such Mortgage Loan that is treated
as a Principal  Prepayment in Full) and cause any REMIC formed under this  Agreement to fail to qualify as
a REMIC  under the Code.  Upon  request,  the  Trustee  shall  furnish  the  Servicer  with any  powers of
attorney,  in  substantially  the form  attached  hereto  as  Exhibit  I, and other  documents  in form as
provided to it  necessary or  appropriate  to enable the  Servicer to service and  administer  the related
Mortgage Loans and REO Property.

         The Trustee shall provide  access to the records and  documentation  in possession of the Trustee
regarding   the  related   Mortgage   Loans  and  REO   Property   and  the   servicing   thereof  to  the
Certificateholders,  the FDIC,  and the  supervisory  agents and examiners of the FDIC,  such access being
afforded only upon  reasonable  prior written  request and during normal  business  hours at the office of
the  Trustee;  provided,  however,  that,  unless  otherwise  required by law,  the  Trustee  shall not be
required to provide access to such records and  documentation  if the provision  thereof would violate the
legal right to privacy of any  Mortgagor.  The Trustee shall allow  representatives  of the above entities
to  photocopy  any of the records and  documentation  and shall  provide  equipment  for that purpose at a
charge that covers the Trustee's actual costs.

         The  Trustee  shall  execute  and  deliver to the  Servicer  any court  pleadings,  requests  for
trustee's  sale or other  documents  prepared  by the  Servicer  as  necessary  or  desirable  to  (i) the
foreclosure  or trustee's  sale with respect to a Mortgaged  Property;  (ii) any  legal action  brought to
obtain  judgment  against any  Mortgagor  on the  Mortgage  Note or Security  Instrument;  (iii) obtain  a
deficiency  judgment against the Mortgagor;  or (iv) enforce any other rights or remedies  provided by the
Mortgage Note or Security Instrument or otherwise available at law or equity.

         The Servicer shall not waive any Prepayment Charge unless: (i) the  enforceability  thereof shall
have been limited by bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to
creditors'  rights  generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal
agency has  threatened  legal action if the  prepayment  penalty is enforced,  (iii) the mortgage debt has
been  accelerated  in connection  with a foreclosure or other  involuntary  payment or (iv) such waiver is
standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a reasonably
foreseeable  default and would,  in the reasonable  judgment of the Servicer,  maximize  recovery of total
proceeds  taking into account the value of such  Prepayment  Charge and the related  Mortgage  Loan.  If a
Prepayment  Charge is waived,  but does not meet the  standards  described  above,  then the  Servicer  is
required to pay the amount of such waived  Prepayment  Charge by remitting such amount to the Depositor by
the Distribution Account Deposit Date.

         Section 3.02.     REMIC-Related  Covenants.  For as long as each 2006-AR4 REMIC shall exist,  the
Trustee  shall act in  accordance  herewith to assure  continuing  treatment of such  2006-AR4  REMIC as a
REMIC,  and the Trustee  shall comply with any  directions of the Depositor or the Servicer to assure such
continuing  treatment.  In  particular,  the  Trustee  shall not (a) sell or permit the sale of all or any
portion of the  Mortgage  Loans or of any  investment  of deposits in an Account  unless such sale is as a
result of a repurchase  of the  Mortgage  Loans  pursuant to this  Agreement or the Trustee has received a
REMIC  Opinion  addressed  to the Trustee  prepared  at the expense of the Trust Fund;  and (b) other than
with respect to a substitution  pursuant to the Mortgage Loan Purchase  Agreement or  Section 2.04 of this
Agreement,  as  applicable,  accept any  contribution  to any 2006-AR4 REMIC after the Startup Day without
receipt of a REMIC Opinion addressed to the Trustee.

         Section 3.03.     Monitoring  of  Subservicers.   (a) The  Servicer  shall  perform  all  of  its
servicing   responsibilities  hereunder  or  may  cause  a  subservicer  to  perform  any  such  servicing
responsibilities  on its  behalf,  but the use by the  Servicer  of a  subservicer  shall not  release the
Servicer from any of its  obligations  hereunder and the Servicer shall remain  responsible  hereunder for
all acts and  omissions  of each  subservicer  as fully as if such acts and  omissions  were  those of the
Servicer.  Any  such  subservicer  must  be  a  Fannie  Mae  approved  seller/servicer  or a  Freddie  Mac
seller/servicer  in good  standing  and no event  shall have  occurred,  including  but not  limited to, a
change in insurance coverage,  which would make it unable to comply with the eligibility  requirements for
lenders  imposed  by  Fannie  Mae  or  for  seller/servicers  by  Freddie  Mac,  or  which  would  require
notification  to  Fannie  Mae or  Freddie  Mac.  The  Servicer  shall  pay all fees and  expenses  of each
subservicer from its own funds, and a subservicer's fee shall not exceed the Servicing Fee.

         (b)      At the cost and expense of the  Servicer,  without any right of  reimbursement  from the
Custodial  Account,  the Servicer  shall be entitled to  terminate  the rights and  responsibilities  of a
subservicer  and arrange for any  servicing  responsibilities  to be performed by a successor  subservicer
meeting the requirements in the preceding  paragraph,  provided,  however,  that nothing  contained herein
shall be deemed to prevent or prohibit the Servicer,  at the Servicer's  option,  from electing to service
the related  Mortgage  Loans itself.  In the event that the Servicer's  responsibilities  and duties under
this Agreement are terminated  pursuant to Section 7.07,  8.01 or 10.01,  and if requested to do so by the
Depositor,  the Servicer shall at its own cost and expense  terminate the rights and  responsibilities  of
each  subservicer  effective as of the date of  termination  of the Servicer.  The Servicer  shall pay all
fees,  expenses or  penalties  necessary  in order to terminate  the rights and  responsibilities  of each
subservicer from the Servicer's own funds without reimbursement from the Depositor.

         (c)      Notwithstanding  any of the  provisions  of this  Agreement  relating to  agreements  or
arrangements  between the Servicer and a subservicer  or any  reference  herein to actions taken through a
subservicer  or  otherwise,  the Servicer  shall not be relieved of its  obligations  to the Depositor and
shall be  obligated  to the same  extent  and under  the same  terms and  conditions  as if it alone  were
servicing  and  administering  the  Mortgage  Loans.  The  Servicer  shall be  entitled  to enter  into an
agreement  with  a  subservicer  for  indemnification  of the  Servicer  by the  subservicer  and  nothing
contained in this Agreement shall be deemed to limit or modify such indemnification.

         (d)      Any  subservicing  agreement  and any other  transactions  or  services  relating to the
Mortgage  Loans  involving a  subservicer  shall be deemed to be between  such  subservicer  and  Servicer
alone,  and the  Depositor  shall  have  no  obligations,  duties  or  liabilities  with  respect  to such
Subservicer  including no obligation,  duty or liability of Depositor to pay such  subservicer's  fees and
expenses.  For purposes of  distributions  and advances by the Servicer  pursuant to this  Agreement,  the
Servicer  shall be deemed to have received a payment on a Mortgage  Loan when a  subservicer  has received
such payment.

         Section 3.04.     Fidelity  Bond.  The  Servicer,  at its  expense,  shall  maintain  in effect a
blanket fidelity bond and an errors and omissions  insurance  policy,  affording  coverage with respect to
all  directors,  officers,  employees  and other Persons  acting on the  Servicer's  behalf,  and covering
errors  and  omissions  in the  performance  of the  Servicer's  obligations  hereunder.  The  errors  and
omissions  insurance  policy and the fidelity bond shall be in such form and amount  generally  acceptable
for entities serving as servicers.

         Section 3.05.     Power to Act;  Procedures.  The Servicer  shall service the Mortgage  Loans and
shall have full power and  authority,  subject to the REMIC  Provisions  and the  provisions  of Article X
hereof,  to do any and all  things  that it may  deem  necessary  or  desirable  in  connection  with  the
servicing and  administration of the Mortgage Loans,  including but not limited to the power and authority
(i) to execute and deliver,  on behalf of the  Certificateholders  and the Trustee,  customary consents or
waivers and other  instruments and documents,  (ii) to consent to transfers of any Mortgaged  Property and
assumptions  of the Mortgage  Notes and related  Mortgages,  (iii) to  collect any Insurance  Proceeds and
Liquidation  Proceeds,  and (iv) to  effectuate  foreclosure  or other  conversion of the ownership of the
Mortgaged  Property  securing any Mortgage  Loan, in each case, in accordance  with the provisions of this
Agreement,  as  applicable;  provided,  however,  that the  Servicer  shall not (and  consistent  with its
responsibilities  under 3.03,  shall not permit any  subservicer to) knowingly or  intentionally  take any
action,  or fail to take (or fail to cause to be taken) any action  reasonably  within its control and the
scope of duties more  specifically  set forth herein,  that, under the REMIC  Provisions,  if taken or not
taken,  as the case may be, would cause any 2006-AR4  REMIC to fail to qualify as a REMIC or result in the
imposition of a tax upon the Trust Fund  (including but not limited to the tax on prohibited  transactions
as  defined  in  Section 860F(a)(2)  of the  Code and the tax on  contributions  to a REMIC  set  forth in
Section 860G(d)  of the Code)  unless the  Servicer  has  received  an Opinion of Counsel  (but not at the
expense of the  Servicer) to the effect that the  contemplated  action would not cause any 2006-AR4  REMIC
to fail to qualify as a REMIC or result in the  imposition of a tax upon any 2006-AR4  REMIC.  The Trustee
shall furnish the  Servicer,  with any powers of attorney  empowering  the Servicer to execute and deliver
instruments  of  satisfaction  or  cancellation,  or of  partial  or full  release  or  discharge,  and to
foreclose  upon or  otherwise  liquidate  Mortgaged  Property,  and to appeal,  prosecute or defend in any
court  action  relating  to the  Mortgage  Loans  or the  Mortgaged  Property,  in  accordance  with  this
Agreement,  and the Trustee shall execute and deliver such other  documents,  as the Servicer may request,
to enable the Servicer to service and administer  the Mortgage  Loans and carry out its duties  hereunder,
in each case in accordance  with  Accepted  Servicing  Practices  (and the Trustee shall have no liability
for misuse of any such  powers of  attorney  by the  Servicer).  If the  Servicer  or the Trustee has been
advised that it is likely that the laws of the state in which action is to be taken  prohibit  such action
if taken in the name of the  Trustee or that the  Trustee  would be  adversely  affected  under the "doing
business"  or tax laws of such state if such  action is taken in its name,  the  Servicer  shall join with
the Trustee in the  appointment of a co-trustee  pursuant to  Section 9.11  hereof.  In the performance of
its duties  hereunder,  the Servicer  shall be an independent  contractor  and shall not,  except in those
instances where it is taking action in the name of the Trustee, be deemed to be the agent of the Trustee.

         Section 3.06.     Due-on-Sale Clauses; Assumption Agreements.

         (a)      When any  Mortgaged  Property is conveyed by a Mortgagor,  the Servicer or  subservicer,
to the extent it has knowledge of such conveyance,  shall enforce any due-on-sale  clause contained in any
Mortgage Note or Mortgage,  to the extent  permitted under  applicable law and  governmental  regulations,
but only to the extent that such enforcement  will not adversely  affect or jeopardize  coverage under any
Primary  Mortgage  Insurance  Policy.  Notwithstanding  the  foregoing,  the  Servicer is not  required to
exercise  such  rights  with  respect  to a  Mortgage  Loan if the  Person to whom the  related  Mortgaged
Property has been conveyed or is proposed to be conveyed  satisfies the terms and conditions  contained in
the Mortgage Note and Mortgage  related  thereto and the consent of the mortgagee under such Mortgage Note
or Mortgage is not  otherwise  so required  under such  Mortgage  Note or Mortgage as a condition  to such
transfer.  In the event  that the  Servicer  is  prohibited  by law from  enforcing  any such  due-on-sale
clause,  or if coverage under any Primary  Mortgage  Insurance Policy would be adversely  affected,  or if
nonenforcement is otherwise permitted hereunder,  the Servicer is authorized,  subject to Section 3.06(b),
to take or enter  into an  assumption  and  modification  agreement  from or with the  person to whom such
property  has been or is about to be  conveyed,  pursuant to which such person  becomes  liable  under the
Mortgage Note and,  unless  prohibited by applicable  state law, the  Mortgagor  remains  liable  thereon,
provided that the Mortgage  Loan shall  continue to be covered (if so covered  before the Servicer  enters
such  agreement)  by  the  applicable  Primary  Mortgage  Insurance  Policy.  The  Servicer,   subject  to
Section 3.06(b),  is also  authorized  with the prior approval of the insurers under any Primary  Mortgage
Insurance Policy to enter into a substitution of liability  agreement with such Person,  pursuant to which
the  original  Mortgagor is released  from  liability  and such Person is  substituted  as  Mortgagor  and
becomes liable under the Mortgage Note.  Notwithstanding  the foregoing,  the Servicer shall not be deemed
to be in  default  under  this  Section by  reason  of any  transfer  or  assumption  which  the  Servicer
reasonably believes it is restricted by law from preventing, for any reason whatsoever.
         (b)      Subject to the  Servicer's  duty to  enforce  any  due-on-sale  clause to the extent set
forth in  Section 3.06(a),  in any case in which a  Mortgaged  Property is to be conveyed to a Person by a
Mortgagor,  and such Person is to enter into an assumption or modification  agreement or supplement to the
Mortgage  Note or Mortgage  which  requires the  signature of the Trustee,  or if an instrument of release
signed by the Trustee is required  releasing  the  Mortgagor  from  liability  on the Mortgage  Loan,  the
Servicer is  authorized,  subject to the  requirements  of the  sentence  next  following,  to execute and
deliver,  on behalf  of the  Trustee,  the  assumption  agreement  with the  Person to whom the  Mortgaged
Property  is to be  conveyed  and such  modification  agreement  or  supplement  to the  Mortgage  Note or
Mortgage or other  instruments  as are reasonable or necessary to carry out the terms of the Mortgage Note
or Mortgage or otherwise to comply with any applicable  laws regarding  assumptions or the transfer of the
Mortgaged  Property to such Person;  provided,  however,  that in connection with any such assumption,  no
material  term of the Mortgage  Note may be changed.  Upon receipt of  appropriate  instructions  from the
Servicer in accordance  with the foregoing,  the Trustee shall execute any necessary  instruments for such
assumption  or  substitution  of  liability  delivered to it by the Servicer and as directed in writing by
the Servicer.  Upon the closing of the  transactions  contemplated by such  documents,  the Servicer shall
cause the originals or true and correct copies of the assumption  agreement,  the release (if any), or the
modification  or  supplement  to the  Mortgage  Note or  Mortgage  to be  delivered  to the Trustee or the
Custodian  and  deposited  with the  Mortgage  File for  such  Mortgage  Loan.  Any fee  collected  by the
Servicer or such  related  subservicer  for  entering  into an  assumption  or  substitution  of liability
agreement will be retained by the Servicer or such subservicer as additional servicing compensation.

         Section 3.07.     Release of Mortgage  Files.  (a) Upon  becoming aware of the payment in full of
any  Mortgage  Loan,  or the  receipt by the  Servicer  of a  notification  that  payment in full has been
escrowed  in a  manner  customary  for  such  purposes  for  payment  to  Certificateholders  on the  next
Distribution  Date, the Servicer will,  (or if the Servicer does not, the Trustee may),  promptly  furnish
to the Custodian,  on behalf of the Trustee,  two copies of a certification  substantially  in the form of
Exhibit D hereto signed by a Servicing  Officer or in a mutually  agreeable  electronic format which will,
in lieu of a  signature  on its face,  originate  from a  Servicing  Officer  (which  certification  shall
include a statement  to the effect that all amounts  received in  connection  with such  payment  that are
required to be deposited in the  Custodial  Account  maintained by the Servicer  pursuant to  Section 4.01
have been or will be so  deposited)  and  shall  request  that the  Custodian,  on behalf of the  Trustee,
deliver to the Servicer the related  Mortgage File. Upon receipt of such  certification  and request,  the
Custodian,  on behalf of the Trustee,  shall  promptly  release the related  Mortgage File to the Servicer
and the Trustee and Custodian  shall have no further  responsibility  with regard to such  Mortgage  File.
Upon any such  payment in full,  the Servicer is  authorized,  to give,  as agent for the Trustee,  as the
mortgagee  under the  Mortgage  that  secured  the  Mortgage  Loan,  an  instrument  of  satisfaction  (or
assignment of mortgage without recourse)  regarding the Mortgaged Property subject to the Mortgage,  which
instrument  of  satisfaction  or  assignment,  as the case may be,  shall be  delivered  to the  Person or
Persons  entitled  thereto against receipt  therefor of such payment,  it being understood and agreed that
no expenses  incurred in connection with such  instrument of  satisfaction or assignment,  as the case may
be, shall be chargeable to the Custodial Account.

         In the event the Servicer  satisfies or releases a Mortgage  without having  obtained  payment in
full of the  indebtedness  secured  by the  Mortgage  or  should  it  otherwise  prejudice  any  right the
Certificateholders  or the  Depositor  may have under the Mortgage  Loan  Documents,  the  Servicer,  upon
written demand by the Depositor or the Trustee,  shall remit within one Business Day the then  outstanding
principal balance of the related Mortgage Loan by deposit thereof in the Custodial Account.

         (b)      From time to time and as  appropriate  for the servicing or  foreclosure of any Mortgage
Loan,  the Trustee shall  execute such  documents as shall be prepared and furnished to the Trustee by the
Servicer (in a form  reasonably  acceptable to the Trustee) and as are necessary to the prosecution of any
such proceedings.  The Custodian,  on behalf of the Trustee,  shall, upon the request of the Servicer, and
delivery to the  Custodian,  on behalf of the Trustee,  of two copies of a request for release signed by a
Servicing  Officer  substantially in the form of Exhibit D (or in a mutually  agreeable  electronic format
which will, in lieu of a signature on its face,  originate from a Servicing Officer),  release the related
Mortgage File held in its  possession or control to the  Servicer.  Such trust receipt shall  obligate the
Servicer to return the Mortgage  File to the  Custodian on behalf of the Trustee,  when the need  therefor
by the  Servicer no longer  exists  unless the  Mortgage  Loan shall be  liquidated,  in which case,  upon
receipt of a certificate of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File
shall be released by the Custodian, on behalf of the Trustee or to the Servicer.

         Section 3.08.     Documents, Records and Funds in Possession of Servicer To Be Held for Trustee.

         (a)      The Servicer shall  transmit to the Trustee or Custodian such documents and  instruments
coming into the  possession of the Servicer  from time to time as are required by the terms hereof,  to be
delivered  to the Trustee or  Custodian.  Any funds  received by the  Servicer in respect of any  Mortgage
Loan or which  otherwise are collected by the Servicer as  Liquidation  Proceeds or Insurance  Proceeds in
respect of any  Mortgage  Loan shall be held for the  benefit of the  Trustee  and the  Certificateholders
subject to the  Servicer's  right to retain or withdraw from the  Custodial  Account the Servicing Fee and
other  amounts as provided in this  Agreement.  The  Servicer  shall  provide  access to  information  and
documentation  regarding the Mortgage  Loans to the Trustee,  its agents and  accountants at any time upon
reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks  or  insurance  companies,  the  Office  of  Thrift  Supervision,  the  FDIC  and the
supervisory  agents and  examiners of such Office and  Corporation  or  examiners of any other  federal or
state banking or insurance  regulatory  authority if so required by applicable  regulations  of the Office
of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge but only
upon  reasonable  request in writing  and during  normal  business  hours at the  offices of the  Servicer
designated by it. In  fulfilling  such a request the Servicer  shall not be  responsible  for  determining
the sufficiency of such information.

         (b)      All  Mortgage  Files  and funds  collected  or held by, or under  the  control  of,  the
Servicer,  in respect of any  Mortgage  Loans,  whether  from the  collection  of  principal  and interest
payments or from  Liquidation  Proceeds or  Insurance  Proceeds,  shall be held by the Servicer for and on
behalf of the Trustee and the  Certificateholders  and shall be and remain the sole and exclusive property
of the Trust;  provided,  however, that the Servicer shall be entitled to setoff against, and deduct from,
any such funds any amounts that are properly due and payable to the Servicer under this Agreement.

         Section 3.09.     Standard Hazard Insurance and Flood Insurance Policies.

         (a)      The  Servicer  shall  cause to be  maintained  for each  Mortgage  Loan fire and  hazard
insurance  with extended  coverage as is customary in the area where the Mortgaged  Property is located in
an amount which is equal to the lesser of (i) the maximum  insurable  value of the  improvements  securing
such  Mortgage Loan or (ii) the greater of (a) the  outstanding  principal  balance of the Mortgage  Loan,
and (b) the  percentage  such that the  proceeds  thereof  shall be  sufficient  to prevent the  Mortgagor
and/or the Mortgagee  from becoming a co-insurer.  If the Mortgaged  Property is in an area  identified in
the Federal  Register by the Federal  Emergency  Management  Agency as being a special  flood  hazard area
that has  federally-mandated  flood  insurance  requirements,  the Servicer  will cause to be maintained a
flood  insurance  policy  meeting the  requirements  of the current  guidelines  of the Federal  Insurance
Administration  with a generally  acceptable  insurance carrier,  in an amount  representing  coverage not
less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance
which is available  under the Flood Disaster  Protection Act of 1973, as amended.  The Servicer shall also
maintain on the REO Property,  fire and hazard  insurance with extended  coverage in an amount which is at
least  equal  to the  maximum  insurable  value of the  improvements  which  are a part of such  property,
liability  insurance and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood  insurance in an amount as provided  above.  It is understood  and agreed that no
other  additional  insurance  need be required by the Servicer or the  Mortgagor or maintained on property
acquired  in  respect  of the  Mortgage  Loans,  other  than  pursuant  to the  Fannie  Mae  Guide or such
applicable  state or federal laws and  regulations  as shall at any time be in force and as shall  require
such  additional  insurance.  All such policies  shall be endorsed with  standard  mortgagee  clauses with
loss payable to the  Servicer  and its  successors  and/or  assigns and shall  provide for at least thirty
days prior written notice of any  cancellation,  reduction in the amount or material change in coverage to
the Servicer.  The Servicer  shall not interfere  with the  Mortgagor's  freedom of choice in selecting an
insurance  carrier or agent,  provided,  however,  that the Servicer  shall not accept any such  insurance
policies from  insurance  companies  unless such  companies  currently  reflect a General Policy Rating in
Best's Key Rating Guide  currently  acceptable  to Fannie Mae and are licensed to do business in the state
wherein the property subject to the policy is located.

         (b)      If the  Servicer  shall  obtain and  maintain a blanket  hazard  insurance  policy  with
extended  coverage  insuring against hazard losses on all of the Mortgage Loans, it shall  conclusively be
deemed to have satisfied its obligations as set forth in the first sentence of  Section 3.09(a),  it being
understood  and agreed  that such  policy may  contain a  deductible  clause,  in which case the  Servicer
shall, in the event that there shall not have been maintained on the related  Mortgaged  Property a policy
complying  with the first  sentence of  Section 3.09(a)  and there shall have been a loss which would have
been covered by such policy,  deposit in the Custodial  Account the amount not otherwise payable under the
blanket policy because of such deductible clause.

         (c)      Pursuant to  Section 4.01,  any amounts  collected by the Servicer,  under any insurance
policies  (other than amounts to be applied to the  restoration  or repair of the property  subject to the
related  Mortgage)  shall be deposited  into the  Custodial  Account,  subject to  withdrawal  pursuant to
Section  4.02.  Any cost  incurred by the Servicer in  maintaining  any such  insurance  if the  Mortgagor
defaults in its  obligation  to do so shall be added to the amount owing under the Mortgage Loan where the
terms of the Mortgage Loan so permit;  provided,  however, that the addition of any such cost shall not be
taken into account for purposes of calculating  the  distributions  to be made to  Certificateholders  and
shall be recoverable by the Servicer pursuant to Section 4.02.

         Section 3.10.     Presentment  of Claims and  Collection of Proceeds.  The Servicer shall prepare
and present on behalf of the Trustee and the  Certificateholders  all claims under the Insurance  Policies
and take such actions (including the negotiation,  settlement,  compromise or enforcement of the insured's
claim) as shall be necessary  to realize  recovery  under such  policies.  Any  proceeds  disbursed to the
Servicer in respect of such  policies,  bonds or contracts  shall be promptly  deposited in the  Custodial
Account  upon  receipt,  except  that  any  amounts  realized  that are to be  applied  to the  repair  or
restoration of the related  Mortgaged  Property as a condition  precedent to the presentation of claims on
the related  Mortgage Loan to the insurer under any applicable  Insurance  Policy need not be so deposited
(or remitted).

         Section 3.11.     Maintenance of the Primary Mortgage Insurance Policies.

         (a)      The Servicer  shall not take, or permit any  subservicer  to take, any action that would
result in noncoverage  under any applicable  Primary Mortgage  Insurance Policy of any loss which, but for
the actions of the Servicer or such subservicer,  would have been covered  thereunder.  The Servicer shall
cause to be kept in force and effect (to the extent that the  Mortgage  Loan  requires  the  Mortgagor  to
maintain such insurance),  primary mortgage insurance  applicable to each Mortgage Loan in accordance with
the  provisions  of this  Agreement.  The  Servicer  shall not, and shall not permit any  subservicer  to,
cancel or refuse to renew any such  Primary  Mortgage  Insurance  Policy  that is in effect at the date of
the  initial  issuance  of the  Mortgage  Note and is  required  to be kept in force  hereunder  except in
accordance with the provisions of this Agreement.  Any such primary mortgage  insurance  policies shall be
issued by a Qualified Insurer.

         (b)      The Servicer agrees to present,  or to cause each  subservicer to present,  on behalf of
the  Trustee  and the  Certificateholders,  claims to the insurer  under any  Primary  Mortgage  Insurance
Policies  and, in this regard,  to take such  reasonable  action as shall be necessary to permit  recovery
under  any  Primary  Mortgage  Insurance  Policies  respecting  defaulted  Mortgage  Loans.   Pursuant  to
Section 4.01,  any amounts collected by the Servicer under any Primary Mortgage  Insurance  Policies shall
be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.02.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the Custodian,  as directed by the Trustee),  shall retain possession and custody
of the originals (to the extent available) of any Primary Mortgage Insurance  Policies,  or certificate of
insurance if applicable,  and any  certificates  of renewal as to the foregoing as may be issued from time
to  time  as  contemplated  by  this  Agreement.  Until  all  amounts  distributable  in  respect  of  the
Certificates  have been  distributed  in full and the Servicer  otherwise has  fulfilled  its  obligations
under this  Agreement,  the Trustee (or its  Custodian,  if any,  as directed by the  Trustee)  shall also
retain  possession  and  custody of each  Mortgage  File in  accordance  with and subject to the terms and
conditions  of this  Agreement.  The  Servicer  shall  promptly  deliver or cause to be  delivered  to the
Trustee  (or the  Custodian,  as directed  by the  Trustee),  upon the  execution  or receipt  thereof the
originals  of any Primary  Mortgage  Insurance  Policies,  any  certificates  of  renewal,  and such other
documents or instruments  that  constitute  portions of the Mortgage File that come into the possession of
the Servicer from time to time.

         Section 3.13.     Realization  Upon  Defaulted   Mortgage  Loans.  The  Servicer  shall  use  its
reasonable  efforts,  consistent  with the procedures  that the Servicer would use in servicing  loans for
its own account and the  requirements of the Fannie Mae Guide,  to foreclose upon or otherwise  comparably
convert the  ownership  of  Mortgaged  Properties  securing  such of the  Mortgage  Loans as come into and
continue  in  default  and as to  which  no  satisfactory  arrangements  can be  made  for  collection  of
delinquent  payments  pursuant to Section  4.01. In  determining  the  delinquency  status of any Mortgage
Loan,  the  Servicer  will use  Delinquency  Recognition  Policies  as  described  to and  approved by the
Depositor,  and shall  revise  these  policies  as  requested  by the  Depositor  from  time to time.  The
Servicer  shall use its  reasonable  efforts to realize upon  defaulted  Mortgage  Loans in such manner as
will maximize the receipt of principal  and interest by the  Depositor,  taking into account,  among other
things,  the timing of foreclosure  proceedings.  The foregoing is subject to the provisions  that, in any
case in which  Mortgaged  Property  shall have  suffered  damage,  the  Servicer  shall not be required to
expend its own funds toward the  restoration of such property  unless it shall determine in its discretion
(i) that such  restoration  will increase the proceeds of liquidation of the related  Mortgage Loan to the
Depositor  after  reimbursement  to  itself  for  such  expenses,  and (ii)  that  such  expenses  will be
recoverable  by the  Servicer  through  Insurance  Proceeds  or  Liquidation  Proceeds  from  the  related
Mortgaged  Property,  as  contemplated  in Section 4.02. The Servicer  shall be responsible  for all costs
and expenses incurred by it in any such proceedings or functions as advances;  provided,  however, that it
shall be entitled to reimbursement therefor as provided in Section 4.02.  Notwithstanding  anything to the
contrary  contained  herein,  in  connection  with a  foreclosure  or  acceptance  of a deed  in  lieu  of
foreclosure,  in the event the  Servicer  has  reasonable  cause to believe  that a Mortgaged  Property is
contaminated  by  hazardous  or toxic  substances  or wastes,  or if the  Trustee  otherwise  requests  an
environmental  inspection  or review of such  Mortgaged  Property,  such an  inspection or review is to be
conducted by a qualified  inspector.  Upon  completion  of the  inspection,  the Servicer  shall  promptly
provide the Depositor and the Trustee with a written report of the environmental inspection.

         Section 3.14.     Compensation  for the Servicer.  The Servicer will be entitled to the Servicing
Fee and all income and gain realized from any  investment of funds in the Custodial  Account,  pursuant to
Article  IV, for the  performance  of its  activities  hereunder.  Servicing  compensation  in the form of
assumption fees, if any, late payment charges,  as collected,  if any, or otherwise (but not including any
Prepayment  Charges)  shall be  retained  by the  Servicer  and shall not be  deposited  in the  Custodial
Account.  The Servicer will be entitled to retain,  as additional  compensation,  any interest incurred in
connection with a Principal  Prepayment in full or otherwise in excess of amounts  required to be remitted
to the  Distribution  Account (such amounts  together with the amounts  specified in the first sentence of
this Section 3.14, the "Servicing  Compensation") and any Excess Liquidation Proceeds.  The Servicer shall
be required to pay all expenses  incurred by it in connection with its activities  hereunder and shall not
be entitled to reimbursement therefor except as provided in this Agreement.

         Section 3.15.     REO Property.

         (a)      In the event the Trust Fund  acquires  ownership  of any REO  Property in respect of any
related  Mortgage  Loan,  the deed or  certificate  of sale  shall be  issued  to the  Trustee,  or to its
nominee,  on behalf of the related  Certificateholders.  The Servicer  shall ensure that the title to such
REO Property  references  this Agreement and the Trustee's  capacity  hereunder (and not in its individual
capacity).  The  Servicer,  however,  shall  not be  required  to  expend  its own  funds or  incur  other
reimbursable  charges  in  connection  with  any  foreclosure,  or  attempted  foreclosure  which  is  not
completed,  or  towards  the  restoration  of  any  property  unless  it  shall  determine  (i) that  such
restoration  and/or  foreclosure will increase the proceeds of liquidation of the Mortgage Loan to Holders
of  Certificates  of one or more Classes  after  reimbursement  to itself for such expenses or charges and
(ii) that such  expenses or charges will be  recoverable  to it through  Liquidation  Proceeds,  Insurance
Proceeds,  or REO Proceeds  (respecting  which it shall have priority for purposes of withdrawals from the
Custodial  Account  pursuant to  Section 4.02,  whether or not such  expenses  and  charges  are  actually
recoverable  from related  Liquidation  Proceeds,  Insurance  Proceeds or REO  Proceeds).  In the event of
such a determination by the Servicer pursuant to this  Section 3.15(a),  the Servicer shall be entitled to
reimbursement  of such amounts  pursuant to  Section 4.02.  If the Servicer has knowledge that a Mortgaged
Property  which the Servicer is  contemplating  acquiring in foreclosure or by deed in lieu of foreclosure
is located  within a one (1) mile  radius of any site  listed in the  Expenditure  Plan for the  Hazardous
Substance  Clean Up Bond Act of 1984 or other site with  environmental  or hazardous  waste risks known to
the Servicer,  the Servicer will, prior to acquiring the Mortgaged Property,  consider such risks and only
take action in accordance with its established environmental review procedures.

         The  Servicer  shall,  either  itself or  through  an agent  selected  by the  Servicer,  manage,
conserve,  protect and operate each REO Property in the same manner that it manages,  conserves,  protects
and operates other foreclosed  property for its own account,  and in the same manner that similar property
in the same  locality as the REO Property is managed,  including in accordance  with the REMIC  Provisions
and in a manner that does not result in a tax on "net  income  from  foreclosure  property"  (unless  such
result would  maximize the Trust Fund's  after-tax  return on such property) or cause such REO Property to
fail to qualify as  "foreclosure  property"  within the meaning of Section  860G(a)(8)  of the Code.  Each
disposition  of REO  Property  shall be carried out by the  Servicer at such price and upon such terms and
conditions  as the  Servicer  deems to be in the best  interest of the  Certificateholders.  The  Servicer
shall deposit all funds  collected  and received in  connection  with the operation of any REO Property in
the Custodial Account pursuant to Section 4.01.

         Upon the  occurrence  of a Cash  Liquidation  or REO  Disposition,  following  the deposit in the
Custodial  Account of all  Insurance  Proceeds,  Liquidation  Proceeds and other  payments and  recoveries
referred to in the definition of "Cash Liquidation" or "REO  Disposition," as applicable,  upon receipt by
the Trustee of written  notification  of such deposit  signed by a Servicing  Officer,  the Trustee or any
Custodian,  as the case may be, shall  release to the Servicer the related  Mortgage  File and the Trustee
shall execute and deliver such  instruments  of transfer or assignment  prepared by the Servicer,  in each
case without  recourse,  as shall be necessary  to vest in the Servicer or its  designee,  as the case may
be, the related Mortgage Loan, and thereafter such Mortgage Loan shall not be part of the Trust Fund.

         (b)      If title to any  Mortgaged  Property is acquired by the Trust Fund as an REO Property by
foreclosure  or by deed in lieu of  foreclosure,  the deed or  certificate  of sale shall be issued to the
Trustee  or to its  nominee  on behalf of  Certificateholders.  Notwithstanding  any such  acquisition  of
title and  cancellation  of the related  Mortgage  Loan,  such REO  Property  shall  (except as  otherwise
expressly  provided herein) be considered to be an Outstanding  Mortgage Loan held in the Trust Fund until
such  time as the REO  Property  shall  be  sold.  Consistent  with  the  foregoing  for  purposes  of all
calculations  hereunder so long as such REO Property  shall be  considered to be an  Outstanding  Mortgage
Loan it shall be assumed that,  notwithstanding  that the  indebtedness  evidenced by the related Mortgage
Note shall have been  discharged,  such Mortgage Note and the related  amortization  schedule in effect at
the time of any such  acquisition  of title (after giving effect to any previous  Curtailments  and before
any  adjustment  thereto by reason of any  bankruptcy or similar  proceeding or any  moratorium or similar
waiver or grace  period)  remain in effect.  To the extent the net  income  received  during any  calendar
month is in excess of the  amount  attributable  to  amortizing  principal  and  accrued  interest  at the
related  Mortgage  Rate on the  related  Mortgage  Loan for such  calendar  month,  such  excess  shall be
considered to be a Curtailment of the related Mortgage Loan.

         (c)      If the Trust Fund  acquires any REO  Property as  aforesaid  or otherwise in  connection
with a default or  imminent  default on a Mortgage  Loan,  the  Servicer on behalf of the Trust Fund shall
dispose of such REO  Property  within three full years after the taxable  year of its  acquisition  by the
Trust Fund for  purposes of  Section 860G(a)(8)  of the Code (or such  shorter  period as may be necessary
under  applicable  state  (including  any state in which such  property  is located)  law to maintain  the
status of any  portion of the  applicable  REMIC as a REMIC  under  applicable  state law and avoid  taxes
resulting from such property  failing to be foreclosure  property under  applicable  state law) or, at the
expense of the Trust  Fund,  request,  more than 60 days before the day on which such grace  period  would
otherwise  expire,  an  extension  of such grace  period  unless the  Servicer  obtains for the Trustee an
Opinion of  Counsel,  addressed  to the Trustee  and the  Servicer,  to the effect that the holding by the
Trust Fund of such REO Property  subsequent  to such period will not result in the  imposition of taxes on
"prohibited  transactions" as defined in Section 860F of the Code or cause the applicable REMIC to fail to
qualify as a REMIC (for federal (or any  applicable  State or local) income tax purposes) at any time that
any  Certificates  are  outstanding,  in which case the Trust Fund may  continue to hold such REO Property
(subject to any  conditions  contained in such Opinion of Counsel).  The Servicer  shall be entitled to be
reimbursed  from the Custodial  Account for any costs  incurred in obtaining  such Opinion of Counsel,  as
provided  in  Section 4.02.  Notwithstanding  any  other  provision  of this  Agreement,  no REO  Property
acquired by the Trust Fund shall be rented (or allowed to continue to be rented) or  otherwise  used by or
on behalf of the  Trust  Fund in such a manner or  pursuant  to any terms  that  would (i) cause  such REO
Property to fail to qualify as  "foreclosure  property"  within the meaning of  Section 860G(a)(8)  of the
Code or (ii) subject the Trust Fund to the  imposition  of any federal  income taxes on the income  earned
from such REO Property,  including any taxes imposed by reason of  Section 860G(c) of the Code, unless the
Servicer has agreed to indemnify  and hold  harmless the Trust Fund with respect to the  imposition of any
such taxes.

         Section 3.16.     Annual Statement as to Compliance; Annual Certification.

         (a)      The Servicer and the Trustee  shall  deliver to the  Depositor,  not later than March 15
of each calendar year beginning in 2007, an Officer's  Certificate  (an "Annual  Statement of Compliance")
stating,  as to each signatory thereof,  that (i) a review of the activities of each such party during the
preceding  calendar year and of its  performance  under this  Agreement has been made under such officer's
supervision and (ii) to the best of such officer's  knowledge,  based on such review,  each such party has
fulfilled all of its obligations under this Agreement in all material  respects  throughout such year, or,
if there has been a failure to fulfill any such obligation in any material  respect,  specifying each such
failure  known to such  officer  and the  nature  and  status  of cure  provisions  thereof.  Such  Annual
Statement of Compliance  shall contain no  restrictions  or  limitations on its use. In the event that the
Servicer  has  delegated  any  servicing  responsibilities  with  respect  to  the  Mortgage  Loans  to  a
Subservicer or  Subcontractor,  the Servicer shall cause such  Subservicer or  Subcontractor  to deliver a
similar  Annual  Statement of Compliance by that  Subservicer  or  Subcontractor  to the Depositor and the
Trustee as described above as and when required with respect to the Servicer.

         (b)      With respect to the Mortgage  Loans,  by March 15th of each calendar  year  beginning in
2007,  an  officer of the  Servicer  shall  execute  and  deliver an  officer's  certificate  (an  "Annual
Certification")  to the Depositor for the benefit of the Depositor and the Depositor's  affiliates and the
officers,  directors  and agents of the  Depositor and the  Depositor's  affiliates,  in the form attached
hereto as Exhibit T. In the event that the Servicer has  delegated  any  servicing  responsibilities  with
respect to the Mortgage  Loans to a Subservicer  or  Subcontractor,  the Servicer  shall deliver an Annual
Certification  of the  Subservicer  as described  above as to each  Subservicer  as and when required with
respect to the Servicer.

         (c)      Failure of the  Servicer to comply with this  Section  3.16  (including  with respect to
the  timeframes  required in this Section)  shall be deemed an Event of Default,  and the Trustee,  at the
direction  of the  Depositor,  shall,  in  addition  to  whatever  rights the  Trustee may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the  Mortgage  Loans and the  proceeds  thereof  without  compensating  the  Servicer for the same.
Failure of the  Trustee  to comply  with this  Section  3.16  (including  with  respect to the  timeframes
required  in this  Section)  which  failure  results  in a failure  to timely  file the Form 10-K shall be
deemed a default  which may result in the  termination  of the Trustee  pursuant  to Section  9.08 of this
Agreement  and the  Depositor  may,  in  addition to  whatever  rights the  Depositor  may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations  of the Trustee under this Agreement and in
and to the Mortgage Loans and the proceeds  thereof  without  compensating  the Trustee for the same. This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments of Compliance and Attestation  Reports.  The Servicer shall service
and  administer  the Mortgage  Loans in  accordance  with all  applicable  requirements  of the  Servicing
Criteria.  Pursuant to Rules  13a-18 and 15d-18 of the Exchange  Act and Item 1122 of  Regulation  AB, the
Servicer,  the Trustee and the Custodian  (each, an "Attesting  Party") shall deliver to the Trustee,  the
Servicer  and the  Depositor  on or before March 15th of each  calendar  year  beginning in 2007, a report
regarding  such  Attesting  Party's  assessment of compliance (an  "Assessment  of  Compliance")  with the
Servicing  Criteria  during the preceding  calendar year.  The  Assessment of Compliance,  as set forth in
Regulation AB, must contain the following:

         (a)      A statement by an authorized  officer of such  Attesting  Party of its authority and its
responsibility for assessing  compliance with the Servicing  Criteria  applicable to the related Attesting
Party;

         (b)      A statement by such officer,  attached as Exhibit T, that such Attesting  Party used the
Servicing  Criteria  attached as Exhibit P hereto,  and which will also be attached to the  Assessment  of
Compliance, to assess compliance with the Servicing Criteria applicable to the related Attesting Party;

         (c)      An  assessment  by such officer of the related  Attesting  Party's  compliance  with the
applicable  Servicing  Criteria  for the period  consisting  of the  preceding  calendar  year,  including
disclosure  of any material  instance of  noncompliance  with respect  thereto  during such period,  which
assessment  shall be based on the activities  such Attesting  Party performs with respect to  asset-backed
securities  transactions  taken as a whole involving the related  Attesting Party,  that are backed by the
same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the related  Attesting  Party's  Assessment  of Compliance  for the period  consisting of the preceding
calendar year; and

         (e)      A statement as to which of the Servicing  Criteria,  if any, are not  applicable to such
Attesting  Party,  which  statement  shall be based on the activities  such Attesting  Party performs with
respect to asset-backed  securities  transactions  taken as a whole involving such Attesting  Party,  that
are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit P
hereto that are indicated as applicable to the related Attesting Party.

         On or before March 15th of each  calendar  year  beginning in 2007,  each  Attesting  Party shall
furnish  to the  Servicer,  the  Depositor  and the  Trustee  a  report  (an  "Attestation  Report")  by a
registered  public  accounting  firm that attests to, and reports on, the Assessment of Compliance made by
the related  Attesting  Party, as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b)
of Regulation  AB, which  Attestation  Report must be made in accordance  with  standards for  attestation
reports issued or adopted by the Public Company Accounting Oversight Board.

         The  Servicer  shall  cause  any  subservicer  and  each  subcontractor  determined  by  it to be
"participating in the servicing  function" within the meaning of Item 1122 of Regulation AB, to deliver to
the Trustee,  the Servicer and the Depositor an Assessment of  Compliance  and  Attestation  Report as and
when provided above along with an indication of what Servicing Criteria are addressed in such assessment.

         Such  Assessment of Compliance,  as to any  subservicer,  shall at a minimum  address each of the
Servicing  Criteria  specified  on Exhibit P hereto  which are  indicated  as  applicable  to any "primary
servicer." The Trustee shall confirm that each of the  Assessments  of Compliance  delivered to it address
the  Servicing  Criteria  for each  party as set  forth on  Exhibit  P and  notify  the  Depositor  of any
exceptions.  Notwithstanding  the foregoing,  as to any Subcontractor,  an Assessment of Compliance is not
required to be delivered unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Failure  of the  Servicer  to comply  with this  Section  3.17  (including  with  respect  to the
timeframes  required  in this  Section)  shall be  deemed  an Event of  Default,  and the  Trustee  at the
direction  of the  Depositor  shall,  in  addition  to  whatever  rights the  Trustee  may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the Mortgage Loans and the proceeds  thereof without  compensating  the Servicer for the same. This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         The Trustee shall also provide an Assessment of Compliance and  Attestation  Report,  as and when
provided  above,  which shall at a minimum address each of the Servicing  Criteria  specified on Exhibit P
hereto which are  indicated as  applicable  to the  "trustee."  In addition,  the Trustee  shall cause the
Custodian to deliver to the Trustee,  the Servicer and the  Depositor  an  Assessment  of  Compliance  and
Attestation  Report,  as and when provided  above,  which shall at a minimum address each of the Servicing
Criteria   specified  on  Exhibit  P  hereto  which  are  indicated  as   applicable  to  a   "custodian."
Notwithstanding  the foregoing,  as to the Trustee and any  Custodian,  an Assessment of Compliance is not
required to be delivered unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Section 3.18.     Reports Filed with Securities and Exchange Commission.

         (a)      (i)               Within 15 days after each  Distribution  Date, the Trustee  shall,  in
accordance  with industry  standards,  file with the  Commission  via the  Electronic  Data  Gathering and
Retrieval System ("EDGAR"),  a Distribution  Report on Form 10-D,  signed by the Servicer,  with a copy of
the Monthly  Statement  to be  furnished by the Trustee to the  Certificateholders  for such  Distribution
Date;  provided  that the  Trustee  shall have  received  no later than five (5)  calendar  days after the
related  Distribution Date, all information  required to be provided to the Trustee as described in clause
(a)(ii)  below.  Any  disclosure in addition to the Monthly  Statement  that is required to be included on
Form 10-D  ("Additional  Form 10-D  Disclosure")  shall be, pursuant to the paragraph  immediately  below,
reported  by the  parties set forth on Exhibit R to the  Trustee  and the  Depositor  and  approved by the
Depositor,  and the Trustee  will have no duty or  liability  for any failure  hereunder  to  determine or
prepare any Additional Form 10-D Disclosure  absent such reporting  (other than with respect to when it is
the  reporting  party as set forth in Exhibit R) or prepare any  Additional  Form 10-D  Disclosure  absent
such reporting and approval.

                  (ii)     (A)  Within  five (5)  calendar  days  after  the  related  Distribution  Date,
(i) the  parties  set forth in Exhibit R shall be required  to  provide,  pursuant  to section  3.18(a)(v)
below,  to the Trustee and the Depositor,  to the extent known,  in  EDGAR-compatible  format,  or in such
other form as  otherwise  agreed  upon by the  Trustee  and the  Depositor  and such  party,  the form and
substance of any Additional Form 10-D Disclosure,  if applicable,  and (ii) the Depositor will approve, as
to form and  substance,  or  disapprove,  as the case may be, the  inclusion of the  Additional  Form 10-D
Disclosure on Form 10-D. The Depositor will be responsible for any reasonable  fees and expenses  assessed
or incurred by the Trustee in connection  with including any Additional  Form 10-D Disclosure on Form 10-D
pursuant to this Section.

                  (B)      After preparing the Form 10-D, the Trustee shall forward  electronically a copy
of the Form 10-D to the  Servicer,  and in the case that such  Form  10-D  contains  Additional  Form 10-D
Disclosure,  to the Servicer and the Depositor,  for review.  No later than two (2) Business Days prior to
the 15th calendar day after the related  Distribution  Date, a senior officer of the Servicer in charge of
the servicing  function  shall sign the Form 10-D and return an electronic or fax copy of such signed Form
10-D (with an original  executed  hard copy to follow by overnight  mail) to the  Trustee.  If a Form 10-D
cannot be filed on time or if a  previously  filed Form 10-D needs to be amended,  the Trustee will follow
the procedures set forth in Section  3.18(a)(vi).  Promptly (but no later than one (1) Business Day) after
filing with the  Commission,  the Trustee  will make  available  on its  internet  website  identified  in
Section  6.04 a final  executed  copy of each Form 10-D  prepared  and filed by the  Trustee.  The signing
party at the Servicer can be contacted at  972-444-2828.  Form 10-D  requires the  registrant  to indicate
(by  checking  "yes" or "no")  that it "(1) has filed all  reports  required  to be filed by Section 13 or
15(d) of the Exchange Act during the preceding 12 months (or for such shorter  period that the  registrant
was required to file such reports),  and (2) has been subject to such filing  requirements for the past 90
days.  The  Depositor  hereby  represents  to the Trustee that the  Depositor  has filed all such required
reports  during the  preceding 12 months and that it has been subject to such filing  requirement  for the
past 90 days.  The  Depositor  shall notify the Trustee in writing,  no later than the fifth  calendar day
after the related  Distribution  Date with  respect to the filing of a report on Form 10-D,  if the answer
to either  question  should be "no." The  Trustee  shall be entitled  to rely on such  representations  in
preparing,  executing  and/or filing any such report.  The parties to this Agreement  acknowledge that the
performance  by the  Trustee  of its  duties  under  Sections  3.18(a)(i)  and (vi)  related to the timely
preparation,  execution and filing of Form 10-D is  contingent  upon such parties  strictly  observing all
applicable  deadlines in the  performance of their duties under such  Sections.  The Trustee shall have no
liability  for any loss,  expense,  damage or claim  arising  out of or with  respect  to any  failure  to
properly  prepare,  execute  and/or  timely  file such Form 10-D,  where  such  failure  results  from the
Trustee's  inability or failure to receive, on a timely basis, any information from any other party hereto
needed to prepare,  arrange for execution or file such Form 10-D, not resulting  from its own  negligence,
bad faith or willful misconduct.

                  (iii)    (A)      Within  four  (4)  Business  Days  after  the  occurrence  of an event
requiring  disclosure on Form 8-K (each such event, a "Reportable  Event"),  the Trustee shall prepare and
file,  at the  direction  of the  Depositor,  on behalf of the Trust,  any Form 8-K,  as  required  by the
Exchange  Act;  provided  that,  the  Depositor  shall file the initial  Form 8-K in  connection  with the
issuance of the  Certificates.  Any  disclosure or  information  related to a Reportable  Event or that is
otherwise  required to be included on Form 8-K ("Form 8-K Disclosure  Information")  shall be, pursuant to
the  paragraph  immediately  below,  reported by the parties set forth on Exhibit R to the Trustee and the
Depositor  and approved by the  Depositor,  and the Trustee will have no duty or liability for any failure
hereunder to determine or prepare any  Additional  Form 8-K Disclosure  absent such reporting  (other than
with respect to when it is the reporting  party as set forth in Exhibit R) or prepare any Additional  Form
8-K Disclosure absent such reporting and approval.

                  (B)      For  so  long  as  the  Trust  is  subject  to  the  Exchange   Act   reporting
requirements,  no later than 5:00 p.m. New York City time on the 2nd Business Day after the  occurrence of
a  Reportable  Event  (i) the  parties  set forth in  Exhibit  R shall be  required  pursuant  to  Section
3.18(a)(v)  below to provide to the  Trustee  and the  Depositor,  to the  extent  known by a  responsible
officer  thereof,  in  EDGAR-compatible  format,  or in such other form as  otherwise  agreed  upon by the
Trustee and the Depositor and such party,  the form and substance of any Form 8-K Disclosure  Information,
if applicable,  and (ii) the Depositor will approve, as to form and substance, or disapprove,  as the case
may be,  the  inclusion  of the Form  8-K  Disclosure  Information  on Form  8-K.  The  Depositor  will be
responsible  for any reasonable  fees and expenses  assessed or incurred by the Trustee in connection with
including any Form 8-K Disclosure Information on Form 8-K pursuant to this Section.

                  (C)      After preparing the Form 8-K, the Trustee shall forward  electronically  a copy
of the Form 8-K to the  Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City
time on the 4th Business Day after the  Reportable  Event, a senior officer of the Servicer shall sign the
Form 8-K and return an  electronic  or fax copy of such signed Form 8-K (with an  original  executed  hard
copy to  follow  by  overnight  mail)  to the  Trustee.  If a Form  8-K  cannot  be  filed on time or if a
previously  filed Form 8-K needs to be  amended,  the  Trustee  will  follow the  procedures  set forth in
Section  3.18(a)(vi).  Promptly  (but  no  later  than  one  (1)  Business  Day)  after  filing  with  the
Commission,  the Trustee will make available on its internet website,  identified in Section 6.04, a final
executed  copy of each Form 8-K prepared and filed by the Trustee.  The signing  party at the Servicer can
be contacted at  972-444-2828.  The parties to this  Agreement  acknowledge  that the  performance  by the
Trustee of its duties  under this Section  3.18(a)(iii)  related to the timely  preparation  and filing of
Form 8-K is contingent upon such parties  strictly  observing all applicable  deadlines in the performance
of their  duties  under this  Section  3.18(a)(iii).  The Trustee  shall have no  liability  for any loss,
expense,  damage, claim arising out of or with respect to any failure to properly prepare,  execute and/or
timely  file such Form 8-K,  where  such  failure  results  from the  Trustee's  inability  or  failure to
receive,  on a timely basis,  any information  from any other party hereto needed to prepare,  arrange for
execution or file such Form 8-K, not resulting from its own negligence, bad faith or willful misconduct.

                  (iv)(A)  Within 90 days after the end of each fiscal  year of the Trust or such  earlier
date as may be required by the Exchange Act (the "10-K Filing  Deadline")  (it being  understood  that the
fiscal  year for the Trust ends on  December  31st of each year),  commencing  in March 2007,  the Trustee
shall  prepare  and file on behalf of the Trust a Form 10-K,  in form and  substance  as  required  by the
Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in each case to the extent they
have been delivered to the Trustee within the applicable  timeframes set forth in this  Agreement,  (I) an
annual  compliance  statement  for the Servicer and any  Subservicer,  as described  under  Section  3.18,
(II)(A) the annual  reports on assessment of compliance  with  Servicing  Criteria for the Servicer,  each
Subservicer and Subcontractor  participating in the Servicing Function, the Trustee and the Custodian,  as
described  under Section 3.17,  and (B) if the  Servicer's,  the  Trustee's or the  Custodian's  report on
assessment of compliance  with servicing  criteria  described  under Section 3.17  identifies any material
instance of noncompliance,  disclosure  identifying such instance of noncompliance,  or if the Servicer's,
the Trustee's or the  Custodian's  report on assessment of compliance  with Servicing  Criteria  described
under  Section  3.17 is not included as an exhibit to such Form 10-K,  disclosure  that such report is not
included and an explanation  why such report is not included,  (III)(A) the registered  public  accounting
firm  attestation  report for the  Servicer,  the Trustee and the  Custodian,  as described  under Section
3.17, and (B) if any registered  public  accounting firm  attestation  report described under Section 3.17
identifies   any  material   instance  of   noncompliance,   disclosure   identifying   such  instance  of
noncompliance,  or if any such registered public accounting firm attestation  report is not included as an
exhibit to such Form  10-K,  disclosure  that such  report is not  included  and an  explanation  why such
report is not  included,  and (IV) a  Sarbanes-Oxley  Certification  ("Sarbanes-Oxley  Certification")  as
described in this Section  3.18(a)(iv)(D)  below. Any disclosure or information in addition to (I) through
(IV) above that is  required to be included on Form 10-K  ("Additional  Form 10-K  Disclosure")  shall be,
pursuant  to the  paragraph  immediately  below,  reported  by the  parties  set forth on Exhibit R to the
Trustee and the  Depositor and approved by the  Depositor,  and the Trustee will have no duty or liability
for any  failure  hereunder  to  determine  or prepare any  Additional  Form 10-K  Disclosure  absent such
reporting  (other  than with  respect  to when it is the  reporting  party as set forth in  Exhibit  R) or
prepare any Additional Form 10-K Disclosure absent such reporting and approval.

                  (B)      No later  than  March  15th of each  year  that the  Trust  is  subject  to the
Exchange Act reporting  requirements,  commencing in 2007, (i) the parties set forth in Exhibit R shall be
required to provide pursuant to Section  3.18(a)(v) below to the Trustee and the Depositor,  to the extent
known, in  EDGAR-compatible  format, or in such other form as otherwise agreed upon by the Trustee and the
Depositor and such party,  the form and substance of any Additional Form 10-K  Disclosure,  if applicable,
and (ii) the Depositor  will approve,  as to form and substance,  or  disapprove,  as the case may be, the
inclusion of the Additional  Form 10-K  Disclosure on Form 10-K.  The Depositor  will be  responsible  for
any  reasonable  fees and expenses  assessed or incurred by the Trustee in connection  with  including any
Additional Form 10-K Disclosure Information on Form 10-K pursuant to this Section.

                  (C)      After  preparing  the Form 10-K,  the Trustee shall  forward  electronically  a
draft copy of the Form 10-K to the  Depositor  and the Servicer  for review.  No later than 12:00 p.m. New
York  City time on the 4th  Business  Day  prior to the 10-K  Filing  Deadline,  a senior  officer  of the
Servicer in charge of the  servicing  function  shall sign the Form 10-K and return an  electronic  or fax
copy of such signed Form 10-K (with an original  executed  hard copy to follow by  overnight  mail) to the
Trustee.  If a Form 10-K cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,
the Trustee  will follow the  procedures  set forth in Section  3.18(a)(vi).  Promptly  (but no later than
one (1) Business Day) after filing with the  Commission,  the Trustee will make  available on its internet
website  identified  in Section  6.04 a final  executed  copy of each Form 10-K  prepared and filed by the
Trustee.  The signing  party at the  Servicer can be contacted  at  972-444-2828.  Form 10-K  requires the
registrant  to indicate  (by  checking  "yes" or "no") that it "(1) has filed all  reports  required to be
filed by Section 13 or 15(d) of the  Exchange  Act during  the  preceding  12 months (or for such  shorter
period that the  registrant  was required to file such  reports),  and (2) has been subject to such filing
requirements for the past 90 days. The Depositor  hereby  represents to the Trustee that the Depositor has
filed all such  required  reports  during the  preceding  12 months  and that it has been  subject to such
filing  requirement  for the past 90 days.  The  Depositor  shall notify the Trustee in writing,  no later
than March 15th with  respect  to the  filing of a report on Form 10-K,  if the answer to either  question
should be "no." The Trustee  shall be entitled to rely on such  representations  in  preparing,  executing
and/or filing any such report.  The parties to this  Agreement  acknowledge  that the  performance  by the
Trustee of its duties under  Sections  3.18(a)(iv)  related to the timely  preparation  and filing of Form
10-K is contingent  upon such parties  strictly  observing all applicable  deadlines in the performance of
their  duties under such  Sections,  Section 3.16 and Section  3.17.  The Trustee  shall have no liability
for any loss,  expense,  damage,  claim arising out of or with respect to any failure to properly  prepare
and/or timely file such Form 10-K,  where such failure results from the Trustee's  inability or failure to
receive,  on a timely basis,  any information  from any other party hereto needed to prepare,  arrange for
execution  or file  such  Form  10-K,  not  resulting  from  its own  negligence,  bad  faith  or  willful
misconduct.  Subject to the foregoing,  the Trustee has no duty under this Agreement to monitor or enforce
the  performance  by the other  parties  listed on Exhibit R of their  duties  under this  paragraph or to
proactively solicit or procure from such parties any Additional Form 10-K Disclosure information.

                  (D)      Each   Form  10-K   shall   include  a   certification   (the   "Sarbanes-Oxley
Certification")  required to be included therewith pursuant to the Sarbanes-Oxley  Act. The Trustee shall,
and the Servicer  shall cause any  subservicer  or  subcontractor  engaged by it to, provide to the Person
who signs the Sarbanes-Oxley  Certification (the "Certifying  Person"),  by March 10 of each year in which
the Trust is subject to the reporting  requirements of the Exchange Act and otherwise  within a reasonable
period of time upon request,  a  certification  (each,  a "Back-Up  Certification"),  in the form attached
hereto as Exhibit Q-1 or Exhibit Q-2, as  applicable,  upon which the  Certifying  Person,  the entity for
which the  Certifying  Person acts as an officer,  and such entity's  officers,  directors and  Affiliates
(collectively  with the  Certifying  Person,  "Certification  Parties") can  reasonably  rely.  The senior
officer of the  Servicer  in charge of the  servicing  function  shall serve as the  Certifying  Person on
behalf of the Trust.  Such officer of the Certifying Person can be contacted at 972-444-2828.

         With respect to any Additional Form 10-D Disclosure, Additional Form 10-K Disclosure or any
Form 8-K Disclosure Information (collectively, the "Additional Disclosure") relating to the Trust Fund
in the form attached hereto as Exhibit S, the Trustee's obligation to include such Additional
Information in the applicable Exchange Act report is subject to receipt from the entity that is
indicated in Exhibit R as the responsible party for providing that information, if other than the
Trustee, as and when required as described in Section 3.18(a)(i) through (iv) above.  Each of the
Trustee, Servicer, Sponsor, and Depositor hereby agree to notify and provide to the extent known to the
Trustee, Servicer, Sponsor and the Depositor all Additional Disclosure relating to the Trust Fund, with
respect to which such party is indicated in Exhibit R as the responsible party for providing that
information.  Within five (5) Business Days of each Distribution Date of each year that the Trust is
subject to the Exchange Act reporting requirements, the Depositor shall make available to the Trustee
the related Significance Estimate and the Trustee shall use such information to calculate the related
Significance Percentage.  If the Significance Percentage meets either of the threshold levels detailed
in Item 1115(b)(1) or 1115(b)(2) of Regulation AB, the Trustee shall deliver written notification to the
Depositor and the Cap Counterparty to that effect, which notification shall include a request that the
Cap Counterparty provide Regulation AB information to the Depositor in accordance with the related Cap
Contract.  The Depositor shall request from the Cap Counterparty any information required under
Regulation AB to the extent required under the related Cap Contract.  The Depositor shall be obligated
to obtain from the Cap Counterparty any information required under Regulation AB to the extent required
under the related Cap Contract and to provide to the Trustee any information that may be required to be
included in any Form 10-D, Form 8-K or Form 10-K  relating to the related Cap Contract or written
notification instructing the Trustee that such Additional Disclosure regarding the Cap Counterparty is
not necessary for such Distribution Date. The Servicer shall be responsible for determining the pool
concentration applicable to any subservicer or originator at any time.

                  (v)      (A)      On or prior to January  30 of the first  year in which the  Trustee is
able to do so  under  applicable  law,  the  Trustee  shall  prepare  and file a Form 15  relating  to the
automatic suspension of reporting in respect of the Trust under the Exchange Act.

         (b)      In the event that the  Trustee is unable to timely file with the  Commission  all or any
required  portion of any Form 8-K, 10-D or 10-K required to be filed by this  Agreement  because  required
disclosure  information  was either not  delivered to it or  delivered to it after the delivery  deadlines
set forth in this  Agreement or for any other reason,  the Trustee will  immediately  notify the Depositor
and the Servicer.  In the case of Form 10-D and 10-K, the  Depositor,  Servicer and Trustee will cooperate
to prepare  and file a Form  12b-25 and a 10-DA and 10-KA as  applicable,  pursuant  to Rule 12b-25 of the
Exchange  Act.  In the  case of Form  8-K,  the  Trustee  will,  upon  receipt  of all  required  Form 8-K
Disclosure  Information  and upon the approval and  direction of the  Depositor,  include such  disclosure
information  on the next Form 10-D.  In the event that any  previously  filed Form 8-K, 10-D or 10-K needs
to be amended due to any  Additional  Disclosure  items,  the Trustee  will notify the  Depositor  and the
Servicer and such  parties will  cooperate to prepare any  necessary  8-KA,  10-DA or 10-KA.  Any Form 15,
Form  12b-25 or any  amendment  to Form 8-K,  10-D or 10-K  shall be  signed  by a senior  officer  of the
Servicer  in  charge  of  the  servicing  function.  The  Depositor  and  Servicer  acknowledge  that  the
performance  by  the  Trustee  of its  duties  under  this  Section  3.18(a)(vi)  related  to  the  timely
preparation,  execution  and filing of Form 15, a Form 12b-25 or any  amendment to Form 8-K,  10-D or 10-K
is  contingent  upon the Servicer and the  Depositor  timely  performing  their duties under this Section.
The  Trustee  shall  have no  liability  for any loss,  expense,  damage or claim  arising  out of or with
respect to any failure to properly  prepare,  execute  and/or timely file any such Form 15, Form 12b-25 or
any  amendments to Forms 8-K,  10-D or 10-K,  where such failure  results from the Trustee's  inability or
failure to receive,  on a timely  basis,  any  information  from any other party hereto needed to prepare,
arrange for  execution  or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,  10-D or 10-K,
not resulting from its own negligence, bad faith or willful misconduct.

                  The  Depositor  agrees  to  promptly  furnish  to the  Trustee,  from  time to time upon
request,  such further  information,  reports and financial  statements within its control related to this
Agreement,  the  Mortgage  Loans as the  Trustee  reasonably  deems  appropriate  to prepare  and file all
necessary  reports with the Commission.  The Trustee shall have no  responsibility to file any items other
than those  specified  in this Section  3.18;  provided,  however,  the Trustee  will  cooperate  with the
Depositor in  connection  with any  additional  filings  with  respect to the Trust Fund as the  Depositor
deems  necessary  under the Exchange  Act. Fees and expenses  incurred by the Trustee in  connection  with
this Section 3.18 shall not be reimbursable from the Trust Fund.

         (c)      In  connection  with the filing of any Form 10-K  hereunder,  the  Trustee  shall sign a
certification  (a "Form of Back-Up  Certification  for Form 10-K  Certificate,"  substantially in the form
attached  hereto  as  Exhibit  Q-2)  for  the  Depositor  regarding  certain  aspects  of  the  Form  10-K
certification  signed by the  Servicer,  provided,  however,  that the  Trustee  shall not be  required to
undertake an analysis of any accountant's report attached as an exhibit to the Form 10-K.

         (d)      The Trustee  shall  indemnify and hold harmless the Depositor and the Servicer and their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising  out of or based  upon a breach of the  Trustee's  obligations  under  Section  3.17 and
Section 3.18 or the Trustee's negligence, bad faith or willful misconduct in connection therewith.

         The  Depositor  shall  indemnify  and hold  harmless  the  Trustee  and the  Servicer  and  their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising out of or based upon a breach of the  obligations  of the Depositor  under Section 3.16,
Section  3.17 and  Section  3.18 or the  Depositor's  negligence,  bad  faith  or  willful  misconduct  in
connection therewith.

         The  Servicer  shall  indemnify  and hold  harmless  the  Trustee  and the  Depositor  and  their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising out of or based upon a breach of the  obligations  of the  Servicer  under this  Section
3.18 or the Servicer's negligence, bad faith or willful misconduct in connection therewith.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless the
Trustee,  the Depositor or the Servicer,  as applicable,  then the defaulting  party, in connection with a
breach of its respective  obligations under this Section 3.18 or its respective  negligence,  bad faith or
willful  misconduct  in  connection  therewith,  agrees  that it shall  contribute  to the amount  paid or
payable by the other  parties as a result of the  losses,  claims,  damages  or  liabilities  of the other
party in such  proportion as is appropriate to reflect the relative fault and the relative  benefit of the
respective parties.

         (e)      Nothing shall be construed  from the foregoing  subsections  (a), (b) and (c) to require
the Trustee or any  officer,  director  or  Affiliate  thereof to sign any Form 10-K or any  certification
contained  therein.  Furthermore,  the  inability  of the  Trustee  to file a Form 10-K as a result of the
lack of required  information as set forth in Section 3.16(a) or required  signatures on such Form 10-K or
any  certification  contained  therein shall not be regarded as a breach by the Trustee of any  obligation
under this Agreement.

         Failure  of the  Servicer  to comply  with this  Section  3.18  (including  with  respect  to the
timeframes  required  in this  Section)  shall be  deemed  an Event of  Default,  and the  Trustee  at the
direction  of the  Depositor  shall,  in  addition  to  whatever  rights the  Trustee  may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the Mortgage Loans and the proceeds  thereof without  compensating  the Servicer for the same. This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended
without the consent of the Certificateholders.

         Section 3.19.     UCC.  The  Depositor  shall  inform  the  Trustee  in  writing  of any  Uniform
Commercial  Code  financing  statements  that were filed on the Closing Date in connection  with the Trust
with stamped  recorded  copies of such financing  statements to be delivered to the Trustee  promptly upon
receipt by the  Depositor.  The Trustee  agrees to monitor and notify the  Depositor  if any  continuation
statements for such Uniform  Commercial  Code financing  statements  need to be filed.  If directed by the
Depositor in writing,  the Trustee  will file any such  continuation  statements  solely at the expense of
the Depositor.  The Depositor shall file any financing  statements or amendments  thereto  required by any
change in the Uniform Commercial Code.

         Section 3.20.     Optional Purchase of Defaulted Mortgage Loans.

         (a)      With  respect  to any  Mortgage  Loan  which as of the first day of a Fiscal  Quarter is
delinquent  in  payment  by 90 days or more or is an REO  Property,  the  Company  shall have the right to
purchase such  Mortgage Loan from the Trust at a price equal to the  Repurchase  Price;  provided  however
(i) that such  Mortgage  Loan is still 90 days or more  delinquent or is an REO Property as of the date of
such purchase and (ii) this  purchase option,  if not theretofore  exercised,  shall terminate on the date
prior to the last day of the related Fiscal Quarter.  This purchase  option,  if not exercised,  shall not
be thereafter  reinstated  unless the delinquency is cured and the Mortgage Loan thereafter  again becomes
90 days or more  delinquent  or becomes an REO  Property,  in which case the  option  shall  again  become
exercisable as of the first day of the related Fiscal Quarter.

         (b)      If at any time the  Company  deposits,  or remits to the  Servicer  (to the extent it is
not the  Servicer)  for  deposit,  in the  Custodial  Account  the  amount of the  Repurchase  Price for a
Mortgage  Loan and the  Company  provides  to the Trustee a  certification  signed by a Servicing  Officer
stating that the amount of such  payment has been  deposited in the  Custodial  Account,  then the Trustee
shall execute the  assignment  of such Mortgage Loan to the Company at the request of the Company  without
recourse,  representation  or warranty and the Company shall succeed to all of the Trustee's right,  title
and  interest in and to such  Mortgage  Loan,  and all  security  and  documents  relative  thereto.  Such
assignment  shall be an  assignment  outright and not for  security.  The Company will  thereupon own such
Mortgage,  and all such  security  and  documents,  free of any further  obligation  to the Trustee or the
Certificateholders with respect thereto.

         Section 3.21.     Books and Records.

         (a)      The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set
of books and records for the Mortgage  Loans which shall be  appropriately  identified  in the  Servicer's
computer system to clearly  reflect the ownership of the Mortgage Loans by the Trust.  In particular,  the
Servicer  shall maintain in its  possession,  available for inspection by the Trustee and shall deliver to
the Trustee  upon  demand,  evidence  of  compliance  with all  federal,  state and local laws,  rules and
regulations.  To the extent that  original  documents  are not  required for  purposes of  realization  of
Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Servicer may be in the form of
microfilm or microfiche or such other  reliable means of recreating  original  documents,  including,  but
not limited to,  optical  imagery  techniques so long as the Servicer  complies with the  requirements  of
Accepted Servicing Practices.

         (b)      The  Servicer  shall  maintain  with  respect  to each  Mortgage  Loan  and  shall  make
available for  inspection by the Trustee the related  servicing file during the time such Mortgage Loan is
subject to this Agreement and thereafter in accordance with applicable law.

         (c)      Payments on the Mortgage  Loans,  including  any payoffs,  made in  accordance  with the
related  Mortgage  File  will be  entered  in the  Servicer's  set of books and  records  no more than two
Business  Days after  receipt and  identification,  and allocated to principal or interest as specified in
the related Mortgage File.

         Section 3.22.     Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the purpose of Sections 3.16, 3.17 and 3.18 of
this  Agreement  is to  facilitate  compliance  by the  Sponsor,  the Trustee and the  Depositor  with the
provisions  of  Regulation  AB.  Therefore,  each of the parties  agrees that (a) the  obligations  of the
parties  hereunder shall be interpreted in such a manner as to accomplish  that purpose,  (b) the parties'
obligations  hereunder  will be  supplemented  and  modified in writing,  as agreed to and executed by the
parties hereto, as necessary to be consistent with any such amendments,  interpretive  advice or guidance,
convention or consensus  among active  participants  in the  asset-backed  securities  markets,  advice of
counsel,  or otherwise in respect of the  requirements of Regulation AB, (c) the parties shall comply with
reasonable  requests  made by the Sponsor,  the Trustee or the  Depositor  for delivery of  additional  or
different  information  as the  Sponsor,  the  Trustee or the  Depositor  may  determine  in good faith is
necessary to comply with the  provisions of Regulation  AB, and (d) no amendment of this  Agreement  shall
be required  to effect any such  changes in the  parties'  obligations  as are  necessary  to  accommodate
evolving interpretations of the provisions of Regulation AB.


                                                ARTICLE IV

                                                 Accounts

         Section 4.01.     Custodial  Account.  (a) The  Servicer  shall  segregate  and  hold  all  funds
collected  and received  pursuant to each  Mortgage  Loan separate and apart from any of its own funds and
general  assets and shall  establish  and maintain one or more  Custodial  Accounts  held in trust for the
Certificateholders.  Each  Custodial  Account shall be an Eligible  Account.  The Custodial  Account shall
be  maintained  as a  segregated  account,  separate  and apart  from trust  funds  created  for  mortgage
pass-through  certificates of other series, and the other accounts of the Servicer. Each Custodial Account
shall be reconciled within 45 days after each bank statement cut-off date.

         Within two Business Days of receipt and identification, except as otherwise specifically provided
herein,  the  Servicer  shall  deposit or cause to be deposited  the  following  payments and  collections
remitted by  subservicers  or received by it in respect of the Mortgage  Loans  subsequent  to the Cut-off
Date  (other  than in  respect of  principal  and  interest  due on such  Mortgage  Loans on or before the
Cut-off Date) and the following amounts required to be deposited hereunder:

                  (i)      Scheduled  Payments on the  Mortgage  Loans  received  or any  related  portion
thereof  advanced by the  Servicer  which were due during or before the  related  Due  Period,  net of the
amount thereof comprising the Servicing Fee;

                  (ii)     Full Principal Prepayments,  Subsequent Recoveries and any Liquidation Proceeds
received by the  Servicer  with  respect to the  Mortgage  Loans in the related  Prepayment  Period,  with
interest to the date of prepayment or  liquidation,  net of the amount  thereof  comprising  the Servicing
Fee;

                  (iii)    Partial Principal  Prepayments  received by the Servicer for the Mortgage Loans
in the related Prepayment Period;

                  (iv)     Any Monthly Advance and any Compensating Interest Payments;

                  (v)      Any Insurance Proceeds or Net Liquidation  Proceeds received by or on behalf of
the Servicer;

                  (vi)     The  Repurchase  Price with  respect to any  Mortgage  Loans  purchased  by the
Sponsor  pursuant to the Mortgage  Loan Purchase  Agreement or Sections  2.02 or 2.03 hereof,  any amounts
which are to be treated  pursuant to Section 2.04  of this Agreement as the payment of a Repurchase  Price
in connection  with the tender of a Substitute  Mortgage Loan by the Sponsor,  the  Repurchase  Price with
respect to any Mortgage Loans purchased  pursuant to Section 3.20,  and all proceeds of any Mortgage Loans
or property  acquired  with respect  thereto  repurchased  by the  Depositor  or its designee  pursuant to
Section 10.01;

                  (vii)    Any amounts  required to be deposited  with respect to losses on investments of
deposits in an Account;

                  (viii)   Any amounts  received by the Servicer in connection with any Prepayment  Charge
on the Prepayment Charge Loans; and

                  (ix)     Any other  amounts  received by or on behalf of the Servicer and required to be
deposited in the Custodial Account pursuant to this Agreement.

         (b)      All amounts  deposited  to the  Custodial  Account  shall be held by the Servicer in the
name of the  Trustee in trust for the benefit of the  Certificateholders  and the  Certificate  Insurer in
accordance with the terms and provisions of this Agreement.  The  requirements for crediting the Custodial
Account or the  Distribution  Account shall be exclusive,  it being  understood  and agreed that,  without
limiting  the  generality  of the  foregoing,  payments  in the  nature  of (i) late  payment  charges  or
assumption, tax service, statement account or payoff, substitution,  satisfaction,  release and other like
fees and charges and (ii) the items enumerated in Sections  4.04(a)(i)  through (iv) and (vi) through (xi)
with respect to the Trustee and the  Servicer,  need not be credited by the  Servicer to the  Distribution
Account or the Custodial  Account,  as  applicable.  Amounts  received by the Servicer in connection  with
Prepayment  Charges on the  Prepayment  Charge  Loans shall be remitted by the Servicer to the Trustee and
deposited by the Trustee into the Class XP Reserve  Account  upon receipt  thereof.  In the event that the
Servicer  shall  deposit or cause to be deposited to the  Distribution  Account any amount not required to
be credited  thereto,  the  Trustee,  upon  receipt of a written  request  therefor  signed by a Servicing
Officer of the Servicer,  shall  promptly  transfer such amount to the Servicer,  any provision  herein to
the contrary notwithstanding.

         (c)      The amount at any time  credited to the Custodial  Account may be invested,  in the name
of the Trustee, or its nominee,  for the benefit of the  Certificateholders  and the Certificate  Insurer,
in  Permitted  Investments  as directed by the  Servicer.  All  Permitted  Investments  shall mature or be
subject  to  redemption  or  withdrawal  on or  before,  and  shall be held  until,  the  next  succeeding
Distribution  Account  Deposit  Date.  Any and all  investment  earnings  on  amounts  on  deposit  in the
Custodial  Account from time to time shall be for the account of the  Servicer.  The Servicer from time to
time shall be permitted to withdraw or receive  distribution  of any and all investment  earnings from the
Custodial  Account.  The risk of loss of  moneys  required  to be  distributed  to the  Certificateholders
resulting  from such  investments  shall be borne by and be the risk of the Servicer.  The Servicer  shall
deposit  the  amount of any such loss in the  Custodial  Account  within two  Business  Days of receipt of
notification  of such loss but not later than the second  Business Day prior to the  Distribution  Date on
which the moneys so invested are required to be distributed to the Certificateholders.

         Section 4.02.     Permitted Withdrawals and Transfers from the Custodial Account.
(a) The  Servicer  will,  from  time to time on  demand  of the  Trustee,  make or cause  to be made  such
withdrawals  or transfers  from the Custodial  Account as the Servicer has designated for such transfer or
withdrawal  pursuant to this  Agreement.  The  Servicer  may clear and  terminate  the  Custodial  Account
pursuant to Section 10.01 and remove amounts from time to time deposited in error.

         (b)      On an ongoing  basis,  the Servicer shall  withdraw from the Custodial  Account  (i) any
expenses  recoverable by the Trustee,  the Servicer or the Custodian  pursuant to Sections 3.03,  7.04 and
9.05 and (ii) any amounts payable to the Servicer as set forth in Section 3.14.

         (c)      In addition,  on or before each  Distribution  Account  Deposit Date, the Servicer shall
deposit in the  Distribution  Account (or remit to the Trustee for deposit  therein) any Monthly  Advances
required to be made by the Servicer with respect to the Mortgage Loans.

         (d)      No later than 3:00 p.m. New York time on each  Distribution  Account  Deposit Date,  the
Servicer  will  transfer  all  Available  Funds on deposit in the  Custodial  Account  with respect to the
related Distribution Date to the Trustee for deposit in the Distribution Account.

         (e)      With respect to any remittance  received by the Trustee after the  Distribution  Account
Deposit Date on which such payment was due,  the  Servicer  shall pay to the Trustee  interest on any such
late  payment at an annual  rate equal to the Prime  Rate,  adjusted  as of the date of each change of the
Prime Rate,  plus two  percentage  points,  but in no event greater than the maximum  amount  permitted by
applicable  law.  Such  interest  shall be remitted  to the Trustee by the  Servicer on the date such late
payment is made and shall cover the period  commencing  with such  Distribution  Account  Deposit Date and
ending with the Business Day on which such payment is made,  both  inclusive.  The payment by the Servicer
of any such  interest  shall not be deemed an  extension  of time for  payment or a waiver of any Event of
Default by the Servicer.

         Section 4.03.     Distribution  Account.  (a) The Trustee  shall  establish  and  maintain in the
name  of the  Trustee,  for  the  benefit  of the  Certificateholders  and the  Certificate  Insurer,  the
Distribution  Account as a  segregated  trust  account or  accounts.  The Trustee  shall  deposit into the
Distribution Account all amounts in respect to Available Funds received by it from the Servicer.

         (b)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Trustee in
trust for the benefit of the  Certificateholders  and the Certificate Insurer in accordance with the terms
and provisions of this Agreement.

         (c)      The  Distribution  Account shall constitute a trust account of the Trust Fund segregated
on the books of the  Trustee  and held by the  Trustee in trust in its  Corporate  Trust  Office,  and the
Distribution  Account and the funds  deposited  therein  shall not be subject  to, and shall be  protected
from, all claims,  liens,  and  encumbrances  of any creditors or depositors of the Trustee  (whether made
directly,  or  indirectly  through a liquidator  or receiver of the  Trustee).  The  Distribution  Account
shall be an  Eligible  Account.  The  amount  at any time  credited  to the  Distribution  Account  may be
invested in the name of the  Trustee in  Permitted  Investments  selected by the  Trustee.  All  Permitted
Investments  shall  mature or be subject  to  redemption  or  withdrawal  on or before,  and shall be held
until, the next succeeding  Distribution Date if the obligor for such Permitted  Investment is the Trustee
or, if such  obligor  is any other  Person,  the  Business  Day  preceding  such  Distribution  Date.  All
investment  earnings on amounts on deposit in the  Distribution  Account or benefit from funds  uninvested
therein  from time to time shall be for the account of the  Trustee.  The Trustee  shall be  permitted  to
withdraw or receive  distribution  of any and all  investment  earnings from the  Distribution  Account on
each  Distribution  Date.  If there is any loss on a Permitted  Investment,  the Trustee shall deposit the
amount of such loss for deposit in the  Distribution  Account.  With respect to the  Distribution  Account
and the funds  deposited  therein,  the Trustee  shall take such action as may be necessary to ensure that
the  Certificateholders  shall be entitled to the priorities afforded to such a trust account (in addition
to a claim  against  the  estate of the  Trustee)  as  provided  by 12 U.S.C.  §  92a(e),  and  applicable
regulations  pursuant thereto,  if applicable,  or any applicable  comparable state statute  applicable to
state chartered banking corporations.

         Section 4.04.     Permitted Withdrawals and Transfers from the Distribution Account.
(a) The  Trustee  will,  from  time to time on  demand  of the  Servicer,  make or cause  to be made  such
withdrawals  or transfers from the  Distribution  Account as the Servicer has designated for such transfer
or  withdrawal  pursuant to this  Agreement or as the Trustee deems  necessary for the following  purposes
(limited in the case of amounts due the  Servicer to those not  withdrawn  from the  Custodial  Account in
accordance with the terms of this Agreement):

                  (i)      to reimburse  itself or the Servicer for any Monthly  Advance of its own funds,
the right of the Trustee or the Servicer to  reimbursement  pursuant to this subclause  (i) being  limited
to amounts  received on a particular  Mortgage Loan  (including,  for this purpose,  the Repurchase  Price
therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which represent late payments or recoveries of
the principal of or interest on such Mortgage Loan with respect to which such Monthly Advance was made;

                  (ii)     to reimburse  the Servicer  from  Insurance  Proceeds or  Liquidation  Proceeds
relating to a particular  Mortgage  Loan for amounts  expended by the Servicer in good faith in connection
with the  restoration  of the related  Mortgaged  Property  which was damaged by an Uninsured  Cause or in
connection with the liquidation of such Mortgage Loan;

                  (iii)    to reimburse  the Servicer  from  Insurance  Proceeds  relating to a particular
Mortgage  Loan for insured  expenses  incurred  with respect to such  Mortgage  Loan and to reimburse  the
Servicer from  Liquidation  Proceeds from a particular  Mortgage Loan for  Liquidation  Expenses  incurred
with respect to such  Mortgage  Loan;  provided that the Servicer  shall not be entitled to  reimbursement
for  Liquidation  Expenses with respect to a Mortgage Loan to the extent that (i) any amounts with respect
to such  Mortgage  Loan were paid as Excess  Liquidation  Proceeds  pursuant to clause (x) of this Section
4.04(a) to the Servicer;  and (ii) such  Liquidation Expenses were not included in the computation of such
Excess Liquidation Proceeds;

                  (iv)     to pay the Servicer,  from Liquidation  Proceeds or Insurance Proceeds received
in connection  with the  liquidation  of any Mortgage  Loan, the amount which the Servicer would have been
entitled to receive  under clause (ix) of this Section  4.04(a) as  servicing  compensation  on account of
each  defaulted  scheduled  payment  on such  Mortgage  Loan if paid in a  timely  manner  by the  related
Mortgagor;

                  (v)      to pay the  Servicer  from the  Repurchase  Price for any  Mortgage  Loan,  the
amount which the Servicer  would have been entitled to receive  under clause (ix) of this Section  4.04(a)
as servicing compensation;

                  (vi)     to reimburse  the Servicer for advances of funds (other than Monthly  Advances)
made with  respect to the Mortgage  Loans,  and the right to  reimbursement  pursuant to this clause being
limited to amounts  received on the related  Mortgage Loan  (including,  for this purpose,  the Repurchase
Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which  represent late recoveries of the
payments for which such advances were made;

                  (vii)    to reimburse  the Trustee or the Servicer for any  Nonrecoverable  Advance that
has not been reimbursed pursuant to clauses (i) and (vi);

                  (viii)   to pay the Servicer as set forth in Section 3.14;

                  (ix)     to reimburse the Servicer for expenses,  costs and liabilities  incurred by and
reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

                  (x)      to pay to the  Servicer,  as  additional  servicing  compensation,  any  Excess
Liquidation Proceeds;

                  (xi)     to reimburse the Trustee or the Custodian for expenses,  costs and  liabilities
incurred by or reimbursable to it pursuant to this Agreement;

                  (xii)    to pay itself the Trustee Fee set forth in Section 9.05;

                  (xiii)   to pay the Certificate Insurer its Aggregate Premium Amount;

                  (xiv)    to remove amounts deposited in error; and
                  (xv)     to clear and terminate the Distribution Account pursuant to Section 10.01.

         (b)      The  Servicer  shall  keep and  maintain  separate  accounting,  on a  Mortgage  Loan by
Mortgage  Loan  basis and shall  provide a copy to the  Trustee,  for the  purpose of  accounting  for any
reimbursement  from the  Distribution  Account  pursuant  to clauses  (i)  through  (vi) and (vii) or with
respect to any such  amounts  which  would have been  covered by such  clauses  had the  amounts  not been
retained by the Servicer without being deposited in the Distribution Account under Section 4.01(b).

         (c)      On each  Distribution  Date,  the Trustee shall  distribute  the Available  Funds to the
extent on deposit in the  Distribution  Account to the Holders of the related  Certificates  in accordance
with Section 6.01.

         Section 4.05.     Reserved.

         Section 4.06.     Statements to the Trustee.

         The Servicer  shall  furnish to the Trustee an  individual  Mortgage  Loan  accounting  report (a
"Report"),  as of the last  Business Day of each month,  in the  Servicer's  assigned loan number order to
document  Mortgage  Loan  payment  activity on an  individual  Mortgage  Loan basis.  With respect to each
month,  such Report  shall be received by the Trustee no later than the 10th  calendar day of the month of
the related  Distribution  Date (or December 10, 2006,  in the case of the initial  Report) a report in an
Excel (or compatible)  electronic format (that can be downloaded into a Sybase  database),  in such format
as may be  mutually  agreed  upon by both the Trustee and the  Servicer,  and in hard copy,  which  Report
shall contain the following:

                  (i)      with respect to each Monthly  Payment  received or advanced  during the related
Due  Period,  the  amount of such  remittance  allocable  to  interest  and to  principal;  the  amount of
Principal Prepayments and prepayment penalties received during the related Prepayment Period;

                  (ii)     the amount of Servicing  Compensation received by the Servicer during the prior
Due Period;

                  (iii)    the aggregate Stated Principal Balance of the Mortgage Loans;

                  (iv)     the number and aggregate  outstanding  principal balances of Mortgage Loans (a)
Delinquent  (1) 30 to 59 days, (2) 60 to 89 days,  (3) 90 days or more;  (b) as to which  foreclosure  has
commenced; and (c) as to which REO Property has been acquired; and

                  (v)      such other data as may  reasonably  be required by the Trustee in order to make
distributions to the Certificateholders on such Distribution Date.

                  The Servicer  shall also provide  with each such Report a trial  balance,  sorted in the
Trustee's  assigned loan number order,  and such other loan level  information  as described on Exhibits K
and L, in electronic tape form.

                  The  Servicer  shall  prepare  and  file  any and all  information  statements  or other
filings  required to be delivered to any  governmental  taxing authority or to the Trustee pursuant to any
applicable  law  with  respect  to the  Mortgage  Loans  and  the  transactions  contemplated  hereby.  In
addition,  the Servicer shall provide the Trustee with such  information  concerning the Mortgage Loans as
is  necessary  for the  Trustee to prepare the  Trust's  income tax returns as the Trustee may  reasonably
request from time to time.

         Section 4.07.     Certificate Insurance Policy.

         (a) On or prior to the Closing Date,  the Trustee shall cause to be  established  and  maintained
the Policy  Account,  into which amounts  received by the Trustee  pursuant to the  Certificate  Insurance
Policy  shall be  deposited  for the benefit of the Class A-2  Certificates.  The Policy  Account may be a
sub-account of the  Distribution  Account.  Amounts on deposit in the Policy Account shall not be invested
and shall not be held in an interest-bearing account.

         (b)      As soon as  possible,  and in no event later than 12:00 noon New York time on the second
Business Day  immediately  preceding any  Distribution  Date,  the Trustee  shall furnish the  Certificate
Insurer and the  Servicer  with a completed  Notice in the form set forth as Exhibit A to the  Endorsement
to the  Certificate  Insurance  Policy in the event that the related  Principal  Funds or  Interest  Funds
(other than any amounts in respect of Insured  Amounts) are  insufficient to pay Current  Interest and any
Interest Carry Forward Amounts (net of any Prepayment  Interest  Shortfalls,  Basis Risk Shortfalls or any
shortfalls  resulting  from Net  Deferred  Interest or from the  application  of the Relief Act or similar
state laws,  allocated to the Class A-2  Certificates)  with respect to the Class A-2  Certificateholders,
on such Distribution  Date;  provided,  however,  that if such Distribution Date is the Final Distribution
Date,  the  Notice  shall  also  include  the  outstanding  Current  Principal  Amount  of the  Class  A-2
Certificates,  after giving  effect to all payments of  principal  on the Class A-2  Certificates  on such
Final  Distribution  Date,  other than  pursuant to the  Certificate  Insurance  Policy.  The Notice shall
specify the amount of the Insured Amount and shall  constitute a claim for an Insured  Amount  pursuant to
the Certificate Insurance Policy.

         (c)      Upon receipt of an Insured Amount in accordance  with the Certificate  Insurance  Policy
from the  Certificate  Insurer on behalf of the Holders of the  Insured  Certificates,  the Trustee  shall
deposit such Insured Amount into the Policy Account.  On or prior to each  Distribution  Date, the Trustee
shall transfer amounts on deposit in the Policy Account to the  Distribution  Account and shall distribute
such Insured Amounts pursuant to Section 6.01.

         The Trustee shall include on each  Distribution  Date any Insured Amounts  received by it from or
on behalf of the  Certificate  Insurer for such  Distribution  Date (i) in the amount  distributed  to the
Holders of the  Insured  Certificates  pursuant to Section  6.01(a) and (ii) in the amount  deemed to have
been  distributed  to  the  Class  A-2  regular  interests  and  deposited  for  their  benefit  into  the
Distribution  Account.  If on any Distribution  Date the Trustee  determines that the Certificate  Insurer
has paid more under the Certificate  Insurance  Policy than is required by the terms thereof,  the Trustee
shall promptly return any excess to the Certificate Insurer.

         (d)      (i) The  Trustee  shall  receive  as  attorney-in-fact  of the  Holders  of the  Insured
Certificates  any Insured Amount  delivered to it by the  Certificate  Insurer for payment to such Holders
and (ii) the Trustee shall  distribute  such Insured  Amount to such Holders as set forth in Section 6.01.
Insured  Amounts  disbursed by the Paying Agent from proceeds of the  Certificate  Insurance  Policy shall
not be  considered  payment by the Trust Fund with  respect to the  Insured  Certificates,  nor shall such
disbursement  of Insured  Amounts  discharge the obligations of the Trust Fund with respect to the amounts
thereof,  and the  Certificate  Insurer  shall become owner of such amounts to the extent  covered by such
Insured  Amounts as the deemed  assignee  of such  Holders.  The  Trustee  hereby  agrees on behalf of the
Holders  of  the  Insured   Certificates  (and  each  such  Holder,  by  its  acceptance  of  its  Insured
Certificates,  hereby  agrees)  for the  benefit  of the  Certificate  Insurer  that,  to the  extent  the
Certificate  Insurer pays any Insured  Amount,  either  directly or indirectly  (as by paying  through the
Trustee),  to the Holder of an  Insured  Certificate,  the  Certificate  Insurer  will be  entitled  to be
subrogated  to any rights of such Holder to receive the  amounts for which such  Insured  Amount was paid,
to the extent of such payment,  and will be entitled to receive the  Reimbursement  Amount as set forth in
Section 6.01.

         (e)      At the  end  of the  Term  of  the  Certificate  Insurance  Policy  (as  defined  in the
Certificate  Insurance  Policy),  the  Trustee  shall  return  the  Certificate  Insurance  Policy  to the
Certificate Insurer for cancellation.

         (f)      Upon  its  becoming  aware of the  occurrence  of an Event  of  Default  hereunder,  the
Trustee shall promptly notify the Certificate Insurer of such Event of Default.

         (g)      The Trustee shall  promptly  notify the  Certificate  Insurer of either of the following
as to which it has actual  knowledge:  (A) the  commencement of any proceeding by or against the Depositor
commenced  under the  United  States  bankruptcy  code or any  other  applicable  bankruptcy,  insolvency,
receivership,  rehabilitation or similar law (an "Insolvency  Proceeding") and (B) the making of any claim
in  connection  with any  Insolvency  Proceeding  seeking  the  avoidance  as a  preferential  transfer (a
"Preference  Claim") of any  distribution  made with respect to the Class A-2  Certificates as to which it
has  actual  knowledge.  Each  Holder  of  a  Class  A-2  Certificate,   by  its  purchase  of  Class  A-2
Certificates,  and the Trustee  hereby  agrees  that the  Certificate  Insurer (so long as no  Certificate
Insurer  Default  exists)  may at any  time  during  the  continuation  of any  proceeding  relating  to a
Preference  Claim direct all matters relating to such Preference  Claim,  including,  without  limitation,
(i) the  direction  of any appeal of any order  relating to any  Preference  Claim and (ii) the posting of
any surety,  supersedes or performance  bond pending any such appeal.  In addition and without  limitation
of the  foregoing,  the  Certificate  Insurer  shall be  subrogated  to the rights of the Trustee and each
Holder of a Class A-2 Certificate in the conduct of any Preference Claim,  including,  without limitation,
all rights of any party to an  adversary  proceeding  action  with  respect to any court  order  issued in
connection with any such Preference Claim.

         (h)      The  Servicer  shall  designate  a  "Certificate  Insurer  Contact  Person" who shall be
available to the Certificate  Insurer to provide  reasonable access to information  regarding the Mortgage
Loans.

         (i)      The Trustee  shall send to the  Certificate  Insurer the  reports  prepared  pursuant to
Sections  3.16 and 3.18 and the  statements  prepared  pursuant  to  Section  4.06,  as well as any  other
statements  or  communications  sent to  Holders of the Class A-2  Certificates,  in each case at the same
time such reports, statements and communications are otherwise sent.

         (j)      With  respect to this  Section  4.07,  the terms  "Receipt"  and  "Received"  shall mean
actual  delivery to the  Certificate  Insurer,  if any,  prior to 12:00 p.m., New York time, on a Business
Day;  delivery  either on a day that is not a Business  Day or after 12:00 p.m.,  New York time,  shall be
deemed to be Receipt on the next  succeeding  Business Day. If any notice or  certificate  given under the
Certificate  Insurance Policy by the Trustee is not in proper form or is not properly completed,  executed
or delivered,  it shall be deemed not to have been  Received.  The  Certificate  Insurer shall promptly so
advise the Trustee and the Trustee may submit an amended notice.

         (k)      All references  herein to the ratings  assigned to the Class A-2 Certificates and to the
interests of any Certificateholders shall be without regard to the Certificate Insurance Policy.

         Section 4.08.     Reserve Fund.

         (a)      On or before the  Closing  Date,  the Trustee  shall  establish  one or more  segregated
trust  accounts  (the  "Reserve  Fund") on behalf of the  Holders of the Offered  Certificates,  Class B-5
Certificates and Class B-IO Certificates.  The Reserve Fund must be an Eligible Account.  The Reserve Fund
shall be entitled  "Reserve  Fund,  Wells Fargo Bank,  National  Association  as Trustee  f/b/o Holders of
Structured  Asset Mortgage  Investments II Inc., Bear Stearns  Mortgage  Funding Trust 2006-AR4,  Mortgage
Pass-Through  Certificates,  Series  2006-AR4."  The Trustee shall demand  payment of all money payable by
the Cap  Counterparty  under each Cap  Contract.  The Trustee  shall  deposit in the Reserve  Fund all Cap
Contract  Payment  Amounts and, prior to distribution of such amounts  pursuant to Sections  6.01(a),  all
payments from the Excess  Cashflow  described  under the Ninth and Tenth clauses of Section  6.01(a).  All
Cap Contract Payment Amounts  received from Cap Contracts  benefiting the Offered  Certificateholders  and
the Class B-5  Certificateholders  and the  amounts  described  in the Ninth and Tenth  clauses of Section
6.01(a)  deposited to the Reserve  Fund shall be held by the Trustee on behalf of the Trust,  in trust for
the benefit of the Offered  Certificateholders and the Class B-5  Certificateholders,  as applicable,  and
the Class B-IO  Certificateholders in accordance with the terms and provisions of this Agreement.  On each
Distribution  Date, the Trustee shall distribute  amounts on deposit in the Reserve Fund to the Holders of
the Offered  Certificates,  Class B-5  Certificates  and Class B-IO  Certificates  in accordance  with the
Ninth, Tenth and Eleventh clauses of Section 6.01(a).

         (b) The  Reserve  Fund is an "outside  reserve  fund"  within the meaning of Treasury  Regulation
Section 1.860G-2(h)  and shall be an asset of the Trust Fund but not an asset of any 2006-AR4  REMIC.  The
Trustee on behalf of the Trust shall be the  nominal  owner of the Reserve  Fund.  For federal  income tax
purposes,  the Class  B-IO Certificateholders  shall be the beneficial owners of the Reserve Fund, subject
to the power of the Trustee to  distribute  amounts under  the Ninth and Tenth clauses of  Section 6.01(a)
and shall  report  items of income,  deduction,  gain or loss arising  therefrom.  For federal  income tax
purposes, amounts   distributed  to  Certificateholders  pursuant  to  the  Ninth  and  Tenth  clauses  of
Section 6.01(a)  will be treated as first distributed to the Class B-IO  Certificateholders  and then paid
from  the  Class  B-IO   Certificateholders   to  the  Offered   Certificateholders   and  the  Class  B-5
Certificateholders.  Amounts  in the  Reserve  Fund held in trust for the  benefit  of the  Holders of the
Offered  Certificates,  the Class B-5  Certificates  and Class B-IO  Certificates  shall,  at the  written
direction  of the Class B-IO  Certificateholders,  be invested  in  Permitted  Investments  that mature no
later than the Business Day prior to the next  succeeding  Distribution  Date. If no written  direction is
received,  the amounts in the Reserve Fund shall remain  uninvested.  Any losses on the related  Permitted
Investments  shall not in any case be a  liability  of the  Trustee,  but an amount  equal to such  losses
shall be given by the Class B-IO  Certificateholders  to the Trustee out of such  Certificateholders'  own
funds  immediately  as realized,  for deposit by the Trustee into the Reserve Fund. To the extent that the
Class B-IO  Certificateholders  have provided the Trustee with such written direction to invest such funds
in Permitted  Investments,  on each Distribution Date the Trustee shall distribute all net income and gain
from such  Permitted  Investments  in the  Reserve  Fund to the Class  B-IO  Certificateholders,  not as a
distribution  in respect of any interest in any 2006-AR4  REMIC.  All monies  earned on amounts on deposit
in the Reserve  Fund held in trust for the benefit of the Holders of the Offered  Certificates,  the Class
B-5 Certificates and Class B-IO Certificates shall be taxable to the Class B-IO Certificateholders.

         Section 4.09.     Class XP Reserve  Account.  (a) The  Paying Agent shall  establish and maintain
with itself a separate,  segregated  trust account,  which shall be an Eligible  Account,  titled "Reserve
Account,  Wells  Fargo Bank,  National  Association,  as Trustee for the benefit of holders of  Structured
Asset Mortgage  Investments II Inc., Bear Stearns Mortgage Funding Trust 2006-AR4,  Mortgage  Pass-Through
Certificates,  Series 2006-AR4,  Class XP." Funds on deposit in the Class XP Reserve Account shall be held
in trust by the Trustee for the holder of the Class XP  Certificates.  The Class XP Reserve  Account  will
not represent an interest in any 2006-AR4 REMIC.
         (b)      Any amount on deposit in the Class XP Reserve Account shall be held  uninvested.  On the
Business Day prior to each  Distribution  Date,  the Trustee shall  withdraw the amount then on deposit in
the Class XP Reserve  Account and deposit such amount into the  Distribution  Account to be distributed to
the  Holders of the Class XP  Certificates  in  accordance  with  Section  6.01(e).  In  addition,  on the
earlier of (x) the Business  Day prior to the  Distribution  Date on which all the assets are  repurchased
as described in Section  10.01(a),  and (y) the Business Day prior to the  Distribution  Date occurring in
December  2009,  the  Trustee  shall  withdraw  the amount on deposit in the Class XP Reserve  Account and
deposit  such amount into the  Distribution  Account and pay such amount to the Class XP  Certificates  in
accordance  with Section  6.01(e),  and following such  withdrawal  the Class XP Reserve  Account shall be
closed.

         Section 4.10.     Reserved


                                                ARTICLE V

                                               Certificates

         Section 5.01.     Certificates.  (a) The  Depository,  the Depositor and the Trustee have entered
into a Depository  Agreement  dated as of the Closing Date (the  "Depository  Agreement").  Except for the
Residual  Certificates,  the  Private  Certificates  and the  Individual  Certificates  and as provided in
Section 5.01(b),  the Certificates  shall at all times remain  registered in the name of the Depository or
its  nominee  and at all  times:  (i) registration  of such  Certificates  may not be  transferred  by the
Trustee except to a successor to the  Depository;  (ii) ownership  and transfers of  registration  of such
Certificates  on the books of the  Depository  shall be governed by applicable  rules  established  by the
Depository;  (iii) the  Depository may collect its usual and customary fees, charges and expenses from its
Depository  Participants;  (iv) the  Trustee  shall deal with the  Depository  as  representative  of such
Certificate  Owners of the  respective  Class of  Certificates  for purposes of  exercising  the rights of
Certificateholders   under  this   Agreement,   and  requests  and   directions  for  and  votes  of  such
representative  shall  not be  deemed  to be  inconsistent  if they are made  with  respect  to  different
Certificate  Owners;  and (v) the  Trustee  may  rely  and  shall  be  fully  protected  in  relying  upon
information furnished by the Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private Certificates are initially Physical  Certificates.  If
at any time the Holders of all of the  Certificates  of one or more such Classes  request that the Trustee
cause such Class to  become Global  Certificates,  the Trustee and the Depositor  will take such action as
may be reasonably  required to cause the Depository to accept such Class or  Classes for trading if it may
legally be so traded.

         All transfers by Certificate  Owners of such respective  Classes of Book-Entry  Certificates  and
any Global  Certificates  shall be made in accordance  with the  procedures  established by the Depository
Participant or brokerage firm  representing  such Certificate  Owners.  Each Depository  Participant shall
only transfer  Book-Entry  Certificates  of  Certificate  Owners it  represents or of brokerage  firms for
which it acts as agent in accordance with the Depository's normal procedures.

         (b)      If (i)(A)  the  Depositor  advises  the  Trustee in writing  that the  Depository  is no
longer willing or able to properly discharge its  responsibilities  as Depository and (B) the Depositor is
unable to locate a qualified  successor  within 30 days or (ii) the  Depositor  at its option  advises the
Trustee in writing that it elects to terminate the book-entry  system through the Depository,  the Trustee
shall request that the Depository  notify all  Certificate  Owners of the occurrence of any such event and
of the availability of definitive,  fully  registered  Certificates to Certificate  Owners  requesting the
same. Upon surrender to the Trustee of the  Certificates  by the  Depository,  accompanied by registration
instructions from the Depository for registration, the Trustee shall issue the definitive Certificates.

         In addition,  if an Event of Default has  occurred  and is  continuing,  each  Certificate  Owner
materially adversely affected thereby may at its option request a definitive  Certificate  evidencing such
Certificate  Owner's  interest in the related Class of Certificates.  In order to make such request,  such
Certificate  Owner shall,  subject to the rules and procedures of the  Depository,  provide the Depository
or the related  Depository  Participant  with directions for the Trustee to exchange or cause the exchange
of the  Certificate  Owner's  interest in such Class of Certificates  for an equivalent  interest in fully
registered  definitive  form.  Upon receipt by the Trustee of instructions  from the Depository  directing
the Trustee to effect such  exchange  (such  instructions  to contain  information  regarding the Class of
Certificates and the Current Principal Amount being exchanged,  the Depository  Participant  account to be
debited  with the  decrease,  the  registered  holder  of and  delivery  instructions  for the  definitive
Certificate,  and any other  information  reasonably  required  by the  Trustee),  (i) the  Trustee  shall
instruct the Depository to reduce the related  Depository  Participant's  account by the aggregate Current
Principal  Amount  of the  definitive  Certificate,  (ii)  the  Trustee  shall  execute  and  deliver,  in
accordance  with the  registration  and delivery  instructions  provided by the  Depository,  a Definitive
Certificate  evidencing such  Certificate  Owner's  interest in such Class of  Certificates  and (iii) the
Trustee shall  execute a new  Book-Entry  Certificate  reflecting  the reduction in the aggregate  Current
Principal Amount of such Class of Certificates by the amount of the definitive Certificates.

         Neither  the  Depositor  nor the  Trustee  shall be liable for any delay in the  delivery  of any
instructions  required  pursuant  to this  Section  5.01(b)  and may  conclusively  rely on,  and shall be
protected in relying on, such instructions.

         (c)      (i)      As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Mortgage  Loans and certain other related  assets subject to
this  Agreement as a REMIC for federal  income tax purposes,  and such  segregated  pool of assets will be
designated  as  "REMIC I."  Component I of the  Class R  Certificates  will  represent  the sole  Class of
"residual  interests" in REMIC I for purposes of the REMIC  Provisions  (as defined  herein) under federal
income tax law.  The  following  table  irrevocably  sets forth the  designation,  pass-through  rate (the
"Uncertificated REMIC I Pass-Through Rate") and initial  Uncertificated  Principal Balance for each of the
"regular  interests" in REMIC I (the "REMIC I Regular  Interests").  None of the REMIC I Regular Interests
will be certificated.

                                                       Uncertificated
                                                    REMIC I Pass-Through    Initial Uncertificated
Class Designation for each REMIC I Interest                Rate              Principal Balance
______________________________________________________________________________________________________
LT1                                                     Variable(1)            $510,572,544.05
LT2                                                     Variable(1)               $16,643.21
LT3                                                        0.00%                  $34,422.59
LT4                                                     Variable(1)               $34,422.59
Component I of the Class R                                  N/A                      N/A

(1)  Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.

                  (ii)    As provided herein,  the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of the REMIC I Regular  Interests  and any  proceeds  thereof as a
REMIC for  federal  income  tax  purposes,  and such  segregated  pool of  assets  will be  designated  as
"REMIC II."  Component II  of  the  Class R  Certificates  will  represent  the  sole  class of  "residual
interests" in REMIC II for purposes of the REMIC  Provisions  under federal  income tax law. The following
table  irrevocably  sets  forth the  designation,  the  Pass-Through  Rate for the  Class of  Certificates
bearing  the same  designation  (which is the  Uncertificated  REMIC II  Pass-Through  Rate)  and  initial
principal  amount or  Uncertificated  Principal  Balance for each of the "regular  interests"  in REMIC II
(the  "REMIC II  Regular  Interests").  For  federal  income tax  purposes,  payment of (i) any Basis Risk
Shortfall or Basis Risk Shortfall Carry Forward Amount to any Class of  Certificates  and (ii) any amounts
to the  Class  XP  Certificates  (which  shall  not be  treated  as an  interest  in any  REMIC,  but as a
pass-through  interest in the Trust  entitled to any  prepayment  penalties  payable  with  respect to the
Mortgage  Loans) shall be treated as paid outside of any REMIC formed under this  Agreement  and shall not
be part of the  entitlement of the REMIC II Regular  Interest the ownership of which is represented by the
Class of Certificates  receiving such payment.  REMIC II  Regular  Interests B-IO-I and B-IO-P will not be
certificated.

         The  Classes  of the  Certificates  shall  have the  following  designations,  initial  principal
amounts and Pass-Through Rates:

Designation                                   Initial Principal      Pass-Through Rate
_________________________________________________________________________________________
A-1                                             $275,449,000.00           (1)
A-2                                             $183,632,000.00           (1)
B-1                                              $18,384,000.00           (1)
B-2                                               $9,957,000.00           (1)
B-3                                               $6,383,000.00           (1)
B-4                                               $2,809,000.00           (1)
B-5                                              $10,213,000.00           (1)
XP                                                          N/A           (2)
B-IO                                              $3,831,032.44           (3)
Component II of the Class R                                 N/A           N/A
_____________________

(1)  The Class A-1,  Class A-2,  Class B-1,  Class B-2,  Class B-3,  Class B-4 and Class B-5  Certificates
     will bear  interest  at a  pass-through  rate  equal to the  least of (i)  One-Month  LIBOR  plus the
     related Margin, (ii) 10.50% per annum and (iii) the Net Rate Cap.

(2)  The Class XP Certificates  will not bear any interest.  The Class XP Certificates will be entitled to
     receive  Prepayment  Charges  collected  with respect to the  Prepayment  Charge Loans.  The Class XP
     Certificates  will not  represent an interest in any REMIC,  they will instead  represent an interest
     in the Trust  constituted  by this Agreement that is a strip of Prepayment  Charges  associated  with
     the Prepayment Charge Loans.

(3)  The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on the  Notional  Amount.  Amounts  paid,  or  deemed  paid,  to the  Class  B-IO
     Certificates  shall be deemed to first be paid to REMIC II Regular  Interest  B-IO-I in  reduction of
     accrued and unpaid  interest  thereon until such accrued and unpaid  interest shall have been reduced
     to zero and shall  then be deemed  paid to REMIC II  Regular  Interest  B-IO-P  in  reduction  of the
     principal balance thereof.

                  (ii)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of REMIC II Regular  Interests  B-IO-I and B-IO-P and any proceeds
thereof  as a REMIC  for  federal  income  tax  purposes,  and  such  segregated  pool of  assets  will be
designated  as  "REMIC III."  The  Class R-X  Certificates  will  represent  the sole  Class of  "residual
interests" in REMIC III for purposes of the REMIC  Provisions  under federal income tax law. The following
table   irrevocably   sets  forth  the   designation,   Uncertificated   Pass-Through   Rate  and  initial
Uncertificated  Principal Balance for the single "regular  interest" in REMIC III (the "REMIC III  Regular
Interest").

     Class Designation for each            Uncertificated REMIC III            Initial Uncertificated
         REMIC III Interest                   Pass-Through Rate                   Principal Balance
______________________________________________________________________________________________________________
 B-IO                                                                (1)                      $3,831,032.44
 Class R-X                                                           N/A                                N/A

(1)  The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on the  Notional  Amount.  The  REMIC  III  Regular  Interest  will  not  have an
     Uncertificated  Pass-Through Rate, but will be entitled to 100% of all amounts  distributed or deemed
     distributed on REMIC II Regular Interests B-IO-I and B-IO-P.

         (d)      Solely for  purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the
Distribution  Date immediately  following the maturity date for the Mortgage Loan with the latest maturity
date in the  Trust  Fund has been  designated  as the  "latest  possible  maturity  date"  for the REMIC I
Regular Interests, REMIC II Regular Interests, the REMIC III Regular Interest and the Certificates.

         (e)      With  respect  to each  Distribution  Date,  each  Class of  Certificates  shall  accrue
interest during the related  Interest  Accrual  Period.  With respect to each  Distribution  Date and each
Class of Class A  Certificates  and Class B  Certificates,  interest shall be calculated on the basis of a
360-day year and the actual number of days elapsed,  in each case, based upon the respective  Pass-Through
Rate  set  forth,  or  determined  as  provided,   above  and  the  Current   Principal   Amount  of  such
Class applicable to such Distribution Date.

         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-3,
A-4, A-5, A-6 and A-8. On original  issuance,  the Trustee shall sign,  countersign and shall deliver them
at the direction of the Depositor.  Pending the preparation of definitive  Certificates of any Class,  the
Trustee may sign and countersign  temporary  Certificates  that are printed,  lithographed or typewritten,
in authorized  denominations for Certificates of such Class,  substantially of the tenor of the definitive
Certificates  in  lieu of  which  they  are  issued  and  with  such  appropriate  insertions,  omissions,
substitutions and other variations as the officers or authorized  signatories  executing such Certificates
may  determine,  as  evidenced by their  execution of such  Certificates.  If temporary  Certificates  are
issued,  the Depositor will cause  definitive  Certificates  to be prepared  without  unreasonable  delay.
After the preparation of definitive  Certificates,  the temporary  Certificates  shall be exchangeable for
definitive  Certificates  upon  surrender  of the  temporary  Certificates  at the office of the  Trustee,
without  charge  to  the  Holder.   Upon  surrender  for   cancellation  of  any  one  or  more  temporary
Certificates,  the Trustee shall sign and  countersign  and deliver in exchange  therefor a like aggregate
principal  amount,  in authorized  denominations  for such Class,  of definitive  Certificates of the same
Class.  Until so  exchanged,  such  temporary  Certificates  shall in all respects be entitled to the same
benefits as definitive Certificates.

         (g)      Each Class of  Book-Entry  Certificates  will be registered as a single  Certificate  of
such  Class held by a nominee of the  Depository or the DTC Custodian,  and  beneficial  interests will be
held by investors  through the  book-entry  facilities of the Depository in minimum  denominations  of, in
the case of the Offered Certificates,  $25,000 and increments of $1.00 in excess thereof,  except that one
Certificate  of each such Class may be issued in a different  amount so that the sum of the  denominations
of all outstanding  Certificates of such Class shall  equal the Current  Principal Amount of such Class on
the Closing Date. On the Closing Date,  the Trustee shall execute and  countersign  Physical  Certificates
all in an aggregate  principal  amount that shall equal the Current  Principal Amount of such Class on the
Closing  Date.  The  Private  Certificates  (other  than the  Residual  Certificates)  shall be  issued in
certificated  fully-registered  form in minimum dollar  denominations of $25,000 and integral multiples of
$1.00 in excess  thereof,  except that one Private  Certificate of each Class may be issued in a different
amount so that the sum of the  denominations of all outstanding  Private  Certificates of such Class shall
equal the Current  Principal  Amount of such Class on the Closing Date.  The Residual  Certificates  shall
each be issued in certificated  fully-registered  form. Each Class of Global  Certificates,  if any, shall
be issued in fully registered form in minimum dollar  denominations  of $50,000 and integral  multiples of
$1.00 in excess thereof,  except that one Certificate of each Class may be in a different  denomination so
that the sum of the  denominations of all outstanding  Certificates of such Class shall  equal the Current
Principal  Amount of such Class on the Closing  Date.  On the Closing Date,  the Trustee shall execute and
countersign (i) in the case of each Class of Offered  Certificates,  the Certificate in the entire Current
Principal  Amount of the  respective  Class and  (ii) in the case of each Class of  Private  Certificates,
Individual  Certificates  all in an  aggregate  principal  amount that shall  equal the Current  Principal
Amount of each  such  respective  Class on  the  Closing  Date.  The  Certificates  referred  to in clause
(i) and if at any time there are to be Global Certificates,  the Global Certificates shall be delivered by
the Depositor to the Depository or pursuant to the  Depository's  instructions,  shall be delivered by the
Depositor on behalf of the  Depository to and  deposited  with the DTC  Custodian.  The Trustee shall sign
the  Certificates by facsimile or manual  signature and countersign  them by manual signature on behalf of
the  Trustee by one or more  authorized  signatories,  each of whom shall be  Responsible  Officers of the
Trustee or its agent. A Certificate  bearing the manual and facsimile  signatures of individuals  who were
the  authorized  signatories  of the Trustee or its agent at the time of issuance  shall bind the Trustee,
notwithstanding  that such  individuals  or any of them have  ceased to hold such  positions  prior to the
delivery of such Certificate.

         (h)      No Certificate  shall be entitled to any benefit under this  Agreement,  or be valid for
any purpose,  unless there  appears on such  Certificate  the manually  executed  countersignature  of the
Trustee or its agent, and such  countersignature  upon any Certificate shall be conclusive  evidence,  and
the  only  evidence,  that  such  Certificate  has  been  duly  executed  and  delivered  hereunder.   All
Certificates  issued on the  Closing  Date  shall be dated  the  Closing  Date.  All  Certificates  issued
thereafter shall be dated the date of their countersignature.

         (i)      The Closing  Date is hereby  designated  as the  "startup"  day of each  2006-AR4  REMIC
within the meaning of Section 860G(a)(9) of the Code.

         (j)      For federal  income tax purposes,  each  2006-AR4  REMIC shall have a tax year that is a
calendar year and shall report income on an accrual basis.

         (k)      The Trustee on behalf of the Trust shall cause each  2006-AR4  REMIC to timely  elect to
be  treated  as a REMIC  under  Section 860D  of the Code.  Any  inconsistencies  or  ambiguities  in this
Agreement  or in the  administration  of any Trust  established  hereby shall be resolved in a manner that
preserves the validity of such elections.

         (l)      The  following  legend  shall be  placed  on the  Residual  Certificates,  whether  upon
original  issuance or upon issuance of any other  Certificate  of any such Class in  exchange  therefor or
upon transfer thereof:

         ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
         TRANSFEREE  PROVIDES  A  TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE  TRUSTEE  THAT  (1)  SUCH
         TRANSFEREE  IS NOT (A) THE  UNITED  STATES,  ANY  STATE OR  POLITICAL  SUBDIVISION  THEREOF,  ANY
         POSSESSION  OF THE  UNITED  STATES,  OR ANY  AGENCY OR  INSTRUMENTALITY  OF ANY OF THE  FOREGOING
         (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION  IF ALL OF ITS  ACTIVITIES ARE SUBJECT TO
         TAX AND EXCEPT FOR FREDDIE  MAC, A MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH
         GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR
         INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'
         COOPERATIVES  DESCRIBED  IN  SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY
         CHAPTER 1 OF THE CODE  UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF
         THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE CODE ON  UNRELATED  BUSINESS  TAXABLE
         INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF
         THE CODE,  (E) AN ELECTING  LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON
         DESCRIBED IN THE  FOREGOING  CLAUSES  (A),  (B),  (C),  (D) OR (E) BEING HEREIN  REFERRED TO AS A
         "DISQUALIFIED ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED ORGANIZATION,  (2) NO PURPOSE OF
         SUCH  TRANSFER  IS TO  IMPEDE  THE  ASSESSMENT  OR  COLLECTION  OF TAX  AND (3)  SUCH  TRANSFEREE
         SATISFIES  CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE  FINANCIAL  CONDITION OF THE PROPOSED
         TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE
         OR  OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN  AGENT OF A
         DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT
         WHATSOEVER  AND SUCH  PERSON  SHALL  NOT BE  DEEMED  TO BE A  CERTIFICATEHOLDER  FOR ANY  PURPOSE
         HEREUNDER,  INCLUDING,  BUT NOT  LIMITED TO, THE RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.
         EACH  HOLDER  OF THIS  CERTIFICATE  BY  ACCEPTANCE  OF THIS  CERTIFICATE  SHALL BE DEEMED TO HAVE
         CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         Section 5.02.     Registration  of Transfer and Exchange of  Certificates.  (a) The Trustee shall
maintain  at its  Corporate  Trust  Office a  Certificate  Register in which,  subject to such  reasonable
regulations as it may prescribe,  the Trustee shall provide for the  registration of  Certificates  and of
transfers and exchanges of Certificates as herein provided.

         (b)      Subject to  Section  5.01(a)  and,  in the case of any Global  Certificate  or  Physical
Certificate  upon the  satisfaction of the conditions set forth below,  upon surrender for registration of
transfer  of any  Certificate  at any office or agency of the Trustee  maintained  for such  purpose,  the
Trustee  shall  sign,  countersign  and  shall  deliver,  in the  name  of the  designated  transferee  or
transferees,  a new Certificate of a like Class and aggregate Fractional  Undivided Interest,  but bearing
a different number.

         (c)      By  acceptance  of  a  Private  Certificate  or a  Residual  Certificate,  whether  upon
original issuance or subsequent  transfer,  each holder of such Certificate  acknowledges the restrictions
on the transfer of such  Certificate  set forth in the Securities  Legend and agrees that it will transfer
such a  Certificate  only as provided  herein.  In  addition to the  provisions  of Section  5.02(h),  the
following  restrictions  shall  apply with  respect to the  transfer  and  registration  of transfer of an
Private  Certificate  or a Residual  Certificate  to a  transferee  that takes  delivery in the form of an
Individual Certificate:

                  (i)      The Trustee  shall  register the transfer of an Individual  Certificate  if the
requested  transfer  is  being  made to a  transferee  who  has  provided  the  Trustee  with a Rule  144A
Certificate or comparable evidence as to its QIB status.

                  (ii)     The Trustee shall  register the transfer of any  Individual  Certificate if (x)
the  transferor  has  advised the  Trustee in writing  that the  Certificate  is being  transferred  to an
Institutional  Accredited  Investor along with facts  surrounding the transfer as set forth in Exhibit F-1
hereto;  and (y) prior to the transfer the transferee  furnishes to the Trustee an Investment  Letter (and
the Trustee  shall be fully  protected in so doing),  provided  that,  if based upon an Opinion of Counsel
addressed  to the  Trustee to the effect  that the  delivery  of (x) and (y) above are not  sufficient  to
confirm that the proposed  transfer is being made pursuant to an exemption  from, or in a transaction  not
subject to, the  registration  requirements of the Securities Act and other  applicable  laws, the Trustee
shall as a condition of the  registration  of any such  transfer  require the  transferor  to furnish such
other  certifications,  legal  opinions  or other  information  prior to  registering  the  transfer of an
Individual Certificate as shall be set forth in such Opinion of Counsel.

         (d)      So long  as a  Global  Certificate  of such  Class is  outstanding  and is held by or on
behalf of the Depository,  transfers of beneficial  interests in such Global Certificate,  or transfers by
holders  of  Individual  Certificates  of such  Class to  transferees  that take  delivery  in the form of
beneficial  interests in the Global Certificate,  may be made only in accordance with Section 5.02(h), the
rules of the Depository and the following:

                  (i)      In  the  case  of  a  beneficial  interest  in  the  Global  Certificate  being
transferred to an Institutional  Accredited  Investor,  such transferee shall be required to take delivery
in the form of an Individual  Certificate  or  Certificates  and the Trustee shall  register such transfer
only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being
transferred to a transferee  that takes delivery in the form of an Individual  Certificate or Certificates
of such Class,  except as set forth in clause  (i) above,  the Trustee  shall  register such transfer only
upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an  Individual  Certificate  of a Class being  transferred  to a
transferee  that takes  delivery  in the form of a  beneficial  interest in a Global  Certificate  of such
Class,  the Trustee shall  register such transfer if the  transferee  has provided the Trustee with a Rule
144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with respect to the transfer or  registration  of
transfer  of a  beneficial  interest  in the Global  Certificate  of a Class to  a  transferee  that takes
delivery in the form of a  beneficial  interest in the Global  Certificate  of such Class;  provided  that
each such transferee  shall be deemed to have made such  representations  and warranties  contained in the
Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject  to  Section  5.02(h),  an  exchange  of  a  beneficial  interest  in  a  Global
Certificate of a Class for an Individual  Certificate  or  Certificates  of such Class,  an exchange of an
Individual  Certificate or Certificates of a Class for a beneficial  interest in the Global Certificate of
such  Class and  an  exchange  of  an  Individual  Certificate  or  Certificates  of a  Class for  another
Individual  Certificate or Certificates of such Class (in each case,  whether or not such exchange is made
in  anticipation  of subsequent  transfer,  and, in the case of the Global  Certificate of such Class,  so
long as such  Certificate is outstanding  and is held by or on behalf of the  Depository) may be made only
in accordance with Section 5.02(h), the rules of the Depository and the following:

                  (i)      A holder of a  beneficial  interest in a Global  Certificate  of a Class may at
any time exchange such beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder of an Individual  Certificate or Certificates of a Class may  exchange
such  Certificate or  Certificates  for a beneficial  interest in the Global  Certificate of such Class if
such holder furnishes to the Trustee a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iii)    A holder of an Individual  Certificate of a Class may exchange such Certificate
for an equal aggregate principal amount of Individual  Certificates of such Class in different  authorized
denominations without any certification.

         (f)      (i) Upon  acceptance  for  exchange  or  transfer  of  an  Individual  Certificate  of a
Class for a beneficial  interest in a Global  Certificate of such Class as  provided  herein,  the Trustee
shall cancel such  Individual  Certificate  and shall (or shall request the  Depository to) endorse on the
schedule  affixed to the applicable  Global  Certificate (or on a continuation of such schedule affixed to
the  Global  Certificate  and  made a part  thereof)  or  otherwise  make  in its  books  and  records  an
appropriate  notation  evidencing the date of such exchange or transfer and an increase in the certificate
balance  of the  Global  Certificate  equal to the  certificate  balance  of such  Individual  Certificate
exchanged or transferred therefor.

                  (ii)     Upon  acceptance for exchange or transfer of a beneficial  interest in a Global
Certificate of a Class for an Individual  Certificate of such Class as provided herein,  the Trustee shall
(or shall request the Depository to) endorse on the schedule  affixed to such Global  Certificate (or on a
continuation  of such schedule  affixed to such Global  Certificate  and made a part thereof) or otherwise
make in its books and records an  appropriate  notation  evidencing  the date of such exchange or transfer
and a decrease in the certificate  balance of such Global Certificate equal to the certificate  balance of
such Individual Certificate issued in exchange therefor or upon transfer thereof.

         (g)      The Securities Legend shall be placed on any Individual  Certificate  issued in exchange
for  or  upon  transfer  of  another  Individual  Certificate  or of a  beneficial  interest  in a  Global
Certificate.

         (h)      Subject to the  restrictions  on transfer and  exchange set forth in this  Section 5.02,
the holder of any  Individual  Certificate  may  transfer or exchange  the same in whole or in part (in an
initial certificate  balance equal to the minimum authorized  denomination set forth in Section 5.01(g) or
any integral  multiple of $1.00 in excess  thereof) by  surrendering  such  Certificate  at the  Corporate
Trust  Office  of the  Trustee,  or at the  office  of any  transfer  agent,  together  with  an  executed
instrument of  assignment  and transfer  satisfactory  in form and substance to the Trustee in the case of
transfer  and a  written  request  for  exchange  in the case of  exchange.  The  holder  of a  beneficial
interest in a Global  Certificate  may,  subject to the rules and procedures of the Depository,  cause the
Depository  (or its  nominee) to notify the  Trustee in writing of a request  for  transfer or exchange of
such beneficial  interest for an Individual  Certificate or  Certificates.  Following a proper request for
transfer or  exchange,  the Trustee  shall,  within five (5)  Business  Days of such  request  made at the
Corporate  Trust Office of the Trustee,  sign,  countersign  and deliver at the Corporate  Trust Office of
the Trustee,  to the  transferee  (in the case of transfer) or holder (in the case of exchange) or send by
first  class  mail at the risk of the  transferee  (in the case of  transfer)  or  holder  (in the case of
exchange)  to such  address as the  transferee  or holder,  as  applicable,  may  request,  an  Individual
Certificate or Certificates,  as the case may require,  for a like aggregate Fractional Undivided Interest
and in such authorized  denomination or denominations  as may be requested.  The presentation for transfer
or exchange of any  Individual  Certificate  shall not be valid unless made at the Corporate  Trust Office
of the Trustee by the registered holder in person, or by a duly authorized attorney-in-fact.

         (i)      At the  option  of the  Certificateholders,  Certificates  may be  exchanged  for  other
Certificates of authorized  denominations of a like Class and  aggregate  Fractional  Undivided  Interest,
upon  surrender  of the  Certificates  to be  exchanged  at the  Corporate  Trust  Office of the  Trustee;
provided,  however,  that no  Certificate  may be  exchanged  for new  Certificates  unless  the  original
Fractional  Undivided  Interest  represented  by each such new  Certificate  (i) is at least  equal to the
minimum  authorized  denomination  or (ii) is  acceptable  to the Depositor as indicated to the Trustee in
writing.  Whenever  any  Certificates  are so  surrendered  for  exchange,  the  Trustee  shall  sign  and
countersign  and the  Trustee  shall  deliver  the  Certificates  which the  Certificateholder  making the
exchange is entitled to receive.

         (j)      If the Trustee so requires,  every Certificate  presented or surrendered for transfer or
exchange  shall be duly  endorsed  by, or be  accompanied  by a written  instrument  of  transfer,  with a
signature  guarantee,  in form satisfactory to the Trustee,  duly executed by the holder thereof or his or
her attorney duly authorized in writing.

         (k)      No service  charge shall be made for any transfer or exchange of  Certificates,  but the
Trustee  may  require  payment of a sum  sufficient  to cover any tax or  governmental  charge that may be
imposed in connection with any transfer or exchange of Certificates.

         (l)      The Trustee  shall  cancel all  Certificates  surrendered  for  transfer or exchange but
shall retain such  Certificates in accordance with its standard  retention policy or for such further time
as is required by the record  retention  requirements of the Securities  Exchange Act of 1934, as amended,
and thereafter may destroy such Certificates.

         (m)      Notwithstanding anything to  the contrary contained herein, the Trustee shall not permit
the  transfer of  a beneficial  interest in a Class B-IO Certificate  unless the  transferee  executes and
delivers  to  the  Trustee  any certification that is  required  pursuant to Section 9.12(f)  prior to the
transfer.

         Section 5.03.     Mutilated,  Destroyed,  Lost or Stolen  Certificates.  (a) If (i) any mutilated
Certificate is surrendered to the Trustee,  or the Trustee  receives  evidence to its  satisfaction of the
destruction,  loss or theft of any  Certificate,  and (ii) there is delivered to the Trustee such security
or indemnity as it may require to save it harmless,  and  (iii) the  Trustee has not received  notice that
such  Certificate  has been acquired by a third Person,  the Trustee shall sign,  countersign and deliver,
in  exchange  for or in  lieu  of any  such  mutilated,  destroyed,  lost  or  stolen  Certificate,  a new
Certificate  of like  tenor  and  Fractional  Undivided  Interest  but in each case  bearing  a  different
number.  The mutilated,  destroyed,  lost or stolen  Certificate  shall thereupon be canceled of record by
the Trustee and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under this  Section 5.03,  the  Trustee may
require  the  payment  of a sum  sufficient  to cover  any tax or other  governmental  charge  that may be
imposed in relation  thereto  and any other  expenses  (including  the fees and  expenses of the  Trustee)
connected  therewith.  Any duplicate  Certificate  issued pursuant to this  Section 5.03  shall constitute
complete and  indefeasible  evidence of ownership in the Trust Fund, as if originally  issued,  whether or
not the lost, stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons  Deemed  Owners.  Prior  to  due  presentation  of  a  Certificate  for
registration  of transfer,  the  Depositor,  the Trustee,  the  Certificate  Insurer  (with respect to the
Insured  Certificates for the Term of the Policy) and any agent of the Depositor,  the Certificate Insurer
or the  Trustee  may treat the Person in whose name any  Certificate  is  registered  as the owner of such
Certificate  for the  purpose  of  receiving  distributions  pursuant  to  Section 6.01  and for all other
purposes  whatsoever.  Neither the  Depositor,  the Trustee nor any agent of the  Depositor or the Trustee
shall be  affected  by  notice to the  contrary.  No  Certificate  shall be deemed  duly  presented  for a
transfer  effective  on any Record Date unless the  Certificate  to be  transferred  is presented no later
than the close of business on the third Business Day preceding such Record Date.

         Section 5.05.     Transfer  Restrictions  on Residual  Certificates.  (a) Residual  Certificates,
or  interests  therein,  may not be  transferred  without  the prior  express  written  consent of the Tax
Matters  Person  and the  Sponsor,  which  cannot be  unreasonably  withheld.  As a  prerequisite  to such
consent,  the proposed  transferee must provide the Tax Matters  Person,  the Sponsor and the Trustee with
an affidavit that the proposed  transferee is a Permitted  Transferee (and,  unless the Tax Matters Person
and the Sponsor  consent to the transfer to a person who is not a U.S.  Person,  an affidavit that it is a
U.S. Person) as provided in Section 5.05(b).

         (b)      No  transfer,  sale  or  other  disposition  of  a  Residual  Certificate  (including  a
beneficial  interest  therein) may be made unless,  prior to the transfer,  sale or other disposition of a
Residual  Certificate,  the proposed transferee (including the initial purchasers thereof) delivers to the
Tax Matters  Person,  the Trustee and the Depositor an affidavit in the form attached  hereto as Exhibit E
stating,  among other  things,  that as of the date of such  transfer  (i) such  transferee is a Permitted
Transferee and that (ii) such  transferee is not acquiring  such Residual  Certificate  for the account of
any person who is not a Permitted  Transferee.  The Tax Matters  Person shall not consent to a transfer of
a  Residual  Certificate  if it has actual  knowledge  that any  statement  made in the  affidavit  issued
pursuant to the preceding sentence is not true.  Notwithstanding  any transfer,  sale or other disposition
of a Residual Certificate to any Person who is not a Permitted  Transferee,  such transfer,  sale or other
disposition  shall be deemed to be of no legal force or effect  whatsoever  and such  Person  shall not be
deemed to be a Holder of a Residual  Certificate  for any purpose  hereunder,  including,  but not limited
to,  the  receipt of  distributions  thereon.  If any  purported  transfer  shall be in  violation  of the
provisions  of this  Section  5.05(b),  then the prior  Holder  thereof  shall,  upon  discovery  that the
transfer of such Residual  Certificate was not in fact permitted by this Section  5.05(b),  be restored to
all rights as a Holder  thereof  retroactive to the date of the purported  transfer.  None of the Trustee,
the Tax Matters  Person or the Depositor  shall be under any liability to any Person for any  registration
or  transfer  of a  Residual  Certificate  that is not  permitted  by this  Section  5.05(b) or for making
payments due on such  Residual  Certificate  to the  purported  Holder  thereof or taking any other action
with  respect to such  purported  Holder  under the  provisions  of this  Agreement so long as the written
affidavit  referred to above was received with respect to such transfer,  and the Tax Matters Person,  the
Trustee and the  Depositor,  as applicable,  had no knowledge  that it was untrue.  The prior Holder shall
be  entitled  to  recover  from any  purported  Holder of a  Residual  Certificate  that was in fact not a
permitted  transferee  under this  Section  5.05(b) at the time it became a Holder  all  payments  made on
such  Residual  Certificate.  Each  Holder of a Residual  Certificate,  by  acceptance  thereof,  shall be
deemed  for  all  purposes  to  have  consented  to the  provisions  of this  Section  5.05(b)  and to any
amendment of this  Agreement  deemed  necessary  (whether as a result of new  legislation or otherwise) by
counsel of the Tax Matters  Person or the  Depositor  to ensure  that the  Residual  Certificates  are not
transferred  to any  Person who is not a  Permitted  Transferee  and that any  transfer  of such  Residual
Certificates  will not cause the  imposition  of a tax upon the Trust or cause any 2006-AR4  REMIC to fail
to qualify as a REMIC.

         (c)      The Class R-X  Certificates  (including a beneficial  interest  therein) and, unless the
Tax Matters  Person  shall have  consented  in writing  (which  consent may be withheld in the Tax Matters
Person's sole discretion),  the Class R Certificates  (including a beneficial interest therein) may not be
purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser  thereof agrees to be a Tax Matters
Person if it is the Holder of the  largest  percentage  interest of such  Certificate,  and  appoints  the
Trustee to act as its agent with respect to all matters concerning the tax obligations of the Trust.

         Section 5.06.     Restrictions on Transferability of Certificates.  (a) No offer, sale,  transfer
or other  disposition  (including  pledge) of any  Certificate  shall be made by any Holder thereof unless
registered  under  the  Securities  Act,  or an  exemption  from  the  registration  requirements  of  the
Securities Act and any applicable  state  securities or "Blue Sky" laws is available.  Except with respect
to (i) the initial  transfer of the Class XP Certificates  or Class R-X  Certificates on the Closing Date,
(ii) the transfer of the NIM  Securities to the NIM Issuer or the NIM Trustee,  or (iii) a transfer of the
Class XP Certificate  or Class R-X  Certificates  to the Depositor or any Affiliate of the  Depositor,  in
the event that a transfer  of a  Certificate  which is a Physical  Certificate  is to be made in  reliance
upon an exemption  from the  Securities  Act and  applicable  state  securities  laws,  in order to assure
compliance  with  the  Securities  Act and such  laws,  and the  prospective  transferee  (other  than the
Depositor) of such Certificate  signs and delivers to the Trustee an Investment  Letter, if the transferee
is an  Institutional  Accredited  Investor,  in the form set forth as Exhibit F-l  hereto,  or a Rule 144A
Certificate,  if the  transferee is a QIB, in the form set forth as  Exhibit F-2  hereto.  Notwithstanding
the provisions of the immediately  preceding  sentence,  no  restrictions  shall apply with respect to the
transfer or  registration  of  transfer  of a  beneficial  interest  in any  Certificate  that is a Global
Certificate  of a Class to a transferee  that takes  delivery in the form of a beneficial  interest in the
Global  Certificate of such  Class provided  that each such  transferee  shall be deemed to have made such
representations  and  warranties  contained in the Rule 144A  Certificate  as are  sufficient to establish
that it is a QIB.  In the case of a proposed  transfer of any  Certificate  to a  transferee  other than a
QIB,  the Trustee may require an Opinion of Counsel  addressed  to the Trustee  that such  transaction  is
exempt from the  registration  requirements  of the Securities  Act. The cost of such opinion shall not be
an expense of the Trustee or the Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a)  Subject to the  provisions  of  subsection  (b),  no
Residual  Certificates  or Private  Certificates  may be acquired  directly or indirectly by, or on behalf
of, an  employee  benefit  plan or other  retirement  arrangement  that is  subject to Title I of ERISA or
Section 4975  of the Code (a "Plan"),  or by a person using "plan  assets" of a Plan,  unless the proposed
transferee  provides  the  Trustee,  with an Opinion of Counsel  addressed to the Servicer and the Trustee
(upon which they may rely) that is satisfactory  to the Trustee,  which opinion will not be at the expense
of the Servicer or the Trustee,  that the  purchase of such  Certificates  by or on behalf of such Plan is
permissible  under  applicable  law, will not constitute or result in a nonexempt  prohibited  transaction
under ERISA or  Section 4975  of the Code and will not subject the Depositor,  the Servicer or the Trustee
to any obligation in addition to those undertaken in this Agreement.

         (b)      Unless  such  Person has  provided  an Opinion of  Counsel in  accordance  with  Section
5.07(a),  any Person  acquiring an interest in a Global  Certificate  which is a Private  Certificate,  by
acquisition  of such  Certificate,  shall be deemed to have  represented  to the  Trustee,  and any Person
acquiring  an interest in a Private  Certificate  in  definitive  form shall  represent  in writing to the
Trustee,  that it is not  acquiring  an interest in such  Certificate  directly  or  indirectly  by, or on
behalf of, or with "plan assets" of, any Plan.

         (c)      Each beneficial  owner of a Class B-1, Class B-2, Class B-3 or Class B-4  Certificate or
any interest  therein  shall be deemed to have  represented,  by virtue of its  acquisition  or holding of
that  certificate  or any  interest  therein  shall  be  deemed  to have  represented,  by  virtue  of its
acquisition  or holding of that  certificate  or interest  therein,  that either (i) such  Certificate  is
rated at least "BBB-" or its  equivalent by Fitch,  S&P or Moody's,  (ii) such  beneficial  owner is not a
Plan or  investing  with  "plan  assets" of any Plan,  or (iii) (1) it is an  insurance  company,  (2) the
source of funds used to acquire or hold the  certificate  or  interest  therein is an  "insurance  company
general account," as such term is defined in Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and
(3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         (d)      Neither the Servicer  nor the Trustee will be required to monitor,  determine or inquire
as to compliance with the transfer  restrictions  with respect to the Global  Certificates.  Any attempted
or purported  transfer of any  Certificate  in violation of the  provisions  in any of Section (a) through
(d)  above  shall  be void ab  initio  and  such  Certificate  shall  be  considered  to  have  been  held
continuously  by the prior  permitted  Certificateholder.  Any transferor of any  Certificate in violation
of such  provisions,  shall  indemnify and hold harmless the Trustee and the Servicer from and against any
and all  liabilities,  claims,  costs or expenses  incurred by the Trustee or the  Servicer as a result of
such  attempted  or  purported  transfer.  The Trustee  shall have no  liability  for transfer of any such
Global  Certificates in or through book-entry  facilities of any Depository or between or among Depository
Participants or Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.     Rule  144A   Information.   For  so  long  as  any  Private   Certificates  are
outstanding,  (1) the  Sponsor  will  provide  or cause  to be  provided  to any  holder  of such  Private
Certificates and any prospective  purchaser thereof designated by such a holder,  upon the request of such
holder or prospective  purchaser,  the  information  required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4)  under the Securities Act; and (2) the Sponsor shall update such  information
from time to time in order to prevent such  information  from becoming  false and misleading and will take
such other  actions as are  necessary  to ensure  that the safe  harbor  exemption  from the  registration
requirements  of the  Securities  Act under Rule 144A is and will be available for resales of such Private
Certificates conducted in accordance with Rule 144A.


                                                ARTICLE VI

                                      Payments to Certificateholders

         Section 6.01.     Distributions on the  Certificates.  (a) On each  Distribution  Date, an amount
equal to the  Interest  Funds and  Principal  Funds for such  Distribution  Date shall be withdrawn by the
Trustee from the  Distribution  Account to the extent of funds on deposit therein and distributed for such
Distribution Date, in the following order of priority:

         First,  from Interest Funds,  to pay any accrued and unpaid interest on the Offered  Certificates
and the Class B-5 Certificates in the following order of priority:

                  1.       first,  to each Class of Class A  Certificates,  the Current  Interest and then
         any Interest Carry Forward Amount for each such Class,  pro rata,  based on the Current  Interest
         and  Interest  Carry  Forward  Amount  due to each such  Class  and  second,  to the  Certificate
         Insurer,  any accrued and unpaid  Reimbursement  Amounts payable to the  Certificate  Insurer for
         that  Distribution  Date in respect  of any  Deficiency  Amount  described  in clauses  (a)(1) or
         (b)(x) of such definition;

                  2.       to the Class B-1, Class B-2,  Class B-3, Class B-4 and Class B-5  Certificates,
         sequentially, in that order, the Current Interest for each such Class of Certificates;

                  3.       any   Excess   Spread   to  the   extent   necessary   to  meet  a   level   of
         overcollateralization  equal  to the  Overcollateralization  Target  Amount  will  be  the  Extra
         Principal  Distribution Amount and will be included as part of the Principal  Distribution Amount
         and distributed in accordance with Second (A) and (B) below; and

                  4.       any remaining  Excess  Spread will be the  Remaining  Excess Spread and will be
         applied, together with the  Overcollateralization  Release Amount, as Excess Cashflow pursuant to
         clauses Third through Fourteenth below.

         Second,  to pay as  principal  on the  Class A  Certificates  and  Class B  Certificates,  in the
following order of priority:

         (A)      For each  Distribution  Date (i) prior to the  Stepdown  Date or (ii) on which a Trigger
         Event is in effect, from the Principal Distribution Amount for such Distribution Date:

                  1.       to each Class of Class A  Certificates  on a pro rata basis  until the  Current
         Principal  Amount of each such Class is reduced to zero and second,  to the Certificate  Insurer,
         any  accrued  and unpaid  Reimbursement  Amounts  payable  to the  Certificate  Insurer  for that
         Distribution  Date in respect of any Deficiency  Amount described in clauses (a)(2) or (b) (y) of
         such definition,  but only to the extent of the portion of Subsequent  Recoveries with respect to
         the Mortgage Loans with respect to which  Realized  Losses were paid by the  Certificate  Insurer
         would otherwise be payable to the Class A-2 Certificates.

                  2.       to the Class B-1  Certificates,  any remaining  Principal  Distribution  Amount
         until the Current Principal Amount thereof is reduced to zero;

                  3.       to the Class B-2  Certificates,  any remaining  Principal  Distribution  Amount
         until the Current Principal Amount thereof is reduced to zero;

                  4.       to the Class B-3  Certificates,  any remaining  Principal  Distribution  Amount
         until the Current Principal Amount thereof is reduced to zero;

                  5.       to the Class B-4  Certificates,  any remaining  Principal  Distribution  Amount
         until the Current Principal Amount thereof is reduced to zero; and

                  6.       to the Class B-5  Certificates,  any remaining  Principal  Distribution  Amount
         until the Current Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the Stepdown  Date,  so long as a Trigger Event
         is not in  effect,  the  Principal  Distribution  Amount  for  such  Distribution  Date  will  be
         distributed as follows:

                  1.       to the Class A Certificates,  from the Principal Distribution Amount, an amount
         equal to the Class A Principal  Distribution  Amount will be distributed  first, to each Class of
         Class A Certificates  on a pro rata basis until the Current  Principal  Amount of each such Class
         is reduced to zero and second, to the Certificate  Insurer,  any accrued and unpaid Reimbursement
         Amounts  payable  to the  Certificate  Insurer  for  such  Distribution  Date in  respect  of any
         Deficiency  Amount  described  in clauses  (a)(2) or (b)(y) of such  definition,  but only to the
         extent of the portion of Subsequent  Recoveries  with respect to the Mortgage  Loans with respect
         to which Realized Losses were paid by the  Certificate  Insurer would otherwise be payable to the
         Class A-2 Certificates;

                  2.       to the  Class  B-1  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class B-1 Principal  Distribution  Amount, until the Current Principal Amount thereof
         is reduced to zero;

                  3.       to the  Class  B-2  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class B-2 Principal  Distribution  Amount, until the Current Principal Amount thereof
         is reduced to zero;

                  4.       to the  Class  B-3  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class B-3 Principal  Distribution  Amount, until the Current Principal Amount thereof
         is reduced to zero;

                  5.       to the  Class  B-4  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class B-4 Principal  Distribution  Amount, until the Current Principal Amount thereof
         is reduced to zero; and

                  6.       to the  Class  B-5  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class B-5 Principal  Distribution  Amount, until the Current Principal Amount thereof
         is reduced to zero.

         Third,  from any Excess  Cashflow,  first, to the Class A  Certificates,  pro rata, in accordance
with the  respective  amounts owed to each such Class an amount equal to (a) any  Interest  Carry  Forward
Amount,  for each such Class to the extent not fully paid pursuant to  subclauses  Second 1 above and then
(b) any Unpaid  Realized  Loss Amount for each such Class for such  Distribution  Date and second,  to the
Certificate  Insurer,  any accrued  and unpaid  Reimbursement  Amounts to the extent not paid  pursuant to
priorities First 1, Second 1(a) and Second 1(b).

         Fourth,  from any remaining Excess Cashflow,  to the Class B-1  Certificates,  an amount equal to
(a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for
such Distribution Date;

         Fifth,  from any remaining Excess  Cashflow,  to the Class B-2  Certificates,  an amount equal to
(a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for
such Distribution Date;

         Sixth,  from any remaining Excess  Cashflow,  to the Class B-3  Certificates,  an amount equal to
(a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for
such Distribution Date;

         Seventh,  from any remaining Excess Cashflow,  to the Class B-4 Certificates,  an amount equal to
(a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for
such Distribution Date;

         Eighth,  from any remaining Excess Cashflow,  to the Class B-5  Certificates,  an amount equal to
(a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for
such Distribution Date;

         Ninth,  from  any  remaining  Excess  Cashflow,  to the  Class A  Certificates,  any  Basis  Risk
Shortfall  and any Basis Risk  Shortfall  Carry-forward  Amount for each such Class for such  Distribution
Date, pro rata,  based on the Basis  Risk Shortfall Carry-forward Amount owed to each such Class (any such
amounts distributable from Excess  Cashflow being first deposited to, and then immediately withdrawn from,
the Reserve Fund as provided in Section 4.08);

         Tenth,  from any remaining  Excess  Cashflow,  to the Class B-1,  Class B-2, Class B-3, Class B-4
and Class B-5 Certificates,  sequentially,  in that order, any Basis Risk Shortfall  Carry-forward Amount,
in each case for such Class for such Distribution Date (any such amounts distributable from Excess Cashflow
being first deposited to, and then immediately withdrawn from, the Reserve Fund as provided in Section 4.08);

         Eleventh,  from any remaining Excess  Cashflow,  to the Class B-IO  Certificates,  the Class B-IO
Distribution Amount for such Distribution Date;

         Twelfth,  from any remaining Excess Cashflow,  to the Class B-IO  Certificates,  any unreimbursed
Class B-IO Advances (as defined below); and

         Thirteenth, any remaining amounts, to the Residual Certificates.

         All  payments  of  amounts  in respect of Basis  Risk  Shortfall  or Basis Risk  Shortfall  Carry
Forward  Amounts made pursuant to the  provisions of this Section  6.1(a)  shall,  for federal  income tax
purposes,  be deemed to have been distributed from REMIC III to the holder of the Class B-IO  Certificates
and then paid outside of any 2006-AR4  REMIC to the  recipients  thereof  pursuant to an interest rate cap
contract.  By  accepting  their  Certificates  the  holders  of the  Certificates  agree so to treat  such
payments for purposes of filing their income tax returns.

         (b)      On each  Distribution  Date,  amounts  received  under each Cap Contract  benefiting the
Offered  Certificates and the Class B-5 Certificates  and with respect to such  Distribution  Date will be
allocated in the following order of priority:

         First,  to  the  Holders  of  the   Certificates,   the  payment  of  any  Basis  Risk  Shortfall
Carry-forward  Amount for such  Distribution  Date,  to the extent not covered by the Excess  Cashflow for
such Distribution Date;

         Second,  from any  remaining  amounts,  to the  holders of the  Certificates,  the payment of any
Current  Interest and Interest  Carry Forward  Amount for such Class to the extent not covered by Interest
Funds or Excess Cashflow on such Distribution Date;

         Third,  from any  excess  amounts  available  from  each Cap  Contract  relating  to the  Offered
Certificates  and the  Class B-5  Certificates,  to the Class A  Certificates,  pro rata,  and then to the
Class B-1,  the Class B-2,  the Class B-3,  the Class B-4 and the Class B-5  Certificates,  in that order,
Basis Risk Shortfall  Carry-forward Amounts,  Current Interest and Interest Carry Forward Amounts for such
Classes to the extent not paid pursuant to clauses  First or Second above or covered by Interest  Funds or
Excess Cashflow on such Distribution Date; and

         Fourth, to the Class B-IO Certificateholders, any remaining amounts.

          On each  Distribution  Date,  amounts  on  deposit in the  Reserve  Fund for the  benefit of the
Certificates  will be  allocated  first to the  Class A  Certificates,  pro  rata,  based  on the  current
Realized  Losses and any Unpaid Realized Loss Amount for each such Class for such  Distribution  Date, and
then to the Class B-1,  the Class B-2,  the Class B-3,  the Class B-4 and the Class B-5  Certificates,  in
that order,  to pay any current  Realized  Losses and any Unpaid  Realized Loss Amount,  in each case, for
such class and for such Distribution Date.

         All Cap  Contract  Payment  Amounts made with  respect to Current  Interest  and  Interest  Carry
Forward Amounts will be treated,  for federal income tax purposes,  as reimbursable  advances ("Class B-IO
Advances")  made from the Class  B-IO  Certificateholders.  The Class B-IO  Advances  will be paid back to
the Class B-IO Certificateholders pursuant to Section 6.01(a).

         (c)      On each  Distribution  Date, all amounts  transferred  from the Class XP Reserve Account
representing  Prepayment  Charges in respect of the Prepayment  Charge Loans  received  during the related
Prepayment  Period will be withdrawn from the  Distribution  Account and distributed by the Trustee to the
Class XP  Certificates  and shall not be available for  distribution  to the holders of any other Class of
Certificates.

         (d)      The  expenses  and fees of the Trust shall be paid by each of the  2006-AR4  REMICs,  to
the extent that such expenses relate to the assets of each of such  respective  2006-AR4  REMICs,  and all
other expenses and fees of the Trust shall be paid pro rata by each of the 2006-AR4 REMICs.

         Section 6.02.     Allocation  of  Losses  and  Subsequent  Recoveries.  (a) On or  prior  to each
Determination  Date,  the Servicer  shall  determine  the amount of any  Realized  Loss in respect of each
Mortgage Loan that occurred during the  immediately  preceding  calendar  month.  Any Realized Losses with
respect to the Mortgage Loans shall be applied on the  Distribution  Date in the month following the month
in which such loss was incurred and, in the case of the  principal  portion  thereof,  after giving effect
to  distributions  made on such  Distribution  Date,  as provided for in Section 6.01, in reduction of the
Current  Principal  Amount  of the  Class  or  Classes  of  Certificates  to the  extent  provided  in the
definition of Applied Realized Loss Amount.

         (b)      In addition,  in the event that the Servicer  receives any  Subsequent  Recoveries,  the
Servicer  shall  deposit  such  funds  into  the  Custodial  Account  pursuant  to  Section   4.01(a)(ii).
Subsequent  Recovers will first be used to pay any amounts owed to the  Certificate  Insurer as set for in
Section  6.02(c).  If,  after taking into account  such  Subsequent  Recoveries,  the amount of a Realized
Loss is reduced,  the amount of such  remaining  Subsequent  Recoveries  will be applied to  increase  the
Current  Principal Amount of the Class of Class B Certificates  with the highest payment priority to which
Applied  Realized Loss Amounts have been  allocated,  but not by more than the amount of Applied  Realized
Loss Amounts  previously  allocated  to that Class of Class B  Certificates.  The amount of any  remaining
Subsequent  Recoveries will be applied to sequentially  increase the Current Principal Amount of the Class
B Certificates,  beginning with the Class of Class B Certificates  with the next highest payment priority,
up to the amount of such Applied  Realized Loss Amounts  previously  allocated to such Class or Classes of
Certificates.  Holders of such  Certificates  will not be entitled  to any  payments in respect of Current
Interest on the amount of such increases for any Interest Accrual Period  preceding the Distribution  Date
on which such increase  occurs.  Any such increases  shall be applied to the Current  Principal  Amount of
each Class B Certificate in accordance with its respective Fractional Undivided Interest.

         (c)      Subsequent  Recoveries will be allocated  first to the  Certificate  Insurer for payment
on any  Reimbursement  Amounts for such Distribution Date in respect of any Deficiency Amount described in
clauses  (a)(2)  or  (b)(y) of such  definition,  but only to the  extent  of the  portion  of  Subsequent
Recoveries  that were paid by the  Certificate  Insurer for  Realized  Losses that were  allocated  to the
Class A-2 Certificates in accordance with Section 6.01(a).

         Section 6.03.     Payments.  (a) On each  Distribution  Date,  other than the final  Distribution
Date, the Trustee shall  distribute to each  Certificateholder  of record as of the immediately  preceding
Record  Date the  Certificateholder's  pro rata  share of its  Class (based  on the  aggregate  Fractional
Undivided  Interest  represented by such Holder's  Certificates) of all amounts required to be distributed
on such  Distribution  Date to such Class.  The Trustee shall  calculate the amount to be  distributed  to
each  Class and,  based on such amounts,  the Trustee shall determine the amount to be distributed to each
Certificateholder.  The Trustee's  calculations of payments shall be based solely on information  provided
to the Trustee by the  Servicer.  The Trustee  shall not be required to confirm,  verify or recompute  any
such information but shall be entitled to rely conclusively on such information.

         (b)      Payment  of the above  amounts  to each  Certificateholder  shall be made  (i) by  check
mailed to each  Certificateholder  entitled thereto at the address  appearing in the Certificate  Register
or  (ii) upon  receipt by the Trustee on or before the fifth  Business  Day  preceding  the Record Date of
written  instructions  from a  Certificateholder  by wire  transfer  to a  United  States  dollar  account
maintained  by the payee at any United States  depository  institution  with  appropriate  facilities  for
receiving  such a wire  transfer;  provided,  however,  that the final payment in respect of each Class of
Certificates  will be made only upon  presentation  and surrender of such  respective  Certificates at the
office or agency of the Trustee specified in the notice to Certificateholders of such final payment.

         Section 6.04.     Statements to Certificateholders.  (a) On each Distribution Date,  concurrently
with each  distribution  to  Certificateholders,  the Trustee shall make available to the parties  hereto,
the  Certificate  Insurer  and each  Certificateholder  via the  Trustee's  internet  website as set forth
below, the following  information,  expressed with respect to clauses  (i) through  (vii) in the aggregate
and as a Fractional  Undivided  Interest  representing an initial Current Principal Amount of $25,000,  or
in the case of the Class B-IO Certificates, a Notional Amount of $25,000:

         (b)      the  Current  Principal  Amount  of  each  Class  (or in the  case  of  the  Class  B-IO
Certificates,  the Notional  Amount) after giving effect (i) to all  distributions  allocable to principal
on such  Distribution  Date and  (ii)  the  allocation  of any  Applied  Realized  Loss  Amounts  for such
Distribution Date;

         (c)      the  amount  of  the  related  distribution  to  Holders  of  each  Class  allocable  to
principal,  separately  identifying  (A)  the  aggregate  amount  of any  Principal  Prepayments  included
therein,  (B) the  aggregate of all  scheduled  payments of principal  included  therein and (C) the Extra
Principal Distribution Amount (if any);

         (d)      the  Pass-Through  Rate for each applicable  Class of  Certificates  with respect to the
current Accrual Period,  and, if applicable,  whether such  Pass-Through  Rate was limited by the Net Rate
Cap;

         (e)      the amount of such distribution to Holders of each Class allocable to interest;

         (f)      the  applicable   accrual  period  dates  for  calculating   distributions  and  general
Distribution Dates;

         (g)      the total cash flows received and the general sources thereof;

         (h)      the amount,  if any, of fees or expenses  accrued and paid,  with an  identification  of
the payee and the general  purpose of such fees  including the related  amount of the Servicing  Fees paid
to or retained by the Servicer  for the related Due Period and the  Aggregate  Premium  Amount paid to the
Certificate Insurer;

         (i)      the amount of any Cap Contract Payment Amount payable to the Trustee;

         (j)      the amount of such  distribution  to each  Certificate  allocable to interest  and, with
respect to the Certificates, the portion thereof, if any, provided by the Cap Contract.

         (k)      the amount of such distribution to each Certificate allocable to interest;

         (l)      the Interest  Carry Forward  Amount and any Basis Risk  Shortfall  Carry Forward  Amount
for each Class of Certificates;

         (m)      the  aggregate  of the Stated  Principal  Balance of all of the  Mortgage  Loans for the
following Distribution Date;

         (n)      the  number  and  Outstanding   Principal  Balance  of  the  Mortgage  Loans  that  were
Delinquent  (exclusive  of any Mortgage Loan in  foreclosure)  in respect of which using the OTS method of
calculation  (A) are 30 to 59 days Delinquent,  (B) are 60 to 89 days Delinquent,  (C) are 90 or more days
Delinquent and (D) foreclosure  proceedings have been commenced,  in each case as of the close of business
on the last day of the calendar month preceding such  Distribution  Date and separately  identifying  such
information for the first lien Mortgage Loans and second lien Mortgage Loans;

         (o)      the amount of Monthly Advances  included in the distribution on such  Distribution  Date
(including the general purpose of such Monthly Advances);

         (p)      the cumulative amount of Applied Realized Loss Amounts to date;

         (q)      if  applicable,  material  modifications,  extensions or waivers to Mortgage Loan terms,
fees, penalties or payments during the preceding calendar month or that have become material over time;

         (r)      with respect to any Mortgage  Loan that was  liquidated  during the  preceding  calendar
month,  the loan number and  aggregate  Stated  Principal  Balance of, and Realized Loss on, such Mortgage
Loan as of the close of business on the Determination Date preceding such Distribution Date;

         (s)      the total number and  principal  balance of any real estate owned or REO  Properties  as
of the last day of the calendar month preceding such Distribution Date;

         (t)      the three month rolling average of the percent  equivalent of a fraction,  the numerator
of  which is the  aggregate  Stated  Principal  Balance  of the  Mortgage  Loans  that are 60 days or more
Delinquent or are in bankruptcy or foreclosure or are REO Properties,  and the denominator of which is the
aggregate Stated  Principal  Balance of all of the Mortgage Loans in each case as of the close of business
on the last day of the calendar month preceding such  Distribution  Date and separately  identifying  such
information for the first lien Mortgage Loans;

         (u)      the Realized  Losses during the related  Prepayment  Period and the cumulative  Realized
Losses through the end of the preceding month;

         (v)      whether a Trigger Event exists;

         (w)      updated  pool  composition  data,  including  the  weighted  average  mortgage  rate and
weighted average remaining term;

         (x)      information  regarding  any new  issuance of  securities  backed by the same asset pool,
any pool  asset  changes,  such as  additions  or  removals  of  Mortgage  Loans from the Trust  Fund,  if
applicable;

         (y)      any material changes in the solicitation,  credit-granting,  underwriting,  origination,
acquisition or Mortgage Loan selection criteria or procedures, as applicable,  used to originate,  acquire
or select Mortgage Loans for the Trust Fund;

         (z)      the special hazard amount,  fraud loss amount and bankruptcy  amount, if applicable,  as
of the close of  business  on the  applicable  Distribution  Date and a  description  of any change in the
calculation of these amounts;

         (aa)     the amount of the  distribution  made on such  Distribution  Date to the  Holders of the
Class XP Certificates allocable to Prepayment Charges;

         (bb)     the amount of the Reimbursement Amount, if any; and

         (cc)     the  Deficiency  Amount,  if any, to be paid by the  Certificate  Insurer,  specifically
setting forth the aggregate  amounts in (a)(1) and (b)(y) of the  definition of Deficiency  Amount and the
aggregate amount in (a)(2) and (b)(z) of the definition of Deficiency Amount.

         The   Depositor   covenants   that  if  there  is  a   material   change  in  the   solicitation,
credit-granting,   underwriting,   origination,   acquisition  or  Mortgage  Loan  selection  criteria  or
procedures,  as  applicable,  used to originate,  acquire or select  Mortgage  Loans for the Trust Fund it
will  notify  the  Trustee  five  (5)  calendar  days  before  each  Distribution  Date,  and  if no  such
notification  occurs,  the  Trustee  has no  obligation  to report  with  respect  to (w).  The  Depositor
covenants to the Trustee that there will be no new issuance of  securities  backed by the same asset pool,
so the  Trustee  will only be  responsible  in (v) above for  reporting  any pool asset  changes,  such as
additions or removals of Mortgage Loans from the Trust Fund

         The  information  set forth above shall be  calculated  or  reported,  as the case may be, by the
Trustee,  based  solely on, and to the extent of,  information  provided to the  Trustee by the  Servicer.
The Trustee may  conclusively  rely on such  information  and shall not be required to confirm,  verify or
recalculate any such information.

         The Trustee may make available  each month,  to any interested  party,  the monthly  statement to
Certificateholders   and  the  Certificate   Insurer  via  the  Trustee's  website  initially  located  at
"www.ctslink.com."  Assistance  in using the website can be  obtained  by calling the  Trustee's  customer
service  desk at (301)  815-6600.  Parties  that are  unable  to use the  above  distribution  option  are
entitled  to have a paper  copy  mailed to them via first  class mail by calling  the  Trustee's  customer
service  desk and  indicating  such.  The Trustee  shall have the right to change the way such reports are
distributed in order to make such  distribution  more  convenient  and/or more  accessible to the parties,
and the Trustee shall provide timely and adequate notification to all parties regarding any such change.

         Within a reasonable  period of time after the end of the  preceding  calendar  year  beginning in
2008, the Trustee will furnish upon request a report to each Holder of the  Certificates  of record at any
time during the prior  calendar  year as to the  aggregate  of amounts  reported  pursuant  to  subclauses
(a)(i) and (a)(ii) above with respect to the  Certificates,  plus  information  with respect to the amount
of  servicing  compensation  and such other  customary  information  as the  Trustee may  determine  to be
necessary  and/or to be required by the Internal  Revenue Service or by a federal or state law or rules or
regulations to enable such Holders to prepare their tax returns for such calendar year.  Such  obligations
shall be deemed to have been satisfied to the extent that  substantially  comparable  information shall be
provided by the Trustee pursuant to the requirements of the Code.

         Section 6.05.     Monthly  Advances.  If the  interest  portion  of the  Scheduled  Payment  on a
Mortgage Loan that was due on a related Due Date is delinquent  other than as a result of  application  of
the Relief Act and  exceeds  the  amount  deposited  in the  Custodial  Account  which will be used for an
advance with respect to such Mortgage Loan,  the Servicer will deposit in the Custodial  Account not later
than the Distribution  Account Deposit Date immediately  preceding the related Distribution Date an amount
equal to such  deficiency,  net of the  Servicing  Fee for such  Mortgage  Loan,  except to the extent the
Servicer  determines  any such advance to be a  Nonrecoverable  Advance.  If the Servicer deems an advance
to be a Nonrecoverable  Advance,  on the Distribution  Account Deposit Date, the Servicer shall present an
Officer's  Certificate to the Trustee  (i) stating  that the Servicer elects not to make a Monthly Advance
in a stated amount and (ii) detailing the reason it deems the advance to be a Nonrecoverable Advance.

         Notwithstanding  the foregoing,  the amount of such deposit may be reduced by the Amount Held for
Future  Distribution  (as defined  below)  then on deposit in the  Custodial  Account.  Any portion of the
Amount Held for Future  Distribution  used to pay Monthly  Advances  shall be replaced by the  Servicer by
deposit into the  Custodial  Account on any future  Distribution  Account  Deposit Date to the extent that
the funds that are available in the Custodial Account on such  Distribution  Account Deposit Date are less
than the amount of payments  required  to be made by the  Servicer on such  Distribution  Account  Deposit
Date.

         The "Amount Held for Future  Distribution" as to any  Distribution  Account Deposit Date shall be
the  total of the  amounts  held in the  Custodial  Account  at the  close of  business  on the  preceding
Determination  Date which were  received  after the Cut-off Date on account of (i)  Liquidation  Proceeds,
Insurance Proceeds,  and Principal  Prepayments received or made in the month of such Distribution Account
Deposit Date, and (ii) payments which represent  early receipt of scheduled  payments of interest due on a
date or dates subsequent to the related Due Date.

         Section 6.06.     Compensating  Interest  Payments.  The Servicer  shall deposit in the Custodial
Account not later than each  Distribution  Account  Deposit  Date an amount equal to the lesser of (i) the
sum of the aggregate  amounts  required to be paid by the Servicer  under this  Agreement  with respect to
subclauses  (a) and (b) of the  definition of Interest  Shortfall  with respect to the Mortgage  Loans for
the related  Distribution Date and (ii) the  Servicing Fee for such  Distribution  Date (such amount,  the
"Compensating  Interest  Payment").  The  Servicer  shall  not be  entitled  to any  reimbursement  of any
Compensating Interest Payment.

         Section 6.07.     Distributions on REMIC Regular Interests.

         (a)      On each  Distribution  Date,  the  Trustee  shall be deemed to  distribute  to itself on
behalf  of REMIC II as the  holder  of the  REMIC I  Regular  Interests,  those  portions  of the  REMIC I
Distribution  Amount not  designated  to  Component I of the Class R  Certificates,  in the amounts and in
accordance with the priorities set forth in the definitions of REMIC I Distribution Amount.

         (b)      On each  Distribution  Date the  Trustee  shall be  deemed  to  distribute  the REMIC II
Distribution  Amount to: (i) the  holders of each  Class of  Certificates  (other  than the Class R, Class
R-X,  Class B-IO and Class XP  Certificates),  as the  holders of the REMIC II  Regular  Interests  (other
than  REMIC II Regular  Interests  B-IO-I and  B-IO-P)  and (ii) to itself on behalf of REMIC III,  as the
holder of REMIC II  Regular  Interests  B-IO-I and  B-IO-P,  in the  amounts  and in  accordance  with the
priorities set forth in the definition of REMIC II Distribution Amount.

         (c)      On each  Distribution  Date, the Trustee shall be deemed to distribute to the holders of
the Class B-IO  Certificates,  as the holders of the REMIC III Regular Interest,  the amounts set forth in
the definition of REMIC III Distribution Amount.

         (d)      Notwithstanding  the deemed  distributions on the REMIC Regular  Interests  described in
this Section 6.07,  distributions  of funds from the Certificate  Account shall be made only in accordance
with Section 6.01.


                                               ARTICLE VII

                                              The Servicer

         Section 7.01.     Liabilities  of the  Servicer.  The  Servicer  shall be  liable  in  accordance
herewith only to the extent of the obligations specifically imposed upon and undertaken by it herein.

         Section 7.02.     Merger or Consolidation of the Servicer.

         (a)      The Servicer  will keep in full force and effect its  existence,  rights and  franchises
as a  corporation  under the laws of the state of its  incorporation,  and will  obtain and  preserve  its
qualification  to do business as a foreign  corporation in each  jurisdiction in which such  qualification
is or shall be necessary to protect the validity and  enforceability  of this Agreement,  the Certificates
or any of the Mortgage Loans and to perform its duties under this Agreement.

         (b)      Any Person into which the Servicer  may be merged or  consolidated,  or any  corporation
resulting  from any  merger  or  consolidation  to which  the  Servicer  shall be a party,  or any  Person
succeeding to the business of the  Servicer,  shall be the  successor of the Servicer  hereunder,  without
the  execution  or filing of any paper or further act on the part of any of the parties  hereto,  anything
herein to the contrary notwithstanding.

         Section 7.03.     Indemnification of the Trustee.

         (a)      The  Servicer  agrees  to  indemnify  the  Indemnified  Persons  for,  and to hold  them
harmless against,  any loss,  liability or expense  (including  reasonable legal fees and disbursements of
counsel)  incurred on their part that may be sustained  in  connection  with,  arising out of, or relating
to, any claim or legal action  (including  any pending or threatened  claim or legal  action)  relating to
this  Agreement  or the  Certificates  or the  powers  of  attorney  delivered  by the  Trustee  hereunder
(i) related to the Servicer's  failure to perform its duties in compliance with this Agreement  (except as
any such loss,  liability  or expense  shall be  otherwise  reimbursable  pursuant to this  Agreement)  or
(ii) incurred  by reason of the  Servicer's  willful  misfeasance,  bad faith or gross  negligence  in the
performance of duties  hereunder or by reason of reckless  disregard of obligations and duties  hereunder,
provided,  in each case,  that with  respect to any such claim or legal  action (or pending or  threatened
claim or legal action),  the  Indemnified  Person shall have given the Servicer and the Depositor  written
notice  thereof  promptly  after the  Indemnified  Person  shall have with  respect to such claim or legal
action  knowledge  thereof.  The  Trustee's  failure  to  give  any  such  notice  shall  not  affect  the
Indemnified Person's right to indemnification  hereunder,  except to the extent the Servicer is materially
prejudiced by such failure to give notice.  This  indemnity  shall survive the  resignation  or removal of
the Servicer or the Trustee and the termination of this Agreement.

         (b)      The Depositor will indemnify any Indemnified  Person for any loss,  liability or expense
of any  Indemnified  Person not otherwise  covered by the Servicer's  indemnification  pursuant to Section
7.03(a).

         Section 7.04.     Limitations   on  Liability  of  the  Servicer  and  Others.   Subject  to  the
obligation of the Servicer to indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the  Servicer  nor any of the  directors,  officers,  employees or agents of the
Servicer shall be under any liability to the  Indemnified  Persons,  the Depositor,  the Trust Fund or the
Certificateholders  for taking any action or for refraining  from taking any action in good faith pursuant
to this Agreement,  or for errors in judgment;  provided,  however,  that this provision shall not protect
the Servicer or any such Person  against any breach of  warranties or  representations  made herein or any
liability which would otherwise be imposed by reason of such Person's  willful  misfeasance,  bad faith or
gross  negligence  in the  performance  of duties or by reason of reckless  disregard of  obligations  and
duties hereunder.

         (b)      The Servicer and any  director,  officer,  employee or agent of the Servicer may rely in
good  faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by any Person
respecting any matters arising hereunder.

         (c)      The  Servicer,  the  Custodian  and any  director,  officer,  employee  or  agent of the
Servicer or the Custodian  shall be indemnified by the Trust and held harmless  thereby  against any loss,
liability or expense  (including  reasonable legal fees and  disbursements  of counsel)  incurred on their
part that may be sustained in  connection  with,  arising out of, or related to, any claim or legal action
(including  any  pending  or  threatened  claim  or  legal  action)  relating  to  this  Agreement  or the
Certificates,  other than (i) any such loss,  liability or expense  related to the  Servicer's  failure to
perform  its duties in  compliance  with this  Agreement  (except as any such loss,  liability  or expense
shall be otherwise  reimbursable  pursuant to this  Agreement),  or to the Custodian's  failure to perform
its duties  under the  Custodial  Agreement,  respectively,  or (ii) any  such loss,  liability or expense
incurred  by  reason  of the  Servicer's  or the  Custodian's  willful  misfeasance,  bad  faith  or gross
negligence in the performance of duties hereunder or under the Custodial Agreement,  as applicable,  or by
reason of reckless  disregard of obligations  and duties  hereunder or under the Custodial  Agreement,  as
applicable.

         (d)      The Servicer  shall not be under any  obligation  to appear in,  prosecute or defend any
legal  action  that is not  incidental  to its duties  under this  Agreement  and that in its  opinion may
involve it in any expense or liability;  provided,  however, the Servicer may in its discretion,  with the
consent of the Trustee  (which  consent  shall not be  unreasonably  withheld),  undertake any such action
which it may deem  necessary or desirable  with respect to this Agreement and the rights and duties of the
parties hereto and the interests of the  Certificateholders  hereunder.  In such event, the legal expenses
and costs of such action and any liability  resulting  therefrom shall be expenses,  costs and liabilities
of the Trust Fund,  and the Servicer  shall be entitled to be  reimbursed  therefor  out of the  Custodial
Account as  provided  by  Section 4.02.  Nothing  in this  Section  7.04(d)  shall  affect the  Servicer's
obligation to service and administer the Mortgage Loans in accordance with this Agreement.

         (e)      In taking or  recommending  any  course of action  pursuant  to this  Agreement,  unless
specifically  required  to do so  pursuant  to this  Agreement,  the  Servicer  shall not be  required  to
investigate or make  recommendations  concerning  potential  liabilities  which the Trust might incur as a
result of such course of action by reason of the  condition  of the  Mortgaged  Properties  but shall give
notice to the Trustee if it has notice of such potential liabilities.

         Section 7.05.     Servicer  Not to Resign.  Except as  provided  in  Section 7.07,  the  Servicer
shall not resign from the  obligations  and duties hereby imposed on it except upon a  determination  that
any such  duties  hereunder  are no longer  permissible  under  applicable  law and such  impermissibility
cannot be cured.  Any such  determination  permitting  the  resignation of the Servicer shall be evidenced
by an Opinion of  Independent  Counsel  addressed to the Trustee to such effect  delivered to the Trustee.
No such  resignation  by the  Servicer  shall  become  effective  until the Trustee or a successor  to the
Servicer reasonably  satisfactory to the Trustee shall have assumed the  responsibilities  and obligations
of the Servicer in accordance  with  Section 8.02  hereof.  The Trustee  shall notify the Rating  Agencies
upon notice of the resignation of the Servicer.

         Section 7.06.     Successor  Servicer.  In  connection  with  the  appointment  of any  successor
servicer or the  assumption  of the duties of the  Servicer,  the  Depositor  or the Trustee may make such
arrangements  for the  compensation  of such  successor  servicer out of payments on the Mortgage Loans as
the Depositor or the Trustee and such  successor  servicer  shall agree.  If the  successor  servicer does
not agree that such market value is a fair price,  such successor  servicer shall obtain two quotations of
market value from third  parties  actively  engaged in the  servicing  of  single-family  mortgage  loans.
Notwithstanding  the  foregoing,  the  compensation  payable to a  successor  servicer  may not exceed the
compensation  which the Servicer  would have been  entitled to retain if the Servicer had continued to act
as Servicer hereunder.

         Section 7.07.     Sale and  Assignment of Servicing.  The Servicer may sell and assign its rights
and  delegate  its duties and  obligations  in its  entirety  as  Servicer  under this  Agreement  and the
Depositor may terminate the Servicer  without cause and select a new Servicer;  provided,  however,  that:
(i) the  purchaser or transferee  accepting  such  assignment  and  delegation (a) shall be a Person which
shall be  qualified  to service  mortgage  loans for Fannie Mae or Freddie Mac; (b) shall have a net worth
of not less  than  $10,000,000  (unless  otherwise  approved  by each  Rating  Agency  pursuant  to clause
(ii) below);  (c) shall be reasonably satisfactory to the Trustee (as evidenced in a writing signed by the
Trustee);  and (d)  shall  execute  and  deliver  to the  Trustee  an  agreement,  in form  and  substance
reasonably  satisfactory  to the  Trustee,  which  contains  an  assumption  by such Person of the due and
punctual  performance  and  observance of each covenant and condition to be performed or observed by it as
servicer  under  this  Agreement,  any  custodial  agreement  from and  after the  effective  date of such
agreement;  (ii) each  Rating Agency shall be given prior  written  notice of the identity of the proposed
successor  to the Servicer  and each Rating  Agency's  rating of the  Certificates  in effect  immediately
prior to such assignment,  sale and delegation will not be downgraded,  qualified or withdrawn as a result
of such  assignment,  sale and  delegation,  as  evidenced  by a letter to such  effect  delivered  to the
Servicer and the Trustee;  (iii) the  Servicer  assigning and selling the  servicing  shall deliver to the
Trustee an Officer's  Certificate  and an Opinion of Independent  Counsel  addressed to the Trustee,  each
stating that all  conditions  precedent to such action under this  Agreement  have been completed and such
action is permitted by and complies with the terms of this  Agreement;  and (iv) in the event the Servicer
is  terminated  without  cause by the  Depositor,  the  Depositor  shall  pay the  terminated  Servicer  a
termination  fee equal to 0.25% of the aggregate  Stated  Principal  Balance of the Mortgage  Loans at the
time the servicing of the Mortgage  Loans is  transferred to the successor  Servicer.  No such  assignment
or delegation  shall affect any rights or liability of the Servicer  arising  prior to the effective  date
thereof.


                                               ARTICLE VIII

                                                 Default

         Section 8.01.     Events of Default.  "Event of Default," wherever used herein,  means any one of
the following  events  (whatever the reason for such Event of Default and whether it shall be voluntary or
involuntary  or be effected by operation of law or pursuant to any judgment,  decree or order of any court
or any order,  rule or regulation of any  administrative  or  governmental  body) and only with respect to
the defaulting Servicer:

                  (i)      The Servicer  fails to cause to be deposited  in the  Distribution  Account any
amount so required to be deposited  pursuant to this Agreement  (other than a Monthly  Advance),  and such
failure  continues  unremedied  for a period of three  Business  Days  after the date upon  which  written
notice of such failure, requiring the same to be remedied, shall have been given to the Servicer; or

                  (ii)     The  Servicer  fails to observe or perform in any  material  respect  any other
material  covenants and agreements set forth in this Agreement to be performed by it, which  covenants and
agreements materially affect the rights of  Certificateholders,  and such failure continues unremedied for
a period of 60 days after the date on which written  notice of such failure,  properly  requiring the same
to be  remedied,  shall have been given to the  Servicer by the Trustee or to the Servicer and the Trustee
by the Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 25%
of the Trust Fund; or

                  (iii)    There is entered  against  the  Servicer a decree or order by a court or agency
or  supervisory  authority  having  jurisdiction  in the premises for the  appointment  of a  conservator,
receiver or liquidator in any insolvency,  readjustment  of debt,  marshaling of assets and liabilities or
similar  proceedings,  or for the winding up or  liquidation  of its affairs,  and the  continuance of any
such decree or order is unstayed  and in effect for a period of 60  consecutive  days,  or an  involuntary
case is commenced against the Servicer under any applicable  insolvency or reorganization  statute and the
petition is not dismissed within 60 days after the commencement of the case; or

                  (iv)     The  Servicer  consents  to the  appointment  of a  conservator  or receiver or
liquidator  in any  insolvency,  readjustment  of debt,  marshaling of assets and  liabilities  or similar
proceedings of or relating to the Servicer or  substantially  all of its property;  or the Servicer admits
in writing  its  inability  to pay its debts  generally  as they  become  due,  files a  petition  to take
advantage of any applicable insolvency or reorganization  statute,  makes an assignment for the benefit of
its creditors, or voluntarily suspends payment of its obligations;

                  (v)      The Servicer  assigns or delegates its duties or rights under this Agreement in
contravention of the provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

                  (vi)     The Servicer  fails to cause to be deposited  in the  Distribution  Account any
Monthly  Advance  (other  than  a  Nonrecoverable  Advance)  by  5:00  p.m.  New  York  City  time  on the
Distribution Account Deposit Date; or

                  (vii)    The Servicer fails to comply with Sections 3.16, 3.17 or 3.18 herein.

         In each and every  such  case,  so long as such Event of  Default  with  respect to the  Servicer
shall not have been  remedied,  either the Trustee or the Holders of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  not less  than 51% of the  principal  of the Trust  Fund,  by notice in
writing  to the  Servicer  (and to the  Trustee if given by such  Certificateholders),  with a copy to the
Certificate  Insurer and the Rating  Agencies,  and with the  consent of the  Company and the  Certificate
Insurer,  may terminate all of the rights and obligations  (but not the liabilities) of the Servicer under
this Agreement and in and to the Mortgage  Loans and/or the REO Property  serviced by the Servicer and the
proceeds  thereof.  Upon the receipt by the Servicer of the written  notice,  all  authority  and power of
the Servicer under this  Agreement,  whether with respect to the  Certificates,  the Mortgage  Loans,  REO
Property or under any other related  agreements (but only to the extent that such other agreements  relate
to the Mortgage Loans or related REO Property) shall,  subject to Section 8.02,  automatically and without
further  action  pass to and be  vested  in the  Trustee  pursuant  to  this  Section 8.01;  and,  without
limitation,  the Trustee is hereby  authorized  and  empowered  to execute and  deliver,  on behalf of the
Servicer as  attorney--n-fact  or  otherwise,  any and all documents  and other  instruments  and to do or
accomplish  all other acts or things  necessary  or  appropriate  to effect the purposes of such notice of
termination,  whether to complete the transfer and  endorsement  or assignment  of the Mortgage  Loans and
related  documents,  or  otherwise.  The Servicer  agrees to cooperate  with the Trustee in effecting  the
termination of the  Servicer's  rights and  obligations  hereunder,  including,  without  limitation,  the
transfer to the Trustee of (i) the  property and amounts  which are then or should be part of the Trust or
which thereafter  become part of the Trust; and  (ii) originals or copies of all documents of the Servicer
reasonably  requested  by the  Trustee  to  enable it to  assume  the  Servicer's  duties  thereunder.  In
addition to any other  amounts which are then,  or,  notwithstanding  the  termination  of its  activities
under this  Agreement,  may become  payable to the Servicer  under this  Agreement,  the Servicer shall be
entitled to receive,  out of any amount  received on account of a Mortgage  Loan or related REO  Property,
that  portion of such  payments  which it would have  received as  reimbursement  under this  Agreement if
notice of termination  had not been given.  The  termination of the rights and obligations of the Servicer
shall not affect any obligations incurred by the Servicer prior to such termination.

         Notwithstanding  the  foregoing,  if an  Event  of  Default  described  in  clause  (vi) of  this
Section 8.01 shall occur, the Trustee shall, by notice in writing to the Servicer,  which may be delivered
by telecopy,  immediately  terminate all of the rights and obligations of the Servicer  thereafter arising
under  this  Agreement,  but  without  prejudice  to any rights it may have as a  Certificateholder  or to
reimbursement  of Monthly  Advances  and other  advances of its own funds,  and the  Trustee  shall act as
provided in  Section 8.02  to carry out the duties of the Servicer,  including the  obligation to make any
Monthly  Advance  the  nonpayment  of which  was an Event of  Default  described  in clause  (vi) of  this
Section 8.01.  Any such action  taken by the Trustee  must be prior to the  distribution  on the  relevant
Distribution Date.

         Section 8.02.     Trustee  to  Act;  Appointment  of  Successor.  (a)  Upon  the  receipt  by the
Servicer  of a notice of  termination  pursuant  to  Section 8.01  or an  Opinion of  Independent  Counsel
pursuant to  Section 7.05  to the effect that the  Servicer  is legally  unable to act or to delegate  its
duties to a Person which is legally able to act, the Trustee shall  automatically  become the successor in
all  respects to the Servicer in its  capacity  under this  Agreement  and the  transactions  set forth or
provided for herein and shall thereafter be subject to all the responsibilities,  duties,  liabilities and
limitations on  liabilities  relating  thereto placed on the Servicer by the terms and provisions  hereof;
provided,  however,  it is understood and  acknowledged  by the parties hereto that there will be a period
of transition (not to exceed 90 days) before the actual  servicing  functions can be fully  transferred to
the Trustee or any other  successor  Servicer;  and  provided,  further,  that the Trustee  shall have the
right  to  select a  successor  Servicer;  provided  further,  however,  that the  Trustee  shall  have no
obligation  whatsoever  with respect to any liability  (other than  advances  deemed  recoverable  and not
previously  made)  incurred  by the  Servicer  at or  prior to the time of  termination.  As  compensation
therefor,  but subject to Section 7.06,  the Trustee shall be entitled to compensation  which the Servicer
would have been  entitled to retain if the  Servicer  had  continued  to act  hereunder,  except for those
amounts due the Servicer as reimbursement  permitted under this Agreement for advances  previously made or
expenses  previously  incurred.  Notwithstanding  the above,  the Trustee may, if it shall be unwilling so
to act,  or  shall,  if it is  legally  unable  so to act,  appoint  or  petition  a  court  of  competent
jurisdiction to appoint,  any established  housing and home finance  institution which is a Fannie Mae- or
Freddie  Mac-approved  Servicer,  and with respect to a successor to the Servicer only, having a net worth
of not less than $10,000,000,  as the successor to the Servicer  hereunder in the assumption of all or any
part of the  responsibilities,  duties  or  liabilities  of the  Servicer  hereunder;  provided,  that the
Trustee  shall  obtain  a  letter  from  each  Rating  Agency  that the  ratings,  if any,  on each of the
Certificates  will not be lowered as a result of the selection of the  successor to the Servicer.  Pending
appointment  of a  successor  to the  Servicer  hereunder,  the  Trustee  shall  act in such  capacity  as
hereinabove  provided.  In connection  with such  appointment  and  assumption,  the Trustee may make such
arrangements  for the  compensation of such successor out of payments on the Mortgage Loans as it and such
successor  shall  agree;  provided,  however,  that  the  provisions  of  Section 7.06  shall  apply,  the
compensation  shall  not be in excess  of that  which the  Servicer  would  have been  entitled  to if the
Servicer  had  continued  to act  hereunder,  and that such  successor  shall  undertake  and  assume  the
obligations  of the Trustee to pay  compensation  to any third  Person  acting as an agent or  independent
contractor in the  performance  of servicing  responsibilities  hereunder.  The Trustee and such successor
shall take such action,  consistent  with this  Agreement,  as shall be necessary to  effectuate  any such
succession.

         (b)      If the Trustee  shall  succeed to any duties of the  Servicer  respecting  the  Mortgage
Loans as provided  herein,  it shall do so in a separate  capacity and not in its capacity as Trustee and,
accordingly,  the  provisions  of Article  IX shall be  inapplicable  to the  Trustee in its duties as the
successor  to the  Servicer in the  servicing  of the  Mortgage  Loans  (although  such  provisions  shall
continue to apply to the Trustee in its  capacity as Trustee);  the  provisions  of Article VII,  however,
shall apply to it in its capacity as successor servicer.

         (c)      To the extent that the costs and expenses of the Trustee  related to any  termination of
the  Servicer,  appointment  of a successor  Servicer or the transfer and  assumption  of servicing by the
Trustee with respect to this Agreement  (including,  without limitation,  (i) all legal costs and expenses
and all due diligence  costs and expenses  associated  with an evaluation of the potential  termination of
the  Servicer  as a result  of an event of  default  by the  Servicer  and  (ii) all  costs  and  expenses
associated  with the complete  transfer of servicing,  including,  but not limited to, all servicing files
and all servicing data and the  completion,  correction or  manipulation  of such servicing data as may be
required by the  successor  servicer to correct any errors or  insufficiencies  in the  servicing  data or
otherwise  to enable the  successor  servicer  to  service  the  Mortgage  Loans in  accordance  with this
Agreement) are not fully and timely reimbursed by the terminated  Servicer,  the Trustee shall be entitled
to reimbursement of such costs and expenses from the Distribution Account.

         Section 8.03.     Notification  to  Certificateholders.  Upon any termination or appointment of a
successor   to  the   Servicer,   the  Trustee   shall  give  prompt   written   notice   thereof  to  the
Certificateholders  at their respective  addresses appearing in the Certificate Register and to the Rating
Agencies.

         Section 8.04.     Waiver of Defaults.  The Trustee shall give prompt  written  notice  thereof to
all  Certificateholders,  within 60 days after the occurrence of any Event of Default  actually known to a
Responsible  Officer of the Trustee,  unless such Event of Default  shall have been cured,  notice of each
such  Event  of  Default.   The  Holders  of  Certificates   evidencing   Fractional  Undivided  Interests
aggregating  not less than 51% of the  Trust  Fund may,  on  behalf of all  Certificateholders,  waive any
default by the Servicer in the  performance of its  obligations  hereunder and the  consequences  thereof,
except  a  default  in  the  making  of or  the  causing  to be  made  any  required  distribution  on the
Certificates,  which  default  may  only be  waived  by  Holders  of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  100% of the Trust Fund.  Upon any such waiver of a past  default,  such
default shall be deemed to cease to exist,  and any Event of Default arising  therefrom shall be deemed to
have been  timely  remedied  for every  purpose of this  Agreement.  No such  waiver  shall  extend to any
subsequent  or other  default or impair any right  consequent  thereon  except to the extent  expressly so
waived.  The  Trustee  shall give  notice of any such waiver to the Rating  Agencies  and the  Certificate
Insurer.

         Section 8.05.     List  of   Certificateholders.   Upon   written   request   of  three  or  more
Certificateholders  of record,  for purposes of communicating with other  Certificateholders  with respect
to their  rights  under this  Agreement,  the Trustee will afford such  Certificateholders  access  during
business hours to the most recent list of Certificateholders held by the Trustee.


                                                ARTICLE IX

                                          Concerning the Trustee

         Section 9.01.     Duties of Trustee.

         (a)      The  Trustee,  prior to the  occurrence  of an Event of Default  and after the curing or
waiver of all Events of Default which may have  occurred,  undertakes to perform such duties and only such
duties as are  specifically  set forth in this Agreement as duties of the Trustee.  If an Event of Default
has occurred and has not been cured or waived,  the Trustee  shall  exercise such of the rights and powers
vested in it by this Agreement,  and subject to  Section 8.02(b)  use the same degree of care and skill in
their  exercise,  as a prudent  person would exercise  under the  circumstances  in the conduct of his own
affairs.

         (b)      Upon  receipt  of  all  resolutions,   certificates,   statements,   opinions,  reports,
documents,  orders or other  instruments  which are  specifically  required to be furnished to the Trustee
pursuant to any provision of this  Agreement,  the Trustee  shall  examine them to determine  whether they
are in the form required by this Agreement;  provided,  however, that the Trustee shall not be responsible
for the accuracy or content of any resolution,  certificate,  statement,  opinion, report, document, order
or other instrument  furnished  hereunder;  provided,  further,  that the Trustee shall not be responsible
for the accuracy or verification of any calculation provided to it pursuant to this Agreement.

         (c)      On each  Distribution  Date, the Trustee shall make monthly  distributions and the final
distribution  to the  Certificateholders  from funds in the  Distribution  Account as provided in Sections
6.01 and 10.01 herein.

         (d)      No  provision  of this  Agreement  shall  be  construed  to  relieve  the  Trustee  from
liability for its own negligent action,  its own negligent  failure to act or its own willful  misconduct;
provided, however, that:

                  (i)      Prior to the occurrence of an Event of Default,  and after the curing or waiver
of all such Events of Default which may have  occurred,  the duties and  obligations  of the Trustee shall
be determined solely by the express  provisions of this Agreement,  the Trustee shall not be liable except
for the performance of its duties and  obligations as are  specifically  set forth in this  Agreement,  no
implied  covenants  or  obligations  shall be read into this  Agreement  against the  Trustee  and, in the
absence of bad faith on the part of the Trustee,  the Trustee may  conclusively  rely,  as to the truth of
the statements and the correctness of the opinions  expressed  therein,  upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Agreement;

                  (ii)     The  Trustee  shall not be liable in its  individual  capacity  for an error of
judgment made in good faith by a Responsible  Officer or  Responsible  Officers of the Trustee,  unless it
shall be proved that the Trustee was negligent in ascertaining the pertinent facts;

                  (iii)    The Trustee shall not be liable with respect to any action  taken,  suffered or
omitted to be taken by it in good faith in accordance  with the directions of the Holders of  Certificates
evidencing  Fractional  Undivided  Interests  aggregating  not less  than 25% of the Trust  Fund,  if such
action or non-action  relates to the time,  method and place of conducting  any  proceeding for any remedy
available to the Trustee or  exercising  any trust or other power  conferred  upon the Trustee  under this
Agreement;

                  (iv)     The  Trustee  shall not be  required to take notice or be deemed to have notice
or knowledge of any default or Event of Default  unless a Responsible  Officer of the Trustee's  Corporate
Trust  Office  shall have  actual  knowledge  thereof.  In the  absence of such  notice,  the  Trustee may
conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any  Account  held  by or in the  name  of  Trustee  unless  it is  determined  by a  court  of  competent
jurisdiction  that the  Trustee's  gross  negligence or willful  misconduct  was the primary cause of such
insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any Account  held by the Trustee or any Account  held in the name of the Trustee  unless it is  determined
by a court of competent  jurisdiction  that the Trustee's gross  negligence or willful  misconduct was the
primary  cause of such  insufficiency  (except to the extent that the Trustee is obligor and has defaulted
thereon);

                  (vii)    Anything in this Agreement to the contrary  notwithstanding,  in no event shall
the  Trustee  be liable for  special,  indirect  or  consequential  loss or damage of any kind  whatsoever
(including  but not limited to lost  profits),  even if the Trustee has been advised of the  likelihood of
such loss or damage and regardless of the form of action;

                  (viii)   None of the Trustee,  the Servicer,  the  Depositor or the  Custodian  shall be
responsible for the acts or omissions of the other,  it being  understood that this Agreement shall not be
construed to render them partners, joint venturers or agents of one another and

                  (ix)     The Trustee  shall not be required to expend or risk its own funds or otherwise
incur  financial  liability in the performance of any of its duties  hereunder,  or in the exercise of any
of its rights or powers,  if there is reasonable  ground for believing that the repayment of such funds or
adequate  indemnity  against  such risk or  liability  is not  reasonably  assured  to it, and none of the
provisions  contained  in this  Agreement  shall in any  event  require  the  Trustee  to  perform,  or be
responsible  for the  manner  of  performance  of,  any of the  obligations  of the  Servicer  under  this
Agreement,  except  during such time, if any, as the Trustee shall be the successor to, and be vested with
the  rights,  duties,  powers  and  privileges  of,  the  Servicer  in  accordance  with the terms of this
Agreement.

         (e)      All funds  received by the Servicer  and the Trustee and  required to be deposited  into
any Account  pursuant to this Agreement  will be promptly so deposited by the Servicer or the Trustee,  as
applicable.

         (f)      Except for those  actions  that the Trustee is required to take  hereunder,  the Trustee
shall not have any  obligation  or  liability  to take any  action or to  refrain  from  taking any action
hereunder in the absence of written direction as provided hereunder.

         Section 9.02.     Certain  Matters  Affecting  the  Trustee.  Except  as  otherwise  provided  in
Section 9.01:

         (a)      The  Trustee  may rely and shall be  protected  in acting or  refraining  from acting in
reliance on any resolution,  certificate of the Depositor or the Servicer,  certificate of auditors or any
other certificate,  statement,  instrument,  opinion, report, notice, request,  consent, order, appraisal,
bond or other paper or document  believed by it to be genuine and to have been signed or  presented by the
proper party or parties;

         (b)      The Trustee may consult  with  counsel and any advice of such  counsel or any Opinion of
Counsel  shall be full and  complete  authorization  and  protection  with  respect to any action taken or
suffered  or  omitted  by it  hereunder  in good faith and in  accordance  with such  advice or Opinion of
Counsel;

         (c)      The Trustee  shall not be under any  obligation  to exercise any of the trusts or powers
vested in it by this Agreement,  other than its obligation to give notices pursuant to this Agreement,  or
to institute,  conduct or defend any litigation  hereunder or in relation hereto at the request,  order or
direction of any of the  Certificateholders  pursuant to the  provisions  of this  Agreement,  unless such
Certificateholders  shall have offered to the Trustee reasonable  security or indemnity against the costs,
expenses  and  liabilities  which may be incurred  therein or thereby.  Nothing  contained  herein  shall,
however,  relieve the Trustee of the  obligation,  upon the  occurrence  of an Event of Default of which a
Responsible  Officer  of the  Trustee  has actual  knowledge  (which  has not been  cured or  waived),  to
exercise  such of the rights  and powers  vested in it by this  Agreement,  and to use the same  degree of
care and skill in their  exercise,  as a prudent  person would  exercise  under the  circumstances  in the
conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and  after  the  curing or
waiver  of all  Events  of  Default  which  may have  occurred,  the  Trustee  shall  not be liable in its
individual  capacity for any action  taken,  suffered or omitted by it in good faith and believed by it to
be authorized or within the discretion or rights or powers conferred upon it by this Agreement;

         (e)      The  Trustee  shall not be bound to make any  investigation  into the  facts or  matters
stated in any resolution,  certificate,  statement, instrument, opinion, report, notice, request, consent,
order,  approval,  bond or other paper or  document,  unless  requested  in writing to do so by Holders of
Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 25% of the Trust Fund
and  provided  that the  payment  within a  reasonable  time to the  Trustee  of the  costs,  expenses  or
liabilities  likely to be  incurred  by it in the making of such  investigation  is, in the opinion of the
Trustee,  reasonably  assured  to the  Trustee,  by the  security  afforded  to it by the  terms  of  this
Agreement.  The  Trustee  may  require  reasonable  indemnity  against  such  expense  or  liability  as a
condition to taking any such action.  The reasonable  expense of every such  examination  shall be paid by
the Certificateholders requesting the investigation;

         (f)      The  Trustee may  execute  any of the trusts or powers  hereunder  or perform any duties
hereunder  either  directly  or through  Affiliates,  agents or  attorneys;  provided,  however,  that the
Trustee may not appoint any agent  (other than the  Custodian)  to perform its  custodial  functions  with
respect to the Mortgage Files or paying agent functions  under this Agreement  without the express written
consent of the  Servicer,  which  consent  will not be  unreasonably  withheld.  The Trustee  shall not be
liable or  responsible  for (i) the  misconduct or negligence of any of the Trustee's  agents or attorneys
or a custodian or paying agent appointed  hereunder by the Trustee with due care and, when required,  with
the  consent of the  Servicer  or (ii) any acts or  omissions  of the  Servicer  (unless  the  Trustee has
assumed the obligations of the Servicer pursuant to the provision of this Agreement);

         (g)      Should the  Trustee  deem the nature of any action  required  on its part,  other than a
payment or transfer by the Trustee under  Section  4.02,  to be unclear,  the Trustee may require prior to
such action that it be provided by the Depositor with reasonable further instructions;

         (h)      The right of the Trustee to perform any  discretionary  act enumerated in this Agreement
shall not be construed as a duty, and the Trustee shall not be  accountable  for other than its negligence
or willful misconduct in the performance of any such act;

         (i)      The  Trustee  shall not be  required  to give any bond or  surety  with  respect  to the
execution  of the trust  created  hereby or the powers  granted  hereunder,  except as provided in Section
9.07; and

         (j)      Neither  the  Trustee nor the  Servicer  shall have any duty to conduct any  affirmative
investigation  as to the occurrence of any condition  requiring the repurchase of any Mortgage Loan by the
Sponsor  pursuant to this  Agreement,  the Mortgage  Loan  Purchase  Agreement or the  eligibility  of any
Mortgage Loan for purposes of this Agreement.

         Section 9.03.     Trustee Not Liable for Certificates or Mortgage Loans.  The recitals  contained
herein and in the  Certificates  (other  than the  signature  and  countersignature  of the Trustee on the
Certificates)  shall be taken as the  statements  of the  Depositor,  and the  Trustee  shall not have any
responsibility  for  their  correctness.  The  Trustee  makes  no  representation  as to the  validity  or
sufficiency  of the  Certificates  (other than the  signature and  countersignature  of the Trustee on the
Certificates)  or of any  Mortgage  Loan except as  expressly  provided in Sections  2.02 and 2.05 hereof;
provided,  however,  that the  foregoing  shall not relieve the  Trustee of the  obligation  to review the
Mortgage  Files  pursuant to Sections 2.02 and 2.04.  The Trustee's  signature  and  countersignature  (or
countersignature  of its agent) on the  Certificates  shall be solely in its capacity as Trustee and shall
not  constitute the  Certificates  an obligation of the Trustee in any other  capacity.  The Trustee shall
not be  accountable  for the use or  application  by the  Depositor of any of the  Certificates  or of the
proceeds of such  Certificates,  or for the use or  application  of any funds paid to the  Depositor  with
respect to the  Mortgage  Loans.  Subject to the  provisions  of  Section 2.05,  the Trustee  shall not be
responsible  for the  legality or validity of this  Agreement or any  document or  instrument  relating to
this  Agreement,  the  validity  of the  execution  of  this  Agreement  or of any  supplement  hereto  or
instrument of further  assurance,  or the validity,  priority,  perfection or  sufficiency of the security
for the  Certificates  issued hereunder or intended to be issued  hereunder.  The Trustee shall not at any
time  have  any  responsibility  or  liability  for  or  with  respect  to  the  legality,   validity  and
enforceability  of any Mortgage or any Mortgage  Loan, or the  perfection  and priority of any Mortgage or
the  maintenance  of any such  perfection and priority,  or for or with respect to the  sufficiency of the
Trust Fund or its ability to generate the payments to be  distributed  to  Certificateholders,  under this
Agreement.  The  Trustee  shall not have any  responsibility  for filing  any  financing  or  continuation
statement in any public  office at any time or to  otherwise  perfect or maintain  the  perfection  of any
security  interest  or  lien  granted  to  it  hereunder  or to  record  this  Agreement  other  than  any
continuation statements filed by the Trustee pursuant to Section 3.19.

         Section 9.04.     Trustee  May Own  Certificates.  The Trustee in its  individual  capacity or in
any capacity  other than as Trustee  hereunder  may become the owner or pledgee of any  Certificates  with
the same rights it would have if it were not the Trustee and may otherwise deal with the parties hereto.

         Section 9.05.     Trustee's  Fees  and  Expenses.  The  Trustee  will be  entitled  to a fee (the
"Trustee  Fee") as  compensation  for the  performance of its  activities  hereunder  equal to 1/12 of the
Trustee Fee Rate multiplied by the Stated  Principal  Balance of each Mortgage Loan as of the first day of
the related  Due Period.  The  Trustee  will also be  entitled  to all income and gain  realized  from any
investment  of funds in the  Distribution  Account,  pursuant  to Article IV, for the  performance  of its
activities  hereunder.  In  addition,  the  Trustee  will be  entitled  to recover  from the  Distribution
Account pursuant to Section 4.04 all reasonable  out-of-pocket  expenses,  disbursements  and advances and
the expenses of the Trustee in connection  with any Event of Default,  any breach of this Agreement or the
Certificate  Insurance  Policy or any claim or legal action  (including any pending or threatened claim or
legal action) incurred or made by or against the Trustee or in connection with the  administration  of the
trusts  hereunder by the Trustee  (including the reasonable  compensation,  expenses and  disbursements of
its  counsel)  except any such  expense,  disbursement  or advance  as may arise  from its  negligence  or
intentional  misconduct  or  which  is the  responsibility  of the  Certificateholders.  If  funds  in the
Distribution  Account are  insufficient  therefor,  the  Trustee  shall  recover  such  expenses  from the
Depositor.  Such  compensation and  reimbursement  obligation shall not be limited by any provision of law
in regard to the compensation of a trustee of an express trust.

         Section 9.06.     Eligibility  Requirements  for Trustee.  The Trustee and any successor  Trustee
shall  during  the  entire  duration  of this  Agreement  be a state  bank or trust  company or a national
banking  association  organized  and doing  business  under the laws of such state or the United States of
America,  authorized  under such laws to exercise  corporate trust powers,  having a combined  capital and
surplus  and  undivided  profits  of at  least  $40,000,000  or,  in  the  case  of a  successor  Trustee,
$50,000,000,  subject to supervision or examination by federal or state  authority and, in the case of the
Trustee,  rated "BBB" or higher by S&P with  respect to their  long-term  rating and rated "BBB" or higher
by  S&P  and  "Baa2"  or  higher  by  Moody's  with  respect  to  any  outstanding   long-term   unsecured
unsubordinated  debt, and, in the case of a successor  Trustee or successor Trustee other than pursuant to
Section 9.10,  rated in one of the two highest  long-term debt categories of, or otherwise  acceptable to,
each of the Rating Agencies.  If the Trustee  publishes  reports of condition at least annually,  pursuant
to law or to the requirements of the aforesaid  supervising or examining authority,  then for the purposes
of this  Section 9.06  the  combined  capital  and surplus of such  corporation  shall be deemed to be its
total equity  capital  (combined  capital and surplus) as set forth in its most recent report of condition
so  published.  In case at any  time the  Trustee  shall  cease  to be  eligible  in  accordance  with the
provisions of this  Section 9.06,  the Trustee shall resign  immediately in the manner and with the effect
specified in Section 9.08.

         Section 9.07.     Insurance.  The Trustee,  at its own expense,  shall at all times  maintain and
keep  in  full  force  and  effect:   (i) fidelity  insurance,   (ii) theft  of  documents  insurance  and
(iii) forgery  insurance (which may be collectively  satisfied by a "Financial  Institution Bond" and/or a
"Bankers'  Blanket Bond").  All such insurance shall be in amounts,  with standard coverage and subject to
deductibles,  as are customary for insurance  typically  maintained by banks or their affiliates which act
as custodians  for  investor-owned  mortgage  pools.  A certificate of an officer of the Trustee as to the
Trustee's  compliance with this Section 9.07 shall be furnished to any  Certificateholder  upon reasonable
written request.

         Section 9.08.     Resignation and Removal of the Trustee.

         (a)      The Trustee may at any time resign and be  discharged  from the Trust hereby  created by
giving written notice  thereof to the Depositor and the Servicer,  with a copy to the Rating  Agencies and
the  Certificate  Insurer.  Upon  receiving  such notice of  resignation,  the  Depositor  shall  promptly
appoint a successor Trustee, by written instrument,  in triplicate,  one copy of which instrument shall be
delivered  to the  resigning  Trustee.  If no  successor  Trustee  shall have been so  appointed  and have
accepted  appointment  within 30 days  after the  giving of such  notice  of  resignation,  the  resigning
Trustee may petition any court of competent jurisdiction for the appointment of a successor Trustee.

         (b)      If at  any  time  the  Trustee  shall  cease  to be  eligible  in  accordance  with  the
provisions of  Section 9.06  and shall fail to resign after written  request  therefor by the Depositor or
if at any time the  Trustee  shall  become  incapable  of  acting,  or shall be  adjudged  a  bankrupt  or
insolvent,  or a receiver of the Trustee or of its  property  shall be  appointed,  or any public  officer
shall  take  charge  or  control  of the  Trustee  or of its  property  or  affairs  for  the  purpose  of
rehabilitation,  conservation  or  liquidation,  then the Depositor  shall promptly remove the Trustee and
appoint a successor Trustee by written  instrument,  in triplicate,  one copy of which instrument shall be
delivered to the Trustee so removed, the successor Trustee.

         (c)      The Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not
less than 51% of the Trust Fund may at any time remove the  Trustee  and  appoint a  successor  Trustee by
written  instrument or instruments,  in quintuplicate,  signed by such Holders or their  attorneys-in-fact
duly authorized,  one complete set of which instruments shall be delivered to the Depositor,  the Servicer
and the Trustee so removed and the  successor so appointed.  In the event that the Trustee  removed by the
Holders of Certificates in accordance with this  Section 9.08(c),  the Holders of such Certificates  shall
be responsible for paying any  compensation  payable  hereunder to a successor  Trustee,  in excess of the
amount paid hereunder to the predecessor Trustee.

         (d)      No  resignation  or  removal of the  Trustee  and  appointment  of a  successor  Trustee
pursuant to any of the provisions of this  Section 9.08  shall become effective except upon appointment of
and acceptance of such appointment by the successor  Trustee as provided in  Section 9.09.  As long as the
Certificate  Insurance  Policy is in effect,  the Trustee  will send a written  notice to the  Certificate
Insurer of any such resignation, removal or appointment.

         Section 9.09.     Successor Trustee.

         (a)      Any successor Trustee appointed as provided in Section 9.08  shall execute,  acknowledge
and deliver to the  Depositor and to its  predecessor  Trustee an instrument  accepting  such  appointment
hereunder.  The  resignation or removal of the  predecessor  Trustee shall then become  effective and such
successor  Trustee,  without any further act, deed or  conveyance,  shall become fully vested with all the
rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally
named as Trustee  herein.  The  predecessor  Trustee  shall,  after its  receipt of payment in full of its
outstanding  fees and expenses  promptly  deliver to the  successor  Trustee all assets and records of the
Trust held by it hereunder,  and the Depositor and the predecessor  Trustee shall execute and deliver such
instruments  and do such other things as may  reasonably be required for more fully and certainly  vesting
and confirming in the successor Trustee all such rights, powers, duties and obligations.

         (b)      No successor Trustee shall accept  appointment as provided in this  Section 9.09  unless
at the time of such  acceptance  such  successor  Trustee  shall  be  eligible  under  the  provisions  of
Section 9.06.

         (c)      Upon   acceptance  of   appointment   by  a  successor   Trustee  as  provided  in  this
Section 9.09,  the successor  Trustee shall mail notice of the succession of such Trustee hereunder to all
Certificateholders  at their addresses as shown in the Certificate  Register,  to the Certificate  Insurer
and to the Rating Agencies.  The Company shall pay the cost of any mailing by the successor Trustee.

         Section 9.10.     Merger  or  Consolidation  of  Trustee.  Any  state  bank or trust  company  or
national  banking  association  into which the Trustee may be merged or  converted or with which it may be
consolidated  or any state bank or trust  company  or  national  banking  association  resulting  from any
merger,  conversion or  consolidation  to which the Trustee  shall be a party,  or any state bank or trust
company or national  banking  association  succeeding to all or  substantially  all of the corporate trust
business of the Trustee  shall be the  successor  of the Trustee  hereunder,  provided  such state bank or
trust company or national  banking  association  shall be eligible under the  provisions of  Section 9.06.
Such  succession  shall be valid without the  execution,  delivery of notice or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.11.     Appointment of Co-Trustee or Separate Trustee.

         (a)      Notwithstanding  any other  provisions  hereof,  at any time, for the purpose of meeting
any legal  requirements of any  jurisdiction in which any part of the Trust or property  constituting  the
same may at the time be located,  the  Depositor and the Trustee  acting  jointly shall have the power and
shall execute and deliver all  instruments to appoint one or more Persons  approved by the Trustee and the
Depositor to act as co-trustee or co-trustees,  jointly with the Trustee,  or separate trustee or separate
trustees,  of all or any part of the Trust, and to vest in such Person or Persons, in such capacity,  such
title to the Trust, or any part thereof,  and, subject to the other provisions of this Section 9.11,  such
powers,  duties,  obligations,  rights and trusts as the Depositor and the Trustee may consider  necessary
or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days after the
receipt by it of a written  request so to do, the  Trustee  shall have the power to make such  appointment
without the Depositor.

         (c)      No  co-trustee  or  separate  trustee  hereunder  shall be required to meet the terms of
eligibility as a successor Trustee under  Section 9.06  hereunder and no notice to  Certificateholders  of
the appointment of co-trustee(s) or separate trustee(s) shall be required under Section 9.08 hereof.

         (d)      In the case of any  appointment  of a co-trustee  or separate  trustee  pursuant to this
Section 9.11,  all  rights,  powers,  duties and  obligations  conferred  or imposed  upon the Trustee and
required  to be  conferred  on such  co-trustee  shall be  conferred  or  imposed  upon and  exercised  or
performed  by the Trustee  and such  separate  trustee or  co-trustee  jointly,  except to the extent that
under any law of any  jurisdiction  in which any  particular  act or acts are to be performed  (whether as
Trustee  hereunder or as  successor  to the  Servicer  hereunder),  the Trustee  shall be  incompetent  or
unqualified  to perform  such act or acts,  in which event such  rights,  powers,  duties and  obligations
(including  the holding of title to the Trust or any portion  thereof in any such  jurisdiction)  shall be
exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing given to the Trustee shall be deemed to have been
given to each of the  then  separate  trustees  and  co-trustees,  as  effectively  as if given to each of
them.  Every  instrument  appointing any separate  trustee or co-trustee shall refer to this Agreement and
the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its  acceptance of the
trusts  conferred,  shall  be  vested  with  the  estates  or  property  specified  in its  instrument  of
appointment,  either jointly with the Trustee or separately,  as may be provided  therein,  subject to all
the provisions of this Agreement,  specifically  including  every provision of this Agreement  relating to
the  conduct  of,  affecting  the  liability  of, or  affording  protection  to, the  Trustee.  Every such
instrument shall be filed with the Trustee.

         (f)      To the extent not  prohibited  by law, any separate  trustee or  co-trustee  may, at any
time,  request  the  Trustee,  its agent or  attorney-in-fact,  with full power and  authority,  to do any
lawful  act under or with  respect  to this  Agreement  on its  behalf  and in its name.  If any  separate
trustee or co-trustee  shall die, become  incapable of acting,  resign or be removed,  all of its estates,
properties  rights,  remedies and trusts  shall vest in and be  exercised  by the  Trustee,  to the extent
permitted by law, without the appointment of a new or successor Trustee.

         (g)      No  trustee  under this  Agreement  shall be  personally  liable by reason of any act or
omission of another  trustee under this  Agreement.  The Depositor and the Trustee  acting  jointly may at
any time accept the resignation of or remove any separate trustee or co-trustee.

         Section 9.12.     Federal  Information  Returns  and  Reports  to   Certificateholders;   REMIC
Administration.

         (a)      For federal  income tax  purposes,  the taxable year of each  2006-AR4  REMIC shall be a
calendar year and the Trustee shall  maintain or cause the  maintenance of the books of each such 2006-AR4
REMIC on the accrual method of accounting.

(b)      It is intended that the portion of the Trust Fund  consisting of the Trust's  interest in the Cap
Contracts be  classified  for federal  income tax purposes as a grantor  trust under  subpart E, part I of
subchapter  J of chapter 1 of the Code,  of which the Class B-IO  Certificateholders  are  owners,  rather
than as an association  taxable as a corporation.  The powers granted and  obligations  undertaken in this
Agreement shall be construed so as to further such intent.

(c)      The Trustee shall prepare and file or cause to be filed with the Internal  Revenue  Service,  and
the Trustee shall sign Federal tax  information  returns or elections  required to be made  hereunder with
respect to each 2006-AR4  REMIC,  the Trust Fund  (including the portion of the Trust Fund classified as a
grantor trust as noted in Section  9.12(b)) and the  Certificates  containing such  information and at the
times  and in the  manner as may be  required  by the Code or  applicable  Treasury  regulations,  and the
Trustee shall furnish to each Holder of  Certificates  at any time during the calendar year for which such
returns  or  reports  are made such  statements  or  information  at the times and in the manner as may be
required  thereby,  including,  without  limitation,  reports  relating  to  mortgaged  property  that  is
abandoned or foreclosed,  receipt of mortgage interests in kind in a trade or business,  a cancellation of
indebtedness,  interest,  original issue discount and market discount or premium (assuming a constant rate
of  prepayment  on the  Mortgage  Loans of 25%).  The Trustee  will apply for an  Employee  Identification
Number from the IRS under Form SS-4 or any other  acceptable  method for all tax entities  (including each
2006-AR4  REMIC and the  portion  of the Trust  Fund  classified  as a grantor  turst as noted in  Section
9.12(b)).  In connection  with the  foregoing,  the Trustee shall timely prepare and file, and the Trustee
shall upon the written  instruction of the Trustee sign,  IRS Form 8811,  which shall provide the name and
address of the person who can be  contacted to obtain  information  required to be reported to the holders
of regular  interests  in each  2006-AR4  REMIC (the "REMIC  Reporting  Agent").  The  Trustee  shall make
elections  to treat each  2006-AR4  REMIC as a REMIC and the portion of the Trust Fund  consisting  of the
Trust's  interest in the Cap  Contracts  as a grantor  trust (which  elections  shall apply to the taxable
period  ending  December 31,  2006  and each  calendar  year  thereafter)  in such  manner  as the Code or
applicable  Treasury  regulations may prescribe,  and as described by the Trustee.  The Trustee shall sign
all tax  information  returns filed pursuant to this  Section and  any other returns as may be required by
the  Code.  The  Holder  of  the  largest  percentage  interest  in the  Class R  Certificates  is  hereby
designated  as the "Tax Matters  Person"  (within the meaning of Treas.  Reg.  §§1.860F-4(d))  for each of
REMIC I and REMIC II. The Holder of the largest  percentage  interest  in the  Class R-X  Certificates  is
hereby  designated  as the "Tax Matters  Person" (within the meaning of Treas.  Reg.  §§1.860F-4(d))  for
REMIC  III.  The  Trustee  is hereby  designated  and  appointed  as the  agent of each  such Tax  Matters
Person.  Any Holder of a Residual  Certificate  will by  acceptance  thereof  appoint the Trustee as agent
and  attorney-in-fact  for the purpose of acting as Tax Matters Person for each 2006-AR4 REMIC during such
time  as the  Trustee  does  not own  any  such  Residual  Certificate.  In the  event  that  the  Code or
applicable  Treasury  regulations  prohibit the Trustee from signing tax or  information  returns or other
statements,  or the  Trustee  from  acting as agent for the Tax Matters  Person,  the  Trustee  shall take
whatever  action  that in its sole  good  faith  judgment  is  necessary  for the  proper  filing  of such
information returns or for the provision of a tax matters person,  including  designation of the Holder of
the largest  percentage  interest  in a Residual  Certificate  to sign such  returns or act as tax matters
person.  Each Holder of a Residual Certificate shall be bound by this Section.

(d)      The Trustee shall provide upon request and receipt of reasonable  compensation,  such information
as  required  in  Section 860D(a)(6)(B)  of the  Code  to the  Internal  Revenue  Service,  to any  Person
purporting  to  transfer  a  Residual  Certificate  to a  Person  other  than a  transferee  permitted  by
Section 5.05(b),  and to any regulated  investment  company,  real estate investment  trust,  common trust
fund, partnership,  trust, estate,  organization described in Section 1381 of the Code, or nominee holding
an interest in a pass-through  entity  described in  Section 860E(e)(6)  of the Code, any record holder of
which is not a  transferee  permitted  by  Section 5.05(b)  (or which is deemed by statute to be an entity
with a disqualified member).

(e)      The Trustee  shall prepare and file or cause to be filed,  and the Trustee shall sign,  any state
income tax returns  required under  Applicable State Law with respect to each 2006- AR4 REMIC or the Trust
Fund.

(f)      The Trustee  shall  request  certification  acceptable to the Trustee to enable the Trust to make
payments  of  principal  and  interest  on the  Class  B-IO  Certificates  without  withholding  or backup
withholding  taxes.  Each  Class B-IO  Certificateholder  agrees to provide  any  certification  requested
pursuant to this  paragraph and to update or replace such form or  certification  in  accordance  with its
terms or its  subsequent  amendments  and consents to the delivery by the Trustee to the Cap  Counterparty
of any such  certification.  Such  certification  may include Form W-8BEN,  Form W-8IMY,  Form W-9 or Form
W-8ECI or any successors to such IRS forms.  If the Trust becomes  subject to deduction,  withholding,  or
other charge or assessment  from,  or with respect to,  payments to any Class B-IO  Certificateholder  for
any present or future tax, duty,  assessment,  or governmental charge, then the Trustee shall indicate the
amount  withheld  to such  Class  B-IO  Certificateholders.  Such  amounts  shall be  deemed  to have been
distributed to such Class B-IO Certificateholders for all purposes of this Agreement.

(g)      The Trustee,  on behalf of the Trust,  (i) shall  authorize,  execute and deliver a United States
Internal  Revenue Service Form W-9 or successor  applicable form, or other  appropriate  United States tax
forms as may be  required  to prevent  withholding  or backup  withholding  taxes on payments to the Trust
under the Cap  Contracts,  to the Cap  Counterparty  on or before  the first  payment  date  under the Cap
Contracts and  thereafter  prior to the expiration or  obsolescence  of such form and (ii) if permitted to
by the Class B-IO  Certificateholders,  shall,  if requested by the Cap  Counterparty,  deliver to the Cap
Counterparty  promptly upon receipt each  certification  received  from the Class B-IO  Certificateholders
pursuant to section 9.12(f).

(h)      Notwithstanding  any other  provision  of this  Agreement,  the  Trustee  shall  comply  with all
federal withholding  requirements  respecting payments to Certificateholders,  that the Trustee reasonably
believes  are  applicable  under the Code.  The consent of  Certificateholders  shall not be required  for
such  withholding.  In the event the Trustee  withholds any amount from interest,  original issue discount
or  other  payments  or  advances  thereof  to  any  Certificateholder  pursuant  to  federal  withholding
requirements,  the Trustee shall,  together with its monthly report to such  Certificateholders,  indicate
such amount withheld.

(i)      The  Trustee  agrees  to  indemnify  the  Trust  Fund and the  Depositor  for any taxes and costs
including,  without  limitation,  any reasonable  attorneys fees imposed on or incurred by the Trust Fund,
the  Depositor  or the  Servicer,  as a result of a breach of the  Trustee's  covenants  set forth in this
Section 9.12.


                                                ARTICLE X

                                               Termination

         Section 10.01.    Termination Upon Repurchase by the Depositor or its Designee or Liquidation of
the Mortgage Loans.

         (a)      Subject  to  Section 10.02,  the  respective  obligations  and  responsibilities  of the
Depositor,  the Trustee and the Servicer created hereby,  other than the obligation of the Trustee to make
payments to Certificateholders as hereinafter set forth, shall terminate upon:

                  (i)      the  repurchase  by or at the direction of the Depositor or its designee of all
of the  Mortgage  Loans and all related REO Property  remaining in the Trust at a price (the  "Termination
Purchase Price") equal to the sum of (a) 100% of the Outstanding  Principal  Balance of each Mortgage Loan
(other than a Mortgage  Loan related to REO Property) as of the date of  repurchase,  net of the principal
portion of any  unreimbursed  Monthly  Advances on the Mortgage  Loans unpaid to, but not  including,  the
first day of the month of repurchase,  (b) the appraised value of any related REO Property,  less the good
faith  estimate of the Depositor of  liquidation  expenses to be incurred in connection  with its disposal
thereof (but not more than the Outstanding  Principal Balance of the related Mortgage Loan,  together with
interest  at the  applicable  Mortgage  Interest  Rate  accrued  on that  balance  but  unpaid to, but not
including,  the first day of the month of  repurchase),  such  appraisal to be  calculated by an appraiser
mutually  agreed upon by the Depositor and the Trustee at the expense of the Depositor,  (c)  unreimbursed
out-of pocket costs of the Servicer,  including  unreimbursed  servicing advances and the interest portion
of any  unreimbursed  Monthly  Advances,  made on the related Mortgage Loans prior to the exercise of such
repurchase  right,  (d) any costs and damages  incurred by the Trust in  connection  with any violation of
any predatory or abusive  lending laws with respect to a Mortgage  Loan,  and (e) any  unreimbursed  costs
and expenses of the Servicer,  the Custodian and the Trustee  payable  pursuant to Section 9.05 or Section
7.04(c);

                  (ii)     the later of the  making  of the final  payment  or other  liquidation,  or any
advance with respect  thereto,  of the last Mortgage Loan,  remaining in the Trust Fund or the disposition
of all property acquired with respect to any Mortgage Loan; provided,  however,  that in the event that an
advance has been made,  but not yet  recovered,  at the time of such  termination,  the Person having made
such  advance  shall be entitled to receive,  notwithstanding  such  termination,  any  payments  received
subsequent thereto with respect to which such advance was made; or

                  (iii)    the payment to the  Certificateholders  of all  amounts  required to be paid to
them pursuant to this Agreement.

         No  such  purchase  by the  Depositor  or its  designee  under  Subsection  10.01(a)(i)  will  be
permitted  without the consent of the  Certificate  Insurer if such  repurchase  would cause a draw on the
Certificate  Insurance  Policy to be made or if any amounts due to the  Certificate  Insurer  would remain
unreimbursed on the Final Distribution Date.

         (b)      In no event,  however,  shall the Trust created hereby continue beyond the expiration of
21  years  from  the  death of the last  survivor  of the  descendants  of  Joseph  P.  Kennedy,  the late
Ambassador of the United States to the Court of St. James's, living on the date of this Agreement.

         (c)      (i) The right of the Depositor or its designee to  repurchase  all the assets  described
in  Section  10.01(a)(i)  above  shall be  exercisable  only if (i) the  Stated  Principal  Balance of the
Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance of such
Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor and
the  Trustee  has  determined  that the  REMIC  status  of any  2006-AR4  REMIC  has  been  lost or that a
substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  At any
time  thereafter,  in the case of (i) or (ii) above,  the  Depositor  may elect to terminate  any 2006-AR4
REMIC at any time,  and upon such  election,  the Depositor or its designee,  shall purchase in accordance
with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The  Trustee  shall give notice of any  termination  to the  Certificateholders,  with a
copy to the Servicer,  the Certificate Insurer and the Rating Agencies,  upon which the Certificateholders
shall  surrender  their   Certificates  to  the  Trustee  for  payment  of  the  final   distribution  and
cancellation.  Such notice  shall be given by letter,  mailed not earlier  than the 15th day and not later
than the 25th day of the month next  preceding  the month of such final  distribution,  and shall  specify
(i) the  Distribution Date upon which final payment of the Certificates will be made upon presentation and
surrender of the  Certificates at the Corporate Trust Office of the Trustee therein  designated,  (ii) the
amount  of  any  such  final  payment  and  (iii) that  the  Record  Date  otherwise  applicable  to  such
Distribution  Date is not  applicable,  payments  being made only upon  presentation  and surrender of the
Certificates at the Corporate Trust Office of the Trustee therein specified.

         (e)      If the option of the  Depositor to  repurchase  or cause the  repurchase of the Mortgage
Loans and the related assets  described in Section  10.01(a)(i)  above is exercised,  the Depositor and/or
its designee  shall deliver to the Trustee for deposit in the  Distribution  Account,  by the Business Day
prior to the  applicable  Distribution  Date,  an amount equal to the  Termination  Purchase  Price.  Upon
presentation  and surrender of the related  Certificates  by the related  Certificateholders,  the Trustee
shall distribute to such  Certificateholders  from amounts then on deposit in the Distribution  Account an
amount  determined  as  follows:  with  respect  to each  related  Certificate  (other  than the  Residual
Certificates and the Class XP Certificates),  the outstanding  Current Principal Amount, plus with respect
to each such  Certificate  (other than the related Residual  Certificates and the Class XP  Certificates),
one  month's  interest  thereon at the  applicable  Pass-Through  Rate;  and with  respect to the  related
Residual  Certificates and the related Class XP Certificates,  the percentage  interest  evidenced thereby
multiplied by the  difference,  if any,  between the above  described  repurchase  price and the aggregate
amount  to  be  distributed  to  the  Holders  of  the  Certificates  (other  than  the  related  Residual
Certificates  and the related Class XP  Certificates).  If the proceeds with respect to the Mortgage Loans
are not  sufficient  to pay all of the related  Certificates  in full  (other  than the  related  Residual
Certificates and the related Class XP  Certificates),  any such deficiency will be allocated first, to the
related Class B  Certificates,  in inverse order of their numerical  designation,  and then to the Class A
Certificates,  on a pro rata basis.  Upon  deposit of the required  repurchase  price and  following  such
final  Distribution  Date for the related  Certificates,  the Trustee shall release promptly (or cause the
Custodian to release) to Depositor  and/or its designee the Mortgage  Files for the  remaining  applicable
Mortgage  Loans,  and the  Accounts  with  respect  thereto  shall  terminate,  subject  to the  Trustee's
obligation to hold any amounts payable to the  Certificateholders  in trust without interest pending final
distributions  pursuant to Section  10.01(g).  Any other amounts  remaining in the Accounts will belong to
the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation
of all Mortgage  Loans or the  disposition  of all property  acquired  with respect to all Mortgage  Loans
under  Section  10.01(a)(ii) above,  the  Servicer  shall  deliver  to  the  Trustee  for  deposit  in the
Distribution   Account  all  distributable   amounts  remaining  in  the  Custodial   Account.   Upon  the
presentation  and  surrender  of  the  Certificates,   the  Trustee  shall  distribute  to  the  remaining
Certificateholders,  in accordance with their respective  interests,  all distributable  amounts remaining
in the Distribution  Account.  Upon deposit by the Servicer of such distributable  amounts,  and following
such final  Distribution  Date,  the Trustee shall  release  promptly to the Depositor or its designee the
Mortgage Files for the remaining  Mortgage Loans, and the Custodial  Account and the Distribution  Account
shall   terminate,   subject  to  the   Trustee's   obligation   to  hold  any  amounts   payable  to  the
Certificateholders  in trust  without  interest  pending  final  distributions  pursuant  to this  Section
10.01(f).

         (g)      If  not  all  of  the   Certificateholders   shall  surrender  their   Certificates  for
cancellation  within six months  after the time  specified  in the  above-mentioned  written  notice,  the
Trustee  shall  give a second  written  notice to the  remaining  Certificateholders  to  surrender  their
Certificates  for  cancellation and receive the final  distribution  with respect  thereto.  If within six
months after the second notice,  not all the Certificates  shall have been  surrendered for  cancellation,
the Trustee may take  appropriate  steps, or appoint any agent to take  appropriate  steps, to contact the
remaining  Certificateholders  concerning  surrender of their Certificates,  and the cost thereof shall be
paid out of the funds and other assets which remain subject to this Agreement.

         (h)      The designee of the  Depositor,  if it is not an affiliate  of the  Depositor,  shall be
deemed to represent that one of the following  will be true and correct:  (i) the exercise of the optional
termination  right set forth in Section  10.01  shall not result in a  non-exempt  prohibited  transaction
under  ERISA or  Section  4975 of the Code or (ii)  such  designee  is (A) not a party  in  interest  with
respect to any Plan and (B) is not a "benefit plan  investor"  (other than a plan  sponsored or maintained
by the Depositor or such designee,  as the case may be,  provided that no assets of such plan are invested
or deemed to be invested in the Certificates).  If the holder of the optional  termination right is unable
to exercise such option by reason of the preceding sentence, then the Depositor may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the  Depositor  to
repurchase  the Mortgage  Loans under Section  10.01(a)(i)  above is exercised  with respect to all of the
Mortgage  Loans,  the Trust Fund and each  2006-AR4  REMIC  shall be  terminated  in  accordance  with the
following  additional  requirements,  unless the  Trustee  has been  furnished  with an Opinion of Counsel
addressed to the Trustee and the  Certificate  Insurer  (which  opinion shall not be at the expense of the
Trustee or the  Certificate  Insurer)  to the  effect  that the  failure  of the Trust to comply  with the
requirements  of this  Section  10.02  will not (i)  result  in the  imposition  of  taxes on  "prohibited
transactions"  as defined in Section  860F of the Code on each  2006-AR4  REMIC or (ii) cause any 2006-AR4
REMIC to fail to qualify as a 2006-AR4 REMIC at any time that any Certificates are outstanding:

                  (i)      within 90 days prior to the final  Distribution  Date, at the written direction
of  Depositor,  the  Trustee,  as agent for the  respective  Tax  Matters  Persons,  shall adopt a plan of
complete liquidation of each 2006-AR4 REMIC in the case of a termination under Section  10.01(a)(i).  Such
plan,  which shall be provided to the Trustee by Depositor,  shall meet the  requirements  of a "qualified
liquidation" under Section 860F of the Code and any regulations thereunder.

                  (ii)     the  Depositor  shall  notify the  Trustee at the  commencement  of such 90-day
liquidation  period and, at or prior to the time of making of the final payment on the  Certificates,  the
Trustee  shall sell or otherwise  dispose of all of the  remaining  assets of the Trust Fund in accordance
with the terms hereof; and

                  (iii)    at or after the time of adoption of such a plan of complete  liquidation of any
2006-AR4  REMIC and at or prior to the final  Distribution  Date,  the Trustee  shall sell for cash all of
the  assets  of the  Trust to or at the  direction  of the  Depositor,  and  each  2006-AR4  REMIC,  shall
terminate at such time.

         (b)      By their acceptance of the Residual  Certificates,  the Holders thereof hereby (i) agree
to adopt such a plan of complete  liquidation of the related  2006-AR4  REMIC upon the written  request of
the  Depositor,  and to take such action in  connection  therewith as may be  reasonably  requested by the
Depositor and (ii) appoint the Depositor as their attorney-in-fact,  with full power of substitution,  for
purposes  of  adopting  such a plan  of  complete  liquidation.  The  Trustee  shall  adopt  such  plan of
liquidation  by filing the  appropriate  statement on the final tax return of each  2006-AR4  REMIC.  Upon
complete  liquidation  or final  distribution  of all of the assets of the Trust Fund,  the Trust Fund and
each 2006-AR4 REMIC shall terminate.


                                                ARTICLE XI

                                         Miscellaneous Provisions

         Section 11.01.    Intent of  Parties.  The  parties  intend  that each  2006-AR4  REMIC  shall be
treated as a REMIC for federal  income tax purposes and that the  provisions of this  Agreement  should be
construed in furtherance  of this intent.  Notwithstanding  any other express or implied  agreement to the
contrary,  the  Sponsor,  the  Servicer,  the  Trustee,  the  Depositor,  each  recipient  of the  related
Prospectus  Supplement  and,  by  its  acceptance  thereof,  each  holder  of a  Certificate,  agrees  and
acknowledges  that each party  hereto has agreed  that each of them and their  employees,  representatives
and other agents may disclose,  immediately upon  commencement of discussions,  to any and all persons the
tax treatment and tax structure of the Certificates and the 2006-AR4  REMICs,  the transactions  described
herein and all  materials of any kind  (including  opinions and other tax  analyses)  that are provided to
any of them relating to such tax treatment and tax structure  except where  confidentiality  is reasonably
necessary  to comply  with the  securities  laws of any  applicable  jurisdiction.  For  purposes  of this
paragraph,  the terms  "tax  treatment"  and "tax  structure"  have the  meanings  set  forth in  Treasury
Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment.

         (a)      This  Agreement  may be amended from time to time by the  Company,  the  Depositor,  the
Servicer and the Trustee,  without  notice to or the consent of any of the  Certificateholders  and,  with
respect to any  amendment  that  adversely  affects  the  interests  of any of the  Holders of the Insured
Certificates or the Certificate  Insurer,  with the prior written consent of the Certificate  Insurer,  to
(i) cure any  ambiguity,  (ii)  correct or  supplement  any  provisions  herein that may be  defective  or
inconsistent  with any other provisions  herein,  (iii) conform any provisions herein to the provisions in
the  Prospectus,  (iv) comply with any changes in the Code,  (v) to  revise or correct any  provisions  to
reflect the  obligations  of the parties to this  Agreement as they relate to  Regulation  AB or (iv) make
any other  provisions  with respect to matters or questions  arising under this Agreement  which shall not
be inconsistent  with the provisions of this Agreement;  provided,  however,  that with respect to clauses
(iv) and (vi) of this Section  11.02(a),  such action shall not, as evidenced by an Opinion of Independent
Counsel,  addressed  to the  Trustee,  adversely  affect in any  material  respect  the  interests  of any
Certificateholder;  provided,  further,  that  with  respect  to  clauses  (iv) and  (vi) of this  Section
11.02(a),  the Trustee may request an Opinion of  Independent  Counsel,  addressed to the Trustee (but not
at the expense of the Trustee),  to the effect that such  amendment will not cause any REMIC created under
this Agreement to fail to qualify as a REMIC at any time that any Certificate is outstanding.

         (b)      This Agreement may also be amended from time to time by the Company,  the Servicer,  the
Depositor and the Trustee,  with the consent of the Holders of the  Certificates  evidencing not less than
51% of the aggregate  outstanding  Certificate Principal Balance of the Certificates affected thereby (or,
of each  Class of  Certificates  evidencing  not less than 51% of the  aggregate  outstanding  Certificate
Principal  Balance of each Class affected  thereby,  if such amendment affects only such Class or Classes)
for the  purpose  of  adding  any  provisions  to or  changing  in any  manner or  eliminating  any of the
provisions  of this  Agreement  or of  modifying  in any  manner  the  rights  of the  Certificateholders;
provided,  however,  that no such  amendment  shall  (i) reduce  in any manner the amount of, or delay the
timing of,  payments  received on Mortgage Loans which are required to be  distributed on any  Certificate
without  the  consent  of the  Holder  of  such  Certificate,  (ii) reduce  the  aforesaid  percentage  of
Certificates  the Holders of which are required to consent to any such  amendment,  without the consent of
the Holders of all  Certificates  then  outstanding,  or (iii) cause any 2006-AR4 REMIC to fail to qualify
as a REMIC for federal income tax purposes,  as evidenced by an Opinion of Independent  Counsel  addressed
to  the  Trustee  which  shall  be  provided  to  the  Trustee  other  than  at  the  Trustee's   expense.
Notwithstanding  any other  provision  of this  Agreement,  for purposes of the giving or  withholding  of
consents  pursuant  to this  Section 11.02(b),  Certificates  registered  in the  name of or held  for the
benefit of the Depositor,  the Servicer or the Trustee or any Affiliate  thereof shall be entitled to vote
their Fractional Undivided Interests with respect to matters affecting such Certificates.

         (c)      Promptly  after the  execution of any such  amendment,  the Trustee shall furnish a copy
of such amendment or written  notification  of the substance of such  amendment to each  Certificateholder
and the Trustee,  and the Trustee shall provide a copy of such amendment or notice to the Rating  Agencies
and the Certificate Insurer.

         (d)      In the case of an amendment  under  Section  11.02(b)  above,  it shall not be necessary
for the  Certificateholders  to approve the  particular  form of such an  amendment.  Rather,  it shall be
sufficient  if the  Certificateholders  approve the  substance of the  amendment.  The manner of obtaining
such consents and of evidencing the  authorization of the execution  thereof by  Certificateholders  shall
be subject to such reasonable regulations as the Trustee may prescribe.

         (e)      Prior  to the  execution  of any  amendment  to this  Agreement,  the  Trustee  shall be
entitled  to receive  and rely upon an  Opinion  of Counsel  addressed  to the  Trustee  stating  that the
execution of such  amendment is  authorized  or  permitted by this  Agreement.  The Trustee may, but shall
not be  obligated  to,  enter into any such  amendment  which  affects  the  Trustee's  rights,  duties or
immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement is subject to recordation  in all  appropriate  public offices for real property  records in all
the  counties  or other  comparable  jurisdictions  in which any or all of the  Mortgaged  Properties  are
situated,  and in any other appropriate  public recording office or elsewhere.  The Depositor shall effect
such  recordation,  at the  expense of the Trust upon the request in writing of a  Certificateholder,  but
only if  such  direction  is  accompanied  by an  Opinion  of  Counsel  (provided  at the  expense  of the
Certificateholder  requesting  recordation)  to the effect  that such  recordation  would  materially  and
beneficially  affect the interests of the  Certificateholders  and the Certificate  Insurer or is required
by law.

         Section 11.04.    Limitation on Rights of Certificateholders.

         (a)      The death or incapacity of any  Certificateholder  shall not terminate this Agreement or
the Trust, nor entitle such  Certificateholder's  legal representatives or heirs to claim an accounting or
to take any action or  proceeding  in any court for a partition or winding up of the Trust,  nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of them.

         (b)      Except as expressly  provided in this Agreement,  no  Certificateholders  shall have any
right to vote or in any manner  otherwise  control  the  operation  and  management  of the Trust,  or the
obligations of the parties  hereto,  nor shall anything herein set forth, or contained in the terms of the
Certificates,  be  construed so as to establish  the  Certificateholders  from time to time as partners or
members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person
by reason of any action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No  Certificateholder  shall have any right by virtue of any provision of this Agreement
to  institute  any suit,  action or  proceeding  in equity or at law upon,  under or with  respect to this
Agreement  against the  Depositor,  the Trustee,  the Servicer or any successor to any such parties unless
(i) such  Certificateholder  previously  shall have given to the Trustee a written  notice of a continuing
default, as herein provided,  (ii) the Holders of Certificates  evidencing  Fractional Undivided Interests
aggregating  not less than 51% of the Trust Fund  shall  have made  written  request  upon the  Trustee to
institute such action,  suit or proceeding in its own name as Trustee  hereunder and shall have offered to
the Trustee such  reasonable  indemnity as it may require  against the costs and expenses and  liabilities
to be incurred therein or thereby,  and (iii) the  Trustee,  for 60 days after its receipt of such notice,
request and offer of  indemnity,  shall have  neglected or refused to institute  any such action,  suit or
proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision  of
this  Agreement  to  affect  the  rights of any  other  Certificateholders  or to obtain or seek to obtain
priority  or  preference  over any other  such  Certificateholder,  or to  enforce  any right  under  this
Agreement,  except in the manner  herein  provided  and for the equal,  ratable and common  benefit of all
Certificateholders.  For the protection and  enforcement  of the  provisions of this  Section 11.04,  each
and every  Certificateholder  and the Trustee  shall be entitled to such relief as can be given  either at
law or in equity.

         (e)      By  accepting  its Insured  Certificate,  each Holder of an Insured  Certificate  agrees
that, unless a Certificate  Insurer Default exists and is continuing,  the Certificate  Insurer shall have
the right to exercise all rights of the Holders of the Insured  Certificates  under this Agreement  (other
than the right to receive  distributions on the Insured  Certificates)  without any further consent of the
Holders of the Insured  Certificates and the Holders of the Insured  Certificates  shall exercise any such
rights only upon the written  consent of the Certificate  Insurer;  provided,  however,  each Holder of an
Insured  Certificate  and the  Certificate  Insurer will have the right to receive  statements and reports
hereunder.  Notwithstanding  the  foregoing,  the  Certificate  Insurer  shall have no power  without  the
consent of the Owner of each  Certificate  affected thereby to: (i) reduce in any manner the amount of, or
delay the timing of,  distributions  of principal or interest  required to be made hereunder or reduce the
Percentage  Interest of the Holders of the Insured  Certificates or the Pass-Through  Rate with respect to
any of the Insured  Certificates;  (ii) reduce the required  Fractional  Undivided  Interest  specified in
Section 11.02 which is required to amend this  Agreement;  (iii) create or permit the creation of any lien
against any part of the Trust Fund;  (iv) modify any  provision  in any way which would  permit an earlier
retirement of the Insured Certificates or (v) amend this sentence.

         (f)               The  Certificate  Insurer  is  an  intended  third-party  beneficiary  of  this
Agreement  with  respect  to  the  rights  of  the  Insured  Certificates.  Any  right  conferred  to  the
Certificate  Insurer shall be suspended after the occurrence and during the  continuation of a Certificate
Insurer Default.  During any period of suspension,  the Certificate  Insurer's rights hereunder shall vest
in the  Holders of the  Insured  Certificates  (to the extent  such  Holders  otherwise  have such  rights
hereunder).  At such time as the Current  Principal  Amount of the Insured  Certificates  has been reduced
to zero and the  Certificate  Insurer  has  been  reimbursed  for all  amounts  to  which  it is  entitled
hereunder pursuant to Section 6.01, the Certificate Insurer's rights hereunder shall terminate.

         Section 11.05.    Acts of Certificateholders.

         (a)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
provided by this  Agreement to be given or taken by  Certificateholders  may be embodied in and  evidenced
by one or more instruments of substantially  similar tenor signed by such  Certificateholders in person or
by an agent duly appointed in writing.  Except as herein otherwise expressly  provided,  such action shall
become  effective  when such  instrument  or  instruments  are  delivered to the Trustee and,  where it is
expressly  required,  to the  Depositor.  Proof  of  execution  of any  such  instrument  or of a  writing
appointing  any such agent shall be sufficient  for any purpose of this  Agreement and conclusive in favor
of the Trustee and the Depositor, if made in the manner provided in this Section 11.05.

         (b)      The fact and date of the  execution by any Person of any such  instrument or writing may
be proved by the  affidavit  of a witness of such  execution  or by a  certificate  of a notary  public or
other officer authorized by law to take  acknowledgments of deeds,  certifying that the individual signing
such  instrument  or writing  acknowledged  to him the  execution  thereof.  Where such  execution is by a
signer acting in a capacity  other than his or her  individual  capacity,  such  certificate  or affidavit
shall also  constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of
any such  instrument  or writing,  or the  authority of the  individual  executing  the same,  may also be
proved in any other manner which the Trustee deems sufficient.

         (c)      The  ownership  of  Certificates  (notwithstanding  any  notation of  ownership or other
writing  on  such  Certificates,  except  an  endorsement  in  accordance  with  Section 5.02  made  on  a
Certificate  presented in accordance with Section 5.04) shall be proved by the Certificate  Register,  and
none of the Trustee,  the Depositor,  the Servicer nor any successor to any such parties shall be affected
by any notice to the contrary.

         (d)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
of the holder of any  Certificate  shall bind every future holder of the same  Certificate  and the holder
of every Certificate  issued upon the registration of transfer or exchange thereof,  if applicable,  or in
lieu  thereof  with  respect  to  anything  done,  omitted  or  suffered  to be done by the  Trustee,  the
Depositor,  the Servicer or any successor to any such party in reliance  thereon,  whether or not notation
of such action is made upon such Certificates.

         (e)      In  determining  whether  the  Holders  of  the  requisite  percentage  of  Certificates
evidencing  Fractional  Undivided  Interests  have given any request,  demand,  authorization,  direction,
notice,  consent or waiver hereunder,  Certificates owned by the Trustee,  the Depositor,  the Servicer or
any Affiliate thereof shall be disregarded,  except as otherwise provided in  Section 11.02(b)  and except
that, in  determining  whether the Trustee  shall be protected in relying upon any such  request,  demand,
authorization,  direction,  notice,  consent or waiver,  only Certificates which a Responsible  Officer of
the Trustee  actually knows to be so owned shall be so disregarded.  Certificates  which have been pledged
in good faith to the Trustee,  the  Depositor,  the Servicer or any  Affiliate  thereof may be regarded as
outstanding  if the pledgor  establishes  to the  satisfaction  of the Trustee the pledgor's  right to act
with  respect  to such  Certificates  and  that  the  pledgor  is not an  Affiliate  of the  Trustee,  the
Depositor, or the Servicer, as the case may be.

         Section 11.06.    Governing  Law.  THIS  AGREEMENT  AND THE  CERTIFICATES  SHALL BE  CONSTRUED IN
ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER
THAN SECTION  5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW,  WHICH THE PARTIES  HERETO  EXPRESSLY RELY
UPON IN THE CHOICE OF SUCH LAW AS THE GOVERNING LAW  HEREUNDER) AND THE  OBLIGATIONS,  RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All demands and  notices  hereunder  shall be in writing and shall be
deemed given when  delivered at (including  delivery by facsimile)  or mailed by registered  mail,  return
receipt  requested,  postage  prepaid,  or by  recognized  overnight  courier,  to (i) in  the case of the
Depositor,  383  Madison  Avenue,  New  York,  New  York  10179,  Attention:   Vice   President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other
parties hereto in writing;  (ii) in the case of the Trustee,  at its Corporate Trust Office, or such other
address as may  hereafter be furnished to the other  parties  hereto in writing;  (iii) in the case of the
Company, 383 Madison Avenue, New York, New York 10179,  Attention:  Vice  President-Servicing,  telecopier
number:  (212)  272-5591,  or to such other  address as may  hereafter be  furnished to the other  parties
hereto in writing;  (iv) in the case of the  Servicer,  2780 Lake Vista  Drive,  Lewisville,  Texas 75067,
Attention:  Bear Stearns Mortgage  Funding  2006-AR4,  telecopier  number:  (214) 626-3751,  or such other
address as may  hereafter  be  furnished to the other  parties  hereto in writing;  (v) in the case of the
Rating  Agencies,  Moody's  Investors  Service,  Inc.,  99 Church  Street,  New York,  New York  10007 and
Standard & Poor's,  a division of The  McGraw-Hill  Companies,  Inc., 55 Water Street,  New York, New York
10041, (vi) in the case of the Certificate Insurer, Ambac Assurance  Corporation,  One State Street Plaza,
New York, New York 10004,  Attention:  Bear Stearns  2006-AR4  telecopier  number:  (212) 208-3547 or such
other address or telecopy  number as may be furnished to the other parties  hereto in writing.  Any notice
delivered to the  Depositor,  the Servicer or the Trustee  under this  Agreement  shall be effective  only
upon  receipt.  Any notice  required or permitted to be mailed to a  Certificateholder,  unless  otherwise
provided  herein,  shall  be  given  by  first-class  mail,  postage  prepaid,  at  the  address  of  such
Certificateholder  as shown in the Certificate  Register.  Any notice so mailed within the time prescribed
in this Agreement shall be conclusively  presumed to have been duly given when mailed,  whether or not the
Certificateholder receives such notice.

         Section 11.08.    Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or  terms of this  Agreement  shall be for any  reason  whatsoever  held  invalid,  then  such
covenants,  agreements,  provisions  or terms  shall be  deemed  severed  from  the  remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.

         Section 11.09.    Successors  and Assigns.  The  provisions  of this  Agreement  shall be binding
upon and inure to the benefit of the respective successors and assigns of the parties hereto.

         Section 11.10.    Article and  Section Headings.  The article and section headings herein are for
convenience of reference only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This Agreement may be executed in two or more  counterparts each
of which when so executed and delivered  shall be an original but all of which together  shall  constitute
one and the same instrument.

         Section 11.12.    Notice to Rating  Agencies.  The article and  section  headings  herein are for
convenience  of  reference  only,  and shall not  limited or  otherwise  affect the  meaning  hereof.  The
Trustee  shall  promptly  provide  notice to each Rating  Agency with respect to each of the  following of
which a Responsible Officer of the Trustee has actual knowledge:

         1.       Any material change or amendment to this Agreement;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The resignation or termination of the Servicer or the Trustee;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Custodial Account or the Distribution Account.

         Section 11.13.    Use of Subservicers and Subcontractors.

         (a)      The Servicer  shall not hire or otherwise  utilize the  services of any  Subservicer  to
fulfill any of the  obligations  of the  Servicer as servicer  under this  Agreement  unless the  Servicer
complies with the  provisions of paragraph (b) of this Section.  The Servicer  shall not hire or otherwise
utilize the  services of any  Subcontractor,  and shall not permit any  Subservicer  to hire or  otherwise
utilize the services of any  Subcontractor,  to fulfill any of the obligations of the Servicer as servicer
under this Agreement unless the Servicer complies with the provisions of paragraph (d) of this Section.

         (b)      The Servicer shall cause any  Subservicer  used by the Servicer (or by any  Subservicer)
for the benefit of the  Depositor to comply with the  provisions  of this Section and with  Sections  3.16
and 3.17 of this  Agreement to the same extent as if such  Subservicer  were the  Depositor.  The Servicer
shall be  responsible  for  obtaining  from each  Subservicer  and  delivering to the Depositor any Annual
Statement  of  Compliance  required  to be  delivered  by such  Subservicer  under  Section  3.16(a),  any
Assessment  of  Compliance  and  Attestation  Report  required to be delivered by such  Subservicer  under
Section  3.17 and any Annual  Certification  required  under  Section  3.16(b) as and when  required to be
delivered.

         (c)      The Servicer  shall  promptly upon request  provide to the Depositor (or any designee of
the Depositor,  such as an  administrator)  a written  description (in form and substance  satisfactory to
the  Depositor)  of  the  role  and  function  of  each  Subcontractor  utilized  by the  Servicer  or any
Subservicer,  specifying  (i) the  identity  of each  such  Subcontractor,  (ii)  which  (if  any) of such
Subcontractors  are  "participating  in the  servicing  function"  within  the  meaning  of  Item  1122 of
Regulation  AB, and (iii) which  elements of the Servicing  Criteria will be addressed in  assessments  of
compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any  Subcontractor  determined to be "participating
in the  servicing  function"  within the meaning of Item 1122 of Regulation  AB, the Servicer  shall cause
any such  Subcontractor  used by the Servicer (or by any  Subservicer) for the benefit of the Depositor to
comply  with  the  provisions  of  Sections  3.01  of  this  Agreement  to  the  same  extent  as if  such
Subcontractor  were the Servicer.  The Servicer shall be responsible for obtaining from each Subcontractor
and  delivering  to  the  Depositor  any  Assessment  of  Compliance  and  Attestation  Report  and  other
certificates  required to be delivered by such Subservicer and such  Subcontractor  under Section 3.17, in
each case as and when required to be delivered.



                                           [Signatures Follow]







         IN WITNESS WHEREOF,  the Depositor,  the Trustee,  the Servicer and the Trustee have caused their
names to be signed hereto by their  respective  officers  thereunto duly authorized as of the day and year
first above written.


                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II
                                                              INC., as Depositor


                                                              By:  /s/ Baron Silverstein
                                                              Name:  Baron Silverstein
                                                                  Title: Senior Managing Director



                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION, as
                                                              Trustee


                                                              By: /s/ Stacey M. Taylor
                                                                  Name: Stacey M. Taylor
                                                                  Title:  Vice President

                                                              EMC MORTGAGE CORPORATION, as Servicer and
                                                              Company


                                                              By:  /s/ William Glasgow, Jr.

                                                                  Name:  William Glasgow, Jr.
                                                                  Title:  Executive Vice President


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By: /s/ Debbie Pratt
     Name: Debbie Pratt
     Title: Senior Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF NEW YORK                          )

         On the 30th day of November,  2006 before me, a notary  public in and for said State,  personally
appeared Baron  Silverstein,  known to me to be a Senior  Managing  Director of Structured  Asset Mortgage
Investments II Inc., the corporation that executed the within  instrument,  and also known to me to be the
person  who  executed  it on behalf of said  corporation,  and  acknowledged  to me that such  corporation
executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                              /s/ Michelle Sterling
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                            )
                                             ) ss.:
COUNTY OF HOWARD                             )


         On the 30th day of November,  2006 before me, a notary  public in and for said State,  personally
appeared  Stacey  Taylor,  known to me to be a Vice President of Wells Fargo Bank,  National  Association,
the entity that executed the within  instrument,  and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                              /s/ Graham M. Oglesby
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                              )
                                            ) ss.:
COUNTY OF DALLAS                            )

         On the 30th day of  November  2006 before me, a notary  public in and for said State,  personally
appeared  Debbie  Pratt,  known  to me to be  Senior  Vice  President  of EMC  Mortgage  Corporation,  the
corporation  that  executed the within  instrument,  and also known to me to be the person who executed it
on  behalf  of said  corporation,  and  acknowledged  to me that  such  corporation  executed  the  within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                              /s/ Alfie D. Kearney
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                            )
                                          ) ss.:
COUNTY OF DALLAS                          )

         On the 30th day of November,  2006 before me, a notary  public in and for said State,  personally
appeared  William  Glasgow,  Jr., known to me to be Executive Vice President of EMC Mortgage  Corporation,
the corporation  that executed the within  instrument,  and also known to me to be the person who executed
it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed  the  within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                              /s/ Alfie D. Kearney
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------






                                                                                               EXHIBIT A-1

                                       FORM OF CLASS A CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST  COMPANY TO THE TRUSTEE OR ITS AGENT FOR  REGISTRATION  OF  TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED  IS  REGISTERED  IN THE  NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,  ANY
TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR  OTHERWISE  BY OR TO ANY PERSON IS  WRONGFUL  SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No. 1                                          Variable Pass-Through Rate

Class A-[1][2]
[Super][Senior][Support]

                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
November 1, 2006                                           $___________

First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
December 26, 2006                                          of the Cut-off Date: $____________

Servicer:                                                  CUSIP: _____________
EMC Mortgage Corporation

Assumed Final Distribution Date:
[December 26, 2036] [December 28, 2037]

                               BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR4
                                    MORTGAGE PASS-THROUGH CERTIFICATE
                                             SERIES 2006-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         A-[1][2]  Certificates  with respect to a Trust Fund  consisting  primarily of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to  four-family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate  in a trust (the "Trust Fund")  primarily  consisting  of the Mortgage  Loans sold by SAMI II.
The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of
the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the  Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  EMC
and Wells  Fargo Bank,  National  Association,  as trustee  (the  "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business  Day  immediately  preceding  the related  Distribution  Date so long as
such  Certificate  remains in book-entry form (and  otherwise,  the close of business on the last Business
Day of the month  immediately  preceding  the month of such  Distribution  Date),  an amount  equal to the
product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,
if any) required to be distributed to the Holders of Certificates  of the same Class as this  Certificate.
The Assumed Final  Distribution  Date is the Distribution Date in the month following the latest scheduled
maturity  date of any  Mortgage  Loan and is not  likely  to be the date on which  the  Current  Principal
Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: November 30, 2006                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the  Class  A-[1][2]  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-2

                                                [RESERVED]














--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-3

                                       FORM OF CLASS B CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A  CERTIFICATES  AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  [UNLESS  THIS  CERTIFICATE  IS  PRESENTED  BY  AN  AUTHORIZED   REPRESENTATIVE   OF  THE
DEPOSITORY  TRUST COMPANY TO THE TRUSTEE OR ITS AGENT FOR  REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,
AND ANY  CERTIFICATE  ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN
AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,  ANY
TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR  OTHERWISE  BY OR TO ANY PERSON IS  WRONGFUL  SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

         EACH BENEFICIAL OWNER OF A CLASS  B-[1][2][3][4][5]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE
DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR  INTEREST
THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND
MOODY'S,  (II)  IT IS NOT A PLAN  OR  INVESTING  WITH  "PLAN  ASSETS"?  OF ANY  PLAN,  (III)  (1) IT IS AN
INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE OR INTEREST  THEREIN
IS AN  "INSURANCE  COMPANY  GENERAL  ACCOUNT,"  AS SUCH TERM IS DEFINED IN  PROHIBITED  TRANSACTION  CLASS
EXEMPTION ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.





Certificate No. 1                                          Variable Pass-Through Rate

Class B-[1][2][3][4][5]
Subordinate

                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
November 1, 2006                                           $______________

First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
December 26, 2006                                          of the Cut-off Date:     $_____________

Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation

Assumed Final Distribution Date:
December 26, 2036

                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         B-[1][2][3][4][5]  Certificates  with respect to a Trust Fund consisting  primarily of a
         pool of  adjustable  interest  rate  mortgage  loans  secured by first  liens on one- to
         four-family  residential  properties (the "Mortgage Loans") and sold by Structured Asset
         Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that [Cede & Co.][Bear,  Stearns  Securities  Corp.] is the  registered
owner of the  Fractional  Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of
Certificates of the same Class as this Certificate in a trust (the "Trust Fund")  primarily  consisting of
the Mortgage  Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to
SAMI II.  EMC will act as  servicer  of the  Mortgage  Loans (the  "Servicer,"  which  term  includes  any
successors  thereto under the  Agreement  referred to below).  The Trust Fund was created  pursuant to the
Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),  among
SAMI II, as depositor (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the
Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions  and conditions of
the  Agreement,  to which  Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof
assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business  Day  immediately  preceding  the related  Distribution  Date so long as
such  Certificate  remains in book-entry form (and  otherwise,  the close of business on the last Business
Day of the month  immediately  preceding  the month of such  Distribution  Date),  an amount  equal to the
product of the Fractional  Undivided  Interest evidenced by this Certificate and the amount required to be
distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final
Distribution  Date is the Distribution  Date in the month following the latest scheduled  maturity date of
any  Mortgage  Loan and is not likely to be the date on which the Current  Principal  Amount of this Class
of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  Each beneficial owner of a Class  B-[1][2][3][4][5]  Certificate or any interest therein
shall be deemed to have  represented,  by virtue of its  acquisition  or  holding of that  Certificate  or
interest  therein,  that either (i) such  Certificate is rated at least "BBB-" or its equivalent by Fitch,
S&P and Moody's,  (ii) it is not a Plan or  investing  with "plan  assets" of any Plan,  (iii)(1) it is an
insurance  company,  (2) the source of funds used to acquire or hold the  Certificate or interest  therein
is an  "insurance  company  general  account,"  as such term is defined in  Prohibited  Transaction  Class
Exemption ("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: November 30, 2006                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class   B-[1][2][3][4][5]   Certificates   referred  to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory





                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-4

                                      FORM OF CLASS B-IO CERTIFICATE


                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES  AND
THE CLASS B CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND ON WHICH
IT MAY RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE
UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION
406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  OR SECTION 4975 OF THE CODE AND
WILL NOT  SUBJECT THE TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN  ADDITION TO THOSE  UNDERTAKEN  IN THE
AGREEMENT.





Certificate No. 1

Class B-IO Subordinate

                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
November 1, 2006                                           $_____________

                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
December 26, 2006                                          $______________

Servicer:
EMC Mortgage Corporation

Assumed Final Distribution Date:                           CUSIP: ____________
December 26, 2036

                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         B-IO  Certificates  with  respect  to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to  four-family
         residential properties and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer,  the Trustee or any of their  affiliates  will have any  obligation  with respect to any
certificate or other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II. EMC will act as servicer of the  Mortgage  Loans (the  "Servicer,"  which
term includes any successors  thereto under the Agreement  referred to below).  The Trust Fund was created
pursuant  to the  Pooling and  Servicing  Agreement  dated as of the  Cut-off  Date  specified  above (the
"Agreement"),  among SAMI II, as depositor (the "Seller"), EMC and Wells Fargo Bank, National Association,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

                  Interest  on  this  Certificate  will  accrue  during  the  calendar  month  immediately
preceding such  Distribution  Date (as  hereinafter  defined) on the Notional Amount hereof at a per annum
rate equal to the  Pass-Through  Rate as set forth in the  Agreement.  The Securities  Administrator  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,  the  immediately
following  Business  Day  (each,  a  "Distribution  Date"),  commencing  on the  first  Distribution  Date
specified  above,  to the Person in whose name this  Certificate is registered at the close of business on
the last Business Day of the month immediately  preceding the month of the related  Distribution  Date, an
amount equal to the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the
amount of interest  required to be  distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed Final  Distribution  Date is the  Distribution  Date in the month  following the
latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The Class  [I][II]-B-IO  Certificates have no Current Principal Amount. The Initial Notional
Amount of this Certificate is set forth above.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the  Seller,  the  Trustee  or the  Servicer  in their  respective  capacities  as such),
together with copies of the written  certification(s) of the Holder of the Certificate  desiring to effect
the transfer  and/or such  Holder's  prospective  transferee  upon which such Opinion of Counsel is based.
None of the Seller,  the Securities  Administrator  or the Trustee is obligated to register or qualify the
Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities law or to
take any action not otherwise  required  under the  Agreement to permit the transfer of such  Certificates
without  registration  or  qualification.  Any Holder  desiring to effect a transfer  of this  Certificate
shall be required to indemnify the Trustee,  the Seller and the Servicer  against any  liability  that may
result if the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No  transfer  of this  Class  B-IO  Certificate  will be made  unless  the  Trustee  has
received  either (i) opinion of counsel for the  benefit of the  Trustee and the  Servicer  and which they
may rely which is satisfactory to the Trustee that the purchase of this  certificate is permissible  under
local law, will not constitute or result in a non-exempt  prohibited  transaction under Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the Trustee nor the  Servicer is liable
to the  Certificateholders  for any amount  payable under this  Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  is  registrable  with the Trustee upon  surrender of this  Certificate  for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement or be valid for any purpose.




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: November 30, 2006                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  B-IO  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed


                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-5

                                       FORM OF CLASS R CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES  A  TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE  TRUSTEE  THAT  (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.



Certificate No. 1                                          Percentage Interest: 100%

Class R

                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
November 1, 2006                                           $_______

                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
December 26, 2006                                          $_______

Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation

Assumed Final Distribution Date:
December 26, 2036

                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of
         adjustable  interest rate mortgage  loans secured by first liens on one- to four- family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the "Seller"),  EMC and Wells Fargo Bank, National Association,  as trustee (the "Trustee"), a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Each  Holder  of this  Certificate  will be  deemed  to have  agreed  to be bound by the
restrictions  set forth in the  Agreement  to the effect that (i) each  person  holding or  acquiring  any
ownership  interest in this  Certificate must be a United States Person and a Permitted  Transferee,  (ii)
the transfer of any ownership  interest in this  Certificate  will be conditioned upon the delivery to the
Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and
Permitted  Transferee,  (iii) any  attempted  or  purported  transfer  of any  ownership  interest in this
Certificate  in violation of such  restrictions  will be absolutely  null and void and will vest no rights
in the  purported  transferee,  and (iv) if any person other than a United  States  Person and a Permitted
Transferee  acquires any ownership  interest in this Certificate in violation of such  restrictions,  then
the  Seller  will  have the  right,  in its sole  discretion  and  without  notice  to the  Holder of this
Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may be the
Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a "Distribution  Date"),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of  business  on the last  Business  Day of the  month  immediately  preceding  the month of the
related  Distribution Date, an amount equal to the product of the Fractional  Undivided Interest evidenced
by this  Certificate  and the amount required to be distributed to the Holders of Certificates of the same
Class as this  Certificate.  The Assumed Final  Distribution  Date is the  Distribution  Date in the month
following  the latest  scheduled  maturity  date of any Mortgage  Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by Trustee of the pendency of such  distribution  and only upon  presentation  and surrender of
this  Certificate  at the office or agency  appointed  by the Trustee for that purpose and  designated  in
such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies
of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder's  prospective  transferee upon which such Opinion of Counsel is based. Neither the Seller nor
the Trustee is  obligated  to register or qualify the Class of  Certificates  specified on the face hereof
under the 1933 Act or any other  securities  law or to take any action not  otherwise  required  under the
Agreement to permit the transfer of such Certificates  without  registration or qualification.  Any Holder
desiring to effect a transfer of this  Certificate  shall be  required  to  indemnify  the Trustee and the
Seller  against  any  liability  that  may  result  if the  transfer  is not so  exempt  or is not made in
accordance with such federal and state laws.

                  No transfer  of this Class R  Certificate  will be made unless the Trustee has  received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely
which is  satisfactory  to the Trustee that the purchase of this  certificate is  permissible  under local
law,  will not  constitute  or result in a  non-exempt  prohibited  transaction  under  Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: November 30, 2006                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  Above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-6

                                      FORM OF CLASS R-X CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES  A  TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE  TRUSTEE  THAT  (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.



Certificate No. 1                                          Percentage Interest: 100%

Class R-X

                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
November 1, 2006                                           $_______

                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
December 26, 2006                                          $_______

Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation

Assumed Final Distribution Date:
December 26, 2036

                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R-X  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to  four-family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Servicer or the Trustee  referred to below or any of their  affiliates or any other  person.  Neither this
Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by
SAMI II, the  Servicer or the Trustee or any of their  affiliates  or any other  person.  None of SAMI II,
the  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the "Seller"),  EMC and Wells Fargo Bank, National Association,  as trustee (the "Trustee"), a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Each  Holder  of this  Certificate  will be  deemed  to have  agreed  to be bound by the
restrictions  set forth in the  Agreement  to the effect that (i) each  person  holding or  acquiring  any
ownership  interest in this  Certificate must be a United States Person and a Permitted  Transferee,  (ii)
the transfer of any ownership  interest in this  Certificate  will be conditioned upon the delivery to the
Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and
Permitted  Transferee,  (iii) any  attempted  or  purported  transfer  of any  ownership  interest in this
Certificate  in violation of such  restrictions  will be absolutely  null and void and will vest no rights
in the  purported  transferee,  and (iv) if any person other than a United  States  Person and a Permitted
Transferee  acquires any ownership  interest in this Certificate in violation of such  restrictions,  then
the  Seller  will  have the  right,  in its sole  discretion  and  without  notice  to the  Holder of this
Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may be the
Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a "Distribution  Date"),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of  business  on the last  Business  Day of the  month  immediately  preceding  the month of the
related  Distribution Date, an amount equal to the product of the Fractional  Undivided Interest evidenced
by this  Certificate  and the amount required to be distributed to the Holders of Certificates of the same
Class as this  Certificate.  The Assumed Final  Distribution  Date is the  Distribution  Date in the month
following  the latest  scheduled  maturity  date of any Mortgage  Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by Trustee of the pendency of such  distribution  and only upon  presentation  and surrender of
this  Certificate  at the office or agency  appointed  by the Trustee for that purpose and  designated  in
such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies
of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder's  prospective  transferee upon which such Opinion of Counsel is based. Neither the Seller nor
the Trustee is  obligated  to register or qualify the Class of  Certificates  specified on the face hereof
under the 1933 Act or any other  securities  law or to take any action not  otherwise  required  under the
Agreement to permit the transfer of such Certificates  without  registration or qualification.  Any Holder
desiring to effect a transfer of this  Certificate  shall be  required  to  indemnify  the Trustee and the
Seller  against  any  liability  that  may  result  if the  transfer  is not so  exempt  or is not made in
accordance with such federal and state laws.

                  No transfer of this Class R-X  Certificate  will be made unless the Trustee has received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely
which is  satisfactory  to the Trustee that the purchase of this  certificate is  permissible  under local
law,  will not  constitute  or result in a  non-exempt  prohibited  transaction  under  Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: November 30, 2006                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  R-X  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-7

                                                [RESERVED]













--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-8

                                       FORM OF CLASS XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.




                                                           Aggregate Initial Current Notional Amount of the Class
Certificate No. 1                                          XP Certificates as of the Cut-off Date:
                                                           $__________

Class XP Certificate

Date of Pooling and Servicing Agreement                    Percentage Interest of this Certificate:
and Cut-off Date:                                          100%
November 1, 2006

First Distribution Date:
December 26, 2006

Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation

Assumed Final Distribution Date:
December 26, 2036

                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR4
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2006-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         XP  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool  of
         adjustable  interest rate mortgage  loans secured by first liens on one- to four- family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Servicer or the Trustee  referred to below or any of their  affiliates or any other  person.  Neither this
Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by
SAMI II, the  Servicer or the Trustee or any of their  affiliates  or any other  person.  None of SAMI II,
the  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),  EMC and Wells Fargo,  National  Association,  as trustee (the  "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a "Distribution  Date"),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of  business  on the last  Business  Day of the  month  immediately  preceding  the month of the
related  Distribution Date, an amount equal to the product of the Fractional  Undivided Interest evidenced
by this  Certificate  and the amount required to be distributed to the Holders of Certificates of the same
Class as this Certificate.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the  Seller,  the  Trustee  or the  Servicer  in their  respective  capacities  as such),
together with copies of the written  certification(s) of the Holder of the Certificate  desiring to effect
the transfer  and/or such  Holder's  prospective  transferee  upon which such Opinion of Counsel is based.
None of the  Seller or the  Trustee  is  obligated  to  register  or  qualify  the  Class of  Certificates
specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any action not
otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration
or  qualification.  Any Holder  desiring  to effect a transfer  of this  Certificate  shall be required to
indemnify the Trustee,  the Seller and the Servicer  against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class XP  Certificate  will be made unless the Trustee has  received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely
which is  satisfactory  to the Trustee that the purchase of this  certificate is  permissible  under local
law,  will not  constitute  or result in a  non-exempt  prohibited  transaction  under  Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the  earlier of (i) the later of the  mailing  of the final  payment or
other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust
Fund or the  disposition of all property  acquired upon  foreclosure or deed in lieu of foreclosure of any
Mortgage  Loan,  or (ii) the optional  repurchase  by the party named in the Agreement of all the Mortgage
Loans and all related REO Property  remaining in the Trust in accordance  with the terms of the Agreement.
Such optional  repurchase  may be made only if (i) the Stated  Principal  Balance of the Mortgage Loans in
a Loan  Group at the time of any such  repurchase  is less than 10% of the  Cut-off  Date  Balance of such
Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: November 30, 2006                             WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class XP Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------





                                                                                                       EXHIBIT B

                                                 MORTGAGE LOAN SCHEDULE



LOAN_SEQ           DEAL_INFO                                    CURRENT_BALANCE              PAYMENT          STATED_ORIGINAL_TERM
____________________________________________________________________________________________________________________________________
16611603           GR5. 1YRHARD/2YRSOFT                         399986.08                    1788.08          360
16359531           GR4. 1YRHARD/1YRSOFT                         387747.79                    1844.05          360
16419779           GR5. 1YRHARD/2YRSOFT                         400000                       1583.34          360
16419798           GR4. 1YRHARD/1YRSOFT                         348869.99                    1413.76          360
16419821           GR4. 1YRHARD/1YRSOFT                         251627.5                     1019.69          360
16419838           GR3. 1YRHARD                                 288719.99                    1350.01          360
16419866           GR3. 1YRHARD                                 285712.49                    1157.82          360
16419879           GR5. 1YRHARD/2YRSOFT                         187600                       801.21           360
16400134           GR3. 1YRHARD                                 296479.76                    1167.71          360
16540023           GR3. 1YRHARD                                 339120                       1518.98          360
16394551           GR5. 1YRHARD/2YRSOFT                         406039.41                    1472.92          360
16543509           GR5. 1YRHARD/2YRSOFT                         296740                       1140.83          360
16545858           GR1. NOPP                                    581449.99                    2295.84          360
16548392           GR3. 1YRHARD                                 497240                       2015             360
16548421           GR5. 1YRHARD/2YRSOFT                         288993.79                    1121.95          360
16567196           GR3. 1YRHARD                                 224559.99                    770.01           360
16567279           GR3. 1YRHARD                                 621549.99                    2970.84          360
16568545           GR5. 1YRHARD/2YRSOFT                         421049.99                    1575.01          360
16568548           GR1. NOPP                                    255440                       1223.99          360
16568470           GR5. 1YRHARD/2YRSOFT                         508468                       2007.67          360
16568613           GR3. 1YRHARD                                 284709.99                    1094.59          360
16568683           GR5. 1YRHARD/2YRSOFT                         368117.99                    1415.26          360
16569740           GR5. 1YRHARD/2YRSOFT                         332830                       1314.17          360
16569767           GR5. 1YRHARD/2YRSOFT                         707465.23                    2859.73          360
16571443           GR5. 1YRHARD/2YRSOFT                         388000                       1576.26          360
16574612           GR5. 1YRHARD/2YRSOFT                         185600                       754.01           360
16590792           GR2. SOFTPP/OTHER                            190073.99                    770.26           360
16590800           GR5. 1YRHARD/2YRSOFT                         558993.99                    2788.01          360
16574720           GR5. 1YRHARD/2YRSOFT                         455920                       1757.2           360
16585329           GR5. 1YRHARD/2YRSOFT                         168419.99                    682.51           360
16585346           GR5. 1YRHARD/2YRSOFT                         605510                       2516.67          360
16585353           GR5. 1YRHARD/2YRSOFT                         457138.99                    1947.5           360
16594390           GR3. 1YRHARD                                 384000                       1600.01          360
16594423           GR1. NOPP                                    184000                       613.34           360
16594440           GR5. 1YRHARD/2YRSOFT                         148800                       558.01           360
16595890           GR1. NOPP                                    678492                       2679             360
16596005           GR5. 1YRHARD/2YRSOFT                         585460                       2494.17          360
16595916           GR5. 1YRHARD/2YRSOFT                         309239.05                    1411.67          360
16596083           GR5. 1YRHARD/2YRSOFT                         213664.85                    622.71           360
16595904           GR1. NOPP                                    208520                       888.33           360
16597006           GR5. 1YRHARD/2YRSOFT                         363600                       1325.63          360
16597070           GR5. 1YRHARD/2YRSOFT                         260000                       1056.26          360
16596928           GR1. NOPP                                    199497.5                     621.88           360
16597105           GR5. 1YRHARD/2YRSOFT                         283106                       1529.67          360
16599198           GR5. 1YRHARD/2YRSOFT                         2005000                      6666.67          360
16599131           GR5. 1YRHARD/2YRSOFT                         440298                       2058.75          360
16599286           GR1. NOPP                                    204000                       828.76           360
16599292           GR5. 1YRHARD/2YRSOFT                         454733.99                    1606.51          360
16599145           GR3. 1YRHARD                                 545360                       2210             360
16600671           GR5. 1YRHARD/2YRSOFT                         228000                       831.25           360
16600700           GR3. 1YRHARD                                 341000.37                    1204.7           360
16600595           GR5. 1YRHARD/2YRSOFT                         360900                       1462.5           360
16601721           GR3. 1YRHARD                                 292000                       1247.09          360
16601668           GR5. 1YRHARD/2YRSOFT                         228570                       926.25           360
16601733           GR3. 1YRHARD                                 234985.99                    952.26           360
16601768           GR3. 1YRHARD                                 501249.99                    2031.26          360
16601795           GR4. 1YRHARD/1YRSOFT                         465360.5                     2079.23          360
16603629           GR5. 1YRHARD/2YRSOFT                         315787.49                    1082.82          360
16603632           GR5. 1YRHARD/2YRSOFT                         421200                       1711.13          360
16603634           GR3. 1YRHARD                                 183658                       667.92           360
16603643           GR1. NOPP                                    501249.99                    2187.51          360
16603582           GR5. 1YRHARD/2YRSOFT                         352478.99                    1355.13          360
16603756           GR1. NOPP                                    489219.99                    1880.84          360
16603767           GR1. NOPP                                    560598                       2213.5           360
16603604           GR5. 1YRHARD/2YRSOFT                         402098.74                    1796.58          360
16605485           GR5. 1YRHARD/2YRSOFT                         501249.99                    2083.34          360
16605499           GR1. NOPP                                    618843.25                    2314.88          360
16605516           GR3. 1YRHARD                                 318043.12                    1288.83          360
16605407           GR4. 1YRHARD/1YRSOFT                         398201.02                    1406.78          360
16605416           GR5. 1YRHARD/2YRSOFT                         918290                       3721.25          360
16605418           GR1. NOPP                                    625560                       2860             360
16605430           GR3. 1YRHARD                                 476989.5                     2230.31          360
16605431           GR5. 1YRHARD/2YRSOFT                         327950                       1468.94          360
16605450           GR1. NOPP                                    258644.99                    940.63           360
16605581           GR2. SOFTPP/OTHER                            169221.99                    685.76           360
16609360           GR3. 1YRHARD                                 414633.99                    1464.84          360
16609368           GR5. 1YRHARD/2YRSOFT                         228000                       926.26           360
16609378           GR5. 1YRHARD/2YRSOFT                         310775                       1291.67          360
16609416           GR2. SOFTPP/OTHER                            164409.99                    666.26           360
16609288           GR5. 1YRHARD/2YRSOFT                         640798                       2663.33          360
16609293           GR5. 1YRHARD/2YRSOFT                         368920                       1418.33          360
16609428           GR3. 1YRHARD                                 456338                       1612.17          360
16609456           GR5. 1YRHARD/2YRSOFT                         203858.37                    635.47           360
16609460           GR5. 1YRHARD/2YRSOFT                         489219.99                    2135.01          360
16609325           GR5. 1YRHARD/2YRSOFT                         368920                       1686.67          360
16610929           GR3. 1YRHARD                                 397110.3                     1609.24          360
16611021           GR3. 1YRHARD                                 328000                       1298.34          360
16611038           GR5. 1YRHARD/2YRSOFT                         104000                       498.34           360
16611076           GR3. 1YRHARD                                 721799.99                    2700.01          360
16610955           GR5. 1YRHARD/2YRSOFT                         352880                       1283.33          360
16611078           GR1. NOPP                                    335000                       1291.15          360
16610958           GR5. 1YRHARD/2YRSOFT                         461150                       1868.75          360
16610962           GR5. 1YRHARD/2YRSOFT                         478794                       2089.51          360
16611097           GR5. 1YRHARD/2YRSOFT                         170800                       658.3            360
16611101           GR1. NOPP                                    391404                       1671.63          360
16611115           GR1. NOPP                                    275000                       830.73           360
16611175           GR5. 1YRHARD/2YRSOFT                         275720.3                     1063.45          360
16612449           GR5. 1YRHARD/2YRSOFT                         532929                       2159.63          360
16612452           GR5. 1YRHARD/2YRSOFT                         568000                       2130.01          360
16612397           GR5. 1YRHARD/2YRSOFT                         221103.78                    962.5            360
16612496           GR1. NOPP                                    385776                       1245.74          360
16612512           GR1. NOPP                                    180800                       678.01           360
16612516           GR3. 1YRHARD                                 206000                       815.42           360
16612517           GR5. 1YRHARD/2YRSOFT                         563003.99                    2281.51          360
16612591           GR5. 1YRHARD/2YRSOFT                         796000                       3399.59          360
16612605           GR5. 1YRHARD/2YRSOFT                         424000                       1722.51          360
16615778           GR5. 1YRHARD/2YRSOFT                         453130                       2071.67          360
16615849           GR3. 1YRHARD                                 452000                       1836.26          360
16615851           GR3. 1YRHARD                                 400000                       1791.67          360
16615718           GR3. 1YRHARD                                 321401.5                     1269.04          360
16615870           GR1. NOPP                                    197600                       885.09           360
16615877           GR3. 1YRHARD                                 225000                       773.44           360
16615918           GR5. 1YRHARD/2YRSOFT                         255838                       1089.92          360
16615739           GR5. 1YRHARD/2YRSOFT                         319200                       1396.5           360
16628499           GR5. 1YRHARD/2YRSOFT                         377120                       1453.49          360
16628501           GR5. 1YRHARD/2YRSOFT                         146000                       623.55           360
16628512           GR5. 1YRHARD/2YRSOFT                         372929.99                    1433.76          360
16628418           GR5. 1YRHARD/2YRSOFT                         613530                       2805             360
16628533           GR2. SOFTPP/OTHER                            133332.5                     623.44           360
16628545           GR5. 1YRHARD/2YRSOFT                         325500                       1186.72          360
16628552           GR5. 1YRHARD/2YRSOFT                         284709.99                    1065.01          360
16628553           GR3. 1YRHARD                                 292679.87                    1003.58          360
16628555           GR1. NOPP                                    236000                       934.17           360
16628451           GR5. 1YRHARD/2YRSOFT                         553380                       2185             360
16628587           GR3. 1YRHARD                                 197760                       968.2            360
16628596           GR5. 1YRHARD/2YRSOFT                         192800                       622.59           360
16628626           GR3. 1YRHARD                                 769919.99                    3360.01          360
16628631           GR5. 1YRHARD/2YRSOFT                         613381                       2491.87          360
16628467           GR4. 1YRHARD/1YRSOFT                         883603.32                    3948.12          360
16628637           GR3. 1YRHARD                                 412177.87                    1884.44          360
16628646           GR1. NOPP                                    364000                       1289.17          360
16628648           GR5. 1YRHARD/2YRSOFT                         533329.99                    1939.59          360
16631156           GR5. 1YRHARD/2YRSOFT                         650000                       2437.51          360
16631189           GR3. 1YRHARD                                 312000                       1267.51          360
16631222           GR5. 1YRHARD/2YRSOFT                         372000                       1511.26          360
16631245           GR3. 1YRHARD                                 140640                       571.36           360
16631250           GR3. 1YRHARD                                 198093.99                    761.59           360
16631256           GR1. NOPP                                    320800                       1366.67          360
16631258           GR2. SOFTPP/OTHER                            215336.99                    827.88           360
16631267           GR5. 1YRHARD/2YRSOFT                         234585                       950.63           360
16630968           GR5. 1YRHARD/2YRSOFT                         376940                       1684.17          360
16631285           GR3. 1YRHARD                                 409020                       1742.5           360
16633978           GR3. 1YRHARD                                 275837.87                    1089.14          360
16633987           GR5. 1YRHARD/2YRSOFT                         272278.99                    1075.09          360
16633993           GR1. NOPP                                    250000                       1015.63          360
16633997           GR2. SOFTPP/OTHER                            1002499.99                   4062.51          360
16634000           GR5. 1YRHARD/2YRSOFT                         240000                       1000.01          360
16634003           GR5. 1YRHARD/2YRSOFT                         400999.99                    1833.34          360
16634005           GR1. NOPP                                    1789462.49                   6507.82          360
16634011           GR4. 1YRHARD/1YRSOFT                         550973.99                    2404.51          360
16634013           GR5. 1YRHARD/2YRSOFT                         421050                       1793.75          360
16634018           GR5. 1YRHARD/2YRSOFT                         664000                       2559.17          360
16634025           GR3. 1YRHARD                                 244000                       1042.09          360
16634047           GR4. 1YRHARD/1YRSOFT                         316790                       1217.92          360
16634052           GR1. NOPP                                    445110                       1896.25          360
16634065           GR5. 1YRHARD/2YRSOFT                         457600                       2145.01          360
16633678           GR5. 1YRHARD/2YRSOFT                         357500                       1601.3           360
16634075           GR3. 1YRHARD                                 218320                       909.67           360
16634083           GR5. 1YRHARD/2YRSOFT                         190074                       632              360
16634085           GR3. 1YRHARD                                 375734.62                    1488.34          360
16633683           GR5. 1YRHARD/2YRSOFT                         637590                       2650             360
16634104           GR5. 1YRHARD/2YRSOFT                         320799.99                    1400.01          360
16633692           GR5. 1YRHARD/2YRSOFT                         409020                       1827.5           360
16634126           GR5. 1YRHARD/2YRSOFT                         320000                       1266.67          360
16634143           GR3. 1YRHARD                                 449209.22                    1960.39          360
16638025           GR5. 1YRHARD/2YRSOFT                         288000                       1020.01          360
16638038           GR3. 1YRHARD                                 404000                       1683.34          360
16637957           GR3. 1YRHARD                                 613530                       2677.5           360
16638090           GR1. NOPP                                    584000                       2190.01          360
16640557           GR5. 1YRHARD/2YRSOFT                         232000                       1015.01          360
16640563           GR1. NOPP                                    250000                       781.26           360
16640428           GR5. 1YRHARD/2YRSOFT                         469170                       2096.25          360
16640597           GR3. 1YRHARD                                 495098.66                    2572.21          360
16640601           GR5. 1YRHARD/2YRSOFT                         152000                       617.51           360
16640444           GR5. 1YRHARD/2YRSOFT                         601500                       2250             360
16638114           GR4. 1YRHARD/1YRSOFT                         300000                       1156.26          360
16638118           GR1. NOPP                                    413000                       1333.65          360
16638130           GR1. NOPP                                    166415                       795.42           360
16637991           GR5. 1YRHARD/2YRSOFT                         350875                       1531.25          360
16638002           GR1. NOPP                                    137944                       544.67           360
16638166           GR5. 1YRHARD/2YRSOFT                         448800                       2150.51          360
16640486           GR2. SOFTPP/OTHER                            252128.75                    916.93           360
16640499           GR3. 1YRHARD                                 1000000                      3645.84          360
16640500           GR5. 1YRHARD/2YRSOFT                         352000                       1430.01          360
16640506           GR1. NOPP                                    192000                       620.01           360
16640510           GR5. 1YRHARD/2YRSOFT                         332830                       1210.42          360
16640523           GR4. 1YRHARD/1YRSOFT                         149600                       561.01           360
16640547           GR1. NOPP                                    328000                       1230.01          360
16640405           GR5. 1YRHARD/2YRSOFT                         292730                       1247.08          360
16640406           GR5. 1YRHARD/2YRSOFT                         356088                       1480             360
16643355           GR1. NOPP                                    408000                       1530.01          360
16643357           GR1. NOPP                                    477189.99                    2082.51          360
16643411           GR5. 1YRHARD/2YRSOFT                         308000                       1219.17          360
16643420           GR5. 1YRHARD/2YRSOFT                         568000                       2248.34          360
16643422           GR3. 1YRHARD                                 356000                       1409.17          360
16643424           GR5. 1YRHARD/2YRSOFT                         116792                       437.98           360
16643429           GR5. 1YRHARD/2YRSOFT                         497159.79                    1549.76          360
16643434           GR5. 1YRHARD/2YRSOFT                         232000                       1039.17          360
16643294           GR2. SOFTPP/OTHER                            156868.19                    586.79           360
16643397           GR3. 1YRHARD                                 357000                       1301.57          360
16643437           GR1. NOPP                                    418042.49                    1694.07          360
16643448           GR5. 1YRHARD/2YRSOFT                         262400                       1093.34          360
16643456           GR1. NOPP                                    320000                       1166.67          360
16643459           GR5. 1YRHARD/2YRSOFT                         159920                       849.58           360
16643462           GR5. 1YRHARD/2YRSOFT                         632000                       2370.01          360
16643318           GR1. NOPP                                    190394.8                     850.68           360
16643467           GR5. 1YRHARD/2YRSOFT                         468800                       1758.01          360
16643488           GR3. 1YRHARD                                 348000                       1377.5           360
16643496           GR5. 1YRHARD/2YRSOFT                         212000                       795.01           360
16643507           GR5. 1YRHARD/2YRSOFT                         340000                       1381.26          360
16643511           GR5. 1YRHARD/2YRSOFT                         248000                       981.67           360
16645772           GR5. 1YRHARD/2YRSOFT                         300000                       1062.51          360
16645777           GR5. 1YRHARD/2YRSOFT                         292729.99                    1186.26          360
16645779           GR4. 1YRHARD/1YRSOFT                         172430                       824.17           360
16645792           GR3. 1YRHARD                                 396937.37                    1526.26          360
16645710           GR3. 1YRHARD                                 520000                       2166.67          360
16645810           GR4. 1YRHARD/1YRSOFT                         205960                       901.08           360
16645832           GR3. 1YRHARD                                 313600                       1110.67          360
16648186           GR5. 1YRHARD/2YRSOFT                         413029.99                    1673.76          360
16648075           GR1. NOPP                                    550400                       2522.67          360
16648191           GR5. 1YRHARD/2YRSOFT                         463920                       1691.38          360
16648224           GR3. 1YRHARD                                 376000                       1449.17          360
16648082           GR5. 1YRHARD/2YRSOFT                         592000                       2405             360
16648249           GR1. NOPP                                    162061.6                     776.55           360
16648250           GR3. 1YRHARD                                 283676.42                    1208.52          360
16648092           GR5. 1YRHARD/2YRSOFT                         91266.6                      331.91           360
16648274           GR5. 1YRHARD/2YRSOFT                         426400                       1821.09          360
16648300           GR5. 1YRHARD/2YRSOFT                         213251.8                     864.18           360
16648305           GR5. 1YRHARD/2YRSOFT                         372930                       1588.75          360
16648120           GR5. 1YRHARD/2YRSOFT                         429070                       1872.5           360
16648310           GR5. 1YRHARD/2YRSOFT                         368000                       1456.67          360
16645856           GR3. 1YRHARD                                 236000                       1007.92          360
16645863           GR5. 1YRHARD/2YRSOFT                         373600                       1401.01          360
16645865           GR5. 1YRHARD/2YRSOFT                         440000                       1741.67          360
16645869           GR5. 1YRHARD/2YRSOFT                         186320                       737.52           360
16645893           GR5. 1YRHARD/2YRSOFT                         300749.99                    968.76           360
16649577           GR5. 1YRHARD/2YRSOFT                         317500                       1058.34          360
16649592           GR5. 1YRHARD/2YRSOFT                         332829.99                    1279.59          360
16649596           GR3. 1YRHARD                                 621549.99                    2583.34          360
16649597           GR1. NOPP                                    495920                       2169.66          360
16649600           GR2. SOFTPP/OTHER                            170424.99                    602.09           360
16649614           GR1. NOPP                                    619895.87                    2318.82          360
16649651           GR1. NOPP                                    360000                       1162.51          360
16649657           GR5. 1YRHARD/2YRSOFT                         133131.99                    539.51           360
16649662           GR3. 1YRHARD                                 348000                       1450.01          360
16649672           GR4. 1YRHARD/1YRSOFT                         421050                       1662.5           360
16649679           GR3. 1YRHARD                                 280699.99                    1108.34          360
16649681           GR3. 1YRHARD                                 454720                       1989.41          360
16649685           GR5. 1YRHARD/2YRSOFT                         417000                       1650.63          360
16649710           GR5. 1YRHARD/2YRSOFT                         225000                       890.63           360
16649722           GR5. 1YRHARD/2YRSOFT                         195708                       754.3            360
16645920           GR5. 1YRHARD/2YRSOFT                         214125                       669.15           360
16645925           GR4. 1YRHARD/1YRSOFT                         398400                       1452.5           360
16645928           GR5. 1YRHARD/2YRSOFT                         880000                       3483.34          360
16649734           GR3. 1YRHARD                                 621550                       2454.17          360
16650933           GR4. 1YRHARD/1YRSOFT                         245600                       1023.34          360
16650943           GR5. 1YRHARD/2YRSOFT                         380000                       1464.59          360
16650945           GR5. 1YRHARD/2YRSOFT                         170400                       763.26           360
16650844           GR5. 1YRHARD/2YRSOFT                         392980                       1755.83          360
16650946           GR1. NOPP                                    96000                        340.01           360
16650966           GR1. NOPP                                    146000                       608.34           360
16650969           GR3. 1YRHARD                                 305600                       1209.67          360
16650976           GR5. 1YRHARD/2YRSOFT                         170400                       639.01           360
16650866           GR3. 1YRHARD                                 512000                       2400             360
16650986           GR1. NOPP                                    435000                       1721.88          360
16651014           GR5. 1YRHARD/2YRSOFT                         396800                       1777.34          360
16651023           GR5. 1YRHARD/2YRSOFT                         241600                       906.01           360
16651036           GR3. 1YRHARD                                 296000                       1171.67          360
16651041           GR3. 1YRHARD                                 576000                       2640             360
16651051           GR5. 1YRHARD/2YRSOFT                         467200                       1606.01          360
16650897           GR1. NOPP                                    401600                       1380.5           360
16653436           GR4. 1YRHARD/1YRSOFT                         440000                       1741.67          360
16653550           GR5. 1YRHARD/2YRSOFT                         145018                       528.72           360
16653563           GR5. 1YRHARD/2YRSOFT                         556000                       2374.59          360
16653566           GR4. 1YRHARD/1YRSOFT                         228000                       973.75           360
16653589           GR5. 1YRHARD/2YRSOFT                         224000                       723.34           360
16653601           GR3. 1YRHARD                                 164000                       580.84           360
16653605           GR5. 1YRHARD/2YRSOFT                         256000                       1173.34          360
16648143           GR1. NOPP                                    332829.99                    1348.76          360
16648068           GR4. 1YRHARD/1YRSOFT                         171227.5                     641.25           360
16648158           GR3. 1YRHARD                                 446000                       1626.05          360
16648174           GR3. 1YRHARD                                 408000                       1317.51          360
16653450           GR5. 1YRHARD/2YRSOFT                         434684                       1942.17          360
16653634           GR4. 1YRHARD/1YRSOFT                         256000                       1013.34          360
16653647           GR4. 1YRHARD/1YRSOFT                         300000                       1312.51          360
16653650           GR1. NOPP                                    313600                       1535.34          360
16653660           GR5. 1YRHARD/2YRSOFT                         503254.99                    1934.8           360
16653666           GR1. NOPP                                    202000                       778.55           360
16653482           GR5. 1YRHARD/2YRSOFT                         501250                       1822.92          360
16653677           GR1. NOPP                                    233600                       803.01           360
16653679           GR5. 1YRHARD/2YRSOFT                         344000                       1254.17          360
16653689           GR4. 1YRHARD/1YRSOFT                         720000                       3150.01          360
16653694           GR5. 1YRHARD/2YRSOFT                         600000                       2437.51          360
16653699           GR5. 1YRHARD/2YRSOFT                         189600                       770.26           360
16655770           GR5. 1YRHARD/2YRSOFT                         385600                       1285.34          360
16655774           GR3. 1YRHARD                                 142400                       504.34           360
16655783           GR4. 1YRHARD/1YRSOFT                         503655.99                    1884.01          360
16655793           GR1. NOPP                                    517600                       2102.76          360
16655802           GR5. 1YRHARD/2YRSOFT                         353448                       1325.44          360
16655806           GR3. 1YRHARD                                 240000                       1125.01          360
16655810           GR5. 1YRHARD/2YRSOFT                         253784.87                    1028.44          360
16655814           GR4. 1YRHARD/1YRSOFT                         271920                       934.73           360
16655821           GR5. 1YRHARD/2YRSOFT                         151200                       661.51           360
16655825           GR5. 1YRHARD/2YRSOFT                         244000                       889.59           360
16655842           GR3. 1YRHARD                                 380000                       1543.76          360
16655853           GR4. 1YRHARD/1YRSOFT                         366514                       1218.67          360
16655859           GR3. 1YRHARD                                 289600                       1176.51          360
16655868           GR5. 1YRHARD/2YRSOFT                         443200                       1662.01          360
16655871           GR5. 1YRHARD/2YRSOFT                         403155.37                    1549.96          360
16655896           GR3. 1YRHARD                                 264000                       1017.51          360
16655904           GR1. NOPP                                    520000                       2437.51          360
16655908           GR1. NOPP                                    277600                       954.26           360
16655925           GR3. 1YRHARD                                 489219.99                    1982.51          360
16655940           GR5. 1YRHARD/2YRSOFT                         178000                       704.59           360
16658157           GR4. 1YRHARD/1YRSOFT                         317000                       1221.78          360
16658162           GR4. 1YRHARD/1YRSOFT                         384000                       1440.01          360
16658172           GR2. SOFTPP/OTHER                            464000                       2126.67          360
16658174           GR5. 1YRHARD/2YRSOFT                         413600                       1981.84          360
16658188           GR3. 1YRHARD                                 319350                       1230.83          360
16658229           GR3. 1YRHARD                                 374000                       1324.59          360
16658242           GR3. 1YRHARD                                 192000                       780.01           360
16658128           GR5. 1YRHARD/2YRSOFT                         517290                       2472.5           360
16658300           GR1. NOPP                                    334000                       1496.05          360
16658306           GR5. 1YRHARD/2YRSOFT                         199999                       583.34           360
16658131           GR5. 1YRHARD/2YRSOFT                         224200                       1143.33          360
16658324           GR5. 1YRHARD/2YRSOFT                         142400                       756.51           360
16658329           GR3. 1YRHARD                                 308000                       1219.17          360
16658336           GR5. 1YRHARD/2YRSOFT                         352000                       1503.34          360
16661819           GR5. 1YRHARD/2YRSOFT                         401000                       1916.67          360
16661739           GR5. 1YRHARD/2YRSOFT                         195000                       690.63           360
16661836           GR1. NOPP                                    380000                       1860.42          360
16661879           GR1. NOPP                                    360000                       1350.01          360
16661759           GR5. 1YRHARD/2YRSOFT                         222500                       950.26           360
16661914           GR3. 1YRHARD                                 325000                       1117.19          360
16661928           GR2. SOFTPP/OTHER                            367500                       1569.54          360
16661930           GR1. NOPP                                    388000                       1495.42          360
16661940           GR5. 1YRHARD/2YRSOFT                         492000                       1947.5           360
16661944           GR5. 1YRHARD/2YRSOFT                         320000                       1166.67          360
16663570           GR3. 1YRHARD                                 392000                       1470.01          360
16663573           GR3. 1YRHARD                                 168000                       717.5            360
16663591           GR4. 1YRHARD/1YRSOFT                         656000                       3006.67          360
16663608           GR1. NOPP                                    212000                       817.09           360
16663449           GR5. 1YRHARD/2YRSOFT                         600000                       2625             360
16663476           GR5. 1YRHARD/2YRSOFT                         640000                       3066.67          360
16663627           GR5. 1YRHARD/2YRSOFT                         508000                       1693.34          360
16663640           GR5. 1YRHARD/2YRSOFT                         320000                       1300.01          360
16663643           GR1. NOPP                                    184400                       806.76           360
16663649           GR3. 1YRHARD                                 560000                       2275.01          360
16663671           GR3. 1YRHARD                                 800000                       3000.01          360
16663686           GR2. SOFTPP/OTHER                            376000                       2075.84          360
16663689           GR1. NOPP                                    340000                       1097.92          360
16665269           GR5. 1YRHARD/2YRSOFT                         242399                       984.75           360
16665277           GR1. NOPP                                    293200                       977.34           360
16665285           GR1. NOPP                                    210678                       921.72           360
16665298           GR5. 1YRHARD/2YRSOFT                         236000                       835.84           360
16665308           GR5. 1YRHARD/2YRSOFT                         317600                       1389.51          360
16665320           GR5. 1YRHARD/2YRSOFT                         567200                       2127.01          360
16665330           GR5. 1YRHARD/2YRSOFT                         752000                       2820.01          360
16665337           GR5. 1YRHARD/2YRSOFT                         650000                       2505.21          360
16665338           GR5. 1YRHARD/2YRSOFT                         312000                       1040             360
16665341           GR5. 1YRHARD/2YRSOFT                         212000                       795.01           360
16665342           GR5. 1YRHARD/2YRSOFT                         392371                       1553.14          360
16665390           GR3. 1YRHARD                                 178800                       726.38           360
16665408           GR3. 1YRHARD                                 558400                       2326.67          360
16666579           GR3. 1YRHARD                                 500000                       2135.42          360
16666586           GR4. 1YRHARD/1YRSOFT                         299992                       999.98           360
16666608           GR2. SOFTPP/OTHER                            1000000                      5416.67          360
16666641           GR5. 1YRHARD/2YRSOFT                         204000                       807.5            360
16666649           GR2. SOFTPP/OTHER                            172000                       698.76           360
16666652           GR3. 1YRHARD                                 292000                       1095.01          360
16666669           GR4. 1YRHARD/1YRSOFT                         368000                       1725.01          360
16666515           GR1. NOPP                                    142240                       563.03           360
16666689           GR3. 1YRHARD                                 999000                       3954.38          360
16666710           GR4. 1YRHARD/1YRSOFT                         344000                       1397.51          360
16666713           GR5. 1YRHARD/2YRSOFT                         536000                       2400.84          360
16666716           GR3. 1YRHARD                                 502392                       2040.97          360
16670010           GR1. NOPP                                    304000                       1108.34          360
16670012           GR3. 1YRHARD                                 232000                       918.34           360
16670019           GR3. 1YRHARD                                 568000                       2366.67          360
16670051           GR1. NOPP                                    314000                       1275.63          360
16670058           GR3. 1YRHARD                                 240000                       975.01           360
16670072           GR5. 1YRHARD/2YRSOFT                         457320                       2191.33          360
16670079           GR1. NOPP                                    420952                       1622.42          360
16670087           GR5. 1YRHARD/2YRSOFT                         573000                       2984.38          360
16670092           GR5. 1YRHARD/2YRSOFT                         416000                       1776.67          360
16670108           GR5. 1YRHARD/2YRSOFT                         556000                       1911.26          360
16670112           GR1. NOPP                                    124000                       465.01           360
16670128           GR2. SOFTPP/OTHER                            356000                       1483.34          360
16670137           GR5. 1YRHARD/2YRSOFT                         189600                       711.01           360
16670140           GR5. 1YRHARD/2YRSOFT                         616000                       1989.17          360
16670152           GR5. 1YRHARD/2YRSOFT                         248000                       1007.51          360
16670167           GR1. NOPP                                    596000                       2172.92          360
16670179           GR4. 1YRHARD/1YRSOFT                         380000                       1464.59          360
16670191           GR1. NOPP                                    546400                       1935.17          360
16670204           GR5. 1YRHARD/2YRSOFT                         492481                       1692.91          360
16670208           GR1. NOPP                                    176250                       734.38           360
16670235           GR3. 1YRHARD                                 356000                       1409.17          360
16671409           GR1. NOPP                                    270400                       873.17           360
16671312           GR1. NOPP                                    324800                       1251.83          360
16671434           GR3. 1YRHARD                                 330168                       1238.14          360
16671441           GR5. 1YRHARD/2YRSOFT                         223920                       1049.63          360
16671452           GR5. 1YRHARD/2YRSOFT                         539992                       2024.98          360
16671454           GR1. NOPP                                    263920                       989.71           360
16671468           GR3. 1YRHARD                                 531300                       2324.44          360
16671474           GR5. 1YRHARD/2YRSOFT                         296800                       1174.84          360
16671476           GR5. 1YRHARD/2YRSOFT                         499900                       1562.19          360
16671489           GR4. 1YRHARD/1YRSOFT                         147120                       597.68           360
16671510           GR3. 1YRHARD                                 179960                       674.86           360
16671513           GR3. 1YRHARD                                 474745                       1829.75          360
16671517           GR5. 1YRHARD/2YRSOFT                         268000                       1060.84          360
16671521           GR3. 1YRHARD                                 204500                       617.77           360
16674923           GR5. 1YRHARD/2YRSOFT                         224392                       864.85           360
16674961           GR5. 1YRHARD/2YRSOFT                         252000                       813.76           360
16674967           GR1. NOPP                                    512000                       1973.34          360
16674997           GR5. 1YRHARD/2YRSOFT                         616800                       2184.51          360
16675002           GR4. 1YRHARD/1YRSOFT                         312000                       1300.01          360
16675020           GR5. 1YRHARD/2YRSOFT                         224000                       840.01           360
16674868           GR5. 1YRHARD/2YRSOFT                         645000                       2485.94          360
16675064           GR5. 1YRHARD/2YRSOFT                         276000                       1150.01          360
16675072           GR1. NOPP                                    800000                       3833.34          360
16676344           GR3. 1YRHARD                                 423200                       1763.34          360
16676361           GR1. NOPP                                    767200                       4315.51          360
16676369           GR3. 1YRHARD                                 420800                       1709.51          360
16676372           GR5. 1YRHARD/2YRSOFT                         212000                       684.59           360
16676409           GR5. 1YRHARD/2YRSOFT                         273600                       997.5            360
16676415           GR5. 1YRHARD/2YRSOFT                         360000                       1650             360
16676421           GR4. 1YRHARD/1YRSOFT                         336000                       1435             360
16676456           GR1. NOPP                                    472000                       2015.84          360
16676462           GR5. 1YRHARD/2YRSOFT                         247200                       875.51           360
16676463           GR5. 1YRHARD/2YRSOFT                         212000                       927.51           360
16676471           GR3. 1YRHARD                                 261000                       842.82           360
16679058           GR1. NOPP                                    352000                       1540.01          360
16679064           GR1. NOPP                                    103200                       408.5            360
16679092           GR1. NOPP                                    165600                       586.51           360
16679116           GR2. SOFTPP/OTHER                            115000                       359.38           360
16679132           GR2. SOFTPP/OTHER                            77000                        240.63           360
16679135           GR3. 1YRHARD                                 505600                       1948.67          360
16679150           GR3. 1YRHARD                                 1349250                      5902.97          360
16680979           GR5. 1YRHARD/2YRSOFT                         150880                       722.97           360
16681004           GR5. 1YRHARD/2YRSOFT                         417000                       1346.57          360
16681021           GR5. 1YRHARD/2YRSOFT                         324000                       1350.01          360
16681024           GR3. 1YRHARD                                 249600                       858.01           360
16681030           GR2. SOFTPP/OTHER                            247440                       1056.78          360
16681037           GR5. 1YRHARD/2YRSOFT                         344000                       1505.01          360
16681090           GR5. 1YRHARD/2YRSOFT                         294400                       1165.34          360
16681094           GR3. 1YRHARD                                 544000                       2040.01          360
16681150           GR3. 1YRHARD                                 292800                       1189.51          360
16681168           GR5. 1YRHARD/2YRSOFT                         269600                       1207.59          360
16683782           GR3. 1YRHARD                                 409520                       1621.02          360
16683783           GR5. 1YRHARD/2YRSOFT                         560000                       2216.67          360
16683798           GR2. SOFTPP/OTHER                            276000                       1035.01          360
16683821           GR5. 1YRHARD/2YRSOFT                         330000                       1237.51          360
16683857           GR1. NOPP                                    300000                       1062.51          360
16683868           GR5. 1YRHARD/2YRSOFT                         580000                       2356.26          360
16683878           GR3. 1YRHARD                                 424000                       1722.51          360
16683888           GR5. 1YRHARD/2YRSOFT                         367992                       1073.32          360
16685507           GR5. 1YRHARD/2YRSOFT                         267920                       1200.06          360
16685527           GR5. 1YRHARD/2YRSOFT                         519920                       1678.91          360
16685532           GR5. 1YRHARD/2YRSOFT                         320000                       1233.34          360
16685547           GR3. 1YRHARD                                 266400                       1026.76          360
16685551           GR5. 1YRHARD/2YRSOFT                         267992                       1088.72          360
16685593           GR1. NOPP                                    222000                       925.01           360
16685623           GR4. 1YRHARD/1YRSOFT                         492000                       2050.01          360
16685652           GR5. 1YRHARD/2YRSOFT                         324000                       1181.25          360
16687856           GR5. 1YRHARD/2YRSOFT                         500000                       1458.34          360
16687896           GR5. 1YRHARD/2YRSOFT                         460000                       1725.01          360
16687908           GR1. NOPP                                    422708                       1849.35          360
16687911           GR5. 1YRHARD/2YRSOFT                         137600                       516.01           360
16687915           GR5. 1YRHARD/2YRSOFT                         560000                       2275.01          360
16687987           GR5. 1YRHARD/2YRSOFT                         416000                       1646.67          360
16691858           GR3. 1YRHARD                                 774332                       3549.03          360
16691890           GR3. 1YRHARD                                 364000                       1592.51          360
16691903           GR5. 1YRHARD/2YRSOFT                         240000                       900.01           360
16691906           GR2. SOFTPP/OTHER                            212839                       864.66           360
16691944           GR2. SOFTPP/OTHER                            119600                       473.42           360
16691949           GR3. 1YRHARD                                 350000                       1203.13          360
16691963           GR3. 1YRHARD                                 380000                       1702.09          360
16691979           GR5. 1YRHARD/2YRSOFT                         191200                       736.92           360
16691817           GR5. 1YRHARD/2YRSOFT                         375128.25                    1370.83          360
16692023           GR5. 1YRHARD/2YRSOFT                         236724                       789.08           360
16693157           GR1. NOPP                                    254400                       1007             360
16693194           GR4. 1YRHARD/1YRSOFT                         224000                       910.01           360
16693257           GR1. NOPP                                    284800                       1157.01          360
16693292           GR3. 1YRHARD                                 480000                       2100.01          360
16695783           GR5. 1YRHARD/2YRSOFT                         380000                       1306.26          360
16695795           GR1. NOPP                                    255056.75                    1036.17          360
16695890           GR4. 1YRHARD/1YRSOFT                         570000                       2315.63          360
16697247           GR3. 1YRHARD                                 640000                       2533.34          360
16697323           GR2. SOFTPP/OTHER                            208000                       628.34           360
16700101           GR5. 1YRHARD/2YRSOFT                         339200                       1272.01          360
16700136           GR5. 1YRHARD/2YRSOFT                         556000                       2374.59          360
16700151           GR1. NOPP                                    251200                       1334.51          360
16700156           GR3. 1YRHARD                                 332800                       1352.01          360
16706248           GR3. 1YRHARD                                 254400                       1139.51          360
16709229           GR3. 1YRHARD                                 533600                       2390.09          360
16709260           GR5. 1YRHARD/2YRSOFT                         164000                       615.01           360
16709324           GR3. 1YRHARD                                 187200                       780.01           360
16710597           GR3. 1YRHARD                                 172500                       646.88           360
16710598           GR3. 1YRHARD                                 171750                       644.07           360
16156005           GR1. NOPP                                    205443.03                    752.5            360
16611399           GR5. 1YRHARD/2YRSOFT                         176440                       715              360
16611422           GR5. 1YRHARD/2YRSOFT                         218946                       728              360
16611475           GR5. 1YRHARD/2YRSOFT                         802000                       3166.67          360
16611516           GR5. 1YRHARD/2YRSOFT                         164410                       580.83           360
16611533           GR1. NOPP                                    557289.75                    2026.72          360
16611534           GR2. SOFTPP/OTHER                            800797                       3078.71          360
16611568           GR5. 1YRHARD/2YRSOFT                         469170                       2096.25          360
16611593           GR5. 1YRHARD/2YRSOFT                         395185.5                     1806.75          360
16611594           GR5. 1YRHARD/2YRSOFT                         284710                       1153.75          360
16611307           GR5. 1YRHARD/2YRSOFT                         618743                       2700.25          360
16611356           GR2. SOFTPP/OTHER                            356890                       1297.92          360
16611367           GR5. 1YRHARD/2YRSOFT                         218144                       906.67           360
16610026           GR5. 1YRHARD/2YRSOFT                         413832                       1720             360
16610041           GR5. 1YRHARD/2YRSOFT                         449120                       1633.33          360
16610065           GR5. 1YRHARD/2YRSOFT                         457140                       1852.5           360
16610070           GR5. 1YRHARD/2YRSOFT                         147367.5                     505.31           360
16610126           GR5. 1YRHARD/2YRSOFT                         526312.5                     1804.69          360
16610128           GR5. 1YRHARD/2YRSOFT                         461149.3                     1868.75          360
16610138           GR2. SOFTPP/OTHER                            325812.5                     1184.9           360
16610165           GR5. 1YRHARD/2YRSOFT                         232580                       990.83           360
16610224           GR3. 1YRHARD                                 857137.5                     3473.44          360
16610248           GR5. 1YRHARD/2YRSOFT                         649820.5                     2768.35          360
16610276           GR5. 1YRHARD/2YRSOFT                         673680                       3010             360
16610282           GR1. NOPP                                    530122                       2368.58          360
16610286           GR5. 1YRHARD/2YRSOFT                         552538.9                     2468.74          360
16610290           GR5. 1YRHARD/2YRSOFT                         413832                       1591             360
16611194           GR1. NOPP                                    220550                       893.75           360
16611195           GR3. 1YRHARD                                 998490                       3631.25          360
16605736           GR5. 1YRHARD/2YRSOFT                         461150                       1820.83          360
16605739           GR3. 1YRHARD                                 504351.73                    2043.82          360
16605746           GR5. 1YRHARD/2YRSOFT                         148470.25                    524.52           360
16605763           GR5. 1YRHARD/2YRSOFT                         303156                       1291.5           360
16605779           GR5. 1YRHARD/2YRSOFT                         156309.8                     584.7            360
16605784           GR5. 1YRHARD/2YRSOFT                         128039.3                     532.17           360
16605793           GR5. 1YRHARD/2YRSOFT                         80487.72                     359.62           360
16605797           GR5. 1YRHARD/2YRSOFT                         446112.5                     1622.4           360
16605801           GR5. 1YRHARD/2YRSOFT                         216139                       875.88           360
16605807           GR5. 1YRHARD/2YRSOFT                         177643                       701.42           360
16605828           GR5. 1YRHARD/2YRSOFT                         697659.8                     2682.19          360
16605839           GR5. 1YRHARD/2YRSOFT                         320800                       1300             360
16605879           GR1. NOPP                                    244610                       1092.92          360
16605882           GR1. NOPP                                    577440                       2580             360
16605885           GR5. 1YRHARD/2YRSOFT                         158796                       660              360
16605936           GR1. NOPP                                    922300                       3258.33          360
16606018           GR1. NOPP                                    334484.13                    1494.47          360
16606031           GR1. NOPP                                    362905                       1319.79          360
16606105           GR5. 1YRHARD/2YRSOFT                         214535                       780.21           360
16606123           GR2. SOFTPP/OTHER                            320800                       1400             360
16606129           GR5. 1YRHARD/2YRSOFT                         376940                       1449.17          360
16606143           GR5. 1YRHARD/2YRSOFT                         195487.5                     690.63           360
16606180           GR5. 1YRHARD/2YRSOFT                         434634                       1942.17          360
16606194           GR1. NOPP                                    284710                       917.08           360
16606200           GR1. NOPP                                    200500                       770.83           360
16609606           GR5. 1YRHARD/2YRSOFT                         384960                       1640             360
16609655           GR5. 1YRHARD/2YRSOFT                         246534.8                     947.82           360
16609697           GR1. NOPP                                    425060                       1590             360
16609724           GR5. 1YRHARD/2YRSOFT                         401000                       1708.33          360
16609736           GR5. 1YRHARD/2YRSOFT                         378110.92                    1296.52          360
16609742           GR1. NOPP                                    347185.8                     1226.55          360
16609758           GR5. 1YRHARD/2YRSOFT                         234184                       851.67           360
16609763           GR5. 1YRHARD/2YRSOFT                         409020                       1530             360
16609783           GR5. 1YRHARD/2YRSOFT                         336353.06                    1120             360
16609785           GR1. NOPP                                    804012.91                    3166.67          360
16609788           GR1. NOPP                                    166415                       553.33           360
16609802           GR5. 1YRHARD/2YRSOFT                         238996                       943.67           360
16609853           GR1. NOPP                                    480398                       2146.42          360
16609863           GR5. 1YRHARD/2YRSOFT                         505260                       2257.5           360
16609881           GR5. 1YRHARD/2YRSOFT                         176440                       660              360
16609917           GR5. 1YRHARD/2YRSOFT                         352378.75                    1391.35          360
16609931           GR3. 1YRHARD                                 449120                       2006.67          360
16609944           GR5. 1YRHARD/2YRSOFT                         328820                       1298.33          360
16609948           GR1. NOPP                                    401000                       1416.67          360
16609960           GR5. 1YRHARD/2YRSOFT                         822050                       3331.25          360
16609980           GR5. 1YRHARD/2YRSOFT                         164410                       649.17           360
16609998           GR5. 1YRHARD/2YRSOFT                         214534.2                     847.88           360
16610001           GR1. NOPP                                    367316                       1374             360
16610008           GR1. NOPP                                    472378                       1914.25          360
16610018           GR5. 1YRHARD/2YRSOFT                         230327.62                    886.27           360
16610020           GR5. 1YRHARD/2YRSOFT                         180222.07                    712.5            360
16610023           GR5. 1YRHARD/2YRSOFT                         225123.5                     840              360
16602996           GR1. NOPP                                    803604                       2672             360
16602891           GR2. SOFTPP/OTHER                            651625                       2911.46          360
16602904           GR5. 1YRHARD/2YRSOFT                         188470                       763.75           360
16602917           GR1. NOPP                                    624517.85                    2783.35          360
16602924           GR5. 1YRHARD/2YRSOFT                         200500                       708.33           360
16602925           GR5. 1YRHARD/2YRSOFT                         405010                       1809.58          360
16602999           GR5. 1YRHARD/2YRSOFT                         106776.27                    477.08           360
16603002           GR2. SOFTPP/OTHER                            372930                       1666.25          360
16603021           GR1. NOPP                                    481200                       1800             360
16603023           GR1. NOPP                                    902250                       3187.5           360
16603027           GR5. 1YRHARD/2YRSOFT                         194886                       830.25           360
16603041           GR5. 1YRHARD/2YRSOFT                         400198                       1621.75          360
16603057           GR5. 1YRHARD/2YRSOFT                         225562.5                     914.06           360
16603094           GR5. 1YRHARD/2YRSOFT                         280700                       1079.17          360
16603099           GR1. NOPP                                    681700                       2266.67          360
16603133           GR5. 1YRHARD/2YRSOFT                         259774.25                    1163.24          360
16603885           GR5. 1YRHARD/2YRSOFT                         288639.8                     1139.68          360
16603900           GR5. 1YRHARD/2YRSOFT                         244610                       940.42           360
16603917           GR5. 1YRHARD/2YRSOFT                         248620                       930              360
16604003           GR5. 1YRHARD/2YRSOFT                         360900                       1500             360
16604035           GR1. NOPP                                    112280                       466.67           360
16604055           GR5. 1YRHARD/2YRSOFT                         437892                       1956.5           360
16604068           GR1. NOPP                                    366415.75                    1294.49          360
16604079           GR1. NOPP                                    319546.88                    1095.7           360
16604107           GR5. 1YRHARD/2YRSOFT                         401802                       1544.75          360
16604136           GR5. 1YRHARD/2YRSOFT                         464157.5                     1543.33          360
16604187           GR1. NOPP                                    925257.38                    3557.2           360
16604201           GR1. NOPP                                    308770                       1122.92          360
16604204           GR5. 1YRHARD/2YRSOFT                         243983.43                    1090.12          360
16604232           GR1. NOPP                                    352880                       1320             360
16604313           GR5. 1YRHARD/2YRSOFT                         364910                       1402.92          360
16604316           GR5. 1YRHARD/2YRSOFT                         152881.25                    540.1            360
16604320           GR5. 1YRHARD/2YRSOFT                         549370                       2226.25          360
16604330           GR1. NOPP                                    258645                       886.88           360
16604335           GR1. NOPP                                    381952.5                     1428.75          360
16604352           GR1. NOPP                                    320800                       1200             360
16604372           GR5. 1YRHARD/2YRSOFT                         150374.99                    546.88           360
16604401           GR1. NOPP                                    308770                       1155             360
16604429           GR5. 1YRHARD/2YRSOFT                         275760.68                    1232.1           360
16604439           GR5. 1YRHARD/2YRSOFT                         178649.34                    817.67           360
16604448           GR5. 1YRHARD/2YRSOFT                         253263.67                    840              360
16604475           GR5. 1YRHARD/2YRSOFT                         392980                       1592.5           360
16600061           GR5. 1YRHARD/2YRSOFT                         394985                       1600.63          360
16600068           GR5. 1YRHARD/2YRSOFT                         575435                       2331.88          360
16600806           GR5. 1YRHARD/2YRSOFT                         417290.62                    1647.66          360
16600819           GR5. 1YRHARD/2YRSOFT                         164410                       649.17           360
16600897           GR1. NOPP                                    188470                       626.67           360
16600898           GR1. NOPP                                    220550                       962.5            360
16600913           GR1. NOPP                                    266665                       942.08           360
16600997           GR1. NOPP                                    369922.5                     1383.75          360
16601090           GR5. 1YRHARD/2YRSOFT                         316790                       1316.67          360
16601110           GR5. 1YRHARD/2YRSOFT                         734471.6                     3205.3           360
16601121           GR1. NOPP                                    531325                       1711.46          360
16601186           GR1. NOPP                                    301153.54                    1190.67          360
16601191           GR3. 1YRHARD                                 419095.12                    1872.52          360
16601192           GR5. 1YRHARD/2YRSOFT                         139096.87                    578.13           360
16601210           GR5. 1YRHARD/2YRSOFT                         442106.49                    1695.45          360
16601254           GR5. 1YRHARD/2YRSOFT                         316790                       1119.17          360
16601268           GR1. NOPP                                    819992.7                     2726.67          360
16601271           GR5. 1YRHARD/2YRSOFT                         198896                       806              360
16601273           GR1. NOPP                                    569420                       2544.17          360
16601275           GR1. NOPP                                    284309                       1211.21          360
16601281           GR1. NOPP                                    681700                       3045.83          360
16601289           GR1. NOPP                                    159197                       711.29           360
16601326           GR1. NOPP                                    256640                       933.33           360
16601331           GR5. 1YRHARD/2YRSOFT                         148330.23                    543.23           360
16601336           GR2. SOFTPP/OTHER                            237184.12                    1057.08          360
16601346           GR5. 1YRHARD/2YRSOFT                         344860                       1361.67          360
16601355           GR2. SOFTPP/OTHER                            348870                       1341.25          360
16601406           GR5. 1YRHARD/2YRSOFT                         255036                       1060             360
16601407           GR5. 1YRHARD/2YRSOFT                         341652                       1491             360
16601411           GR5. 1YRHARD/2YRSOFT                         496838.99                    2219.88          360
16601417           GR1. NOPP                                    120300                       437.5            360
16602646           GR1. NOPP                                    392177.07                    1507.75          360
16602672           GR1. NOPP                                    249823                       804.71           360
16602673           GR1. NOPP                                    280860.4                     1254.88          360
16602681           GR5. 1YRHARD/2YRSOFT                         491225                       1837.5           360
16602711           GR5. 1YRHARD/2YRSOFT                         267294.57                    1166.5           360
16602790           GR5. 1YRHARD/2YRSOFT                         196490                       694.17           360
16602804           GR5. 1YRHARD/2YRSOFT                         398594                       1698.08          360
16602824           GR3. 1YRHARD                                 188470                       744.17           360
16602874           GR5. 1YRHARD/2YRSOFT                         284710                       1242.5           360
16602878           GR1. NOPP                                    472378                       2012.42          360
16599648           GR5. 1YRHARD/2YRSOFT                         208520                       845              360
16599660           GR5. 1YRHARD/2YRSOFT                         248620                       955.83           360
16599661           GR1. NOPP                                    376940                       1488.33          360
16599681           GR1. NOPP                                    280700                       1254.17          360
16599751           GR1. NOPP                                    331041.54                    1272.71          360
16599837           GR1. NOPP                                    433080                       1620             360
16599865           GR5. 1YRHARD/2YRSOFT                         789468.75                    3281.25          360
16599883           GR1. NOPP                                    233382                       751.75           360
16599884           GR1. NOPP                                    429070                       1337.5           360
16599892           GR5. 1YRHARD/2YRSOFT                         441100                       1695.83          360
16599934           GR5. 1YRHARD/2YRSOFT                         340048                       1519.33          360
16600006           GR3. 1YRHARD                                 262254                       953.75           360
16600012           GR5. 1YRHARD/2YRSOFT                         232580                       1039.17          360
16600050           GR5. 1YRHARD/2YRSOFT                         473180                       2114.17          360
16600054           GR5. 1YRHARD/2YRSOFT                         344860                       1540.83          360
16599526           GR5. 1YRHARD/2YRSOFT                         280700                       1254.17          360
16599553           GR5. 1YRHARD/2YRSOFT                         548000                       2055             360
16599586           GR5. 1YRHARD/2YRSOFT                         154786                       643.33           360
16597187           GR1. NOPP                                    858140                       3031.67          360
16597291           GR5. 1YRHARD/2YRSOFT                         489220                       2185.83          360
16597299           GR1. NOPP                                    736889.63                    3292.42          360
16597335           GR5. 1YRHARD/2YRSOFT                         313582                       1205.58          360
16597348           GR1. NOPP                                    508768.75                    1955.99          360
16597392           GR5. 1YRHARD/2YRSOFT                         501250                       2239.58          360
16597437           GR5. 1YRHARD/2YRSOFT                         472027.12                    1961.88          360
16597444           GR5. 1YRHARD/2YRSOFT                         358393.75                    1415.1           360
16597480           GR5. 1YRHARD/2YRSOFT                         272879.08                    966.88           360
16597498           GR1. NOPP                                    521300                       2112.5           360
16597514           GR1. NOPP                                    362804.75                    1507.92          360
16597566           GR1. NOPP                                    826060                       3690.83          360
16597614           GR5. 1YRHARD/2YRSOFT                         296339                       1324.04          360
16597668           GR1. NOPP                                    163207                       644.42           360
16597670           GR5. 1YRHARD/2YRSOFT                         252630                       1128.75          360
16597685           GR5. 1YRHARD/2YRSOFT                         351276                       1460             360
16597721           GR2. SOFTPP/OTHER                            1140343.75                   4502.6           360
16597722           GR3. 1YRHARD                                 192480                       780              360
16597725           GR1. NOPP                                    389696.81                    1700.67          360
16597732           GR1. NOPP                                    210124                       698.67           360
16597734           GR3. 1YRHARD                                 509270                       2010.83          360
16597738           GR5. 1YRHARD/2YRSOFT                         425060                       1810.83          360
16597756           GR1. NOPP                                    216384.31                    944.56           360
16597775           GR2. SOFTPP/OTHER                            441100                       1879.17          360
16597809           GR3. 1YRHARD                                 328820                       1435             360
16597812           GR5. 1YRHARD/2YRSOFT                         184460                       824.17           360
16599341           GR1. NOPP                                    383356                       1553.5           360
16596624           GR5. 1YRHARD/2YRSOFT                         370522.99                    1655.5           360
16596777           GR5. 1YRHARD/2YRSOFT                         488718.75                    2183.59          360
16596781           GR5. 1YRHARD/2YRSOFT                         380922.92                    1622.92          360
16596787           GR5. 1YRHARD/2YRSOFT                         195487.5                     832.81           360
16596800           GR1. NOPP                                    477190                       2132.08          360
16594913           GR5. 1YRHARD/2YRSOFT                         473180                       2065             360
16594919           GR1. NOPP                                    1002500                      4062.5           360
16594925           GR3. 1YRHARD                                 329982.9                     1440.08          360
16595053           GR5. 1YRHARD/2YRSOFT                         372929.75                    1433.75          360
16595102           GR3. 1YRHARD                                 278294                       1098.83          360
16595117           GR5. 1YRHARD/2YRSOFT                         497240                       2221.67          360
16595138           GR5. 1YRHARD/2YRSOFT                         301504.92                    1218.75          360
16595153           GR1. NOPP                                    461150                       1581.25          360
16595231           GR5. 1YRHARD/2YRSOFT                         180049                       654.79           360
16595330           GR2. SOFTPP/OTHER                            212530                       861.25           360
16595373           GR5. 1YRHARD/2YRSOFT                         211728                       836              360
16595410           GR5. 1YRHARD/2YRSOFT                         601500                       2562.5           360
16595416           GR5. 1YRHARD/2YRSOFT                         346464                       1548             360
16595421           GR5. 1YRHARD/2YRSOFT                         533330                       2382.92          360
16595428           GR5. 1YRHARD/2YRSOFT                         433882                       1938.58          360
16595431           GR1. NOPP                                    501250                       1927.08          360
16595441           GR5. 1YRHARD/2YRSOFT                         417040                       1863.33          360
16596135           GR5. 1YRHARD/2YRSOFT                         368920                       1610             360
16596150           GR1. NOPP                                    316790                       1316.67          360
16596151           GR5. 1YRHARD/2YRSOFT                         318394                       1224.08          360
16596185           GR1. NOPP                                    81436.29                     288.1            360
16596333           GR1. NOPP                                    723612.56                    3225             360
16591659           GR5. 1YRHARD/2YRSOFT                         421050                       1531.25          360
16591676           GR1. NOPP                                    308770                       1219.17          360
16591686           GR1. NOPP                                    343256                       1533.67          360
16596375           GR5. 1YRHARD/2YRSOFT                         201803.25                    712.94           360
16596379           GR3. 1YRHARD                                 220550                       825              360
16596414           GR5. 1YRHARD/2YRSOFT                         738165.51                    2601.29          360
16596441           GR5. 1YRHARD/2YRSOFT                         158390.62                    656.67           360
16596447           GR5. 1YRHARD/2YRSOFT                         328018                       1465.58          360
16596476           GR5. 1YRHARD/2YRSOFT                         344860                       1218.33          360
16596512           GR2. SOFTPP/OTHER                            400347.91                    1625             360
16594778           GR2. SOFTPP/OTHER                            386890.81                    1688.43          360
16594784           GR5. 1YRHARD/2YRSOFT                         396990                       1567.5           360
16591280           GR5. 1YRHARD/2YRSOFT                         337685.34                    1295             360
16591293           GR4. 1YRHARD/1YRSOFT                         327216                       1326             360
16591471           GR1. NOPP                                    480799                       1848.46          360
16591534           GR5. 1YRHARD/2YRSOFT                         204660.5                     768              360
16591607           GR5. 1YRHARD/2YRSOFT                         409020                       1445             360
16591619           GR1. NOPP                                    471175                       1713.54          360
16591322           GR5. 1YRHARD/2YRSOFT                         368920                       1571.67          360
16585992           GR5. 1YRHARD/2YRSOFT                         160802.79                    716.67           360
16586059           GR5. 1YRHARD/2YRSOFT                         549370                       2454.58          360
16586091           GR5. 1YRHARD/2YRSOFT                         395386                       1479             360
16586101           GR5. 1YRHARD/2YRSOFT                         352880                       1393.33          360
16591067           GR1. NOPP                                    148370                       662.92           360
16591068           GR5. 1YRHARD/2YRSOFT                         175437.5                     565.1            360
16591069           GR1. NOPP                                    182455                       549.79           360
16591106           GR5. 1YRHARD/2YRSOFT                         212530                       883.33           360
16591132           GR5. 1YRHARD/2YRSOFT                         216705.41                    833.14           360
16591194           GR5. 1YRHARD/2YRSOFT                         328018                       1465.58          360
16591198           GR5. 1YRHARD/2YRSOFT                         1002500                      4062.5           360
16585804           GR1. NOPP                                    148019.12                    661.35           360
16585807           GR1. NOPP                                    311977                       1102.17          360
16585909           GR1. NOPP                                    315000                       1181.25          360
16585879           GR5. 1YRHARD/2YRSOFT                         387366                       1569.75          360
16585603           GR1. NOPP                                    148871.25                    556.88           360
16585688           GR5. 1YRHARD/2YRSOFT                         228136.92                    829.67           360
16575253           GR1. NOPP                                    351276                       1460             360
16585441           GR1. NOPP                                    340850                       1204.17          360
16575301           GR5. 1YRHARD/2YRSOFT                         560999                       2215.08          360
16575370           GR2. SOFTPP/OTHER                            204510                       765              360
16575421           GR5. 1YRHARD/2YRSOFT                         441100                       1970.83          360
16575426           GR5. 1YRHARD/2YRSOFT                         316790                       1283.75          360
16572052           GR5. 1YRHARD/2YRSOFT                         864956.99                    3325.38          360
16572113           GR1. NOPP                                    418042.5                     1563.75          360
16572146           GR5. 1YRHARD/2YRSOFT                         1503750                      5468.75          360
16574845           GR3. 1YRHARD                                 262855.5                     1010.56          360
16575104           GR5. 1YRHARD/2YRSOFT                         473180                       2114.17          360
16574967           GR5. 1YRHARD/2YRSOFT                         720196                       3217.83          360
16571870           GR1. NOPP                                    202104                       903              360
16571707           GR1. NOPP                                    181953.75                    661.72           360
16571597           GR5. 1YRHARD/2YRSOFT                         326414                       1254.92          360
16570570           GR1. NOPP                                    404208                       1344             360
16570816           GR5. 1YRHARD/2YRSOFT                         215537.5                     761.46           360
16568960           GR5. 1YRHARD/2YRSOFT                         225562.5                     820.31           360
16569071           GR5. 1YRHARD/2YRSOFT                         224479.8                     839.7            360
16569293           GR1. NOPP                                    482408.25                    2100             360
16569328           GR1. NOPP                                    488669.36                    2185.83          360
16569385           GR5. 1YRHARD/2YRSOFT                         260650                       1137.5           360
16570365           GR5. 1YRHARD/2YRSOFT                         493230                       1947.5           360
16549800           GR1. NOPP                                    125914                       444.83           360
16549826           GR1. NOPP                                    344860                       1110.83          360
16693324           GR1. NOPP                                    324509.25                    1449.91          360
16693326           GR5. 1YRHARD/2YRSOFT                         361702                       1465.75          360
16693327           GR1. NOPP                                    339246                       1515.75          360
16693353           GR1. NOPP                                    221001.12                    895.58           360
16549418           GR1. NOPP                                    154786                       611.17           360
16551706           GR3. 1YRHARD                                 468368                       1995.33          360
16552176           GR5. 1YRHARD/2YRSOFT                         401000                       1666.67          360
16656545           GR5. 1YRHARD/2YRSOFT                         428067.5                     1512.29          360
16656666           GR2. SOFTPP/OTHER                            272930.63                    879.14           360
16656255           GR5. 1YRHARD/2YRSOFT                         383255.75                    1433.63          360
16656732           GR1. NOPP                                    248620                       955.83           360
16656274           GR5. 1YRHARD/2YRSOFT                         424057.5                     1718.44          360
16656755           GR5. 1YRHARD/2YRSOFT                         265462                       1020.58          360
16656786           GR5. 1YRHARD/2YRSOFT                         761900                       2454.17          360
16656305           GR5. 1YRHARD/2YRSOFT                         196490                       796.25           360
16656316           GR3. 1YRHARD                                 409020                       1445             360
16656425           GR1. NOPP                                    325812.5                     1151.04          360
16654510           GR1. NOPP                                    101052                       451.5            360
16654406           GR5. 1YRHARD/2YRSOFT                         577440                       2340             360
16655963           GR5. 1YRHARD/2YRSOFT                         267437.01                    1005             360
16655995           GR2. SOFTPP/OTHER                            403857.13                    1804.43          360
16656072           GR5. 1YRHARD/2YRSOFT                         234585                       999.37           360
16656172           GR5. 1YRHARD/2YRSOFT                         709770                       2655             360
16656852           GR5. 1YRHARD/2YRSOFT                         380950                       1425             360
16656853           GR5. 1YRHARD/2YRSOFT                         252630                       1023.75          360
16653956           GR1. NOPP                                    480398                       2146.42          360
16653994           GR5. 1YRHARD/2YRSOFT                         240190.98                    998.3            360
16653779           GR5. 1YRHARD/2YRSOFT                         409020                       1445             360
16653826           GR5. 1YRHARD/2YRSOFT                         336840                       1260             360
16653834           GR5. 1YRHARD/2YRSOFT                         212530                       949.58           360
16653852           GR5. 1YRHARD/2YRSOFT                         601500                       2375             360
16653853           GR5. 1YRHARD/2YRSOFT                         418042.49                    1650.63          360
16654112           GR1. NOPP                                    429070                       1649.58          360
16654116           GR1. NOPP                                    260650                       839.58           360
16654122           GR5. 1YRHARD/2YRSOFT                         258244                       912.33           360
16653861           GR1. NOPP                                    352880                       1356.67          360
16653863           GR5. 1YRHARD/2YRSOFT                         457140                       1995             360
16653872           GR5. 1YRHARD/2YRSOFT                         241204.19                    1075             360
16653881           GR1. NOPP                                    360900                       1575             360
16653883           GR1. NOPP                                    593480                       2281.67          360
16653889           GR1. NOPP                                    214134                       845.5            360
16653894           GR1. NOPP                                    633580                       2501.67          360
16654164           GR3. 1YRHARD                                 227166.5                     967.77           360
16654175           GR5. 1YRHARD/2YRSOFT                         291928                       1001             360
16654176           GR5. 1YRHARD/2YRSOFT                         455135                       1797.08          360
16654206           GR1. NOPP                                    529219.75                    2309.56          360
16654221           GR1. NOPP                                    207718                       863.33           360
16653927           GR5. 1YRHARD/2YRSOFT                         392980                       1510.83          360
16653928           GR5. 1YRHARD/2YRSOFT                         163527.8                     696.66           360
16653954           GR2. SOFTPP/OTHER                            368619.25                    1187.36          360
16654352           GR1. NOPP                                    649620                       2430             360
16651793           GR1. NOPP                                    250625                       807.29           360
16651796           GR5. 1YRHARD/2YRSOFT                         495636                       2008.5           360
16651801           GR1. NOPP                                    629570                       2224.17          360
16651813           GR5. 1YRHARD/2YRSOFT                         303958                       1200.17          360
16651845           GR5. 1YRHARD/2YRSOFT                         315882.13                    1181.63          360
16651857           GR5. 1YRHARD/2YRSOFT                         172430                       662.92           360
16651860           GR5. 1YRHARD/2YRSOFT                         360900                       1425             360
16651755           GR1. NOPP                                    441100                       1695.83          360
16653737           GR1. NOPP                                    497240                       1963.33          360
16653739           GR1. NOPP                                    248620                       981.67           360
16653760           GR5. 1YRHARD/2YRSOFT                         392980                       1429.17          360
16653766           GR5. 1YRHARD/2YRSOFT                         192881                       741.54           360
16653770           GR1. NOPP                                    352880                       1210             360
16651572           GR5. 1YRHARD/2YRSOFT                         186765.75                    640.41           360
16651684           GR1. NOPP                                    365825.49                    1289.17          360
16651691           GR5. 1YRHARD/2YRSOFT                         445110                       1942.5           360
16651711           GR1. NOPP                                    565410                       2115             360
16651714           GR1. NOPP                                    372930                       1162.5           360
16651325           GR1. NOPP                                    360900                       1350             360
16651328           GR2. SOFTPP/OTHER                            157994                       623.83           360
16651356           GR2. SOFTPP/OTHER                            549370                       2397.5           360
16651387           GR1. NOPP                                    610271.87                    1965.76          360
16651402           GR5. 1YRHARD/2YRSOFT                         474367.86                    1966.67          360
16651406           GR5. 1YRHARD/2YRSOFT                         453130                       1789.17          360
16651429           GR1. NOPP                                    409020                       1785             360
16651205           GR5. 1YRHARD/2YRSOFT                         355887.5                     1331.25          360
16651206           GR5. 1YRHARD/2YRSOFT                         200500                       895.83           360
16651210           GR3. 1YRHARD                                 244610                       889.58           360
16651211           GR5. 1YRHARD/2YRSOFT                         409020                       1615             360
16651223           GR1. NOPP                                    517290                       2042.5           360
16651226           GR1. NOPP                                    170024                       742              360
16651493           GR1. NOPP                                    392980                       1592.5           360
16696375           GR5. 1YRHARD/2YRSOFT                         388970                       1657.08          360
16656970           GR5. 1YRHARD/2YRSOFT                         245611.72                    944.27           360
16658540           GR5. 1YRHARD/2YRSOFT                         360900                       1350             360
16658595           GR5. 1YRHARD/2YRSOFT                         324810                       1316.25          360
16658615           GR5. 1YRHARD/2YRSOFT                         204510                       828.75           360
16658671           GR5. 1YRHARD/2YRSOFT                         364910                       1365             360
16658857           GR1. NOPP                                    569419.5                     2307.5           360
16658918           GR1. NOPP                                    584582.81                    2672.66          360
16658935           GR1. NOPP                                    368920                       1418.33          360
16658978           GR1. NOPP                                    350875                       1166.67          360
16659008           GR1. NOPP                                    106451.47                    475.62           360
16659138           GR5. 1YRHARD/2YRSOFT                         281050.87                    934.5            360
16659270           GR2. SOFTPP/OTHER                            328820                       1264.17          360
16659276           GR2. SOFTPP/OTHER                            409020                       1700             360
16659351           GR3. 1YRHARD                                 549370                       2340.42          360
16659359           GR5. 1YRHARD/2YRSOFT                         111237.4                     404.54           360
16662063           GR5. 1YRHARD/2YRSOFT                         364910                       1440.83          360
16662075           GR1. NOPP                                    260650                       1056.25          360
16662131           GR5. 1YRHARD/2YRSOFT                         401000                       1583.33          360
16662155           GR1. NOPP                                    246400                       872.67           360
16662270           GR5. 1YRHARD/2YRSOFT                         300750                       1218.75          360
16662335           GR5. 1YRHARD/2YRSOFT                         146365                       517.08           360
16662345           GR5. 1YRHARD/2YRSOFT                         168420                       665              360
16662416           GR1. NOPP                                    228570                       783.75           360
16662477           GR5. 1YRHARD/2YRSOFT                         181252                       734.5            360
16662544           GR1. NOPP                                    209998.02                    783.56           360
16662697           GR1. NOPP                                    411025                       1323.96          360
16662744           GR1. NOPP                                    380950                       1425             360
16662839           GR1. NOPP                                    248620                       930              360
16663831           GR2. SOFTPP/OTHER                            230324.37                    933.36           360
16663907           GR5. 1YRHARD/2YRSOFT                         565410                       1997.5           360
16663963           GR1. NOPP                                    307968                       1216             360
16664005           GR3. 1YRHARD                                 360900                       1275             360
16664103           GR1. NOPP                                    282404.25                    1232.44          360
16664108           GR5. 1YRHARD/2YRSOFT                         429471                       1695.75          360
16664159           GR5. 1YRHARD/2YRSOFT                         354484                       1068.17          360
16664306           GR1. NOPP                                    384960                       1520             360
16666007           GR5. 1YRHARD/2YRSOFT                         418042.5                     1259.69          360
16670284           GR5. 1YRHARD/2YRSOFT                         380950                       1662.5           360
16670329           GR5. 1YRHARD/2YRSOFT                         336038                       1431.58          360
16670342           GR1. NOPP                                    316790                       1250.83          360
16670440           GR5. 1YRHARD/2YRSOFT                         336038                       1501.42          360
16670475           GR1. NOPP                                    776336                       3146             360
16670542           GR1. NOPP                                    346614.37                    1332.58          360
16670552           GR1. NOPP                                    257442                       856              360
16672572           GR1. NOPP                                    384960                       1240             360
16673983           GR1. NOPP                                    411025                       1494.79          360
16673987           GR1. NOPP                                    384960                       1240             360
16673992           GR1. NOPP                                    186064                       657.33           360
16673993           GR1. NOPP                                    348868.58                    1233.92          360
16673998           GR1. NOPP                                    1002500                      4479.17          360
16674001           GR1. NOPP                                    432177.75                    1706.44          360
16674003           GR1. NOPP                                    368920                       1341.67          360
16674010           GR1. NOPP                                    608718                       2466.75          360
16674382           GR5. 1YRHARD/2YRSOFT                         472915.34                    2112.98          360
16676603           GR5. 1YRHARD/2YRSOFT                         260650                       947.92           360
16676764           GR5. 1YRHARD/2YRSOFT                         399158.42                    1455.42          360
16681646           GR5. 1YRHARD/2YRSOFT                         474784                       1924             360
16681659           GR5. 1YRHARD/2YRSOFT                         401000                       1458.33          360
16681685           GR3. 1YRHARD                                 320800                       1433.33          360
16651109           GR1. NOPP                                    541350                       1968.75          360
16651113           GR1. NOPP                                    516488                       2093             360
16651114           GR1. NOPP                                    465160                       1933.33          360
16651116           GR1. NOPP                                    680898                       2759.25          360
16651124           GR1. NOPP                                    649620                       2430             360
16651129           GR1. NOPP                                    586462.5                     2010.94          360
16651145           GR1. NOPP                                    248620                       1007.5           360
16651187           GR5. 1YRHARD/2YRSOFT                         477190                       1834.58          360
16651195           GR5. 1YRHARD/2YRSOFT                         324810                       1282.5           360
16651077           GR1. NOPP                                    274685                       913.33           360
16651079           GR1. NOPP                                    364910                       1327.08          360
16651083           GR5. 1YRHARD/2YRSOFT                         449120                       1820             360
16651087           GR1. NOPP                                    449120                       1493.33          360
16651092           GR5. 1YRHARD/2YRSOFT                         598693                       2239.5           360
16650148           GR2. SOFTPP/OTHER                            382453.75                    1112.71          360
16650299           GR5. 1YRHARD/2YRSOFT                         236590                       1057.08          360
16650306           GR5. 1YRHARD/2YRSOFT                         143708.38                    612.22           360
16650311           GR5. 1YRHARD/2YRSOFT                         545360                       2096.67          360
16650318           GR5. 1YRHARD/2YRSOFT                         350875                       1312.5           360
16650325           GR5. 1YRHARD/2YRSOFT                         145262.25                    588.66           360
16650329           GR5. 1YRHARD/2YRSOFT                         352880                       1466.67          360
16650344           GR3. 1YRHARD                                 422854.5                     1625.69          360
16650406           GR1. NOPP                                    342804.88                    1282.31          360
16650409           GR5. 1YRHARD/2YRSOFT                         200500                       833.33           360
16650437           GR5. 1YRHARD/2YRSOFT                         461150                       1725             360
16650449           GR5. 1YRHARD/2YRSOFT                         409020                       1827.5           360
16650197           GR1. NOPP                                    431476                       1927.83          360
16650210           GR5. 1YRHARD/2YRSOFT                         524307.5                     2342.6           360
16650221           GR5. 1YRHARD/2YRSOFT                         304760                       1361.67          360
16650637           GR1. NOPP                                    392980                       1755.83          360
16650294           GR1. NOPP                                    188470                       842.08           360
16648493           GR5. 1YRHARD/2YRSOFT                         204429.8                     828.43           360
16648501           GR5. 1YRHARD/2YRSOFT                         360900                       1275             360
16648507           GR1. NOPP                                    388970                       1374.17          360
16648511           GR5. 1YRHARD/2YRSOFT                         380950                       1702.08          360
16648601           GR1. NOPP                                    336717.38                    1365             360
16648610           GR1. NOPP                                    569420                       2485             360
16648614           GR1. NOPP                                    544558                       2206.75          360
16648517           GR5. 1YRHARD/2YRSOFT                         153173.98                    668.47           360
16648531           GR5. 1YRHARD/2YRSOFT                         290574.51                    1207.71          360
16648642           GR1. NOPP                                    268670                       977.08           360
16648658           GR1. NOPP                                    372930                       1395             360
16648678           GR5. 1YRHARD/2YRSOFT                         617540                       2502.5           360
16648687           GR1. NOPP                                    736837.5                     2373.44          360
16648696           GR1. NOPP                                    411025                       1708.33          360
16648697           GR5. 1YRHARD/2YRSOFT                         214134                       890              360
16648710           GR1. NOPP                                    461150                       1533.33          360
16648795           GR5. 1YRHARD/2YRSOFT                         184460                       690              360
16648859           GR1. NOPP                                    577440                       1920             360
16648979           GR5. 1YRHARD/2YRSOFT                         713780                       2892.5           360
16649007           GR1. NOPP                                    198294.5                     618.13           360
16649013           GR5. 1YRHARD/2YRSOFT                         250016.46                    888.96           360
16649018           GR5. 1YRHARD/2YRSOFT                         233081.25                    799.22           360
16649235           GR1. NOPP                                    320699.75                    1033.01          360
16649236           GR1. NOPP                                    248620                       904.17           360
16649901           GR5. 1YRHARD/2YRSOFT                         200500                       708.33           360
16649990           GR2. SOFTPP/OTHER                            324810                       1451.25          360
16649992           GR2. SOFTPP/OTHER                            121102                       541.08           360
16650041           GR5. 1YRHARD/2YRSOFT                         914280                       3800             360
16650085           GR5. 1YRHARD/2YRSOFT                         451125                       1828.13          360
16650093           GR1. NOPP                                    585460                       1885.83          360
16650127           GR1. NOPP                                    393782                       1391.17          360
16644187           GR5. 1YRHARD/2YRSOFT                         143457.75                    536.63           360
16644241           GR5. 1YRHARD/2YRSOFT                         194084                       766.33           360
16645952           GR1. NOPP                                    481200                       1600             360
16645960           GR1. NOPP                                    320800                       1366.67          360
16645976           GR5. 1YRHARD/2YRSOFT                         559595.5                     2500.27          360
16646025           GR1. NOPP                                    288720                       1020             360
16643907           GR5. 1YRHARD/2YRSOFT                         316790                       1152.08          360
16643933           GR5. 1YRHARD/2YRSOFT                         375185.63                    1442.42          360
16643943           GR5. 1YRHARD/2YRSOFT                         270223.88                    1038.89          360
16643951           GR5. 1YRHARD/2YRSOFT                         521300                       2329.17          360
16643961           GR5. 1YRHARD/2YRSOFT                         329822.5                     1439.38          360
16644016           GR5. 1YRHARD/2YRSOFT                         593480                       2713.33          360
16646098           GR1. NOPP                                    445912                       1992.33          360
16646117           GR5. 1YRHARD/2YRSOFT                         350875                       1093.75          360
16646148           GR5. 1YRHARD/2YRSOFT                         146130.41                    637.73           360
16646150           GR5. 1YRHARD/2YRSOFT                         517290                       2150             360
16646153           GR5. 1YRHARD/2YRSOFT                         651625                       2505.21          360
16646154           GR3. 1YRHARD                                 351877.49                    1243.13          360
16646172           GR5. 1YRHARD/2YRSOFT                         425060                       1855             360
16646216           GR5. 1YRHARD/2YRSOFT                         461150                       2060.42          360
16646222           GR3. 1YRHARD                                 429070                       1694.17          360
16646248           GR5. 1YRHARD/2YRSOFT                         412228                       1670.5           360
16646273           GR5. 1YRHARD/2YRSOFT                         320800                       1266.67          360
16644036           GR3. 1YRHARD                                 553380                       2242.5           360
16644044           GR3. 1YRHARD                                 188470                       763.75           360
16644059           GR5. 1YRHARD/2YRSOFT                         481200                       2000             360
16646322           GR3. 1YRHARD                                 516287.5                     2253.13          360
16646325           GR5. 1YRHARD/2YRSOFT                         210525                       853.13           360
16646331           GR5. 1YRHARD/2YRSOFT                         418042.5                     1867.81          360
16646333           GR1. NOPP                                    485210                       1865.42          360
16644078           GR5. 1YRHARD/2YRSOFT                         240600                       975              360
16644080           GR5. 1YRHARD/2YRSOFT                         517290                       2313.4           360
16644107           GR1. NOPP                                    521300                       2166.67          360
16646444           GR5. 1YRHARD/2YRSOFT                         289513.98                    1203.3           360
16644158           GR2. SOFTPP/OTHER                            401000                       1708.33          360
16644162           GR5. 1YRHARD/2YRSOFT                         522904                       2119             360
16646453           GR5. 1YRHARD/2YRSOFT                         280700                       1195.83          360
16646469           GR5. 1YRHARD/2YRSOFT                         260650                       1110.42          360
16646473           GR5. 1YRHARD/2YRSOFT                         194785.75                    769.1            360
16646492           GR1. NOPP                                    611224.25                    2095.84          360
16646507           GR5. 1YRHARD/2YRSOFT                         513280                       2240             360
16646520           GR5. 1YRHARD/2YRSOFT                         519696                       2376             360
16646567           GR3. 1YRHARD                                 914280                       2660             360
16648429           GR5. 1YRHARD/2YRSOFT                         107788.8                     436.8            360
16648450           GR5. 1YRHARD/2YRSOFT                         103859                       399.29           360
16648473           GR5. 1YRHARD/2YRSOFT                         677690                       2746.25          360
16643691           GR1. NOPP                                    320800                       1200             360
16643747           GR3. 1YRHARD                                 340850                       1239.58          360
16643771           GR1. NOPP                                    495150                       1702.25          360
16643775           GR1. NOPP                                    614432.25                    2745.28          360
16643805           GR5. 1YRHARD/2YRSOFT                         505260                       2152.5           360
16643809           GR1. NOPP                                    651625                       2166.67          360
16643819           GR1. NOPP                                    418042.5                     1433.44          360
16643821           GR5. 1YRHARD/2YRSOFT                         270675                       900              360
16643827           GR1. NOPP                                    625560                       2145             360
16643835           GR5. 1YRHARD/2YRSOFT                         204510                       807.5            360
16643838           GR5. 1YRHARD/2YRSOFT                         344860                       1182.5           360
16643841           GR5. 1YRHARD/2YRSOFT                         288720                       1080             360
16643845           GR1. NOPP                                    416588.88                    1774.74          360
16641391           GR1. NOPP                                    579344.75                    1685.54          360
16641410           GR5. 1YRHARD/2YRSOFT                         421050                       1881.25          360
16643558           GR1. NOPP                                    227133.3                     753.33           360
16643622           GR5. 1YRHARD/2YRSOFT                         300750                       1125             360
16643672           GR5. 1YRHARD/2YRSOFT                         465160                       1643.33          360
16643681           GR5. 1YRHARD/2YRSOFT                         237392                       838.67           360
16643685           GR1. NOPP                                    340850                       1345.83          360
16641304           GR3. 1YRHARD                                 236590                       909.58           360
16641307           GR5. 1YRHARD/2YRSOFT                         203306.99                    866.13           360
16641311           GR5. 1YRHARD/2YRSOFT                         468368                       1849.33          360
16641321           GR3. 1YRHARD                                 223758                       860.25           360
16641325           GR5. 1YRHARD/2YRSOFT                         632778                       2498.5           360
16641330           GR3. 1YRHARD                                 216540                       967.5            360
16638609           GR1. NOPP                                    154134.38                    688.67           360
16638695           GR2. SOFTPP/OTHER                            229372                       762.67           360
16638726           GR5. 1YRHARD/2YRSOFT                         461049.75                    1916.25          360
16638728           GR1. NOPP                                    332830                       1175.83          360
16638780           GR1. NOPP                                    232580                       966.67           360
16638789           GR5. 1YRHARD/2YRSOFT                         159021.56                    677.46           360
16638800           GR5. 1YRHARD/2YRSOFT                         284710                       1212.92          360
16638804           GR5. 1YRHARD/2YRSOFT                         239898.25                    822.59           360
16638836           GR5. 1YRHARD/2YRSOFT                         320800                       1100             360
16638873           GR1. NOPP                                    400699.25                    1290.7           360
16638882           GR5. 1YRHARD/2YRSOFT                         311176                       1358             360
16638931           GR1. NOPP                                    258244                       885.5            360
16638934           GR1. NOPP                                    137342.5                     485.21           360
16638939           GR1. NOPP                                    464658.75                    1834.69          360
16638505           GR5. 1YRHARD/2YRSOFT                         573430                       2502.5           360
16638949           GR1. NOPP                                    461150                       1629.17          360
16638954           GR1. NOPP                                    185262                       596.75           360
16638984           GR1. NOPP                                    183314.94                    722              360
16640652           GR3. 1YRHARD                                 521300                       2166.67          360
16640678           GR1. NOPP                                    932325                       3293.75          360
16640682           GR1. NOPP                                    842100                       3325             360
16640702           GR5. 1YRHARD/2YRSOFT                         319103.77                    1094.18          360
16640707           GR1. NOPP                                    111026.88                    449.92           360
16640721           GR3. 1YRHARD                                 380609.15                    1700.56          360
16640742           GR5. 1YRHARD/2YRSOFT                         312780                       1397.5           360
16640810           GR1. NOPP                                    230687.28                    1030.71          360
16640836           GR1. NOPP                                    651625                       2437.5           360
16640839           GR1. NOPP                                    325612                       1218             360
16640853           GR5. 1YRHARD/2YRSOFT                         344860                       1540.83          360
16640863           GR2. SOFTPP/OTHER                            338845                       1091.46          360
16640867           GR3. 1YRHARD                                 627164                       2802.17          360
16640877           GR5. 1YRHARD/2YRSOFT                         237392                       962              360
16640882           GR1. NOPP                                    290725                       936.46           360
16640899           GR5. 1YRHARD/2YRSOFT                         461150                       2060.42          360
16640911           GR1. NOPP                                    455435.75                    1892.92          360
16640942           GR5. 1YRHARD/2YRSOFT                         293732.5                     946.15           360
16640945           GR5. 1YRHARD/2YRSOFT                         569420                       2130             360
16640954           GR2. SOFTPP/OTHER                            244440.98                    991.25           360
16640958           GR1. NOPP                                    86365.38                     323.06           360
16640979           GR2. SOFTPP/OTHER                            236590                       934.17           360
16641006           GR5. 1YRHARD/2YRSOFT                         413030                       1545             360
16641101           GR5. 1YRHARD/2YRSOFT                         223758                       976.5            360
16641105           GR5. 1YRHARD/2YRSOFT                         196490                       877.92           360
16641144           GR1. NOPP                                    513280                       1813.33          360
16641190           GR1. NOPP                                    347917.63                    1409.89          360
16641199           GR5. 1YRHARD/2YRSOFT                         576437.5                     2036.46          360
16641219           GR1. NOPP                                    419405.9                     1699.59          360
16641237           GR5. 1YRHARD/2YRSOFT                         432278                       1931.42          360
16638573           GR5. 1YRHARD/2YRSOFT                         143477.8                     641.06           360
16641262           GR5. 1YRHARD/2YRSOFT                         267868                       1085.5           360
16641287           GR5. 1YRHARD/2YRSOFT                         245813                       970.58           360
16633083           GR5. 1YRHARD/2YRSOFT                         529541.55                    1980.83          360
16633153           GR1. NOPP                                    311176                       1390.33          360
16633156           GR5. 1YRHARD/2YRSOFT                         319998                       1396.5           360
16633165           GR5. 1YRHARD/2YRSOFT                         532295.42                    1991.13          360
16633185           GR5. 1YRHARD/2YRSOFT                         380950                       1306.25          360
16634211           GR5. 1YRHARD/2YRSOFT                         327815.43                    1329.25          360
16634220           GR3. 1YRHARD                                 162780.94                    625.82           360
16634260           GR1. NOPP                                    130325                       528.13           360
16634274           GR1. NOPP                                    398995                       1616.88          360
16634284           GR1. NOPP                                    355185.75                    1439.34          360
16634285           GR5. 1YRHARD/2YRSOFT                         332830                       1417.92          360
16633044           GR3. 1YRHARD                                 665660                       2974.17          360
16633050           GR5. 1YRHARD/2YRSOFT                         296740                       1264.17          360
16633061           GR5. 1YRHARD/2YRSOFT                         216540                       967.5            360
16633062           GR5. 1YRHARD/2YRSOFT                         372930                       1550             360
16633065           GR5. 1YRHARD/2YRSOFT                         201302                       878.5            360
16633066           GR2. SOFTPP/OTHER                            168420                       752.5            360
16634307           GR5. 1YRHARD/2YRSOFT                         428067.5                     1556.77          360
16634319           GR5. 1YRHARD/2YRSOFT                         401000                       1500             360
16634330           GR5. 1YRHARD/2YRSOFT                         433080                       1620             360
16634345           GR5. 1YRHARD/2YRSOFT                         406012.49                    1434.38          360
16634362           GR5. 1YRHARD/2YRSOFT                         366914.99                    1410.63          360
16634367           GR5. 1YRHARD/2YRSOFT                         248620                       800.83           360
16634375           GR5. 1YRHARD/2YRSOFT                         360900                       1387.5           360
16634385           GR5. 1YRHARD/2YRSOFT                         375135.5                     1442.23          360
16634424           GR5. 1YRHARD/2YRSOFT                         129924                       567              360
16634425           GR1. NOPP                                    372930                       1278.75          360
16634432           GR5. 1YRHARD/2YRSOFT                         228570                       878.75           360
16634460           GR5. 1YRHARD/2YRSOFT                         541350                       2418.75          360
16634527           GR5. 1YRHARD/2YRSOFT                         159197                       645.13           360
16634562           GR3. 1YRHARD                                 319115.8                     1127.38          360
16634578           GR1. NOPP                                    228570                       926.25           360
16634603           GR3. 1YRHARD                                 314385.26                    1181.25          360
16634612           GR5. 1YRHARD/2YRSOFT                         457140                       2042.5           360
16634624           GR3. 1YRHARD                                 331226                       1239             360
16634661           GR2. SOFTPP/OTHER                            636186.5                     2445.85          360
16634695           GR2. SOFTPP/OTHER                            514182.25                    1656.24          360
16634728           GR1. NOPP                                    272680                       1133.33          360
16634744           GR5. 1YRHARD/2YRSOFT                         326815                       984.79           360
16634783           GR5. 1YRHARD/2YRSOFT                         324810                       1215             360
16634833           GR5. 1YRHARD/2YRSOFT                         204510                       892.5            360
16638171           GR5. 1YRHARD/2YRSOFT                         200500                       750              360
16638190           GR1. NOPP                                    384960                       1400             360
16638211           GR5. 1YRHARD/2YRSOFT                         332830                       1141.25          360
16638340           GR1. NOPP                                    312780                       1105             360
16638342           GR1. NOPP                                    930320                       2996.67          360
16638373           GR1. NOPP                                    665660                       1660             360
16638375           GR1. NOPP                                    602502.5                     2191.15          360
16638381           GR1. NOPP                                    601500                       1875             360
16638382           GR1. NOPP                                    344860                       1325.83          360
16638390           GR1. NOPP                                    432328.12                    1617.19          360
16638400           GR1. NOPP                                    269221.38                    1007.06          360
16638403           GR1. NOPP                                    137342.5                     470.94           360
16638420           GR5. 1YRHARD/2YRSOFT                         207317                       926.29           360
16638428           GR1. NOPP                                    353381.25                    1321.88          360
16638435           GR1. NOPP                                    521300                       2058.33          360
16638445           GR5. 1YRHARD/2YRSOFT                         260584.84                    947.68           360
16638476           GR1. NOPP                                    531726                       2375.75          360
16638486           GR5. 1YRHARD/2YRSOFT                         449120                       2006.67          360
16638487           GR1. NOPP                                    311978                       940.08           360
16638501           GR1. NOPP                                    477190                       1586.67          360
16632999           GR5. 1YRHARD/2YRSOFT                         633580                       2567.5           360
16633004           GR5. 1YRHARD/2YRSOFT                         198896                       744              360
16632857           GR1. NOPP                                    293231.25                    1035.94          360
16632984           GR1. NOPP                                    300750                       1312.5           360
16632985           GR5. 1YRHARD/2YRSOFT                         789468.75                    3363.28          360
16628769           GR1. NOPP                                    280700                       1225             360
16628783           GR1. NOPP                                    300750                       1031.25          360
16628789           GR5. 1YRHARD/2YRSOFT                         273682.5                     995.31           360
16628794           GR5. 1YRHARD/2YRSOFT                         90626                        386.08           360
16628795           GR5. 1YRHARD/2YRSOFT                         352880                       1320             360
16628812           GR5. 1YRHARD/2YRSOFT                         312780                       1202.5           360
16628821           GR1. NOPP                                    651625                       2369.79          360
16628828           GR5. 1YRHARD/2YRSOFT                         165626.58                    618              360
16628843           GR5. 1YRHARD/2YRSOFT                         469170                       1706.25          360
16628858           GR1. NOPP                                    629430.47                    1837.5           360
16628907           GR1. NOPP                                    360900                       1200             360
16628946           GR1. NOPP                                    315787.5                     1279.69          360
16628690           GR5. 1YRHARD/2YRSOFT                         264660                       990              360
16628963           GR1. NOPP                                    402253.12                    1755.47          360
16628999           GR1. NOPP                                    392899.79                    1428.88          360
16629005           GR5. 1YRHARD/2YRSOFT                         257141.25                    828.28           360
16629009           GR5. 1YRHARD/2YRSOFT                         651625                       2369.79          360
16629019           GR1. NOPP                                    589470                       1837.5           360
16629026           GR5. 1YRHARD/2YRSOFT                         638592.5                     2256.04          360
16629028           GR5. 1YRHARD/2YRSOFT                         403506.25                    1467.45          360
16629031           GR5. 1YRHARD/2YRSOFT                         308770                       1347.5           360
16629056           GR1. NOPP                                    473180                       1573.33          360
16629066           GR4. 1YRHARD/1YRSOFT                         184460                       690              360
16629068           GR1. NOPP                                    520498                       1784.75          360
16629113           GR4. 1YRHARD/1YRSOFT                         481200                       2150             360
16629123           GR5. 1YRHARD/2YRSOFT                         425060                       1810.83          360
16629148           GR1. NOPP                                    384158                       1556.75          360
16629167           GR5. 1YRHARD/2YRSOFT                         464157.5                     1543.33          360
16628745           GR5. 1YRHARD/2YRSOFT                         275837.87                    917.17           360
16629178           GR1. NOPP                                    274685                       970.42           360
16629184           GR1. NOPP                                    470623.63                    2004.94          360
16629200           GR5. 1YRHARD/2YRSOFT                         335837.5                     1430.73          360
16629220           GR5. 1YRHARD/2YRSOFT                         321551.87                    1303.05          360
16629242           GR3. 1YRHARD                                 703354                       2338.67          360
16629251           GR5. 1YRHARD/2YRSOFT                         506262.5                     1841.15          360
16629258           GR5. 1YRHARD/2YRSOFT                         280700                       1195.83          360
16629288           GR5. 1YRHARD/2YRSOFT                         769920                       3280             360
16629304           GR5. 1YRHARD/2YRSOFT                         359296                       1344             360
16629331           GR1. NOPP                                    290725                       1027.08          360
16632258           GR5. 1YRHARD/2YRSOFT                         166014                       741.75           360
16632283           GR5. 1YRHARD/2YRSOFT                         435907.05                    1721.16          360
16632311           GR5. 1YRHARD/2YRSOFT                         256522.71                    1039.52          360
16632314           GR1. NOPP                                    268569.75                    976.72           360
16632327           GR1. NOPP                                    362504                       1318.33          360
16632338           GR1. NOPP                                    303156                       1260             360
16632347           GR1. NOPP                                    962400                       3800             360
16632367           GR1. NOPP                                    388889.8                     1697.15          360
16632371           GR1. NOPP                                    262254                       981              360
16632474           GR5. 1YRHARD/2YRSOFT                         233163.75                    918.33           360
16632571           GR5. 1YRHARD/2YRSOFT                         232580                       894.17           360
16632646           GR5. 1YRHARD/2YRSOFT                         206419.77                    772.14           360
16632647           GR1. NOPP                                    457140                       2042.5           360
16632670           GR5. 1YRHARD/2YRSOFT                         689720                       2723.33          360
16632683           GR5. 1YRHARD/2YRSOFT                         206114                       771              360
16632748           GR1. NOPP                                    401000                       1333.33          360
16632832           GR1. NOPP                                    296740                       863.33           360
16616320           GR1. NOPP                                    333832.5                     1283.44          360
16616325           GR1. NOPP                                    204510                       871.25           360
16616471           GR5. 1YRHARD/2YRSOFT                         230976                       912              360
16616494           GR1. NOPP                                    240600                       1075             360
16616559           GR5. 1YRHARD/2YRSOFT                         352880                       1430             360
16616413           GR5. 1YRHARD/2YRSOFT                         239798                       946.83           360
16616462           GR5. 1YRHARD/2YRSOFT                         751423.87                    3357.36          360
16616586           GR5. 1YRHARD/2YRSOFT                         453932                       1839.5           360
16616644           GR1. NOPP                                    276790.25                    1092.9           360
16611647           GR5. 1YRHARD/2YRSOFT                         577440                       2040             360
16611652           GR2. SOFTPP/OTHER                            285712.5                     1009.38          360
16611758           GR3. 1YRHARD                                 593480                       2651.67          360
16611794           GR2. SOFTPP/OTHER                            465059.75                    1932.92          360
16611822           GR5. 1YRHARD/2YRSOFT                         169071.63                    667.57           360
16611831           GR1. NOPP                                    324492.5                     1282.5           360
16611837           GR1. NOPP                                    538688.94                    2233.33          360
16611844           GR5. 1YRHARD/2YRSOFT                         422106.56                    1575             360
16611879           GR5. 1YRHARD/2YRSOFT                         509270                       1957.92          360
16611897           GR5. 1YRHARD/2YRSOFT                         241204.25                    1100             360
16611912           GR5. 1YRHARD/2YRSOFT                         253532.25                    1080.09          360
16611914           GR5. 1YRHARD/2YRSOFT                         260650                       1164.58          360
16611923           GR5. 1YRHARD/2YRSOFT                         226966                       896.17           360
16611938           GR1. NOPP                                    569420                       2544.17          360
16611947           GR5. 1YRHARD/2YRSOFT                         378544                       1416             360
16612696           GR5. 1YRHARD/2YRSOFT                         648016                       2895.33          360
16612740           GR3. 1YRHARD                                 541350                       2418.75          360
16612752           GR5. 1YRHARD/2YRSOFT                         360900                       1462.5           360
16612767           GR1. NOPP                                    160400                       616.67           360
16612775           GR5. 1YRHARD/2YRSOFT                         387366                       1610             360
16612777           GR5. 1YRHARD/2YRSOFT                         224560                       956.67           360
16612804           GR1. NOPP                                    518086.09                    2147.92          360
16612811           GR1. NOPP                                    252630                       892.5            360
16612826           GR1. NOPP                                    355373.53                    1326             360
16612829           GR1. NOPP                                    395305.8                     1560.85          360
16612842           GR5. 1YRHARD/2YRSOFT                         352880                       1466.67          360
16612846           GR1. NOPP                                    453130                       1789.17          360
16612874           GR1. NOPP                                    422252.99                    1798.88          360
16612923           GR5. 1YRHARD/2YRSOFT                         450122.5                     1590.21          360
16612949           GR5. 1YRHARD/2YRSOFT                         264660                       1072.5           360
16612972           GR5. 1YRHARD/2YRSOFT                         360900                       1462.5           360
16612993           GR5. 1YRHARD/2YRSOFT                         413030                       1502.08          360
16613002           GR1. NOPP                                    312780                       1040             360
16613092           GR2. SOFTPP/OTHER                            318394                       1422.58          360
16613107           GR5. 1YRHARD/2YRSOFT                         160400                       633.33           360
16613108           GR5. 1YRHARD/2YRSOFT                         368118                       1568.25          360
16613118           GR5. 1YRHARD/2YRSOFT                         190000.29                    770.45           360
16613188           GR1. NOPP                                    364910                       1365             360
16613199           GR1. NOPP                                    255737.75                    850.33           360
16613202           GR2. SOFTPP/OTHER                            651625                       2911.46          360
16613217           GR5. 1YRHARD/2YRSOFT                         368839.8                     1418.03          360
16613231           GR5. 1YRHARD/2YRSOFT                         621550                       2777.08          360
16613259           GR5. 1YRHARD/2YRSOFT                         320800                       1433.33          360
16613281           GR1. NOPP                                    315787.5                     1279.69          360
16613289           GR5. 1YRHARD/2YRSOFT                         377368.07                    1490.02          360
16613293           GR5. 1YRHARD/2YRSOFT                         922300                       3641.67          360
16613295           GR5. 1YRHARD/2YRSOFT                         569420                       2307.5           360
16613303           GR5. 1YRHARD/2YRSOFT                         189676.01                    808.05           360
16616016           GR1. NOPP                                    417040                       1733.33          360
16616017           GR5. 1YRHARD/2YRSOFT                         1280693.75                   3992.19          360
16616019           GR1. NOPP                                    288720                       1170             360
16616081           GR5. 1YRHARD/2YRSOFT                         683550.62                    3054.1           360
16616089           GR1. NOPP                                    414634                       1507.92          360
16616136           GR5. 1YRHARD/2YRSOFT                         977437.5                     4164.06          360
16616155           GR1. NOPP                                    106565.75                    476.14           360
16616168           GR5. 1YRHARD/2YRSOFT                         281903                       966.63           360
16616199           GR3. 1YRHARD                                 256640                       960              360
16616218           GR1. NOPP                                    649620                       2565             360
16616261           GR3. 1YRHARD                                 226966                       966.92           360
16616270           GR5. 1YRHARD/2YRSOFT                         320800                       1133.33          360
16616282           GR1. NOPP                                    125000                       403.65           360
16616284           GR1. NOPP                                    320800                       1266.67          360
16546182           GR1. NOPP                                    340850                       1275             360
16546322           GR1. NOPP                                    385926                       1440             360
16544375           GR5. 1YRHARD/2YRSOFT                         360900                       1687.5           360
16545158           GR2. SOFTPP/OTHER                            549370                       2055             360
16468666           GR5. 1YRHARD/2YRSOFT                         1001889.91                   4583.33          360
16468073           GR5. 1YRHARD/2YRSOFT                         477190                       2132.08          360
16468277           GR1. NOPP                                    504686.57                    2359.82          360
16420112           GR5. 1YRHARD/2YRSOFT                         272680                       1133.33          360
16568772           GR1. NOPP                                    330825                       1100             360
16565075           GR1. NOPP                                    154435.13                    561.64           360
16567579           GR5. 1YRHARD/2YRSOFT                         150776                       532.67           360
16567581           GR1. NOPP                                    502507.81                    1875             360
16567635           GR1. NOPP                                    173432.5                     666.77           360
16567651           GR1. NOPP                                    230575                       934.38           360
16563279           GR1. NOPP                                    201002.6                     541.67           360
16563286           GR5. 1YRHARD/2YRSOFT                         882200                       3941.67          360
16564441           GR5. 1YRHARD/2YRSOFT                         180450                       581.25           360
16564456           GR5. 1YRHARD/2YRSOFT                         285662.38                    1187.29          360
16564519           GR5. 1YRHARD/2YRSOFT                         252630                       971.25           360
16563266           GR5. 1YRHARD/2YRSOFT                         399396                       1743             360
16688262           GR1. NOPP                                    244610                       940.42           360
16688090           GR1. NOPP                                    481200                       1900             360
16688091           GR5. 1YRHARD/2YRSOFT                         489220                       2084.17          360
16688093           GR1. NOPP                                    490773.87                    1988.8           360
16688323           GR1. NOPP                                    401000                       1583.33          360
16688132           GR5. 1YRHARD/2YRSOFT                         320699.75                    1432.89          360
16688134           GR1. NOPP                                    299146                       1056.83          360
16688142           GR1. NOPP                                    500999.38                    1665.83          360
16688175           GR1. NOPP                                    409020                       1572.5           360
16688180           GR1. NOPP                                    401000                       1583.33          360
16404249           GR1. NOPP                                    1804500                      6937.5           360
16403929           GR1. NOPP                                    405010                       1935.83          360
16393936           GR1. NOPP                                    191468.65                    756.04           360
16390321           GR1. NOPP                                    464317.46                    1828.75          360




--------------------------------------------------------------------------------




LOAN_SEQ           STATED_REM_TERM               CURRENT_NET_COUPON                 TRUSTFEE         LPMI
____________________________________________________________________________________________________________
16611603           359                           7.9905                             0.0095           0
16359531           358                           8.3655                             0.0095           0
16419779           360                           7.3655                             0.0095           0
16419798           359                           7.4905                             0.0095           0
16419821           359                           7.4905                             0.0095           0
16419838           359                           8.2405                             0.0095           0
16419866           359                           7.4905                             0.0095           0
16419879           360                           7.7405                             0.0095           0
16400134           358                           7.3655                             0.0095           0
16540023           360                           7.9905                             0.0095           0
16394551           357                           6.9905                             0.0095           0
16543509           359                           7.2405                             0.0095           0
16545858           359                           7.3655                             0.0095           0
16548392           359                           7.4905                             0.0095           0
16548421           359                           7.2405                             0.0095           0
16567196           359                           6.7405                             0.0095           0
16567279           359                           8.3655                             0.0095           0
16568545           359                           7.1155                             0.0095           0
16568548           360                           8.3655                             0.0095           0
16568470           359                           7.3655                             0.0095           0
16568613           359                           7.2405                             0.0095           0
16568683           359                           7.2405                             0.0095           0
16569740           359                           7.3655                             0.0095           0
16569767           358                           7.4905                             0.0095           0
16571443           360                           7.4905                             0.0095           0
16574612           360                           7.4905                             0.0095           0
16590792           359                           7.4905                             0.0095           0
16590800           359                           8.6155                             0.0095           0
16574720           360                           7.2405                             0.0095           0
16585329           359                           7.4905                             0.0095           0
16585346           359                           7.6155                             0.0095           0
16585353           359                           7.7405                             0.0095           0
16594390           360                           7.6155                             0.0095           0
16594423           360                           6.6155                             0.0095           0
16594440           360                           7.1155                             0.0095           0
16595890           359                           7.3655                             0.0095           0
16596005           359                           7.7405                             0.0095           0
16595916           359                           8.1155                             0.0095           0
16596083           359                           6.1155                             0.0095           0
16595904           359                           7.7405                             0.0095           0
16597006           360                           6.9905                             0.0095           0
16597070           360                           7.4905                             0.0095           0
16596928           359                           6.3655                             0.0095           0
16597105           359                           9.1155                             0.0095           0
16599198           359                           6.6155                             0.0095           0
16599131           360                           8.2405                             0.0095           0
16599286           360                           7.4905                             0.0095           0
16599292           359                           6.8655                             0.0095           0
16599145           359                           7.4905                             0.0095           0
16600671           360                           6.9905                             0.0095           0
16600700           359                           6.8655                             0.0095           0
16600595           359                           7.4905                             0.0095           0
16601721           360                           7.7405                             0.0095           0
16601668           359                           7.4905                             0.0095           0
16601733           359                           7.4905                             0.0095           0
16601768           359                           7.4905                             0.0095           0
16601795           359                           7.9905                             0.0095           0
16603629           359                           6.7405                             0.0095           0
16603632           360                           7.4905                             0.0095           0
16603634           359                           6.9905                             0.0095           0
16603643           359                           7.8655                             0.0095           0
16603582           359                           7.2405                             0.0095           0
16603756           359                           7.2405                             0.0095           0
16603767           359                           7.3655                             0.0095           0
16603604           359                           7.9905                             0.0095           0
16605485           359                           7.6155                             0.0095           0
16605499           359                           7.1155                             0.0095           0
16605516           359                           7.4905                             0.0095           0
16605407           359                           6.8655                             0.0095           0
16605416           359                           7.4905                             0.0095           0
16605418           359                           8.1155                             0.0095           0
16605430           359                           8.2405                             0.0095           0
16605431           360                           7.9905                             0.0095           0
16605450           359                           6.9905                             0.0095           0
16605581           359                           7.4905                             0.0095           0
16609360           359                           6.8655                             0.0095           0
16609368           360                           7.4905                             0.0095           0
16609378           359                           7.6155                             0.0095           0
16609416           359                           7.4905                             0.0095           0
16609288           359                           7.6155                             0.0095           0
16609293           359                           7.2405                             0.0095           0
16609428           359                           6.8655                             0.0095           0
16609456           359                           6.3655                             0.0095           0
16609460           359                           7.8655                             0.0095           0
16609325           359                           8.1155                             0.0095           0
16610929           359                           7.4905                             0.0095           0
16611021           360                           7.3655                             0.0095           0
16611038           360                           8.3655                             0.0095           0
16611076           359                           7.1155                             0.0095           0
16610955           359                           6.9905                             0.0095           0
16611078           359                           7.2405                             0.0095           0
16610958           359                           7.4905                             0.0095           0
16610962           359                           7.8655                             0.0095           0
16611097           360                           7.2405                             0.0095           0
16611101           360                           7.7405                             0.0095           0
16611115           360                           6.2405                             0.0095           0
16611175           359                           7.2405                             0.0095           0
16612449           359                           7.4905                             0.0095           0
16612452           360                           7.1155                             0.0095           0
16612397           359                           7.8655                             0.0095           0
16612496           360                           6.4905                             0.0095           0
16612512           360                           7.1155                             0.0095           0
16612516           360                           7.3655                             0.0095           0
16612517           359                           7.4905                             0.0095           0
16612591           360                           7.7405                             0.0095           0
16612605           360                           7.4905                             0.0095           0
16615778           359                           8.1155                             0.0095           0
16615849           360                           7.4905                             0.0095           0
16615851           360                           7.9905                             0.0095           0
16615718           359                           7.3655                             0.0095           0
16615870           360                           7.9905                             0.0095           0
16615877           360                           6.7405                             0.0095           0
16615918           359                           7.7405                             0.0095           0
16615739           360                           7.8655                             0.0095           0
16628499           360                           7.2405                             0.0095           0
16628501           360                           7.7405                             0.0095           0
16628512           359                           7.2405                             0.0095           0
16628418           359                           8.1155                             0.0095           0
16628533           359                           8.2405                             0.0095           0
16628545           360                           6.9905                             0.0095           0
16628552           359                           7.1155                             0.0095           0
16628553           359                           6.7405                             0.0095           0
16628555           360                           7.3655                             0.0095           0
16628451           359                           7.3655                             0.0095           0
16628587           360                           8.4905                             0.0095           0
16628596           360                           6.4905                             0.0095           0
16628626           359                           7.8655                             0.0095           0
16628631           360                           7.4905                             0.0095           0
16628467           359                           7.9905                             0.0095           0
16628637           359                           8.1155                             0.0095           0
16628646           360                           6.8655                             0.0095           0
16628648           359                           6.9905                             0.0095           0
16631156           360                           7.1155                             0.0095           0
16631189           360                           7.4905                             0.0095           0
16631222           360                           7.4905                             0.0095           0
16631245           360                           7.4905                             0.0095           0
16631250           359                           7.2405                             0.0095           0
16631256           359                           7.7405                             0.0095           0
16631258           359                           7.2405                             0.0095           0
16631267           359                           7.4905                             0.0095           0
16630968           359                           7.9905                             0.0095           0
16631285           359                           7.7405                             0.0095           0
16633978           359                           7.3655                             0.0095           0
16633987           359                           7.3655                             0.0095           0
16633993           360                           7.4905                             0.0095           0
16633997           359                           7.4905                             0.0095           0
16634000           360                           7.6155                             0.0095           0
16634003           359                           8.1155                             0.0095           0
16634005           359                           6.9905                             0.0095           0
16634011           359                           7.8655                             0.0095           0
16634013           359                           7.7405                             0.0095           0
16634018           360                           7.2405                             0.0095           0
16634025           360                           7.7405                             0.0095           0
16634047           359                           7.2405                             0.0095           0
16634052           359                           7.7405                             0.0095           0
16634065           360                           8.2405                             0.0095           0
16633678           360                           7.9905                             0.0095           0
16634075           359                           7.6155                             0.0095           0
16634083           359                           6.6155                             0.0095           0
16634085           359                           7.3655                             0.0095           0
16633683           359                           7.6155                             0.0095           0
16634104           359                           7.8655                             0.0095           0
16633692           359                           7.9905                             0.0095           0
16634126           360                           7.3655                             0.0095           0
16634143           359                           7.8655                             0.0095           0
16638025           360                           6.8655                             0.0095           0
16638038           360                           7.6155                             0.0095           0
16637957           359                           7.8655                             0.0095           0
16638090           360                           7.1155                             0.0095           0
16640557           360                           7.8655                             0.0095           0
16640563           360                           6.3655                             0.0095           0
16640428           359                           7.9905                             0.0095           0
16640597           359                           8.8655                             0.0095           0
16640601           360                           7.4905                             0.0095           0
16640444           359                           7.1155                             0.0095           0
16638114           360                           7.2405                             0.0095           0
16638118           360                           6.4905                             0.0095           0
16638130           359                           8.3655                             0.0095           0
16637991           359                           7.8655                             0.0095           0
16638002           359                           7.3655                             0.0095           0
16638166           360                           8.3655                             0.0095           0
16640486           359                           6.9905                             0.0095           0
16640499           360                           6.9905                             0.0095           0
16640500           360                           7.4905                             0.0095           0
16640506           360                           6.4905                             0.0095           0
16640510           359                           6.9905                             0.0095           0
16640523           360                           7.1155                             0.0095           0
16640547           360                           7.1155                             0.0095           0
16640405           359                           7.7405                             0.0095           0
16640406           359                           7.6155                             0.0095           0
16643355           360                           7.1155                             0.0095           0
16643357           359                           7.8655                             0.0095           0
16643411           360                           7.3655                             0.0095           0
16643420           360                           7.3655                             0.0095           0
16643422           360                           7.3655                             0.0095           0
16643424           360                           7.1155                             0.0095           0
16643429           359                           6.3655                             0.0095           0
16643434           360                           7.9905                             0.0095           0
16643294           359                           7.1155                             0.0095           0
16643397           360                           6.9905                             0.0095           0
16643437           359                           7.4905                             0.0095           0
16643448           360                           7.6155                             0.0095           0
16643456           360                           6.9905                             0.0095           0
16643459           360                           8.9905                             0.0095           0
16643462           360                           7.1155                             0.0095           0
16643318           359                           7.9905                             0.0095           0
16643467           360                           7.1155                             0.0095           0
16643488           360                           7.3655                             0.0095           0
16643496           360                           7.1155                             0.0095           0
16643507           360                           7.4905                             0.0095           0
16643511           360                           7.3655                             0.0095           0
16645772           360                           6.8655                             0.0095           0
16645777           359                           7.4905                             0.0095           0
16645779           359                           8.3655                             0.0095           0
16645792           359                           7.2405                             0.0095           0
16645710           359                           7.6155                             0.0095           0
16645810           360                           7.8655                             0.0095           0
16645832           359                           6.8655                             0.0095           0
16648186           359                           7.4905                             0.0095           0
16648075           360                           8.1155                             0.0095           0
16648191           360                           6.9905                             0.0095           0
16648224           360                           7.2405                             0.0095           0
16648082           360                           7.4905                             0.0095           0
16648249           360                           8.3655                             0.0095           0
16648250           359                           7.7405                             0.0095           0
16648092           359                           6.9905                             0.0095           0
16648274           360                           7.7405                             0.0095           0
16648300           359                           7.4905                             0.0095           0
16648305           359                           7.7405                             0.0095           0
16648120           359                           7.8655                             0.0095           0
16648310           360                           7.3655                             0.0095           0
16645856           360                           7.7405                             0.0095           0
16645863           360                           7.1155                             0.0095           0
16645865           360                           7.3655                             0.0095           0
16645869           360                           7.3655                             0.0095           0
16645893           359                           6.4905                             0.0095           0
16649577           360                           6.6155                             0.0095           0
16649592           359                           7.2405                             0.0095           0
16649596           359                           7.6155                             0.0095           0
16649597           360                           7.8655                             0.0095           0
16649600           359                           6.8655                             0.0095           0
16649614           359                           7.1155                             0.0095           0
16649651           360                           6.4905                             0.0095           0
16649657           359                           7.4905                             0.0095           0
16649662           360                           7.6155                             0.0095           0
16649672           359                           7.3655                             0.0095           0
16649679           359                           7.3655                             0.0095           0
16649681           360                           7.8655                             0.0095           0
16649685           360                           7.3655                             0.0095           0
16649710           360                           7.3655                             0.0095           0
16649722           360                           7.2405                             0.0095           0
16645920           360                           6.3655                             0.0095           0
16645925           360                           6.9905                             0.0095           0
16645928           360                           7.3655                             0.0095           0
16649734           359                           7.3655                             0.0095           0
16650933           360                           7.6155                             0.0095           0
16650943           360                           7.2405                             0.0095           0
16650945           360                           7.9905                             0.0095           0
16650844           359                           7.9905                             0.0095           0
16650946           360                           6.8655                             0.0095           0
16650966           360                           7.6155                             0.0095           0
16650969           360                           7.3655                             0.0095           0
16650976           360                           7.1155                             0.0095           0
16650866           360                           8.2405                             0.0095           0
16650986           360                           7.3655                             0.0095           0
16651014           360                           7.9905                             0.0095           0
16651023           360                           7.1155                             0.0095           0
16651036           360                           7.3655                             0.0095           0
16651041           360                           8.1155                             0.0095           0
16651051           360                           6.7405                             0.0095           0
16650897           360                           6.7405                             0.0095           0
16653436           360                           7.3655                             0.0095           0
16653550           360                           6.9905                             0.0095           0
16653563           360                           7.7405                             0.0095           0
16653566           360                           7.7405                             0.0095           0
16653589           360                           6.4905                             0.0095           0
16653601           360                           6.8655                             0.0095           0
16653605           360                           8.1155                             0.0095           0
16648143           359                           7.4905                             0.0095           0
16648068           359                           7.1155                             0.0095           0
16648158           360                           6.9905                             0.0095           0
16648174           360                           6.4905                             0.0095           0
16653450           359                           7.9905                             0.0095           0
16653634           360                           7.3655                             0.0095           0
16653647           360                           7.8655                             0.0095           0
16653650           360                           8.4905                             0.0095           0
16653660           359                           7.2405                             0.0095           0
16653666           360                           7.2405                             0.0095           0
16653482           359                           6.9905                             0.0095           0
16653677           360                           6.7405                             0.0095           0
16653679           360                           6.9905                             0.0095           0
16653689           360                           7.8655                             0.0095           0
16653694           360                           7.4905                             0.0095           0
16653699           360                           7.4905                             0.0095           0
16655770           360                           6.6155                             0.0095           0
16655774           360                           6.8655                             0.0095           0
16655783           359                           7.1155                             0.0095           0
16655793           360                           7.4905                             0.0095           0
16655802           360                           7.1155                             0.0095           0
16655806           360                           8.2405                             0.0095           0
16655810           359                           7.4905                             0.0095           0
16655814           360                           6.7405                             0.0095           0
16655821           360                           7.8655                             0.0095           0
16655825           360                           6.9905                             0.0095           0
16655842           360                           7.4905                             0.0095           0
16655853           359                           6.6155                             0.0095           0
16655859           360                           7.4905                             0.0095           0
16655868           360                           7.1155                             0.0095           0
16655871           359                           7.2405                             0.0095           0
16655896           360                           7.2405                             0.0095           0
16655904           360                           8.2405                             0.0095           0
16655908           360                           6.7405                             0.0095           0
16655925           359                           7.4905                             0.0095           0
16655940           360                           7.3655                             0.0095           0
16658157           360                           7.2405                             0.0095           0
16658162           360                           7.1155                             0.0095           0
16658172           360                           8.1155                             0.0095           0
16658174           360                           8.3655                             0.0095           0
16658188           360                           7.2405                             0.0095           0
16658229           360                           6.8655                             0.0095           0
16658242           360                           7.4905                             0.0095           0
16658128           359                           8.3655                             0.0095           0
16658300           360                           7.9905                             0.0095           0
16658306           360                           6.1155                             0.0095           0
16658131           360                           8.7405                             0.0095           0
16658324           360                           8.9905                             0.0095           0
16658329           360                           7.3655                             0.0095           0
16658336           360                           7.7405                             0.0095           0
16661819           359                           8.3655                             0.0095           0
16661739           360                           6.8655                             0.0095           0
16661836           360                           8.4905                             0.0095           0
16661879           360                           7.1155                             0.0095           0
16661759           360                           7.7405                             0.0095           0
16661914           360                           6.7405                             0.0095           0
16661928           360                           7.7405                             0.0095           0
16661930           360                           7.2405                             0.0095           0
16661940           360                           7.3655                             0.0095           0
16661944           360                           6.9905                             0.0095           0
16663570           360                           7.1155                             0.0095           0
16663573           360                           7.7405                             0.0095           0
16663591           360                           8.1155                             0.0095           0
16663608           360                           7.2405                             0.0095           0
16663449           360                           7.8655                             0.0095           0
16663476           360                           8.3655                             0.0095           0
16663627           360                           6.6155                             0.0095           0
16663640           360                           7.4905                             0.0095           0
16663643           360                           7.8655                             0.0095           0
16663649           360                           7.4905                             0.0095           0
16663671           360                           7.1155                             0.0095           0
16663686           360                           9.2405                             0.0095           0
16663689           360                           6.4905                             0.0095           0
16665269           360                           7.4905                             0.0095           0
16665277           360                           6.6155                             0.0095           0
16665285           360                           7.8655                             0.0095           0
16665298           360                           6.8655                             0.0095           0
16665308           360                           7.8655                             0.0095           0
16665320           360                           7.1155                             0.0095           0
16665330           360                           7.1155                             0.0095           0
16665337           360                           7.2405                             0.0095           0
16665338           360                           6.6155                             0.0095           0
16665341           360                           7.1155                             0.0095           0
16665342           360                           7.3655                             0.0095           0
16665390           360                           7.4905                             0.0095           0
16665408           360                           7.6155                             0.0095           0
16666579           360                           7.7405                             0.0095           0
16666586           360                           6.6155                             0.0095           0
16666608           360                           9.1155                             0.0095           0
16666641           360                           7.3655                             0.0095           0
16666649           360                           7.4905                             0.0095           0
16666652           360                           7.1155                             0.0095           0
16666669           360                           8.2405                             0.0095           0
16666515           360                           7.3655                             0.0095           0
16666689           360                           7.3655                             0.0095           0
16666710           360                           7.4905                             0.0095           0
16666713           360                           7.9905                             0.0095           0
16666716           360                           7.4905                             0.0095           0
16670010           360                           6.9905                             0.0095           0
16670012           360                           7.3655                             0.0095           0
16670019           360                           7.6155                             0.0095           0
16670051           360                           7.4905                             0.0095           0
16670058           360                           7.4905                             0.0095           0
16670072           360                           8.3655                             0.0095           0
16670079           360                           7.2405                             0.0095           0
16670087           360                           8.8655                             0.0095           0
16670092           360                           7.7405                             0.0095           0
16670108           360                           6.7405                             0.0095           0
16670112           360                           7.1155                             0.0095           0
16670128           360                           7.6155                             0.0095           0
16670137           360                           7.1155                             0.0095           0
16670140           360                           6.4905                             0.0095           0
16670152           360                           7.4905                             0.0095           0
16670167           360                           6.9905                             0.0095           0
16670179           360                           7.2405                             0.0095           0
16670191           360                           6.8655                             0.0095           0
16670204           360                           6.7405                             0.0095           0
16670208           360                           7.6155                             0.0095           0
16670235           360                           7.3655                             0.0095           0
16671409           360                           6.4905                             0.0095           0
16671312           360                           7.2405                             0.0095           0
16671434           360                           7.1155                             0.0095           0
16671441           360                           8.2405                             0.0095           0
16671452           360                           7.1155                             0.0095           0
16671454           360                           7.1155                             0.0095           0
16671468           360                           7.8655                             0.0095           0
16671474           360                           7.3655                             0.0095           0
16671476           360                           6.3655                             0.0095           0
16671489           360                           7.4905                             0.0095           0
16671510           360                           7.1155                             0.0095           0
16671513           360                           7.2405                             0.0095           0
16671517           360                           7.3655                             0.0095           0
16671521           360                           6.2405                             0.0095           0
16674923           360                           7.2405                             0.0095           0
16674961           360                           6.4905                             0.0095           0
16674967           360                           7.2405                             0.0095           0
16674997           360                           6.8655                             0.0095           0
16675002           360                           7.6155                             0.0095           0
16675020           360                           7.1155                             0.0095           0
16674868           360                           7.2405                             0.0095           0
16675064           360                           7.6155                             0.0095           0
16675072           360                           8.3655                             0.0095           0
16676344           360                           7.6155                             0.0095           0
16676361           360                           9.3655                             0.0095           0
16676369           360                           7.4905                             0.0095           0
16676372           360                           6.4905                             0.0095           0
16676409           360                           6.9905                             0.0095           0
16676415           360                           8.1155                             0.0095           0
16676421           360                           7.7405                             0.0095           0
16676456           360                           7.7405                             0.0095           0
16676462           360                           6.8655                             0.0095           0
16676463           360                           7.8655                             0.0095           0
16676471           360                           6.4905                             0.0095           0
16679058           360                           7.8655                             0.0095           0
16679064           360                           7.3655                             0.0095           0
16679092           360                           6.8655                             0.0095           0
16679116           360                           6.3655                             0.0095           0
16679132           360                           6.3655                             0.0095           0
16679135           360                           7.2405                             0.0095           0
16679150           360                           7.8655                             0.0095           0
16680979           360                           8.3655                             0.0095           0
16681004           360                           6.4905                             0.0095           0
16681021           360                           7.6155                             0.0095           0
16681024           360                           6.7405                             0.0095           0
16681030           360                           7.7405                             0.0095           0
16681037           360                           7.8655                             0.0095           0
16681090           360                           7.3655                             0.0095           0
16681094           360                           7.1155                             0.0095           0
16681150           360                           7.4905                             0.0095           0
16681168           360                           7.9905                             0.0095           0
16683782           360                           7.3655                             0.0095           0
16683783           360                           7.3655                             0.0095           0
16683798           360                           7.1155                             0.0095           0
16683821           360                           7.1155                             0.0095           0
16683857           360                           6.8655                             0.0095           0
16683868           360                           7.4905                             0.0095           0
16683878           360                           7.4905                             0.0095           0
16683888           360                           6.1155                             0.0095           0
16685507           360                           7.9905                             0.0095           0
16685527           360                           6.4905                             0.0095           0
16685532           360                           7.2405                             0.0095           0
16685547           360                           7.2405                             0.0095           0
16685551           360                           7.4905                             0.0095           0
16685593           360                           7.6155                             0.0095           0
16685623           360                           7.6155                             0.0095           0
16685652           360                           6.9905                             0.0095           0
16687856           360                           6.1155                             0.0095           0
16687896           360                           7.1155                             0.0095           0
16687908           360                           7.8655                             0.0095           0
16687911           360                           7.1155                             0.0095           0
16687915           360                           7.4905                             0.0095           0
16687987           360                           7.3655                             0.0095           0
16691858           360                           8.1155                             0.0095           0
16691890           360                           7.8655                             0.0095           0
16691903           360                           7.1155                             0.0095           0
16691906           360                           7.4905                             0.0095           0
16691944           360                           7.3655                             0.0095           0
16691949           360                           6.7405                             0.0095           0
16691963           360                           7.9905                             0.0095           0
16691979           360                           7.2405                             0.0095           0
16691817           360                           6.9905                             0.0095           0
16692023           360                           6.6155                             0.0095           0
16693157           360                           7.3655                             0.0095           0
16693194           360                           7.4905                             0.0095           0
16693257           360                           7.4905                             0.0095           0
16693292           360                           7.8655                             0.0095           0
16695783           360                           6.7405                             0.0095           0
16695795           360                           7.4905                             0.0095           0
16695890           360                           7.4905                             0.0095           0
16697247           360                           7.3655                             0.0095           0
16697323           360                           6.2405                             0.0095           0
16700101           360                           7.1155                             0.0095           0
16700136           360                           7.7405                             0.0095           0
16700151           360                           8.9905                             0.0095           0
16700156           360                           7.4905                             0.0095           0
16706248           360                           7.9905                             0.0095           0
16709229           360                           7.9905                             0.0095           0
16709260           360                           7.1155                             0.0095           0
16709324           360                           7.6155                             0.0095           0
16710597           360                           7.1155                             0.0095           0
16710598           360                           7.1155                             0.0095           0
16156005           354                           6.9905                             0.0095           0
16611399           359                           7.4905                             0.0095           0
16611422           359                           6.6155                             0.0095           0
16611475           359                           7.3655                             0.0095           0
16611516           359                           6.8655                             0.0095           0
16611533           359                           6.9905                             0.0095           0
16611534           359                           7.2405                             0.0095           0
16611568           359                           7.9905                             0.0095           0
16611593           359                           8.1155                             0.0095           0
16611594           359                           7.4905                             0.0095           0
16611307           359                           7.8655                             0.0095           0
16611356           359                           6.9905                             0.0095           0
16611367           359                           7.6155                             0.0095           0
16610026           359                           7.6155                             0.0095           0
16610041           359                           6.9905                             0.0095           0
16610065           359                           7.4905                             0.0095           0
16610070           359                           6.7405                             0.0095           0
16610126           359                           6.7405                             0.0095           0
16610128           359                           7.4905                             0.0095           0
16610138           359                           6.9905                             0.0095           0
16610165           359                           7.7405                             0.0095           0
16610224           359                           7.4905                             0.0095           0
16610248           359                           7.7405                             0.0095           0
16610276           359                           7.9905                             0.0095           0
16610282           359                           7.9905                             0.0095           0
16610286           359                           7.9905                             0.0095           0
16610290           359                           7.2405                             0.0095           0
16611194           359                           7.4905                             0.0095           0
16611195           359                           6.9905                             0.0095           0
16605736           359                           7.3655                             0.0095           0
16605739           359                           7.4905                             0.0095           0
16605746           359                           6.8655                             0.0095           0
16605763           359                           7.7405                             0.0095           0
16605779           359                           7.1155                             0.0095           0
16605784           359                           7.6155                             0.0095           0
16605793           359                           7.9905                             0.0095           0
16605797           359                           6.9905                             0.0095           0
16605801           359                           7.4905                             0.0095           0
16605807           359                           7.3655                             0.0095           0
16605828           359                           7.2405                             0.0095           0
16605839           359                           7.4905                             0.0095           0
16605879           359                           7.9905                             0.0095           0
16605882           359                           7.9905                             0.0095           0
16605885           359                           7.6155                             0.0095           0
16605936           359                           6.8655                             0.0095           0
16606018           359                           7.9905                             0.0095           0
16606031           359                           6.9905                             0.0095           0
16606105           359                           6.9905                             0.0095           0
16606123           359                           7.8655                             0.0095           0
16606129           359                           7.2405                             0.0095           0
16606143           359                           6.8655                             0.0095           0
16606180           359                           7.9905                             0.0095           0
16606194           359                           6.4905                             0.0095           0
16606200           359                           7.2405                             0.0095           0
16609606           359                           7.7405                             0.0095           0
16609655           359                           7.2405                             0.0095           0
16609697           359                           7.1155                             0.0095           0
16609724           359                           7.7405                             0.0095           0
16609736           359                           6.7405                             0.0095           0
16609742           359                           6.8655                             0.0095           0
16609758           359                           6.9905                             0.0095           0
16609763           359                           7.1155                             0.0095           0
16609783           358                           6.6155                             0.0095           0
16609785           358                           7.3655                             0.0095           0
16609788           359                           6.6155                             0.0095           0
16609802           359                           7.3655                             0.0095           0
16609853           359                           7.9905                             0.0095           0
16609863           359                           7.9905                             0.0095           0
16609881           359                           7.1155                             0.0095           0
16609917           359                           7.3655                             0.0095           0
16609931           359                           7.9905                             0.0095           0
16609944           359                           7.3655                             0.0095           0
16609948           359                           6.8655                             0.0095           0
16609960           359                           7.4905                             0.0095           0
16609980           359                           7.3655                             0.0095           0
16609998           359                           7.3655                             0.0095           0
16610001           359                           7.1155                             0.0095           0
16610008           359                           7.4905                             0.0095           0
16610018           358                           7.2405                             0.0095           0
16610020           358                           7.3655                             0.0095           0
16610023           358                           7.1155                             0.0095           0
16602996           359                           6.6155                             0.0095           0
16602891           359                           7.9905                             0.0095           0
16602904           359                           7.4905                             0.0095           0
16602917           358                           7.9905                             0.0095           0
16602924           359                           6.8655                             0.0095           0
16602925           359                           7.9905                             0.0095           0
16602999           359                           7.9905                             0.0095           0
16603002           359                           7.9905                             0.0095           0
16603021           359                           7.1155                             0.0095           0
16603023           359                           6.8655                             0.0095           0
16603027           359                           7.7405                             0.0095           0
16603041           359                           7.4905                             0.0095           0
16603057           359                           7.4905                             0.0095           0
16603094           359                           7.2405                             0.0095           0
16603099           359                           6.6155                             0.0095           0
16603133           359                           7.9905                             0.0095           0
16603885           359                           7.3655                             0.0095           0
16603900           359                           7.2405                             0.0095           0
16603917           359                           7.1155                             0.0095           0
16604003           359                           7.6155                             0.0095           0
16604035           359                           7.6155                             0.0095           0
16604055           359                           7.9905                             0.0095           0
16604068           359                           6.8655                             0.0095           0
16604079           359                           6.7405                             0.0095           0
16604107           359                           7.2405                             0.0095           0
16604136           359                           6.6155                             0.0095           0
16604187           359                           7.2405                             0.0095           0
16604201           359                           6.9905                             0.0095           0
16604204           359                           7.9905                             0.0095           0
16604232           359                           7.1155                             0.0095           0
16604313           359                           7.2405                             0.0095           0
16604316           359                           6.8655                             0.0095           0
16604320           359                           7.4905                             0.0095           0
16604330           359                           6.7405                             0.0095           0
16604335           359                           7.1155                             0.0095           0
16604352           359                           7.1155                             0.0095           0
16604372           359                           6.9905                             0.0095           0
16604401           359                           7.1155                             0.0095           0
16604429           359                           7.9905                             0.0095           0
16604439           358                           8.1155                             0.0095           0
16604448           358                           6.6155                             0.0095           0
16604475           359                           7.4905                             0.0095           0
16600061           359                           7.4905                             0.0095           0
16600068           359                           7.4905                             0.0095           0
16600806           359                           7.3655                             0.0095           0
16600819           359                           7.3655                             0.0095           0
16600897           359                           6.6155                             0.0095           0
16600898           359                           7.8655                             0.0095           0
16600913           359                           6.8655                             0.0095           0
16600997           359                           7.1155                             0.0095           0
16601090           359                           7.6155                             0.0095           0
16601110           359                           7.8655                             0.0095           0
16601121           359                           6.4905                             0.0095           0
16601186           359                           7.3655                             0.0095           0
16601191           359                           7.9905                             0.0095           0
16601192           359                           7.6155                             0.0095           0
16601210           358                           7.2405                             0.0095           0
16601254           359                           6.8655                             0.0095           0
16601268           359                           6.6155                             0.0095           0
16601271           359                           7.4905                             0.0095           0
16601273           359                           7.9905                             0.0095           0
16601275           359                           7.7405                             0.0095           0
16601281           359                           7.9905                             0.0095           0
16601289           359                           7.9905                             0.0095           0
16601326           359                           6.9905                             0.0095           0
16601331           359                           6.9905                             0.0095           0
16601336           358                           7.9905                             0.0095           0
16601346           359                           7.3655                             0.0095           0
16601355           359                           7.2405                             0.0095           0
16601406           359                           7.6155                             0.0095           0
16601407           359                           7.8655                             0.0095           0
16601411           359                           7.9905                             0.0095           0
16601417           359                           6.9905                             0.0095           0
16602646           359                           7.2405                             0.0095           0
16602672           359                           6.4905                             0.0095           0
16602673           359                           7.9905                             0.0095           0
16602681           359                           7.1155                             0.0095           0
16602711           359                           7.8655                             0.0095           0
16602790           359                           6.8655                             0.0095           0
16602804           359                           7.7405                             0.0095           0
16602824           359                           7.3655                             0.0095           0
16602874           359                           7.8655                             0.0095           0
16602878           359                           7.7405                             0.0095           0
16599648           359                           7.4905                             0.0095           0
16599660           359                           7.2405                             0.0095           0
16599661           359                           7.3655                             0.0095           0
16599681           359                           7.9905                             0.0095           0
16599751           359                           7.2405                             0.0095           0
16599837           359                           7.1155                             0.0095           0
16599865           359                           7.6155                             0.0095           0
16599883           359                           6.4905                             0.0095           0
16599884           359                           6.3655                             0.0095           0
16599892           359                           7.2405                             0.0095           0
16599934           359                           7.9905                             0.0095           0
16600006           359                           6.9905                             0.0095           0
16600012           359                           7.9905                             0.0095           0
16600050           359                           7.9905                             0.0095           0
16600054           359                           7.9905                             0.0095           0
16599526           359                           7.9905                             0.0095           0
16599553           359                           7.1155                             0.0095           0
16599586           359                           7.6155                             0.0095           0
16597187           359                           6.8655                             0.0095           0
16597291           359                           7.9905                             0.0095           0
16597299           359                           7.9905                             0.0095           0
16597335           359                           7.2405                             0.0095           0
16597348           359                           7.2405                             0.0095           0
16597392           359                           7.9905                             0.0095           0
16597437           359                           7.6155                             0.0095           0
16597444           359                           7.3655                             0.0095           0
16597480           359                           6.8655                             0.0095           0
16597498           359                           7.4905                             0.0095           0
16597514           359                           7.6155                             0.0095           0
16597566           359                           7.9905                             0.0095           0
16597614           359                           7.9905                             0.0095           0
16597668           359                           7.3655                             0.0095           0
16597670           359                           7.9905                             0.0095           0
16597685           359                           7.6155                             0.0095           0
16597721           359                           7.3655                             0.0095           0
16597722           359                           7.4905                             0.0095           0
16597725           359                           7.8655                             0.0095           0
16597732           359                           6.6155                             0.0095           0
16597734           359                           7.3655                             0.0095           0
16597738           359                           7.7405                             0.0095           0
16597756           359                           7.8655                             0.0095           0
16597775           359                           7.7405                             0.0095           0
16597809           359                           7.8655                             0.0095           0
16597812           359                           7.9905                             0.0095           0
16599341           359                           7.4905                             0.0095           0
16596624           359                           7.9905                             0.0095           0
16596777           359                           7.9905                             0.0095           0
16596781           359                           7.7405                             0.0095           0
16596787           359                           7.7405                             0.0095           0
16596800           359                           7.9905                             0.0095           0
16594913           359                           7.8655                             0.0095           0
16594919           359                           7.4905                             0.0095           0
16594925           359                           7.8655                             0.0095           0
16595053           359                           7.2405                             0.0095           0
16595102           359                           7.3655                             0.0095           0
16595117           359                           7.9905                             0.0095           0
16595138           358                           7.4905                             0.0095           0
16595153           359                           6.7405                             0.0095           0
16595231           359                           6.9905                             0.0095           0
16595330           359                           7.4905                             0.0095           0
16595373           359                           7.3655                             0.0095           0
16595410           359                           7.7405                             0.0095           0
16595416           359                           7.9905                             0.0095           0
16595421           359                           7.9905                             0.0095           0
16595428           359                           7.9905                             0.0095           0
16595431           359                           7.2405                             0.0095           0
16595441           359                           7.9905                             0.0095           0
16596135           359                           7.8655                             0.0095           0
16596150           359                           7.6155                             0.0095           0
16596151           359                           7.2405                             0.0095           0
16596185           359                           6.8655                             0.0095           0
16596333           358                           7.9905                             0.0095           0
16591659           359                           6.9905                             0.0095           0
16591676           359                           7.3655                             0.0095           0
16591686           359                           7.9905                             0.0095           0
16596375           359                           6.8655                             0.0095           0
16596379           359                           7.1155                             0.0095           0
16596414           358                           6.8655                             0.0095           0
16596441           358                           7.6155                             0.0095           0
16596447           359                           7.9905                             0.0095           0
16596476           359                           6.8655                             0.0095           0
16596512           358                           7.4905                             0.0095           0
16594778           359                           7.8655                             0.0095           0
16594784           359                           7.3655                             0.0095           0
16591280           358                           7.2405                             0.0095           0
16591293           359                           7.4905                             0.0095           0
16591471           359                           7.2405                             0.0095           0
16591534           358                           7.1155                             0.0095           0
16591607           359                           6.8655                             0.0095           0
16591619           359                           6.9905                             0.0095           0
16591322           359                           7.7405                             0.0095           0
16585992           358                           7.9905                             0.0095           0
16586059           359                           7.9905                             0.0095           0
16586091           359                           7.1155                             0.0095           0
16586101           359                           7.3655                             0.0095           0
16591067           359                           7.9905                             0.0095           0
16591068           359                           6.4905                             0.0095           0
16591069           359                           6.2405                             0.0095           0
16591106           359                           7.6155                             0.0095           0
16591132           359                           7.2405                             0.0095           0
16591194           359                           7.9905                             0.0095           0
16591198           359                           7.4905                             0.0095           0
16585804           359                           7.9905                             0.0095           0
16585807           359                           6.8655                             0.0095           0
16585909           359                           7.1155                             0.0095           0
16585879           359                           7.4905                             0.0095           0
16585603           359                           7.1155                             0.0095           0
16585688           359                           6.9905                             0.0095           0
16575253           359                           7.6155                             0.0095           0
16585441           359                           6.8655                             0.0095           0
16575301           359                           7.3655                             0.0095           0
16575370           359                           7.1155                             0.0095           0
16575421           359                           7.9905                             0.0095           0
16575426           359                           7.4905                             0.0095           0
16572052           359                           7.2405                             0.0095           0
16572113           359                           7.1155                             0.0095           0
16572146           359                           6.9905                             0.0095           0
16574845           359                           7.2405                             0.0095           0
16575104           359                           7.9905                             0.0095           0
16574967           359                           7.9905                             0.0095           0
16571870           359                           7.9905                             0.0095           0
16571707           359                           6.9905                             0.0095           0
16571597           359                           7.2405                             0.0095           0
16570570           359                           6.6155                             0.0095           0
16570816           359                           6.8655                             0.0095           0
16568960           359                           6.9905                             0.0095           0
16569071           359                           7.1155                             0.0095           0
16569293           358                           7.8655                             0.0095           0
16569328           358                           7.9905                             0.0095           0
16569385           359                           7.8655                             0.0095           0
16570365           359                           7.3655                             0.0095           0
16549800           359                           6.8655                             0.0095           0
16549826           359                           6.4905                             0.0095           0
16693324           359                           7.9905                             0.0095           0
16693326           359                           7.4905                             0.0095           0
16693327           359                           7.9905                             0.0095           0
16693353           359                           7.4905                             0.0095           0
16549418           359                           7.3655                             0.0095           0
16551706           359                           7.7405                             0.0095           0
16552176           359                           7.6155                             0.0095           0
16656545           359                           6.8655                             0.0095           0
16656666           359                           6.4905                             0.0095           0
16656255           359                           7.1155                             0.0095           0
16656732           359                           7.2405                             0.0095           0
16656274           359                           7.4905                             0.0095           0
16656755           359                           7.2405                             0.0095           0
16656786           359                           6.4905                             0.0095           0
16656305           359                           7.4905                             0.0095           0
16656316           359                           6.8655                             0.0095           0
16656425           359                           6.8655                             0.0095           0
16654510           359                           7.9905                             0.0095           0
16654406           359                           7.4905                             0.0095           0
16655963           359                           7.1155                             0.0095           0
16655995           359                           7.9905                             0.0095           0
16656072           359                           7.7405                             0.0095           0
16656172           359                           7.1155                             0.0095           0
16656852           359                           7.1155                             0.0095           0
16656853           359                           7.4905                             0.0095           0
16653956           359                           7.9905                             0.0095           0
16653994           359                           7.6155                             0.0095           0
16653779           359                           6.8655                             0.0095           0
16653826           359                           7.1155                             0.0095           0
16653834           359                           7.9905                             0.0095           0
16653852           359                           7.3655                             0.0095           0
16653853           359                           7.3655                             0.0095           0
16654112           359                           7.2405                             0.0095           0
16654116           359                           6.4905                             0.0095           0
16654122           359                           6.8655                             0.0095           0
16653861           359                           7.2405                             0.0095           0
16653863           359                           7.8655                             0.0095           0
16653872           358                           7.9905                             0.0095           0
16653881           359                           7.8655                             0.0095           0
16653883           359                           7.2405                             0.0095           0
16653889           359                           7.3655                             0.0095           0
16653894           359                           7.3655                             0.0095           0
16654164           359                           7.7405                             0.0095           0
16654175           359                           6.7405                             0.0095           0
16654176           359                           7.3655                             0.0095           0
16654206           359                           7.8655                             0.0095           0
16654221           359                           7.6155                             0.0095           0
16653927           359                           7.2405                             0.0095           0
16653928           359                           7.7405                             0.0095           0
16653954           359                           6.4905                             0.0095           0
16654352           359                           7.1155                             0.0095           0
16651793           359                           6.4905                             0.0095           0
16651796           359                           7.4905                             0.0095           0
16651801           359                           6.8655                             0.0095           0
16651813           359                           7.3655                             0.0095           0
16651845           359                           7.1155                             0.0095           0
16651857           359                           7.2405                             0.0095           0
16651860           359                           7.3655                             0.0095           0
16651755           359                           7.2405                             0.0095           0
16653737           359                           7.3655                             0.0095           0
16653739           359                           7.3655                             0.0095           0
16653760           359                           6.9905                             0.0095           0
16653766           359                           7.2405                             0.0095           0
16653770           359                           6.7405                             0.0095           0
16651572           359                           6.7405                             0.0095           0
16651684           358                           6.8655                             0.0095           0
16651691           359                           7.8655                             0.0095           0
16651711           359                           7.1155                             0.0095           0
16651714           359                           6.3655                             0.0095           0
16651325           359                           7.1155                             0.0095           0
16651328           359                           7.3655                             0.0095           0
16651356           359                           7.8655                             0.0095           0
16651387           359                           6.4905                             0.0095           0
16651402           358                           7.6155                             0.0095           0
16651406           359                           7.3655                             0.0095           0
16651429           359                           7.8655                             0.0095           0
16651205           359                           7.1155                             0.0095           0
16651206           359                           7.9905                             0.0095           0
16651210           359                           6.9905                             0.0095           0
16651211           359                           7.3655                             0.0095           0
16651223           359                           7.3655                             0.0095           0
16651226           359                           7.8655                             0.0095           0
16651493           359                           7.4905                             0.0095           0
16696375           359                           7.7405                             0.0095           0
16656970           359                           7.2405                             0.0095           0
16658540           359                           7.1155                             0.0095           0
16658595           359                           7.4905                             0.0095           0
16658615           359                           7.4905                             0.0095           0
16658671           359                           7.1155                             0.0095           0
16658857           359                           7.4905                             0.0095           0
16658918           359                           8.1155                             0.0095           0
16658935           359                           7.2405                             0.0095           0
16658978           359                           6.6155                             0.0095           0
16659008           359                           7.9905                             0.0095           0
16659138           359                           6.6155                             0.0095           0
16659270           359                           7.2405                             0.0095           0
16659276           359                           7.6155                             0.0095           0
16659351           359                           7.7405                             0.0095           0
16659359           359                           6.9905                             0.0095           0
16662063           359                           7.3655                             0.0095           0
16662075           359                           7.4905                             0.0095           0
16662131           359                           7.3655                             0.0095           0
16662155           359                           6.8655                             0.0095           0
16662270           359                           7.4905                             0.0095           0
16662335           359                           6.8655                             0.0095           0
16662345           359                           7.3655                             0.0095           0
16662416           359                           6.7405                             0.0095           0
16662477           359                           7.4905                             0.0095           0
16662544           358                           7.1155                             0.0095           0
16662697           359                           6.4905                             0.0095           0
16662744           359                           7.1155                             0.0095           0
16662839           359                           7.1155                             0.0095           0
16663831           359                           7.4905                             0.0095           0
16663907           359                           6.8655                             0.0095           0
16663963           359                           7.3655                             0.0095           0
16664005           359                           6.8655                             0.0095           0
16664103           359                           7.8655                             0.0095           0
16664108           359                           7.3655                             0.0095           0
16664159           359                           6.2405                             0.0095           0
16664306           359                           7.3655                             0.0095           0
16666007           359                           6.2405                             0.0095           0
16670284           359                           7.8655                             0.0095           0
16670329           359                           7.7405                             0.0095           0
16670342           359                           7.3655                             0.0095           0
16670440           359                           7.9905                             0.0095           0
16670475           359                           7.4905                             0.0095           0
16670542           359                           7.2405                             0.0095           0
16670552           359                           6.6155                             0.0095           0
16672572           359                           6.4905                             0.0095           0
16673983           359                           6.9905                             0.0095           0
16673987           359                           6.4905                             0.0095           0
16673992           359                           6.8655                             0.0095           0
16673993           359                           6.8655                             0.0095           0
16673998           359                           7.9905                             0.0095           0
16674001           359                           7.3655                             0.0095           0
16674003           359                           6.9905                             0.0095           0
16674010           359                           7.4905                             0.0095           0
16674382           359                           7.9905                             0.0095           0
16676603           359                           6.9905                             0.0095           0
16676764           359                           6.9905                             0.0095           0
16681646           359                           7.4905                             0.0095           0
16681659           359                           6.9905                             0.0095           0
16681685           359                           7.9905                             0.0095           0
16651109           359                           6.9905                             0.0095           0
16651113           359                           7.4905                             0.0095           0
16651114           359                           7.6155                             0.0095           0
16651116           359                           7.4905                             0.0095           0
16651124           359                           7.1155                             0.0095           0
16651129           359                           6.7405                             0.0095           0
16651145           359                           7.4905                             0.0095           0
16651187           359                           7.2405                             0.0095           0
16651195           359                           7.3655                             0.0095           0
16651077           359                           6.6155                             0.0095           0
16651079           359                           6.9905                             0.0095           0
16651083           359                           7.4905                             0.0095           0
16651087           359                           6.6155                             0.0095           0
16651092           359                           7.1155                             0.0095           0
16650148           359                           6.1155                             0.0095           0
16650299           359                           7.9905                             0.0095           0
16650306           359                           7.7405                             0.0095           0
16650311           359                           7.2405                             0.0095           0
16650318           359                           7.1155                             0.0095           0
16650325           359                           7.4905                             0.0095           0
16650329           359                           7.6155                             0.0095           0
16650344           359                           7.2405                             0.0095           0
16650406           359                           7.1155                             0.0095           0
16650409           359                           7.6155                             0.0095           0
16650437           359                           7.1155                             0.0095           0
16650449           359                           7.9905                             0.0095           0
16650197           359                           7.9905                             0.0095           0
16650210           359                           7.9905                             0.0095           0
16650221           359                           7.9905                             0.0095           0
16650637           359                           7.9905                             0.0095           0
16650294           359                           7.9905                             0.0095           0
16648493           359                           7.4905                             0.0095           0
16648501           359                           6.8655                             0.0095           0
16648507           359                           6.8655                             0.0095           0
16648511           359                           7.9905                             0.0095           0
16648601           359                           7.4905                             0.0095           0
16648610           359                           7.8655                             0.0095           0
16648614           359                           7.4905                             0.0095           0
16648517           359                           7.8655                             0.0095           0
16648531           359                           7.6155                             0.0095           0
16648642           359                           6.9905                             0.0095           0
16648658           359                           7.1155                             0.0095           0
16648678           359                           7.4905                             0.0095           0
16648687           359                           6.4905                             0.0095           0
16648696           359                           7.6155                             0.0095           0
16648697           359                           7.6155                             0.0095           0
16648710           359                           6.6155                             0.0095           0
16648795           359                           7.1155                             0.0095           0
16648859           359                           6.6155                             0.0095           0
16648979           359                           7.4905                             0.0095           0
16649007           359                           6.3655                             0.0095           0
16649013           359                           6.8655                             0.0095           0
16649018           359                           6.7405                             0.0095           0
16649235           359                           6.4905                             0.0095           0
16649236           359                           6.9905                             0.0095           0
16649901           359                           6.8655                             0.0095           0
16649990           359                           7.9905                             0.0095           0
16649992           359                           7.9905                             0.0095           0
16650041           359                           7.6155                             0.0095           0
16650085           359                           7.4905                             0.0095           0
16650093           359                           6.4905                             0.0095           0
16650127           359                           6.8655                             0.0095           0
16644187           359                           7.1155                             0.0095           0
16644241           359                           7.3655                             0.0095           0
16645952           359                           6.6155                             0.0095           0
16645960           359                           7.7405                             0.0095           0
16645976           359                           7.9905                             0.0095           0
16646025           359                           6.8655                             0.0095           0
16643907           359                           6.9905                             0.0095           0
16643933           359                           7.2405                             0.0095           0
16643943           359                           7.2405                             0.0095           0
16643951           359                           7.9905                             0.0095           0
16643961           359                           7.8655                             0.0095           0
16644016           359                           8.1155                             0.0095           0
16646098           359                           7.9905                             0.0095           0
16646117           359                           6.3655                             0.0095           0
16646148           359                           7.8655                             0.0095           0
16646150           359                           7.6155                             0.0095           0
16646153           359                           7.2405                             0.0095           0
16646154           359                           6.8655                             0.0095           0
16646172           359                           7.8655                             0.0095           0
16646216           359                           7.9905                             0.0095           0
16646222           359                           7.3655                             0.0095           0
16646248           359                           7.4905                             0.0095           0
16646273           359                           7.3655                             0.0095           0
16644036           359                           7.4905                             0.0095           0
16644044           359                           7.4905                             0.0095           0
16644059           359                           7.6155                             0.0095           0
16646322           359                           7.8655                             0.0095           0
16646325           359                           7.4905                             0.0095           0
16646331           359                           7.9905                             0.0095           0
16646333           359                           7.2405                             0.0095           0
16644078           359                           7.4905                             0.0095           0
16644080           359                           7.9955                             0.0095           0
16644107           359                           7.6155                             0.0095           0
16646444           359                           7.6155                             0.0095           0
16644158           359                           7.7405                             0.0095           0
16644162           359                           7.4905                             0.0095           0
16646453           359                           7.7405                             0.0095           0
16646469           359                           7.7405                             0.0095           0
16646473           359                           7.3655                             0.0095           0
16646492           359                           6.7405                             0.0095           0
16646507           359                           7.8655                             0.0095           0
16646520           359                           8.1155                             0.0095           0
16646567           359                           6.1155                             0.0095           0
16648429           359                           7.4905                             0.0095           0
16648450           359                           7.2405                             0.0095           0
16648473           359                           7.4905                             0.0095           0
16643691           359                           7.1155                             0.0095           0
16643747           359                           6.9905                             0.0095           0
16643771           359                           6.7405                             0.0095           0
16643775           359                           7.9905                             0.0095           0
16643805           359                           7.7405                             0.0095           0
16643809           359                           6.6155                             0.0095           0
16643819           359                           6.7405                             0.0095           0
16643821           359                           6.6155                             0.0095           0
16643827           359                           6.7405                             0.0095           0
16643835           359                           7.3655                             0.0095           0
16643838           359                           6.7405                             0.0095           0
16643841           359                           7.1155                             0.0095           0
16643845           359                           7.7405                             0.0095           0
16641391           359                           6.1155                             0.0095           0
16641410           359                           7.9905                             0.0095           0
16643558           358                           6.6155                             0.0095           0
16643622           359                           7.1155                             0.0095           0
16643672           359                           6.8655                             0.0095           0
16643681           359                           6.8655                             0.0095           0
16643685           359                           7.3655                             0.0095           0
16641304           359                           7.2405                             0.0095           0
16641307           359                           7.7405                             0.0095           0
16641311           359                           7.3655                             0.0095           0
16641321           359                           7.2405                             0.0095           0
16641325           359                           7.3655                             0.0095           0
16641330           359                           7.9905                             0.0095           0
16638609           359                           7.9905                             0.0095           0
16638695           359                           6.6155                             0.0095           0
16638726           359                           7.6155                             0.0095           0
16638728           359                           6.8655                             0.0095           0
16638780           359                           7.6155                             0.0095           0
16638789           359                           7.7405                             0.0095           0
16638800           359                           7.7405                             0.0095           0
16638804           359                           6.7405                             0.0095           0
16638836           359                           6.7405                             0.0095           0
16638873           359                           6.4905                             0.0095           0
16638882           359                           7.8655                             0.0095           0
16638931           359                           6.7405                             0.0095           0
16638934           359                           6.8655                             0.0095           0
16638939           359                           7.3655                             0.0095           0
16638505           359                           7.8655                             0.0095           0
16638949           359                           6.8655                             0.0095           0
16638954           359                           6.4905                             0.0095           0
16638984           358                           7.3655                             0.0095           0
16640652           359                           7.6155                             0.0095           0
16640678           359                           6.8655                             0.0095           0
16640682           359                           7.3655                             0.0095           0
16640702           359                           6.7405                             0.0095           0
16640707           359                           7.4905                             0.0095           0
16640721           359                           7.9905                             0.0095           0
16640742           359                           7.9905                             0.0095           0
16640810           359                           7.9905                             0.0095           0
16640836           359                           7.1155                             0.0095           0
16640839           359                           7.1155                             0.0095           0
16640853           359                           7.9905                             0.0095           0
16640863           359                           6.4905                             0.0095           0
16640867           359                           7.9905                             0.0095           0
16640877           359                           7.4905                             0.0095           0
16640882           359                           6.4905                             0.0095           0
16640899           359                           7.9905                             0.0095           0
16640911           359                           7.6155                             0.0095           0
16640942           359                           6.4905                             0.0095           0
16640945           359                           7.1155                             0.0095           0
16640954           358                           7.4905                             0.0095           0
16640958           359                           7.1155                             0.0095           0
16640979           359                           7.3655                             0.0095           0
16641006           359                           7.1155                             0.0095           0
16641101           359                           7.8655                             0.0095           0
16641105           359                           7.9905                             0.0095           0
16641144           359                           6.8655                             0.0095           0
16641190           359                           7.4905                             0.0095           0
16641199           359                           6.8655                             0.0095           0
16641219           359                           7.4905                             0.0095           0
16641237           359                           7.9905                             0.0095           0
16638573           359                           7.9905                             0.0095           0
16641262           359                           7.4905                             0.0095           0
16641287           359                           7.3655                             0.0095           0
16633083           359                           7.1155                             0.0095           0
16633153           359                           7.9905                             0.0095           0
16633156           359                           7.8655                             0.0095           0
16633165           359                           7.1155                             0.0095           0
16633185           359                           6.7405                             0.0095           0
16634211           359                           7.4905                             0.0095           0
16634220           359                           7.2405                             0.0095           0
16634260           359                           7.4905                             0.0095           0
16634274           359                           7.4905                             0.0095           0
16634284           359                           7.4905                             0.0095           0
16634285           359                           7.7405                             0.0095           0
16633044           359                           7.9905                             0.0095           0
16633050           359                           7.7405                             0.0095           0
16633061           359                           7.9905                             0.0095           0
16633062           359                           7.6155                             0.0095           0
16633065           359                           7.8655                             0.0095           0
16633066           359                           7.9905                             0.0095           0
16634307           359                           6.9905                             0.0095           0
16634319           359                           7.1155                             0.0095           0
16634330           359                           7.1155                             0.0095           0
16634345           359                           6.8655                             0.0095           0
16634362           359                           7.2405                             0.0095           0
16634367           359                           6.4905                             0.0095           0
16634375           359                           7.2405                             0.0095           0
16634385           359                           7.2405                             0.0095           0
16634424           359                           7.8655                             0.0095           0
16634425           359                           6.7405                             0.0095           0
16634432           359                           7.2405                             0.0095           0
16634460           359                           7.9905                             0.0095           0
16634527           359                           7.4905                             0.0095           0
16634562           359                           6.8655                             0.0095           0
16634578           359                           7.4905                             0.0095           0
16634603           359                           7.1155                             0.0095           0
16634612           359                           7.9905                             0.0095           0
16634624           359                           7.1155                             0.0095           0
16634661           359                           7.2405                             0.0095           0
16634695           359                           6.4905                             0.0095           0
16634728           359                           7.6155                             0.0095           0
16634744           359                           6.2405                             0.0095           0
16634783           359                           7.1155                             0.0095           0
16634833           359                           7.8655                             0.0095           0
16638171           359                           7.1155                             0.0095           0
16638190           359                           6.9905                             0.0095           0
16638211           359                           6.7405                             0.0095           0
16638340           359                           6.8655                             0.0095           0
16638342           359                           6.4905                             0.0095           0
16638373           359                           5.6155                             0.0095           0
16638375           359                           6.9905                             0.0095           0
16638381           359                           6.3655                             0.0095           0
16638382           359                           7.2405                             0.0095           0
16638390           359                           7.1155                             0.0095           0
16638400           359                           7.1155                             0.0095           0
16638403           359                           6.7405                             0.0095           0
16638420           359                           7.9905                             0.0095           0
16638428           359                           7.1155                             0.0095           0
16638435           359                           7.3655                             0.0095           0
16638445           359                           6.9905                             0.0095           0
16638476           359                           7.9905                             0.0095           0
16638486           359                           7.9905                             0.0095           0
16638487           359                           6.2405                             0.0095           0
16638501           359                           6.6155                             0.0095           0
16632999           359                           7.4905                             0.0095           0
16633004           359                           7.1155                             0.0095           0
16632857           359                           6.8655                             0.0095           0
16632984           359                           7.8655                             0.0095           0
16632985           359                           7.7405                             0.0095           0
16628769           359                           7.8655                             0.0095           0
16628783           359                           6.7405                             0.0095           0
16628789           359                           6.9905                             0.0095           0
16628794           359                           7.7405                             0.0095           0
16628795           359                           7.1155                             0.0095           0
16628812           359                           7.2405                             0.0095           0
16628821           359                           6.9905                             0.0095           0
16628828           358                           7.1155                             0.0095           0
16628843           359                           6.9905                             0.0095           0
16628858           359                           6.1155                             0.0095           0
16628907           359                           6.6155                             0.0095           0
16628946           359                           7.4905                             0.0095           0
16628690           359                           7.1155                             0.0095           0
16628963           359                           7.8655                             0.0095           0
16628999           359                           6.9905                             0.0095           0
16629005           359                           6.4905                             0.0095           0
16629009           359                           6.9905                             0.0095           0
16629019           359                           6.3655                             0.0095           0
16629026           359                           6.8655                             0.0095           0
16629028           359                           6.9905                             0.0095           0
16629031           359                           7.8655                             0.0095           0
16629056           359                           6.6155                             0.0095           0
16629066           359                           7.1155                             0.0095           0
16629068           359                           6.7405                             0.0095           0
16629113           359                           7.9905                             0.0095           0
16629123           359                           7.7405                             0.0095           0
16629148           359                           7.4905                             0.0095           0
16629167           359                           6.6155                             0.0095           0
16628745           359                           6.6155                             0.0095           0
16629178           359                           6.8655                             0.0095           0
16629184           359                           7.7405                             0.0095           0
16629200           359                           7.7405                             0.0095           0
16629220           359                           7.4905                             0.0095           0
16629242           359                           6.6155                             0.0095           0
16629251           359                           6.9905                             0.0095           0
16629258           359                           7.7405                             0.0095           0
16629288           359                           7.7405                             0.0095           0
16629304           359                           7.1155                             0.0095           0
16629331           359                           6.8655                             0.0095           0
16632258           359                           7.9905                             0.0095           0
16632283           359                           7.3655                             0.0095           0
16632311           359                           7.4905                             0.0095           0
16632314           359                           6.9905                             0.0095           0
16632327           359                           6.9905                             0.0095           0
16632338           359                           7.6155                             0.0095           0
16632347           359                           7.3655                             0.0095           0
16632367           359                           7.8655                             0.0095           0
16632371           359                           7.1155                             0.0095           0
16632474           358                           7.3655                             0.0095           0
16632571           359                           7.2405                             0.0095           0
16632646           359                           7.1155                             0.0095           0
16632647           359                           7.9905                             0.0095           0
16632670           359                           7.3655                             0.0095           0
16632683           359                           7.1155                             0.0095           0
16632748           359                           6.6155                             0.0095           0
16632832           359                           6.1155                             0.0095           0
16616320           359                           7.2405                             0.0095           0
16616325           359                           7.7405                             0.0095           0
16616471           359                           7.3655                             0.0095           0
16616494           359                           7.9905                             0.0095           0
16616559           359                           7.4905                             0.0095           0
16616413           359                           7.3655                             0.0095           0
16616462           359                           7.9905                             0.0095           0
16616586           359                           7.4905                             0.0095           0
16616644           359                           7.3655                             0.0095           0
16611647           359                           6.8655                             0.0095           0
16611652           359                           6.8655                             0.0095           0
16611758           359                           7.9905                             0.0095           0
16611794           359                           7.6155                             0.0095           0
16611822           359                           7.3655                             0.0095           0
16611831           359                           7.3655                             0.0095           0
16611837           358                           7.6155                             0.0095           0
16611844           358                           7.1155                             0.0095           0
16611879           359                           7.2405                             0.0095           0
16611897           358                           8.1155                             0.0095           0
16611912           359                           7.7405                             0.0095           0
16611914           359                           7.9905                             0.0095           0
16611923           359                           7.3655                             0.0095           0
16611938           359                           7.9905                             0.0095           0
16611947           359                           7.1155                             0.0095           0
16612696           359                           7.9905                             0.0095           0
16612740           359                           7.9905                             0.0095           0
16612752           359                           7.4905                             0.0095           0
16612767           359                           7.2405                             0.0095           0
16612775           359                           7.6155                             0.0095           0
16612777           359                           7.7405                             0.0095           0
16612804           358                           7.6155                             0.0095           0
16612811           359                           6.8655                             0.0095           0
16612826           358                           7.1155                             0.0095           0
16612829           359                           7.3655                             0.0095           0
16612842           359                           7.6155                             0.0095           0
16612846           359                           7.3655                             0.0095           0
16612874           359                           7.7405                             0.0095           0
16612923           359                           6.8655                             0.0095           0
16612949           359                           7.4905                             0.0095           0
16612972           359                           7.4905                             0.0095           0
16612993           359                           6.9905                             0.0095           0
16613002           359                           6.6155                             0.0095           0
16613092           359                           7.9905                             0.0095           0
16613107           359                           7.3655                             0.0095           0
16613108           359                           7.7405                             0.0095           0
16613118           359                           7.4905                             0.0095           0
16613188           359                           7.1155                             0.0095           0
16613199           359                           6.6155                             0.0095           0
16613202           359                           7.9905                             0.0095           0
16613217           359                           7.2405                             0.0095           0
16613231           359                           7.9905                             0.0095           0
16613259           359                           7.9905                             0.0095           0
16613281           359                           7.4905                             0.0095           0
16613289           359                           7.3655                             0.0095           0
16613293           359                           7.3655                             0.0095           0
16613295           359                           7.4905                             0.0095           0
16613303           359                           7.7405                             0.0095           0
16616016           359                           7.6155                             0.0095           0
16616017           359                           6.3655                             0.0095           0
16616019           359                           7.4905                             0.0095           0
16616081           359                           7.9905                             0.0095           0
16616089           359                           6.9905                             0.0095           0
16616136           359                           7.7405                             0.0095           0
16616155           359                           7.9905                             0.0095           0
16616168           359                           6.7405                             0.0095           0
16616199           359                           7.1155                             0.0095           0
16616218           359                           7.3655                             0.0095           0
16616261           359                           7.7405                             0.0095           0
16616270           359                           6.8655                             0.0095           0
16616282           359                           6.4905                             0.0095           0
16616284           359                           7.3655                             0.0095           0
16546182           359                           7.1155                             0.0095           0
16546322           358                           7.1155                             0.0095           0
16544375           359                           8.2405                             0.0095           0
16545158           359                           7.1155                             0.0095           0
16468666           358                           8.1155                             0.0095           0
16468073           359                           7.9905                             0.0095           0
16468277           359                           8.2405                             0.0095           0
16420112           359                           7.6155                             0.0095           0
16568772           359                           6.6155                             0.0095           0
16565075           359                           6.9905                             0.0095           0
16567579           359                           6.8655                             0.0095           0
16567581           358                           7.1155                             0.0095           0
16567635           359                           7.2405                             0.0095           0
16567651           359                           7.4905                             0.0095           0
16563279           358                           5.8655                             0.0095           0
16563286           359                           7.9905                             0.0095           0
16564441           359                           6.4905                             0.0095           0
16564456           359                           7.6155                             0.0095           0
16564519           359                           7.2405                             0.0095           0
16563266           359                           7.8655                             0.0095           0
16688262           359                           7.2405                             0.0095           0
16688090           359                           7.3655                             0.0095           0
16688091           359                           7.7405                             0.0095           0
16688093           359                           7.4905                             0.0095           0
16688323           359                           7.3655                             0.0095           0
16688132           359                           7.9905                             0.0095           0
16688134           359                           6.8655                             0.0095           0
16688142           359                           6.6155                             0.0095           0
16688175           359                           7.2405                             0.0095           0
16688180           359                           7.3655                             0.0095           0
16404249           359                           7.2405                             0.0095           0
16403929           359                           8.3655                             0.0095           0
16393936           359                           7.3655                             0.0095           0
16390321           358                           7.3655                             0.0095           0




--------------------------------------------------------------------------------




LOAN_SEQ           MSERV         SERV_FEE          CURRENT_GROSS_COUPON                   CITY1
________________________________________________________________________________________________________________
16611603           0             0.375             8.375                                  Los Angeles
16359531           0             0.375             8.75                                   Lincoln
16419779           0             0.375             7.75                                   Salinas
16419798           0             0.375             7.875                                  HAWTHORNE
16419821           0             0.375             7.875                                  Las Vegas
16419838           0             0.375             8.625                                  San Diego
16419866           0             0.375             7.875                                  Bonita Springs
16419879           0             0.375             8.125                                  COBB
16400134           0             0.375             7.75                                   STATELINE
16540023           0             0.375             8.375                                  Kissimmee
16394551           0             0.375             7.375                                  San Diego
16543509           0             0.375             7.625                                  Moreno Valley
16545858           0             0.375             7.75                                   Blaine
16548392           0             0.375             7.875                                  Irvine
16548421           0             0.375             7.625                                  Fullerton
16567196           0             0.375             7.125                                  Portland
16567279           0             0.375             8.75                                   Mesa
16568545           0             0.375             7.5                                    Long Beach
16568548           0             0.375             8.75                                   Linden
16568470           0             0.375             7.75                                   Brea
16568613           0             0.375             7.625                                  Washington
16568683           0             0.375             7.625                                  Whittier
16569740           0             0.375             7.75                                   Fontana
16569767           0             0.375             7.875                                  Riverside
16571443           0             0.375             7.875                                  Cape Coral
16574612           0             0.375             7.875                                  GRAND ISLAND
16590792           0             0.375             7.875                                  Roseville
16590800           0             0.375             9                                      Westminster
16574720           0             0.375             7.625                                  Hawthorne
16585329           0             0.375             7.875                                  Porterville
16585346           0             0.375             8                                      Daly City
16585353           0             0.375             8.125                                  (CANOGA PARK AREA)  LOS A
16594390           0             0.375             8                                      Hayward
16594423           0             0.375             7                                      BUCKEYE
16594440           0             0.375             7.5                                    Fort Worth
16595890           0             0.375             7.75                                   Burbank
16596005           0             0.375             8.125                                  Long Beach
16595916           0             0.375             8.5                                    Hemet
16596083           0             0.375             6.5                                    Maricopa
16595904           0             0.375             8.125                                  PLAINFIELD
16597006           0             0.375             7.375                                  Sterling
16597070           0             0.375             7.875                                  Cape Coral
16596928           0             0.375             6.75                                   Marcus Hook
16597105           0             0.375             9.5                                    Bloomington
16599198           0             0.375             7                                      Windermere
16599131           0             0.375             8.625                                  Whittier
16599286           0             0.375             7.875                                  Portland
16599292           0             0.375             7.25                                   La Mirada
16599145           0             0.375             7.875                                  Cape Coral
16600671           0             0.375             7.375                                  Las Vegas
16600700           0             0.375             7.25                                   Victorville
16600595           0             0.375             7.875                                  STOCKTON
16601721           0             0.375             8.125                                  Bridgeport
16601668           0             0.375             7.875                                  Bakersfield
16601733           0             0.375             7.875                                  Annapolis
16601768           0             0.375             7.875                                  Lynnwood
16601795           0             0.375             8.375                                  Corona
16603629           0             0.375             7.125                                  Queen Creek
16603632           0             0.375             7.875                                  Fort Washington
16603634           0             0.375             7.375                                  Deltona
16603643           0             0.375             8.25                                   ISSAQUAH
16603582           0             0.375             7.625                                  FONTANA
16603756           0             0.375             7.625                                  ANAHEIM
16603767           0             0.375             7.75                                   Los Angeles
16603604           0             0.375             8.375                                  Los Banos
16605485           0             0.375             8                                      Mission Viejo
16605499           0             0.375             7.5                                    Menomonee Falls
16605516           0             0.375             7.875                                  Deerfield
16605407           0             0.375             7.25                                   Lake Balboa
16605416           0             0.375             7.875                                  San Jose
16605418           0             0.375             8.5                                    SHERMAN OAKS
16605430           0             0.375             8.625                                  San Diego
16605431           0             0.375             8.375                                  Bakersfield
16605450           0             0.375             7.375                                  Sun City West
16605581           0             0.375             7.875                                  Crystal
16609360           0             0.375             7.25                                   Whittier
16609368           0             0.375             7.875                                  Miramar
16609378           0             0.375             8                                      San Diego
16609416           0             0.375             7.875                                  Farmington
16609288           0             0.375             8                                      Fountain Valley
16609293           0             0.375             7.625                                  Oxnard
16609428           0             0.375             7.25                                   Fairfield
16609456           0             0.375             6.75                                   Phoenix
16609460           0             0.375             8.25                                   Garden Grove
16609325           0             0.375             8.5                                    RIVERSIDE
16610929           0             0.375             7.875                                  San Pablo
16611021           0             0.375             7.75                                   ALEXANDRIA
16611038           0             0.375             8.75                                   Richmond
16611076           0             0.375             7.5                                    Redondo Beach
16610955           0             0.375             7.375                                  Galt
16611078           0             0.375             7.625                                  Hacienda Heights
16610958           0             0.375             7.875                                  Lancaster
16610962           0             0.375             8.25                                   San Leandro
16611097           0             0.375             7.625                                  Phoenix
16611101           0             0.375             8.125                                  Easton
16611115           0             0.375             6.625                                  Fountain Hills
16611175           0             0.375             7.625                                  Waterford
16612449           0             0.375             7.875                                  Wildomar
16612452           0             0.375             7.5                                    Centreville
16612397           0             0.375             8.25                                   North Hollywood
16612496           0             0.375             6.875                                  Clinton
16612512           0             0.375             7.5                                    Egg Harbor Twp
16612516           0             0.375             7.75                                   Buckeye
16612517           0             0.375             7.875                                  Corona
16612591           0             0.375             8.125                                  Granite Bay
16612605           0             0.375             7.875                                  TORRANCE
16615778           0             0.375             8.5                                    Vallejo
16615849           0             0.375             7.875                                  Fort Lauderdale
16615851           0             0.375             8.375                                  Fort Lauderdale
16615718           0             0.375             7.75                                   Bakersfield
16615870           0             0.375             8.375                                  Pleasantville
16615877           0             0.375             7.125                                  Columbia
16615918           0             0.375             8.125                                  Washington
16615739           0             0.375             8.25                                   Hayward
16628499           0             0.375             7.625                                  STERLING
16628501           0             0.375             8.125                                  Midlothian
16628512           0             0.375             7.625                                  Sacramento
16628418           0             0.375             8.5                                    San Jose
16628533           0             0.375             8.625                                  Saint Cloud
16628545           0             0.375             7.375                                  Wilton
16628552           0             0.375             7.5                                    El Dorado
16628553           0             0.375             7.125                                  Moreno Valley
16628555           0             0.375             7.75                                   Arvada
16628451           0             0.375             7.75                                   LOS ANGELES
16628587           0             0.375             8.875                                  Pomona
16628596           0             0.375             6.875                                  Manchester
16628626           0             0.375             8.25                                   Queen Creek
16628631           0             0.375             7.875                                  KISSIMMEE
16628467           0             0.375             8.375                                  LIVERMORE
16628637           0             0.375             8.5                                    Wildomar
16628646           0             0.375             7.25                                   San Diego
16628648           0             0.375             7.375                                  Cerritos
16631156           0             0.375             7.5                                    Costa Mesa
16631189           0             0.375             7.875                                  CLOVERDALE
16631222           0             0.375             7.875                                  Pico Rivera
16631245           0             0.375             7.875                                  Oldsmar
16631250           0             0.375             7.625                                  GILBERT
16631256           0             0.375             8.125                                  fair lawn
16631258           0             0.375             7.625                                  Phoenix
16631267           0             0.375             7.875                                  Oxon Hill
16630968           0             0.375             8.375                                  Miami
16631285           0             0.375             8.125                                  Sun Valley
16633978           0             0.375             7.75                                   Moreno Valley
16633987           0             0.375             7.75                                   MIRAMAR
16633993           0             0.375             7.875                                  Center Harbor
16633997           0             0.375             7.875                                  LOS ANGELES
16634000           0             0.375             8                                      Seattle
16634003           0             0.375             8.5                                    Napa
16634005           0             0.375             7.375                                  Denver
16634011           0             0.375             8.25                                   OAKLAND
16634013           0             0.375             8.125                                  ROWLAND HEIGHTS AREA
16634018           0             0.375             7.625                                  Indio
16634025           0             0.375             8.125                                  Laveen
16634047           0             0.375             7.625                                  Citrus Heights
16634052           0             0.375             8.125                                  DES MOINES
16634065           0             0.375             8.625                                  Fontana
16633678           0             0.375             8.375                                  Rialto
16634075           0             0.375             8                                      Bothell
16634083           0             0.375             7                                      Federal Way
16634085           0             0.375             7.75                                   Whittier
16633683           0             0.375             8                                      Rowland Heights
16634104           0             0.375             8.25                                   Riverside
16633692           0             0.375             8.375                                  San Pablo
16634126           0             0.375             7.75                                   San Diego
16634143           0             0.375             8.25                                   Wildomar
16638025           0             0.375             7.25                                   Adelanto
16638038           0             0.375             8                                      Sonoma
16637957           0             0.375             8.25                                   San Jose
16638090           0             0.375             7.5                                    Rancho Cucamonga
16640557           0             0.375             8.25                                   Clearwater
16640563           0             0.375             6.75                                   Bear
16640428           0             0.375             8.375                                  Carson
16640597           0             0.375             9.25                                   Wildomar
16640601           0             0.375             7.875                                  Tualatin
16640444           0             0.375             7.5                                    Shingle Springs
16638114           0             0.375             7.625                                  Manassas Park
16638118           0             0.375             6.875                                  Santa Clarita
16638130           0             0.375             8.75                                   Streamwood
16637991           0             0.375             8.25                                   Rancho Cucamonga
16638002           0             0.375             7.75                                   Tempe
16638166           0             0.375             8.75                                   Menifee
16640486           0             0.375             7.375                                  Saint Michael
16640499           0             0.375             7.375                                  Tierra Verde
16640500           0             0.375             7.875                                  San Ysidro
16640506           0             0.375             6.875                                  Port Charlotte
16640510           0             0.375             7.375                                  Hawthorne
16640523           0             0.375             7.5                                    SAVANNAH
16640547           0             0.375             7.5                                    Mays Landing
16640405           0             0.375             8.125                                  Palmdale
16640406           0             0.375             8                                      Los Angeles
16643355           0             0.375             7.5                                    Norwalk
16643357           0             0.375             8.25                                   Canoga Park
16643411           0             0.375             7.75                                   Moreno Valley
16643420           0             0.375             7.75                                   San Pedro
16643422           0             0.375             7.75                                   Richmond
16643424           0             0.375             7.5                                    Cypress
16643429           0             0.375             6.75                                   Hawthorne
16643434           0             0.375             8.375                                  Naples
16643294           0             0.375             7.5                                    Maplewood
16643397           0             0.375             7.375                                  RICHMOND
16643437           0             0.375             7.875                                  jersey city
16643448           0             0.375             8                                      Diamond Bar
16643456           0             0.375             7.375                                  Silver Spring
16643459           0             0.375             9.375                                  Las Vegas
16643462           0             0.375             7.5                                    LOS ANGELES
16643318           0             0.375             8.375                                  Scottsdale
16643467           0             0.375             7.5                                    Pasadena
16643488           0             0.375             7.75                                   South Gate
16643496           0             0.375             7.5                                    Las Vegas
16643507           0             0.375             7.875                                  Queen Creek
16643511           0             0.375             7.75                                   CHULA VISTA
16645772           0             0.375             7.25                                   TEMECULA
16645777           0             0.375             7.875                                  Alexandria
16645779           0             0.375             8.75                                   Atlanta
16645792           0             0.375             7.625                                  Menifee
16645710           0             0.375             8                                      San Jose
16645810           0             0.375             8.25                                   Roseville
16645832           0             0.375             7.25                                   DALY CITY
16648186           0             0.375             7.875                                  Falls Church
16648075           0             0.375             8.5                                    Vallejo
16648191           0             0.375             7.375                                  BELLFLOWER
16648224           0             0.375             7.625                                  Glendale
16648082           0             0.375             7.875                                  Mission Viejo
16648249           0             0.375             8.75                                   Charlotte
16648250           0             0.375             8.125                                  Goodyear
16648092           0             0.375             7.375                                  Kansas City
16648274           0             0.375             8.125                                  Corona
16648300           0             0.375             7.875                                  San Bernardino
16648305           0             0.375             8.125                                  FONTANA
16648120           0             0.375             8.25                                   San Fernando
16648310           0             0.375             7.75                                   DANVILLE
16645856           0             0.375             8.125                                  Laveen
16645863           0             0.375             7.5                                    San Diego
16645865           0             0.375             7.75                                   Pico Rivera
16645869           0             0.375             7.75                                   Issaquah
16645893           0             0.375             6.875                                  Kirkland
16649577           0             0.375             7                                      San Jose
16649592           0             0.375             7.625                                  MESA
16649596           0             0.375             8                                      Summerville
16649597           0             0.375             8.25                                   Medicine Lake
16649600           0             0.375             7.25                                   Florissant
16649614           0             0.375             7.5                                    Saugus
16649651           0             0.375             6.875                                  Chantilly
16649657           0             0.375             7.875                                  Zephyrhills
16649662           0             0.375             8                                      San Diego
16649672           0             0.375             7.75                                   Washington
16649679           0             0.375             7.75                                   Fredericksburg
16649681           0             0.375             8.25                                   Burke
16649685           0             0.375             7.75                                   Laveen
16649710           0             0.375             7.75                                   San Diego
16649722           0             0.375             7.625                                  Vancouver
16645920           0             0.375             6.75                                   Seattle
16645925           0             0.375             7.375                                  FREDERICKSBURG
16645928           0             0.375             7.75                                   Dublin
16649734           0             0.375             7.75                                   ROSEMEAD
16650933           0             0.375             8                                      SUNRISE
16650943           0             0.375             7.625                                  Silver Spring
16650945           0             0.375             8.375                                  Houston
16650844           0             0.375             8.375                                  Union City
16650946           0             0.375             7.25                                   MISSOURI CITY
16650966           0             0.375             8                                      Dundalk
16650969           0             0.375             7.75                                   Windsor
16650976           0             0.375             7.5                                    Glen Allen
16650866           0             0.375             8.625                                  Fontana
16650986           0             0.375             7.75                                   Springfield
16651014           0             0.375             8.375                                  Fullerton
16651023           0             0.375             7.5                                    Victorville
16651036           0             0.375             7.75                                   Las Vegas
16651041           0             0.375             8.5                                    Napa
16651051           0             0.375             7.125                                  Anaheim
16650897           0             0.375             7.125                                  Castro Valley
16653436           0             0.375             7.75                                   Fremont
16653550           0             0.375             7.375                                  Fair Oaks
16653563           0             0.375             8.125                                  Santa Ana
16653566           0             0.375             8.125                                  Davie
16653589           0             0.375             6.875                                  Saint Petersburg
16653601           0             0.375             7.25                                   Covington
16653605           0             0.375             8.5                                    Tampa
16648143           0             0.375             7.875                                  Cape May
16648068           0             0.375             7.5                                    Santa Cruz
16648158           0             0.375             7.375                                  Long Beach
16648174           0             0.375             6.875                                  Anaheim
16653450           0             0.375             8.375                                  Monterey Park
16653634           0             0.375             7.75                                   San Diego
16653647           0             0.375             8.25                                   DALY CITY
16653650           0             0.375             8.875                                  Northvale
16653660           0             0.375             7.625                                  Fairfield
16653666           0             0.375             7.625                                  Mesa
16653482           0             0.375             7.375                                  ORANGE
16653677           0             0.375             7.125                                  Ramsey
16653679           0             0.375             7.375                                  San Diego
16653689           0             0.375             8.25                                   Half Moon Bay
16653694           0             0.375             7.875                                  Orange
16653699           0             0.375             7.875                                  RIALTO
16655770           0             0.375             7                                      San Diego
16655774           0             0.375             7.25                                   Reston
16655783           0             0.375             7.5                                    Brentwood
16655793           0             0.375             7.875                                  NOVATO
16655802           0             0.375             7.5                                    Chula Vista
16655806           0             0.375             8.625                                  Lansdale
16655810           0             0.375             7.875                                  Jacksonville
16655814           0             0.375             7.125                                  Glendale
16655821           0             0.375             8.25                                   Chester
16655825           0             0.375             7.375                                  North Las Vegas
16655842           0             0.375             7.875                                  Spring Valley
16655853           0             0.375             7                                      Discovery Bay
16655859           0             0.375             7.875                                  Woodbridge
16655868           0             0.375             7.5                                    Downey
16655871           0             0.375             7.625                                  Orlando
16655896           0             0.375             7.625                                  BAKERSFIELD
16655904           0             0.375             8.625                                  BOYDS
16655908           0             0.375             7.125                                  Lynnwood
16655925           0             0.375             7.875                                  BRISTOW
16655940           0             0.375             7.75                                   Sherwood
16658157           0             0.375             7.625                                  Anaheim
16658162           0             0.375             7.5                                    Lemon Grove
16658172           0             0.375             8.5                                    Dellwood
16658174           0             0.375             8.75                                   Philadelphia
16658188           0             0.375             7.625                                  Romoland
16658229           0             0.375             7.25                                   HEMET
16658242           0             0.375             7.875                                  Kissimmee
16658128           0             0.375             8.75                                   oxnard
16658300           0             0.375             8.375                                  Bayonne
16658306           0             0.375             6.5                                    North Las Vegas
16658131           0             0.375             9.125                                  Lancaster
16658324           0             0.375             9.375                                  Las Vegas
16658329           0             0.375             7.75                                   Buena Park
16658336           0             0.375             8.125                                  Gardena
16661819           0             0.375             8.75                                   Miami
16661739           0             0.375             7.25                                   Spring Hill
16661836           0             0.375             8.875                                  Clifton
16661879           0             0.375             7.5                                    Arvada
16661759           0             0.375             8.125                                  CHATSWORTH
16661914           0             0.375             7.125                                  Santa Rosa
16661928           0             0.375             8.125                                  Montgomery
16661930           0             0.375             7.625                                  Silver Spring
16661940           0             0.375             7.75                                   Scottsdale
16661944           0             0.375             7.375                                  Ontario
16663570           0             0.375             7.5                                    Hayward
16663573           0             0.375             8.125                                  Tucson
16663591           0             0.375             8.5                                    Redwood City
16663608           0             0.375             7.625                                  Chandler
16663449           0             0.375             8.25                                   CULVER CITY
16663476           0             0.375             8.75                                   Downey
16663627           0             0.375             7                                      Cave Creek
16663640           0             0.375             7.875                                  BAKERSFIELD
16663643           0             0.375             8.25                                   Bloomington
16663649           0             0.375             7.875                                  San Diego
16663671           0             0.375             7.5                                    Brentwood
16663686           0             0.375             9.625                                  Fort Lauderdale
16663689           0             0.375             6.875                                  Pagosa Springs
16665269           0             0.375             7.875                                  Moreno Valley
16665277           0             0.375             7                                      Minneapolis
16665285           0             0.375             8.25                                   Jacksonville
16665298           0             0.375             7.25                                   Apollo Beach
16665308           0             0.375             8.25                                   Tampa
16665320           0             0.375             7.5                                    San Jose
16665330           0             0.375             7.5                                    GOLETA
16665337           0             0.375             7.625                                  Arroyo Grande
16665338           0             0.375             7                                      Mission Viejo
16665341           0             0.375             7.5                                    Vallejo
16665342           0             0.375             7.75                                   Porterville
16665390           0             0.375             7.875                                  Phoenix
16665408           0             0.375             8                                      San Jose
16666579           0             0.375             8.125                                  Fontana
16666586           0             0.375             7                                      Issaquah
16666608           0             0.375             9.5                                    MYRTLE BEACH
16666641           0             0.375             7.75                                   Miami
16666649           0             0.375             7.875                                  Andover
16666652           0             0.375             7.5                                    Chelmsford
16666669           0             0.375             8.625                                  Covina
16666515           0             0.375             7.75                                   Phoenix
16666689           0             0.375             7.75                                   Healdsburg
16666710           0             0.375             7.875                                  San Diego
16666713           0             0.375             8.375                                  PINOLE
16666716           0             0.375             7.875                                  CORONA
16670010           0             0.375             7.375                                  Alexandria
16670012           0             0.375             7.75                                   Reston
16670019           0             0.375             8                                      SAN JOSE
16670051           0             0.375             7.875                                  ARLINGTON
16670058           0             0.375             7.875                                  Everett
16670072           0             0.375             8.75                                   Miami
16670079           0             0.375             7.625                                  Windermere
16670087           0             0.375             9.25                                   Los Angeles
16670092           0             0.375             8.125                                  Corona
16670108           0             0.375             7.125                                  Phoenix
16670112           0             0.375             7.5                                    Greene
16670128           0             0.375             8                                      Prior Lake
16670137           0             0.375             7.5                                    Steilacoom
16670140           0             0.375             6.875                                  San Francisco
16670152           0             0.375             7.875                                  Miami
16670167           0             0.375             7.375                                  La Mirada
16670179           0             0.375             7.625                                  Santa Rosa
16670191           0             0.375             7.25                                   Bowie
16670204           0             0.375             7.125                                  Windermere
16670208           0             0.375             8                                      Brooklyn Park
16670235           0             0.375             7.75                                   LOS ANGELES
16671409           0             0.375             6.875                                  Seattle
16671312           0             0.375             7.625                                  Walnut Creek
16671434           0             0.375             7.5                                    Tempe
16671441           0             0.375             8.625                                  VICTORVILLE
16671452           0             0.375             7.5                                    Valley Center
16671454           0             0.375             7.5                                    Highland
16671468           0             0.375             8.25                                   American Canyon
16671474           0             0.375             7.75                                   Spring Valley
16671476           0             0.375             6.75                                   Los Angeles
16671489           0             0.375             7.875                                  Atlanta
16671510           0             0.375             7.5                                    Vinton
16671513           0             0.375             7.625                                  Mira Loma
16671517           0             0.375             7.75                                   Sacramento
16671521           0             0.375             6.625                                  Pinetop
16674923           0             0.375             7.625                                  Naples
16674961           0             0.375             6.875                                  Rialto
16674967           0             0.375             7.625                                  Anaheim
16674997           0             0.375             7.25                                   San Jose
16675002           0             0.375             8                                      Avondale
16675020           0             0.375             7.5                                    PALMDALE
16674868           0             0.375             7.625                                  ESTERO
16675064           0             0.375             8                                      Orlando
16675072           0             0.375             8.75                                   Laurel
16676344           0             0.375             8                                      Pacifica
16676361           0             0.375             9.75                                   Los Angeles
16676369           0             0.375             7.875                                  La Mirada
16676372           0             0.375             6.875                                  Henderson
16676409           0             0.375             7.375                                  Rialto
16676415           0             0.375             8.5                                    Paso Robles
16676421           0             0.375             8.125                                  Chandler
16676456           0             0.375             8.125                                  West Linn
16676462           0             0.375             7.25                                   SEATTLE
16676463           0             0.375             8.25                                   Tarpon Springs
16676471           0             0.375             6.875                                  Los Angeles
16679058           0             0.375             8.25                                   Wildwood
16679064           0             0.375             7.75                                   Albuquerque
16679092           0             0.375             7.25                                   Kenosha
16679116           0             0.375             6.75                                   Longmont
16679132           0             0.375             6.75                                   Longmont
16679135           0             0.375             7.625                                  Canyon Country
16679150           0             0.375             8.25                                   Los Angeles
16680979           0             0.375             8.75                                   DAYTONA BEACH
16681004           0             0.375             6.875                                  Los Angeles
16681021           0             0.375             8                                      CARSON
16681024           0             0.375             7.125                                  CHANDLER
16681030           0             0.375             8.125                                  Apple Valley
16681037           0             0.375             8.25                                   SUISUN CITY
16681090           0             0.375             7.75                                   Rancho Cucamonga
16681094           0             0.375             7.5                                    Valley Village area
16681150           0             0.375             7.875                                  Gaithersburg
16681168           0             0.375             8.375                                  Las Vegas
16683782           0             0.375             7.75                                   Brentwood
16683783           0             0.375             7.75                                   Alexandria
16683798           0             0.375             7.5                                    Santa Ana
16683821           0             0.375             7.5                                    Chula Vista
16683857           0             0.375             7.25                                   Upland
16683868           0             0.375             7.875                                  Los Angeles
16683878           0             0.375             7.875                                  San Marcos
16683888           0             0.375             6.5                                    Moreno Valley
16685507           0             0.375             8.375                                  VICTORVILLE
16685527           0             0.375             6.875                                  San Diego
16685532           0             0.375             7.625                                  Fontana
16685547           0             0.375             7.625                                  Washington
16685551           0             0.375             7.875                                  North Las Vegas
16685593           0             0.375             8                                      Gambrills
16685623           0             0.375             8                                      LOS ANGELES
16685652           0             0.375             7.375                                  POMONA
16687856           0             0.375             6.5                                    Great Falls
16687896           0             0.375             7.5                                    Bristow
16687908           0             0.375             8.25                                   Gilbert
16687911           0             0.375             7.5                                    KIRKWOOD
16687915           0             0.375             7.875                                  Fairfax
16687987           0             0.375             7.75                                   Orange
16691858           0             0.375             8.5                                    Henderson
16691890           0             0.375             8.25                                   Beaverton
16691903           0             0.375             7.5                                    Phoenix
16691906           0             0.375             7.875                                  Minneapolis
16691944           0             0.375             7.75                                   Bemidji
16691949           0             0.375             7.125                                  WALNUT CREEK
16691963           0             0.375             8.375                                  Triangle
16691979           0             0.375             7.625                                  North Las Vegas
16691817           0             0.375             7.375                                  Mission Viejo
16692023           0             0.375             7                                      Victorville
16693157           0             0.375             7.75                                   Orlando
16693194           0             0.375             7.875                                  Phoenix
16693257           0             0.375             7.875                                  Bowie
16693292           0             0.375             8.25                                   Phoenix
16695783           0             0.375             7.125                                  Chula Vista
16695795           0             0.375             7.875                                  ST AUGUSTINE
16695890           0             0.375             7.875                                  Redwood City
16697247           0             0.375             7.75                                   Lynnwood
16697323           0             0.375             6.625                                  Minneapolis
16700101           0             0.375             7.5                                    Glendale
16700136           0             0.375             8.125                                  Minden
16700151           0             0.375             9.375                                  Liberty Township
16700156           0             0.375             7.875                                  Riverdale
16706248           0             0.375             8.375                                  Woodbridge
16709229           0             0.375             8.375                                  Woodbridge
16709260           0             0.375             7.5                                    Denver
16709324           0             0.375             8                                      Goose Creek
16710597           0             0.375             7.5                                    Surprise
16710598           0             0.375             7.5                                    Surprise
16156005           0             0.375             7.375                                  Baltimore
16611399           0             0.375             7.875                                  Suffolk
16611422           0             0.375             7                                      Lynnwood
16611475           0             0.375             7.75                                   Huntington Beach
16611516           0             0.375             7.25                                   Smithfield
16611533           0             0.375             7.375                                  Phoenix
16611534           0             0.375             7.625                                  Seattle
16611568           0             0.375             8.375                                  Los Angeles
16611593           0             0.375             8.5                                    Las Vegas
16611594           0             0.375             7.875                                  Weston
16611307           0             0.375             8.25                                   Las Vegas
16611356           0             0.375             7.375                                  Lake Elsinore
16611367           0             0.375             8                                      Triangle
16610026           0             0.375             8                                      Whittier
16610041           0             0.375             7.375                                  Elk Grove
16610065           0             0.375             7.875                                  SAN YSIDRO
16610070           0             0.375             7.125                                  Apache Junction
16610126           0             0.375             7.125                                  Los Angeles
16610128           0             0.375             7.875                                  Pacoima
16610138           0             0.375             7.375                                  MARYSVILLE
16610165           0             0.375             8.125                                  Lemoore
16610224           0             0.375             7.875                                  San Francisco
16610248           0             0.375             8.125                                  Norco
16610276           0             0.375             8.375                                  Pasadena
16610282           0             0.375             8.375                                  Oakland
16610286           0             0.375             8.375                                  Miami
16610290           0             0.375             7.625                                  Azusa
16611194           0             0.375             7.875                                  Sterling
16611195           0             0.375             7.375                                  Los Angeles
16605736           0             0.375             7.75                                   San Diego
16605739           0             0.375             7.875                                  Vallejo
16605746           0             0.375             7.25                                   Glendale
16605763           0             0.375             8.125                                  Weston
16605779           0             0.375             7.5                                    West Palm Beach
16605784           0             0.375             8                                      West Palm Bch
16605793           0             0.375             8.375                                  IDAHO FALLS
16605797           0             0.375             7.375                                  SACRAMENTO
16605801           0             0.375             7.875                                  EL CENTRO
16605807           0             0.375             7.75                                   Tucson
16605828           0             0.375             7.625                                  Elk Grove
16605839           0             0.375             7.875                                  Coral Springs
16605879           0             0.375             8.375                                  East Orange
16605882           0             0.375             8.375                                  Astoria
16605885           0             0.375             8                                      Miami
16605936           0             0.375             7.25                                   Santa Rosa
16606018           0             0.375             8.375                                  AUBURN
16606031           0             0.375             7.375                                  SPRINGFIELD
16606105           0             0.375             7.375                                  Pasadena
16606123           0             0.375             8.25                                   valencia
16606129           0             0.375             7.625                                  Antioch
16606143           0             0.375             7.25                                   Moreno Valley
16606180           0             0.375             8.375                                  San Pablo
16606194           0             0.375             6.875                                  Miramar
16606200           0             0.375             7.625                                  Atlanta
16609606           0             0.375             8.125                                  Azusa
16609655           0             0.375             7.625                                  Forest Grove
16609697           0             0.375             7.5                                    Roseville
16609724           0             0.375             8.125                                  Los Angeles
16609736           0             0.375             7.125                                  Menifee
16609742           0             0.375             7.25                                   Orange
16609758           0             0.375             7.375                                  Arlington
16609763           0             0.375             7.5                                    Inglewood
16609783           0             0.375             7                                      Stockton
16609785           0             0.375             7.75                                   Fullerton
16609788           0             0.375             7                                      Sioux City
16609802           0             0.375             7.75                                   Payson
16609853           0             0.375             8.375                                  Inglewood
16609863           0             0.375             8.375                                  Atlanta
16609881           0             0.375             7.5                                    Plainfield
16609917           0             0.375             7.75                                   Chatsworth
16609931           0             0.375             8.375                                  Phoenix
16609944           0             0.375             7.75                                   Fontana
16609948           0             0.375             7.25                                   Chula Vista
16609960           0             0.375             7.875                                  Placentia
16609980           0             0.375             7.75                                   LAS VEGAS
16609998           0             0.375             7.75                                   DEWEY
16610001           0             0.375             7.5                                    Bakersfield
16610008           0             0.375             7.875                                  Rancho Cucamonga
16610018           0             0.375             7.625                                  VICTORVILLE
16610020           0             0.375             7.75                                   LAS VEGAS
16610023           0             0.375             7.5                                    Las Vegas
16602996           0             0.375             7                                      Kaneohe
16602891           0             0.375             8.375                                  Mission Viejo
16602904           0             0.375             7.875                                  North Port
16602917           0             0.375             8.375                                  Fort Washington
16602924           0             0.375             7.25                                   Palmdale
16602925           0             0.375             8.375                                  Gardena
16602999           0             0.375             8.375                                  Concord
16603002           0             0.375             8.375                                  Los Angeles
16603021           0             0.375             7.5                                    Peoria
16603023           0             0.375             7.25                                   Peoria
16603027           0             0.375             8.125                                  PHOENIX
16603041           0             0.375             7.875                                  PHOENIX
16603057           0             0.375             7.875                                  TEMPE
16603094           0             0.375             7.625                                  Sylmar
16603099           0             0.375             7                                      Phoenix
16603133           0             0.375             8.375                                  RIVERDALE
16603885           0             0.375             7.75                                   Lynwood
16603900           0             0.375             7.625                                  San Diego
16603917           0             0.375             7.5                                    Phoenix
16604003           0             0.375             8                                      Riverside
16604035           0             0.375             8                                      Raytown
16604055           0             0.375             8.375                                  Hayward
16604068           0             0.375             7.25                                   Antelope
16604079           0             0.375             7.125                                  Surprise
16604107           0             0.375             7.625                                  Oceanside
16604136           0             0.375             7                                      Denver
16604187           0             0.375             7.625                                  Scottsdale
16604201           0             0.375             7.375                                  Aventura
16604204           0             0.375             8.375                                  Dillon
16604232           0             0.375             7.5                                    Annapolis
16604313           0             0.375             7.625                                  Elk Grove
16604316           0             0.375             7.25                                   Silverton
16604320           0             0.375             7.875                                  Daly City
16604330           0             0.375             7.125                                  Santa Fe Springs
16604335           0             0.375             7.5                                    Oswego
16604352           0             0.375             7.5                                    Ashburn
16604372           0             0.375             7.375                                  Sacramento
16604401           0             0.375             7.5                                    El Portal
16604429           0             0.375             8.375                                  Avondale
16604439           0             0.375             8.5                                    Phoenix
16604448           0             0.375             7                                      Mesa
16604475           0             0.375             7.875                                  Bell
16600061           0             0.375             7.875                                  Oceanside
16600068           0             0.375             7.875                                  Fremont
16600806           0             0.375             7.75                                   CENTENNIAL
16600819           0             0.375             7.75                                   EL MIRAGE
16600897           0             0.375             7                                      Wilbraham
16600898           0             0.375             8.25                                   Wantage
16600913           0             0.375             7.25                                   Hampton
16600997           0             0.375             7.5                                    KINGSTON
16601090           0             0.375             8                                      Sun City
16601110           0             0.375             8.25                                   San Jose
16601121           0             0.375             6.875                                  Arcadia
16601186           0             0.375             7.75                                   Mechanicsville
16601191           0             0.375             8.375                                  Las Vegas
16601192           0             0.375             8                                      Chandler
16601210           0             0.375             7.625                                  Woodbridge
16601254           0             0.375             7.25                                   Chesterfield
16601268           0             0.375             7                                      SALINAS
16601271           0             0.375             7.875                                  Tucson
16601273           0             0.375             8.375                                  Fremont
16601275           0             0.375             8.125                                  Mather
16601281           0             0.375             8.375                                  Sacramento
16601289           0             0.375             8.375                                  Cumming
16601326           0             0.375             7.375                                  Santa Fe
16601331           0             0.375             7.375                                  Springtown
16601336           0             0.375             8.375                                  Bend
16601346           0             0.375             7.75                                   South Gate
16601355           0             0.375             7.625                                  Port Hueneme
16601406           0             0.375             8                                      North Highlands
16601407           0             0.375             8.25                                   Tracy
16601411           0             0.375             8.375                                  Fairfield
16601417           0             0.375             7.375                                  Westminster
16602646           0             0.375             7.625                                  Las Vegas
16602672           0             0.375             6.875                                  Bergenfield
16602673           0             0.375             8.375                                  Arlington
16602681           0             0.375             7.5                                    Brentwood
16602711           0             0.375             8.25                                   Fresno
16602790           0             0.375             7.25                                   Chandler
16602804           0             0.375             8.125                                  Los Angeles
16602824           0             0.375             7.75                                   Phoenix
16602874           0             0.375             8.25                                   Coachella
16602878           0             0.375             8.125                                  Los Angeles
16599648           0             0.375             7.875                                  Kissimmee
16599660           0             0.375             7.625                                  Orlando
16599661           0             0.375             7.75                                   Glendale
16599681           0             0.375             8.375                                  Brandywine
16599751           0             0.375             7.625                                  Phoenix
16599837           0             0.375             7.5                                    Hacienda Heights
16599865           0             0.375             8                                      Seattle
16599883           0             0.375             6.875                                  Fullerton
16599884           0             0.375             6.75                                   Long Beach
16599892           0             0.375             7.625                                  Carson
16599934           0             0.375             8.375                                  Pomona
16600006           0             0.375             7.375                                  Los Angeles
16600012           0             0.375             8.375                                  Lancaster
16600050           0             0.375             8.375                                  Newark
16600054           0             0.375             8.375                                  Norwalk
16599526           0             0.375             8.375                                  Henderson
16599553           0             0.375             7.5                                    Rancho Santa Margarita
16599586           0             0.375             8                                      Phoenix
16597187           0             0.375             7.25                                   Albuquerque
16597291           0             0.375             8.375                                  Concord
16597299           0             0.375             8.375                                  Lincoln
16597335           0             0.375             7.625                                  Clovis
16597348           0             0.375             7.625                                  Roseland
16597392           0             0.375             8.375                                  Garden Grove
16597437           0             0.375             8                                      Wallace
16597444           0             0.375             7.75                                   Rancho Cucamonga
16597480           0             0.375             7.25                                   San Jacinto
16597498           0             0.375             7.875                                  North Bergen
16597514           0             0.375             8                                      Miami
16597566           0             0.375             8.375                                  Coto De Caza
16597614           0             0.375             8.375                                  Gaithersburg
16597668           0             0.375             7.75                                   Clifton
16597670           0             0.375             8.375                                  Lake Mary
16597685           0             0.375             8                                      Tarpon Springs
16597721           0             0.375             7.75                                   Fountain Hills
16597722           0             0.375             7.875                                  Chicago
16597725           0             0.375             8.25                                   Avondale
16597732           0             0.375             7                                      Santa Fe
16597734           0             0.375             7.75                                   Los Angeles
16597738           0             0.375             8.125                                  Los Angeles
16597756           0             0.375             8.25                                   Thonotosassa
16597775           0             0.375             8.125                                  Antioch
16597809           0             0.375             8.25                                   Bellflower
16597812           0             0.375             8.375                                  EL MIRAGE
16599341           0             0.375             7.875                                  Seattle
16596624           0             0.375             8.375                                  Fontana
16596777           0             0.375             8.375                                  Chula Vista
16596781           0             0.375             8.125                                  Union City
16596787           0             0.375             8.125                                  Avondale
16596800           0             0.375             8.375                                  Tracy
16594913           0             0.375             8.25                                   Loxahatchee
16594919           0             0.375             7.875                                  Scottsdale
16594925           0             0.375             8.25                                   San Jacinto
16595053           0             0.375             7.625                                  Norwalk
16595102           0             0.375             7.75                                   Modesto
16595117           0             0.375             8.375                                  Santa Clara
16595138           0             0.375             7.875                                  Woodbridge
16595153           0             0.375             7.125                                  Solana Beach
16595231           0             0.375             7.375                                  San Bernardino
16595330           0             0.375             7.875                                  PHOENIX
16595373           0             0.375             7.75                                   LAS VEGAS
16595410           0             0.375             8.125                                  Fremont
16595416           0             0.375             8.375                                  Vacaville
16595421           0             0.375             8.375                                  Hollister
16595428           0             0.375             8.375                                  Hayward
16595431           0             0.375             7.625                                  Oakland
16595441           0             0.375             8.375                                  Oakland
16596135           0             0.375             8.25                                   San Diego
16596150           0             0.375             8                                      Mays Landing
16596151           0             0.375             7.625                                  Carlotta
16596185           0             0.375             7.25                                   Mesa
16596333           0             0.375             8.375                                  CARMICHAEL
16591659           0             0.375             7.375                                  San Francisco
16591676           0             0.375             7.75                                   Stockton
16591686           0             0.375             8.375                                  Oakland
16596375           0             0.375             7.25                                   Redding
16596379           0             0.375             7.5                                    San Marcos
16596414           0             0.375             7.25                                   Odenton
16596441           0             0.375             8                                      Denver
16596447           0             0.375             8.375                                  Antioch
16596476           0             0.375             7.25                                   SAN PAULO
16596512           0             0.375             7.875                                  San Jose
16594778           0             0.375             8.25                                   PHOENIX
16594784           0             0.375             7.75                                   SAN DIEGO
16591280           0             0.375             7.625                                  Manassas
16591293           0             0.375             7.875                                  Woodbridge
16591471           0             0.375             7.625                                  Corona Area
16591534           0             0.375             7.5                                    Dearborn
16591607           0             0.375             7.25                                   Corona
16591619           0             0.375             7.375                                  Sunnyvale
16591322           0             0.375             8.125                                  CORONA
16585992           0             0.375             8.375                                  MABLETON
16586059           0             0.375             8.375                                  Placentia
16586091           0             0.375             7.5                                    Chino
16586101           0             0.375             7.75                                   Fresno
16591067           0             0.375             8.375                                  Cedar Rapids
16591068           0             0.375             6.875                                  Okeechobee
16591069           0             0.375             6.625                                  West Palm Beach
16591106           0             0.375             8                                      Glendale
16591132           0             0.375             7.625                                  Sunrise
16591194           0             0.375             8.375                                  San Bernardino
16591198           0             0.375             7.875                                  Las Vegas
16585804           0             0.375             8.375                                  Middleburg
16585807           0             0.375             7.25                                   Hidden Valley Lake
16585909           0             0.375             7.5                                    Piscataway
16585879           0             0.375             7.875                                  San Diego
16585603           0             0.375             7.5                                    Fayetteville
16585688           0             0.375             7.375                                  Sunrise
16575253           0             0.375             8                                      Hyattsville
16585441           0             0.375             7.25                                   West New York
16575301           0             0.375             7.75                                   INGLEWOOD
16575370           0             0.375             7.5                                    Bend
16575421           0             0.375             8.375                                  Richmond
16575426           0             0.375             7.875                                  Burbank
16572052           0             0.375             7.625                                  Wilton
16572113           0             0.375             7.5                                    San Diego
16572146           0             0.375             7.375                                  Centennial
16574845           0             0.375             7.625                                  Aventura
16575104           0             0.375             8.375                                  San Diego
16574967           0             0.375             8.375                                  Hawthorne
16571870           0             0.375             8.375                                  Sacramento
16571707           0             0.375             7.375                                  Holly Springs
16571597           0             0.375             7.625                                  Pomona
16570570           0             0.375             7                                      Phoenix
16570816           0             0.375             7.25                                   La Puente
16568960           0             0.375             7.375                                  Henderson
16569071           0             0.375             7.5                                    Salton City
16569293           0             0.375             8.25                                   El Cajon
16569328           0             0.375             8.375                                  Tracy
16569385           0             0.375             8.25                                   Chula Vista
16570365           0             0.375             7.75                                   San Marcos
16549800           0             0.375             7.25                                   Auburn Hills
16549826           0             0.375             6.875                                  Fruita
16693324           0             0.375             8.375                                  Waldorf
16693326           0             0.375             7.875                                  Washington
16693327           0             0.375             8.375                                  York
16693353           0             0.375             7.875                                  CUTLER BAY
16549418           0             0.375             7.75                                   Surprise
16551706           0             0.375             8.125                                  Sacramento
16552176           0             0.375             8                                      Los Banos
16656545           0             0.375             7.25                                   FIRESTONE PARK
16656666           0             0.375             6.875                                  ASHLAND
16656255           0             0.375             7.5                                    Phoenix
16656732           0             0.375             7.625                                  Peoria
16656274           0             0.375             7.875                                  HENDERSON
16656755           0             0.375             7.625                                  Pikesville
16656786           0             0.375             6.875                                  Los Angeles
16656305           0             0.375             7.875                                  Lehigh Acres
16656316           0             0.375             7.25                                   Greenfield
16656425           0             0.375             7.25                                   SAN LEANDRO
16654510           0             0.375             8.375                                  MILWAUKEE
16654406           0             0.375             7.875                                  BURBANK
16655963           0             0.375             7.5                                    Arlington
16655995           0             0.375             8.375                                  Henderson
16656072           0             0.375             8.125                                  MIAMI
16656172           0             0.375             7.5                                    CORONA
16656852           0             0.375             7.5                                    LYNWOOD
16656853           0             0.375             7.875                                  Margate
16653956           0             0.375             8.375                                  LAKEWOOD
16653994           0             0.375             8                                      Miramar
16653779           0             0.375             7.25                                   Temecula
16653826           0             0.375             7.5                                    Fairfield
16653834           0             0.375             8.375                                  Portland
16653852           0             0.375             7.75                                   San Jose
16653853           0             0.375             7.75                                   Yucaipa
16654112           0             0.375             7.625                                  HAYWARD
16654116           0             0.375             6.875                                  LOS ANGELES
16654122           0             0.375             7.25                                   LAS VEGAS
16653861           0             0.375             7.625                                  Pittsburg
16653863           0             0.375             8.25                                   DIAMOND BAR
16653872           0             0.375             8.375                                  Sacramento
16653881           0             0.375             8.25                                   San Francisco
16653883           0             0.375             7.625                                  Seattle
16653889           0             0.375             7.75                                   Williams
16653894           0             0.375             7.75                                   Bonita
16654164           0             0.375             8.125                                  STROUDSBURG
16654175           0             0.375             7.125                                  MIAMI BEACH
16654176           0             0.375             7.75                                   Cotati
16654206           0             0.375             8.25                                   Oakley
16654221           0             0.375             8                                      Washington
16653927           0             0.375             7.625                                  LA PUENTE
16653928           0             0.375             8.125                                  Portland
16653954           0             0.375             6.875                                  Las Vegas
16654352           0             0.375             7.5                                    Mercer Island
16651793           0             0.375             6.875                                  Ventura
16651796           0             0.375             7.875                                  Hawthorne
16651801           0             0.375             7.25                                   Oxnard
16651813           0             0.375             7.75                                   Compton
16651845           0             0.375             7.5                                    RENO
16651857           0             0.375             7.625                                  PHOENIX
16651860           0             0.375             7.75                                   LITCHFIELD PARK
16651755           0             0.375             7.625                                  Scottsdale
16653737           0             0.375             7.75                                   San Jose
16653739           0             0.375             7.75                                   San Bernardino
16653760           0             0.375             7.375                                  Rohnert Park
16653766           0             0.375             7.625                                  Canby
16653770           0             0.375             7.125                                  Santa Rosa
16651572           0             0.375             7.125                                  HIGLEY
16651684           0             0.375             7.25                                   Elk Grove
16651691           0             0.375             8.25                                   LAS VEGAS
16651711           0             0.375             7.5                                    Bakersfield
16651714           0             0.375             6.75                                   San Diego
16651325           0             0.375             7.5                                    Dunellen
16651328           0             0.375             7.75                                   SEATAC
16651356           0             0.375             8.25                                   Petaluma
16651387           0             0.375             6.875                                  Waldorf Charles
16651402           0             0.375             8                                      ANAHEIM
16651406           0             0.375             7.75                                   MENIFEE
16651429           0             0.375             8.25                                   OWINGS MILLS
16651205           0             0.375             7.5                                    RIVERSIDE
16651206           0             0.375             8.375                                  Phoenix
16651210           0             0.375             7.375                                  ORANGE
16651211           0             0.375             7.75                                   GARDENA
16651223           0             0.375             7.75                                   ALHAMBRA
16651226           0             0.375             8.25                                   PHOENIX
16651493           0             0.375             7.875                                  LOS ANGELES
16696375           0             0.375             8.125                                  WINCHESTER
16656970           0             0.375             7.625                                  QUEEN CREEK
16658540           0             0.375             7.5                                    Montclair
16658595           0             0.375             7.875                                  HEMET
16658615           0             0.375             7.875                                  Lehigh Acres
16658671           0             0.375             7.5                                    Los Angeles
16658857           0             0.375             7.875                                  San Jose
16658918           0             0.375             8.5                                    Gulf Shores
16658935           0             0.375             7.625                                  Salinas
16658978           0             0.375             7                                      LOS ANGELES
16659008           0             0.375             8.375                                  CLOVER
16659138           0             0.375             7                                      Las Vegas
16659270           0             0.375             7.625                                  Fairfield
16659276           0             0.375             8                                      Brentwood
16659351           0             0.375             8.125                                  Chandler
16659359           0             0.375             7.375                                  Raytown
16662063           0             0.375             7.75                                   LAKE ELSINORE
16662075           0             0.375             7.875                                  Woodbridge
16662131           0             0.375             7.75                                   Los Angeles
16662155           0             0.375             7.25                                   CALIMESA
16662270           0             0.375             7.875                                  ADA
16662335           0             0.375             7.25                                   PROVO
16662345           0             0.375             7.75                                   FOUNTAIN
16662416           0             0.375             7.125                                  Pomona
16662477           0             0.375             7.875                                  Cape Coral
16662544           0             0.375             7.5                                    Saint Augustine
16662697           0             0.375             6.875                                  Grover Beach
16662744           0             0.375             7.5                                    Fresno
16662839           0             0.375             7.5                                    Peoria
16663831           0             0.375             7.875                                  AVONDALE
16663907           0             0.375             7.25                                   OAKLAND
16663963           0             0.375             7.75                                   OCEANSIDE
16664005           0             0.375             7.25                                   MONTCLAIR
16664103           0             0.375             8.25                                   Wesley Chapel
16664108           0             0.375             7.75                                   Phoenix
16664159           0             0.375             6.625                                  SANDY
16664306           0             0.375             7.75                                   Las Vegas
16666007           0             0.375             6.625                                  San Ramon
16670284           0             0.375             8.25                                   Tigard
16670329           0             0.375             8.125                                  Baldwin Park
16670342           0             0.375             7.75                                   Tahoma
16670440           0             0.375             8.375                                  Compton
16670475           0             0.375             7.875                                  Daly City
16670542           0             0.375             7.625                                  HENDERSON
16670552           0             0.375             7                                      HENDERSON
16672572           0             0.375             6.875                                  LOS ANGELES
16673983           0             0.375             7.375                                  Fallbrook
16673987           0             0.375             6.875                                  Antioch
16673992           0             0.375             7.25                                   Antelope
16673993           0             0.375             7.25                                   San Leandro
16673998           0             0.375             8.375                                  Davis
16674001           0             0.375             7.75                                   San Leandro
16674003           0             0.375             7.375                                  Fremont
16674010           0             0.375             7.875                                  South San Francisco
16674382           0             0.375             8.375                                  Elk Grove
16676603           0             0.375             7.375                                  Brighton
16676764           0             0.375             7.375                                  Alameda
16681646           0             0.375             7.875                                  S SAN FRAN
16681659           0             0.375             7.375                                  FAIRFIELD
16681685           0             0.375             8.375                                  LOS ANGELES
16651109           0             0.375             7.375                                  San Jose
16651113           0             0.375             7.875                                  Santa Clara
16651114           0             0.375             8                                      Santa Rosa
16651116           0             0.375             7.875                                  San Jose
16651124           0             0.375             7.5                                    San Jose
16651129           0             0.375             7.125                                  San Francisco
16651145           0             0.375             7.875                                  Henderson
16651187           0             0.375             7.625                                  GARDENA
16651195           0             0.375             7.75                                   Riverside
16651077           0             0.375             7                                      Hercules
16651079           0             0.375             7.375                                  Santa Rosa
16651083           0             0.375             7.875                                  Antioch
16651087           0             0.375             7                                      Albany
16651092           0             0.375             7.5                                    Modesto
16650148           0             0.375             6.5                                    VISALIA
16650299           0             0.375             8.375                                  VISTA
16650306           0             0.375             8.125                                  Saint Helens
16650311           0             0.375             7.625                                  San Ramon
16650318           0             0.375             7.5                                    Oviedo
16650325           0             0.375             7.875                                  Vancouver
16650329           0             0.375             8                                      Miami
16650344           0             0.375             7.625                                  PITTSBURG
16650406           0             0.375             7.5                                    Kirkland
16650409           0             0.375             8                                      Fresno
16650437           0             0.375             7.5                                    Ontario
16650449           0             0.375             8.375                                  Inglewood
16650197           0             0.375             8.375                                  WEST COVINA
16650210           0             0.375             8.375                                  QUEEN CREEK
16650221           0             0.375             8.375                                  FULLERTON
16650637           0             0.375             8.375                                  Santa Rosa
16650294           0             0.375             8.375                                  Plainfield
16648493           0             0.375             7.875                                  LAS VEGAS
16648501           0             0.375             7.25                                   SANTA ANA
16648507           0             0.375             7.25                                   FALLBROOK
16648511           0             0.375             8.375                                  Valley Village
16648601           0             0.375             7.875                                  Greenfield
16648610           0             0.375             8.25                                   San Jose
16648614           0             0.375             7.875                                  San Francisco
16648517           0             0.375             8.25                                   Davie
16648531           0             0.375             8                                      Springfield
16648642           0             0.375             7.375                                  Rohnert Park
16648658           0             0.375             7.5                                    Woodland
16648678           0             0.375             7.875                                  San Jose
16648687           0             0.375             6.875                                  Los Altos
16648696           0             0.375             8                                      Brooklyn
16648697           0             0.375             8                                      Bakersfield
16648710           0             0.375             7                                      Santa Rosa
16648795           0             0.375             7.5                                    Dallas
16648859           0             0.375             7                                      La Mesa
16648979           0             0.375             7.875                                  WOODLAND HILLS
16649007           0             0.375             6.75                                   CUMMING
16649013           0             0.375             7.25                                   ROSEVILLE
16649018           0             0.375             7.125                                  MIAMI GARDENS
16649235           0             0.375             6.875                                  OAKLAND
16649236           0             0.375             7.375                                  OCEANSIDE
16649901           0             0.375             7.25                                   Salt Lake City
16649990           0             0.375             8.375                                  REDDING
16649992           0             0.375             8.375                                  TUCSON
16650041           0             0.375             8                                      West Covina
16650085           0             0.375             7.875                                  Rancho Santa Margarita
16650093           0             0.375             6.875                                  APTOS
16650127           0             0.375             7.25                                   Randolph
16644187           0             0.375             7.5                                    West Richland
16644241           0             0.375             7.75                                   SPANAWAY
16645952           0             0.375             7                                      Miami
16645960           0             0.375             8.125                                  Berwyn
16645976           0             0.375             8.375                                  Henderson
16646025           0             0.375             7.25                                   Marysville
16643907           0             0.375             7.375                                  Orlando
16643933           0             0.375             7.625                                  ROHNERT PARK
16643943           0             0.375             7.625                                  Sacramento
16643951           0             0.375             8.375                                  Oakland
16643961           0             0.375             8.25                                   Richmond
16644016           0             0.375             8.5                                    San Jose
16646098           0             0.375             8.375                                  Ramona
16646117           0             0.375             6.75                                   SAN FRANCISCO
16646148           0             0.375             8.25                                   West Palm Beach
16646150           0             0.375             8                                      NORCO
16646153           0             0.375             7.625                                  NORTHRIDGE
16646154           0             0.375             7.25                                   ELK GROVE
16646172           0             0.375             8.25                                   ELK GROVE
16646216           0             0.375             8.375                                  SAN PABLO
16646222           0             0.375             7.75                                   Palmdale
16646248           0             0.375             7.875                                  FAIRFIELD
16646273           0             0.375             7.75                                   Los Angeles
16644036           0             0.375             7.875                                  GRANADA HILLS
16644044           0             0.375             7.875                                  Henderson
16644059           0             0.375             8                                      Winnetka
16646322           0             0.375             8.25                                   CLOVIS
16646325           0             0.375             7.875                                  Aurora
16646331           0             0.375             8.375                                  Las Vegas
16646333           0             0.375             7.625                                  Panama City
16644078           0             0.375             7.875                                  Apple Valley
16644080           0             0.375             8.38                                   Alhambra
16644107           0             0.375             8                                      Scottsdale
16646444           0             0.375             8                                      Colton
16644158           0             0.375             8.125                                  Oakland
16644162           0             0.375             7.875                                  WINNETKA
16646453           0             0.375             8.125                                  Elk Grove
16646469           0             0.375             8.125                                  Stockton
16646473           0             0.375             7.75                                   Higley
16646492           0             0.375             7.125                                  Santa Rosa
16646507           0             0.375             8.25                                   Garden Grove
16646520           0             0.375             8.5                                    Anaheim
16646567           0             0.375             6.5                                    NORTH TUSTIN AREA
16648429           0             0.375             7.875                                  Tucson
16648450           0             0.375             7.625                                  NAMPA
16648473           0             0.375             7.875                                  Brentwood
16643691           0             0.375             7.5                                    Santa Margarita
16643747           0             0.375             7.375                                  RICHMOND
16643771           0             0.375             7.125                                  Marietta
16643775           0             0.375             8.375                                  Upper Marlboro
16643805           0             0.375             8.125                                  Dumfries
16643809           0             0.375             7                                      LAKE WORTH
16643819           0             0.375             7.125                                  SANTA CRUZ
16643821           0             0.375             7                                      Manteca
16643827           0             0.375             7.125                                  SUPERIOR
16643835           0             0.375             7.75                                   EL MIRAGE
16643838           0             0.375             7.125                                  RIVERSIDE
16643841           0             0.375             7.5                                    FONTANA
16643845           0             0.375             8.125                                  Owings Mills
16641391           0             0.375             6.5                                    Marietta
16641410           0             0.375             8.375                                  Whittier Area
16643558           0             0.375             7                                      Santa Rosa
16643622           0             0.375             7.5                                    Cathedral City
16643672           0             0.375             7.25                                   FONTANA
16643681           0             0.375             7.25                                   Placerville
16643685           0             0.375             7.75                                   Pioneer
16641304           0             0.375             7.625                                  ONTARIO
16641307           0             0.375             8.125                                  Puyallup
16641311           0             0.375             7.75                                   LA MIRADA
16641321           0             0.375             7.625                                  HEMET
16641325           0             0.375             7.75                                   Homestead
16641330           0             0.375             8.375                                  BAKERSFIELD
16638609           0             0.375             8.375                                  ROMEOVILLE
16638695           0             0.375             7                                      Apopka
16638726           0             0.375             8                                      Escondido
16638728           0             0.375             7.25                                   Anacortes
16638780           0             0.375             8                                      Exeter
16638789           0             0.375             8.125                                  CALIF CITY
16638800           0             0.375             8.125                                  INDIO
16638804           0             0.375             7.125                                  Sacramento
16638836           0             0.375             7.125                                  Medford
16638873           0             0.375             6.875                                  West Covina
16638882           0             0.375             8.25                                   Fresno
16638931           0             0.375             7.125                                  Clovis
16638934           0             0.375             7.25                                   ACWORTH
16638939           0             0.375             7.75                                   LAWRENCEVILLE
16638505           0             0.375             8.25                                   Santa Ana
16638949           0             0.375             7.25                                   FALLS CHURCH
16638954           0             0.375             6.875                                  KENNESAW
16638984           0             0.375             7.75                                   Union City
16640652           0             0.375             8                                      Annandale
16640678           0             0.375             7.25                                   Burlingame
16640682           0             0.375             7.75                                   Campbell
16640702           0             0.375             7.125                                  COLLEGE PARK
16640707           0             0.375             7.875                                  Phoenix
16640721           0             0.375             8.375                                  Las Vegas
16640742           0             0.375             8.375                                  Moreno Valley
16640810           0             0.375             8.375                                  Bound Brook
16640836           0             0.375             7.5                                    SCOTTS VALLEY
16640839           0             0.375             7.5                                    SUISUN CITY
16640853           0             0.375             8.375                                  Seattle
16640863           0             0.375             6.875                                  SAN JUAN CAPISTRANO
16640867           0             0.375             8.375                                  INDIAN SHORES
16640877           0             0.375             7.875                                  VICTORVILLE
16640882           0             0.375             6.875                                  COTO DE CAZA
16640899           0             0.375             8.375                                  VISTA
16640911           0             0.375             8                                      Vallejo
16640942           0             0.375             6.875                                  Monroe
16640945           0             0.375             7.5                                    San Diego
16640954           0             0.375             7.875                                  Clearwater
16640958           0             0.375             7.5                                    Phoenix
16640979           0             0.375             7.75                                   PHOENIX
16641006           0             0.375             7.5                                    VALENCIA
16641101           0             0.375             8.25                                   Dexter
16641105           0             0.375             8.375                                  EL MIRAGE
16641144           0             0.375             7.25                                   Bothell
16641190           0             0.375             7.875                                  Las Vegas
16641199           0             0.375             7.25                                   WEST HOLLYWOOD
16641219           0             0.375             7.875                                  TRACY
16641237           0             0.375             8.375                                  Riverside
16638573           0             0.375             8.375                                  West Palm Beach
16641262           0             0.375             7.875                                  Lancaster
16641287           0             0.375             7.75                                   Moreno Valley
16633083           0             0.375             7.5                                    Hercules
16633153           0             0.375             8.375                                  Glendale
16633156           0             0.375             8.25                                   Palmdale
16633165           0             0.375             7.5                                    Hercules
16633185           0             0.375             7.125                                  NORWALK
16634211           0             0.375             7.875                                  Cave Junction
16634220           0             0.375             7.625                                  Washougal
16634260           0             0.375             7.875                                  Phoenix
16634274           0             0.375             7.875                                  Las Vegas
16634284           0             0.375             7.875                                  Oakland
16634285           0             0.375             8.125                                  San Diego
16633044           0             0.375             8.375                                  San Jose
16633050           0             0.375             8.125                                  Ontario
16633061           0             0.375             8.375                                  QUEEN CREEK
16633062           0             0.375             8                                      San Diego
16633065           0             0.375             8.25                                   Mesa
16633066           0             0.375             8.375                                  DELTONA
16634307           0             0.375             7.375                                  Grover Beach
16634319           0             0.375             7.5                                    Santa Maria
16634330           0             0.375             7.5                                    Buena Park
16634345           0             0.375             7.25                                   Orange
16634362           0             0.375             7.625                                  Casa Grande
16634367           0             0.375             6.875                                  RIVERBANK
16634375           0             0.375             7.625                                  Miami Shores
16634385           0             0.375             7.625                                  Lincoln
16634424           0             0.375             8.25                                   Ypsilanti
16634425           0             0.375             7.125                                  North Bergen
16634432           0             0.375             7.625                                  LAS VEGAS
16634460           0             0.375             8.375                                  Escondido
16634527           0             0.375             7.875                                  Yuma
16634562           0             0.375             7.25                                   Bakersfield
16634578           0             0.375             7.875                                  Centreville
16634603           0             0.375             7.5                                    PITTSBURG
16634612           0             0.375             8.375                                  Salinas
16634624           0             0.375             7.5                                    MERCED
16634661           0             0.375             7.625                                  EL CAJON
16634695           0             0.375             6.875                                  San Leandro
16634728           0             0.375             8                                      WALDORF
16634744           0             0.375             6.625                                  LYNWOOD
16634783           0             0.375             7.5                                    Norwalk
16634833           0             0.375             8.25                                   Atwater
16638171           0             0.375             7.5                                    Carson
16638190           0             0.375             7.375                                  Upland
16638211           0             0.375             7.125                                  DENVER
16638340           0             0.375             7.25                                   Elk Grove
16638342           0             0.375             6.875                                  Morgan Hill
16638373           0             0.375             6                                      Petaluma
16638375           0             0.375             7.375                                  Hayward
16638381           0             0.375             6.75                                   Windsor
16638382           0             0.375             7.625                                  Fairfield
16638390           0             0.375             7.5                                    Hollister
16638400           0             0.375             7.5                                    Las Vegas
16638403           0             0.375             7.125                                  WOODBRIDGE
16638420           0             0.375             8.375                                  Bradenton
16638428           0             0.375             7.5                                    Paterson
16638435           0             0.375             7.75                                   Ocean City
16638445           0             0.375             7.375                                  Camas
16638476           0             0.375             8.375                                  San Francisco
16638486           0             0.375             8.375                                  Pittsburg
16638487           0             0.375             6.625                                  Rowland Heights
16638501           0             0.375             7                                      La Mirada
16632999           0             0.375             7.875                                  Canoga Park
16633004           0             0.375             7.5                                    CHARLESTON
16632857           0             0.375             7.25                                   Paso Robles
16632984           0             0.375             8.25                                   Burke
16632985           0             0.375             8.125                                  Placida
16628769           0             0.375             8.25                                   ARLETA AREA
16628783           0             0.375             7.125                                  Sacramento
16628789           0             0.375             7.375                                  Los Angeles
16628794           0             0.375             8.125                                  Coral Springs
16628795           0             0.375             7.5                                    Pomona
16628812           0             0.375             7.625                                  Perris
16628821           0             0.375             7.375                                  Costa Mesa
16628828           0             0.375             7.5                                    Stockton
16628843           0             0.375             7.375                                  Los Angeles
16628858           0             0.375             6.5                                    Stevenson Ranch
16628907           0             0.375             7                                      GROVER BEACH
16628946           0             0.375             7.875                                  Las Vegas
16628690           0             0.375             7.5                                    San Diego
16628963           0             0.375             8.25                                   York
16628999           0             0.375             7.375                                  Burtonsville
16629005           0             0.375             6.875                                  Tucson
16629009           0             0.375             7.375                                  San Rafael
16629019           0             0.375             6.75                                   Chula Vista
16629026           0             0.375             7.25                                   San Diego
16629028           0             0.375             7.375                                  San Diego
16629031           0             0.375             8.25                                   Clermont
16629056           0             0.375             7                                      Lancaster
16629066           0             0.375             7.5                                    Everett
16629068           0             0.375             7.125                                  Newcastle
16629113           0             0.375             8.375                                  Arlington
16629123           0             0.375             8.125                                  Sterling
16629148           0             0.375             7.875                                  SAN PABLO
16629167           0             0.375             7                                      Camarillo
16628745           0             0.375             7                                      Laveen
16629178           0             0.375             7.25                                   Fullerton
16629184           0             0.375             8.125                                  Camarillo
16629200           0             0.375             8.125                                  Hemet
16629220           0             0.375             7.875                                  Renton
16629242           0             0.375             7                                      Bend
16629251           0             0.375             7.375                                  Fullerton
16629258           0             0.375             8.125                                  Riverside
16629288           0             0.375             8.125                                  Danville
16629304           0             0.375             7.5                                    Tracy
16629331           0             0.375             7.25                                   Oakland
16632258           0             0.375             8.375                                  PHOENIX
16632283           0             0.375             7.75                                   Lincoln
16632311           0             0.375             7.875                                  Las Vegas
16632314           0             0.375             7.375                                  Santa Rosa
16632327           0             0.375             7.375                                  Long Beach
16632338           0             0.375             8                                      Redding
16632347           0             0.375             7.75                                   Union City
16632367           0             0.375             8.25                                   Hawthorne
16632371           0             0.375             7.5                                    Frederick
16632474           0             0.375             7.75                                   LAS VEGAS
16632571           0             0.375             7.625                                  Mesa
16632646           0             0.375             7.5                                    Hillsboro
16632647           0             0.375             8.375                                  Pinole
16632670           0             0.375             7.75                                   San Francisco
16632683           0             0.375             7.5                                    Marysville
16632748           0             0.375             7                                      San Marcos
16632832           0             0.375             6.5                                    Arroyo Grande
16616320           0             0.375             7.625                                  N Las Vegas
16616325           0             0.375             8.125                                  Vancouver
16616471           0             0.375             7.75                                   Mesa
16616494           0             0.375             8.375                                  Oxon Hill
16616559           0             0.375             7.875                                  Corona
16616413           0             0.375             7.75                                   long beach
16616462           0             0.375             8.375                                  Las Vegas
16616586           0             0.375             7.875                                  Napa
16616644           0             0.375             7.75                                   Gilbert
16611647           0             0.375             7.25                                   Los Angeles
16611652           0             0.375             7.25                                   Temecula
16611758           0             0.375             8.375                                  Sherman Oaks
16611794           0             0.375             8                                      Lake Elsinore
16611822           0             0.375             7.75                                   Goodyear
16611831           0             0.375             7.75                                   San Diego
16611837           0             0.375             8                                      Pacifica
16611844           0             0.375             7.5                                    Santa Rosa
16611879           0             0.375             7.625                                  San Jose
16611897           0             0.375             8.5                                    Richmond
16611912           0             0.375             8.125                                  PHOENIX
16611914           0             0.375             8.375                                  QUEEN CREEK
16611923           0             0.375             7.75                                   PHOENIX
16611938           0             0.375             8.375                                  San Jose
16611947           0             0.375             7.5                                    Oceanside
16612696           0             0.375             8.375                                  Downey
16612740           0             0.375             8.375                                  Milpitas
16612752           0             0.375             7.875                                  Chino
16612767           0             0.375             7.625                                  CORAL SPRINGS
16612775           0             0.375             8                                      Davie
16612777           0             0.375             8.125                                  Haverhill
16612804           0             0.375             8                                      Chula Vista
16612811           0             0.375             7.25                                   Santa Maria
16612826           0             0.375             7.5                                    Snohomish
16612829           0             0.375             7.75                                   Rockville Ctr
16612842           0             0.375             8                                      Chula Vista
16612846           0             0.375             7.75                                   Lemon Grove
16612874           0             0.375             8.125                                  White Plains
16612923           0             0.375             7.25                                   San Juan Capistrano
16612949           0             0.375             7.875                                  Foothill Ranch
16612972           0             0.375             7.875                                  Orlando
16612993           0             0.375             7.375                                  los angles
16613002           0             0.375             7                                      Fremont
16613092           0             0.375             8.375                                  Apple Valley
16613107           0             0.375             7.75                                   Southfield
16613108           0             0.375             8.125                                  Miami
16613118           0             0.375             7.875                                  Vancouver
16613188           0             0.375             7.5                                    Montebello
16613199           0             0.375             7                                      Peoria
16613202           0             0.375             8.375                                  Los Angeles
16613217           0             0.375             7.625                                  Corona
16613231           0             0.375             8.375                                  San Jose
16613259           0             0.375             8.375                                  Salinas
16613281           0             0.375             7.875                                  Las Vegas
16613289           0             0.375             7.75                                   PHOENIX
16613293           0             0.375             7.75                                   DENVER
16613295           0             0.375             7.875                                  FULLERTON
16613303           0             0.375             8.125                                  QUEEN CREEK
16616016           0             0.375             8                                      West Paterson
16616017           0             0.375             6.75                                   Pacific Palisades
16616019           0             0.375             7.875                                  Little Falls
16616081           0             0.375             8.375                                  Corona
16616089           0             0.375             7.375                                  Concord
16616136           0             0.375             8.125                                  LA VERNE
16616155           0             0.375             8.375                                  YORK
16616168           0             0.375             7.125                                  Coral Springs
16616199           0             0.375             7.5                                    Apple Valley
16616218           0             0.375             7.75                                   Watsonville
16616261           0             0.375             8.125                                  Apple Valley
16616270           0             0.375             7.25                                   Van Nuys
16616282           0             0.375             6.875                                  Smithfield
16616284           0             0.375             7.75                                   Phoenix
16546182           0             0.375             7.5                                    Lake Forest
16546322           0             0.375             7.5                                    York
16544375           0             0.375             8.625                                  Los Angeles
16545158           0             0.375             7.5                                    San Diego
16468666           0             0.375             8.5                                    Laguna Beach
16468073           0             0.375             8.375                                  Chula Vista
16468277           0             0.375             8.625                                  Riverside
16420112           0             0.375             8                                      Hallandale
16568772           0             0.375             7                                      North Las Vegas
16565075           0             0.375             7.375                                  Higley
16567579           0             0.375             7.25                                   State College
16567581           0             0.375             7.5                                    San Francisco
16567635           0             0.375             7.625                                  Glendale
16567651           0             0.375             7.875                                  Mesa
16563279           0             0.375             6.25                                   Miami
16563286           0             0.375             8.375                                  SYLMAR
16564441           0             0.375             6.875                                  Fresno
16564456           0             0.375             8                                      Colorado Springs
16564519           0             0.375             7.625                                  Cape Coral
16563266           0             0.375             8.25                                   Carlsbad
16688262           0             0.375             7.625                                  Rohnert Park
16688090           0             0.375             7.75                                   Sacramento
16688091           0             0.375             8.125                                  Daly City
16688093           0             0.375             7.875                                  Vacaville
16688323           0             0.375             7.75                                   Whittier
16688132           0             0.375             8.375                                  Pomona
16688134           0             0.375             7.25                                   Beaverton
16688142           0             0.375             7                                      Fairfield
16688175           0             0.375             7.625                                  Benicia
16688180           0             0.375             7.75                                   Napa
16404249           0             0.375             7.625                                  Bedford Hills
16403929           0             0.375             8.75                                   Norwalk
16393936           0             0.375             7.75                                   Wellington
16390321           0             0.375             7.75                                   Cumming




--------------------------------------------------------------------------------




LOAN_SEQ           STATE        ZIP_CODE        PROPTYPE                MATURITY_DATE
______________________________________________________________________________________
16611603           CA           90011           Single Family           20361001
16359531           CA           95648           Single Family           20360901
16419779           CA           93906           Single Family           20361101
16419798           CA           90250           Condominium             20361001
16419821           NV           89148           PUD                     20361001
16419838           CA           92139           Condominium             20361001
16419866           FL           34135           Single Family           20361001
16419879           CA           95426           Single Family           20361101
16400134           NV           89449           PUD                     20360901
16540023           FL           34747           PUD                     20361101
16394551           CA           92129           Single Family           20360801
16543509           CA           92551           Single Family           20361001
16545858           WA           98230           PUD                     20361001
16548392           CA           92614           Condominium             20361001
16548421           CA           92833           Single Family           20361001
16567196           OR           97211           Single Family           20361001
16567279           AZ           85206           PUD                     20361001
16568545           CA           90805           2-4 Family              20361001
16568548           NJ           7036            Single Family           20361101
16568470           CA           92823           Single Family           20361001
16568613           PA           15301           Single Family           20361001
16568683           CA           90606           Single Family           20361001
16569740           CA           92337           Single Family           20361001
16569767           CA           92503           PUD                     20360901
16571443           FL           33909           Single Family           20361101
16574612           FL           32735           Single Family           20361101
16590792           MN           55113           Single Family           20361001
16590800           CA           92683           Single Family           20361001
16574720           CA           90250           PUD                     20361101
16585329           CA           93257           Single Family           20361001
16585346           CA           94015           Single Family           20361001
16585353           CA           91306           Single Family           20361001
16594390           CA           94542           Condominium             20361101
16594423           AZ           85326           PUD                     20361101
16594440           TX           76137           PUD                     20361101
16595890           CA           91510           Single Family           20361001
16596005           CA           90805           2-4 Family              20361001
16595916           CA           92545           Single Family           20361001
16596083           AZ           85239           PUD                     20361001
16595904           NJ           7060            Single Family           20361001
16597006           VA           20166           Single Family           20361101
16597070           FL           33914           Single Family           20361101
16596928           PA           19061           Single Family           20361001
16597105           CA           92316           Single Family           20361001
16599198           FL           34786           Single Family           20361001
16599131           CA           90605           Single Family           20361101
16599286           ME           4102            Condominium             20361101
16599292           CA           90638           Single Family           20361001
16599145           FL           33914           Single Family           20361001
16600671           NV           89134           PUD                     20361101
16600700           CA           92392           Single Family           20361001
16600595           CA           95206           Single Family           20361001
16601721           CT           6605            2-4 Family              20361101
16601668           CA           93304           Single Family           20361001
16601733           MD           21401           PUD                     20361001
16601768           WA           98037           Single Family           20361001
16601795           CA           92883           PUD                     20361001
16603629           AZ           85242           Single Family           20361001
16603632           MD           20744           Single Family           20361101
16603634           FL           32738           Single Family           20361001
16603643           WA           98027           PUD                     20361001
16603582           CA           92335           Single Family           20361001
16603756           CA           92806           Single Family           20361001
16603767           CA           91356           Single Family           20361001
16603604           CA           93635           Single Family           20361001
16605485           CA           92692           Single Family           20361001
16605499           WI           53051           Single Family           20361001
16605516           IL           60015           Single Family           20361001
16605407           CA           91406           Townhouse               20361001
16605416           CA           95148           Single Family           20361001
16605418           CA           91423           Single Family           20361001
16605430           CA           92116           2-4 Family              20361001
16605431           CA           93313           Single Family           20361101
16605450           AZ           85375           PUD                     20361001
16605581           MN           55428           Single Family           20361001
16609360           CA           90601           Single Family           20361001
16609368           FL           33023           Single Family           20361101
16609378           CA           92115           Single Family           20361001
16609416           MN           55024           Single Family           20361001
16609288           CA           92708           Single Family           20361001
16609293           CA           93035           Condominium             20361001
16609428           CA           94533           Single Family           20361001
16609456           AZ           85051           Single Family           20361001
16609460           CA           92840           Single Family           20361001
16609325           CA           92503           Single Family           20361001
16610929           CA           94806           Single Family           20361001
16611021           VA           22315           PUD                     20361101
16611038           VA           23234           Single Family           20361101
16611076           CA           90277           Condominium             20361001
16610955           CA           95632           Single Family           20361001
16611078           CA           91745           Single Family           20361001
16610958           CA           93535           Single Family           20361001
16610962           CA           94578           Single Family           20361001
16611097           AZ           85027           Single Family           20361101
16611101           MD           21601           Single Family           20361101
16611115           AZ           85268           Single Family           20361101
16611175           CA           95386           Single Family           20361001
16612449           CA           92595           PUD                     20361001
16612452           VA           20120           Single Family           20361101
16612397           CA           91605           Condominium             20361001
16612496           MD           20735           PUD                     20361101
16612512           NJ           8232            Single Family           20361101
16612516           AZ           85326           PUD                     20361101
16612517           CA           92883           PUD                     20361001
16612591           CA           95746           PUD                     20361101
16612605           CA           90502           Single Family           20361101
16615778           CA           94589           Single Family           20361001
16615849           FL           33304           Single Family           20361101
16615851           FL           33304           2-4 Family              20361101
16615718           CA           93312           Single Family           20361001
16615870           NJ           8232            Single Family           20361101
16615877           MD           21044           Condominium             20361101
16615918           DC           20020           Single Family           20361001
16615739           CA           94541           Single Family           20361101
16628499           VA           20166           Townhouse               20361101
16628501           VA           23112           Single Family           20361101
16628512           CA           95841           Single Family           20361001
16628418           CA           95132           Single Family           20361001
16628533           MN           56303           Single Family           20361001
16628545           CA           95693           Single Family           20361101
16628552           CA           95623           Single Family           20361001
16628553           CA           92555           Condominium             20361001
16628555           CO           80002           Condominium             20361101
16628451           CA           91214           Single Family           20361001
16628587           NY           10970           Condominium             20361101
16628596           NH           3103            Condominium             20361101
16628626           AZ           85242           PUD                     20361001
16628631           FL           34744           PUD                     20361101
16628467           CA           94550           Single Family           20361001
16628637           CA           92595           PUD                     20361001
16628646           CA           92117           Single Family           20361101
16628648           CA           90703           Single Family           20361001
16631156           CA           92626           2-4 Family              20361101
16631189           CA           95425           Single Family           20361101
16631222           CA           90660           Single Family           20361101
16631245           FL           34677           PUD                     20361101
16631250           AZ           85296           PUD                     20361001
16631256           NJ           7410            Single Family           20361001
16631258           AZ           85021           Single Family           20361001
16631267           MD           20745           Single Family           20361001
16630968           FL           33165           Single Family           20361001
16631285           CA           91352           Single Family           20361001
16633978           CA           92555           Condominium             20361001
16633987           FL           33029           PUD                     20361001
16633993           NH           3226            Single Family           20361101
16633997           CA           90069           Single Family           20361001
16634000           WA           98108           Single Family           20361101
16634003           CA           94558           Single Family           20361001
16634005           CO           80231           PUD                     20361001
16634011           CA           94611           Single Family           20361001
16634013           CA           91748           Single Family           20361001
16634018           CA           92201           PUD                     20361101
16634025           AZ           85339           PUD                     20361101
16634047           CA           95610           Single Family           20361001
16634052           WA           98198           Single Family           20361001
16634065           CA           92336           Single Family           20361101
16633678           CA           92376           Single Family           20361101
16634075           WA           98011           Condominium             20361001
16634083           WA           98023           Single Family           20361001
16634085           CA           90604           Single Family           20361001
16633683           CA           91748           Single Family           20361001
16634104           CA           92507           Single Family           20361001
16633692           CA           94806           Single Family           20361001
16634126           CA           92116           Condominium             20361101
16634143           CA           92595           PUD                     20361001
16638025           CA           92301           Single Family           20361101
16638038           CA           95476           Single Family           20361101
16637957           CA           95110           2-4 Family              20361001
16638090           CA           91739           Single Family           20361101
16640557           FL           33759           Single Family           20361101
16640563           DE           19701           Single Family           20361101
16640428           CA           90746           Single Family           20361001
16640597           CA           92595           PUD                     20361001
16640601           OR           97062           Condominium             20361101
16640444           CA           95682           PUD                     20361001
16638114           VA           20111           Single Family           20361101
16638118           CA           91350           Single Family           20361101
16638130           IL           60107           Single Family           20361001
16637991           CA           91701           Single Family           20361001
16638002           AZ           85281           Condominium             20361001
16638166           CA           92584           PUD                     20361101
16640486           MN           55376           Single Family           20361001
16640499           FL           33715           Single Family           20361101
16640500           CA           92173           Single Family           20361101
16640506           FL           33952           Single Family           20361101
16640510           CA           90250           Condominium             20361001
16640523           GA           31406           Single Family           20361101
16640547           NJ           8330            PUD                     20361101
16640405           CA           93550           Single Family           20361001
16640406           CA           90062           Single Family           20361001
16643355           CA           90650           Single Family           20361101
16643357           CA           91304           Single Family           20361001
16643411           CA           92553           Single Family           20361101
16643420           CA           90732           Single Family           20361101
16643422           CA           94804           Single Family           20361101
16643424           TX           77433           PUD                     20361101
16643429           CA           90250           PUD                     20361001
16643434           FL           34120           Single Family           20361101
16643294           MN           55119           PUD                     20361001
16643397           CA           94801           Single Family           20361101
16643437           NJ           7305            2-4 Family              20361001
16643448           CA           91765           Condominium             20361101
16643456           MD           20901           Single Family           20361101
16643459           NV           89156           Condominium             20361101
16643462           CA           91304           Single Family           20361101
16643318           AZ           85254           Condominium             20361001
16643467           CA           91101           Condominium             20361101
16643488           CA           90280           Single Family           20361101
16643496           NV           89147           Single Family           20361101
16643507           AZ           85243           PUD                     20361101
16643511           CA           91910           Condominium             20361101
16645772           CA           92592           Single Family           20361101
16645777           VA           22310           Townhouse               20361001
16645779           GA           30315           Single Family           20361001
16645792           CA           92584           Single Family           20361001
16645710           CA           95127           Single Family           20361001
16645810           CA           95678           PUD                     20361101
16645832           CA           94015           Condominium             20361001
16648186           VA           22042           Single Family           20361001
16648075           CA           94591           Single Family           20361101
16648191           CA           90706           Single Family           20361101
16648224           AZ           85306           Single Family           20361101
16648082           CA           92691           Single Family           20361101
16648249           NC           28227           PUD                     20361101
16648250           AZ           85338           PUD                     20361001
16648092           MO           64119           Single Family           20361001
16648274           CA           92883           Single Family           20361101
16648300           CA           92404           Single Family           20361001
16648305           CA           92335           Single Family           20361001
16648120           CA           91340           Single Family           20361001
16648310           CA           94526           Condominium             20361101
16645856           AZ           85339           PUD                     20361101
16645863           CA           92113           Single Family           20361101
16645865           CA           90660           Single Family           20361101
16645869           WA           98027           Condominium             20361101
16645893           WA           98033           Single Family           20361001
16649577           CA           95122           Single Family           20361101
16649592           AZ           85209           PUD                     20361001
16649596           SC           29483           Single Family           20361001
16649597           MN           55441           Single Family           20361101
16649600           CO           80816           Single Family           20361001
16649614           CA           91350           PUD                     20361001
16649651           VA           20152           PUD                     20361101
16649657           FL           33540           PUD                     20361001
16649662           CA           92104           Single Family           20361101
16649672           DC           20011           Single Family           20361001
16649679           VA           22401           Single Family           20361001
16649681           VA           22015           Single Family           20361101
16649685           AZ           85339           Single Family           20361101
16649710           CA           92114           Single Family           20361101
16649722           WA           98662           Single Family           20361101
16645920           WA           98118           Condominium             20361101
16645925           VA           22407           PUD                     20361101
16645928           CA           94566           PUD                     20361101
16649734           CA           91170           Single Family           20361001
16650933           FL           33351           PUD                     20361101
16650943           MD           20902           Single Family           20361101
16650945           TX           77087           2-4 Family              20361101
16650844           CA           94587           Condominium             20361001
16650946           TX           77459           PUD                     20361101
16650966           MD           21222           Single Family           20361101
16650969           CA           95492           Single Family           20361101
16650976           VA           23060           PUD                     20361101
16650866           CA           92336           Single Family           20361101
16650986           NJ           7081            Single Family           20361101
16651014           CA           92833           Single Family           20361101
16651023           CA           92395           Single Family           20361101
16651036           NV           89149           PUD                     20361101
16651041           CA           94559           Single Family           20361101
16651051           CA           92801           Single Family           20361101
16650897           CA           94546           Single Family           20361101
16653436           CA           94538           Single Family           20361101
16653550           CA           95628           Condominium             20361101
16653563           CA           92701           Single Family           20361101
16653566           FL           33314           PUD                     20361101
16653589           FL           33702           PUD                     20361101
16653601           GA           30016           Single Family           20361101
16653605           FL           33647           PUD                     20361101
16648143           NJ           8210            Condominium             20361001
16648068           CA           95062           Condominium             20361001
16648158           CA           90804           2-4 Family              20361101
16648174           CA           92808           Condominium             20361101
16653450           CA           91754           Single Family           20361001
16653634           CA           92126           Condominium             20361101
16653647           CA           94015           Condominium             20361101
16653650           NJ           7647            Single Family           20361101
16653660           CA           94533           Single Family           20361001
16653666           AZ           85209           PUD                     20361101
16653482           CA           92866           Single Family           20361001
16653677           MN           55303           Single Family           20361101
16653679           CA           92117           Single Family           20361101
16653689           CA           94019           Single Family           20361101
16653694           CA           92869           Single Family           20361101
16653699           CA           92376           PUD                     20361101
16655770           CA           92139           PUD                     20361101
16655774           VA           20190           Condominium             20361101
16655783           CA           94513           Single Family           20361001
16655793           CA           94947           Single Family           20361101
16655802           CA           91915           Condominium             20361101
16655806           PA           19446           2-4 Family              20361101
16655810           FL           32258           Single Family           20361001
16655814           AZ           85310           PUD                     20361101
16655821           VA           23831           Single Family           20361101
16655825           NV           89031           Single Family           20361101
16655842           CA           91977           Single Family           20361101
16655853           CA           94514           Single Family           20361001
16655859           VA           22193           Single Family           20361101
16655868           CA           90240           Single Family           20361101
16655871           FL           32833           Single Family           20361001
16655896           CA           93313           Single Family           20361101
16655904           MD           20841           Single Family           20361101
16655908           WA           98036           Single Family           20361101
16655925           VA           20136           PUD                     20361001
16655940           OR           97140           Condominium             20361101
16658157           CA           92807           Condominium             20361101
16658162           CA           91945           Single Family           20361101
16658172           MN           55110           Single Family           20361101
16658174           PA           19146           Townhouse               20361101
16658188           CA           92585           PUD                     20361101
16658229           CA           92544           Single Family           20361101
16658242           FL           34743           PUD                     20361101
16658128           CA           93036           Single Family           20361001
16658300           NJ           7002            Single Family           20361101
16658306           NV           89032           Single Family           20361101
16658131           CA           93534           Single Family           20361101
16658324           NV           89122           Condominium             20361101
16658329           CA           90620           Condominium             20361101
16658336           CA           90247           Condominium             20361101
16661819           FL           33134           Single Family           20361001
16661739           FL           34609           Single Family           20361101
16661836           NJ           7013            Condominium             20361101
16661879           CO           80007           PUD                     20361101
16661759           CA           91311           Condominium             20361101
16661914           CA           95401           Single Family           20361101
16661928           MN           56069           Single Family           20361101
16661930           MD           20901           Single Family           20361101
16661940           AZ           85255           PUD                     20361101
16661944           CA           91764           Single Family           20361101
16663570           CA           94541           Condominium             20361101
16663573           AZ           85746           Single Family           20361101
16663591           CA           94063           2-4 Family              20361101
16663608           AZ           85249           PUD                     20361101
16663449           CA           90230           Single Family           20361101
16663476           CA           90241           Single Family           20361101
16663627           AZ           85331           PUD                     20361101
16663640           CA           93312           Single Family           20361101
16663643           MN           55437           Single Family           20361101
16663649           CA           92154           PUD                     20361101
16663671           CA           94513           PUD                     20361101
16663686           FL           33304           Single Family           20361101
16663689           CO           81147           PUD                     20361101
16665269           CA           92551           Single Family           20361101
16665277           MN           55410           Single Family           20361101
16665285           FL           32226           PUD                     20361101
16665298           FL           33572           PUD                     20361101
16665308           FL           33606           Single Family           20361101
16665320           CA           95127           Single Family           20361101
16665330           CA           93117           Single Family           20361101
16665337           CA           93420           Single Family           20361101
16665338           CA           92691           Condominium             20361101
16665341           CA           94590           Condominium             20361101
16665342           CA           93257           Single Family           20361101
16665390           AZ           85017           Single Family           20361101
16665408           CA           95136           Single Family           20361101
16666579           CA           92337           Single Family           20361101
16666586           WA           98027           Townhouse               20361101
16666608           SC           29579           PUD                     20361101
16666641           FL           33177           Single Family           20361101
16666649           MN           55304           Townhouse               20361101
16666652           MA           1824            Single Family           20361101
16666669           CA           91722           Single Family           20361101
16666515           AZ           85020           PUD                     20361101
16666689           CA           95448           Single Family           20361101
16666710           CA           92113           Single Family           20361101
16666713           CA           94564           Single Family           20361101
16666716           CA           92880           Single Family           20361101
16670010           VA           22315           Townhouse               20361101
16670012           VA           20191           Condominium             20361101
16670019           CA           95131           Single Family           20361101
16670051           VA           22204           Single Family           20361101
16670058           WA           98208           Single Family           20361101
16670072           FL           33129           Single Family           20361101
16670079           FL           34786           PUD                     20361101
16670087           CA           91401           Single Family           20361101
16670092           CA           92879           Single Family           20361101
16670108           AZ           85085           PUD                     20361101
16670112           ME           4236            Single Family           20361101
16670128           MN           55372           Single Family           20361101
16670137           WA           98388           Single Family           20361101
16670140           CA           94109           Condominium             20361101
16670152           FL           33196           PUD                     20361101
16670167           CA           90638           Single Family           20361101
16670179           CA           95407           Single Family           20361101
16670191           MD           20720           PUD                     20361101
16670204           FL           34786           PUD                     20361101
16670208           MN           55444           Single Family           20361101
16670235           CA           90042           Single Family           20361101
16671409           WA           98106           Single Family           20361101
16671312           CA           94598           Condominium             20361101
16671434           AZ           85281           PUD                     20361101
16671441           CA           92392           Single Family           20361101
16671452           CA           92082           PUD                     20361101
16671454           CA           92346           Single Family           20361101
16671468           CA           94503           Single Family           20361101
16671474           CA           91977           Single Family           20361101
16671476           CA           90065           Single Family           20361101
16671489           GA           30317           Single Family           20361101
16671510           VA           24179           Single Family           20361101
16671513           CA           91752           PUD                     20361101
16671517           CA           95826           Single Family           20361101
16671521           AZ           85935           Single Family           20361101
16674923           FL           34109           Condominium             20361101
16674961           CA           92376           Single Family           20361101
16674967           CA           92806           Single Family           20361101
16674997           CA           95132           Single Family           20361101
16675002           AZ           85323           PUD                     20361101
16675020           CA           93550           Single Family           20361101
16674868           FL           33928           Single Family           20361101
16675064           FL           32819           PUD                     20361101
16675072           MD           20707           Single Family           20361101
16676344           CA           94044           PUD                     20361101
16676361           CA           91364           Single Family           20361101
16676369           CA           90638           Single Family           20361101
16676372           NV           89002           PUD                     20361101
16676409           CA           92376           PUD                     20361101
16676415           CA           93446           Single Family           20361101
16676421           AZ           85225           Single Family           20361101
16676456           OR           97068           Single Family           20361101
16676462           WA           98118           Single Family           20361101
16676463           FL           34689           Single Family           20361101
16676471           CA           91325           Single Family           20361101
16679058           NJ           8260            Condominium             20361101
16679064           NM           87121           Single Family           20361101
16679092           WI           53140           Single Family           20361101
16679116           CO           80501           PUD                     20361101
16679132           CO           80501           PUD                     20361101
16679135           CA           91351           Condominium             20361101
16679150           CA           90069           Single Family           20361101
16680979           FL           32119           Condominium             20361101
16681004           CA           90032           Single Family           20361101
16681021           CA           90745           Condominium             20361101
16681024           AZ           85226           Single Family           20361101
16681030           MN           55124           PUD                     20361101
16681037           CA           94585           Single Family           20361101
16681090           CA           91730           Condominium             20361101
16681094           CA           91607           Single Family           20361101
16681150           MD           20877           PUD                     20361101
16681168           NV           89117           PUD                     20361101
16683782           CA           94513           PUD                     20361101
16683783           VA           22309           PUD                     20361101
16683798           CA           92707           Condominium             20361101
16683821           CA           91915           Condominium             20361101
16683857           CA           91786           Single Family           20361101
16683868           CA           90041           Single Family           20361101
16683878           CA           92078           PUD                     20361101
16683888           CA           92555           PUD                     20361101
16685507           CA           92392           Single Family           20361101
16685527           CA           92115           Single Family           20361101
16685532           CA           92336           Single Family           20361101
16685547           DC           20002           Townhouse               20361101
16685551           NV           89032           PUD                     20361101
16685593           MD           21054           Single Family           20361101
16685623           CA           90016           Single Family           20361101
16685652           CA           91767           Single Family           20361101
16687856           VA           22066           Single Family           20361101
16687896           VA           20136           PUD                     20361101
16687908           AZ           85296           PUD                     20361101
16687911           MO           63122           Single Family           20361101
16687915           VA           22030           Single Family           20361101
16687987           CA           92869           Single Family           20361101
16691858           NV           89011           PUD                     20361101
16691890           OR           97005           Single Family           20361101
16691903           AZ           85032           Single Family           20361101
16691906           MN           55407           Condominium             20361101
16691944           MN           56601           Single Family           20361101
16691949           CA           94596           Single Family           20361101
16691963           VA           22172           Single Family           20361101
16691979           NV           89031           PUD                     20361101
16691817           CA           92691           Condominium             20361101
16692023           CA           92394           Single Family           20361101
16693157           FL           32825           PUD                     20361101
16693194           AZ           85014           Single Family           20361101
16693257           MD           20721           PUD                     20361101
16693292           AZ           85050           PUD                     20361101
16695783           CA           91911           Single Family           20361101
16695795           FL           32092           PUD                     20361101
16695890           CA           94061           Single Family           20361101
16697247           WA           98087           Single Family           20361101
16697323           MN           55444           Single Family           20361101
16700101           AZ           85310           PUD                     20361101
16700136           NV           89423           PUD                     20361101
16700151           NJ           7838            Single Family           20361101
16700156           MD           20737           Single Family           20361101
16706248           VA           22193           Single Family           20361101
16709229           VA           22191           PUD                     20361101
16709260           CO           80204           Condominium             20361101
16709324           SC           29445           PUD                     20361101
16710597           AZ           85374           PUD                     20361101
16710598           AZ           85374           PUD                     20361101
16156005           MD           21224           Single Family           20360501
16611399           VA           23434           PUD                     20361001
16611422           WA           98087           Condominium             20361001
16611475           CA           92648           Single Family           20361001
16611516           VA           23430           Single Family           20361001
16611533           AZ           85085           PUD                     20361001
16611534           WA           98109           Single Family           20361001
16611568           CA           90065           Single Family           20361001
16611593           NV           89123           PUD                     20361001
16611594           FL           33326           Single Family           20361001
16611307           NV           89130           PUD                     20361001
16611356           CA           92530           Single Family           20361001
16611367           VA           22172           Townhouse               20361001
16610026           CA           90605           Single Family           20361001
16610041           CA           95757           Single Family           20361001
16610065           CA           92173           Single Family           20361001
16610070           AZ           85220           Single Family           20361001
16610126           CA           90019           Single Family           20361001
16610128           CA           91331           Single Family           20361001
16610138           CA           95901           Single Family           20361001
16610165           CA           93245           Single Family           20361001
16610224           CA           94127           Single Family           20361001
16610248           CA           92860           Single Family           20361001
16610276           CA           91107           Single Family           20361001
16610282           CA           94605           Single Family           20361001
16610286           FL           33157           PUD                     20361001
16610290           CA           91702           Single Family           20361001
16611194           VA           20164           Condominium             20361001
16611195           CA           90036           Single Family           20361001
16605736           CA           92114           Single Family           20361001
16605739           CA           94592           Single Family           20361001
16605746           AZ           85310           Single Family           20361001
16605763           FL           33331           PUD                     20361001
16605779           FL           33401           Condominium             20361001
16605784           FL           33401           Condominium             20361001
16605793           ID           83404           Single Family           20361001
16605797           CA           95864           Single Family           20361001
16605801           CA           92243           Single Family           20361001
16605807           AZ           85741           Single Family           20361001
16605828           CA           95758           PUD                     20361001
16605839           FL           33076           PUD                     20361001
16605879           NJ           7018            2-4 Family              20361001
16605882           NY           11102           2-4 Family              20361001
16605885           FL           33196           Condominium             20361001
16605936           CA           95403           PUD                     20361001
16606018           GA           30011           PUD                     20361001
16606031           VA           22151           Single Family           20361001
16606105           CA           91106           Single Family           20361001
16606123           CA           91354           Single Family           20361001
16606129           CA           94531           Single Family           20361001
16606143           CA           92553           Single Family           20361001
16606180           CA           94806           Single Family           20361001
16606194           FL           33025           PUD                     20361001
16606200           GA           30331           Single Family           20361001
16609606           CA           91702           Single Family           20361001
16609655           OR           97116           Condominium             20361001
16609697           CA           95678           Single Family           20361001
16609724           CA           90013           Condominium             20361001
16609736           CA           92584           Single Family           20361001
16609742           CA           92869           Condominium             20361001
16609758           WA           98223           PUD                     20361001
16609763           CA           90305           Condominium             20361001
16609783           CA           95209           Single Family           20360901
16609785           CA           92835           PUD                     20360901
16609788           IA           51106           Single Family           20361001
16609802           AZ           85541           Single Family           20361001
16609853           CA           90303           Single Family           20361001
16609863           GA           30331           PUD                     20361001
16609881           CT           6374            2-4 Family              20361001
16609917           CA           91311           Condominium             20361001
16609931           AZ           85018           Single Family           20361001
16609944           CA           92335           Single Family           20361001
16609948           CA           91911           Single Family           20361001
16609960           CA           92870           Single Family           20361001
16609980           NV           89121           PUD                     20361001
16609998           AZ           86314           PUD                     20361001
16610001           CA           93306           PUD                     20361001
16610008           CA           91739           Single Family           20361001
16610018           CA           92392           Single Family           20360901
16610020           NV           89122           Single Family           20360901
16610023           NV           89156           Single Family           20360901
16602996           HI           96744           Single Family           20361001
16602891           CA           92691           Single Family           20361001
16602904           FL           34287           Single Family           20361001
16602917           MD           20744           Single Family           20360901
16602924           CA           93552           Single Family           20361001
16602925           CA           90247           Single Family           20361001
16602999           NC           28027           PUD                     20361001
16603002           CA           90044           Single Family           20361001
16603021           AZ           85383           PUD                     20361001
16603023           AZ           85383           PUD                     20361001
16603027           AZ           85041           PUD                     20361001
16603041           AZ           85029           PUD                     20361001
16603057           AZ           85282           Single Family           20361001
16603094           CA           91342           Condominium             20361001
16603099           AZ           85045           PUD                     20361001
16603133           MD           20737           Single Family           20361001
16603885           CA           90262           Single Family           20361001
16603900           CA           92105           Condominium             20361001
16603917           AZ           85006           Single Family           20361001
16604003           CA           92503           Single Family           20361001
16604035           MO           64133           Single Family           20361001
16604055           CA           94544           Single Family           20361001
16604068           CA           95843           Single Family           20361001
16604079           AZ           85379           Single Family           20361001
16604107           CA           92054           Single Family           20361001
16604136           CO           80220           Single Family           20361001
16604187           AZ           85262           PUD                     20361001
16604201           FL           33180           Condominium             20361001
16604204           CO           80435           Single Family           20361001
16604232           MD           21409           PUD                     20361001
16604313           CA           95624           Single Family           20361001
16604316           OR           97381           Single Family           20361001
16604320           CA           94014           Condominium             20361001
16604330           CA           90670           Single Family           20361001
16604335           IL           60543           PUD                     20361001
16604352           VA           20147           Townhouse               20361001
16604372           CA           95825           Single Family           20361001
16604401           FL           33150           Single Family           20361001
16604429           AZ           85323           PUD                     20361001
16604439           AZ           85033           Single Family           20360901
16604448           AZ           85212           PUD                     20360901
16604475           CA           90201           Single Family           20361001
16600061           CA           92056           Single Family           20361001
16600068           CA           94555           PUD                     20361001
16600806           CO           80016           Single Family           20361001
16600819           AZ           85335           Single Family           20361001
16600897           MA           1095            Single Family           20361001
16600898           NJ           7461            Single Family           20361001
16600913           VA           23669           PUD                     20361001
16600997           MA           2364            Single Family           20361001
16601090           CA           92586           Single Family           20361001
16601110           CA           95127           Single Family           20361001
16601121           CA           91006           Single Family           20361001
16601186           MD           20659           Single Family           20361001
16601191           NV           89139           PUD                     20361001
16601192           AZ           85224           Single Family           20361001
16601210           VA           22192           PUD                     20360901
16601254           VA           23832           Single Family           20361001
16601268           CA           93908           PUD                     20361001
16601271           AZ           85743           PUD                     20361001
16601273           CA           94538           Single Family           20361001
16601275           CA           95655           PUD                     20361001
16601281           CA           95829           Single Family           20361001
16601289           GA           30040           Single Family           20361001
16601326           NM           87505           Single Family           20361001
16601331           TX           76082           Single Family           20361001
16601336           OR           97701           Single Family           20360901
16601346           CA           90280           Single Family           20361001
16601355           CA           93041           Condominium             20361001
16601406           CA           95660           Single Family           20361001
16601407           CA           95376           Single Family           20361001
16601411           CA           94534           PUD                     20361001
16601417           CO           80031           Townhouse               20361001
16602646           NV           89149           PUD                     20361001
16602672           NJ           7621            Single Family           20361001
16602673           MN           55307           Single Family           20361001
16602681           CA           94513           PUD                     20361001
16602711           CA           93727           Single Family           20361001
16602790           AZ           85226           PUD                     20361001
16602804           CA           90013           Condominium             20361001
16602824           AZ           85043           PUD                     20361001
16602874           CA           92236           Single Family           20361001
16602878           CA           90019           Single Family           20361001
16599648           FL           34741           Townhouse               20361001
16599660           FL           32825           PUD                     20361001
16599661           AZ           85308           PUD                     20361001
16599681           MD           20613           Single Family           20361001
16599751           AZ           85085           Single Family           20361001
16599837           CA           91745           Single Family           20361001
16599865           WA           98136           Single Family           20361001
16599883           CA           92835           Condominium             20361001
16599884           CA           90808           Single Family           20361001
16599892           CA           90745           Single Family           20361001
16599934           CA           91766           PUD                     20361001
16600006           CA           90059           Single Family           20361001
16600012           CA           93535           Single Family           20361001
16600050           CA           94560           Single Family           20361001
16600054           CA           90650           Single Family           20361001
16599526           NV           89012           Single Family           20361001
16599553           CA           92688           PUD                     20361001
16599586           AZ           85041           Single Family           20361001
16597187           NM           87122           PUD                     20361001
16597291           CA           94521           Single Family           20361001
16597299           CA           95648           Single Family           20361001
16597335           CA           93611           Single Family           20361001
16597348           NJ           7068            Condominium             20361001
16597392           CA           92840           Single Family           20361001
16597437           CA           95254           Single Family           20361001
16597444           CA           91701           PUD                     20361001
16597480           CA           92583           Single Family           20361001
16597498           NJ           7047            2-4 Family              20361001
16597514           FL           33180           Condominium             20361001
16597566           CA           92679           PUD                     20361001
16597614           MD           20886           PUD                     20361001
16597668           NJ           7011            2-4 Family              20361001
16597670           FL           32746           Single Family           20361001
16597685           FL           34688           Single Family           20361001
16597721           AZ           85268           PUD                     20361001
16597722           IL           60615           Condominium             20361001
16597725           AZ           85323           PUD                     20361001
16597732           NM           87507           Single Family           20361001
16597734           CA           90044           2-4 Family              20361001
16597738           CA           90044           2-4 Family              20361001
16597756           FL           33592           Single Family           20361001
16597775           CA           94531           Single Family           20361001
16597809           CA           90706           Condominium             20361001
16597812           AZ           85335           Single Family           20361001
16599341           WA           98105           Single Family           20361001
16596624           CA           92336           Single Family           20361001
16596777           CA           91913           PUD                     20361001
16596781           CA           94587           Townhouse               20361001
16596787           AZ           85323           PUD                     20361001
16596800           CA           95377           Single Family           20361001
16594913           FL           33470           Single Family           20361001
16594919           AZ           85262           PUD                     20361001
16594925           CA           92582           Single Family           20361001
16595053           CA           90650           Single Family           20361001
16595102           CA           95351           2-4 Family              20361001
16595117           CA           95050           Single Family           20361001
16595138           VA           22191           Single Family           20360901
16595153           CA           92075           Condominium             20361001
16595231           CA           92405           Condominium             20361001
16595330           AZ           85044           Townhouse               20361001
16595373           NV           89110           Single Family           20361001
16595410           CA           94555           PUD                     20361001
16595416           CA           95687           Single Family           20361001
16595421           CA           95023           Single Family           20361001
16595428           CA           94544           Single Family           20361001
16595431           CA           94610           Single Family           20361001
16595441           CA           94605           Single Family           20361001
16596135           CA           92117           Single Family           20361001
16596150           NJ           8330            Single Family           20361001
16596151           CA           95528           Single Family           20361001
16596185           AZ           85210           Condominium             20361001
16596333           CA           95608           Single Family           20360901
16591659           CA           94134           Single Family           20361001
16591676           CA           95206           Single Family           20361001
16591686           CA           94611           Single Family           20361001
16596375           CA           96003           Single Family           20361001
16596379           CA           92069           Single Family           20361001
16596414           MD           21113           PUD                     20360901
16596441           CO           80207           Single Family           20360901
16596447           CA           94509           Single Family           20361001
16596476           CA           94808           Single Family           20361001
16596512           CA           95112           Condominium             20360901
16594778           AZ           85085           PUD                     20361001
16594784           CA           92117           Single Family           20361001
16591280           VA           20110           Single Family           20360901
16591293           VA           22193           Single Family           20361001
16591471           CA           92880           Single Family           20361001
16591534           MI           48126           Single Family           20360901
16591607           CA           92880           Single Family           20361001
16591619           CA           94087           Single Family           20361001
16591322           CA           92882           PUD                     20361001
16585992           GA           30126           Single Family           20360901
16586059           CA           92870           Single Family           20361001
16586091           CA           91710           Single Family           20361001
16586101           CA           93723           Single Family           20361001
16591067           IA           52402           Single Family           20361001
16591068           FL           34974           Single Family           20361001
16591069           FL           33411           Single Family           20361001
16591106           AZ           85303           PUD                     20361001
16591132           FL           33325           Condominium             20361001
16591194           CA           92411           2-4 Family              20361001
16591198           NV           89117           PUD                     20361001
16585804           FL           32068           PUD                     20361001
16585807           CA           95467           PUD                     20361001
16585909           NJ           8854            Single Family           20361001
16585879           CA           92128           Condominium             20361001
16585603           GA           30214           Single Family           20361001
16585688           FL           33325           Condominium             20361001
16575253           MD           20783           Single Family           20361001
16585441           NJ           7093            Single Family           20361001
16575301           CA           90302           2-4 Family              20361001
16575370           OR           97702           PUD                     20361001
16575421           CA           94804           Single Family           20361001
16575426           CA           91504           Condominium             20361001
16572052           CT           6897            Single Family           20361001
16572113           CA           92126           Condominium             20361001
16572146           CO           80016           Single Family           20361001
16574845           FL           33180           Condominium             20361001
16575104           CA           92123           Single Family           20361001
16574967           CA           90250           Single Family           20361001
16571870           CA           95824           Single Family           20361001
16571707           NC           27540           PUD                     20361001
16571597           CA           91766           Single Family           20361001
16570570           AZ           85016           Single Family           20361001
16570816           CA           91744           Single Family           20361001
16568960           NV           89015           PUD                     20361001
16569071           CA           92275           Single Family           20361001
16569293           CA           92021           Single Family           20360901
16569328           CA           95376           Single Family           20360901
16569385           CA           91913           Condominium             20361001
16570365           CA           92078           Single Family           20361001
16549800           MI           48326           Single Family           20361001
16549826           CO           81521           Single Family           20361001
16693324           MD           20603           PUD                     20361001
16693326           DC           20010           Condominium             20361001
16693327           PA           17404           PUD                     20361001
16693353           FL           33190           PUD                     20361001
16549418           AZ           85374           PUD                     20361001
16551706           CA           95828           Single Family           20361001
16552176           CA           93635           Single Family           20361001
16656545           CA           90001           2-4 Family              20361001
16656666           OR           97520           Condominium             20361001
16656255           AZ           85085           PUD                     20361001
16656732           AZ           85383           PUD                     20361001
16656274           NV           89012           PUD                     20361001
16656755           MD           21208           Single Family           20361001
16656786           CA           90019           Single Family           20361001
16656305           FL           33936           Single Family           20361001
16656316           CA           93927           Single Family           20361001
16656425           CA           94577           2-4 Family              20361001
16654510           WI           53218           Single Family           20361001
16654406           CA           91506           Single Family           20361001
16655963           WA           98223           Single Family           20361001
16655995           NV           89015           PUD                     20361001
16656072           FL           33131           Condominium             20361001
16656172           CA           92883           PUD                     20361001
16656852           CA           90262           Single Family           20361001
16656853           FL           33068           PUD                     20361001
16653956           CA           90713           Single Family           20361001
16653994           FL           33025           Condominium             20361001
16653779           CA           92592           Single Family           20361001
16653826           CA           94533           Single Family           20361001
16653834           OR           97203           Single Family           20361001
16653852           CA           95129           Single Family           20361001
16653853           CA           92399           Single Family           20361001
16654112           CA           94544           Single Family           20361001
16654116           CA           90047           Single Family           20361001
16654122           NV           89131           PUD                     20361001
16653861           CA           94565           Single Family           20361001
16653863           CA           91789           Single Family           20361001
16653872           CA           95838           Single Family           20360901
16653881           CA           94117           Condominium             20361001
16653883           WA           98119           Single Family           20361001
16653889           CA           95987           Single Family           20361001
16653894           CA           91902           Single Family           20361001
16654164           PA           18360           Single Family           20361001
16654175           FL           33139           Condominium             20361001
16654176           CA           94931           PUD                     20361001
16654206           CA           94561           Single Family           20361001
16654221           DC           20011           Condominium             20361001
16653927           CA           91746           Single Family           20361001
16653928           OR           97216           Single Family           20361001
16653954           NV           89178           PUD                     20361001
16654352           WA           98040           Single Family           20361001
16651793           CA           93001           PUD                     20361001
16651796           CA           90250           2-4 Family              20361001
16651801           CA           93030           Single Family           20361001
16651813           CA           90222           Single Family           20361001
16651845           NV           89506           PUD                     20361001
16651857           AZ           85041           Single Family           20361001
16651860           AZ           85340           Single Family           20361001
16651755           AZ           85258           PUD                     20361001
16653737           CA           95122           Single Family           20361001
16653739           CA           92407           Single Family           20361001
16653760           CA           94928           Single Family           20361001
16653766           OR           97013           PUD                     20361001
16653770           CA           95401           Single Family           20361001
16651572           AZ           85236           PUD                     20361001
16651684           CA           95624           Single Family           20360901
16651691           NV           89139           PUD                     20361001
16651711           CA           93312           Single Family           20361001
16651714           CA           92120           Single Family           20361001
16651325           NJ           8812            2-4 Family              20361001
16651328           WA           98188           Single Family           20361001
16651356           CA           94954           Single Family           20361001
16651387           MD           20603           PUD                     20361001
16651402           CA           92801           Single Family           20360901
16651406           CA           92584           Single Family           20361001
16651429           MD           21117           PUD                     20361001
16651205           CA           92503           Single Family           20361001
16651206           AZ           85029           Single Family           20361001
16651210           CA           92865           Condominium             20361001
16651211           CA           90247           Single Family           20361001
16651223           CA           91801           Single Family           20361001
16651226           AZ           85034           Single Family           20361001
16651493           CA           90047           Single Family           20361001
16696375           CA           92563           Single Family           20361001
16656970           AZ           85242           PUD                     20361001
16658540           CA           91763           Single Family           20361001
16658595           CA           92545           Single Family           20361001
16658615           FL           33936           Single Family           20361001
16658671           CA           90044           Single Family           20361001
16658857           CA           95148           Single Family           20361001
16658918           AL           36542           Condominium             20361001
16658935           CA           93906           Single Family           20361001
16658978           CA           90047           Single Family           20361001
16659008           SC           29710           PUD                     20361001
16659138           NV           89148           PUD                     20361001
16659270           CA           94533           Single Family           20361001
16659276           CA           94513           PUD                     20361001
16659351           AZ           85249           PUD                     20361001
16659359           MO           64138           Single Family           20361001
16662063           CA           92530           Single Family           20361001
16662075           VA           22193           Townhouse               20361001
16662131           CA           90033           2-4 Family              20361001
16662155           CA           92320           Single Family           20361001
16662270           OK           74820           Single Family           20361001
16662335           UT           84601           Single Family           20361001
16662345           CO           80817           Single Family           20361001
16662416           CA           91767           Condominium             20361001
16662477           FL           33993           Single Family           20361001
16662544           FL           32084           Single Family           20360901
16662697           CA           93433           Single Family           20361001
16662744           CA           93704           Single Family           20361001
16662839           AZ           85383           PUD                     20361001
16663831           AZ           85323           PUD                     20361001
16663907           CA           94605           Single Family           20361001
16663963           CA           92057           Single Family           20361001
16664005           CA           91763           Single Family           20361001
16664103           FL           33544           PUD                     20361001
16664108           AZ           85053           Single Family           20361001
16664159           UT           84092           Single Family           20361001
16664306           NV           89123           PUD                     20361001
16666007           CA           94582           Condominium             20361001
16670284           OR           97224           Single Family           20361001
16670329           CA           91706           Single Family           20361001
16670342           CA           96142           Single Family           20361001
16670440           CA           90220           Single Family           20361001
16670475           CA           94014           PUD                     20361001
16670542           NV           89044           PUD                     20361001
16670552           NV           89052           PUD                     20361001
16672572           CA           90042           Single Family           20361001
16673983           CA           92028           Single Family           20361001
16673987           CA           94531           Single Family           20361001
16673992           CA           95843           Condominium             20361001
16673993           CA           94578           Single Family           20361001
16673998           CA           95616           PUD                     20361001
16674001           CA           94578           Single Family           20361001
16674003           CA           94536           Condominium             20361001
16674010           CA           94080           Single Family           20361001
16674382           CA           95624           Single Family           20361001
16676603           CO           80601           PUD                     20361001
16676764           CA           94502           Single Family           20361001
16681646           CA           94080           Condominium             20361001
16681659           CA           94534           Single Family           20361001
16681685           CA           90033           Single Family           20361001
16651109           CA           95123           Single Family           20361001
16651113           CA           95051           Single Family           20361001
16651114           CA           95405           Single Family           20361001
16651116           CA           95136           Single Family           20361001
16651124           CA           95136           Single Family           20361001
16651129           CA           94116           Single Family           20361001
16651145           NV           89015           PUD                     20361001
16651187           CA           90249           Single Family           20361001
16651195           CA           92504           Single Family           20361001
16651077           CA           94547           PUD                     20361001
16651079           CA           95407           Single Family           20361001
16651083           CA           94509           Single Family           20361001
16651087           CA           94706           Single Family           20361001
16651092           CA           95356           Single Family           20361001
16650148           CA           93291           Single Family           20361001
16650299           CA           92083           Condominium             20361001
16650306           OR           97051           Single Family           20361001
16650311           CA           94583           Single Family           20361001
16650318           FL           32765           PUD                     20361001
16650325           WA           98661           PUD                     20361001
16650329           FL           33125           2-4 Family              20361001
16650344           CA           94565           PUD                     20361001
16650406           WA           98034           Single Family           20361001
16650409           CA           93704           Single Family           20361001
16650437           CA           91761           Single Family           20361001
16650449           CA           90303           Single Family           20361001
16650197           CA           91790           Single Family           20361001
16650210           AZ           85242           PUD                     20361001
16650221           CA           92833           Condominium             20361001
16650637           CA           95403           Single Family           20361001
16650294           NJ           7062            Single Family           20361001
16648493           NV           89121           PUD                     20361001
16648501           CA           92701           Single Family           20361001
16648507           CA           92028           Single Family           20361001
16648511           CA           91607           Condominium             20361001
16648601           CA           93927           Single Family           20361001
16648610           CA           95136           Condominium             20361001
16648614           CA           94114           Single Family           20361001
16648517           FL           33314           Condominium             20361001
16648531           VA           22153           PUD                     20361001
16648642           CA           94928           Condominium             20361001
16648658           CA           95776           Single Family           20361001
16648678           CA           95136           Single Family           20361001
16648687           CA           94024           Single Family           20361001
16648696           NY           11208           2-4 Family              20361001
16648697           CA           93304           Single Family           20361001
16648710           CA           95401           Single Family           20361001
16648795           TX           75229           Single Family           20361001
16648859           CA           91941           Single Family           20361001
16648979           CA           91364           Single Family           20361001
16649007           GA           30041           Single Family           20361001
16649013           CA           95661           Single Family           20361001
16649018           FL           33055           Single Family           20361001
16649235           CA           94621           Single Family           20361001
16649236           CA           92057           Condominium             20361001
16649901           UT           84118           Single Family           20361001
16649990           CA           96003           2-4 Family              20361001
16649992           AZ           85757           Single Family           20361001
16650041           CA           91791           Single Family           20361001
16650085           CA           92688           PUD                     20361001
16650093           CA           95003           Single Family           20361001
16650127           NJ           7869            Single Family           20361001
16644187           WA           99353           Single Family           20361001
16644241           WA           98387           Single Family           20361001
16645952           FL           33165           Single Family           20361001
16645960           IL           60402           Single Family           20361001
16645976           NV           89015           PUD                     20361001
16646025           WA           98271           Single Family           20361001
16643907           FL           32821           PUD                     20361001
16643933           CA           94928           Single Family           20361001
16643943           CA           95835           PUD                     20361001
16643951           CA           94605           Single Family           20361001
16643961           CA           94801           Single Family           20361001
16644016           CA           95138           Single Family           20361001
16646098           CA           92065           Single Family           20361001
16646117           CA           94124           PUD                     20361001
16646148           FL           33401           Condominium             20361001
16646150           CA           92860           Single Family           20361001
16646153           CA           91325           Single Family           20361001
16646154           CA           95758           Single Family           20361001
16646172           CA           95624           Single Family           20361001
16646216           CA           94806           Single Family           20361001
16646222           CA           93551           PUD                     20361001
16646248           CA           94534           Single Family           20361001
16646273           CA           90001           Single Family           20361001
16644036           CA           91344           Single Family           20361001
16644044           NV           89074           Townhouse               20361001
16644059           CA           91306           Single Family           20361001
16646322           CA           93611           Single Family           20361001
16646325           CO           80015           PUD                     20361001
16646331           NV           89141           PUD                     20361001
16646333           FL           32407           Condominium             20361001
16644078           CA           92307           Single Family           20361001
16644080           CA           91801           Single Family           20361001
16644107           AZ           85251           PUD                     20361001
16646444           CA           92324           Single Family           20361001
16644158           CA           94619           Single Family           20361001
16644162           CA           91306           Single Family           20361001
16646453           CA           95758           Single Family           20361001
16646469           CA           95209           PUD                     20361001
16646473           AZ           85236           PUD                     20361001
16646492           CA           95404           PUD                     20361001
16646507           CA           92840           Single Family           20361001
16646520           CA           92804           Single Family           20361001
16646567           CA           92705           Single Family           20361001
16648429           AZ           85706           Single Family           20361001
16648450           ID           83687           PUD                     20361001
16648473           CA           94513           Single Family           20361001
16643691           CA           93453           Single Family           20361001
16643747           CA           94805           Single Family           20361001
16643771           GA           30062           PUD                     20361001
16643775           MD           20772           Single Family           20361001
16643805           VA           22025           PUD                     20361001
16643809           FL           33467           PUD                     20361001
16643819           CA           95062           Single Family           20361001
16643821           CA           95336           Single Family           20361001
16643827           CO           80027           PUD                     20361001
16643835           AZ           85335           PUD                     20361001
16643838           CA           92503           Single Family           20361001
16643841           CA           92335           Single Family           20361001
16643845           MD           21117           PUD                     20361001
16641391           GA           30062           PUD                     20361001
16641410           CA           90605           Single Family           20361001
16643558           CA           95401           Single Family           20360901
16643622           CA           92234           Single Family           20361001
16643672           CA           92336           Single Family           20361001
16643681           CA           95667           Single Family           20361001
16643685           CA           95666           Single Family           20361001
16641304           CA           91761           Condominium             20361001
16641307           WA           98374           PUD                     20361001
16641311           CA           90637           Single Family           20361001
16641321           CA           92544           Single Family           20361001
16641325           FL           33031           Single Family           20361001
16641330           CA           93306           Single Family           20361001
16638609           IL           60446           PUD                     20361001
16638695           FL           32712           PUD                     20361001
16638726           CA           92029           Single Family           20361001
16638728           WA           98221           Single Family           20361001
16638780           CA           93221           Single Family           20361001
16638789           CA           93505           Single Family           20361001
16638800           CA           92203           Single Family           20361001
16638804           CA           95833           PUD                     20361001
16638836           OR           97504           PUD                     20361001
16638873           CA           91790           Single Family           20361001
16638882           CA           93722           Single Family           20361001
16638931           CA           93611           Single Family           20361001
16638934           GA           30102           PUD                     20361001
16638939           GA           30043           PUD                     20361001
16638505           CA           92705           Single Family           20361001
16638949           VA           22041           PUD                     20361001
16638954           GA           30144           PUD                     20361001
16638984           GA           30291           Single Family           20360901
16640652           VA           22003           Single Family           20361001
16640678           CA           94010           Single Family           20361001
16640682           CA           95008           Single Family           20361001
16640702           MD           20740           Condominium             20361001
16640707           AZ           85006           Single Family           20361001
16640721           NV           89178           PUD                     20361001
16640742           CA           92553           Single Family           20361001
16640810           NJ           8805            Single Family           20361001
16640836           CA           95066           Single Family           20361001
16640839           CA           94585           Single Family           20361001
16640853           WA           98178           Single Family           20361001
16640863           CA           92694           Condominium             20361001
16640867           FL           33785           Condominium             20361001
16640877           CA           92395           Single Family           20361001
16640882           CA           92679           Condominium             20361001
16640899           CA           92084           PUD                     20361001
16640911           CA           94591           Single Family           20361001
16640942           WA           98272           Single Family           20361001
16640945           CA           92103           Single Family           20361001
16640954           FL           33765           Single Family           20360901
16640958           AZ           85003           Single Family           20361001
16640979           AZ           85018           Condominium             20361001
16641006           CA           91366           Townhouse               20361001
16641101           MI           48130           Single Family           20361001
16641105           AZ           85335           PUD                     20361001
16641144           WA           98011           Single Family           20361001
16641190           NV           89178           PUD                     20361001
16641199           CA           90048           Single Family           20361001
16641219           CA           95391           Single Family           20361001
16641237           CA           92503           PUD                     20361001
16638573           FL           33415           Condominium             20361001
16641262           CA           93536           Single Family           20361001
16641287           CA           92557           Single Family           20361001
16633083           CA           94547           PUD                     20361001
16633153           CA           91206           Condominium             20361001
16633156           CA           93552           Single Family           20361001
16633165           CA           94547           PUD                     20361001
16633185           CA           90650           Condominium             20361001
16634211           OR           97523           Single Family           20361001
16634220           WA           98671           2-4 Family              20361001
16634260           AZ           85012           Single Family           20361001
16634274           NV           89179           PUD                     20361001
16634284           CA           94619           2-4 Family              20361001
16634285           CA           92105           Single Family           20361001
16633044           CA           95132           Single Family           20361001
16633050           CA           91764           Condominium             20361001
16633061           AZ           85242           PUD                     20361001
16633062           CA           92113           Single Family           20361001
16633065           AZ           85207           PUD                     20361001
16633066           FL           32738           Single Family           20361001
16634307           CA           93433           Single Family           20361001
16634319           CA           93455           Single Family           20361001
16634330           CA           90620           Single Family           20361001
16634345           CA           92868           Single Family           20361001
16634362           AZ           85222           Single Family           20361001
16634367           CA           95367           Single Family           20361001
16634375           FL           33150           Single Family           20361001
16634385           CA           95648           PUD                     20361001
16634424           MI           48197           Condominium             20361001
16634425           NJ           7047            2-4 Family              20361001
16634432           NV           89121           Single Family           20361001
16634460           CA           92027           Single Family           20361001
16634527           AZ           85364           Single Family           20361001
16634562           CA           93312           Single Family           20361001
16634578           VA           20120           Condominium             20361001
16634603           CA           94565           Single Family           20361001
16634612           CA           93905           Single Family           20361001
16634624           CA           95348           Single Family           20361001
16634661           CA           92019           Single Family           20361001
16634695           CA           94577           PUD                     20361001
16634728           MD           20602           Single Family           20361001
16634744           CA           90262           Condominium             20361001
16634783           CA           90650           Condominium             20361001
16634833           CA           95301           PUD                     20361001
16638171           CA           90746           Single Family           20361001
16638190           CA           91786           Single Family           20361001
16638211           CO           80222           Single Family           20361001
16638340           CA           95624           Single Family           20361001
16638342           CA           95037           Single Family           20361001
16638373           CA           94954           Single Family           20361001
16638375           CA           94541           Single Family           20361001
16638381           CA           95492           Single Family           20361001
16638382           CA           94533           Single Family           20361001
16638390           CA           95023           Single Family           20361001
16638400           NV           89178           PUD                     20361001
16638403           VA           22191           Townhouse               20361001
16638420           FL           34203           PUD                     20361001
16638428           NJ           7504            2-4 Family              20361001
16638435           MD           21842           Single Family           20361001
16638445           WA           98607           PUD                     20361001
16638476           CA           94132           Single Family           20361001
16638486           CA           94565           PUD                     20361001
16638487           CA           91748           Single Family           20361001
16638501           CA           90638           Single Family           20361001
16632999           CA           91304           Single Family           20361001
16633004           SC           29414           PUD                     20361001
16632857           CA           93446           PUD                     20361001
16632984           VA           22015           PUD                     20361001
16632985           FL           33946           Single Family           20361001
16628769           CA           91331           Condominium             20361001
16628783           CA           95823           Single Family           20361001
16628789           CA           90044           Single Family           20361001
16628794           FL           33065           Condominium             20361001
16628795           CA           91767           Single Family           20361001
16628812           CA           92571           Single Family           20361001
16628821           CA           92626           Single Family           20361001
16628828           CA           95215           Single Family           20360901
16628843           CA           90008           Single Family           20361001
16628858           CA           91381           PUD                     20361001
16628907           CA           93433           Single Family           20361001
16628946           NV           89156           PUD                     20361001
16628690           CA           92115           Condominium             20361001
16628963           PA           17404           PUD                     20361001
16628999           MD           20866           PUD                     20361001
16629005           AZ           85748           PUD                     20361001
16629009           CA           94901           2-4 Family              20361001
16629019           CA           91915           Single Family           20361001
16629026           CA           92154           PUD                     20361001
16629028           CA           92173           Single Family           20361001
16629031           FL           34711           PUD                     20361001
16629056           CA           93536           Single Family           20361001
16629066           WA           98203           Single Family           20361001
16629068           WA           98056           PUD                     20361001
16629113           VA           22204           Single Family           20361001
16629123           VA           20164           Single Family           20361001
16629148           CA           94806           Single Family           20361001
16629167           CA           93010           Single Family           20361001
16628745           AZ           85339           PUD                     20361001
16629178           CA           92833           Single Family           20361001
16629184           CA           93012           Condominium             20361001
16629200           CA           92545           Single Family           20361001
16629220           WA           98059           PUD                     20361001
16629242           OR           97701           Single Family           20361001
16629251           CA           92835           Single Family           20361001
16629258           CA           92509           Single Family           20361001
16629288           CA           94526           Single Family           20361001
16629304           CA           95376           Single Family           20361001
16629331           CA           94603           Single Family           20361001
16632258           AZ           85042           Single Family           20361001
16632283           RI           2865            Condominium             20361001
16632311           NV           89178           Single Family           20361001
16632314           CA           95401           PUD                     20361001
16632327           CA           90807           Condominium             20361001
16632338           CA           96002           Single Family           20361001
16632347           CA           94587           Single Family           20361001
16632367           NJ           7506            2-4 Family              20361001
16632371           MD           21702           Townhouse               20361001
16632474           NV           89142           Single Family           20360901
16632571           AZ           85204           Single Family           20361001
16632646           OR           97123           Single Family           20361001
16632647           CA           94564           Single Family           20361001
16632670           CA           94112           Single Family           20361001
16632683           WA           98271           Single Family           20361001
16632748           CA           92069           Single Family           20361001
16632832           CA           93420           Single Family           20361001
16616320           NV           89081           PUD                     20361001
16616325           WA           98661           Single Family           20361001
16616471           AZ           85205           PUD                     20361001
16616494           MD           20745           Single Family           20361001
16616559           CA           92882           Single Family           20361001
16616413           CA           90810           Condominium             20361001
16616462           NV           89141           PUD                     20361001
16616586           CA           94558           Single Family           20361001
16616644           AZ           85296           PUD                     20361001
16611647           CA           90037           2-4 Family              20361001
16611652           CA           92592           PUD                     20361001
16611758           CA           91401           Single Family           20361001
16611794           CA           92532           Single Family           20361001
16611822           AZ           85338           PUD                     20361001
16611831           CA           92154           Single Family           20361001
16611837           CA           94044           Single Family           20360901
16611844           CA           95407           Single Family           20360901
16611879           CA           95123           Single Family           20361001
16611897           CA           94801           Single Family           20360901
16611912           AZ           85040           PUD                     20361001
16611914           AZ           85243           PUD                     20361001
16611923           AZ           85043           Single Family           20361001
16611938           CA           95111           Single Family           20361001
16611947           CA           92057           PUD                     20361001
16612696           CA           90241           Single Family           20361001
16612740           CA           95035           PUD                     20361001
16612752           CA           91710           Single Family           20361001
16612767           FL           33065           Condominium             20361001
16612775           FL           33325           Townhouse               20361001
16612777           FL           33417           PUD                     20361001
16612804           CA           91913           PUD                     20360901
16612811           CA           93455           Condominium             20361001
16612826           WA           98296           Single Family           20360901
16612829           NY           11570           2-4 Family              20361001
16612842           CA           91911           Single Family           20361001
16612846           CA           91945           Single Family           20361001
16612874           MD           20695           Single Family           20361001
16612923           CA           92675           Single Family           20361001
16612949           CA           92610           Condominium             20361001
16612972           FL           32832           PUD                     20361001
16612993           CA           91605           Single Family           20361001
16613002           CA           94538           Condominium             20361001
16613092           CA           92308           Single Family           20361001
16613107           MI           48076           Single Family           20361001
16613108           FL           33133           2-4 Family              20361001
16613118           WA           98684           Single Family           20361001
16613188           CA           90640           Single Family           20361001
16613199           AZ           85383           Single Family           20361001
16613202           CA           90024           Condominium             20361001
16613217           CA           92883           Single Family           20361001
16613231           CA           95123           Single Family           20361001
16613259           CA           93905           PUD                     20361001
16613281           NV           89120           PUD                     20361001
16613289           AZ           85085           PUD                     20361001
16613293           CO           80206           Single Family           20361001
16613295           CA           92833           Single Family           20361001
16613303           AZ           85243           PUD                     20361001
16616016           NJ           7424            Single Family           20361001
16616017           CA           90272           Single Family           20361001
16616019           NJ           7424            Single Family           20361001
16616081           CA           92882           PUD                     20361001
16616089           CA           94521           Single Family           20361001
16616136           CA           91711           Single Family           20361001
16616155           PA           17408           Townhouse               20361001
16616168           FL           33065           Single Family           20361001
16616199           CA           92308           Single Family           20361001
16616218           CA           95076           2-4 Family              20361001
16616261           CA           92308           Single Family           20361001
16616270           CA           91405           Single Family           20361001
16616282           RI           2917            Single Family           20361001
16616284           AZ           85041           PUD                     20361001
16546182           CA           92630           Condominium             20361001
16546322           SC           29745           PUD                     20360901
16544375           CA           90002           Single Family           20361001
16545158           CA           92113           2-4 Family              20361001
16468666           CA           92651           Single Family           20360901
16468073           CA           91913           PUD                     20361001
16468277           CA           92505           Single Family           20361001
16420112           FL           33009           Condominium             20361001
16568772           NV           89084           PUD                     20361001
16565075           AZ           85236           Condominium             20361001
16567579           PA           16801           Single Family           20361001
16567581           CA           94112           Single Family           20360901
16567635           AZ           85306           Single Family           20361001
16567651           AZ           85213           Single Family           20361001
16563279           FL           33157           Single Family           20360901
16563286           CA           91342           Single Family           20361001
16564441           CA           93703           Single Family           20361001
16564456           CO           80922           PUD                     20361001
16564519           FL           33990           Single Family           20361001
16563266           CA           92010           PUD                     20361001
16688262           CA           94928           Condominium             20361001
16688090           CA           95835           PUD                     20361001
16688091           CA           94015           Condominium             20361001
16688093           CA           95688           Single Family           20361001
16688323           CA           90605           Single Family           20361001
16688132           CA           91766           Single Family           20361001
16688134           OR           97006           Single Family           20361001
16688142           CA           94534           Single Family           20361001
16688175           CA           94510           Single Family           20361001
16688180           CA           94558           Single Family           20361001
16404249           NY           10507           Single Family           20361001
16403929           CA           90650           Single Family           20361001
16393936           UT           84542           Single Family           20361001
16390321           GA           30040           PUD                     20360901




--------------------------------------------------------------------------------




LOAN_SEQ           ORIGINAL_BALANCE              FIRST_PAY_DATE            LOAN_TO_VALUE            MI
___________________________________________________________________________________________________________
16611603           399200                        20061101                  80                       No MI
16359531           384845                        20061001                  80                       No MI
16419779           400000                        20061201                  80                       No MI
16419798           348000                        20061101                  80                       No MI
16419821           251000                        20061101                  79.98999786              No MI
16419838           288000                        20061101                  80                       No MI
16419866           285000                        20061101                  74.22000122              No MI
16419879           187600                        20061201                  80                       No MI
16400134           295000                        20061001                  58.41999817              No MI
16540023           339120                        20061201                  80                       No MI
16394551           404000                        20060901                  80                       No MI
16543509           296000                        20061101                  80                       No MI
16545858           580000                        20061101                  80                       No MI
16548392           496000                        20061101                  80                       No MI
16548421           291100                        20061101                  46.95000076              No MI
16567196           224000                        20061101                  80                       No MI
16567279           620000                        20061101                  80                       No MI
16568545           420000                        20061101                  80                       No MI
16568548           255440                        20061201                  80                       No MI
16568470           507200                        20061101                  80                       No MI
16568613           284000                        20061101                  80                       No MI
16568683           367200                        20061101                  80                       No MI
16569740           332000                        20061101                  80                       No MI
16569767           703934                        20061001                  80                       No MI
16571443           388000                        20061201                  80                       No MI
16574612           185600                        20061201                  80                       No MI
16590792           189600                        20061101                  80                       No MI
16590800           557600                        20061101                  80                       No MI
16574720           455920                        20061201                  80                       No MI
16585329           168000                        20061101                  80                       No MI
16585346           604000                        20061101                  80                       No MI
16585353           455999                        20061101                  80                       No MI
16594390           384000                        20061201                  80                       No MI
16594423           184000                        20061201                  77.30999756              No MI
16594440           148800                        20061201                  80                       No MI
16595890           676800                        20061101                  80                       No MI
16596005           584000                        20061101                  80                       No MI
16595916           308000                        20061101                  80                       No MI
16596083           213500                        20061101                  71.16999817              No MI
16595904           208000                        20061101                  80                       No MI
16597006           363600                        20061201                  80                       No MI
16597070           260000                        20061201                  80                       No MI
16596928           199000                        20061101                  79.59999847              No MI
16597105           282400                        20061101                  80                       No MI
16599198           2000000                       20061101                  64.51999664              No MI
16599131           439200                        20061201                  80                       No MI
16599286           204000                        20061201                  80                       No MI
16599292           453600                        20061101                  80                       No MI
16599145           544000                        20061101                  80                       No MI
16600671           228000                        20061201                  78.62000275              No MI
16600700           340150                        20061101                  79.98999786              No MI
16600595           360000                        20061101                  80                       No MI
16601721           292000                        20061201                  80                       No MI
16601668           228000                        20061101                  80                       No MI
16601733           234400                        20061101                  80                       No MI
16601768           500000                        20061101                  77.51999664              No MI
16601795           464200                        20061101                  79.34999847              No MI
16603629           315000                        20061101                  60.11000061              No MI
16603632           421200                        20061201                  80                       No MI
16603634           183200                        20061101                  80                       No MI
16603643           500000                        20061101                  80                       No MI
16603582           351600                        20061101                  80                       No MI
16603756           488000                        20061101                  80                       No MI
16603767           559200                        20061101                  80                       No MI
16603604           401096                        20061101                  80                       No MI
16605485           500000                        20061101                  80                       No MI
16605499           617300                        20061101                  78.33999634              No MI
16605516           317250                        20061101                  75                       No MI
16605407           397208                        20061101                  80                       No MI
16605416           916000                        20061101                  80                       No MI
16605418           624000                        20061101                  80                       No MI
16605430           475800                        20061101                  80                       No MI
16605431           327950                        20061201                  79.98999786              No MI
16605450           258000                        20061101                  78.18000031              No MI
16605581           168800                        20061101                  80                       No MI
16609360           413600                        20061101                  80                       No MI
16609368           228000                        20061201                  80                       No MI
16609378           310000                        20061101                  80                       No MI
16609416           164000                        20061101                  80                       No MI
16609288           639200                        20061101                  80                       No MI
16609293           368000                        20061101                  80                       No MI
16609428           455200                        20061101                  80                       No MI
16609456           203350                        20061101                  51.88000107              No MI
16609460           488000                        20061101                  80                       No MI
16609325           368000                        20061101                  80                       No MI
16610929           396120                        20061101                  80                       No MI
16611021           328000                        20061201                  80                       No MI
16611038           104000                        20061201                  80                       No MI
16611076           720000                        20061101                  80                       No MI
16610955           352000                        20061101                  80                       No MI
16611078           335000                        20061101                  65.18000031              No MI
16610958           460000                        20061101                  80                       No MI
16610962           477600                        20061101                  80                       No MI
16611097           170800                        20061201                  80                       No MI
16611101           391404                        20061201                  80                       No MI
16611115           275000                        20061201                  55.56000137              No MI
16611175           275920                        20061101                  80                       No MI
16612449           531600                        20061101                  80                       No MI
16612452           568000                        20061201                  80                       No MI
16612397           220000                        20061101                  80                       No MI
16612496           385776                        20061201                  80                       No MI
16612512           180800                        20061201                  78.94999695              No MI
16612516           206000                        20061201                  76.58000183              No MI
16612517           561600                        20061101                  80                       No MI
16612591           796000                        20061201                  80                       No MI
16612605           424000                        20061201                  80                       No MI
16615778           452000                        20061101                  80                       No MI
16615849           452000                        20061201                  80                       No MI
16615851           400000                        20061201                  80                       No MI
16615718           320600                        20061101                  79.98999786              No MI
16615870           197600                        20061201                  80                       No MI
16615877           225000                        20061201                  60.81000137              No MI
16615918           255200                        20061101                  80                       No MI
16615739           319200                        20061201                  80                       No MI
16628499           377120                        20061201                  80                       No MI
16628501           146000                        20061201                  80                       No MI
16628512           372000                        20061101                  80                       No MI
16628418           612000                        20061101                  80                       No MI
16628533           133000                        20061101                  78.23999786              No MI
16628545           325500                        20061201                  32.54999924              No MI
16628552           284000                        20061101                  61.08000183              No MI
16628553           291950                        20061101                  80                       No MI
16628555           236000                        20061201                  80                       No MI
16628451           552000                        20061101                  80                       No MI
16628587           197760                        20061201                  80                       No MI
16628596           192800                        20061201                  80                       No MI
16628626           768000                        20061101                  78.37000275              No MI
16628631           613381                        20061201                  80                       No MI
16628467           881440                        20061101                  80                       No MI
16628637           411150                        20061101                  79.98999786              No MI
16628646           364000                        20061201                  80                       No MI
16628648           532000                        20061101                  80                       No MI
16631156           650000                        20061201                  63.65999985              No MI
16631189           312000                        20061201                  80                       No MI
16631222           372000                        20061201                  80                       No MI
16631245           140640                        20061201                  80                       No MI
16631250           197600                        20061101                  80                       No MI
16631256           320000                        20061101                  80                       No MI
16631258           214800                        20061101                  80                       No MI
16631267           234000                        20061101                  80                       No MI
16630968           376000                        20061101                  80                       No MI
16631285           408000                        20061101                  80                       No MI
16633978           275150                        20061101                  79.98999786              No MI
16633987           271600                        20061101                  72.43000031              No MI
16633993           250000                        20061201                  71.83999634              No MI
16633997           1000000                       20061101                  75.47000122              No MI
16634000           240000                        20061201                  77.41999817              No MI
16634003           400000                        20061101                  80                       No MI
16634005           1785000                       20061101                  70                       No MI
16634011           549600                        20061101                  80                       No MI
16634013           420000                        20061101                  80                       No MI
16634018           664000                        20061201                  79.05000305              No MI
16634025           244000                        20061201                  80                       No MI
16634047           316000                        20061101                  80                       No MI
16634052           444000                        20061101                  80                       No MI
16634065           457600                        20061201                  80                       No MI
16633678           357500                        20061201                  79.44000244              No MI
16634075           218320                        20061101                  80                       No MI
16634083           189600                        20061101                  79.98000336              No MI
16634085           376000                        20061101                  80                       No MI
16633683           636000                        20061101                  80                       No MI
16634104           320000                        20061101                  80                       No MI
16633692           408000                        20061101                  80                       No MI
16634126           320000                        20061201                  80                       No MI
16634143           448089                        20061101                  80                       No MI
16638025           288000                        20061201                  80                       No MI
16638038           404000                        20061201                  80                       No MI
16637957           612000                        20061101                  80                       No MI
16638090           584000                        20061201                  69.94000244              No MI
16640557           232000                        20061201                  80                       No MI
16640563           250000                        20061201                  64.09999847              No MI
16640428           468000                        20061101                  80                       No MI
16640597           493864                        20061101                  80                       No MI
16640601           152000                        20061201                  80                       No MI
16640444           600000                        20061101                  80                       No MI
16638114           300000                        20061201                  80                       No MI
16638118           413000                        20061201                  70                       No MI
16638130           166000                        20061101                  78.66999817              No MI
16637991           350000                        20061101                  76.08999634              No MI
16638002           137600                        20061101                  80                       No MI
16638166           448800                        20061201                  80                       No MI
16640486           251500                        20061101                  79.98000336              No MI
16640499           1000000                       20061201                  64.51999664              No MI
16640500           352000                        20061201                  80                       No MI
16640506           192000                        20061201                  80                       No MI
16640510           332000                        20061101                  80                       No MI
16640523           149600                        20061201                  80                       No MI
16640547           328000                        20061201                  80                       No MI
16640405           292000                        20061101                  80                       No MI
16640406           355200                        20061101                  80                       No MI
16643355           408000                        20061201                  80                       No MI
16643357           476000                        20061101                  80                       No MI
16643411           308000                        20061201                  80                       No MI
16643420           568000                        20061201                  80                       No MI
16643422           356000                        20061201                  80                       No MI
16643424           116792                        20061201                  80                       No MI
16643429           495920                        20061101                  80                       No MI
16643434           232000                        20061201                  80                       No MI
16643294           156477                        20061101                  80                       No MI
16643397           357000                        20061201                  78.45999908              No MI
16643437           417000                        20061101                  71.90000153              No MI
16643448           262400                        20061201                  80                       No MI
16643456           320000                        20061201                  80                       No MI
16643459           159920                        20061201                  80                       No MI
16643462           632000                        20061201                  80                       No MI
16643318           189920                        20061101                  80                       No MI
16643467           468800                        20061201                  80                       No MI
16643488           348000                        20061201                  80                       No MI
16643496           212000                        20061201                  80                       No MI
16643507           340000                        20061201                  80                       No MI
16643511           248000                        20061201                  80                       No MI
16645772           300000                        20061201                  80                       No MI
16645777           292000                        20061101                  80                       No MI
16645779           172000                        20061101                  80                       No MI
16645792           396000                        20061101                  76.73999786              No MI
16645710           520000                        20061101                  80                       No MI
16645810           205960                        20061201                  80                       No MI
16645832           313600                        20061101                  80                       No MI
16648186           412000                        20061101                  80                       No MI
16648075           550400                        20061201                  80                       No MI
16648191           463920                        20061201                  80                       No MI
16648224           376000                        20061201                  80                       No MI
16648082           592000                        20061201                  80                       No MI
16648249           162061.6                      20061201                  80                       No MI
16648250           282969                        20061101                  80                       No MI
16648092           91039                         20061101                  78.44999695              No MI
16648274           426400                        20061201                  80                       No MI
16648300           212720                        20061101                  80                       No MI
16648305           372000                        20061101                  80                       No MI
16648120           428000                        20061101                  80                       No MI
16648310           368000                        20061201                  80                       No MI
16645856           236000                        20061201                  80                       No MI
16645863           373600                        20061201                  80                       No MI
16645865           440000                        20061201                  80                       No MI
16645869           186320                        20061201                  80                       No MI
16645893           300000                        20061101                  54.54999924              No MI
16649577           317500                        20061201                  50                       No MI
16649592           332000                        20061101                  80                       No MI
16649596           620000                        20061101                  80                       No MI
16649597           495920                        20061201                  80                       No MI
16649600           170000                        20061101                  69.38999939              No MI
16649614           618350                        20061101                  80                       No MI
16649651           360000                        20061201                  80                       No MI
16649657           132800                        20061101                  80                       No MI
16649662           348000                        20061201                  77.33000183              No MI
16649672           420000                        20061101                  80                       No MI
16649679           280000                        20061101                  80                       No MI
16649681           454720                        20061201                  80                       No MI
16649685           417000                        20061201                  69.84999847              No MI
16649710           225000                        20061201                  59.20999908              No MI
16649722           195708                        20061201                  80                       No MI
16645920           214125                        20061201                  80                       No MI
16645925           398400                        20061201                  80                       No MI
16645928           880000                        20061201                  80                       No MI
16649734           620000                        20061101                  80                       No MI
16650933           245600                        20061201                  80                       No MI
16650943           380000                        20061201                  80                       No MI
16650945           170400                        20061201                  80                       No MI
16650844           392000                        20061101                  80                       No MI
16650946           96000                         20061201                  80                       No MI
16650966           146000                        20061201                  80                       No MI
16650969           305600                        20061201                  80                       No MI
16650976           170400                        20061201                  80                       No MI
16650866           512000                        20061201                  80                       No MI
16650986           435000                        20061201                  72.13999939              No MI
16651014           396800                        20061201                  80                       No MI
16651023           241600                        20061201                  80                       No MI
16651036           296000                        20061201                  80                       No MI
16651041           576000                        20061201                  80                       No MI
16651051           467200                        20061201                  80                       No MI
16650897           401600                        20061201                  80                       No MI
16653436           440000                        20061201                  80                       No MI
16653550           145018                        20061201                  80                       No MI
16653563           556000                        20061201                  80                       No MI
16653566           228000                        20061201                  80                       No MI
16653589           224000                        20061201                  80                       No MI
16653601           164000                        20061201                  80                       No MI
16653605           256000                        20061201                  80                       No MI
16648143           332000                        20061101                  80                       No MI
16648068           171000                        20061101                  32.88000107              No MI
16648158           446000                        20061201                  59.63000107              No MI
16648174           408000                        20061201                  80                       No MI
16653450           433600                        20061101                  80                       No MI
16653634           256000                        20061201                  80                       No MI
16653647           300000                        20061201                  80                       No MI
16653650           313600                        20061201                  80                       No MI
16653660           502000                        20061101                  74.37000275              No MI
16653666           202000                        20061201                  74.26000214              No MI
16653482           500000                        20061101                  80                       No MI
16653677           233600                        20061201                  80                       No MI
16653679           344000                        20061201                  80                       No MI
16653689           720000                        20061201                  80                       No MI
16653694           600000                        20061201                  80                       No MI
16653699           189600                        20061201                  80                       No MI
16655770           385600                        20061201                  80                       No MI
16655774           142400                        20061201                  80                       No MI
16655783           502400                        20061101                  80                       No MI
16655793           517600                        20061201                  80                       No MI
16655802           353448                        20061201                  80                       No MI
16655806           240000                        20061201                  80                       No MI
16655810           253152                        20061101                  80                       No MI
16655814           271920                        20061201                  80                       No MI
16655821           151200                        20061201                  80                       No MI
16655825           244000                        20061201                  80                       No MI
16655842           380000                        20061201                  80                       No MI
16655853           365600                        20061101                  80                       No MI
16655859           289600                        20061201                  80                       No MI
16655868           443200                        20061201                  80                       No MI
16655871           402150                        20061101                  80                       No MI
16655896           264000                        20061201                  80                       No MI
16655904           520000                        20061201                  80                       No MI
16655908           277600                        20061201                  80                       No MI
16655925           488000                        20061101                  80                       No MI
16655940           178000                        20061201                  80                       No MI
16658157           317000                        20061201                  76.01999664              No MI
16658162           384000                        20061201                  80                       No MI
16658172           464000                        20061201                  80                       No MI
16658174           413600                        20061201                  80                       No MI
16658188           319350                        20061201                  80                       No MI
16658229           374000                        20061201                  78.73999786              No MI
16658242           192000                        20061201                  80                       No MI
16658128           516000                        20061101                  80                       No MI
16658300           334000                        20061201                  80                       No MI
16658306           199999                        20061201                  80                       No MI
16658131           224000                        20061201                  80                       No MI
16658324           142400                        20061201                  80                       No MI
16658329           308000                        20061201                  80                       No MI
16658336           352000                        20061201                  80                       No MI
16661819           400000                        20061101                  80                       No MI
16661739           195000                        20061201                  63.31000137              No MI
16661836           380000                        20061201                  80                       No MI
16661879           360000                        20061201                  80                       No MI
16661759           222500                        20061201                  70.62999725              No MI
16661914           325000                        20061201                  53.27999878              No MI
16661928           367500                        20061201                  70                       No MI
16661930           388000                        20061201                  80                       No MI
16661940           492000                        20061201                  80                       No MI
16661944           320000                        20061201                  78.05000305              No MI
16663570           392000                        20061201                  80                       No MI
16663573           168000                        20061201                  80                       No MI
16663591           656000                        20061201                  80                       No MI
16663608           212000                        20061201                  80                       No MI
16663449           600000                        20061201                  80                       No MI
16663476           640000                        20061201                  80                       No MI
16663627           508000                        20061201                  80                       No MI
16663640           320000                        20061201                  80                       No MI
16663643           184400                        20061201                  80                       No MI
16663649           560000                        20061201                  80                       No MI
16663671           800000                        20061201                  80                       No MI
16663686           376000                        20061201                  80                       No MI
16663689           340000                        20061201                  51.90999985              No MI
16665269           242399                        20061201                  80                       No MI
16665277           293200                        20061201                  80                       No MI
16665285           210678                        20061201                  80                       No MI
16665298           236000                        20061201                  80                       No MI
16665308           317600                        20061201                  80                       No MI
16665320           567200                        20061201                  80                       No MI
16665330           752000                        20061201                  80                       No MI
16665337           650000                        20061201                  72.22000122              No MI
16665338           312000                        20061201                  80                       No MI
16665341           212000                        20061201                  80                       No MI
16665342           392371                        20061201                  80                       No MI
16665390           178800                        20061201                  80                       No MI
16665408           558400                        20061201                  80                       No MI
16666579           500000                        20061201                  77.51999664              No MI
16666586           299992                        20061201                  80                       No MI
16666608           1000000                       20061201                  76.91999817              No MI
16666641           204000                        20061201                  80                       No MI
16666649           172000                        20061201                  79.95999908              No MI
16666652           292000                        20061201                  79.55999756              No MI
16666669           368000                        20061201                  80                       No MI
16666515           142240                        20061201                  79.23999786              No MI
16666689           999000                        20061201                  76.84999847              No MI
16666710           344000                        20061201                  80                       No MI
16666713           536000                        20061201                  80                       No MI
16666716           502392                        20061201                  80                       No MI
16670010           304000                        20061201                  80                       No MI
16670012           232000                        20061201                  80                       No MI
16670019           568000                        20061201                  80                       No MI
16670051           314000                        20061201                  79.48999786              No MI
16670058           240000                        20061201                  80                       No MI
16670072           457320                        20061201                  80                       No MI
16670079           420952                        20061201                  80                       No MI
16670087           573000                        20061201                  75                       No MI
16670092           416000                        20061201                  80                       No MI
16670108           556000                        20061201                  80                       No MI
16670112           124000                        20061201                  80                       No MI
16670128           356000                        20061201                  80                       No MI
16670137           189600                        20061201                  80                       No MI
16670140           616000                        20061201                  53.09999847              No MI
16670152           248000                        20061201                  80                       No MI
16670167           596000                        20061201                  80                       No MI
16670179           380000                        20061201                  80                       No MI
16670191           546400                        20061201                  80                       No MI
16670204           492481                        20061201                  80                       No MI
16670208           176250                        20061201                  75                       No MI
16670235           356000                        20061201                  80                       No MI
16671409           270400                        20061201                  80                       No MI
16671312           324800                        20061201                  80                       No MI
16671434           330168                        20061201                  80                       No MI
16671441           223920                        20061201                  80                       No MI
16671452           539992                        20061201                  80                       No MI
16671454           263920                        20061201                  80                       No MI
16671468           531300                        20061201                  75                       No MI
16671474           296800                        20061201                  80                       No MI
16671476           499900                        20061201                  79.98000336              No MI
16671489           147120                        20061201                  80                       No MI
16671510           179960                        20061201                  80                       No MI
16671513           474745                        20061201                  80                       No MI
16671517           268000                        20061201                  80                       No MI
16671521           204500                        20061201                  74.91000366              No MI
16674923           224392                        20061201                  80                       No MI
16674961           252000                        20061201                  70                       No MI
16674967           512000                        20061201                  80                       No MI
16674997           616800                        20061201                  80                       No MI
16675002           312000                        20061201                  80                       No MI
16675020           224000                        20061201                  80                       No MI
16674868           645000                        20061201                  75                       No MI
16675064           276000                        20061201                  80                       No MI
16675072           800000                        20061201                  80                       No MI
16676344           423200                        20061201                  80                       No MI
16676361           767200                        20061201                  80                       No MI
16676369           420800                        20061201                  80                       No MI
16676372           212000                        20061201                  80                       No MI
16676409           273600                        20061201                  80                       No MI
16676415           360000                        20061201                  80                       No MI
16676421           336000                        20061201                  80                       No MI
16676456           472000                        20061201                  80                       No MI
16676462           247200                        20061201                  80                       No MI
16676463           212000                        20061201                  80                       No MI
16676471           261000                        20061201                  50.68000031              No MI
16679058           352000                        20061201                  80                       No MI
16679064           103200                        20061201                  80                       No MI
16679092           165600                        20061201                  80                       No MI
16679116           115000                        20061201                  59.90000153              No MI
16679132           77000                         20061201                  38.5                     No MI
16679135           505600                        20061201                  80                       No MI
16679150           1349250                       20061201                  75                       No MI
16680979           150880                        20061201                  80                       No MI
16681004           417000                        20061201                  78.37999725              No MI
16681021           324000                        20061201                  80                       No MI
16681024           249600                        20061201                  80                       No MI
16681030           247440                        20061201                  80                       No MI
16681037           344000                        20061201                  80                       No MI
16681090           294400                        20061201                  80                       No MI
16681094           544000                        20061201                  80                       No MI
16681150           292800                        20061201                  80                       No MI
16681168           269600                        20061201                  80                       No MI
16683782           409520                        20061201                  80                       No MI
16683783           560000                        20061201                  80                       No MI
16683798           276000                        20061201                  80                       No MI
16683821           330000                        20061201                  80                       No MI
16683857           300000                        20061201                  54.54999924              No MI
16683868           580000                        20061201                  80                       No MI
16683878           424000                        20061201                  80                       No MI
16683888           367992                        20061201                  80                       No MI
16685507           267920                        20061201                  80                       No MI
16685527           519920                        20061201                  80                       No MI
16685532           320000                        20061201                  80                       No MI
16685547           266400                        20061201                  80                       No MI
16685551           267992                        20061201                  80                       No MI
16685593           222000                        20061201                  72.79000092              No MI
16685623           492000                        20061201                  80                       No MI
16685652           324000                        20061201                  80                       No MI
16687856           500000                        20061201                  45.45000076              No MI
16687896           460000                        20061201                  80                       No MI
16687908           422708                        20061201                  80                       No MI
16687911           137600                        20061201                  83.13999939              Republic MIC
16687915           560000                        20061201                  80                       No MI
16687987           416000                        20061201                  80                       No MI
16691858           774332                        20061201                  80                       No MI
16691890           364000                        20061201                  80                       No MI
16691903           240000                        20061201                  80                       No MI
16691906           212839                        20061201                  80                       No MI
16691944           119600                        20061201                  80                       No MI
16691949           350000                        20061201                  35.52999878              No MI
16691963           380000                        20061201                  80                       No MI
16691979           191200                        20061201                  80                       No MI
16691817           376000                        20061201                  80                       No MI
16692023           236724                        20061201                  80                       No MI
16693157           254400                        20061201                  80                       No MI
16693194           224000                        20061201                  80                       No MI
16693257           284800                        20061201                  80                       No MI
16693292           480000                        20061201                  80                       No MI
16695783           380000                        20061201                  80                       No MI
16695795           255056.75                     20061201                  65                       No MI
16695890           570000                        20061201                  69.51000214              No MI
16697247           640000                        20061201                  80                       No MI
16697323           208000                        20061201                  80                       No MI
16700101           339200                        20061201                  80                       No MI
16700136           556000                        20061201                  80                       No MI
16700151           251200                        20061201                  80                       No MI
16700156           332800                        20061201                  80                       No MI
16706248           254400                        20061201                  80                       No MI
16709229           533600                        20061201                  80                       No MI
16709260           164000                        20061201                  80                       No MI
16709324           187200                        20061201                  80                       No MI
16710597           172500                        20061201                  75                       No MI
16710598           171750                        20061201                  75                       No MI
16156005           206400                        20060601                  80                       No MI
16611399           176000                        20061101                  80                       No MI
16611422           218400                        20061101                  80                       No MI
16611475           800000                        20061101                  80                       No MI
16611516           164000                        20061101                  80                       No MI
16611533           555900                        20061101                  79.98999786              No MI
16611534           798800                        20061101                  80                       No MI
16611568           468000                        20061101                  80                       No MI
16611593           394200                        20061101                  79.98999786              No MI
16611594           284000                        20061101                  80                       No MI
16611307           617200                        20061101                  80                       No MI
16611356           356000                        20061101                  80                       No MI
16611367           217600                        20061101                  80                       No MI
16610026           412800                        20061101                  80                       No MI
16610041           448000                        20061101                  80                       No MI
16610065           456000                        20061101                  80                       No MI
16610070           147000                        20061101                  77.37000275              No MI
16610126           525000                        20061101                  70                       No MI
16610128           460000                        20061101                  80                       No MI
16610138           325000                        20061101                  79.98000336              No MI
16610165           232000                        20061101                  80                       No MI
16610224           855000                        20061101                  57                       No MI
16610248           648200                        20061101                  70                       No MI
16610276           672000                        20061101                  80                       No MI
16610282           528800                        20061101                  80                       No MI
16610286           551161                        20061101                  75                       No MI
16610290           412800                        20061101                  80                       No MI
16611194           220000                        20061101                  80                       No MI
16611195           996000                        20061101                  80                       No MI
16605736           460000                        20061101                  80                       No MI
16605739           503094                        20061101                  80                       No MI
16605746           148100                        20061101                  40.02999878              No MI
16605763           302400                        20061101                  80                       No MI
16605779           155920                        20061101                  80                       No MI
16605784           127720                        20061101                  80                       No MI
16605793           80287                         20061101                  75                       No MI
16605797           445000                        20061101                  70.62999725              No MI
16605801           215600                        20061101                  70                       No MI
16605807           177200                        20061101                  80                       No MI
16605828           695920                        20061101                  80                       No MI
16605839           320000                        20061101                  80                       No MI
16605879           244000                        20061101                  80                       No MI
16605882           576000                        20061101                  80                       No MI
16605885           158400                        20061101                  80                       No MI
16605936           920000                        20061101                  80                       No MI
16606018           333650                        20061101                  80                       No MI
16606031           362000                        20061101                  74.33000183              No MI
16606105           214000                        20061101                  28.53000069              No MI
16606123           320000                        20061101                  80                       No MI
16606129           376000                        20061101                  80                       No MI
16606143           195000                        20061101                  66.09999847              No MI
16606180           433600                        20061101                  80                       No MI
16606194           284000                        20061101                  80                       No MI
16606200           200000                        20061101                  80                       No MI
16609606           384000                        20061101                  80                       No MI
16609655           245920                        20061101                  80                       No MI
16609697           424000                        20061101                  80                       No MI
16609724           400000                        20061101                  80                       No MI
16609736           377168                        20061101                  80                       No MI
16609742           346320                        20061101                  80                       No MI
16609758           233600                        20061101                  80                       No MI
16609763           408000                        20061101                  80                       No MI
16609783           336000                        20061001                  80                       No MI
16609785           800000                        20061001                  80                       No MI
16609788           166000                        20061101                  80                       No MI
16609802           238400                        20061101                  80                       No MI
16609853           479200                        20061101                  80                       No MI
16609863           504000                        20061101                  78.13999939              No MI
16609881           176000                        20061101                  80                       No MI
16609917           351500                        20061101                  79.88999939              No MI
16609931           448000                        20061101                  80                       No MI
16609944           328000                        20061101                  80                       No MI
16609948           400000                        20061101                  80                       No MI
16609960           820000                        20061101                  80                       No MI
16609980           164000                        20061101                  80                       No MI
16609998           214200                        20061101                  70                       No MI
16610001           366400                        20061101                  79.86000061              No MI
16610008           471200                        20061101                  79.98000336              No MI
16610018           229950                        20061001                  79.98999786              No MI
16610020           180000                        20061001                  80                       No MI
16610023           224000                        20061001                  80                       No MI
16602996           801600                        20061101                  80                       No MI
16602891           650000                        20061101                  76.47000122              No MI
16602904           188000                        20061101                  80                       No MI
16602917           621400                        20061001                  79.54000092              No MI
16602924           200000                        20061101                  57.13999939              No MI
16602925           404000                        20061101                  80                       No MI
16602999           106510                        20061101                  70                       No MI
16603002           372000                        20061101                  80                       No MI
16603021           480000                        20061101                  80                       No MI
16603023           900000                        20061101                  64.29000092              No MI
16603027           194400                        20061101                  79.66999817              No MI
16603041           399200                        20061101                  80                       No MI
16603057           225000                        20061101                  75                       No MI
16603094           280000                        20061101                  80                       No MI
16603099           680000                        20061101                  80                       No MI
16603133           259700                        20061101                  77.29000092              No MI
16603885           287920                        20061101                  80                       No MI
16603900           244000                        20061101                  80                       No MI
16603917           248000                        20061101                  80                       No MI
16604003           360000                        20061101                  80                       No MI
16604035           112000                        20061101                  80                       No MI
16604055           436800                        20061101                  80                       No MI
16604068           365502                        20061101                  80                       No MI
16604079           318750                        20061101                  74.12999725              No MI
16604107           400800                        20061101                  80                       No MI
16604136           463000                        20061101                  71.77999878              No MI
16604187           922950                        20061101                  80                       No MI
16604201           308000                        20061101                  80                       No MI
16604204           243375                        20061101                  75                       No MI
16604232           352000                        20061101                  80                       No MI
16604313           364000                        20061101                  80                       No MI
16604316           152500                        20061101                  79.97000122              No MI
16604320           548000                        20061101                  80                       No MI
16604330           258000                        20061101                  49.61999893              No MI
16604335           381000                        20061101                  75                       No MI
16604352           320000                        20061101                  79.40000153              No MI
16604372           150000                        20061101                  50.84999847              No MI
16604401           308000                        20061101                  80                       No MI
16604429           275073                        20061101                  80                       No MI
16604439           178400                        20061001                  80                       No MI
16604448           252000                        20061001                  80                       No MI
16604475           392000                        20061101                  80                       No MI
16600061           394000                        20061101                  80                       No MI
16600068           574000                        20061101                  79.72000122              No MI
16600806           416250                        20061101                  75                       No MI
16600819           164000                        20061101                  80                       No MI
16600897           188000                        20061101                  41.22999954              No MI
16600898           220000                        20061101                  80                       No MI
16600913           266000                        20061101                  82.51000214              PMI
16600997           369000                        20061101                  56.77000046              No MI
16601090           316000                        20061101                  80                       No MI
16601110           732640                        20061101                  80                       No MI
16601121           530000                        20061101                  64.62999725              No MI
16601186           300800                        20061101                  80                       No MI
16601191           418050                        20061101                  75                       No MI
16601192           138750                        20061101                  75                       No MI
16601210           439900                        20061001                  80                       No MI
16601254           316000                        20061101                  80                       No MI
16601268           818000                        20061101                  64.91999817              No MI
16601271           198400                        20061101                  80                       No MI
16601273           568000                        20061101                  80                       No MI
16601275           283600                        20061101                  80                       No MI
16601281           680000                        20061101                  80                       No MI
16601289           158800                        20061101                  80                       No MI
16601326           256000                        20061101                  80                       No MI
16601331           149000                        20061101                  78.41999817              No MI
16601336           236000                        20061001                  80                       No MI
16601346           344000                        20061101                  80                       No MI
16601355           348000                        20061101                  72.5                     No MI
16601406           254400                        20061101                  80                       No MI
16601407           340800                        20061101                  80                       No MI
16601411           495600                        20061101                  80                       No MI
16601417           120000                        20061101                  79.47000122              No MI
16602646           391200                        20061101                  79.98999786              No MI
16602672           249200                        20061101                  70                       No MI
16602673           280160                        20061101                  80                       No MI
16602681           490000                        20061101                  80                       No MI
16602711           266628                        20061101                  80                       No MI
16602790           196000                        20061101                  80                       No MI
16602804           397600                        20061101                  80                       No MI
16602824           188000                        20061101                  80                       No MI
16602874           284000                        20061101                  80                       No MI
16602878           471200                        20061101                  80                       No MI
16599648           208000                        20061101                  80                       No MI
16599660           248000                        20061101                  80                       No MI
16599661           376000                        20061101                  80                       No MI
16599681           280000                        20061101                  80                       No MI
16599751           330216                        20061101                  80                       No MI
16599837           432000                        20061101                  80                       No MI
16599865           787500                        20061101                  75                       No MI
16599883           232800                        20061101                  64.66999817              No MI
16599884           428000                        20061101                  80                       No MI
16599892           440000                        20061101                  80                       No MI
16599934           339200                        20061101                  80                       No MI
16600006           261600                        20061101                  80                       No MI
16600012           232000                        20061101                  80                       No MI
16600050           472000                        20061101                  80                       No MI
16600054           344000                        20061101                  80                       No MI
16599526           280000                        20061101                  80                       No MI
16599553           548000                        20061101                  80                       No MI
16599586           154400                        20061101                  80                       No MI
16597187           856000                        20061101                  80                       No MI
16597291           488000                        20061101                  80                       No MI
16597299           735052                        20061101                  80                       No MI
16597335           312800                        20061101                  80                       No MI
16597348           507500                        20061101                  70                       No MI
16597392           500000                        20061101                  80                       No MI
16597437           470850                        20061101                  73.56999969              No MI
16597444           357500                        20061101                  80                       No MI
16597480           273000                        20061101                  68.25                    No MI
16597498           520000                        20061101                  80                       No MI
16597514           361900                        20061101                  70                       No MI
16597566           824000                        20061101                  80                       No MI
16597614           295600                        20061101                  79.88999939              No MI
16597668           162800                        20061101                  37                       No MI
16597670           252000                        20061101                  80                       No MI
16597685           350400                        20061101                  80                       No MI
16597721           1137500                       20061101                  65                       No MI
16597722           192000                        20061101                  80                       No MI
16597725           388725                        20061101                  80                       No MI
16597732           209600                        20061101                  80                       No MI
16597734           508000                        20061101                  80                       No MI
16597738           424000                        20061101                  80                       No MI
16597756           215900                        20061101                  79.98999786              No MI
16597775           440000                        20061101                  72.12999725              No MI
16597809           328000                        20061101                  80                       No MI
16597812           184000                        20061101                  75.09999847              No MI
16599341           382400                        20061101                  80                       No MI
16596624           369599                        20061101                  80                       No MI
16596777           487500                        20061101                  75                       No MI
16596781           380000                        20061101                  80                       No MI
16596787           195000                        20061101                  75                       No MI
16596800           476000                        20061101                  80                       No MI
16594913           472000                        20061101                  80                       No MI
16594919           1000000                       20061101                  76.58999634              No MI
16594925           329160                        20061101                  80                       No MI
16595053           372000                        20061101                  80                       No MI
16595102           277600                        20061101                  80                       No MI
16595117           496000                        20061101                  80                       No MI
16595138           300000                        20061001                  80                       No MI
16595153           460000                        20061101                  56.79000092              No MI
16595231           179600                        20061101                  80                       No MI
16595330           212000                        20061101                  80                       No MI
16595373           211200                        20061101                  80                       No MI
16595410           600000                        20061101                  80                       No MI
16595416           345600                        20061101                  80                       No MI
16595421           532000                        20061101                  80                       No MI
16595428           432800                        20061101                  80                       No MI
16595431           500000                        20061101                  48.77999878              No MI
16595441           416000                        20061101                  80                       No MI
16596135           368000                        20061101                  80                       No MI
16596150           316000                        20061101                  80                       No MI
16596151           317600                        20061101                  80                       No MI
16596185           81345                         20061101                  59.81000137              No MI
16596333           720000                        20061001                  80                       No MI
16591659           420000                        20061101                  56.75999832              No MI
16591676           308000                        20061101                  80                       No MI
16591686           342400                        20061101                  80                       No MI
16596375           201300                        20061101                  66                       No MI
16596379           220000                        20061101                  59.45999908              No MI
16596414           734482                        20061001                  80                       No MI
16596441           157600                        20061001                  80                       No MI
16596447           327200                        20061101                  80                       No MI
16596476           344000                        20061101                  80                       No MI
16596512           400000                        20061001                  80                       No MI
16594778           385926                        20061101                  80                       No MI
16594784           396000                        20061101                  80                       No MI
16591280           336000                        20061001                  80                       No MI
16591293           326400                        20061101                  80                       No MI
16591471           479600                        20061101                  79.98999786              No MI
16591534           204800                        20061001                  80                       No MI
16591607           408000                        20061101                  80                       No MI
16591619           470000                        20061101                  54.65000153              No MI
16591322           368000                        20061101                  80                       No MI
16585992           160000                        20061001                  80                       No MI
16586059           548000                        20061101                  80                       No MI
16586091           394400                        20061101                  80                       No MI
16586101           352000                        20061101                  73.63999939              No MI
16591067           148000                        20061101                  80                       No MI
16591068           175000                        20061101                  72.16000366              No MI
16591069           182000                        20061101                  49.86000061              No MI
16591106           212000                        20061101                  80                       No MI
16591132           216165                        20061101                  80                       No MI
16591194           327200                        20061101                  80                       No MI
16591198           1000000                       20061101                  80                       No MI
16585804           147650                        20061101                  74.98999786              No MI
16585807           311200                        20061101                  80                       No MI
16585909           315000                        20061101                  75                       No MI
16585879           386400                        20061101                  80                       No MI
16585603           148500                        20061101                  90                       Radian Guaranty
16585688           227568                        20061101                  80                       No MI
16575253           350400                        20061101                  80                       No MI
16585441           340000                        20061101                  80                       No MI
16575301           559600                        20061101                  80                       No MI
16575370           204000                        20061101                  80                       No MI
16575421           440000                        20061101                  80                       No MI
16575426           316000                        20061101                  80                       No MI
16572052           862800                        20061101                  62.75                    No MI
16572113           417000                        20061101                  79.43000031              No MI
16572146           1500000                       20061101                  63.02999878              No MI
16574845           262200                        20061101                  79.44999695              No MI
16575104           472000                        20061101                  80                       No MI
16574967           718400                        20061101                  80                       No MI
16571870           201600                        20061101                  80                       No MI
16571707           181500                        20061101                  76.91000366              No MI
16571597           325600                        20061101                  80                       No MI
16570570           403200                        20061101                  80                       No MI
16570816           215000                        20061101                  46.74000168              No MI
16568960           225000                        20061101                  44.40999985              No MI
16569071           223920                        20061101                  80                       No MI
16569293           480000                        20061001                  80                       No MI
16569328           488000                        20061001                  80                       No MI
16569385           260000                        20061101                  80                       No MI
16570365           492000                        20061101                  80                       No MI
16549800           125600                        20061101                  74.31999969              No MI
16549826           344000                        20061101                  79.08000183              No MI
16693324           323700                        20061101                  79.98999786              No MI
16693326           360800                        20061101                  80                       No MI
16693327           338400                        20061101                  79.98999786              No MI
16693353           220450                        20061101                  79.98999786              No MI
16549418           154400                        20061101                  80                       No MI
16551706           467200                        20061101                  80                       No MI
16552176           400000                        20061101                  80                       No MI
16656545           427000                        20061101                  61                       No MI
16656666           272250                        20061101                  75                       No MI
16656255           382300                        20061101                  79.98999786              No MI
16656732           248000                        20061101                  80                       No MI
16656274           423000                        20061101                  79.06999969              No MI
16656755           264800                        20061101                  80                       No MI
16656786           760000                        20061101                  80                       No MI
16656305           196000                        20061101                  80                       No MI
16656316           408000                        20061101                  80                       No MI
16656425           325000                        20061101                  48.50999832              No MI
16654510           100800                        20061101                  80                       No MI
16654406           576000                        20061101                  80                       No MI
16655963           268000                        20061101                  80                       No MI
16655995           402850                        20061101                  80                       No MI
16656072           234000                        20061101                  80                       No MI
16656172           708000                        20061101                  80                       No MI
16656852           380000                        20061101                  80                       No MI
16656853           252000                        20061101                  80                       No MI
16653956           479200                        20061101                  80                       No MI
16653994           239592                        20061101                  80                       No MI
16653779           408000                        20061101                  80                       No MI
16653826           336000                        20061101                  80                       No MI
16653834           212000                        20061101                  80                       No MI
16653852           600000                        20061101                  80                       No MI
16653853           417000                        20061101                  79.27999878              No MI
16654112           428000                        20061101                  80                       No MI
16654116           260000                        20061101                  64.19999695              No MI
16654122           257600                        20061101                  80                       No MI
16653861           352000                        20061101                  80                       No MI
16653863           456000                        20061101                  80                       No MI
16653872           240000                        20061001                  80                       No MI
16653881           360000                        20061101                  80                       No MI
16653883           592000                        20061101                  80                       No MI
16653889           213600                        20061101                  80                       No MI
16653894           632000                        20061101                  80                       No MI
16654164           226600                        20061101                  80                       No MI
16654175           291200                        20061101                  70                       No MI
16654176           454000                        20061101                  80                       No MI
16654206           527900                        20061101                  80                       No MI
16654221           207200                        20061101                  80                       No MI
16653927           392000                        20061101                  80                       No MI
16653928           163120                        20061101                  80                       No MI
16653954           367700                        20061101                  80                       No MI
16654352           648000                        20061101                  80                       No MI
16651793           250000                        20061101                  54.95000076              No MI
16651796           494400                        20061101                  80                       No MI
16651801           628000                        20061101                  80                       No MI
16651813           303200                        20061101                  80                       No MI
16651845           315102                        20061101                  80                       No MI
16651857           172000                        20061101                  80                       No MI
16651860           360000                        20061101                  80                       No MI
16651755           440000                        20061101                  80                       No MI
16653737           496000                        20061101                  80                       No MI
16653739           248000                        20061101                  80                       No MI
16653760           392000                        20061101                  80                       No MI
16653766           192400                        20061101                  79.98999786              No MI
16653770           352000                        20061101                  80                       No MI
16651572           186300                        20061101                  79.95999908              No MI
16651684           364000                        20061001                  80                       No MI
16651691           444000                        20061101                  80                       No MI
16651711           564000                        20061101                  80                       No MI
16651714           372000                        20061101                  80                       No MI
16651325           360000                        20061101                  80                       No MI
16651328           157600                        20061101                  80                       No MI
16651356           548000                        20061101                  80                       No MI
16651387           608750                        20061101                  80                       No MI
16651402           472000                        20061001                  80                       No MI
16651406           452000                        20061101                  80                       No MI
16651429           408000                        20061101                  80                       No MI
16651205           355000                        20061101                  73.95999908              No MI
16651206           200000                        20061101                  80                       No MI
16651210           244000                        20061101                  56.68000031              No MI
16651211           408000                        20061101                  80                       No MI
16651223           516000                        20061101                  80                       No MI
16651226           169600                        20061101                  80                       No MI
16651493           392000                        20061101                  80                       No MI
16696375           388000                        20061101                  80                       No MI
16656970           245000                        20061101                  70                       No MI
16658540           360000                        20061101                  80                       No MI
16658595           324000                        20061101                  80                       No MI
16658615           204000                        20061101                  80                       No MI
16658671           364000                        20061101                  80                       No MI
16658857           568000                        20061101                  80                       No MI
16658918           583125                        20061101                  75                       No MI
16658935           368000                        20061101                  80                       No MI
16658978           350000                        20061101                  69.30999756              No MI
16659008           106186                        20061101                  70                       No MI
16659138           280350                        20061101                  80                       No MI
16659270           328000                        20061101                  80                       No MI
16659276           408000                        20061101                  80                       No MI
16659351           548000                        20061101                  80                       No MI
16659359           110960                        20061101                  80                       No MI
16662063           364000                        20061101                  80                       No MI
16662075           260000                        20061101                  80                       No MI
16662131           400000                        20061101                  80                       No MI
16662155           246400                        20061101                  80                       No MI
16662270           300000                        20061101                  80                       No MI
16662335           146000                        20061101                  80                       No MI
16662345           168000                        20061101                  80                       No MI
16662416           228000                        20061101                  80                       No MI
16662477           180800                        20061101                  80                       No MI
16662544           208950                        20061001                  66.33000183              No MI
16662697           410000                        20061101                  69.48999786              No MI
16662744           380000                        20061101                  80                       No MI
16662839           248000                        20061101                  80                       No MI
16663831           229750                        20061101                  80                       No MI
16663907           564000                        20061101                  80                       No MI
16663963           307200                        20061101                  80                       No MI
16664005           360000                        20061101                  80                       No MI
16664103           281700                        20061101                  79.84999847              No MI
16664108           428400                        20061101                  80                       No MI
16664159           353600                        20061101                  80                       No MI
16664306           384000                        20061101                  80                       No MI
16666007           417000                        20061101                  76.51000214              No MI
16670284           380000                        20061101                  80                       No MI
16670329           335200                        20061101                  80                       No MI
16670342           316000                        20061101                  80                       No MI
16670440           335200                        20061101                  80                       No MI
16670475           774400                        20061101                  80                       No MI
16670542           345750                        20061101                  80                       No MI
16670552           256800                        20061101                  80                       No MI
16672572           384000                        20061101                  62.84999847              No MI
16673983           410000                        20061101                  51.95999908              No MI
16673987           384000                        20061101                  80                       No MI
16673992           185600                        20061101                  80                       No MI
16673993           348400                        20061101                  51.38999939              No MI
16673998           1000000                       20061101                  71.43000031              No MI
16674001           431100                        20061101                  80                       No MI
16674003           368000                        20061101                  80                       No MI
16674010           607200                        20061101                  80                       No MI
16674382           471736                        20061101                  80                       No MI
16676603           260000                        20061101                  80                       No MI
16676764           399200                        20061101                  80                       No MI
16681646           473600                        20061101                  80                       No MI
16681659           400000                        20061101                  80                       No MI
16681685           320000                        20061101                  80                       No MI
16651109           540000                        20061101                  80                       No MI
16651113           515200                        20061101                  78.66000366              No MI
16651114           464000                        20061101                  80                       No MI
16651116           679200                        20061101                  80                       No MI
16651124           648000                        20061101                  80                       No MI
16651129           585000                        20061101                  65                       No MI
16651145           248000                        20061101                  80                       No MI
16651187           476000                        20061101                  80                       No MI
16651195           324000                        20061101                  80                       No MI
16651077           274000                        20061101                  48.93000031              No MI
16651079           364000                        20061101                  80                       No MI
16651083           448000                        20061101                  80                       No MI
16651087           448000                        20061101                  80                       No MI
16651092           597200                        20061101                  80                       No MI
16650148           381500                        20061101                  80                       No MI
16650299           236000                        20061101                  80                       No MI
16650306           143350                        20061101                  79.98999786              No MI
16650311           544000                        20061101                  80                       No MI
16650318           350000                        20061101                  70                       No MI
16650325           144900                        20061101                  79.88999939              No MI
16650329           352000                        20061101                  80                       No MI
16650344           421800                        20061101                  80                       No MI
16650406           341950                        20061101                  79.51999664              No MI
16650409           200000                        20061101                  80                       No MI
16650437           460000                        20061101                  80                       No MI
16650449           408000                        20061101                  80                       No MI
16650197           430400                        20061101                  80                       No MI
16650210           523000                        20061101                  79.23999786              No MI
16650221           304000                        20061101                  80                       No MI
16650637           392000                        20061101                  79.66999817              No MI
16650294           188000                        20061101                  80                       No MI
16648493           203920                        20061101                  80                       No MI
16648501           360000                        20061101                  60.81000137              No MI
16648507           388000                        20061101                  80                       No MI
16648511           380000                        20061101                  80                       No MI
16648601           336000                        20061101                  79.05999756              No MI
16648610           568000                        20061101                  80                       No MI
16648614           543200                        20061101                  80                       No MI
16648517           152792                        20061101                  80                       No MI
16648531           289850                        20061101                  79.98999786              No MI
16648642           268000                        20061101                  80                       No MI
16648658           372000                        20061101                  80                       No MI
16648678           616000                        20061101                  80                       No MI
16648687           735000                        20061101                  53.06999969              No MI
16648696           410000                        20061101                  70.69000244              No MI
16648697           213600                        20061101                  80                       No MI
16648710           460000                        20061101                  80                       No MI
16648795           184000                        20061101                  80                       No MI
16648859           576000                        20061101                  80                       No MI
16648979           712000                        20061101                  80                       No MI
16649007           197800                        20061101                  57.33000183              No MI
16649013           251000                        20061101                  61.97999954              No MI
16649018           232500                        20061101                  75                       No MI
16649235           319900                        20061101                  70                       No MI
16649236           248000                        20061101                  80                       No MI
16649901           200000                        20061101                  80                       No MI
16649990           324000                        20061101                  80                       No MI
16649992           120800                        20061101                  74.54000092              No MI
16650041           912000                        20061101                  80                       No MI
16650085           450000                        20061101                  65.69000244              No MI
16650093           584000                        20061101                  80                       No MI
16650127           392800                        20061101                  79.34999847              No MI
16644187           143100                        20061101                  79.98999786              No MI
16644241           193600                        20061101                  80                       No MI
16645952           480000                        20061101                  68.56999969              No MI
16645960           320000                        20061101                  80                       No MI
16645976           558200                        20061101                  79.98999786              No MI
16646025           288000                        20061101                  80                       No MI
16643907           316000                        20061101                  80                       No MI
16643933           374250                        20061101                  75                       No MI
16643943           269550                        20061101                  79.98999786              No MI
16643951           520000                        20061101                  80                       No MI
16643961           329000                        20061101                  70                       No MI
16644016           592000                        20061101                  80                       No MI
16646098           444800                        20061101                  80                       No MI
16646117           350000                        20061101                  55.56000137              No MI
16646148           145766                        20061101                  80                       No MI
16646150           516000                        20061101                  80                       No MI
16646153           650000                        20061101                  73.86000061              No MI
16646154           351000                        20061101                  77.83000183              No MI
16646172           424000                        20061101                  80                       No MI
16646216           460000                        20061101                  80                       No MI
16646222           428000                        20061101                  80                       No MI
16646248           411200                        20061101                  80                       No MI
16646273           320000                        20061101                  80                       No MI
16644036           552000                        20061101                  80                       No MI
16644044           188000                        20061101                  80                       No MI
16644059           480000                        20061101                  80                       No MI
16646322           515000                        20061101                  80                       No MI
16646325           210000                        20061101                  75                       No MI
16646331           417000                        20061101                  68.93000031              No MI
16646333           484000                        20061101                  80                       No MI
16644078           240000                        20061101                  80                       No MI
16644080           516000                        20061101                  80                       No MI
16644107           520000                        20061101                  80                       No MI
16646444           288792                        20061101                  80                       No MI
16644158           400000                        20061101                  80                       No MI
16644162           521600                        20061101                  80                       No MI
16646453           280000                        20061101                  80                       No MI
16646469           260000                        20061101                  80                       No MI
16646473           194300                        20061101                  79.98999786              No MI
16646492           609700                        20061101                  79.98999786              No MI
16646507           512000                        20061101                  80                       No MI
16646520           518400                        20061101                  80                       No MI
16646567           912000                        20061101                  80                       No MI
16648429           107520                        20061101                  80                       No MI
16648450           103600                        20061101                  80                       No MI
16648473           676000                        20061101                  80                       No MI
16643691           320000                        20061101                  80                       No MI
16643747           340000                        20061101                  68                       No MI
16643771           495200                        20061101                  80                       No MI
16643775           612900                        20061101                  80                       No MI
16643805           504000                        20061101                  77.54000092              No MI
16643809           650000                        20061101                  79.26999664              No MI
16643819           417000                        20061101                  42.99000168              No MI
16643821           270000                        20061101                  67.5                     No MI
16643827           624000                        20061101                  80                       No MI
16643835           204000                        20061101                  80                       No MI
16643838           344000                        20061101                  80                       No MI
16643841           288000                        20061101                  80                       No MI
16643845           415550                        20061101                  75                       No MI
16641391           577900                        20061101                  80                       No MI
16641410           420000                        20061101                  80                       No MI
16643558           226000                        20061001                  45.38000107              No MI
16643622           300000                        20061101                  80                       No MI
16643672           464000                        20061101                  80                       No MI
16643681           236800                        20061101                  80                       No MI
16643685           340000                        20061101                  75.55999756              No MI
16641304           236000                        20061101                  78.66999817              No MI
16641307           202800                        20061101                  80                       No MI
16641311           467200                        20061101                  80                       No MI
16641321           223200                        20061101                  80                       No MI
16641325           631200                        20061101                  80                       No MI
16641330           216000                        20061101                  80                       No MI
16638609           153750                        20061101                  75                       No MI
16638695           228800                        20061101                  78.90000153              No MI
16638726           459900                        20061101                  80                       No MI
16638728           332000                        20061101                  80                       No MI
16638780           232000                        20061101                  80                       No MI
16638789           158625                        20061101                  75                       No MI
16638800           284000                        20061101                  80                       No MI
16638804           239300                        20061101                  79.98999786              No MI
16638836           320000                        20061101                  80                       No MI
16638873           399700                        20061101                  74.98999786              No MI
16638882           310400                        20061101                  80                       No MI
16638931           257600                        20061101                  80                       No MI
16638934           137000                        20061101                  72.11000061              No MI
16638939           463500                        20061101                  79.98999786              No MI
16638505           572000                        20061101                  80                       No MI
16638949           460000                        20061101                  80                       No MI
16638954           184800                        20061101                  70                       No MI
16638984           182400                        20061001                  80                       No MI
16640652           520000                        20061101                  80                       No MI
16640678           930000                        20061101                  75                       No MI
16640682           840000                        20061101                  70                       No MI
16640702           318308                        20061101                  80                       No MI
16640707           110750                        20061101                  69.22000122              No MI
16640721           379660                        20061101                  80                       No MI
16640742           312000                        20061101                  80                       No MI
16640810           230112                        20061101                  80                       No MI
16640836           650000                        20061101                  78.30999756              No MI
16640839           324800                        20061101                  80                       No MI
16640853           344000                        20061101                  80                       No MI
16640863           338000                        20061101                  63.77000046              No MI
16640867           625600                        20061101                  80                       No MI
16640877           236800                        20061101                  80                       No MI
16640882           290000                        20061101                  41.72999954              No MI
16640899           460000                        20061101                  80                       No MI
16640911           454300                        20061101                  72.69000244              No MI
16640942           293000                        20061101                  69.76000214              No MI
16640945           568000                        20061101                  80                       No MI
16640954           244000                        20061001                  80                       No MI
16640958           86150                         20061101                  53.18000031              No MI
16640979           236000                        20061101                  80                       No MI
16641006           412000                        20061101                  80                       No MI
16641101           223200                        20061101                  80                       No MI
16641105           196000                        20061101                  78.40000153              No MI
16641144           512000                        20061101                  80                       No MI
16641190           347050                        20061101                  80                       No MI
16641199           575000                        20061101                  52.27000046              No MI
16641219           418360                        20061101                  80                       No MI
16641237           431200                        20061101                  80                       No MI
16638573           143120                        20061101                  80                       No MI
16641262           267200                        20061101                  80                       No MI
16641287           245200                        20061101                  80                       No MI
16633083           528221                        20061101                  80                       No MI
16633153           310400                        20061101                  80                       No MI
16633156           319200                        20061101                  80                       No MI
16633165           530968                        20061101                  80                       No MI
16633185           380000                        20061101                  80                       No MI
16634211           327200                        20061101                  80                       No MI
16634220           162375                        20061101                  75                       No MI
16634260           130000                        20061101                  72.22000122              No MI
16634274           398000                        20061101                  79.98999786              No MI
16634284           354300                        20061101                  80                       No MI
16634285           332000                        20061101                  80                       No MI
16633044           664000                        20061101                  80                       No MI
16633050           296000                        20061101                  80                       No MI
16633061           216000                        20061101                  80                       No MI
16633062           372000                        20061101                  80                       No MI
16633065           200800                        20061101                  80                       No MI
16633066           168000                        20061101                  80                       No MI
16634307           427000                        20061101                  79.95999908              No MI
16634319           400000                        20061101                  80                       No MI
16634330           432000                        20061101                  80                       No MI
16634345           405000                        20061101                  63.77999878              No MI
16634362           366000                        20061101                  72.33000183              No MI
16634367           248000                        20061101                  80                       No MI
16634375           360000                        20061101                  80                       No MI
16634385           374200                        20061101                  80                       No MI
16634424           129600                        20061101                  80                       No MI
16634425           372000                        20061101                  80                       No MI
16634432           228000                        20061101                  80                       No MI
16634460           540000                        20061101                  80                       No MI
16634527           158800                        20061101                  80                       No MI
16634562           318320                        20061101                  80                       No MI
16634578           228000                        20061101                  80                       No MI
16634603           315000                        20061101                  73.26000214              No MI
16634612           456000                        20061101                  80                       No MI
16634624           330400                        20061101                  80                       No MI
16634661           634600                        20061101                  66.09999847              No MI
16634695           512900                        20061101                  79.98999786              No MI
16634728           272000                        20061101                  80                       No MI
16634744           326000                        20061101                  80                       No MI
16634783           324000                        20061101                  80                       No MI
16634833           204000                        20061101                  80                       No MI
16638171           200000                        20061101                  35.70999908              No MI
16638190           384000                        20061101                  80                       No MI
16638211           332000                        20061101                  80                       No MI
16638340           312000                        20061101                  80                       No MI
16638342           928000                        20061101                  80                       No MI
16638373           664000                        20061101                  80                       No MI
16638375           601000                        20061101                  76.55999756              No MI
16638381           600000                        20061101                  80                       No MI
16638382           344000                        20061101                  78.18000031              No MI
16638390           431250                        20061101                  69.55999756              No MI
16638400           268550                        20061101                  80                       No MI
16638403           137000                        20061101                  42.15000153              No MI
16638420           206800                        20061101                  80                       No MI
16638428           352500                        20061101                  75                       No MI
16638435           520000                        20061101                  80                       No MI
16638445           259935                        20061101                  65                       No MI
16638476           530400                        20061101                  80                       No MI
16638486           448000                        20061101                  80                       No MI
16638487           311200                        20061101                  80                       No MI
16638501           476000                        20061101                  80                       No MI
16632999           632000                        20061101                  80                       No MI
16633004           198400                        20061101                  80                       No MI
16632857           292500                        20061101                  75                       No MI
16632984           300000                        20061101                  80                       No MI
16632985           787500                        20061101                  75                       No MI
16628769           280000                        20061101                  80                       No MI
16628783           300000                        20061101                  74.06999969              No MI
16628789           273000                        20061101                  65                       No MI
16628794           90400                         20061101                  80                       No MI
16628795           352000                        20061101                  80                       No MI
16628812           312000                        20061101                  80                       No MI
16628821           650000                        20061101                  78.79000092              No MI
16628828           164800                        20061001                  80                       No MI
16628843           468000                        20061101                  80                       No MI
16628858           630000                        20061101                  70                       No MI
16628907           360000                        20061101                  80                       No MI
16628946           315000                        20061101                  70                       No MI
16628690           264000                        20061101                  80                       No MI
16628963           401250                        20061101                  79.98999786              No MI
16628999           391920                        20061101                  80                       No MI
16629005           256500                        20061101                  90                       GE Capital MI
16629009           650000                        20061101                  73.86000061              No MI
16629019           588000                        20061101                  80                       No MI
16629026           637000                        20061101                  70                       No MI
16629028           402500                        20061101                  70                       No MI
16629031           308000                        20061101                  80                       No MI
16629056           472000                        20061101                  80                       No MI
16629066           184000                        20061101                  80                       No MI
16629068           519200                        20061101                  80                       No MI
16629113           480000                        20061101                  80                       No MI
16629123           424000                        20061101                  80                       No MI
16629148           383200                        20061101                  80                       No MI
16629167           463000                        20061101                  61.72999954              No MI
16628745           275150                        20061101                  80                       No MI
16629178           274000                        20061101                  45.66999817              No MI
16629184           469450                        20061101                  79.98000336              No MI
16629200           335000                        20061101                  77.91000366              No MI
16629220           320750                        20061101                  80                       No MI
16629242           701600                        20061101                  80                       No MI
16629251           505000                        20061101                  73.19000244              No MI
16629258           280000                        20061101                  80                       No MI
16629288           768000                        20061101                  80                       No MI
16629304           358400                        20061101                  80                       No MI
16629331           290000                        20061101                  59.18000031              No MI
16632258           165600                        20061101                  80                       No MI
16632283           434820                        20061101                  79.62999725              No MI
16632311           255883                        20061101                  77.80999756              No MI
16632314           267900                        20061101                  74.83000183              No MI
16632327           361600                        20061101                  80                       No MI
16632338           302400                        20061101                  80                       No MI
16632347           960000                        20061101                  80                       No MI
16632367           387920                        20061101                  80                       No MI
16632371           261600                        20061101                  80                       No MI
16632474           232000                        20061001                  80                       No MI
16632571           232000                        20061101                  80                       No MI
16632646           205905                        20061101                  75                       No MI
16632647           456000                        20061101                  80                       No MI
16632670           688000                        20061101                  80                       No MI
16632683           205600                        20061101                  80                       No MI
16632748           400000                        20061101                  80                       No MI
16632832           296000                        20061101                  60.90999985              No MI
16616320           333000                        20061101                  79.98999786              No MI
16616325           204000                        20061101                  80                       No MI
16616471           230400                        20061101                  80                       No MI
16616494           240000                        20061101                  75                       No MI
16616559           352000                        20061101                  80                       No MI
16616413           239200                        20061101                  80                       No MI
16616462           749550                        20061101                  80                       No MI
16616586           452800                        20061101                  80                       No MI
16616644           276100                        20061101                  80                       No MI
16611647           576000                        20061101                  80                       No MI
16611652           285000                        20061101                  47.90000153              No MI
16611758           592000                        20061101                  80                       No MI
16611794           463900                        20061101                  79.98000336              No MI
16611822           168650                        20061101                  74.98999786              No MI
16611831           324000                        20061101                  80                       No MI
16611837           536000                        20061001                  80                       No MI
16611844           420000                        20061001                  80                       No MI
16611879           508000                        20061101                  80                       No MI
16611897           240000                        20061001                  80                       No MI
16611912           252900                        20061101                  80                       No MI
16611914           260000                        20061101                  80                       No MI
16611923           226400                        20061101                  80                       No MI
16611938           568000                        20061101                  80                       No MI
16611947           377600                        20061101                  80                       No MI
16612696           646400                        20061101                  80                       No MI
16612740           540000                        20061101                  80                       No MI
16612752           360000                        20061101                  80                       No MI
16612767           160000                        20061101                  80                       No MI
16612775           386400                        20061101                  80                       No MI
16612777           224000                        20061101                  80                       No MI
16612804           515500                        20061001                  80                       No MI
16612811           252000                        20061101                  80                       No MI
16612826           353600                        20061001                  80                       No MI
16612829           394320                        20061101                  80                       No MI
16612842           352000                        20061101                  80                       No MI
16612846           452000                        20061101                  80                       No MI
16612874           421200                        20061101                  78.13999939              No MI
16612923           449000                        20061101                  61.50999832              No MI
16612949           264000                        20061101                  80                       No MI
16612972           360000                        20061101                  80                       No MI
16612993           412000                        20061101                  80                       No MI
16613002           312000                        20061101                  80                       No MI
16613092           317600                        20061101                  80                       No MI
16613107           160000                        20061101                  80                       No MI
16613108           367200                        20061101                  80                       No MI
16613118           189650                        20061101                  79.98000336              No MI
16613188           364000                        20061101                  80                       No MI
16613199           255100                        20061101                  65.91999817              No MI
16613202           650000                        20061101                  79.26999664              No MI
16613217           367920                        20061101                  80                       No MI
16613231           620000                        20061101                  80                       No MI
16613259           320000                        20061101                  80                       No MI
16613281           315000                        20061101                  70                       No MI
16613289           376427                        20061101                  80                       No MI
16613293           920000                        20061101                  80                       No MI
16613295           568000                        20061101                  80                       No MI
16613303           189203                        20061101                  80                       No MI
16616016           416000                        20061101                  80                       No MI
16616017           1277500                       20061101                  70                       No MI
16616019           288000                        20061101                  80                       No MI
16616081           681846                        20061101                  80                       No MI
16616089           413600                        20061101                  80                       No MI
16616136           975000                        20061101                  78                       No MI
16616155           106300                        20061101                  79.98000336              No MI
16616168           281200                        20061101                  76                       No MI
16616199           256000                        20061101                  80                       No MI
16616218           648000                        20061101                  80                       No MI
16616261           226400                        20061101                  80                       No MI
16616270           320000                        20061101                  52.88999939              No MI
16616282           125000                        20061101                  53.18999863              No MI
16616284           320000                        20061101                  80                       No MI
16546182           340000                        20061101                  80                       No MI
16546322           384000                        20061001                  80                       No MI
16544375           360000                        20061101                  80                       No MI
16545158           548000                        20061101                  80                       No MI
16468666           1000000                       20061001                  80                       No MI
16468073           476000                        20061101                  80                       No MI
16468277           503428                        20061101                  80                       No MI
16420112           272000                        20061101                  80                       No MI
16568772           330000                        20061101                  61.68000031              No MI
16565075           154050                        20061101                  74.98000336              No MI
16567579           150400                        20061101                  80                       No MI
16567581           500000                        20061001                  62.41999817              No MI
16567635           173000                        20061101                  75.70999908              No MI
16567651           230000                        20061101                  75.66000366              No MI
16563279           200000                        20061001                  78.43000031              No MI
16563286           880000                        20061101                  80                       No MI
16564441           180000                        20061101                  69.23000336              No MI
16564456           284950                        20061101                  80                       No MI
16564519           252000                        20061101                  90                       Radian Guaranty
16563266           398400                        20061101                  80                       No MI
16688262           244000                        20061101                  80                       No MI
16688090           480000                        20061101                  80                       No MI
16688091           488000                        20061101                  80                       No MI
16688093           489550                        20061101                  79.98999786              No MI
16688323           400000                        20061101                  80                       No MI
16688132           319900                        20061101                  79.98999786              No MI
16688134           298400                        20061101                  80                       No MI
16688142           499750                        20061101                  80                       No MI
16688175           408000                        20061101                  80                       No MI
16688180           400000                        20061101                  80                       No MI
16404249           1800000                       20061101                  29.03000069              No MI
16403929           404000                        20061101                  80                       No MI
16393936           191000                        20061101                  79.75                    No MI
16390321           462000                        20061001                  80                       No MI




--------------------------------------------------------------------------------




LOAN_SEQ           MERS_ID1                   MARGIN        NEXT_RATE_ADJ_DATE1               MAX_RATE
_________________________________________________________________________________________________________
16611603           1.00E+17                   2.25          20111001                          13.375
16359531           1.00E+17                   2.25          20110901                          13.75
16419779           1.00E+17                   2.25          20111101                          12.75
16419798           1.00E+17                   2.25          20111001                          12.875
16419821           1.00E+17                   2.25          20111001                          12.875
16419838           1.00E+17                   2.25          20111001                          13.625
16419866           1.00E+17                   2.25          20111001                          12.875
16419879           1.00E+17                   2.25          20111101                          13.125
16400134           1.00E+17                   2.25          20110901                          12.75
16540023           1.00E+17                   2.25          20111101                          13.375
16394551           1.00E+17                   2.25          20110801                          12.375
16543509           1.00E+17                   2.25          20111001                          12.625
16545858           1.00E+17                   2.25          20111001                          12.75
16548392           1.00E+17                   2.25          20111001                          12.875
16548421           1.00E+17                   2.25          20111001                          12.625
16567196           1.00E+17                   2.25          20111001                          12.125
16567279           1.00E+17                   2.25          20111001                          13.75
16568545           1.00E+17                   2.25          20111001                          12.5
16568548           1.00E+17                   2.25          20111101                          13.75
16568470           1.00E+17                   2.25          20111001                          12.75
16568613           1.00E+17                   2.25          20111001                          12.625
16568683           1.00E+17                   2.25          20111001                          12.625
16569740           1.00E+17                   2.25          20111001                          12.75
16569767           1.00E+17                   2.25          20110901                          12.875
16571443           1.00E+17                   2.25          20111101                          12.875
16574612           1.00E+17                   2.25          20111101                          12.875
16590792           1.00E+17                   2.25          20111001                          12.875
16590800           1.00E+17                   2.25          20111001                          14
16574720           1.00E+17                   2.25          20111101                          12.625
16585329           1.00E+17                   2.25          20111001                          12.875
16585346           1.00E+17                   2.25          20111001                          13
16585353           1.00E+17                   2.25          20111001                          13.125
16594390           1.00E+17                   2.25          20111101                          13
16594423           1.00E+17                   2.25          20111101                          12
16594440           1.00E+17                   2.25          20111101                          12.5
16595890           1.00E+17                   2.25          20111001                          12.75
16596005           1.00E+17                   2.25          20111001                          13.125
16595916                                      2.25          20111001                          13.5
16596083           1.00E+17                   2.25          20111001                          11.5
16595904           1.00E+17                   2.25          20111001                          13.125
16597006           1.00E+17                   2.25          20111101                          12.375
16597070           1.00E+17                   2.25          20111101                          12.875
16596928           1.00E+17                   2.25          20111001                          11.75
16597105           1.00E+17                   2.25          20111001                          14.5
16599198           1.00E+17                   2.25          20111001                          12
16599131           1.00E+17                   2.25          20111101                          13.625
16599286           1.00E+17                   2.25          20111101                          12.875
16599292           1.00E+17                   2.25          20111001                          12.25
16599145           1.00E+17                   2.25          20111001                          12.875
16600671           1.00E+17                   2.25          20111101                          12.375
16600700           1.00E+17                   2.25          20111001                          12.25
16600595                                      2.25          20111001                          12.875
16601721           1.00E+17                   2.25          20111101                          13.125
16601668           1.00E+17                   2.25          20111001                          12.875
16601733           1.00E+17                   2.25          20111001                          12.875
16601768           1.00E+17                   2.25          20111001                          12.875
16601795           1.00E+17                   2.25          20111001                          13.375
16603629           1.00E+17                   2.25          20111001                          12.125
16603632           1.00E+17                   2.25          20111101                          12.875
16603634           1.00E+17                   2.25          20111001                          12.375
16603643           1.00E+17                   2.25          20111001                          13.25
16603582           1.00E+17                   2.25          20111001                          12.625
16603756           1.00E+17                   2.25          20111001                          12.625
16603767           1.00E+17                   2.25          20111001                          12.75
16603604                                      2.25          20111001                          13.375
16605485           1.00E+17                   2.25          20111001                          13
16605499           1.00E+17                   2.25          20111001                          12.5
16605516           1.00E+17                   2.25          20111001                          12.875
16605407           1.00E+17                   2.25          20111001                          12.25
16605416                                      2.25          20111001                          12.875
16605418           1.00E+17                   2.25          20111001                          13.5
16605430           1.00E+17                   2.25          20111001                          13.625
16605431           1.00E+17                   2.25          20111101                          13.375
16605450           1.00E+17                   2.25          20111001                          12.375
16605581           1.00E+17                   2.25          20111001                          12.875
16609360           1.00E+17                   2.25          20111001                          12.25
16609368           1.00E+17                   2.25          20111101                          12.875
16609378           1.00E+17                   2.25          20111001                          13
16609416           1.00E+17                   2.25          20111001                          12.875
16609288           1.00E+17                   2.25          20111001                          13
16609293           1.00E+17                   2.25          20111001                          12.625
16609428           1.00E+17                   2.25          20111001                          12.25
16609456           1.00E+17                   2.25          20111001                          11.75
16609460           1.00E+17                   2.25          20111001                          13.25
16609325           1.00E+17                   2.25          20111001                          13.5
16610929                                      2.25          20111001                          12.875
16611021           1.00E+17                   2.25          20111101                          12.75
16611038           1.00E+17                   2.25          20111101                          13.75
16611076           1.00E+17                   2.25          20111001                          12.5
16610955           1.00E+17                   2.25          20111001                          12.375
16611078           1.00E+17                   2.25          20111001                          12.625
16610958           1.00E+17                   2.25          20111001                          12.875
16610962           1.00E+17                   2.25          20111001                          13.25
16611097           1.00E+17                   2.25          20111101                          12.625
16611101           1.00E+17                   2.25          20111101                          13.125
16611115           1.00E+17                   2.25          20111101                          11.625
16611175           1.00E+17                   2.25          20111001                          12.625
16612449           1.00E+17                   2.25          20111001                          12.875
16612452           1.00E+17                   2.25          20111101                          12.5
16612397           1.00E+17                   2.25          20111001                          13.25
16612496           1.00E+17                   2.25          20111101                          11.875
16612512           1.00E+17                   2.25          20111101                          12.5
16612516           1.00E+17                   2.25          20111101                          12.75
16612517           1.00E+17                   2.25          20111001                          12.875
16612591           1.00E+17                   2.25          20111101                          13.125
16612605           1.00E+17                   2.25          20111101                          12.875
16615778           1.00E+17                   2.25          20111001                          13.5
16615849           1.00E+17                   2.25          20111101                          12.875
16615851           1.00E+17                   2.25          20111101                          13.375
16615718                                      2.25          20111001                          12.75
16615870           1.00E+17                   2.25          20111101                          13.375
16615877           1.00E+17                   2.25          20111101                          12.125
16615918           1.00E+17                   2.25          20111001                          13.125
16615739           1.00E+17                   2.25          20111101                          13.25
16628499           1.00E+17                   2.25          20111101                          12.625
16628501           1.00E+17                   2.25          20111101                          13.125
16628512           1.00E+17                   2.25          20111001                          12.625
16628418           1.00E+17                   2.25          20111001                          13.5
16628533           1.00E+17                   2.25          20111001                          13.625
16628545           1.00E+17                   2.25          20111101                          12.375
16628552           1.00E+17                   2.25          20111001                          12.5
16628553           1.00E+17                   2.25          20111001                          12.125
16628555           1.00E+17                   2.25          20111101                          12.75
16628451           1.00E+17                   2.25          20111001                          12.75
16628587           1.00E+17                   2.25          20111101                          13.875
16628596           1.00E+17                   2.25          20111101                          11.875
16628626           1.00E+17                   2.25          20111001                          13.25
16628631           1.00E+17                   2.25          20111101                          12.875
16628467           1.00E+17                   2.25          20111001                          13.375
16628637           1.00E+17                   2.25          20111001                          13.5
16628646           1.00E+17                   2.25          20111101                          12.25
16628648           1.00E+17                   2.25          20111001                          12.375
16631156           1.00E+17                   2.25          20111101                          12.5
16631189           1.00E+17                   2.25          20111101                          12.875
16631222           1.00E+17                   2.25          20111101                          12.875
16631245           1.00E+17                   2.25          20111101                          12.875
16631250           1.00E+17                   2.25          20111001                          12.625
16631256           1.00E+17                   2.25          20111001                          13.125
16631258           1.00E+17                   2.25          20111001                          12.625
16631267           1.00E+17                   2.25          20111001                          12.875
16630968           1.00E+17                   2.25          20111001                          13.375
16631285           1.00E+17                   2.25          20111001                          13.125
16633978           1.00E+17                   2.25          20111001                          12.75
16633987           1.00E+17                   2.25          20111001                          12.75
16633993           1.00E+17                   2.25          20111101                          12.875
16633997           1.00E+17                   2.25          20111001                          12.875
16634000           1.00E+17                   2.25          20111101                          13
16634003           1.00E+17                   2.25          20111001                          13.5
16634005           1.00E+17                   2.25          20111001                          12.375
16634011           1.00E+17                   2.25          20111001                          13.25
16634013           1.00E+17                   2.25          20111001                          13.125
16634018           1.00E+17                   2.25          20111101                          12.625
16634025           1.00E+17                   2.25          20111101                          13.125
16634047           1.00E+17                   2.25          20111001                          12.625
16634052           1.00E+17                   2.25          20111001                          13.125
16634065           1.00E+17                   2.25          20111101                          13.625
16633678           1.00E+17                   2.25          20111101                          13.375
16634075           1.00E+17                   2.25          20111001                          13
16634083           1.00E+17                   2.25          20111001                          12
16634085           1.00E+17                   2.25          20111001                          12.75
16633683           1.00E+17                   2.25          20111001                          13
16634104           1.00E+17                   2.25          20111001                          13.25
16633692                                      2.25          20111001                          13.375
16634126           1.00E+17                   2.25          20111101                          12.75
16634143           1.00E+17                   2.25          20111001                          13.25
16638025           1.00E+17                   2.25          20111101                          12.25
16638038           1.00E+17                   2.25          20111101                          13
16637957           1.00E+17                   2.25          20111001                          13.25
16638090           1.00E+17                   2.25          20111101                          12.5
16640557           1.00E+17                   2.25          20111101                          13.25
16640563           1.00E+17                   2.25          20111101                          11.75
16640428           1.00E+17                   2.25          20111001                          13.375
16640597           1.00E+17                   2.25          20111001                          14.25
16640601           1.00E+17                   2.25          20111101                          12.875
16640444           1.00E+17                   2.25          20111001                          12.5
16638114           1.00E+17                   2.25          20111101                          12.625
16638118           1.00E+17                   2.25          20111101                          11.875
16638130           1.00E+17                   2.25          20111001                          13.75
16637991           1.00E+17                   2.25          20111001                          13.25
16638002           1.00E+17                   2.25          20111001                          12.75
16638166           1.00E+17                   2.25          20111101                          13.75
16640486           1.00E+17                   2.25          20111001                          12.375
16640499           1.00E+17                   2.25          20111101                          12.375
16640500           1.00E+17                   2.25          20111101                          12.875
16640506           1.00E+17                   2.25          20111101                          11.875
16640510           1.00E+17                   2.25          20111001                          12.375
16640523           1.00E+17                   2.25          20111101                          12.5
16640547           1.00E+17                   2.25          20111101                          12.5
16640405           1.00E+17                   2.25          20111001                          13.125
16640406                                      2.25          20111001                          13
16643355           1.00E+17                   2.25          20111101                          12.5
16643357           1.00E+17                   2.25          20111001                          13.25
16643411           1.00E+17                   2.25          20111101                          12.75
16643420           1.00E+17                   2.25          20111101                          12.75
16643422           1.00E+17                   2.25          20111101                          12.75
16643424           1.00E+17                   2.25          20111101                          12.5
16643429           1.00E+17                   2.25          20111001                          11.75
16643434           1.00E+17                   2.25          20111101                          13.375
16643294                                      2.25          20111001                          12.5
16643397           1.00E+17                   2.25          20111101                          12.375
16643437           1.00E+17                   2.25          20111001                          12.875
16643448           1.00E+17                   2.25          20111101                          13
16643456           1.00E+17                   2.25          20111101                          12.375
16643459           1.00E+17                   2.25          20111101                          14.375
16643462           1.00E+17                   2.25          20111101                          12.5
16643318                                      2.25          20111001                          13.375
16643467           1.00E+17                   2.25          20111101                          12.5
16643488           1.00E+17                   2.25          20111101                          12.75
16643496           1.00E+17                   2.25          20111101                          12.5
16643507           1.00E+17                   2.25          20111101                          12.875
16643511           1.00E+17                   2.25          20111101                          12.75
16645772           1.00E+17                   2.25          20111101                          12.25
16645777           1.00E+17                   2.25          20111001                          12.875
16645779           1.00E+17                   2.25          20111001                          13.75
16645792           1.00E+17                   2.25          20111001                          12.625
16645710           1.00E+17                   2.25          20111001                          13
16645810           1.00E+17                   2.25          20111101                          13.25
16645832           1.00E+17                   2.25          20111001                          12.25
16648186           1.00E+17                   2.25          20111001                          12.875
16648075           1.00E+17                   2.25          20111101                          13.5
16648191           1.00E+17                   2.25          20111101                          12.375
16648224           1.00E+17                   2.25          20111101                          12.625
16648082           1.00E+17                   2.25          20111101                          12.875
16648249           1.00E+17                   2.25          20111101                          13.75
16648250           1.00E+17                   2.25          20111001                          13.125
16648092           1.00E+17                   2.25          20111001                          12.375
16648274           1.00E+17                   2.25          20111101                          13.125
16648300           1.00E+17                   2.25          20111001                          12.875
16648305           1.00E+17                   2.25          20111001                          13.125
16648120           1.00E+17                   2.25          20111001                          13.25
16648310           1.00E+17                   2.25          20111101                          12.75
16645856           1.00E+17                   2.25          20111101                          13.125
16645863           1.00E+17                   2.25          20111101                          12.5
16645865           1.00E+17                   2.25          20111101                          12.75
16645869           1.00E+17                   2.25          20111101                          12.75
16645893           1.00E+17                   2.25          20111001                          11.875
16649577           1.00E+17                   2.25          20111101                          12
16649592           1.00E+17                   2.25          20111001                          12.625
16649596           1.00E+17                   2.25          20111001                          13
16649597           1.00E+17                   2.25          20111101                          13.25
16649600           1.00E+17                   2.25          20111001                          12.25
16649614           1.00E+17                   2.25          20111001                          12.5
16649651           1.00E+17                   2.25          20111101                          11.875
16649657           1.00E+17                   2.25          20111001                          12.875
16649662           1.00E+17                   2.25          20111101                          13
16649672           1.00E+17                   2.25          20111001                          12.75
16649679           1.00E+17                   2.25          20111001                          12.75
16649681           1.00E+17                   2.25          20111101                          13.25
16649685           1.00E+17                   2.25          20111101                          12.75
16649710           1.00E+17                   2.25          20111101                          12.75
16649722           1.00E+17                   2.25          20111101                          12.625
16645920           1.00E+17                   2.25          20111101                          11.75
16645925           1.00E+17                   2.25          20111101                          12.375
16645928           1.00E+17                   2.25          20111101                          12.75
16649734           1.00E+17                   2.25          20111001                          12.75
16650933           1.00E+17                   2.25          20111101                          13
16650943           1.00E+17                   2.25          20111101                          12.625
16650945           1.00E+17                   2.25          20111101                          13.375
16650844           1.00E+17                   2.25          20111001                          13.375
16650946           1.00E+17                   2.25          20111101                          12.25
16650966           1.00E+17                   2.25          20111101                          13
16650969           1.00E+17                   2.25          20111101                          12.75
16650976           1.00E+17                   2.25          20111101                          12.5
16650866           1.00E+17                   2.25          20111101                          13.625
16650986           1.00E+17                   2.25          20111101                          12.75
16651014           1.00E+17                   2.25          20111101                          13.375
16651023           1.00E+17                   2.25          20111101                          12.5
16651036           1.00E+17                   2.25          20111101                          12.75
16651041           1.00E+17                   2.25          20111101                          13.5
16651051           1.00E+17                   2.25          20111101                          12.125
16650897           1.00E+17                   2.25          20111101                          12.125
16653436           1.00E+17                   2.25          20111101                          12.75
16653550           1.00E+17                   2.25          20111101                          12.375
16653563           1.00E+17                   2.25          20111101                          13.125
16653566           1.00E+17                   2.25          20111101                          13.125
16653589           1.00E+17                   2.25          20111101                          11.875
16653601           1.00E+17                   2.25          20111101                          12.25
16653605           1.00E+17                   2.25          20111101                          13.5
16648143           1.00E+17                   2.25          20111001                          12.875
16648068           1.00E+17                   2.25          20111001                          12.5
16648158           1.00E+17                   2.25          20111101                          12.375
16648174           1.00E+17                   2.25          20111101                          11.875
16653450           1.00E+17                   2.25          20111001                          13.375
16653634           1.00E+17                   2.25          20111101                          12.75
16653647           1.00E+17                   2.25          20111101                          13.25
16653650           1.00E+17                   2.25          20111101                          13.875
16653660           1.00E+17                   2.25          20111001                          12.625
16653666           1.00E+17                   2.25          20111101                          12.625
16653482           1.00E+17                   2.25          20111001                          12.375
16653677           1.00E+17                   2.25          20111101                          12.125
16653679           1.00E+17                   2.25          20111101                          12.375
16653689           1.00E+17                   2.25          20111101                          13.25
16653694           1.00E+17                   2.25          20111101                          12.875
16653699           1.00E+17                   2.25          20111101                          12.875
16655770           1.00E+17                   2.25          20111101                          12
16655774           1.00E+17                   2.25          20111101                          12.25
16655783           1.00E+17                   2.25          20111001                          12.5
16655793           1.00E+17                   2.25          20111101                          12.875
16655802           1.00E+17                   2.25          20111101                          12.5
16655806           1.00E+17                   2.25          20111101                          13.625
16655810           1.00E+17                   2.25          20111001                          12.875
16655814           1.00E+17                   2.25          20111101                          12.125
16655821           1.00E+17                   2.25          20111101                          13.25
16655825           1.00E+17                   2.25          20111101                          12.375
16655842           1.00E+17                   2.25          20111101                          12.875
16655853           1.00E+17                   2.25          20111001                          12
16655859           1.00E+17                   2.25          20111101                          12.875
16655868           1.00E+17                   2.25          20111101                          12.5
16655871           1.00E+17                   2.25          20111001                          12.625
16655896           1.00E+17                   2.25          20111101                          12.625
16655904           1.00E+17                   2.25          20111101                          13.625
16655908           1.00E+17                   2.25          20111101                          12.125
16655925           1.00E+17                   2.25          20111001                          12.875
16655940           1.00E+17                   2.25          20111101                          12.75
16658157           1.00E+17                   2.25          20111101                          12.625
16658162           1.00E+17                   2.25          20111101                          12.5
16658172           1.00E+17                   2.25          20111101                          13.5
16658174           1.00E+17                   2.25          20111101                          13.75
16658188           1.00E+17                   2.25          20111101                          12.625
16658229           1.00E+17                   2.25          20111101                          12.25
16658242           1.00E+17                   2.25          20111101                          12.875
16658128           1.00E+17                   2.25          20111001                          13.75
16658300           1.00E+17                   2.25          20111101                          13.375
16658306           1.00E+17                   2.25          20111101                          11.5
16658131           1.00E+17                   2.25          20111101                          14.125
16658324           1.00E+17                   2.25          20111101                          14.375
16658329           1.00E+17                   2.25          20111101                          12.75
16658336           1.00E+17                   2.25          20111101                          13.125
16661819           1.00E+17                   2.25          20111001                          13.75
16661739           1.00E+17                   2.25          20111101                          12.25
16661836           1.00E+17                   2.25          20111101                          13.875
16661879           1.00E+17                   2.25          20111101                          12.5
16661759           1.00E+17                   2.25          20111101                          13.125
16661914           1.00E+17                   2.25          20111101                          12.125
16661928           1.00E+17                   2.25          20111101                          13.125
16661930           1.00E+17                   2.25          20111101                          12.625
16661940           1.00E+17                   2.25          20111101                          12.75
16661944           1.00E+17                   2.25          20111101                          12.375
16663570           1.00E+17                   2.25          20111101                          12.5
16663573           1.00E+17                   2.25          20111101                          13.125
16663591           1.00E+17                   2.25          20111101                          13.5
16663608           1.00E+17                   2.25          20111101                          12.625
16663449           1.00E+17                   2.25          20111101                          13.25
16663476           1.00E+17                   2.25          20111101                          13.75
16663627           1.00E+17                   2.25          20111101                          12
16663640           1.00E+17                   2.25          20111101                          12.875
16663643           1.00E+17                   2.25          20111101                          13.25
16663649           1.00E+17                   2.25          20111101                          12.875
16663671           1.00E+17                   2.25          20111101                          12.5
16663686           1.00E+17                   2.25          20111101                          14.625
16663689           1.00E+17                   2.25          20111101                          11.875
16665269           1.00E+17                   2.25          20111101                          12.875
16665277           1.00E+17                   2.25          20111101                          12
16665285           1.00E+17                   2.25          20111101                          13.25
16665298           1.00E+17                   2.25          20111101                          12.25
16665308           1.00E+17                   2.25          20111101                          13.25
16665320           1.00E+17                   2.25          20111101                          12.5
16665330           1.00E+17                   2.25          20111101                          12.5
16665337           1.00E+17                   2.25          20111101                          12.625
16665338           1.00E+17                   2.25          20111101                          12
16665341           1.00E+17                   2.25          20111101                          12.5
16665342           1.00E+17                   2.25          20111101                          12.75
16665390           1.00E+17                   2.25          20111101                          12.875
16665408           1.00E+17                   2.25          20111101                          13
16666579           1.00E+17                   2.25          20111101                          13.125
16666586           1.00E+17                   2.25          20111101                          12
16666608           1.00E+17                   2.25          20111101                          14.5
16666641           1.00E+17                   2.25          20111101                          12.75
16666649           1.00E+17                   2.25          20111101                          12.875
16666652           1.00E+17                   2.25          20111101                          12.5
16666669           1.00E+17                   2.25          20111101                          13.625
16666515           1.00E+17                   2.25          20111101                          12.75
16666689           1.00E+17                   2.25          20111101                          12.75
16666710           1.00E+17                   2.25          20111101                          12.875
16666713           1.00E+17                   2.25          20111101                          13.375
16666716           1.00E+17                   2.25          20111101                          12.875
16670010           1.00E+17                   2.25          20111101                          12.375
16670012           1.00E+17                   2.25          20111101                          12.75
16670019           1.00E+17                   2.25          20111101                          13
16670051           1.00E+17                   2.25          20111101                          12.875
16670058           1.00E+17                   2.25          20111101                          12.875
16670072           1.00E+17                   2.25          20111101                          13.75
16670079           1.00E+17                   2.25          20111101                          12.625
16670087           1.00E+17                   2.25          20111101                          14.25
16670092           1.00E+17                   2.25          20111101                          13.125
16670108           1.00E+17                   2.25          20111101                          12.125
16670112           1.00E+17                   2.25          20111101                          12.5
16670128           1.00E+17                   2.25          20111101                          13
16670137           1.00E+17                   2.25          20111101                          12.5
16670140           1.00E+17                   2.25          20111101                          11.875
16670152           1.00E+17                   2.25          20111101                          12.875
16670167           1.00E+17                   2.25          20111101                          12.375
16670179           1.00E+17                   2.25          20111101                          12.625
16670191           1.00E+17                   2.25          20111101                          12.25
16670204           1.00E+17                   2.25          20111101                          12.125
16670208           1.00E+17                   2.25          20111101                          13
16670235           1.00E+17                   2.25          20111101                          12.75
16671409           1.00E+17                   2.25          20111101                          11.875
16671312           1.00E+17                   2.25          20111101                          12.625
16671434           1.00E+17                   2.25          20111101                          12.5
16671441           1.00E+17                   2.25          20111101                          13.625
16671452           1.00E+17                   2.25          20111101                          12.5
16671454           1.00E+17                   2.25          20111101                          12.5
16671468           1.00E+17                   2.25          20111101                          13.25
16671474           1.00E+17                   2.25          20111101                          12.75
16671476           1.00E+17                   2.25          20111101                          11.75
16671489           1.00E+17                   2.25          20111101                          12.875
16671510           1.00E+17                   2.25          20111101                          12.5
16671513           1.00E+17                   2.25          20111101                          12.625
16671517           1.00E+17                   2.25          20111101                          12.75
16671521           1.00E+17                   2.25          20111101                          11.625
16674923           1.00E+17                   2.25          20111101                          12.625
16674961           1.00E+17                   2.25          20111101                          11.875
16674967           1.00E+17                   2.25          20111101                          12.625
16674997           1.00E+17                   2.25          20111101                          12.25
16675002           1.00E+17                   2.25          20111101                          13
16675020           1.00E+17                   2.25          20111101                          12.5
16674868           1.00E+17                   2.25          20111101                          12.625
16675064           1.00E+17                   2.25          20111101                          13
16675072           1.00E+17                   2.25          20111101                          13.75
16676344           1.00E+17                   2.25          20111101                          13
16676361           1.00E+17                   2.25          20111101                          14.75
16676369           1.00E+17                   2.25          20111101                          12.875
16676372           1.00E+17                   2.25          20111101                          11.875
16676409           1.00E+17                   2.25          20111101                          12.375
16676415           1.00E+17                   2.25          20111101                          13.5
16676421           1.00E+17                   2.25          20111101                          13.125
16676456           1.00E+17                   2.25          20111101                          13.125
16676462           1.00E+17                   2.25          20111101                          12.25
16676463           1.00E+17                   2.25          20111101                          13.25
16676471           1.00E+17                   2.25          20111101                          11.875
16679058           1.00E+17                   2.25          20111101                          13.25
16679064           1.00E+17                   2.25          20111101                          12.75
16679092           1.00E+17                   2.25          20111101                          12.25
16679116           1.00E+17                   2.25          20111101                          11.75
16679132           1.00E+17                   2.25          20111101                          11.75
16679135           1.00E+17                   2.25          20111101                          12.625
16679150           1.00E+17                   2.25          20111101                          13.25
16680979           1.00E+17                   2.25          20111101                          13.75
16681004           1.00E+17                   2.25          20111101                          11.875
16681021           1.00E+17                   2.25          20111101                          13
16681024           1.00E+17                   2.25          20111101                          12.125
16681030           1.00E+17                   2.25          20111101                          13.125
16681037           1.00E+17                   2.25          20111101                          13.25
16681090           1.00E+17                   2.25          20111101                          12.75
16681094           1.00E+17                   2.25          20111101                          12.5
16681150           1.00E+17                   2.25          20111101                          12.875
16681168           1.00E+17                   2.25          20111101                          13.375
16683782           1.00E+17                   2.25          20111101                          12.75
16683783           1.00E+17                   2.25          20111101                          12.75
16683798           1.00E+17                   2.25          20111101                          12.5
16683821           1.00E+17                   2.25          20111101                          12.5
16683857           1.00E+17                   2.25          20111101                          12.25
16683868           1.00E+17                   2.25          20111101                          12.875
16683878           1.00E+17                   2.25          20111101                          12.875
16683888           1.00E+17                   2.25          20111101                          11.5
16685507           1.00E+17                   2.25          20111101                          13.375
16685527           1.00E+17                   2.25          20111101                          11.875
16685532           1.00E+17                   2.25          20111101                          12.625
16685547           1.00E+17                   2.25          20111101                          12.625
16685551           1.00E+17                   2.25          20111101                          12.875
16685593           1.00E+17                   2.25          20111101                          13
16685623           1.00E+17                   2.25          20111101                          13
16685652           1.00E+17                   2.25          20111101                          12.375
16687856           1.00E+17                   2.25          20111101                          11.5
16687896           1.00E+17                   2.25          20111101                          12.5
16687908           1.00E+17                   2.25          20111101                          13.25
16687911           1.00E+17                   2.25          20111101                          12.5
16687915           1.00E+17                   2.25          20111101                          12.875
16687987           1.00E+17                   2.25          20111101                          12.75
16691858           1.00E+17                   2.25          20111101                          13.5
16691890           1.00E+17                   2.25          20111101                          13.25
16691903           1.00E+17                   2.25          20111101                          12.5
16691906           1.00E+17                   2.25          20111101                          12.875
16691944           1.00E+17                   2.25          20111101                          12.75
16691949           1.00E+17                   2.25          20111101                          12.125
16691963           1.00E+17                   2.25          20111101                          13.375
16691979           1.00E+17                   2.25          20111101                          12.625
16691817           1.00E+17                   2.25          20111101                          12.375
16692023           1.00E+17                   2.25          20111101                          12
16693157           1.00E+17                   2.25          20111101                          12.75
16693194           1.00E+17                   2.25          20111101                          12.875
16693257           1.00E+17                   2.25          20111101                          12.875
16693292           1.00E+17                   2.25          20111101                          13.25
16695783           1.00E+17                   2.25          20111101                          12.125
16695795           1.00E+17                   2.25          20111101                          12.875
16695890           1.00E+17                   2.25          20111101                          12.875
16697247           1.00E+17                   2.25          20111101                          12.75
16697323           1.00E+17                   2.25          20111101                          11.625
16700101           1.00E+17                   2.25          20111101                          12.5
16700136           1.00E+17                   2.25          20111101                          13.125
16700151           1.00E+17                   2.25          20111101                          14.375
16700156           1.00E+17                   2.25          20111101                          12.875
16706248           1.00E+17                   2.25          20111101                          13.375
16709229           1.00E+17                   2.25          20111101                          13.375
16709260           1.00E+17                   2.25          20111101                          12.5
16709324           1.00E+17                   2.25          20111101                          13
16710597           1.00E+17                   2.25          20111101                          12.5
16710598           1.00E+17                   2.25          20111101                          12.5
16156005           1.00E+17                   2.25          20110501                          12.375
16611399           1.00E+17                   2.25          20111001                          12.875
16611422           1.00E+17                   2.25          20111001                          12
16611475           1.00E+17                   2.25          20111001                          12.75
16611516           1.00E+17                   2.25          20111001                          12.25
16611533           1.00E+17                   2.25          20111001                          12.375
16611534           1.00E+17                   2.25          20111001                          12.625
16611568           1.00E+17                   2.25          20111001                          13.375
16611593           1.00E+17                   2.25          20111001                          13.5
16611594           1.00E+17                   2.25          20111001                          12.875
16611307           1.00E+17                   2.25          20111001                          13.25
16611356           1.00E+17                   2.25          20111001                          12.375
16611367           1.00E+17                   2.25          20111001                          13
16610026           1.00E+17                   2.25          20111001                          13
16610041           1.00E+17                   2.25          20111001                          12.375
16610065           1.00E+17                   2.25          20111001                          12.875
16610070           1.00E+17                   2.25          20111001                          12.125
16610126           1.00E+17                   2.25          20111001                          12.125
16610128           1.00E+17                   2.25          20111001                          12.875
16610138           1.00E+17                   2.25          20111001                          12.375
16610165           1.00E+17                   2.25          20111001                          13.125
16610224           1.00E+17                   2.25          20111001                          12.875
16610248           1.00E+17                   2.25          20111001                          13.125
16610276           1.00E+17                   2.25          20111001                          13.375
16610282           1.00E+17                   2.25          20111001                          13.375
16610286           1.00E+17                   2.25          20111001                          13.375
16610290           1.00E+17                   2.25          20111001                          12.625
16611194           1.00E+17                   2.25          20111001                          12.875
16611195           1.00E+17                   2.25          20111001                          12.375
16605736           1.00E+17                   2.25          20111001                          12.75
16605739           1.00E+17                   2.25          20111001                          12.875
16605746           1.00E+17                   2.25          20111001                          12.25
16605763           1.00E+17                   2.25          20111001                          13.125
16605779           1.00E+17                   2.25          20111001                          12.5
16605784           1.00E+17                   2.25          20111001                          13
16605793           1.00E+17                   2.25          20111001                          13.375
16605797           1.00E+17                   2.25          20111001                          12.375
16605801           1.00E+17                   2.25          20111001                          12.875
16605807           1.00E+17                   2.25          20111001                          12.75
16605828           1.00E+17                   3.25          20111001                          12.625
16605839           1.00E+17                   2.25          20111001                          12.875
16605879           1.00E+17                   2.25          20111001                          13.375
16605882           1.00E+17                   2.25          20111001                          13.375
16605885           1.00E+17                   2.25          20111001                          13
16605936           1.00E+17                   2.25          20111001                          12.25
16606018           1.00E+17                   2.25          20111001                          13.375
16606031           1.00E+17                   2.25          20111001                          12.375
16606105           1.00E+17                   2.25          20111001                          12.375
16606123           1.00E+17                   2.25          20111001                          13.25
16606129           1.00E+17                   2.25          20111001                          12.625
16606143           1.00E+17                   2.25          20111001                          12.25
16606180           1.00E+17                   2.25          20111001                          13.375
16606194                                      2.25          20111001                          11.875
16606200           1.00E+17                   2.25          20111001                          12.625
16609606           1.00E+17                   2.25          20111001                          13.125
16609655           1.00E+17                   2.25          20111001                          12.625
16609697           1.00E+17                   2.25          20111001                          12.5
16609724           1.00E+17                   2.25          20111001                          13.125
16609736           1.00E+17                   2.25          20111001                          12.125
16609742           1.00E+17                   2.25          20111001                          12.25
16609758           1.00E+17                   2.25          20111001                          12.375
16609763           1.00E+17                   2.25          20111001                          12.5
16609783           1.00E+17                   2.25          20110901                          12
16609785           1.00E+17                   2.25          20110901                          12.75
16609788           1.00E+17                   2.25          20111001                          12
16609802           1.00E+17                   2.25          20111001                          12.75
16609853           1.00E+17                   2.25          20111001                          13.375
16609863           1.00E+17                   2.25          20111001                          13.375
16609881           1.00E+17                   2.25          20111001                          12.5
16609917           1.00E+17                   2.25          20111001                          12.75
16609931           1.00E+17                   2.25          20111001                          13.375
16609944           1.00E+17                   2.25          20111001                          12.75
16609948           1.00E+17                   2.25          20111001                          12.25
16609960           1.00E+17                   2.25          20111001                          12.875
16609980           1.00E+17                   2.25          20111001                          12.75
16609998           1.00E+17                   2.25          20111001                          12.75
16610001           1.00E+17                   2.25          20111001                          12.5
16610008           1.00E+17                   2.25          20111001                          12.875
16610018           1.00E+17                   2.25          20110901                          12.625
16610020           1.00E+17                   2.25          20110901                          12.75
16610023           1.00E+17                   2.25          20110901                          12.5
16602996           1.00E+17                   2.25          20111001                          12
16602891           1.00E+17                   2.25          20111001                          13.375
16602904           1.00E+17                   2.25          20111001                          12.875
16602917           1.00E+17                   2.25          20110901                          13.375
16602924           1.00E+17                   2.25          20111001                          12.25
16602925           1.00E+17                   2.25          20111001                          13.375
16602999           1.00E+17                   2.25          20111001                          13.375
16603002           1.00E+17                   2.25          20111001                          13.375
16603021           1.00E+17                   2.25          20111001                          12.5
16603023           1.00E+17                   2.25          20111001                          12.25
16603027           1.00E+17                   2.25          20111001                          13.125
16603041           1.00E+17                   2.25          20111001                          12.875
16603057           1.00E+17                   2.25          20111001                          12.875
16603094           1.00E+17                   2.25          20111001                          12.625
16603099           1.00E+17                   2.25          20111001                          12
16603133           1.00E+17                   2.25          20111001                          13.375
16603885           1.00E+17                   2.25          20111001                          12.75
16603900           1.00E+17                   2.25          20111001                          12.625
16603917           1.00E+17                   2.25          20111001                          12.5
16604003           1.00E+17                   2.25          20111001                          13
16604035           1.00E+17                   2.25          20111001                          10
16604055           1.00E+17                   2.25          20111001                          13.375
16604068           1.00E+17                   2.25          20111001                          12.25
16604079           1.00E+17                   2.25          20111001                          12.125
16604107           1.00E+17                   2.25          20111001                          12.625
16604136           1.00E+17                   2.25          20111001                          12
16604187           1.00E+17                   2.25          20111001                          12.625
16604201           1.00E+17                   2.25          20111001                          12.375
16604204           1.00E+17                   2.25          20111001                          13.375
16604232           1.00E+17                   2.25          20111001                          12.5
16604313           1.00E+17                   2.25          20111001                          12.625
16604316           1.00E+17                   2.25          20111001                          12.25
16604320           1.00E+17                   2.25          20111001                          12.875
16604330           1.00E+17                   2.25          20111001                          12.125
16604335           1.00E+17                   2.25          20111001                          12.5
16604352           1.00E+17                   2.25          20111001                          12.5
16604372           1.00E+17                   2.25          20111001                          12.375
16604401                                      2.25          20111001                          12.5
16604429           1.00E+17                   2.25          20111001                          13.375
16604439           1.00E+17                   2.25          20110901                          13.5
16604448           1.00E+17                   2.25          20110901                          12
16604475           1.00E+17                   2.25          20111001                          12.875
16600061           1.00E+17                   2.25          20111001                          12.875
16600068           1.00E+17                   2.25          20111001                          12.875
16600806           1.00E+17                   2.25          20111001                          12.75
16600819           1.00E+17                   2.75          20111001                          12.75
16600897           1.00E+17                   2.25          20111001                          12
16600898           1.00E+17                   2.25          20111001                          13.25
16600913           1.00E+17                   2.25          20111001                          9.25
16600997           1.00E+17                   2.25          20111001                          12.5
16601090           1.00E+17                   2.25          20111001                          13
16601110           1.00E+17                   2.25          20111001                          13.25
16601121           1.00E+17                   2.25          20111001                          11.875
16601186           1.00E+17                   2.25          20111001                          12.75
16601191           1.00E+17                   2.25          20111001                          13.375
16601192           1.00E+17                   2.25          20111001                          13
16601210           1.00E+17                   2.25          20110901                          12.625
16601254           1.00E+17                   2.25          20111001                          12.25
16601268           1.00E+17                   2.25          20111001                          12
16601271           1.00E+17                   2.25          20111001                          12.875
16601273           1.00E+17                   2.25          20111001                          13.375
16601275           1.00E+17                   2.25          20111001                          13.125
16601281           1.00E+17                   2.25          20111001                          13.375
16601289           1.00E+17                   2.25          20111001                          13.375
16601326           1.00E+17                   2.25          20111001                          12.375
16601331           1.00E+17                   2.25          20111001                          12.375
16601336           1.00E+17                   2.25          20110901                          13.375
16601346           1.00E+17                   2.25          20111001                          12.75
16601355           1.00E+17                   2.25          20111001                          12.625
16601406           1.00E+17                   2.25          20111001                          13
16601407           1.00E+17                   2.25          20111001                          13.25
16601411           1.00E+17                   2.25          20111001                          13.375
16601417           1.00E+17                   2.25          20111001                          12.375
16602646           1.00E+17                   2.25          20111001                          12.625
16602672           1.00E+17                   2.25          20111001                          11.875
16602673           1.00E+17                   2.25          20111001                          13.375
16602681           1.00E+17                   2.25          20111001                          12.5
16602711           1.00E+17                   2.25          20111001                          13.25
16602790           1.00E+17                   2.25          20111001                          12.25
16602804           1.00E+17                   2.25          20111001                          13.125
16602824           1.00E+17                   2.25          20111001                          12.75
16602874           1.00E+17                   2.25          20111001                          13.25
16602878           1.00E+17                   2.25          20111001                          13.125
16599648           1.00E+17                   2.25          20111001                          12.875
16599660           1.00E+17                   2.25          20111001                          12.625
16599661           1.00E+17                   2.25          20111001                          12.75
16599681           1.00E+17                   2.25          20111001                          13.375
16599751           1.00E+17                   2.25          20111001                          12.625
16599837           1.00E+17                   2.25          20111001                          12.5
16599865           1.00E+17                   2.25          20111001                          13
16599883           1.00E+17                   2.25          20111001                          11.875
16599884           1.00E+17                   2.25          20111001                          11.75
16599892           1.00E+17                   2.25          20111001                          12.625
16599934           1.00E+17                   2.25          20111001                          13.375
16600006           1.00E+17                   2.25          20111001                          12.375
16600012           1.00E+17                   2.25          20111001                          13.375
16600050           1.00E+17                   2.25          20111001                          13.375
16600054           1.00E+17                   2.25          20111001                          13.375
16599526           1.00E+17                   2.25          20111001                          13.375
16599553           1.00E+17                   2.25          20111001                          12.5
16599586           1.00E+17                   2.25          20111001                          13
16597187           1.00E+17                   2.25          20111001                          12.25
16597291           1.00E+17                   2.25          20111001                          13.375
16597299           1.00E+17                   2.25          20111001                          13.375
16597335           1.00E+17                   2.25          20111001                          12.625
16597348           1.00E+17                   2.25          20111001                          12.625
16597392           1.00E+17                   2.25          20111001                          13.375
16597437           1.00E+17                   2.25          20111001                          13
16597444                                      2.25          20111001                          12.75
16597480           1.00E+17                   2.25          20111001                          12.25
16597498           1.00E+17                   2.25          20111001                          12.875
16597514           1.00E+17                   2.25          20111001                          13
16597566           1.00E+17                   2.25          20111001                          13.375
16597614           1.00E+17                   2.25          20111001                          13.375
16597668           1.00E+17                   2.25          20111001                          12.75
16597670           1.00E+17                   2.25          20111001                          13.375
16597685           1.00E+17                   2.25          20111001                          13
16597721           1.00E+17                   2.25          20111001                          12.75
16597722           1.00E+17                   2.25          20111001                          12.875
16597725           1.00E+17                   2.25          20111001                          13.25
16597732           1.00E+17                   2.25          20111001                          12
16597734           1.00E+17                   2.25          20111001                          12.75
16597738           1.00E+17                   2.25          20111001                          13.125
16597756           1.00E+17                   2.25          20111001                          13.25
16597775           1.00E+17                   2.25          20111001                          13.125
16597809           1.00E+17                   2.25          20111001                          13.25
16597812           1.00E+17                   2.25          20111001                          13.375
16599341           1.00E+17                   2.25          20111001                          12.875
16596624           1.00E+17                   2.25          20111001                          13.375
16596777           1.00E+17                   2.25          20111001                          13.375
16596781           1.00E+17                   2.25          20111001                          13.125
16596787                                      2.25          20111001                          13.125
16596800           1.00E+17                   2.25          20111001                          13.375
16594913           1.00E+17                   2.25          20111001                          13.25
16594919           1.00E+17                   2.25          20111001                          12.875
16594925           1.00E+17                   2.25          20111001                          13.25
16595053           1.00E+17                   2.25          20111001                          12.625
16595102           1.00E+17                   2.25          20111001                          12.75
16595117           1.00E+17                   2.25          20111001                          13.375
16595138           1.00E+17                   2.25          20110901                          12.875
16595153           1.00E+17                   2.25          20111001                          12.125
16595231           1.00E+17                   2.25          20111001                          12.375
16595330           1.00E+17                   2.25          20111001                          12.875
16595373           1.00E+17                   2.25          20111001                          12.75
16595410           1.00E+17                   2.25          20111001                          13.125
16595416           1.00E+17                   2.25          20111001                          13.375
16595421           1.00E+17                   2.25          20111001                          13.375
16595428           1.00E+17                   2.25          20111001                          13.375
16595431           1.00E+17                   2.25          20111001                          12.625
16595441           1.00E+17                   2.25          20111001                          13.375
16596135           1.00E+17                   2.25          20111001                          13.25
16596150           1.00E+17                   2.25          20111001                          13
16596151           1.00E+17                   2.25          20111001                          9.625
16596185           1.00E+17                   2.25          20111001                          12.25
16596333           1.00E+17                   2.25          20110901                          13.375
16591659           1.00E+17                   2.25          20111001                          12.375
16591676           1.00E+17                   2.25          20111001                          12.75
16591686           1.00E+17                   2.25          20111001                          13.375
16596375           1.00E+17                   2.25          20111001                          12.25
16596379           1.00E+17                   2.25          20111001                          12.5
16596414           1.00E+17                   2.25          20110901                          12.25
16596441           1.00E+17                   2.25          20110901                          13
16596447           1.00E+17                   2.25          20111001                          13.375
16596476           1.00E+17                   2.25          20111001                          12.25
16596512           1.00E+17                   2.25          20110901                          12.875
16594778           1.00E+17                   2.25          20111001                          13.25
16594784           1.00E+17                   2.25          20111001                          12.75
16591280           1.00E+17                   2.25          20110901                          12.625
16591293           1.00E+17                   2.25          20111001                          12.875
16591471           1.00E+17                   2.25          20111001                          12.625
16591534           1.00E+17                   2.25          20110901                          12.5
16591607           1.00E+17                   2.25          20111001                          12.25
16591619           1.00E+17                   2.25          20111001                          12.375
16591322           1.00E+17                   2.25          20111001                          13.125
16585992           1.00E+17                   2.25          20110901                          13.375
16586059           1.00E+17                   2.25          20111001                          13.375
16586091           1.00E+17                   2.25          20111001                          12.5
16586101           1.00E+17                   2.25          20111001                          12.75
16591067           1.00E+17                   2.25          20111001                          13.375
16591068           1.00E+17                   2.25          20111001                          11.875
16591069           1.00E+17                   2.25          20111001                          11.625
16591106           1.00E+17                   2.25          20111001                          13
16591132           1.00E+17                   2.25          20111001                          12.625
16591194           1.00E+17                   2.25          20111001                          13.375
16591198           1.00E+17                   2.25          20111001                          12.875
16585804           1.00E+17                   2.25          20111001                          13.375
16585807           1.00E+17                   2.25          20111001                          12.25
16585909           1.00E+17                   2.25          20111001                          12.5
16585879           1.00E+17                   2.25          20111001                          12.875
16585603           1.00E+17                   2.25          20111001                          12.5
16585688           1.00E+17                   2.25          20111001                          12.375
16575253           1.00E+17                   2.25          20111001                          13
16585441           1.00E+17                   2.25          20111001                          12.25
16575301           1.00E+17                   2.25          20111001                          12.75
16575370           1.00E+17                   2.25          20111001                          12.5
16575421           1.00E+17                   2.25          20111001                          13.375
16575426           1.00E+17                   2.25          20111001                          12.875
16572052           1.00E+17                   2.25          20111001                          12.625
16572113           1.00E+17                   2.25          20111001                          12.5
16572146           1.00E+17                   2.25          20111001                          12.375
16574845           1.00E+17                   2.25          20111001                          12.625
16575104           1.00E+17                   2.25          20111001                          13.375
16574967           1.00E+17                   2.25          20111001                          13.375
16571870           1.00E+17                   2.25          20111001                          13.375
16571707           1.00E+17                   2.25          20111001                          12.375
16571597           1.00E+17                   2.25          20111001                          12.625
16570570           1.00E+17                   2.25          20111001                          12
16570816           1.00E+17                   2.25          20111001                          12.25
16568960           1.00E+17                   2.25          20111001                          12.375
16569071           1.00E+17                   2.25          20111001                          12.5
16569293           1.00E+17                   2.25          20110901                          13.25
16569328           1.00E+17                   2.25          20110901                          13.375
16569385           1.00E+17                   2.25          20111001                          13.25
16570365           1.00E+17                   2.25          20111001                          12.75
16549800           1.00E+17                   2.25          20111001                          12.25
16549826           1.00E+17                   2.25          20111001                          11.875
16693324           1.00E+17                   2.25          20111001                          13.375
16693326           1.00E+17                   2.25          20111001                          12.875
16693327           1.00E+17                   2.25          20111001                          13.375
16693353           1.00E+17                   2.25          20111001                          12.875
16549418           1.00E+17                   2.25          20111001                          12.75
16551706           1.00E+17                   2.25          20111001                          13.125
16552176           1.00E+17                   2.25          20111001                          13
16656545           1.00E+17                   2.25          20111001                          12.25
16656666           1.00E+17                   2.25          20111001                          11.875
16656255           1.00E+17                   2.25          20111001                          12.5
16656732           1.00E+17                   2.25          20111001                          12.625
16656274           1.00E+17                   2.25          20111001                          12.875
16656755           1.00E+17                   2.25          20111001                          12.625
16656786           1.00E+17                   2.25          20111001                          11.875
16656305           1.00E+17                   2.25          20111001                          12.875
16656316           1.00E+17                   2.25          20111001                          12.25
16656425           1.00E+17                   2.25          20111001                          12.25
16654510           1.00E+17                   2.25          20111001                          13.375
16654406           1.00E+17                   2.25          20111001                          12.875
16655963           1.00E+17                   2.25          20111001                          12.5
16655995           1.00E+17                   2.25          20111001                          13.375
16656072           1.00E+17                   2.25          20111001                          13.125
16656172           1.00E+17                   2.25          20111001                          12.5
16656852           1.00E+17                   2.25          20111001                          12.5
16656853           1.00E+17                   2.25          20111001                          12.875
16653956           1.00E+17                   2.25          20111001                          13.375
16653994                                      2.25          20111001                          13
16653779           1.00E+17                   2.25          20111001                          12.25
16653826           1.00E+17                   2.25          20111001                          12.5
16653834           1.00E+17                   2.25          20111001                          13.375
16653852           1.00E+17                   2.25          20111001                          12.75
16653853           1.00E+17                   2.25          20111001                          12.75
16654112           1.00E+17                   2.25          20111001                          12.625
16654116           1.00E+17                   2.25          20111001                          11.875
16654122           1.00E+17                   2.25          20111001                          12.25
16653861           1.00E+17                   2.25          20111001                          12.625
16653863           1.00E+17                   2.25          20111001                          13.25
16653872           1.00E+17                   2.25          20110901                          13.375
16653881           1.00E+17                   2.25          20111001                          13.25
16653883           1.00E+17                   2.25          20111001                          12.625
16653889           1.00E+17                   2.25          20111001                          12.75
16653894           1.00E+17                   2.25          20111001                          12.75
16654164           1.00E+17                   2.25          20111001                          13.125
16654175           1.00E+17                   2.25          20111001                          12.125
16654176           1.00E+17                   2.25          20111001                          12.75
16654206           1.00E+17                   2.25          20111001                          13.25
16654221           1.00E+17                   2.25          20111001                          13
16653927           1.00E+17                   2.25          20111001                          12.625
16653928           1.00E+17                   2.25          20111001                          13.125
16653954           1.00E+17                   2.25          20111001                          11.875
16654352           1.00E+17                   2.25          20111001                          12.5
16651793           1.00E+17                   2.25          20111001                          11.875
16651796           1.00E+17                   2.25          20111001                          12.875
16651801           1.00E+17                   2.25          20111001                          12.25
16651813           1.00E+17                   2.25          20111001                          12.75
16651845           1.00E+17                   2.25          20111001                          12.5
16651857           1.00E+17                   2.25          20111001                          12.625
16651860           1.00E+17                   2.25          20111001                          12.75
16651755           1.00E+17                   2.25          20111001                          12.625
16653737           1.00E+17                   2.25          20111001                          12.75
16653739           1.00E+17                   2.25          20111001                          12.75
16653760           1.00E+17                   2.25          20111001                          12.375
16653766           1.00E+17                   2.25          20111001                          12.625
16653770           1.00E+17                   2.25          20111001                          12.125
16651572           1.00E+17                   2.25          20111001                          12.125
16651684           1.00E+17                   2.25          20110901                          12.25
16651691           1.00E+17                   2.25          20111001                          13.25
16651711           1.00E+17                   2.25          20111001                          12.5
16651714           1.00E+17                   2.25          20111001                          11.75
16651325           1.00E+17                   2.25          20111001                          12.5
16651328           1.00E+17                   2.25          20111001                          12.75
16651356           1.00E+17                   2.25          20111001                          13.25
16651387           1.00E+17                   2.25          20111001                          11.875
16651402           1.00E+17                   2.25          20110901                          13
16651406           1.00E+17                   2.25          20111001                          12.75
16651429           1.00E+17                   2.25          20111001                          13.25
16651205           1.00E+17                   2.25          20111001                          12.5
16651206           1.00E+17                   2.25          20111001                          13.375
16651210           1.00E+17                   2.25          20111001                          12.375
16651211           1.00E+17                   2.25          20111001                          12.75
16651223           1.00E+17                   2.25          20111001                          12.75
16651226           1.00E+17                   3             20111001                          13.25
16651493           1.00E+17                   2.25          20111001                          12.875
16696375           1.00E+17                   2.25          20111001                          13.125
16656970           1.00E+17                   2.25          20111001                          12.625
16658540           1.00E+17                   2.75          20111001                          12.5
16658595           1.00E+17                   2.25          20111001                          12.875
16658615           1.00E+17                   2.25          20111001                          12.875
16658671           1.00E+17                   2.25          20111001                          12.5
16658857           1.00E+17                   2.25          20111001                          12.875
16658918           1.00E+17                   2.25          20111001                          13.5
16658935           1.00E+17                   2.25          20111001                          12.625
16658978           1.00E+17                   2.25          20111001                          12
16659008           1.00E+17                   2.25          20111001                          13.375
16659138           1.00E+17                   2.25          20111001                          12
16659270           1.00E+17                   2.25          20111001                          12.625
16659276           1.00E+17                   2.25          20111001                          13
16659351           1.00E+17                   2.25          20111001                          13.125
16659359           1.00E+17                   2.25          20111001                          12.375
16662063           1.00E+17                   2.25          20111001                          12.75
16662075           1.00E+17                   2.25          20111001                          12.875
16662131           1.00E+17                   2.25          20111001                          12.75
16662155           1.00E+17                   2.75          20111001                          12.25
16662270           1.00E+17                   2.25          20111001                          12.875
16662335           1.00E+17                   2.25          20111001                          12.25
16662345           1.00E+17                   2.25          20111001                          12.75
16662416           1.00E+17                   2.25          20111001                          12.125
16662477           1.00E+17                   2.25          20111001                          12.875
16662544           1.00E+17                   2.25          20110901                          12.5
16662697           1.00E+17                   2.25          20111001                          11.875
16662744           1.00E+17                   2.25          20111001                          12.5
16662839           1.00E+17                   2.25          20111001                          12.5
16663831           1.00E+17                   2.25          20111001                          12.875
16663907           1.00E+17                   2.25          20111001                          12.25
16663963           1.00E+17                   2.25          20111001                          12.75
16664005           1.00E+17                   2.25          20111001                          12.25
16664103                                      2.25          20111001                          13.25
16664108           1.00E+17                   2.25          20111001                          12.75
16664159           1.00E+17                   2.25          20111001                          11.625
16664306           1.00E+17                   2.25          20111001                          12.75
16666007           1.00E+17                   2.25          20111001                          11.625
16670284           1.00E+17                   2.25          20111001                          13.25
16670329           1.00E+17                   2.25          20111001                          13.125
16670342                                      2.25          20111001                          12.75
16670440           1.00E+17                   2.25          20111001                          13.375
16670475           1.00E+17                   2.25          20111001                          12.875
16670542           1.00E+17                   2.25          20111001                          12.625
16670552           1.00E+17                   2.25          20111001                          12
16672572           1.00E+17                   2.25          20111001                          11.875
16673983           1.00E+17                   2.25          20111001                          12.375
16673987           1.00E+17                   2.25          20111001                          11.875
16673992           1.00E+17                   2.25          20111001                          12.25
16673993           1.00E+17                   2.25          20111001                          12.25
16673998           1.00E+17                   2.25          20111001                          10.375
16674001           1.00E+17                   2.25          20111001                          12.75
16674003           1.00E+17                   2.25          20111001                          12.375
16674010           1.00E+17                   2.25          20111001                          12.875
16674382           1.00E+17                   2.25          20111001                          13.375
16676603           1.00E+17                   2.25          20111001                          12.375
16676764           1.00E+17                   2.25          20111001                          12.375
16681646           1.00E+17                   2.25          20111001                          12.875
16681659           1.00E+17                   2.25          20111001                          12.375
16681685           1.00E+17                   2.25          20111001                          13.375
16651109           1.00E+17                   2.25          20111001                          12.375
16651113           1.00E+17                   2.25          20111001                          12.875
16651114           1.00E+17                   2.25          20111001                          13
16651116           1.00E+17                   2.25          20111001                          12.875
16651124           1.00E+17                   2.25          20111001                          12.5
16651129           1.00E+17                   2.25          20111001                          12.125
16651145           1.00E+17                   2.25          20111001                          12.875
16651187           1.00E+17                   2.25          20111001                          12.625
16651195           1.00E+17                   2.25          20111001                          12.75
16651077           1.00E+17                   2.25          20111001                          12
16651079           1.00E+17                   2.25          20111001                          12.375
16651083           1.00E+17                   2.25          20111001                          12.875
16651087           1.00E+17                   2.25          20111001                          12
16651092           1.00E+17                   2.25          20111001                          12.5
16650148           1.00E+17                   2.25          20111001                          11.5
16650299           1.00E+17                   2.25          20111001                          13.375
16650306           1.00E+17                   2.25          20111001                          13.125
16650311           1.00E+17                   2.25          20111001                          12.625
16650318           1.00E+17                   2.25          20111001                          12.5
16650325           1.00E+17                   2.25          20111001                          12.875
16650329           1.00E+17                   2.25          20111001                          13
16650344           1.00E+17                   2.25          20111001                          12.625
16650406           1.00E+17                   2.25          20111001                          12.5
16650409           1.00E+17                   2.25          20111001                          13
16650437           1.00E+17                   2.25          20111001                          12.5
16650449           1.00E+17                   2.25          20111001                          13.375
16650197           1.00E+17                   2.25          20111001                          13.375
16650210           1.00E+17                   2.25          20111001                          13.375
16650221           1.00E+17                   2.25          20111001                          13.375
16650637           1.00E+17                   2.25          20111001                          13.375
16650294           1.00E+17                   2.25          20111001                          13.375
16648493           1.00E+17                   2.25          20111001                          12.875
16648501           1.00E+17                   2.25          20111001                          12.25
16648507           1.00E+17                   2.25          20111001                          12.25
16648511           1.00E+17                   2.25          20111001                          13.375
16648601           1.00E+17                   2.25          20111001                          12.875
16648610           1.00E+17                   2.25          20111001                          13.25
16648614           1.00E+17                   2.25          20111001                          12.875
16648517           1.00E+17                   2.25          20111001                          13.25
16648531           1.00E+17                   2.25          20111001                          13
16648642           1.00E+17                   2.25          20111001                          12.375
16648658           1.00E+17                   2.25          20111001                          12.5
16648678           1.00E+17                   2.25          20111001                          12.875
16648687           1.00E+17                   2.25          20111001                          11.875
16648696           1.00E+17                   2.25          20111001                          13
16648697           1.00E+17                   2.25          20111001                          13
16648710           1.00E+17                   2.25          20111001                          12
16648795           1.00E+17                   2.25          20111001                          12.5
16648859           1.00E+17                   2.25          20111001                          12
16648979           1.00E+17                   2.25          20111001                          12.875
16649007           1.00E+17                   2.25          20111001                          11.75
16649013           1.00E+17                   2.25          20111001                          12.25
16649018           1.00E+17                   2.25          20111001                          12.125
16649235           1.00E+17                   2.25          20111001                          11.875
16649236           1.00E+17                   2.25          20111001                          12.375
16649901           1.00E+17                   2.25          20111001                          12.25
16649990           1.00E+17                   2.25          20111001                          13.375
16649992           1.00E+17                   2.25          20111001                          13.375
16650041           1.00E+17                   2.25          20111001                          13
16650085           1.00E+17                   2.25          20111001                          12.875
16650093           1.00E+17                   2.25          20111001                          11.875
16650127           1.00E+17                   2.25          20111001                          12.25
16644187           1.00E+17                   2.25          20111001                          12.5
16644241           1.00E+17                   2.25          20111001                          12.75
16645952           1.00E+17                   2.25          20111001                          12
16645960           1.00E+17                   2.25          20111001                          13.125
16645976           1.00E+17                   2.25          20111001                          13.375
16646025           1.00E+17                   2.25          20111001                          12.25
16643907           1.00E+17                   2.25          20111001                          12.375
16643933           1.00E+17                   2.25          20111001                          12.625
16643943           1.00E+17                   2.25          20111001                          12.625
16643951           1.00E+17                   2.25          20111001                          13.375
16643961           1.00E+17                   2.25          20111001                          13.25
16644016           1.00E+17                   2.25          20111001                          13.5
16646098           1.00E+17                   2.25          20111001                          13.375
16646117           1.00E+17                   2.25          20111001                          11.75
16646148           1.00E+17                   2.25          20111001                          13.25
16646150           1.00E+17                   2.25          20111001                          13
16646153           1.00E+17                   2.25          20111001                          12.625
16646154           1.00E+17                   2.25          20111001                          12.25
16646172           1.00E+17                   2.25          20111001                          13.25
16646216           1.00E+17                   2.25          20111001                          13.375
16646222           1.00E+17                   2.25          20111001                          12.75
16646248           1.00E+17                   2.25          20111001                          12.875
16646273           1.00E+17                   2.25          20111001                          12.75
16644036           1.00E+17                   2.25          20111001                          12.875
16644044           1.00E+17                   2.25          20111001                          12.875
16644059           1.00E+17                   2.25          20111001                          13
16646322           1.00E+17                   2.25          20111001                          13.25
16646325           1.00E+17                   2.25          20111001                          12.875
16646331           1.00E+17                   2.25          20111001                          13.375
16646333           1.00E+17                   2.25          20111001                          12.625
16644078           1.00E+17                   2.25          20111001                          12.875
16644080           1.00E+17                   2.25          20111001                          13.38
16644107           1.00E+17                   2.25          20111001                          13
16646444           1.00E+17                   2.25          20111001                          13
16644158           1.00E+17                   2.25          20111001                          13.125
16644162           1.00E+17                   2.25          20111001                          12.875
16646453           1.00E+17                   2.25          20111001                          13.125
16646469           1.00E+17                   2.25          20111001                          13.125
16646473           1.00E+17                   2.25          20111001                          12.75
16646492           1.00E+17                   2.25          20111001                          12.125
16646507           1.00E+17                   2.25          20111001                          13.25
16646520           1.00E+17                   2.25          20111001                          13.5
16646567           1.00E+17                   2.25          20111001                          11.5
16648429           1.00E+17                   2.25          20111001                          12.875
16648450                                      2.25          20111001                          12.625
16648473           1.00E+17                   2.25          20111001                          12.875
16643691           1.00E+17                   2.25          20111001                          12.5
16643747           1.00E+17                   2.25          20111001                          12.375
16643771           1.00E+17                   2.25          20111001                          12.125
16643775           1.00E+17                   2.25          20111001                          13.375
16643805           1.00E+17                   2.25          20111001                          13.125
16643809           1.00E+17                   2.25          20111001                          12
16643819           1.00E+17                   2.25          20111001                          12.125
16643821           1.00E+17                   2.25          20111001                          12
16643827           1.00E+17                   2.25          20111001                          12.125
16643835           1.00E+17                   2.25          20111001                          12.75
16643838           1.00E+17                   2.25          20111001                          12.125
16643841           1.00E+17                   2.25          20111001                          12.5
16643845           1.00E+17                   2.25          20111001                          13.125
16641391           1.00E+17                   2.25          20111001                          11.5
16641410           1.00E+17                   2.25          20111001                          13.375
16643558           1.00E+17                   2.25          20110901                          12
16643622           1.00E+17                   2.25          20111001                          12.5
16643672           1.00E+17                   2.25          20111001                          12.25
16643681           1.00E+17                   2.25          20111001                          12.25
16643685           1.00E+17                   2.25          20111001                          12.75
16641304           1.00E+17                   2.25          20111001                          12.625
16641307           1.00E+17                   2.25          20111001                          13.125
16641311           1.00E+17                   2.25          20111001                          12.75
16641321           1.00E+17                   2.25          20111001                          12.625
16641325           1.00E+17                   2.25          20111001                          12.75
16641330           1.00E+17                   2.25          20111001                          13.375
16638609           1.00E+17                   2.25          20111001                          13.375
16638695           1.00E+17                   2.25          20111001                          12
16638726           1.00E+17                   2.25          20111001                          13
16638728           1.00E+17                   2.25          20111001                          12.25
16638780           1.00E+17                   2.25          20111001                          13
16638789           1.00E+17                   2.25          20111001                          13.125
16638800           1.00E+17                   2.25          20111001                          13.125
16638804           1.00E+17                   2.25          20111001                          12.125
16638836           1.00E+17                   2.25          20111001                          12.125
16638873           1.00E+17                   2.25          20111001                          11.875
16638882           1.00E+17                   2.25          20111001                          13.25
16638931           1.00E+17                   2.25          20111001                          12.125
16638934           1.00E+17                   2.25          20111001                          12.25
16638939           1.00E+17                   2.25          20111001                          12.75
16638505           1.00E+17                   2.25          20111001                          13.25
16638949           1.00E+17                   2.25          20111001                          12.25
16638954           1.00E+17                   2.25          20111001                          11.875
16638984           1.00E+17                   2.25          20110901                          12.75
16640652           1.00E+17                   2.25          20111001                          13
16640678           1.00E+17                   2.25          20111001                          12.25
16640682           1.00E+17                   2.25          20111001                          12.75
16640702           1.00E+17                   2.25          20111001                          12.125
16640707           1.00E+17                   2.25          20111001                          12.875
16640721           1.00E+17                   2.25          20111001                          13.375
16640742           1.00E+17                   2.25          20111001                          13.375
16640810           1.00E+17                   2.25          20111001                          13.375
16640836           1.00E+17                   2.25          20111001                          12.5
16640839           1.00E+17                   2.25          20111001                          12.5
16640853           1.00E+17                   2.25          20111001                          13.375
16640863           1.00E+17                   2.25          20111001                          11.875
16640867           1.00E+17                   2.25          20111001                          13.375
16640877           1.00E+17                   2.25          20111001                          12.875
16640882           1.00E+17                   2.25          20111001                          11.875
16640899           1.00E+17                   2.25          20111001                          13.375
16640911           1.00E+17                   2.25          20111001                          13
16640942           1.00E+17                   2.25          20111001                          11.875
16640945           1.00E+17                   2.25          20111001                          12.5
16640954           1.00E+17                   2.25          20110901                          12.875
16640958           1.00E+17                   2.25          20111001                          12.5
16640979           1.00E+17                   2.25          20111001                          12.75
16641006           1.00E+17                   2.25          20111001                          12.5
16641101           1.00E+17                   2.25          20111001                          13.25
16641105           1.00E+17                   2.25          20111001                          13.375
16641144           1.00E+17                   2.25          20111001                          12.25
16641190           1.00E+17                   2.25          20111001                          12.875
16641199           1.00E+17                   2.25          20111001                          12.25
16641219           1.00E+17                   2.25          20111001                          12.875
16641237           1.00E+17                   2.25          20111001                          13.375
16638573           1.00E+17                   2.25          20111001                          13.375
16641262           1.00E+17                   2.25          20111001                          12.875
16641287           1.00E+17                   2.25          20111001                          12.75
16633083           1.00E+17                   2.25          20111001                          12.5
16633153           1.00E+17                   2.25          20111001                          13.375
16633156           1.00E+17                   2.25          20111001                          13.25
16633165           1.00E+17                   2.25          20111001                          12.5
16633185           1.00E+17                   2.25          20111001                          12.125
16634211           1.00E+17                   2.25          20111001                          12.875
16634220           1.00E+17                   2.25          20111001                          12.625
16634260           1.00E+17                   2.25          20111001                          12.875
16634274           1.00E+17                   2.25          20111001                          12.875
16634284           1.00E+17                   2.25          20111001                          12.875
16634285           1.00E+17                   2.25          20111001                          13.125
16633044           1.00E+17                   2.25          20111001                          13.375
16633050           1.00E+17                   2.25          20111001                          13.125
16633061           1.00E+17                   3             20111001                          13.375
16633062           1.00E+17                   2.25          20111001                          13
16633065           1.00E+17                   2.25          20111001                          13.25
16633066           1.00E+17                   2.25          20111001                          13.375
16634307                                      2.25          20111001                          12.375
16634319           1.00E+17                   2.25          20111001                          12.5
16634330           1.00E+17                   2.25          20111001                          12.5
16634345           1.00E+17                   2.25          20111001                          12.25
16634362           1.00E+17                   2.25          20111001                          12.625
16634367                                      2.25          20111001                          11.875
16634375           1.00E+17                   2.25          20111001                          12.625
16634385           1.00E+17                   2.25          20111001                          12.625
16634424           1.00E+17                   2.25          20111001                          13.25
16634425           1.00E+17                   2.25          20111001                          12.125
16634432           1.00E+17                   2.25          20111001                          12.625
16634460           1.00E+17                   2.25          20111001                          13.375
16634527           1.00E+17                   2.25          20111001                          12.875
16634562           1.00E+17                   2.25          20111001                          12.25
16634578           1.00E+17                   2.25          20111001                          12.875
16634603           1.00E+17                   2.25          20111001                          12.5
16634612           1.00E+17                   2.25          20111001                          13.375
16634624           1.00E+17                   2.25          20111001                          12.5
16634661           1.00E+17                   2.25          20111001                          12.625
16634695           1.00E+17                   2.25          20111001                          11.875
16634728           1.00E+17                   2.25          20111001                          13
16634744           1.00E+17                   2.25          20111001                          11.625
16634783                                      2.25          20111001                          12.5
16634833           1.00E+17                   2.25          20111001                          13.25
16638171           1.00E+17                   2.25          20111001                          12.5
16638190           1.00E+17                   2.25          20111001                          12.375
16638211           1.00E+17                   2.25          20111001                          12.125
16638340           1.00E+17                   2.25          20111001                          12.25
16638342           1.00E+17                   2.25          20111001                          11.875
16638373           1.00E+17                   2.25          20111001                          11
16638375           1.00E+17                   2.25          20111001                          12.375
16638381           1.00E+17                   2.75          20111001                          11.75
16638382           1.00E+17                   2.25          20111001                          12.625
16638390           1.00E+17                   2.25          20111001                          12.5
16638400           1.00E+17                   2.25          20111001                          12.5
16638403           1.00E+17                   2.25          20111001                          12.125
16638420                                      2.25          20111001                          13.375
16638428           1.00E+17                   2.25          20111001                          12.5
16638435           1.00E+17                   2.25          20111001                          12.75
16638445           1.00E+17                   2.25          20111001                          12.375
16638476           1.00E+17                   2.25          20111001                          13.375
16638486           1.00E+17                   2.25          20111001                          13.375
16638487           1.00E+17                   2.25          20111001                          11.625
16638501           1.00E+17                   2.25          20111001                          12
16632999           1.00E+17                   2.25          20111001                          12.875
16633004           1.00E+17                   2.25          20111001                          12.5
16632857           1.00E+17                   2.25          20111001                          12.25
16632984           1.00E+17                   2.25          20111001                          13.25
16632985           1.00E+17                   2.25          20111001                          13.125
16628769           1.00E+17                   2.25          20111001                          13.25
16628783           1.00E+17                   2.25          20111001                          12.125
16628789           1.00E+17                   2.25          20111001                          12.375
16628794           1.00E+17                   2.25          20111001                          13.125
16628795           1.00E+17                   2.25          20111001                          12.5
16628812           1.00E+17                   2.25          20111001                          12.625
16628821           1.00E+17                   2.25          20111001                          12.375
16628828           1.00E+17                   2.25          20110901                          12.5
16628843           1.00E+17                   2.25          20111001                          12.375
16628858           1.00E+17                   2.25          20111001                          11.5
16628907           1.00E+17                   2.25          20111001                          12
16628946                                      2.25          20111001                          12.875
16628690           1.00E+17                   2.25          20111001                          12.5
16628963           1.00E+17                   2.25          20111001                          13.25
16628999           1.00E+17                   2.25          20111001                          12.375
16629005           1.00E+17                   2.25          20111001                          11.875
16629009           1.00E+17                   2.25          20111001                          12.375
16629019           1.00E+17                   2.25          20111001                          11.75
16629026           1.00E+17                   2.25          20111001                          12.25
16629028           1.00E+17                   2.25          20111001                          12.375
16629031           1.00E+17                   2.25          20111001                          13.25
16629056           1.00E+17                   2.25          20111001                          12
16629066           1.00E+17                   2.25          20111001                          12.5
16629068           1.00E+17                   2.25          20111001                          12.125
16629113           1.00E+17                   2.25          20111001                          13.375
16629123           1.00E+17                   2.25          20111001                          13.125
16629148           1.00E+17                   2.25          20111001                          12.875
16629167           1.00E+17                   2.25          20111001                          12
16628745           1.00E+17                   2.25          20111001                          12
16629178           1.00E+17                   2.25          20111001                          12.25
16629184           1.00E+17                   2.25          20111001                          13.125
16629200           1.00E+17                   2.25          20111001                          13.125
16629220           1.00E+17                   2.25          20111001                          12.875
16629242           1.00E+17                   2.25          20111001                          12
16629251           1.00E+17                   2.25          20111001                          12.375
16629258           1.00E+17                   2.25          20111001                          13.125
16629288           1.00E+17                   2.25          20111001                          13.125
16629304           1.00E+17                   2.25          20111001                          12.5
16629331           1.00E+17                   2.25          20111001                          12.25
16632258           1.00E+17                   2.25          20111001                          13.375
16632283           1.00E+17                   2.25          20111001                          12.75
16632311           1.00E+17                   2.25          20111001                          12.875
16632314           1.00E+17                   2.25          20111001                          12.375
16632327           1.00E+17                   2.25          20111001                          12.375
16632338           1.00E+17                   2.25          20111001                          13
16632347           1.00E+17                   2.25          20111001                          12.75
16632367           1.00E+17                   2.25          20111001                          13.25
16632371           1.00E+17                   2.25          20111001                          12.5
16632474           1.00E+17                   2.25          20110901                          12.75
16632571           1.00E+17                   2.25          20111001                          12.625
16632646           1.00E+17                   2.25          20111001                          12.5
16632647           1.00E+17                   2.25          20111001                          13.375
16632670           1.00E+17                   2.25          20111001                          12.75
16632683           1.00E+17                   2.25          20111001                          12.5
16632748           1.00E+17                   2.25          20111001                          12
16632832           1.00E+17                   2.25          20111001                          11.5
16616320           1.00E+17                   2.25          20111001                          12.625
16616325           1.00E+17                   2.25          20111001                          13.125
16616471           1.00E+17                   2.25          20111001                          12.75
16616494           1.00E+17                   2.25          20111001                          13.375
16616559           1.00E+17                   2.25          20111001                          12.875
16616413           1.00E+17                   2.25          20111001                          12.75
16616462           1.00E+17                   2.25          20111001                          13.375
16616586           1.00E+17                   2.25          20111001                          12.875
16616644           1.00E+17                   2.25          20111001                          12.75
16611647           1.00E+17                   2.25          20111001                          12.25
16611652           1.00E+17                   2.25          20111001                          12.25
16611758           1.00E+17                   2.25          20111001                          13.375
16611794           1.00E+17                   2.25          20111001                          13
16611822           1.00E+17                   2.25          20111001                          12.75
16611831           1.00E+17                   2.25          20111001                          12.75
16611837           1.00E+17                   2.25          20110901                          13
16611844           1.00E+17                   2.25          20110901                          12.5
16611879           1.00E+17                   2.25          20111001                          12.625
16611897           1.00E+17                   2.25          20110901                          13.5
16611912           1.00E+17                   2.25          20111001                          13.125
16611914           1.00E+17                   2.25          20111001                          13.375
16611923           1.00E+17                   2.25          20111001                          12.75
16611938           1.00E+17                   2.25          20111001                          13.375
16611947           1.00E+17                   2.25          20111001                          12.5
16612696           1.00E+17                   2.25          20111001                          13.375
16612740           1.00E+17                   2.25          20111001                          13.375
16612752           1.00E+17                   2.25          20111001                          12.875
16612767           1.00E+17                   2.25          20111001                          12.625
16612775           1.00E+17                   2.25          20111001                          13
16612777           1.00E+17                   2.25          20111001                          13.125
16612804           1.00E+17                   2.25          20110901                          13
16612811           1.00E+17                   2.25          20111001                          12.25
16612826           1.00E+17                   2.25          20110901                          12.5
16612829           1.00E+17                   2.25          20111001                          12.75
16612842           1.00E+17                   2.25          20111001                          13
16612846           1.00E+17                   2.25          20111001                          9.75
16612874           1.00E+17                   2.25          20111001                          13.125
16612923           1.00E+17                   2.25          20111001                          12.25
16612949           1.00E+17                   2.25          20111001                          12.875
16612972           1.00E+17                   2.25          20111001                          12.875
16612993           1.00E+17                   2.25          20111001                          12.375
16613002           1.00E+17                   2.25          20111001                          12
16613092           1.00E+17                   2.25          20111001                          13.375
16613107           1.00E+17                   2.25          20111001                          12.75
16613108           1.00E+17                   2.25          20111001                          13.125
16613118           1.00E+17                   2.25          20111001                          12.875
16613188           1.00E+17                   2.25          20111001                          12.5
16613199           1.00E+17                   2.25          20111001                          12
16613202           1.00E+17                   2.25          20111001                          13.375
16613217           1.00E+17                   2.25          20111001                          12.625
16613231           1.00E+17                   2.25          20111001                          13.375
16613259           1.00E+17                   2.25          20111001                          13.375
16613281           1.00E+17                   2.25          20111001                          12.875
16613289           1.00E+17                   2.25          20111001                          12.75
16613293           1.00E+17                   2.25          20111001                          12.75
16613295           1.00E+17                   2.25          20111001                          12.875
16613303           1.00E+17                   2.25          20111001                          13.125
16616016           1.00E+17                   2.25          20111001                          13
16616017           1.00E+17                   2.25          20111001                          11.75
16616019           1.00E+17                   2.25          20111001                          12.875
16616081           1.00E+17                   2.25          20111001                          13.375
16616089           1.00E+17                   2.25          20111001                          12.375
16616136           1.00E+17                   2.25          20111001                          13.125
16616155           1.00E+17                   2.25          20111001                          13.375
16616168           1.00E+17                   2.25          20111001                          12.125
16616199           1.00E+17                   2.25          20111001                          12.5
16616218           1.00E+17                   2.25          20111001                          12.75
16616261           1.00E+17                   5.42          20111001                          13.125
16616270           1.00E+17                   2.25          20111001                          12.25
16616282           1.00E+17                   2.25          20111001                          11.875
16616284           1.00E+17                   2.25          20111001                          12.75
16546182           1.00E+17                   2.25          20111001                          12.5
16546322                                      2.25          20110901                          12.5
16544375           1.00E+17                   2.25          20111001                          13.625
16545158           1.00E+17                   2.25          20111001                          12.5
16468666           1.00E+17                   2.25          20110901                          13.5
16468073           1.00E+17                   2.25          20111001                          13.375
16468277           1.00E+17                   2.25          20111001                          13.625
16420112           1.00E+17                   2.25          20111001                          13
16568772           1.00E+17                   2.25          20111001                          12
16565075           1.00E+17                   2.25          20111001                          12.375
16567579           1.00E+17                   2.25          20111001                          12.25
16567581           1.00E+17                   2.25          20110901                          12.5
16567635           1.00E+17                   2.25          20111001                          12.625
16567651           1.00E+17                   2.25          20111001                          12.875
16563279           1.00E+17                   2.25          20110901                          11.25
16563286           1.00E+17                   2.25          20111001                          13.375
16564441           1.00E+17                   2.25          20111001                          8.875
16564456           1.00E+17                   2.25          20111001                          13
16564519           1.00E+17                   2.25          20111001                          12.625
16563266           1.00E+17                   2.25          20111001                          13.25
16688262           1.00E+17                   2.25          20111001                          12.625
16688090           1.00E+17                   2.25          20111001                          12.75
16688091           1.00E+17                   2.25          20111001                          13.125
16688093           1.00E+17                   2.25          20111001                          12.875
16688323           1.00E+17                   2.25          20111001                          12.75
16688132           1.00E+17                   2.25          20111001                          13.375
16688134           1.00E+17                   2.25          20111001                          12.25
16688142           1.00E+17                   2.25          20111001                          12
16688175           1.00E+17                   2.25          20111001                          12.625
16688180           1.00E+17                   2.25          20111001                          12.75
16404249           1.00E+17                   2.25          20111001                          12.625
16403929           1.00E+17                   2.25          20111001                          13.75
16393936           1.00E+17                   2.25          20111001                          12.75
16390321           1.00E+17                   2.25          20110901                          12.75




--------------------------------------------------------------------------------




LOAN_SEQ           MIN_RATE         PER_RATE_CAP            LIEN            BALLOON
______________________________________________________________________________________
16611603           2.25             1                       First Lien      No
16359531           2.25             1                       First Lien      No
16419779           2.25             1                       First Lien      No
16419798           2.25             1                       First Lien      No
16419821           2.25             1                       First Lien      No
16419838           2.25             1                       First Lien      No
16419866           2.25             1                       First Lien      No
16419879           2.25             1                       First Lien      No
16400134           2.25             1                       First Lien      No
16540023           2.25             1                       First Lien      No
16394551           2.25             1                       First Lien      No
16543509           2.25             1                       First Lien      No
16545858           2.25             1                       First Lien      No
16548392           2.25             1                       First Lien      No
16548421           2.25             1                       First Lien      No
16567196           2.25             1                       First Lien      No
16567279           2.25             1                       First Lien      No
16568545           2.25             1                       First Lien      No
16568548           2.25             1                       First Lien      No
16568470           2.25             1                       First Lien      No
16568613           2.25             1                       First Lien      No
16568683           2.25             1                       First Lien      No
16569740           2.25             1                       First Lien      No
16569767           2.25             1                       First Lien      No
16571443           2.25             1                       First Lien      No
16574612           2.25             1                       First Lien      No
16590792           2.25             1                       First Lien      No
16590800           2.25             1                       First Lien      No
16574720           2.25             1                       First Lien      No
16585329           2.25             1                       First Lien      No
16585346           2.25             1                       First Lien      No
16585353           2.25             1                       First Lien      No
16594390           2.25             1                       First Lien      No
16594423           2.25             1                       First Lien      No
16594440           2.25             1                       First Lien      No
16595890           2.25             1                       First Lien      No
16596005           2.25             1                       First Lien      No
16595916           2.25             1                       First Lien      No
16596083           2.25             1                       First Lien      No
16595904           2.25             1                       First Lien      No
16597006           2.25             1                       First Lien      No
16597070           2.25             1                       First Lien      No
16596928           2.25             1                       First Lien      No
16597105           2.25             1                       First Lien      No
16599198           2.25             1                       First Lien      No
16599131           2.25             1                       First Lien      No
16599286           2.25             1                       First Lien      No
16599292           2.25             1                       First Lien      No
16599145           2.25             1                       First Lien      No
16600671           2.25             1                       First Lien      No
16600700           2.25             1                       First Lien      No
16600595           2.25             1                       First Lien      No
16601721           2.25             1                       First Lien      No
16601668           2.25             1                       First Lien      No
16601733           2.25             1                       First Lien      No
16601768           2.25             1                       First Lien      No
16601795           2.25             1                       First Lien      No
16603629           2.25             1                       First Lien      No
16603632           2.25             1                       First Lien      No
16603634           2.25             1                       First Lien      No
16603643           2.25             1                       First Lien      No
16603582           2.25             1                       First Lien      No
16603756           2.25             1                       First Lien      No
16603767           2.25             1                       First Lien      No
16603604           2.25             1                       First Lien      No
16605485           2.25             1                       First Lien      No
16605499           2.25             1                       First Lien      No
16605516           2.25             1                       First Lien      No
16605407           2.25             1                       First Lien      No
16605416           2.25             1                       First Lien      No
16605418           2.25             1                       First Lien      No
16605430           2.25             1                       First Lien      No
16605431           2.25             1                       First Lien      No
16605450           2.25             1                       First Lien      No
16605581           2.25             1                       First Lien      No
16609360           2.25             1                       First Lien      No
16609368           2.25             1                       First Lien      No
16609378           2.25             1                       First Lien      No
16609416           2.25             1                       First Lien      No
16609288           2.25             1                       First Lien      No
16609293           2.25             1                       First Lien      No
16609428           2.25             1                       First Lien      No
16609456           2.25             1                       First Lien      No
16609460           2.25             1                       First Lien      No
16609325           2.25             1                       First Lien      No
16610929           2.25             1                       First Lien      No
16611021           2.25             1                       First Lien      No
16611038           2.25             1                       First Lien      No
16611076           2.25             1                       First Lien      No
16610955           2.25             1                       First Lien      No
16611078           2.25             1                       First Lien      No
16610958           2.25             1                       First Lien      No
16610962           2.25             1                       First Lien      No
16611097           2.25             1                       First Lien      No
16611101           2.25             1                       First Lien      No
16611115           2.25             1                       First Lien      No
16611175           2.25             1                       First Lien      No
16612449           2.25             1                       First Lien      No
16612452           2.25             1                       First Lien      No
16612397           2.25             1                       First Lien      No
16612496           2.25             1                       First Lien      No
16612512           2.25             1                       First Lien      No
16612516           2.25             1                       First Lien      No
16612517           2.25             1                       First Lien      No
16612591           2.25             1                       First Lien      No
16612605           2.25             1                       First Lien      No
16615778           2.25             1                       First Lien      No
16615849           2.25             1                       First Lien      No
16615851           2.25             1                       First Lien      No
16615718           2.25             1                       First Lien      No
16615870           2.25             1                       First Lien      No
16615877           2.25             1                       First Lien      No
16615918           2.25             1                       First Lien      No
16615739           2.25             1                       First Lien      No
16628499           2.25             1                       First Lien      No
16628501           2.25             1                       First Lien      No
16628512           2.25             1                       First Lien      No
16628418           2.25             1                       First Lien      No
16628533           2.25             1                       First Lien      No
16628545           2.25             1                       First Lien      No
16628552           2.25             1                       First Lien      No
16628553           2.25             1                       First Lien      No
16628555           2.25             1                       First Lien      No
16628451           2.25             1                       First Lien      No
16628587           2.25             1                       First Lien      No
16628596           2.25             1                       First Lien      No
16628626           2.25             1                       First Lien      No
16628631           2.25             1                       First Lien      No
16628467           2.25             1                       First Lien      No
16628637           2.25             1                       First Lien      No
16628646           2.25             1                       First Lien      No
16628648           2.25             1                       First Lien      No
16631156           2.25             1                       First Lien      No
16631189           2.25             1                       First Lien      No
16631222           2.25             1                       First Lien      No
16631245           2.25             1                       First Lien      No
16631250           2.25             1                       First Lien      No
16631256           2.25             1                       First Lien      No
16631258           2.25             1                       First Lien      No
16631267           2.25             1                       First Lien      No
16630968           2.25             1                       First Lien      No
16631285           2.25             1                       First Lien      No
16633978           2.25             1                       First Lien      No
16633987           2.25             1                       First Lien      No
16633993           2.25             1                       First Lien      No
16633997           2.25             1                       First Lien      No
16634000           2.25             1                       First Lien      No
16634003           2.25             1                       First Lien      No
16634005           2.25             1                       First Lien      No
16634011           2.25             1                       First Lien      No
16634013           2.25             1                       First Lien      No
16634018           2.25             1                       First Lien      No
16634025           2.25             1                       First Lien      No
16634047           2.25             1                       First Lien      No
16634052           2.25             1                       First Lien      No
16634065           2.25             1                       First Lien      No
16633678           2.25             1                       First Lien      No
16634075           2.25             1                       First Lien      No
16634083           2.25             1                       First Lien      No
16634085           2.25             1                       First Lien      No
16633683           2.25             1                       First Lien      No
16634104           2.25             1                       First Lien      No
16633692           2.25             1                       First Lien      No
16634126           2.25             1                       First Lien      No
16634143           2.25             1                       First Lien      No
16638025           2.25             1                       First Lien      No
16638038           2.25             1                       First Lien      No
16637957           2.25             1                       First Lien      No
16638090           2.25             1                       First Lien      No
16640557           2.25             1                       First Lien      No
16640563           2.25             1                       First Lien      No
16640428           2.25             1                       First Lien      No
16640597           2.25             1                       First Lien      No
16640601           2.25             1                       First Lien      No
16640444           2.25             1                       First Lien      No
16638114           2.25             1                       First Lien      No
16638118           2.25             1                       First Lien      No
16638130           2.25             1                       First Lien      No
16637991           2.25             1                       First Lien      No
16638002           2.25             1                       First Lien      No
16638166           2.25             1                       First Lien      No
16640486           2.25             1                       First Lien      No
16640499           2.25             1                       First Lien      No
16640500           2.25             1                       First Lien      No
16640506           2.25             1                       First Lien      No
16640510           2.25             1                       First Lien      No
16640523           2.25             1                       First Lien      No
16640547           2.25             1                       First Lien      No
16640405           2.25             1                       First Lien      No
16640406           2.25             1                       First Lien      No
16643355           2.25             1                       First Lien      No
16643357           2.25             1                       First Lien      No
16643411           2.25             1                       First Lien      No
16643420           2.25             1                       First Lien      No
16643422           2.25             1                       First Lien      No
16643424           2.25             1                       First Lien      No
16643429           2.25             1                       First Lien      No
16643434           2.25             1                       First Lien      No
16643294           2.25             1                       First Lien      No
16643397           2.25             1                       First Lien      No
16643437           2.25             1                       First Lien      No
16643448           2.25             1                       First Lien      No
16643456           2.25             1                       First Lien      No
16643459           2.25             1                       First Lien      No
16643462           2.25             1                       First Lien      No
16643318           2.25             1                       First Lien      No
16643467           2.25             1                       First Lien      No
16643488           2.25             1                       First Lien      No
16643496           2.25             1                       First Lien      No
16643507           2.25             1                       First Lien      No
16643511           2.25             1                       First Lien      No
16645772           2.25             1                       First Lien      No
16645777           2.25             1                       First Lien      No
16645779           2.25             1                       First Lien      No
16645792           2.25             1                       First Lien      No
16645710           2.25             1                       First Lien      No
16645810           2.25             1                       First Lien      No
16645832           2.25             1                       First Lien      No
16648186           2.25             1                       First Lien      No
16648075           2.25             1                       First Lien      No
16648191           2.25             1                       First Lien      No
16648224           2.25             1                       First Lien      No
16648082           2.25             1                       First Lien      No
16648249           2.25             1                       First Lien      No
16648250           2.25             1                       First Lien      No
16648092           2.25             1                       First Lien      No
16648274           2.25             1                       First Lien      No
16648300           2.25             1                       First Lien      No
16648305           2.25             1                       First Lien      No
16648120           2.25             1                       First Lien      No
16648310           2.25             1                       First Lien      No
16645856           2.25             1                       First Lien      No
16645863           2.25             1                       First Lien      No
16645865           2.25             1                       First Lien      No
16645869           2.25             1                       First Lien      No
16645893           2.25             1                       First Lien      No
16649577           2.25             1                       First Lien      No
16649592           2.25             1                       First Lien      No
16649596           2.25             1                       First Lien      No
16649597           2.25             1                       First Lien      No
16649600           2.25             1                       First Lien      No
16649614           2.25             1                       First Lien      No
16649651           2.25             1                       First Lien      No
16649657           2.25             1                       First Lien      No
16649662           2.25             1                       First Lien      No
16649672           2.25             1                       First Lien      No
16649679           2.25             1                       First Lien      No
16649681           2.25             1                       First Lien      No
16649685           2.25             1                       First Lien      No
16649710           2.25             1                       First Lien      No
16649722           2.25             1                       First Lien      No
16645920           2.25             1                       First Lien      No
16645925           2.25             1                       First Lien      No
16645928           2.25             1                       First Lien      No
16649734           2.25             1                       First Lien      No
16650933           2.25             1                       First Lien      No
16650943           2.25             1                       First Lien      No
16650945           2.25             1                       First Lien      No
16650844           2.25             1                       First Lien      No
16650946           2.25             1                       First Lien      No
16650966           2.25             1                       First Lien      No
16650969           2.25             1                       First Lien      No
16650976           2.25             1                       First Lien      No
16650866           2.25             1                       First Lien      No
16650986           2.25             1                       First Lien      No
16651014           2.25             1                       First Lien      No
16651023           2.25             1                       First Lien      No
16651036           2.25             1                       First Lien      No
16651041           2.25             1                       First Lien      No
16651051           2.25             1                       First Lien      No
16650897           2.25             1                       First Lien      No
16653436           2.25             1                       First Lien      No
16653550           2.25             1                       First Lien      No
16653563           2.25             1                       First Lien      No
16653566           2.25             1                       First Lien      No
16653589           2.25             1                       First Lien      No
16653601           2.25             1                       First Lien      No
16653605           2.25             1                       First Lien      No
16648143           2.25             1                       First Lien      No
16648068           2.25             1                       First Lien      No
16648158           2.25             1                       First Lien      No
16648174           2.25             1                       First Lien      No
16653450           2.25             1                       First Lien      No
16653634           2.25             1                       First Lien      No
16653647           2.25             1                       First Lien      No
16653650           2.25             1                       First Lien      No
16653660           2.25             1                       First Lien      No
16653666           2.25             1                       First Lien      No
16653482           2.25             1                       First Lien      No
16653677           2.25             1                       First Lien      No
16653679           2.25             1                       First Lien      No
16653689           2.25             1                       First Lien      No
16653694           2.25             1                       First Lien      No
16653699           2.25             1                       First Lien      No
16655770           2.25             1                       First Lien      No
16655774           2.25             1                       First Lien      No
16655783           2.25             1                       First Lien      No
16655793           2.25             1                       First Lien      No
16655802           2.25             1                       First Lien      No
16655806           2.25             1                       First Lien      No
16655810           2.25             1                       First Lien      No
16655814           2.25             1                       First Lien      No
16655821           2.25             1                       First Lien      No
16655825           2.25             1                       First Lien      No
16655842           2.25             1                       First Lien      No
16655853           2.25             1                       First Lien      No
16655859           2.25             1                       First Lien      No
16655868           2.25             1                       First Lien      No
16655871           2.25             1                       First Lien      No
16655896           2.25             1                       First Lien      No
16655904           2.25             1                       First Lien      No
16655908           2.25             1                       First Lien      No
16655925           2.25             1                       First Lien      No
16655940           2.25             1                       First Lien      No
16658157           2.25             1                       First Lien      No
16658162           2.25             1                       First Lien      No
16658172           2.25             1                       First Lien      No
16658174           2.25             1                       First Lien      No
16658188           2.25             1                       First Lien      No
16658229           2.25             1                       First Lien      No
16658242           2.25             1                       First Lien      No
16658128           2.25             1                       First Lien      No
16658300           2.25             1                       First Lien      No
16658306           2.25             1                       First Lien      No
16658131           2.25             1                       First Lien      No
16658324           2.25             1                       First Lien      No
16658329           2.25             1                       First Lien      No
16658336           2.25             1                       First Lien      No
16661819           2.25             1                       First Lien      No
16661739           2.25             1                       First Lien      No
16661836           2.25             1                       First Lien      No
16661879           2.25             1                       First Lien      No
16661759           2.25             1                       First Lien      No
16661914           2.25             1                       First Lien      No
16661928           2.25             1                       First Lien      No
16661930           2.25             1                       First Lien      No
16661940           2.25             1                       First Lien      No
16661944           2.25             1                       First Lien      No
16663570           2.25             1                       First Lien      No
16663573           2.25             1                       First Lien      No
16663591           2.25             1                       First Lien      No
16663608           2.25             1                       First Lien      No
16663449           2.25             1                       First Lien      No
16663476           2.25             1                       First Lien      No
16663627           2.25             1                       First Lien      No
16663640           2.25             1                       First Lien      No
16663643           2.25             1                       First Lien      No
16663649           2.25             1                       First Lien      No
16663671           2.25             1                       First Lien      No
16663686           2.25             1                       First Lien      No
16663689           2.25             1                       First Lien      No
16665269           2.25             1                       First Lien      No
16665277           2.25             1                       First Lien      No
16665285           2.25             1                       First Lien      No
16665298           2.25             1                       First Lien      No
16665308           2.25             1                       First Lien      No
16665320           2.25             1                       First Lien      No
16665330           2.25             1                       First Lien      No
16665337           2.25             1                       First Lien      No
16665338           2.25             1                       First Lien      No
16665341           2.25             1                       First Lien      No
16665342           2.25             1                       First Lien      No
16665390           2.25             1                       First Lien      No
16665408           2.25             1                       First Lien      No
16666579           2.25             1                       First Lien      No
16666586           2.25             1                       First Lien      No
16666608           2.25             1                       First Lien      No
16666641           2.25             1                       First Lien      No
16666649           2.25             1                       First Lien      No
16666652           2.25             1                       First Lien      No
16666669           2.25             1                       First Lien      No
16666515           2.25             1                       First Lien      No
16666689           2.25             1                       First Lien      No
16666710           2.25             1                       First Lien      No
16666713           2.25             1                       First Lien      No
16666716           2.25             1                       First Lien      No
16670010           2.25             1                       First Lien      No
16670012           2.25             1                       First Lien      No
16670019           2.25             1                       First Lien      No
16670051           2.25             1                       First Lien      No
16670058           2.25             1                       First Lien      No
16670072           2.25             1                       First Lien      No
16670079           2.25             1                       First Lien      No
16670087           2.25             1                       First Lien      No
16670092           2.25             1                       First Lien      No
16670108           2.25             1                       First Lien      No
16670112           2.25             1                       First Lien      No
16670128           2.25             1                       First Lien      No
16670137           2.25             1                       First Lien      No
16670140           2.25             1                       First Lien      No
16670152           2.25             1                       First Lien      No
16670167           2.25             1                       First Lien      No
16670179           2.25             1                       First Lien      No
16670191           2.25             1                       First Lien      No
16670204           2.25             1                       First Lien      No
16670208           2.25             1                       First Lien      No
16670235           2.25             1                       First Lien      No
16671409           2.25             1                       First Lien      No
16671312           2.25             1                       First Lien      No
16671434           2.25             1                       First Lien      No
16671441           2.25             1                       First Lien      No
16671452           2.25             1                       First Lien      No
16671454           2.25             1                       First Lien      No
16671468           2.25             1                       First Lien      No
16671474           2.25             1                       First Lien      No
16671476           2.25             1                       First Lien      No
16671489           2.25             1                       First Lien      No
16671510           2.25             1                       First Lien      No
16671513           2.25             1                       First Lien      No
16671517           2.25             1                       First Lien      No
16671521           2.25             1                       First Lien      No
16674923           2.25             1                       First Lien      No
16674961           2.25             1                       First Lien      No
16674967           2.25             1                       First Lien      No
16674997           2.25             1                       First Lien      No
16675002           2.25             1                       First Lien      No
16675020           2.25             1                       First Lien      No
16674868           2.25             1                       First Lien      No
16675064           2.25             1                       First Lien      No
16675072           2.25             1                       First Lien      No
16676344           2.25             1                       First Lien      No
16676361           2.25             1                       First Lien      No
16676369           2.25             1                       First Lien      No
16676372           2.25             1                       First Lien      No
16676409           2.25             1                       First Lien      No
16676415           2.25             1                       First Lien      No
16676421           2.25             1                       First Lien      No
16676456           2.25             1                       First Lien      No
16676462           2.25             1                       First Lien      No
16676463           2.25             1                       First Lien      No
16676471           2.25             1                       First Lien      No
16679058           2.25             1                       First Lien      No
16679064           2.25             1                       First Lien      No
16679092           2.25             1                       First Lien      No
16679116           2.25             1                       First Lien      No
16679132           2.25             1                       First Lien      No
16679135           2.25             1                       First Lien      No
16679150           2.25             1                       First Lien      No
16680979           2.25             1                       First Lien      No
16681004           2.25             1                       First Lien      No
16681021           2.25             1                       First Lien      No
16681024           2.25             1                       First Lien      No
16681030           2.25             1                       First Lien      No
16681037           2.25             1                       First Lien      No
16681090           2.25             1                       First Lien      No
16681094           2.25             1                       First Lien      No
16681150           2.25             1                       First Lien      No
16681168           2.25             1                       First Lien      No
16683782           2.25             1                       First Lien      No
16683783           2.25             1                       First Lien      No
16683798           2.25             1                       First Lien      No
16683821           2.25             1                       First Lien      No
16683857           2.25             1                       First Lien      No
16683868           2.25             1                       First Lien      No
16683878           2.25             1                       First Lien      No
16683888           2.25             1                       First Lien      No
16685507           2.25             1                       First Lien      No
16685527           2.25             1                       First Lien      No
16685532           2.25             1                       First Lien      No
16685547           2.25             1                       First Lien      No
16685551           2.25             1                       First Lien      No
16685593           2.25             1                       First Lien      No
16685623           2.25             1                       First Lien      No
16685652           2.25             1                       First Lien      No
16687856           2.25             1                       First Lien      No
16687896           2.25             1                       First Lien      No
16687908           2.25             1                       First Lien      No
16687911           2.25             1                       First Lien      No
16687915           2.25             1                       First Lien      No
16687987           2.25             1                       First Lien      No
16691858           2.25             1                       First Lien      No
16691890           2.25             1                       First Lien      No
16691903           2.25             1                       First Lien      No
16691906           2.25             1                       First Lien      No
16691944           2.25             1                       First Lien      No
16691949           2.25             1                       First Lien      No
16691963           2.25             1                       First Lien      No
16691979           2.25             1                       First Lien      No
16691817           2.25             1                       First Lien      No
16692023           2.25             1                       First Lien      No
16693157           2.25             1                       First Lien      No
16693194           2.25             1                       First Lien      No
16693257           2.25             1                       First Lien      No
16693292           2.25             1                       First Lien      No
16695783           2.25             1                       First Lien      No
16695795           2.25             1                       First Lien      No
16695890           2.25             1                       First Lien      No
16697247           2.25             1                       First Lien      No
16697323           2.25             1                       First Lien      No
16700101           2.25             1                       First Lien      No
16700136           2.25             1                       First Lien      No
16700151           2.25             1                       First Lien      No
16700156           2.25             1                       First Lien      No
16706248           2.25             1                       First Lien      No
16709229           2.25             1                       First Lien      No
16709260           2.25             1                       First Lien      No
16709324           2.25             1                       First Lien      No
16710597           2.25             1                       First Lien      No
16710598           2.25             1                       First Lien      No
16156005           2.25             1                       First Lien      No
16611399           2.25             1                       First Lien      No
16611422           2.25             1                       First Lien      No
16611475           2.25             1                       First Lien      No
16611516           2.25             1                       First Lien      No
16611533           2.25             1                       First Lien      No
16611534           2.25             1                       First Lien      No
16611568           2.25             1                       First Lien      No
16611593           2.25             1                       First Lien      No
16611594           2.25             1                       First Lien      No
16611307           2.25             1                       First Lien      No
16611356           2.25             1                       First Lien      No
16611367           2.25             1                       First Lien      No
16610026           2.25             1                       First Lien      No
16610041           2.25             1                       First Lien      No
16610065           2.25             1                       First Lien      No
16610070           2.25             1                       First Lien      No
16610126           2.25             1                       First Lien      No
16610128           2.25             1                       First Lien      No
16610138           2.25             1                       First Lien      No
16610165           2.25             1                       First Lien      No
16610224           2.25             1                       First Lien      No
16610248           2.25             1                       First Lien      No
16610276           2.25             1                       First Lien      No
16610282           2.25             1                       First Lien      No
16610286           2.25             1                       First Lien      No
16610290           2.25             1                       First Lien      No
16611194           2.25             1                       First Lien      No
16611195           2.25             1                       First Lien      No
16605736           2.25             1                       First Lien      No
16605739           2.25             1                       First Lien      No
16605746           2.25             1                       First Lien      No
16605763           2.25             1                       First Lien      No
16605779           2.25             1                       First Lien      No
16605784           2.25             1                       First Lien      No
16605793           2.25             1                       First Lien      No
16605797           2.25             1                       First Lien      No
16605801           2.25             1                       First Lien      No
16605807           2.25             1                       First Lien      No
16605828           3.25             1                       First Lien      No
16605839           2.25             1                       First Lien      No
16605879           2.25             1                       First Lien      No
16605882           2.25             1                       First Lien      No
16605885           2.25             1                       First Lien      No
16605936           2.25             1                       First Lien      No
16606018           2.25             1                       First Lien      No
16606031           2.25             1                       First Lien      No
16606105           2.25             1                       First Lien      No
16606123           2.25             1                       First Lien      No
16606129           2.25             1                       First Lien      No
16606143           2.25             1                       First Lien      No
16606180           2.25             1                       First Lien      No
16606194           2.25             1                       First Lien      No
16606200           2.25             1                       First Lien      No
16609606           2.25             1                       First Lien      No
16609655           2.25             1                       First Lien      No
16609697           2.25             1                       First Lien      No
16609724           2.25             1                       First Lien      No
16609736           2.25             1                       First Lien      No
16609742           2.25             1                       First Lien      No
16609758           2.25             1                       First Lien      No
16609763           2.25             1                       First Lien      No
16609783           2.25             1                       First Lien      No
16609785           2.25             1                       First Lien      No
16609788           2.25             1                       First Lien      No
16609802           2.25             1                       First Lien      No
16609853           2.25             1                       First Lien      No
16609863           2.25             1                       First Lien      No
16609881           2.25             1                       First Lien      No
16609917           2.25             1                       First Lien      No
16609931           2.25             1                       First Lien      No
16609944           2.25             1                       First Lien      No
16609948           2.25             1                       First Lien      No
16609960           2.25             1                       First Lien      No
16609980           2.25             1                       First Lien      No
16609998           2.25             1                       First Lien      No
16610001           2.25             1                       First Lien      No
16610008           2.25             1                       First Lien      No
16610018           2.25             1                       First Lien      No
16610020           2.25             1                       First Lien      No
16610023           2.25             1                       First Lien      No
16602996           2.25             1                       First Lien      No
16602891           2.25             1                       First Lien      No
16602904           2.25             1                       First Lien      No
16602917           2.25             1                       First Lien      No
16602924           2.25             1                       First Lien      No
16602925           2.25             1                       First Lien      No
16602999           2.25             1                       First Lien      No
16603002           2.25             1                       First Lien      No
16603021           2.25             1                       First Lien      No
16603023           2.25             1                       First Lien      No
16603027           2.25             1                       First Lien      No
16603041           2.25             1                       First Lien      No
16603057           2.25             1                       First Lien      No
16603094           2.25             1                       First Lien      No
16603099           2.25             1                       First Lien      No
16603133           2.25             1                       First Lien      No
16603885           2.25             1                       First Lien      No
16603900           2.25             1                       First Lien      No
16603917           2.25             1                       First Lien      No
16604003           2.25             1                       First Lien      No
16604035           2.25             1                       First Lien      No
16604055           2.25             1                       First Lien      No
16604068           2.25             1                       First Lien      No
16604079           2.25             1                       First Lien      No
16604107           2.25             1                       First Lien      No
16604136           2.25             1                       First Lien      No
16604187           2.25             1                       First Lien      No
16604201           2.25             1                       First Lien      No
16604204           2.25             1                       First Lien      No
16604232           2.25             1                       First Lien      No
16604313           2.25             1                       First Lien      No
16604316           2.25             1                       First Lien      No
16604320           2.25             1                       First Lien      No
16604330           2.25             1                       First Lien      No
16604335           2.25             1                       First Lien      No
16604352           2.25             1                       First Lien      No
16604372           2.25             1                       First Lien      No
16604401           2.25             1                       First Lien      No
16604429           2.25             1                       First Lien      No
16604439           2.25             1                       First Lien      No
16604448           2.25             1                       First Lien      No
16604475           2.25             1                       First Lien      No
16600061           2.25             1                       First Lien      No
16600068           2.25             1                       First Lien      No
16600806           2.25             1                       First Lien      No
16600819           2.75             1                       First Lien      No
16600897           2.25             1                       First Lien      No
16600898           2.25             1                       First Lien      No
16600913           2.25             1                       First Lien      No
16600997           2.25             1                       First Lien      No
16601090           2.25             1                       First Lien      No
16601110           2.25             1                       First Lien      No
16601121           2.25             1                       First Lien      No
16601186           2.25             1                       First Lien      No
16601191           2.25             1                       First Lien      No
16601192           2.25             1                       First Lien      No
16601210           2.25             1                       First Lien      No
16601254           2.25             1                       First Lien      No
16601268           2.25             1                       First Lien      No
16601271           2.25             1                       First Lien      No
16601273           2.25             1                       First Lien      No
16601275           2.25             1                       First Lien      No
16601281           2.25             1                       First Lien      No
16601289           2.25             1                       First Lien      No
16601326           2.25             1                       First Lien      No
16601331           2.25             1                       First Lien      No
16601336           2.25             1                       First Lien      No
16601346           2.25             1                       First Lien      No
16601355           2.25             1                       First Lien      No
16601406           2.25             1                       First Lien      No
16601407           2.25             1                       First Lien      No
16601411           2.25             1                       First Lien      No
16601417           2.25             1                       First Lien      No
16602646           2.25             1                       First Lien      No
16602672           2.25             1                       First Lien      No
16602673           2.25             1                       First Lien      No
16602681           2.25             1                       First Lien      No
16602711           2.25             1                       First Lien      No
16602790           2.25             1                       First Lien      No
16602804           2.25             1                       First Lien      No
16602824           2.25             1                       First Lien      No
16602874           2.25             1                       First Lien      No
16602878           2.25             1                       First Lien      No
16599648           2.25             1                       First Lien      No
16599660           2.25             1                       First Lien      No
16599661           2.25             1                       First Lien      No
16599681           2.25             1                       First Lien      No
16599751           2.25             1                       First Lien      No
16599837           2.25             1                       First Lien      No
16599865           2.25             1                       First Lien      No
16599883           2.25             1                       First Lien      No
16599884           2.25             1                       First Lien      No
16599892           2.25             1                       First Lien      No
16599934           2.25             1                       First Lien      No
16600006           2.25             1                       First Lien      No
16600012           2.25             1                       First Lien      No
16600050           2.25             1                       First Lien      No
16600054           2.25             1                       First Lien      No
16599526           2.25             1                       First Lien      No
16599553           2.25             1                       First Lien      No
16599586           2.25             1                       First Lien      No
16597187           2.25             1                       First Lien      No
16597291           2.25             1                       First Lien      No
16597299           2.25             1                       First Lien      No
16597335           2.25             1                       First Lien      No
16597348           2.25             1                       First Lien      No
16597392           2.25             1                       First Lien      No
16597437           2.25             1                       First Lien      No
16597444           2.25             1                       First Lien      No
16597480           2.25             1                       First Lien      No
16597498           2.25             1                       First Lien      No
16597514           2.25             1                       First Lien      No
16597566           2.25             1                       First Lien      No
16597614           2.25             1                       First Lien      No
16597668           2.25             1                       First Lien      No
16597670           2.25             1                       First Lien      No
16597685           2.25             1                       First Lien      No
16597721           2.25             1                       First Lien      No
16597722           2.25             1                       First Lien      No
16597725           2.25             1                       First Lien      No
16597732           2.25             1                       First Lien      No
16597734           2.25             1                       First Lien      No
16597738           2.25             1                       First Lien      No
16597756           2.25             1                       First Lien      No
16597775           2.25             1                       First Lien      No
16597809           2.25             1                       First Lien      No
16597812           2.25             1                       First Lien      No
16599341           2.25             1                       First Lien      No
16596624           2.25             1                       First Lien      No
16596777           2.25             1                       First Lien      No
16596781           2.25             1                       First Lien      No
16596787           2.25             1                       First Lien      No
16596800           2.25             1                       First Lien      No
16594913           2.25             1                       First Lien      No
16594919           2.25             1                       First Lien      No
16594925           2.25             1                       First Lien      No
16595053           2.25             1                       First Lien      No
16595102           2.25             1                       First Lien      No
16595117           2.25             1                       First Lien      No
16595138           2.25             1                       First Lien      No
16595153           2.25             1                       First Lien      No
16595231           2.25             1                       First Lien      No
16595330           2.25             1                       First Lien      No
16595373           2.25             1                       First Lien      No
16595410           2.25             1                       First Lien      No
16595416           2.25             1                       First Lien      No
16595421           2.25             1                       First Lien      No
16595428           2.25             1                       First Lien      No
16595431           2.25             1                       First Lien      No
16595441           2.25             1                       First Lien      No
16596135           2.25             1                       First Lien      No
16596150           2.25             1                       First Lien      No
16596151           2.25             1                       First Lien      No
16596185           2.25             1                       First Lien      No
16596333           2.25             1                       First Lien      No
16591659           2.25             1                       First Lien      No
16591676           2.25             1                       First Lien      No
16591686           2.25             1                       First Lien      No
16596375           2.25             1                       First Lien      No
16596379           2.25             1                       First Lien      No
16596414           2.25             1                       First Lien      No
16596441           2.25             1                       First Lien      No
16596447           2.25             1                       First Lien      No
16596476           2.25             1                       First Lien      No
16596512           2.25             1                       First Lien      No
16594778           2.25             1                       First Lien      No
16594784           2.25             1                       First Lien      No
16591280           2.25             1                       First Lien      No
16591293           2.25             1                       First Lien      No
16591471           2.25             1                       First Lien      No
16591534           2.25             1                       First Lien      No
16591607           2.25             1                       First Lien      No
16591619           2.25             1                       First Lien      No
16591322           2.25             1                       First Lien      No
16585992           2.25             1                       First Lien      No
16586059           2.25             1                       First Lien      No
16586091           2.25             1                       First Lien      No
16586101           2.25             1                       First Lien      No
16591067           2.25             1                       First Lien      No
16591068           2.25             1                       First Lien      No
16591069           2.25             1                       First Lien      No
16591106           2.25             1                       First Lien      No
16591132           2.25             1                       First Lien      No
16591194           2.25             1                       First Lien      No
16591198           2.25             1                       First Lien      No
16585804           2.25             1                       First Lien      No
16585807           2.25             1                       First Lien      No
16585909           2.25             1                       First Lien      No
16585879           2.25             1                       First Lien      No
16585603           2.25             1                       First Lien      No
16585688           2.25             1                       First Lien      No
16575253           2.25             1                       First Lien      No
16585441           2.25             1                       First Lien      No
16575301           2.25             1                       First Lien      No
16575370           2.25             1                       First Lien      No
16575421           2.25             1                       First Lien      No
16575426           2.25             1                       First Lien      No
16572052           2.25             1                       First Lien      No
16572113           2.25             1                       First Lien      No
16572146           2.25             1                       First Lien      No
16574845           2.25             1                       First Lien      No
16575104           2.25             1                       First Lien      No
16574967           2.25             1                       First Lien      No
16571870           2.25             1                       First Lien      No
16571707           2.25             1                       First Lien      No
16571597           2.25             1                       First Lien      No
16570570           2.25             1                       First Lien      No
16570816           2.25             1                       First Lien      No
16568960           2.25             1                       First Lien      No
16569071           2.25             1                       First Lien      No
16569293           2.25             1                       First Lien      No
16569328           2.25             1                       First Lien      No
16569385           2.25             1                       First Lien      No
16570365           2.25             1                       First Lien      No
16549800           2.25             1                       First Lien      No
16549826           2.25             1                       First Lien      No
16693324           2.25             1                       First Lien      No
16693326           2.25             1                       First Lien      No
16693327           2.25             1                       First Lien      No
16693353           2.25             1                       First Lien      No
16549418           2.25             1                       First Lien      No
16551706           2.25             1                       First Lien      No
16552176           2.25             1                       First Lien      No
16656545           2.25             1                       First Lien      No
16656666           2.25             1                       First Lien      No
16656255           2.25             1                       First Lien      No
16656732           2.25             1                       First Lien      No
16656274           2.25             1                       First Lien      No
16656755           2.25             1                       First Lien      No
16656786           2.25             1                       First Lien      No
16656305           2.25             1                       First Lien      No
16656316           2.25             1                       First Lien      No
16656425           2.25             1                       First Lien      No
16654510           2.25             1                       First Lien      No
16654406           2.25             1                       First Lien      No
16655963           2.25             1                       First Lien      No
16655995           2.25             1                       First Lien      No
16656072           2.25             1                       First Lien      No
16656172           2.25             1                       First Lien      No
16656852           2.25             1                       First Lien      No
16656853           2.25             1                       First Lien      No
16653956           2.25             1                       First Lien      No
16653994           2.25             1                       First Lien      No
16653779           2.25             1                       First Lien      No
16653826           2.25             1                       First Lien      No
16653834           2.25             1                       First Lien      No
16653852           2.25             1                       First Lien      No
16653853           2.25             1                       First Lien      No
16654112           2.25             1                       First Lien      No
16654116           2.25             1                       First Lien      No
16654122           2.25             1                       First Lien      No
16653861           2.25             1                       First Lien      No
16653863           2.25             1                       First Lien      No
16653872           2.25             1                       First Lien      No
16653881           2.25             1                       First Lien      No
16653883           2.25             1                       First Lien      No
16653889           2.25             1                       First Lien      No
16653894           2.25             1                       First Lien      No
16654164           2.25             1                       First Lien      No
16654175           2.25             1                       First Lien      No
16654176           2.25             1                       First Lien      No
16654206           2.25             1                       First Lien      No
16654221           2.25             1                       First Lien      No
16653927           2.25             1                       First Lien      No
16653928           2.25             1                       First Lien      No
16653954           2.25             1                       First Lien      No
16654352           2.25             1                       First Lien      No
16651793           2.25             1                       First Lien      No
16651796           2.25             1                       First Lien      No
16651801           2.25             1                       First Lien      No
16651813           2.25             1                       First Lien      No
16651845           2.25             1                       First Lien      No
16651857           2.25             1                       First Lien      No
16651860           2.25             1                       First Lien      No
16651755           2.25             1                       First Lien      No
16653737           2.25             1                       First Lien      No
16653739           2.25             1                       First Lien      No
16653760           2.25             1                       First Lien      No
16653766           2.25             1                       First Lien      No
16653770           2.25             1                       First Lien      No
16651572           2.25             1                       First Lien      No
16651684           2.25             1                       First Lien      No
16651691           2.25             1                       First Lien      No
16651711           2.25             1                       First Lien      No
16651714           2.25             1                       First Lien      No
16651325           2.25             1                       First Lien      No
16651328           2.25             1                       First Lien      No
16651356           2.25             1                       First Lien      No
16651387           2.25             1                       First Lien      No
16651402           2.25             1                       First Lien      No
16651406           2.25             1                       First Lien      No
16651429           2.25             1                       First Lien      No
16651205           2.25             1                       First Lien      No
16651206           2.25             1                       First Lien      No
16651210           2.25             1                       First Lien      No
16651211           2.25             1                       First Lien      No
16651223           2.25             1                       First Lien      No
16651226           3                1                       First Lien      No
16651493           2.25             1                       First Lien      No
16696375           2.25             1                       First Lien      No
16656970           2.25             1                       First Lien      No
16658540           2.75             1                       First Lien      No
16658595           2.25             1                       First Lien      No
16658615           2.25             1                       First Lien      No
16658671           2.25             1                       First Lien      No
16658857           2.25             1                       First Lien      No
16658918           2.25             1                       First Lien      No
16658935           2.25             1                       First Lien      No
16658978           2.25             1                       First Lien      No
16659008           2.25             1                       First Lien      No
16659138           2.25             1                       First Lien      No
16659270           2.25             1                       First Lien      No
16659276           2.25             1                       First Lien      No
16659351           2.25             1                       First Lien      No
16659359           2.25             1                       First Lien      No
16662063           2.25             1                       First Lien      No
16662075           2.25             1                       First Lien      No
16662131           2.25             1                       First Lien      No
16662155           2.75             1                       First Lien      No
16662270           2.25             1                       First Lien      No
16662335           2.25             1                       First Lien      No
16662345           2.25             1                       First Lien      No
16662416           2.25             1                       First Lien      No
16662477           2.25             1                       First Lien      No
16662544           2.25             1                       First Lien      No
16662697           2.25             1                       First Lien      No
16662744           2.25             1                       First Lien      No
16662839           2.25             1                       First Lien      No
16663831           2.25             1                       First Lien      No
16663907           2.25             1                       First Lien      No
16663963           2.25             1                       First Lien      No
16664005           2.25             1                       First Lien      No
16664103           2.25             1                       First Lien      No
16664108           2.25             1                       First Lien      No
16664159           2.25             1                       First Lien      No
16664306           2.25             1                       First Lien      No
16666007           2.25             1                       First Lien      No
16670284           2.25             1                       First Lien      No
16670329           2.25             1                       First Lien      No
16670342           2.25             1                       First Lien      No
16670440           2.25             1                       First Lien      No
16670475           2.25             1                       First Lien      No
16670542           2.25             1                       First Lien      No
16670552           2.25             1                       First Lien      No
16672572           2.25             1                       First Lien      No
16673983           2.25             1                       First Lien      No
16673987           2.25             1                       First Lien      No
16673992           2.25             1                       First Lien      No
16673993           2.25             1                       First Lien      No
16673998           2.25             1                       First Lien      No
16674001           2.25             1                       First Lien      No
16674003           2.25             1                       First Lien      No
16674010           2.25             1                       First Lien      No
16674382           2.25             1                       First Lien      No
16676603           2.25             1                       First Lien      No
16676764           2.25             1                       First Lien      No
16681646           2.25             1                       First Lien      No
16681659           2.25             1                       First Lien      No
16681685           2.25             1                       First Lien      No
16651109           2.25             1                       First Lien      No
16651113           2.25             1                       First Lien      No
16651114           2.25             1                       First Lien      No
16651116           2.25             1                       First Lien      No
16651124           2.25             1                       First Lien      No
16651129           2.25             1                       First Lien      No
16651145           2.25             1                       First Lien      No
16651187           2.25             1                       First Lien      No
16651195           2.25             1                       First Lien      No
16651077           2.25             1                       First Lien      No
16651079           2.25             1                       First Lien      No
16651083           2.25             1                       First Lien      No
16651087           2.25             1                       First Lien      No
16651092           2.25             1                       First Lien      No
16650148           2.25             1                       First Lien      No
16650299           2.25             1                       First Lien      No
16650306           2.25             1                       First Lien      No
16650311           2.25             1                       First Lien      No
16650318           2.25             1                       First Lien      No
16650325           2.25             1                       First Lien      No
16650329           2.25             1                       First Lien      No
16650344           2.25             1                       First Lien      No
16650406           2.25             1                       First Lien      No
16650409           2.25             1                       First Lien      No
16650437           2.25             1                       First Lien      No
16650449           2.25             1                       First Lien      No
16650197           2.25             1                       First Lien      No
16650210           2.25             1                       First Lien      No
16650221           2.25             1                       First Lien      No
16650637           2.25             1                       First Lien      No
16650294           2.25             1                       First Lien      No
16648493           2.25             1                       First Lien      No
16648501           2.25             1                       First Lien      No
16648507           2.25             1                       First Lien      No
16648511           2.25             1                       First Lien      No
16648601           2.25             1                       First Lien      No
16648610           2.25             1                       First Lien      No
16648614           2.25             1                       First Lien      No
16648517           2.25             1                       First Lien      No
16648531           2.25             1                       First Lien      No
16648642           2.25             1                       First Lien      No
16648658           2.25             1                       First Lien      No
16648678           2.25             1                       First Lien      No
16648687           2.25             1                       First Lien      No
16648696           2.25             1                       First Lien      No
16648697           2.25             1                       First Lien      No
16648710           2.25             1                       First Lien      No
16648795           2.25             1                       First Lien      No
16648859           2.25             1                       First Lien      No
16648979           2.25             1                       First Lien      No
16649007           2.25             1                       First Lien      No
16649013           2.25             1                       First Lien      No
16649018           2.25             1                       First Lien      No
16649235           2.25             1                       First Lien      No
16649236           2.25             1                       First Lien      No
16649901           2.25             1                       First Lien      No
16649990           2.25             1                       First Lien      No
16649992           2.25             1                       First Lien      No
16650041           2.25             1                       First Lien      No
16650085           2.25             1                       First Lien      No
16650093           2.25             1                       First Lien      No
16650127           2.25             1                       First Lien      No
16644187           2.25             1                       First Lien      No
16644241           2.25             1                       First Lien      No
16645952           2.25             1                       First Lien      No
16645960           2.25             1                       First Lien      No
16645976           2.25             1                       First Lien      No
16646025           2.25             1                       First Lien      No
16643907           2.25             1                       First Lien      No
16643933           2.25             1                       First Lien      No
16643943           2.25             1                       First Lien      No
16643951           2.25             1                       First Lien      No
16643961           2.25             1                       First Lien      No
16644016           2.25             1                       First Lien      No
16646098           2.25             1                       First Lien      No
16646117           2.25             1                       First Lien      No
16646148           2.25             1                       First Lien      No
16646150           2.25             1                       First Lien      No
16646153           2.25             1                       First Lien      No
16646154           2.25             1                       First Lien      No
16646172           2.25             1                       First Lien      No
16646216           2.25             1                       First Lien      No
16646222           2.25             1                       First Lien      No
16646248           2.25             1                       First Lien      No
16646273           2.25             1                       First Lien      No
16644036           2.25             1                       First Lien      No
16644044           2.25             1                       First Lien      No
16644059           2.25             1                       First Lien      No
16646322           2.25             1                       First Lien      No
16646325           2.25             1                       First Lien      No
16646331           2.25             1                       First Lien      No
16646333           2.25             1                       First Lien      No
16644078           2.25             1                       First Lien      No
16644080           2.25             1                       First Lien      No
16644107           2.25             1                       First Lien      No
16646444           2.25             1                       First Lien      No
16644158           2.25             1                       First Lien      No
16644162           2.25             1                       First Lien      No
16646453           2.25             1                       First Lien      No
16646469           2.25             1                       First Lien      No
16646473           2.25             1                       First Lien      No
16646492           2.25             1                       First Lien      No
16646507           2.25             1                       First Lien      No
16646520           2.25             1                       First Lien      No
16646567           2.25             1                       First Lien      No
16648429           2.25             1                       First Lien      No
16648450           2.25             1                       First Lien      No
16648473           2.25             1                       First Lien      No
16643691           2.25             1                       First Lien      No
16643747           2.25             1                       First Lien      No
16643771           2.25             1                       First Lien      No
16643775           2.25             1                       First Lien      No
16643805           2.25             1                       First Lien      No
16643809           2.25             1                       First Lien      No
16643819           2.25             1                       First Lien      No
16643821           2.25             1                       First Lien      No
16643827           2.25             1                       First Lien      No
16643835           2.25             1                       First Lien      No
16643838           2.25             1                       First Lien      No
16643841           2.25             1                       First Lien      No
16643845           2.25             1                       First Lien      No
16641391           2.25             1                       First Lien      No
16641410           2.25             1                       First Lien      No
16643558           2.25             1                       First Lien      No
16643622           2.25             1                       First Lien      No
16643672           2.25             1                       First Lien      No
16643681           2.25             1                       First Lien      No
16643685           2.25             1                       First Lien      No
16641304           2.25             1                       First Lien      No
16641307           2.25             1                       First Lien      No
16641311           2.25             1                       First Lien      No
16641321           2.25             1                       First Lien      No
16641325           2.25             1                       First Lien      No
16641330           2.25             1                       First Lien      No
16638609           2.25             1                       First Lien      No
16638695           2.25             1                       First Lien      No
16638726           2.25             1                       First Lien      No
16638728           2.25             1                       First Lien      No
16638780           2.25             1                       First Lien      No
16638789           2.25             1                       First Lien      No
16638800           2.25             1                       First Lien      No
16638804           2.25             1                       First Lien      No
16638836           2.25             1                       First Lien      No
16638873           2.25             1                       First Lien      No
16638882           2.25             1                       First Lien      No
16638931           2.25             1                       First Lien      No
16638934           2.25             1                       First Lien      No
16638939           2.25             1                       First Lien      No
16638505           2.25             1                       First Lien      No
16638949           2.25             1                       First Lien      No
16638954           2.25             1                       First Lien      No
16638984           2.25             1                       First Lien      No
16640652           2.25             1                       First Lien      No
16640678           2.25             1                       First Lien      No
16640682           2.25             1                       First Lien      No
16640702           2.25             1                       First Lien      No
16640707           2.25             1                       First Lien      No
16640721           2.25             1                       First Lien      No
16640742           2.25             1                       First Lien      No
16640810           2.25             1                       First Lien      No
16640836           2.25             1                       First Lien      No
16640839           2.25             1                       First Lien      No
16640853           2.25             1                       First Lien      No
16640863           2.25             1                       First Lien      No
16640867           2.25             1                       First Lien      No
16640877           2.25             1                       First Lien      No
16640882           2.25             1                       First Lien      No
16640899           2.25             1                       First Lien      No
16640911           2.25             1                       First Lien      No
16640942           2.25             1                       First Lien      No
16640945           2.25             1                       First Lien      No
16640954           2.25             1                       First Lien      No
16640958           2.25             1                       First Lien      No
16640979           2.25             1                       First Lien      No
16641006           2.25             1                       First Lien      No
16641101           2.25             1                       First Lien      No
16641105           2.25             1                       First Lien      No
16641144           2.25             1                       First Lien      No
16641190           2.25             1                       First Lien      No
16641199           2.25             1                       First Lien      No
16641219           2.25             1                       First Lien      No
16641237           2.25             1                       First Lien      No
16638573           2.25             1                       First Lien      No
16641262           2.25             1                       First Lien      No
16641287           2.25             1                       First Lien      No
16633083           2.25             1                       First Lien      No
16633153           2.25             1                       First Lien      No
16633156           2.25             1                       First Lien      No
16633165           2.25             1                       First Lien      No
16633185           2.25             1                       First Lien      No
16634211           2.25             1                       First Lien      No
16634220           2.25             1                       First Lien      No
16634260           2.25             1                       First Lien      No
16634274           2.25             1                       First Lien      No
16634284           2.25             1                       First Lien      No
16634285           2.25             1                       First Lien      No
16633044           2.25             1                       First Lien      No
16633050           2.25             1                       First Lien      No
16633061           3                1                       First Lien      No
16633062           2.25             1                       First Lien      No
16633065           2.25             1                       First Lien      No
16633066           2.25             1                       First Lien      No
16634307           2.25             1                       First Lien      No
16634319           2.25             1                       First Lien      No
16634330           2.25             1                       First Lien      No
16634345           2.25             1                       First Lien      No
16634362           2.25             1                       First Lien      No
16634367           2.25             1                       First Lien      No
16634375           2.25             1                       First Lien      No
16634385           2.25             1                       First Lien      No
16634424           2.25             1                       First Lien      No
16634425           2.25             1                       First Lien      No
16634432           2.25             1                       First Lien      No
16634460           2.25             1                       First Lien      No
16634527           2.25             1                       First Lien      No
16634562           2.25             1                       First Lien      No
16634578           2.25             1                       First Lien      No
16634603           2.25             1                       First Lien      No
16634612           2.25             1                       First Lien      No
16634624           2.25             1                       First Lien      No
16634661           2.25             1                       First Lien      No
16634695           2.25             1                       First Lien      No
16634728           2.25             1                       First Lien      No
16634744           2.25             1                       First Lien      No
16634783           2.25             1                       First Lien      No
16634833           2.25             1                       First Lien      No
16638171           2.25             1                       First Lien      No
16638190           2.25             1                       First Lien      No
16638211           2.25             1                       First Lien      No
16638340           2.25             1                       First Lien      No
16638342           2.25             1                       First Lien      No
16638373           2.25             1                       First Lien      No
16638375           2.25             1                       First Lien      No
16638381           2.75             1                       First Lien      No
16638382           2.25             1                       First Lien      No
16638390           2.25             1                       First Lien      No
16638400           2.25             1                       First Lien      No
16638403           2.25             1                       First Lien      No
16638420           2.25             1                       First Lien      No
16638428           2.25             1                       First Lien      No
16638435           2.25             1                       First Lien      No
16638445           2.25             1                       First Lien      No
16638476           2.25             1                       First Lien      No
16638486           2.25             1                       First Lien      No
16638487           2.25             1                       First Lien      No
16638501           2.25             1                       First Lien      No
16632999           2.25             1                       First Lien      No
16633004           2.25             1                       First Lien      No
16632857           2.25             1                       First Lien      No
16632984           2.25             1                       First Lien      No
16632985           2.25             1                       First Lien      No
16628769           2.25             1                       First Lien      No
16628783           2.25             1                       First Lien      No
16628789           2.25             1                       First Lien      No
16628794           2.25             1                       First Lien      No
16628795           2.25             1                       First Lien      No
16628812           2.25             1                       First Lien      No
16628821           2.25             1                       First Lien      No
16628828           2.25             1                       First Lien      No
16628843           2.25             1                       First Lien      No
16628858           2.25             1                       First Lien      No
16628907           2.25             1                       First Lien      No
16628946           2.25             1                       First Lien      No
16628690           2.25             1                       First Lien      No
16628963           2.25             1                       First Lien      No
16628999           2.25             1                       First Lien      No
16629005           2.25             1                       First Lien      No
16629009           2.25             1                       First Lien      No
16629019           2.25             1                       First Lien      No
16629026           2.25             1                       First Lien      No
16629028           2.25             1                       First Lien      No
16629031           2.25             1                       First Lien      No
16629056           2.25             1                       First Lien      No
16629066           2.25             1                       First Lien      No
16629068           2.25             1                       First Lien      No
16629113           2.25             1                       First Lien      No
16629123           2.25             1                       First Lien      No
16629148           2.25             1                       First Lien      No
16629167           2.25             1                       First Lien      No
16628745           2.25             1                       First Lien      No
16629178           2.25             1                       First Lien      No
16629184           2.25             1                       First Lien      No
16629200           2.25             1                       First Lien      No
16629220           2.25             1                       First Lien      No
16629242           2.25             1                       First Lien      No
16629251           2.25             1                       First Lien      No
16629258           2.25             1                       First Lien      No
16629288           2.25             1                       First Lien      No
16629304           2.25             1                       First Lien      No
16629331           2.25             1                       First Lien      No
16632258           2.25             1                       First Lien      No
16632283           2.25             1                       First Lien      No
16632311           2.25             1                       First Lien      No
16632314           2.25             1                       First Lien      No
16632327           2.25             1                       First Lien      No
16632338           2.25             1                       First Lien      No
16632347           2.25             1                       First Lien      No
16632367           2.25             1                       First Lien      No
16632371           2.25             1                       First Lien      No
16632474           2.25             1                       First Lien      No
16632571           2.25             1                       First Lien      No
16632646           2.25             1                       First Lien      No
16632647           2.25             1                       First Lien      No
16632670           2.25             1                       First Lien      No
16632683           2.25             1                       First Lien      No
16632748           2.25             1                       First Lien      No
16632832           2.25             1                       First Lien      No
16616320           2.25             1                       First Lien      No
16616325           2.25             1                       First Lien      No
16616471           2.25             1                       First Lien      No
16616494           2.25             1                       First Lien      No
16616559           2.25             1                       First Lien      No
16616413           2.25             1                       First Lien      No
16616462           2.25             1                       First Lien      No
16616586           2.25             1                       First Lien      No
16616644           2.25             1                       First Lien      No
16611647           2.25             1                       First Lien      No
16611652           2.25             1                       First Lien      No
16611758           2.25             1                       First Lien      No
16611794           2.25             1                       First Lien      No
16611822           2.25             1                       First Lien      No
16611831           2.25             1                       First Lien      No
16611837           2.25             1                       First Lien      No
16611844           2.25             1                       First Lien      No
16611879           2.25             1                       First Lien      No
16611897           2.25             1                       First Lien      No
16611912           2.25             1                       First Lien      No
16611914           2.25             1                       First Lien      No
16611923           2.25             1                       First Lien      No
16611938           2.25             1                       First Lien      No
16611947           2.25             1                       First Lien      No
16612696           2.25             1                       First Lien      No
16612740           2.25             1                       First Lien      No
16612752           2.25             1                       First Lien      No
16612767           2.25             1                       First Lien      No
16612775           2.25             1                       First Lien      No
16612777           2.25             1                       First Lien      No
16612804           2.25             1                       First Lien      No
16612811           2.25             1                       First Lien      No
16612826           2.25             1                       First Lien      No
16612829           2.25             1                       First Lien      No
16612842           2.25             1                       First Lien      No
16612846           2.25             1                       First Lien      No
16612874           2.25             1                       First Lien      No
16612923           2.25             1                       First Lien      No
16612949           2.25             1                       First Lien      No
16612972           2.25             1                       First Lien      No
16612993           2.25             1                       First Lien      No
16613002           2.25             1                       First Lien      No
16613092           2.25             1                       First Lien      No
16613107           2.25             1                       First Lien      No
16613108           2.25             1                       First Lien      No
16613118           2.25             1                       First Lien      No
16613188           2.25             1                       First Lien      No
16613199           2.25             1                       First Lien      No
16613202           2.25             1                       First Lien      No
16613217           2.25             1                       First Lien      No
16613231           2.25             1                       First Lien      No
16613259           2.25             1                       First Lien      No
16613281           2.25             1                       First Lien      No
16613289           2.25             1                       First Lien      No
16613293           2.25             1                       First Lien      No
16613295           2.25             1                       First Lien      No
16613303           2.25             1                       First Lien      No
16616016           2.25             1                       First Lien      No
16616017           2.25             1                       First Lien      No
16616019           2.25             1                       First Lien      No
16616081           2.25             1                       First Lien      No
16616089           2.25             1                       First Lien      No
16616136           2.25             1                       First Lien      No
16616155           2.25             1                       First Lien      No
16616168           2.25             1                       First Lien      No
16616199           2.25             1                       First Lien      No
16616218           2.25             1                       First Lien      No
16616261           5.42             1                       First Lien      No
16616270           2.25             1                       First Lien      No
16616282           2.25             1                       First Lien      No
16616284           2.25             1                       First Lien      No
16546182           2.25             1                       First Lien      No
16546322           2.25             1                       First Lien      No
16544375           2.25             1                       First Lien      No
16545158           2.25             1                       First Lien      No
16468666           2.25             1                       First Lien      No
16468073           2.25             1                       First Lien      No
16468277           2.25             1                       First Lien      No
16420112           2.25             1                       First Lien      No
16568772           2.25             1                       First Lien      No
16565075           2.25             1                       First Lien      No
16567579           2.25             1                       First Lien      No
16567581           2.25             1                       First Lien      No
16567635           2.25             1                       First Lien      No
16567651           2.25             1                       First Lien      No
16563279           2.25             1                       First Lien      No
16563286           2.25             1                       First Lien      No
16564441           2.25             1                       First Lien      No
16564456           2.25             1                       First Lien      No
16564519           2.25             1                       First Lien      No
16563266           2.25             1                       First Lien      No
16688262           2.25             1                       First Lien      No
16688090           2.25             1                       First Lien      No
16688091           2.25             1                       First Lien      No
16688093           2.25             1                       First Lien      No
16688323           2.25             1                       First Lien      No
16688132           2.25             1                       First Lien      No
16688134           2.25             1                       First Lien      No
16688142           2.25             1                       First Lien      No
16688175           2.25             1                       First Lien      No
16688180           2.25             1                       First Lien      No
16404249           2.25             1                       First Lien      No
16403929           2.25             1                       First Lien      No
16393936           2.25             1                       First Lien      No
16390321           2.25             1                       First Lien      No




--------------------------------------------------------------------------------




LOAN_SEQ           IO_FLAG        IO_PERIOD         HYBRID_PERIOD           AMORT_TERM1
16611603           YES            10YRIO            60                      360
16359531           YES            10YRIO            60                      360
16419779           YES            10YRIO            60                      360
16419798           YES            10YRIO            60                      360
16419821           YES            10YRIO            60                      360
16419838           YES            10YRIO            60                      360
16419866           YES            10YRIO            60                      360
16419879           YES            10YRIO            60                      360
16400134           YES            10YRIO            60                      360
16540023           YES            10YRIO            60                      360
16394551           YES            10YRIO            60                      360
16543509           YES            10YRIO            60                      360
16545858           YES            10YRIO            60                      360
16548392           YES            10YRIO            60                      360
16548421           YES            10YRIO            60                      360
16567196           YES            10YRIO            60                      360
16567279           YES            10YRIO            60                      360
16568545           YES            10YRIO            60                      360
16568548           YES            10YRIO            60                      360
16568470           YES            10YRIO            60                      360
16568613           YES            10YRIO            60                      360
16568683           YES            10YRIO            60                      360
16569740           YES            10YRIO            60                      360
16569767           YES            10YRIO            60                      360
16571443           YES            10YRIO            60                      360
16574612           YES            10YRIO            60                      360
16590792           YES            10YRIO            60                      360
16590800           YES            10YRIO            60                      360
16574720           YES            10YRIO            60                      360
16585329           YES            10YRIO            60                      360
16585346           YES            10YRIO            60                      360
16585353           YES            10YRIO            60                      360
16594390           YES            10YRIO            60                      360
16594423           YES            10YRIO            60                      360
16594440           YES            10YRIO            60                      360
16595890           YES            10YRIO            60                      360
16596005           YES            10YRIO            60                      360
16595916           YES            10YRIO            60                      360
16596083           YES            10YRIO            60                      360
16595904           YES            10YRIO            60                      360
16597006           YES            10YRIO            60                      360
16597070           YES            10YRIO            60                      360
16596928           YES            10YRIO            60                      360
16597105           YES            10YRIO            60                      360
16599198           YES            10YRIO            60                      360
16599131           YES            10YRIO            60                      360
16599286           YES            10YRIO            60                      360
16599292           YES            10YRIO            60                      360
16599145           YES            10YRIO            60                      360
16600671           YES            10YRIO            60                      360
16600700           YES            10YRIO            60                      360
16600595           YES            10YRIO            60                      360
16601721           YES            10YRIO            60                      360
16601668           YES            10YRIO            60                      360
16601733           YES            10YRIO            60                      360
16601768           YES            10YRIO            60                      360
16601795           YES            10YRIO            60                      360
16603629           YES            10YRIO            60                      360
16603632           YES            10YRIO            60                      360
16603634           YES            10YRIO            60                      360
16603643           YES            10YRIO            60                      360
16603582           YES            10YRIO            60                      360
16603756           YES            10YRIO            60                      360
16603767           YES            10YRIO            60                      360
16603604           YES            10YRIO            60                      360
16605485           YES            10YRIO            60                      360
16605499           YES            10YRIO            60                      360
16605516           YES            10YRIO            60                      360
16605407           YES            10YRIO            60                      360
16605416           YES            10YRIO            60                      360
16605418           YES            10YRIO            60                      360
16605430           YES            10YRIO            60                      360
16605431           YES            10YRIO            60                      360
16605450           YES            10YRIO            60                      360
16605581           YES            10YRIO            60                      360
16609360           YES            10YRIO            60                      360
16609368           YES            10YRIO            60                      360
16609378           YES            10YRIO            60                      360
16609416           YES            10YRIO            60                      360
16609288           YES            10YRIO            60                      360
16609293           YES            10YRIO            60                      360
16609428           YES            10YRIO            60                      360
16609456           YES            10YRIO            60                      360
16609460           YES            10YRIO            60                      360
16609325           YES            10YRIO            60                      360
16610929           YES            10YRIO            60                      360
16611021           YES            10YRIO            60                      360
16611038           YES            10YRIO            60                      360
16611076           YES            10YRIO            60                      360
16610955           YES            10YRIO            60                      360
16611078           YES            10YRIO            60                      360
16610958           YES            10YRIO            60                      360
16610962           YES            10YRIO            60                      360
16611097           YES            10YRIO            60                      360
16611101           YES            10YRIO            60                      360
16611115           YES            10YRIO            60                      360
16611175           YES            10YRIO            60                      360
16612449           YES            10YRIO            60                      360
16612452           YES            10YRIO            60                      360
16612397           YES            10YRIO            60                      360
16612496           YES            10YRIO            60                      360
16612512           YES            10YRIO            60                      360
16612516           YES            10YRIO            60                      360
16612517           YES            10YRIO            60                      360
16612591           YES            10YRIO            60                      360
16612605           YES            10YRIO            60                      360
16615778           YES            10YRIO            60                      360
16615849           YES            10YRIO            60                      360
16615851           YES            10YRIO            60                      360
16615718           YES            10YRIO            60                      360
16615870           YES            10YRIO            60                      360
16615877           YES            10YRIO            60                      360
16615918           YES            10YRIO            60                      360
16615739           YES            10YRIO            60                      360
16628499           YES            10YRIO            60                      360
16628501           YES            10YRIO            60                      360
16628512           YES            10YRIO            60                      360
16628418           YES            10YRIO            60                      360
16628533           YES            10YRIO            60                      360
16628545           YES            10YRIO            60                      360
16628552           YES            10YRIO            60                      360
16628553           YES            10YRIO            60                      360
16628555           YES            10YRIO            60                      360
16628451           YES            10YRIO            60                      360
16628587           YES            10YRIO            60                      360
16628596           YES            10YRIO            60                      360
16628626           YES            10YRIO            60                      360
16628631           YES            10YRIO            60                      360
16628467           YES            10YRIO            60                      360
16628637           YES            10YRIO            60                      360
16628646           YES            10YRIO            60                      360
16628648           YES            10YRIO            60                      360
16631156           YES            10YRIO            60                      360
16631189           YES            10YRIO            60                      360
16631222           YES            10YRIO            60                      360
16631245           YES            10YRIO            60                      360
16631250           YES            10YRIO            60                      360
16631256           YES            10YRIO            60                      360
16631258           YES            10YRIO            60                      360
16631267           YES            10YRIO            60                      360
16630968           YES            10YRIO            60                      360
16631285           YES            10YRIO            60                      360
16633978           YES            10YRIO            60                      360
16633987           YES            10YRIO            60                      360
16633993           YES            10YRIO            60                      360
16633997           YES            10YRIO            60                      360
16634000           YES            10YRIO            60                      360
16634003           YES            10YRIO            60                      360
16634005           YES            10YRIO            60                      360
16634011           YES            10YRIO            60                      360
16634013           YES            10YRIO            60                      360
16634018           YES            10YRIO            60                      360
16634025           YES            10YRIO            60                      360
16634047           YES            10YRIO            60                      360
16634052           YES            10YRIO            60                      360
16634065           YES            10YRIO            60                      360
16633678           YES            10YRIO            60                      360
16634075           YES            10YRIO            60                      360
16634083           YES            10YRIO            60                      360
16634085           YES            10YRIO            60                      360
16633683           YES            10YRIO            60                      360
16634104           YES            10YRIO            60                      360
16633692           YES            10YRIO            60                      360
16634126           YES            10YRIO            60                      360
16634143           YES            10YRIO            60                      360
16638025           YES            10YRIO            60                      360
16638038           YES            10YRIO            60                      360
16637957           YES            10YRIO            60                      360
16638090           YES            10YRIO            60                      360
16640557           YES            10YRIO            60                      360
16640563           YES            10YRIO            60                      360
16640428           YES            10YRIO            60                      360
16640597           YES            10YRIO            60                      360
16640601           YES            10YRIO            60                      360
16640444           YES            10YRIO            60                      360
16638114           YES            10YRIO            60                      360
16638118           YES            10YRIO            60                      360
16638130           YES            10YRIO            60                      360
16637991           YES            10YRIO            60                      360
16638002           YES            10YRIO            60                      360
16638166           YES            10YRIO            60                      360
16640486           YES            10YRIO            60                      360
16640499           YES            10YRIO            60                      360
16640500           YES            10YRIO            60                      360
16640506           YES            10YRIO            60                      360
16640510           YES            10YRIO            60                      360
16640523           YES            10YRIO            60                      360
16640547           YES            10YRIO            60                      360
16640405           YES            10YRIO            60                      360
16640406           YES            10YRIO            60                      360
16643355           YES            10YRIO            60                      360
16643357           YES            10YRIO            60                      360
16643411           YES            10YRIO            60                      360
16643420           YES            10YRIO            60                      360
16643422           YES            10YRIO            60                      360
16643424           YES            10YRIO            60                      360
16643429           YES            10YRIO            60                      360
16643434           YES            10YRIO            60                      360
16643294           YES            10YRIO            60                      360
16643397           YES            10YRIO            60                      360
16643437           YES            10YRIO            60                      360
16643448           YES            10YRIO            60                      360
16643456           YES            10YRIO            60                      360
16643459           YES            10YRIO            60                      360
16643462           YES            10YRIO            60                      360
16643318           YES            10YRIO            60                      360
16643467           YES            10YRIO            60                      360
16643488           YES            10YRIO            60                      360
16643496           YES            10YRIO            60                      360
16643507           YES            10YRIO            60                      360
16643511           YES            10YRIO            60                      360
16645772           YES            10YRIO            60                      360
16645777           YES            10YRIO            60                      360
16645779           YES            10YRIO            60                      360
16645792           YES            10YRIO            60                      360
16645710           YES            10YRIO            60                      360
16645810           YES            10YRIO            60                      360
16645832           YES            10YRIO            60                      360
16648186           YES            10YRIO            60                      360
16648075           YES            10YRIO            60                      360
16648191           YES            10YRIO            60                      360
16648224           YES            10YRIO            60                      360
16648082           YES            10YRIO            60                      360
16648249           YES            10YRIO            60                      360
16648250           YES            10YRIO            60                      360
16648092           YES            10YRIO            60                      360
16648274           YES            10YRIO            60                      360
16648300           YES            10YRIO            60                      360
16648305           YES            10YRIO            60                      360
16648120           YES            10YRIO            60                      360
16648310           YES            10YRIO            60                      360
16645856           YES            10YRIO            60                      360
16645863           YES            10YRIO            60                      360
16645865           YES            10YRIO            60                      360
16645869           YES            10YRIO            60                      360
16645893           YES            10YRIO            60                      360
16649577           YES            10YRIO            60                      360
16649592           YES            10YRIO            60                      360
16649596           YES            10YRIO            60                      360
16649597           YES            10YRIO            60                      360
16649600           YES            10YRIO            60                      360
16649614           YES            10YRIO            60                      360
16649651           YES            10YRIO            60                      360
16649657           YES            10YRIO            60                      360
16649662           YES            10YRIO            60                      360
16649672           YES            10YRIO            60                      360
16649679           YES            10YRIO            60                      360
16649681           YES            10YRIO            60                      360
16649685           YES            10YRIO            60                      360
16649710           YES            10YRIO            60                      360
16649722           YES            10YRIO            60                      360
16645920           YES            10YRIO            60                      360
16645925           YES            10YRIO            60                      360
16645928           YES            10YRIO            60                      360
16649734           YES            10YRIO            60                      360
16650933           YES            10YRIO            60                      360
16650943           YES            10YRIO            60                      360
16650945           YES            10YRIO            60                      360
16650844           YES            10YRIO            60                      360
16650946           YES            10YRIO            60                      360
16650966           YES            10YRIO            60                      360
16650969           YES            10YRIO            60                      360
16650976           YES            10YRIO            60                      360
16650866           YES            10YRIO            60                      360
16650986           YES            10YRIO            60                      360
16651014           YES            10YRIO            60                      360
16651023           YES            10YRIO            60                      360
16651036           YES            10YRIO            60                      360
16651041           YES            10YRIO            60                      360
16651051           YES            10YRIO            60                      360
16650897           YES            10YRIO            60                      360
16653436           YES            10YRIO            60                      360
16653550           YES            10YRIO            60                      360
16653563           YES            10YRIO            60                      360
16653566           YES            10YRIO            60                      360
16653589           YES            10YRIO            60                      360
16653601           YES            10YRIO            60                      360
16653605           YES            10YRIO            60                      360
16648143           YES            10YRIO            60                      360
16648068           YES            10YRIO            60                      360
16648158           YES            10YRIO            60                      360
16648174           YES            10YRIO            60                      360
16653450           YES            10YRIO            60                      360
16653634           YES            10YRIO            60                      360
16653647           YES            10YRIO            60                      360
16653650           YES            10YRIO            60                      360
16653660           YES            10YRIO            60                      360
16653666           YES            10YRIO            60                      360
16653482           YES            10YRIO            60                      360
16653677           YES            10YRIO            60                      360
16653679           YES            10YRIO            60                      360
16653689           YES            10YRIO            60                      360
16653694           YES            10YRIO            60                      360
16653699           YES            10YRIO            60                      360
16655770           YES            10YRIO            60                      360
16655774           YES            10YRIO            60                      360
16655783           YES            10YRIO            60                      360
16655793           YES            10YRIO            60                      360
16655802           YES            10YRIO            60                      360
16655806           YES            10YRIO            60                      360
16655810           YES            10YRIO            60                      360
16655814           YES            10YRIO            60                      360
16655821           YES            10YRIO            60                      360
16655825           YES            10YRIO            60                      360
16655842           YES            10YRIO            60                      360
16655853           YES            10YRIO            60                      360
16655859           YES            10YRIO            60                      360
16655868           YES            10YRIO            60                      360
16655871           YES            10YRIO            60                      360
16655896           YES            10YRIO            60                      360
16655904           YES            10YRIO            60                      360
16655908           YES            10YRIO            60                      360
16655925           YES            10YRIO            60                      360
16655940           YES            10YRIO            60                      360
16658157           YES            10YRIO            60                      360
16658162           YES            10YRIO            60                      360
16658172           YES            10YRIO            60                      360
16658174           YES            10YRIO            60                      360
16658188           YES            10YRIO            60                      360
16658229           YES            10YRIO            60                      360
16658242           YES            10YRIO            60                      360
16658128           YES            10YRIO            60                      360
16658300           YES            10YRIO            60                      360
16658306           YES            10YRIO            60                      360
16658131           YES            10YRIO            60                      360
16658324           YES            10YRIO            60                      360
16658329           YES            10YRIO            60                      360
16658336           YES            10YRIO            60                      360
16661819           YES            10YRIO            60                      360
16661739           YES            10YRIO            60                      360
16661836           YES            10YRIO            60                      360
16661879           YES            10YRIO            60                      360
16661759           YES            10YRIO            60                      360
16661914           YES            10YRIO            60                      360
16661928           YES            10YRIO            60                      360
16661930           YES            10YRIO            60                      360
16661940           YES            10YRIO            60                      360
16661944           YES            10YRIO            60                      360
16663570           YES            10YRIO            60                      360
16663573           YES            10YRIO            60                      360
16663591           YES            10YRIO            60                      360
16663608           YES            10YRIO            60                      360
16663449           YES            10YRIO            60                      360
16663476           YES            10YRIO            60                      360
16663627           YES            10YRIO            60                      360
16663640           YES            10YRIO            60                      360
16663643           YES            10YRIO            60                      360
16663649           YES            10YRIO            60                      360
16663671           YES            10YRIO            60                      360
16663686           YES            10YRIO            60                      360
16663689           YES            10YRIO            60                      360
16665269           YES            10YRIO            60                      360
16665277           YES            10YRIO            60                      360
16665285           YES            10YRIO            60                      360
16665298           YES            10YRIO            60                      360
16665308           YES            10YRIO            60                      360
16665320           YES            10YRIO            60                      360
16665330           YES            10YRIO            60                      360
16665337           YES            10YRIO            60                      360
16665338           YES            10YRIO            60                      360
16665341           YES            10YRIO            60                      360
16665342           YES            10YRIO            60                      360
16665390           YES            10YRIO            60                      360
16665408           YES            10YRIO            60                      360
16666579           YES            10YRIO            60                      360
16666586           YES            10YRIO            60                      360
16666608           YES            10YRIO            60                      360
16666641           YES            10YRIO            60                      360
16666649           YES            10YRIO            60                      360
16666652           YES            10YRIO            60                      360
16666669           YES            10YRIO            60                      360
16666515           YES            10YRIO            60                      360
16666689           YES            10YRIO            60                      360
16666710           YES            10YRIO            60                      360
16666713           YES            10YRIO            60                      360
16666716           YES            10YRIO            60                      360
16670010           YES            10YRIO            60                      360
16670012           YES            10YRIO            60                      360
16670019           YES            10YRIO            60                      360
16670051           YES            10YRIO            60                      360
16670058           YES            10YRIO            60                      360
16670072           YES            10YRIO            60                      360
16670079           YES            10YRIO            60                      360
16670087           YES            10YRIO            60                      360
16670092           YES            10YRIO            60                      360
16670108           YES            10YRIO            60                      360
16670112           YES            10YRIO            60                      360
16670128           YES            10YRIO            60                      360
16670137           YES            10YRIO            60                      360
16670140           YES            10YRIO            60                      360
16670152           YES            10YRIO            60                      360
16670167           YES            10YRIO            60                      360
16670179           YES            10YRIO            60                      360
16670191           YES            10YRIO            60                      360
16670204           YES            10YRIO            60                      360
16670208           YES            10YRIO            60                      360
16670235           YES            10YRIO            60                      360
16671409           YES            10YRIO            60                      360
16671312           YES            10YRIO            60                      360
16671434           YES            10YRIO            60                      360
16671441           YES            10YRIO            60                      360
16671452           YES            10YRIO            60                      360
16671454           YES            10YRIO            60                      360
16671468           YES            10YRIO            60                      360
16671474           YES            10YRIO            60                      360
16671476           YES            10YRIO            60                      360
16671489           YES            10YRIO            60                      360
16671510           YES            10YRIO            60                      360
16671513           YES            10YRIO            60                      360
16671517           YES            10YRIO            60                      360
16671521           YES            10YRIO            60                      360
16674923           YES            10YRIO            60                      360
16674961           YES            10YRIO            60                      360
16674967           YES            10YRIO            60                      360
16674997           YES            10YRIO            60                      360
16675002           YES            10YRIO            60                      360
16675020           YES            10YRIO            60                      360
16674868           YES            10YRIO            60                      360
16675064           YES            10YRIO            60                      360
16675072           YES            10YRIO            60                      360
16676344           YES            10YRIO            60                      360
16676361           YES            10YRIO            60                      360
16676369           YES            10YRIO            60                      360
16676372           YES            10YRIO            60                      360
16676409           YES            10YRIO            60                      360
16676415           YES            10YRIO            60                      360
16676421           YES            10YRIO            60                      360
16676456           YES            10YRIO            60                      360
16676462           YES            10YRIO            60                      360
16676463           YES            10YRIO            60                      360
16676471           YES            10YRIO            60                      360
16679058           YES            10YRIO            60                      360
16679064           YES            10YRIO            60                      360
16679092           YES            10YRIO            60                      360
16679116           YES            10YRIO            60                      360
16679132           YES            10YRIO            60                      360
16679135           YES            10YRIO            60                      360
16679150           YES            10YRIO            60                      360
16680979           YES            10YRIO            60                      360
16681004           YES            10YRIO            60                      360
16681021           YES            10YRIO            60                      360
16681024           YES            10YRIO            60                      360
16681030           YES            10YRIO            60                      360
16681037           YES            10YRIO            60                      360
16681090           YES            10YRIO            60                      360
16681094           YES            10YRIO            60                      360
16681150           YES            10YRIO            60                      360
16681168           YES            10YRIO            60                      360
16683782           YES            10YRIO            60                      360
16683783           YES            10YRIO            60                      360
16683798           YES            10YRIO            60                      360
16683821           YES            10YRIO            60                      360
16683857           YES            10YRIO            60                      360
16683868           YES            10YRIO            60                      360
16683878           YES            10YRIO            60                      360
16683888           YES            10YRIO            60                      360
16685507           YES            10YRIO            60                      360
16685527           YES            10YRIO            60                      360
16685532           YES            10YRIO            60                      360
16685547           YES            10YRIO            60                      360
16685551           YES            10YRIO            60                      360
16685593           YES            10YRIO            60                      360
16685623           YES            10YRIO            60                      360
16685652           YES            10YRIO            60                      360
16687856           YES            10YRIO            60                      360
16687896           YES            10YRIO            60                      360
16687908           YES            10YRIO            60                      360
16687911           YES            10YRIO            60                      360
16687915           YES            10YRIO            60                      360
16687987           YES            10YRIO            60                      360
16691858           YES            10YRIO            60                      360
16691890           YES            10YRIO            60                      360
16691903           YES            10YRIO            60                      360
16691906           YES            10YRIO            60                      360
16691944           YES            10YRIO            60                      360
16691949           YES            10YRIO            60                      360
16691963           YES            10YRIO            60                      360
16691979           YES            10YRIO            60                      360
16691817           YES            10YRIO            60                      360
16692023           YES            10YRIO            60                      360
16693157           YES            10YRIO            60                      360
16693194           YES            10YRIO            60                      360
16693257           YES            10YRIO            60                      360
16693292           YES            10YRIO            60                      360
16695783           YES            10YRIO            60                      360
16695795           YES            10YRIO            60                      360
16695890           YES            10YRIO            60                      360
16697247           YES            10YRIO            60                      360
16697323           YES            10YRIO            60                      360
16700101           YES            10YRIO            60                      360
16700136           YES            10YRIO            60                      360
16700151           YES            10YRIO            60                      360
16700156           YES            10YRIO            60                      360
16706248           YES            10YRIO            60                      360
16709229           YES            10YRIO            60                      360
16709260           YES            10YRIO            60                      360
16709324           YES            10YRIO            60                      360
16710597           YES            10YRIO            60                      360
16710598           YES            10YRIO            60                      360
16156005           YES            10YRIO            60                      360
16611399           YES            10YRIO            60                      360
16611422           YES            10YRIO            60                      360
16611475           YES            10YRIO            60                      360
16611516           YES            10YRIO            60                      360
16611533           YES            10YRIO            60                      360
16611534           YES            10YRIO            60                      360
16611568           YES            10YRIO            60                      360
16611593           YES            10YRIO            60                      360
16611594           YES            10YRIO            60                      360
16611307           YES            10YRIO            60                      360
16611356           YES            10YRIO            60                      360
16611367           YES            10YRIO            60                      360
16610026           YES            10YRIO            60                      360
16610041           YES            10YRIO            60                      360
16610065           YES            10YRIO            60                      360
16610070           YES            10YRIO            60                      360
16610126           YES            10YRIO            60                      360
16610128           YES            10YRIO            60                      360
16610138           YES            10YRIO            60                      360
16610165           YES            10YRIO            60                      360
16610224           YES            10YRIO            60                      360
16610248           YES            10YRIO            60                      360
16610276           YES            10YRIO            60                      360
16610282           YES            10YRIO            60                      360
16610286           YES            10YRIO            60                      360
16610290           YES            10YRIO            60                      360
16611194           YES            10YRIO            60                      360
16611195           YES            10YRIO            60                      360
16605736           YES            10YRIO            60                      360
16605739           YES            10YRIO            60                      360
16605746           YES            10YRIO            60                      360
16605763           YES            10YRIO            60                      360
16605779           YES            10YRIO            60                      360
16605784           YES            10YRIO            60                      360
16605793           YES            10YRIO            60                      360
16605797           YES            10YRIO            60                      360
16605801           YES            10YRIO            60                      360
16605807           YES            10YRIO            60                      360
16605828           YES            10YRIO            60                      360
16605839           YES            10YRIO            60                      360
16605879           YES            10YRIO            60                      360
16605882           YES            10YRIO            60                      360
16605885           YES            10YRIO            60                      360
16605936           YES            10YRIO            60                      360
16606018           YES            10YRIO            60                      360
16606031           YES            10YRIO            60                      360
16606105           YES            10YRIO            60                      360
16606123           YES            10YRIO            60                      360
16606129           YES            10YRIO            60                      360
16606143           YES            10YRIO            60                      360
16606180           YES            10YRIO            60                      360
16606194           YES            10YRIO            60                      360
16606200           YES            10YRIO            60                      360
16609606           YES            10YRIO            60                      360
16609655           YES            10YRIO            60                      360
16609697           YES            10YRIO            60                      360
16609724           YES            10YRIO            60                      360
16609736           YES            10YRIO            60                      360
16609742           YES            10YRIO            60                      360
16609758           YES            10YRIO            60                      360
16609763           YES            10YRIO            60                      360
16609783           YES            10YRIO            60                      360
16609785           YES            10YRIO            60                      360
16609788           YES            10YRIO            60                      360
16609802           YES            10YRIO            60                      360
16609853           YES            10YRIO            60                      360
16609863           YES            10YRIO            60                      360
16609881           YES            10YRIO            60                      360
16609917           YES            10YRIO            60                      360
16609931           YES            10YRIO            60                      360
16609944           YES            10YRIO            60                      360
16609948           YES            10YRIO            60                      360
16609960           YES            10YRIO            60                      360
16609980           YES            10YRIO            60                      360
16609998           YES            10YRIO            60                      360
16610001           YES            10YRIO            60                      360
16610008           YES            10YRIO            60                      360
16610018           YES            10YRIO            60                      360
16610020           YES            10YRIO            60                      360
16610023           YES            10YRIO            60                      360
16602996           YES            10YRIO            60                      360
16602891           YES            10YRIO            60                      360
16602904           YES            10YRIO            60                      360
16602917           YES            10YRIO            60                      360
16602924           YES            10YRIO            60                      360
16602925           YES            10YRIO            60                      360
16602999           YES            10YRIO            60                      360
16603002           YES            10YRIO            60                      360
16603021           YES            10YRIO            60                      360
16603023           YES            10YRIO            60                      360
16603027           YES            10YRIO            60                      360
16603041           YES            10YRIO            60                      360
16603057           YES            10YRIO            60                      360
16603094           YES            10YRIO            60                      360
16603099           YES            10YRIO            60                      360
16603133           YES            10YRIO            60                      360
16603885           YES            10YRIO            60                      360
16603900           YES            10YRIO            60                      360
16603917           YES            10YRIO            60                      360
16604003           YES            10YRIO            60                      360
16604035           YES            10YRIO            60                      360
16604055           YES            10YRIO            60                      360
16604068           YES            10YRIO            60                      360
16604079           YES            10YRIO            60                      360
16604107           YES            10YRIO            60                      360
16604136           YES            10YRIO            60                      360
16604187           YES            10YRIO            60                      360
16604201           YES            10YRIO            60                      360
16604204           YES            10YRIO            60                      360
16604232           YES            10YRIO            60                      360
16604313           YES            10YRIO            60                      360
16604316           YES            10YRIO            60                      360
16604320           YES            10YRIO            60                      360
16604330           YES            10YRIO            60                      360
16604335           YES            10YRIO            60                      360
16604352           YES            10YRIO            60                      360
16604372           YES            10YRIO            60                      360
16604401           YES            10YRIO            60                      360
16604429           YES            10YRIO            60                      360
16604439           YES            10YRIO            60                      360
16604448           YES            10YRIO            60                      360
16604475           YES            10YRIO            60                      360
16600061           YES            10YRIO            60                      360
16600068           YES            10YRIO            60                      360
16600806           YES            10YRIO            60                      360
16600819           YES            10YRIO            60                      360
16600897           YES            10YRIO            60                      360
16600898           YES            10YRIO            60                      360
16600913           YES            10YRIO            60                      360
16600997           YES            10YRIO            60                      360
16601090           YES            10YRIO            60                      360
16601110           YES            10YRIO            60                      360
16601121           YES            10YRIO            60                      360
16601186           YES            10YRIO            60                      360
16601191           YES            10YRIO            60                      360
16601192           YES            10YRIO            60                      360
16601210           YES            10YRIO            60                      360
16601254           YES            10YRIO            60                      360
16601268           YES            10YRIO            60                      360
16601271           YES            10YRIO            60                      360
16601273           YES            10YRIO            60                      360
16601275           YES            10YRIO            60                      360
16601281           YES            10YRIO            60                      360
16601289           YES            10YRIO            60                      360
16601326           YES            10YRIO            60                      360
16601331           YES            10YRIO            60                      360
16601336           YES            10YRIO            60                      360
16601346           YES            10YRIO            60                      360
16601355           YES            10YRIO            60                      360
16601406           YES            10YRIO            60                      360
16601407           YES            10YRIO            60                      360
16601411           YES            10YRIO            60                      360
16601417           YES            10YRIO            60                      360
16602646           YES            10YRIO            60                      360
16602672           YES            10YRIO            60                      360
16602673           YES            10YRIO            60                      360
16602681           YES            10YRIO            60                      360
16602711           YES            10YRIO            60                      360
16602790           YES            10YRIO            60                      360
16602804           YES            10YRIO            60                      360
16602824           YES            10YRIO            60                      360
16602874           YES            10YRIO            60                      360
16602878           YES            10YRIO            60                      360
16599648           YES            10YRIO            60                      360
16599660           YES            10YRIO            60                      360
16599661           YES            10YRIO            60                      360
16599681           YES            10YRIO            60                      360
16599751           YES            10YRIO            60                      360
16599837           YES            10YRIO            60                      360
16599865           YES            10YRIO            60                      360
16599883           YES            10YRIO            60                      360
16599884           YES            10YRIO            60                      360
16599892           YES            10YRIO            60                      360
16599934           YES            10YRIO            60                      360
16600006           YES            10YRIO            60                      360
16600012           YES            10YRIO            60                      360
16600050           YES            10YRIO            60                      360
16600054           YES            10YRIO            60                      360
16599526           YES            10YRIO            60                      360
16599553           YES            10YRIO            60                      360
16599586           YES            10YRIO            60                      360
16597187           YES            10YRIO            60                      360
16597291           YES            10YRIO            60                      360
16597299           YES            10YRIO            60                      360
16597335           YES            10YRIO            60                      360
16597348           YES            10YRIO            60                      360
16597392           YES            10YRIO            60                      360
16597437           YES            10YRIO            60                      360
16597444           YES            10YRIO            60                      360
16597480           YES            10YRIO            60                      360
16597498           YES            10YRIO            60                      360
16597514           YES            10YRIO            60                      360
16597566           YES            10YRIO            60                      360
16597614           YES            10YRIO            60                      360
16597668           YES            10YRIO            60                      360
16597670           YES            10YRIO            60                      360
16597685           YES            10YRIO            60                      360
16597721           YES            10YRIO            60                      360
16597722           YES            10YRIO            60                      360
16597725           YES            10YRIO            60                      360
16597732           YES            10YRIO            60                      360
16597734           YES            10YRIO            60                      360
16597738           YES            10YRIO            60                      360
16597756           YES            10YRIO            60                      360
16597775           YES            10YRIO            60                      360
16597809           YES            10YRIO            60                      360
16597812           YES            10YRIO            60                      360
16599341           YES            10YRIO            60                      360
16596624           YES            10YRIO            60                      360
16596777           YES            10YRIO            60                      360
16596781           YES            10YRIO            60                      360
16596787           YES            10YRIO            60                      360
16596800           YES            10YRIO            60                      360
16594913           YES            10YRIO            60                      360
16594919           YES            10YRIO            60                      360
16594925           YES            10YRIO            60                      360
16595053           YES            10YRIO            60                      360
16595102           YES            10YRIO            60                      360
16595117           YES            10YRIO            60                      360
16595138           YES            10YRIO            60                      360
16595153           YES            10YRIO            60                      360
16595231           YES            10YRIO            60                      360
16595330           YES            10YRIO            60                      360
16595373           YES            10YRIO            60                      360
16595410           YES            10YRIO            60                      360
16595416           YES            10YRIO            60                      360
16595421           YES            10YRIO            60                      360
16595428           YES            10YRIO            60                      360
16595431           YES            10YRIO            60                      360
16595441           YES            10YRIO            60                      360
16596135           YES            10YRIO            60                      360
16596150           YES            10YRIO            60                      360
16596151           YES            10YRIO            60                      360
16596185           YES            10YRIO            60                      360
16596333           YES            10YRIO            60                      360
16591659           YES            10YRIO            60                      360
16591676           YES            10YRIO            60                      360
16591686           YES            10YRIO            60                      360
16596375           YES            10YRIO            60                      360
16596379           YES            10YRIO            60                      360
16596414           YES            10YRIO            60                      360
16596441           YES            10YRIO            60                      360
16596447           YES            10YRIO            60                      360
16596476           YES            10YRIO            60                      360
16596512           YES            10YRIO            60                      360
16594778           YES            10YRIO            60                      360
16594784           YES            10YRIO            60                      360
16591280           YES            10YRIO            60                      360
16591293           YES            10YRIO            60                      360
16591471           YES            10YRIO            60                      360
16591534           YES            10YRIO            60                      360
16591607           YES            10YRIO            60                      360
16591619           YES            10YRIO            60                      360
16591322           YES            10YRIO            60                      360
16585992           YES            10YRIO            60                      360
16586059           YES            10YRIO            60                      360
16586091           YES            10YRIO            60                      360
16586101           YES            10YRIO            60                      360
16591067           YES            10YRIO            60                      360
16591068           YES            10YRIO            60                      360
16591069           YES            10YRIO            60                      360
16591106           YES            10YRIO            60                      360
16591132           YES            10YRIO            60                      360
16591194           YES            10YRIO            60                      360
16591198           YES            10YRIO            60                      360
16585804           YES            10YRIO            60                      360
16585807           YES            10YRIO            60                      360
16585909           YES            10YRIO            60                      360
16585879           YES            10YRIO            60                      360
16585603           YES            10YRIO            60                      360
16585688           YES            10YRIO            60                      360
16575253           YES            10YRIO            60                      360
16585441           YES            10YRIO            60                      360
16575301           YES            10YRIO            60                      360
16575370           YES            10YRIO            60                      360
16575421           YES            10YRIO            60                      360
16575426           YES            10YRIO            60                      360
16572052           YES            10YRIO            60                      360
16572113           YES            10YRIO            60                      360
16572146           YES            10YRIO            60                      360
16574845           YES            10YRIO            60                      360
16575104           YES            10YRIO            60                      360
16574967           YES            10YRIO            60                      360
16571870           YES            10YRIO            60                      360
16571707           YES            10YRIO            60                      360
16571597           YES            10YRIO            60                      360
16570570           YES            10YRIO            60                      360
16570816           YES            10YRIO            60                      360
16568960           YES            10YRIO            60                      360
16569071           YES            10YRIO            60                      360
16569293           YES            10YRIO            60                      360
16569328           YES            10YRIO            60                      360
16569385           YES            10YRIO            60                      360
16570365           YES            10YRIO            60                      360
16549800           YES            10YRIO            60                      360
16549826           YES            10YRIO            60                      360
16693324           YES            10YRIO            60                      360
16693326           YES            10YRIO            60                      360
16693327           YES            10YRIO            60                      360
16693353           YES            10YRIO            60                      360
16549418           YES            10YRIO            60                      360
16551706           YES            10YRIO            60                      360
16552176           YES            10YRIO            60                      360
16656545           YES            10YRIO            60                      360
16656666           YES            10YRIO            60                      360
16656255           YES            10YRIO            60                      360
16656732           YES            10YRIO            60                      360
16656274           YES            10YRIO            60                      360
16656755           YES            10YRIO            60                      360
16656786           YES            10YRIO            60                      360
16656305           YES            10YRIO            60                      360
16656316           YES            10YRIO            60                      360
16656425           YES            10YRIO            60                      360
16654510           YES            10YRIO            60                      360
16654406           YES            10YRIO            60                      360
16655963           YES            10YRIO            60                      360
16655995           YES            10YRIO            60                      360
16656072           YES            10YRIO            60                      360
16656172           YES            10YRIO            60                      360
16656852           YES            10YRIO            60                      360
16656853           YES            10YRIO            60                      360
16653956           YES            10YRIO            60                      360
16653994           YES            10YRIO            60                      360
16653779           YES            10YRIO            60                      360
16653826           YES            10YRIO            60                      360
16653834           YES            10YRIO            60                      360
16653852           YES            10YRIO            60                      360
16653853           YES            10YRIO            60                      360
16654112           YES            10YRIO            60                      360
16654116           YES            10YRIO            60                      360
16654122           YES            10YRIO            60                      360
16653861           YES            10YRIO            60                      360
16653863           YES            10YRIO            60                      360
16653872           YES            10YRIO            60                      360
16653881           YES            10YRIO            60                      360
16653883           YES            10YRIO            60                      360
16653889           YES            10YRIO            60                      360
16653894           YES            10YRIO            60                      360
16654164           YES            10YRIO            60                      360
16654175           YES            10YRIO            60                      360
16654176           YES            10YRIO            60                      360
16654206           YES            10YRIO            60                      360
16654221           YES            10YRIO            60                      360
16653927           YES            10YRIO            60                      360
16653928           YES            10YRIO            60                      360
16653954           YES            10YRIO            60                      360
16654352           YES            10YRIO            60                      360
16651793           YES            10YRIO            60                      360
16651796           YES            10YRIO            60                      360
16651801           YES            10YRIO            60                      360
16651813           YES            10YRIO            60                      360
16651845           YES            10YRIO            60                      360
16651857           YES            10YRIO            60                      360
16651860           YES            10YRIO            60                      360
16651755           YES            10YRIO            60                      360
16653737           YES            10YRIO            60                      360
16653739           YES            10YRIO            60                      360
16653760           YES            10YRIO            60                      360
16653766           YES            10YRIO            60                      360
16653770           YES            10YRIO            60                      360
16651572           YES            10YRIO            60                      360
16651684           YES            10YRIO            60                      360
16651691           YES            10YRIO            60                      360
16651711           YES            10YRIO            60                      360
16651714           YES            10YRIO            60                      360
16651325           YES            10YRIO            60                      360
16651328           YES            10YRIO            60                      360
16651356           YES            10YRIO            60                      360
16651387           YES            10YRIO            60                      360
16651402           YES            10YRIO            60                      360
16651406           YES            10YRIO            60                      360
16651429           YES            10YRIO            60                      360
16651205           YES            10YRIO            60                      360
16651206           YES            10YRIO            60                      360
16651210           YES            10YRIO            60                      360
16651211           YES            10YRIO            60                      360
16651223           YES            10YRIO            60                      360
16651226           YES            10YRIO            60                      360
16651493           YES            10YRIO            60                      360
16696375           YES            10YRIO            60                      360
16656970           YES            10YRIO            60                      360
16658540           YES            10YRIO            60                      360
16658595           YES            10YRIO            60                      360
16658615           YES            10YRIO            60                      360
16658671           YES            10YRIO            60                      360
16658857           YES            10YRIO            60                      360
16658918           YES            10YRIO            60                      360
16658935           YES            10YRIO            60                      360
16658978           YES            10YRIO            60                      360
16659008           YES            10YRIO            60                      360
16659138           YES            10YRIO            60                      360
16659270           YES            10YRIO            60                      360
16659276           YES            10YRIO            60                      360
16659351           YES            10YRIO            60                      360
16659359           YES            10YRIO            60                      360
16662063           YES            10YRIO            60                      360
16662075           YES            10YRIO            60                      360
16662131           YES            10YRIO            60                      360
16662155           YES            10YRIO            60                      360
16662270           YES            10YRIO            60                      360
16662335           YES            10YRIO            60                      360
16662345           YES            10YRIO            60                      360
16662416           YES            10YRIO            60                      360
16662477           YES            10YRIO            60                      360
16662544           YES            10YRIO            60                      360
16662697           YES            10YRIO            60                      360
16662744           YES            10YRIO            60                      360
16662839           YES            10YRIO            60                      360
16663831           YES            10YRIO            60                      360
16663907           YES            10YRIO            60                      360
16663963           YES            10YRIO            60                      360
16664005           YES            10YRIO            60                      360
16664103           YES            10YRIO            60                      360
16664108           YES            10YRIO            60                      360
16664159           YES            10YRIO            60                      360
16664306           YES            10YRIO            60                      360
16666007           YES            10YRIO            60                      360
16670284           YES            10YRIO            60                      360
16670329           YES            10YRIO            60                      360
16670342           YES            10YRIO            60                      360
16670440           YES            10YRIO            60                      360
16670475           YES            10YRIO            60                      360
16670542           YES            10YRIO            60                      360
16670552           YES            10YRIO            60                      360
16672572           YES            10YRIO            60                      360
16673983           YES            10YRIO            60                      360
16673987           YES            10YRIO            60                      360
16673992           YES            10YRIO            60                      360
16673993           YES            10YRIO            60                      360
16673998           YES            10YRIO            60                      360
16674001           YES            10YRIO            60                      360
16674003           YES            10YRIO            60                      360
16674010           YES            10YRIO            60                      360
16674382           YES            10YRIO            60                      360
16676603           YES            10YRIO            60                      360
16676764           YES            10YRIO            60                      360
16681646           YES            10YRIO            60                      360
16681659           YES            10YRIO            60                      360
16681685           YES            10YRIO            60                      360
16651109           YES            10YRIO            60                      360
16651113           YES            10YRIO            60                      360
16651114           YES            10YRIO            60                      360
16651116           YES            10YRIO            60                      360
16651124           YES            10YRIO            60                      360
16651129           YES            10YRIO            60                      360
16651145           YES            10YRIO            60                      360
16651187           YES            10YRIO            60                      360
16651195           YES            10YRIO            60                      360
16651077           YES            10YRIO            60                      360
16651079           YES            10YRIO            60                      360
16651083           YES            10YRIO            60                      360
16651087           YES            10YRIO            60                      360
16651092           YES            10YRIO            60                      360
16650148           YES            10YRIO            60                      360
16650299           YES            10YRIO            60                      360
16650306           YES            10YRIO            60                      360
16650311           YES            10YRIO            60                      360
16650318           YES            10YRIO            60                      360
16650325           YES            10YRIO            60                      360
16650329           YES            10YRIO            60                      360
16650344           YES            10YRIO            60                      360
16650406           YES            10YRIO            60                      360
16650409           YES            10YRIO            60                      360
16650437           YES            10YRIO            60                      360
16650449           YES            10YRIO            60                      360
16650197           YES            10YRIO            60                      360
16650210           YES            10YRIO            60                      360
16650221           YES            10YRIO            60                      360
16650637           YES            10YRIO            60                      360
16650294           YES            10YRIO            60                      360
16648493           YES            10YRIO            60                      360
16648501           YES            10YRIO            60                      360
16648507           YES            10YRIO            60                      360
16648511           YES            10YRIO            60                      360
16648601           YES            10YRIO            60                      360
16648610           YES            10YRIO            60                      360
16648614           YES            10YRIO            60                      360
16648517           YES            10YRIO            60                      360
16648531           YES            10YRIO            60                      360
16648642           YES            10YRIO            60                      360
16648658           YES            10YRIO            60                      360
16648678           YES            10YRIO            60                      360
16648687           YES            10YRIO            60                      360
16648696           YES            10YRIO            60                      360
16648697           YES            10YRIO            60                      360
16648710           YES            10YRIO            60                      360
16648795           YES            10YRIO            60                      360
16648859           YES            10YRIO            60                      360
16648979           YES            10YRIO            60                      360
16649007           YES            10YRIO            60                      360
16649013           YES            10YRIO            60                      360
16649018           YES            10YRIO            60                      360
16649235           YES            10YRIO            60                      360
16649236           YES            10YRIO            60                      360
16649901           YES            10YRIO            60                      360
16649990           YES            10YRIO            60                      360
16649992           YES            10YRIO            60                      360
16650041           YES            10YRIO            60                      360
16650085           YES            10YRIO            60                      360
16650093           YES            10YRIO            60                      360
16650127           YES            10YRIO            60                      360
16644187           YES            10YRIO            60                      360
16644241           YES            10YRIO            60                      360
16645952           YES            10YRIO            60                      360
16645960           YES            10YRIO            60                      360
16645976           YES            10YRIO            60                      360
16646025           YES            10YRIO            60                      360
16643907           YES            10YRIO            60                      360
16643933           YES            10YRIO            60                      360
16643943           YES            10YRIO            60                      360
16643951           YES            10YRIO            60                      360
16643961           YES            10YRIO            60                      360
16644016           YES            10YRIO            60                      360
16646098           YES            10YRIO            60                      360
16646117           YES            10YRIO            60                      360
16646148           YES            10YRIO            60                      360
16646150           YES            10YRIO            60                      360
16646153           YES            10YRIO            60                      360
16646154           YES            10YRIO            60                      360
16646172           YES            10YRIO            60                      360
16646216           YES            10YRIO            60                      360
16646222           YES            10YRIO            60                      360
16646248           YES            10YRIO            60                      360
16646273           YES            10YRIO            60                      360
16644036           YES            10YRIO            60                      360
16644044           YES            10YRIO            60                      360
16644059           YES            10YRIO            60                      360
16646322           YES            10YRIO            60                      360
16646325           YES            10YRIO            60                      360
16646331           YES            10YRIO            60                      360
16646333           YES            10YRIO            60                      360
16644078           YES            10YRIO            60                      360
16644080           YES            10YRIO            60                      360
16644107           YES            10YRIO            60                      360
16646444           YES            10YRIO            60                      360
16644158           YES            10YRIO            60                      360
16644162           YES            10YRIO            60                      360
16646453           YES            10YRIO            60                      360
16646469           YES            10YRIO            60                      360
16646473           YES            10YRIO            60                      360
16646492           YES            10YRIO            60                      360
16646507           YES            10YRIO            60                      360
16646520           YES            10YRIO            60                      360
16646567           YES            10YRIO            60                      360
16648429           YES            10YRIO            60                      360
16648450           YES            10YRIO            60                      360
16648473           YES            10YRIO            60                      360
16643691           YES            10YRIO            60                      360
16643747           YES            10YRIO            60                      360
16643771           YES            10YRIO            60                      360
16643775           YES            10YRIO            60                      360
16643805           YES            10YRIO            60                      360
16643809           YES            10YRIO            60                      360
16643819           YES            10YRIO            60                      360
16643821           YES            10YRIO            60                      360
16643827           YES            10YRIO            60                      360
16643835           YES            10YRIO            60                      360
16643838           YES            10YRIO            60                      360
16643841           YES            10YRIO            60                      360
16643845           YES            10YRIO            60                      360
16641391           YES            10YRIO            60                      360
16641410           YES            10YRIO            60                      360
16643558           YES            10YRIO            60                      360
16643622           YES            10YRIO            60                      360
16643672           YES            10YRIO            60                      360
16643681           YES            10YRIO            60                      360
16643685           YES            10YRIO            60                      360
16641304           YES            10YRIO            60                      360
16641307           YES            10YRIO            60                      360
16641311           YES            10YRIO            60                      360
16641321           YES            10YRIO            60                      360
16641325           YES            10YRIO            60                      360
16641330           YES            10YRIO            60                      360
16638609           YES            10YRIO            60                      360
16638695           YES            10YRIO            60                      360
16638726           YES            10YRIO            60                      360
16638728           YES            10YRIO            60                      360
16638780           YES            10YRIO            60                      360
16638789           YES            10YRIO            60                      360
16638800           YES            10YRIO            60                      360
16638804           YES            10YRIO            60                      360
16638836           YES            10YRIO            60                      360
16638873           YES            10YRIO            60                      360
16638882           YES            10YRIO            60                      360
16638931           YES            10YRIO            60                      360
16638934           YES            10YRIO            60                      360
16638939           YES            10YRIO            60                      360
16638505           YES            10YRIO            60                      360
16638949           YES            10YRIO            60                      360
16638954           YES            10YRIO            60                      360
16638984           YES            10YRIO            60                      360
16640652           YES            10YRIO            60                      360
16640678           YES            10YRIO            60                      360
16640682           YES            10YRIO            60                      360
16640702           YES            10YRIO            60                      360
16640707           YES            10YRIO            60                      360
16640721           YES            10YRIO            60                      360
16640742           YES            10YRIO            60                      360
16640810           YES            10YRIO            60                      360
16640836           YES            10YRIO            60                      360
16640839           YES            10YRIO            60                      360
16640853           YES            10YRIO            60                      360
16640863           YES            10YRIO            60                      360
16640867           YES            10YRIO            60                      360
16640877           YES            10YRIO            60                      360
16640882           YES            10YRIO            60                      360
16640899           YES            10YRIO            60                      360
16640911           YES            10YRIO            60                      360
16640942           YES            10YRIO            60                      360
16640945           YES            10YRIO            60                      360
16640954           YES            10YRIO            60                      360
16640958           YES            10YRIO            60                      360
16640979           YES            10YRIO            60                      360
16641006           YES            10YRIO            60                      360
16641101           YES            10YRIO            60                      360
16641105           YES            10YRIO            60                      360
16641144           YES            10YRIO            60                      360
16641190           YES            10YRIO            60                      360
16641199           YES            10YRIO            60                      360
16641219           YES            10YRIO            60                      360
16641237           YES            10YRIO            60                      360
16638573           YES            10YRIO            60                      360
16641262           YES            10YRIO            60                      360
16641287           YES            10YRIO            60                      360
16633083           YES            10YRIO            60                      360
16633153           YES            10YRIO            60                      360
16633156           YES            10YRIO            60                      360
16633165           YES            10YRIO            60                      360
16633185           YES            10YRIO            60                      360
16634211           YES            10YRIO            60                      360
16634220           YES            10YRIO            60                      360
16634260           YES            10YRIO            60                      360
16634274           YES            10YRIO            60                      360
16634284           YES            10YRIO            60                      360
16634285           YES            10YRIO            60                      360
16633044           YES            10YRIO            60                      360
16633050           YES            10YRIO            60                      360
16633061           YES            10YRIO            60                      360
16633062           YES            10YRIO            60                      360
16633065           YES            10YRIO            60                      360
16633066           YES            10YRIO            60                      360
16634307           YES            10YRIO            60                      360
16634319           YES            10YRIO            60                      360
16634330           YES            10YRIO            60                      360
16634345           YES            10YRIO            60                      360
16634362           YES            10YRIO            60                      360
16634367           YES            10YRIO            60                      360
16634375           YES            10YRIO            60                      360
16634385           YES            10YRIO            60                      360
16634424           YES            10YRIO            60                      360
16634425           YES            10YRIO            60                      360
16634432           YES            10YRIO            60                      360
16634460           YES            10YRIO            60                      360
16634527           YES            10YRIO            60                      360
16634562           YES            10YRIO            60                      360
16634578           YES            10YRIO            60                      360
16634603           YES            10YRIO            60                      360
16634612           YES            10YRIO            60                      360
16634624           YES            10YRIO            60                      360
16634661           YES            10YRIO            60                      360
16634695           YES            10YRIO            60                      360
16634728           YES            10YRIO            60                      360
16634744           YES            10YRIO            60                      360
16634783           YES            10YRIO            60                      360
16634833           YES            10YRIO            60                      360
16638171           YES            10YRIO            60                      360
16638190           YES            10YRIO            60                      360
16638211           YES            10YRIO            60                      360
16638340           YES            10YRIO            60                      360
16638342           YES            10YRIO            60                      360
16638373           YES            10YRIO            60                      360
16638375           YES            10YRIO            60                      360
16638381           YES            10YRIO            60                      360
16638382           YES            10YRIO            60                      360
16638390           YES            10YRIO            60                      360
16638400           YES            10YRIO            60                      360
16638403           YES            10YRIO            60                      360
16638420           YES            10YRIO            60                      360
16638428           YES            10YRIO            60                      360
16638435           YES            10YRIO            60                      360
16638445           YES            10YRIO            60                      360
16638476           YES            10YRIO            60                      360
16638486           YES            10YRIO            60                      360
16638487           YES            10YRIO            60                      360
16638501           YES            10YRIO            60                      360
16632999           YES            10YRIO            60                      360
16633004           YES            10YRIO            60                      360
16632857           YES            10YRIO            60                      360
16632984           YES            10YRIO            60                      360
16632985           YES            10YRIO            60                      360
16628769           YES            10YRIO            60                      360
16628783           YES            10YRIO            60                      360
16628789           YES            10YRIO            60                      360
16628794           YES            10YRIO            60                      360
16628795           YES            10YRIO            60                      360
16628812           YES            10YRIO            60                      360
16628821           YES            10YRIO            60                      360
16628828           YES            10YRIO            60                      360
16628843           YES            10YRIO            60                      360
16628858           YES            10YRIO            60                      360
16628907           YES            10YRIO            60                      360
16628946           YES            10YRIO            60                      360
16628690           YES            10YRIO            60                      360
16628963           YES            10YRIO            60                      360
16628999           YES            10YRIO            60                      360
16629005           YES            10YRIO            60                      360
16629009           YES            10YRIO            60                      360
16629019           YES            10YRIO            60                      360
16629026           YES            10YRIO            60                      360
16629028           YES            10YRIO            60                      360
16629031           YES            10YRIO            60                      360
16629056           YES            10YRIO            60                      360
16629066           YES            10YRIO            60                      360
16629068           YES            10YRIO            60                      360
16629113           YES            10YRIO            60                      360
16629123           YES            10YRIO            60                      360
16629148           YES            10YRIO            60                      360
16629167           YES            10YRIO            60                      360
16628745           YES            10YRIO            60                      360
16629178           YES            10YRIO            60                      360
16629184           YES            10YRIO            60                      360
16629200           YES            10YRIO            60                      360
16629220           YES            10YRIO            60                      360
16629242           YES            10YRIO            60                      360
16629251           YES            10YRIO            60                      360
16629258           YES            10YRIO            60                      360
16629288           YES            10YRIO            60                      360
16629304           YES            10YRIO            60                      360
16629331           YES            10YRIO            60                      360
16632258           YES            10YRIO            60                      360
16632283           YES            10YRIO            60                      360
16632311           YES            10YRIO            60                      360
16632314           YES            10YRIO            60                      360
16632327           YES            10YRIO            60                      360
16632338           YES            10YRIO            60                      360
16632347           YES            10YRIO            60                      360
16632367           YES            10YRIO            60                      360
16632371           YES            10YRIO            60                      360
16632474           YES            10YRIO            60                      360
16632571           YES            10YRIO            60                      360
16632646           YES            10YRIO            60                      360
16632647           YES            10YRIO            60                      360
16632670           YES            10YRIO            60                      360
16632683           YES            10YRIO            60                      360
16632748           YES            10YRIO            60                      360
16632832           YES            10YRIO            60                      360
16616320           YES            10YRIO            60                      360
16616325           YES            10YRIO            60                      360
16616471           YES            10YRIO            60                      360
16616494           YES            10YRIO            60                      360
16616559           YES            10YRIO            60                      360
16616413           YES            10YRIO            60                      360
16616462           YES            10YRIO            60                      360
16616586           YES            10YRIO            60                      360
16616644           YES            10YRIO            60                      360
16611647           YES            10YRIO            60                      360
16611652           YES            10YRIO            60                      360
16611758           YES            10YRIO            60                      360
16611794           YES            10YRIO            60                      360
16611822           YES            10YRIO            60                      360
16611831           YES            10YRIO            60                      360
16611837           YES            10YRIO            60                      360
16611844           YES            10YRIO            60                      360
16611879           YES            10YRIO            60                      360
16611897           YES            10YRIO            60                      360
16611912           YES            10YRIO            60                      360
16611914           YES            10YRIO            60                      360
16611923           YES            10YRIO            60                      360
16611938           YES            10YRIO            60                      360
16611947           YES            10YRIO            60                      360
16612696           YES            10YRIO            60                      360
16612740           YES            10YRIO            60                      360
16612752           YES            10YRIO            60                      360
16612767           YES            10YRIO            60                      360
16612775           YES            10YRIO            60                      360
16612777           YES            10YRIO            60                      360
16612804           YES            10YRIO            60                      360
16612811           YES            10YRIO            60                      360
16612826           YES            10YRIO            60                      360
16612829           YES            10YRIO            60                      360
16612842           YES            10YRIO            60                      360
16612846           YES            10YRIO            60                      360
16612874           YES            10YRIO            60                      360
16612923           YES            10YRIO            60                      360
16612949           YES            10YRIO            60                      360
16612972           YES            10YRIO            60                      360
16612993           YES            10YRIO            60                      360
16613002           YES            10YRIO            60                      360
16613092           YES            10YRIO            60                      360
16613107           YES            10YRIO            60                      360
16613108           YES            10YRIO            60                      360
16613118           YES            10YRIO            60                      360
16613188           YES            10YRIO            60                      360
16613199           YES            10YRIO            60                      360
16613202           YES            10YRIO            60                      360
16613217           YES            10YRIO            60                      360
16613231           YES            10YRIO            60                      360
16613259           YES            10YRIO            60                      360
16613281           YES            10YRIO            60                      360
16613289           YES            10YRIO            60                      360
16613293           YES            10YRIO            60                      360
16613295           YES            10YRIO            60                      360
16613303           YES            10YRIO            60                      360
16616016           YES            10YRIO            60                      360
16616017           YES            10YRIO            60                      360
16616019           YES            10YRIO            60                      360
16616081           YES            10YRIO            60                      360
16616089           YES            10YRIO            60                      360
16616136           YES            10YRIO            60                      360
16616155           YES            10YRIO            60                      360
16616168           YES            10YRIO            60                      360
16616199           YES            10YRIO            60                      360
16616218           YES            10YRIO            60                      360
16616261           YES            10YRIO            60                      360
16616270           YES            10YRIO            60                      360
16616282           YES            10YRIO            60                      360
16616284           YES            10YRIO            60                      360
16546182           YES            10YRIO            60                      360
16546322           YES            10YRIO            60                      360
16544375           YES            10YRIO            60                      360
16545158           YES            10YRIO            60                      360
16468666           YES            10YRIO            60                      360
16468073           YES            10YRIO            60                      360
16468277           YES            10YRIO            60                      360
16420112           YES            10YRIO            60                      360
16568772           YES            10YRIO            60                      360
16565075           YES            10YRIO            60                      360
16567579           YES            10YRIO            60                      360
16567581           YES            10YRIO            60                      360
16567635           YES            10YRIO            60                      360
16567651           YES            10YRIO            60                      360
16563279           YES            10YRIO            60                      360
16563286           YES            10YRIO            60                      360
16564441           YES            10YRIO            60                      360
16564456           YES            10YRIO            60                      360
16564519           YES            10YRIO            60                      360
16563266           YES            10YRIO            60                      360
16688262           YES            10YRIO            60                      360
16688090           YES            10YRIO            60                      360
16688091           YES            10YRIO            60                      360
16688093           YES            10YRIO            60                      360
16688323           YES            10YRIO            60                      360
16688132           YES            10YRIO            60                      360
16688134           YES            10YRIO            60                      360
16688142           YES            10YRIO            60                      360
16688175           YES            10YRIO            60                      360
16688180           YES            10YRIO            60                      360
16404249           YES            10YRIO            60                      360
16403929           YES            10YRIO            60                      360
16393936           YES            10YRIO            60                      360
16390321           YES            10YRIO            60                      360




--------------------------------------------------------------------------------




LOAN_SEQ           PORTFOLIO          PREPAY         PP_DESC         PP_HARD_SOFT            PP_HARD_TERM
___________________________________________________________________________________________________________
16611603           AFL2               Yes            36MPP           Combo                   12
16359531           WALN               Yes            24MPP           Combo                   12
16419779           WALN               Yes            36MPP           Combo                   12
16419798           WALN               Yes            24MPP           Combo                   12
16419821           WALN               Yes            24MPP           Combo                   12
16419838           WALN               Yes            12MPP           Hard                    12
16419866           WALN               Yes            12MPP           Hard                    12
16419879           WALN               Yes            36MPP           Combo                   12
16400134           WALN               Yes            12MPP           Hard                    12
16540023           WALN               Yes            12MPP           Hard                    12
16394551           WALN               Yes            36MPP           Combo                   12
16543509           WALN               Yes            36MPP           Combo                   12
16545858           WALN               No             No PP           NoPP                    0
16548392           WALN               Yes            12MPP           Hard                    12
16548421           WALN               Yes            36MPP           Combo                   12
16567196           WALN               Yes            12MPP           Hard                    12
16567279           WALN               Yes            12MPP           Hard                    12
16568545           WALN               Yes            36MPP           Combo                   12
16568548           WALN               No             No PP           NoPP                    0
16568470           WALN               Yes            36MPP           Combo                   12
16568613           WALN               Yes            12MPP           Hard                    12
16568683           WALN               Yes            36MPP           Combo                   12
16569740           WALN               Yes            36MPP           Combo                   12
16569767           WALN               Yes            36MPP           Combo                   12
16571443           WALN               Yes            36MPP           Combo                   12
16574612           WALN               Yes            36MPP           Combo                   12
16590792           WALN               Yes            36MPP           Soft/Unk                0
16590800           WALN               Yes            36MPP           Combo                   12
16574720           WALN               Yes            36MPP           Combo                   12
16585329           WALN               Yes            36MPP           Combo                   12
16585346           WALN               Yes            36MPP           Combo                   12
16585353           WALN               Yes            36MPP           Combo                   12
16594390           WALN               Yes            12MPP           Hard                    12
16594423           WALN               No             No PP           NoPP                    0
16594440           WALN               Yes            36MPP           Combo                   12
16595890           WALN               No             No PP           NoPP                    0
16596005           WALN               Yes            36MPP           Combo                   12
16595916           WALN               Yes            36MPP           Combo                   12
16596083           WALN               Yes            36MPP           Combo                   12
16595904           WALN               No             No PP           NoPP                    0
16597006           WALN               Yes            36MPP           Combo                   12
16597070           WALN               Yes            36MPP           Combo                   12
16596928           WALN               No             No PP           NoPP                    0
16597105           WALN               Yes            36MPP           Combo                   12
16599198           WALN               Yes            36MPP           Combo                   12
16599131           WALN               Yes            36MPP           Combo                   12
16599286           WALN               No             No PP           NoPP                    0
16599292           WALN               Yes            36MPP           Combo                   12
16599145           WALN               Yes            12MPP           Hard                    12
16600671           WALN               Yes            36MPP           Combo                   12
16600700           WALN               Yes            12MPP           Hard                    12
16600595           WALN               Yes            36MPP           Combo                   12
16601721           WALN               Yes            12MPP           Hard                    12
16601668           WALN               Yes            36MPP           Combo                   12
16601733           WALN               Yes            12MPP           Hard                    12
16601768           WALN               Yes            12MPP           Hard                    12
16601795           WALN               Yes            24MPP           Combo                   12
16603629           WALN               Yes            36MPP           Combo                   12
16603632           WALN               Yes            36MPP           Combo                   12
16603634           WALN               Yes            12MPP           Hard                    12
16603643           WALN               No             No PP           NoPP                    0
16603582           WALN               Yes            36MPP           Combo                   12
16603756           WALN               No             No PP           NoPP                    0
16603767           WALN               No             No PP           NoPP                    0
16603604           WALN               Yes            36MPP           Combo                   12
16605485           WALN               Yes            36MPP           Combo                   12
16605499           WALN               No             No PP           NoPP                    0
16605516           WALN               Yes            12MPP           Hard                    12
16605407           WALN               Yes            24MPP           Combo                   12
16605416           WALN               Yes            36MPP           Combo                   12
16605418           WALN               No             No PP           NoPP                    0
16605430           WALN               Yes            12MPP           Hard                    12
16605431           WALN               Yes            36MPP           Combo                   12
16605450           WALN               No             No PP           NoPP                    0
16605581           WALN               Yes            36MPP           Soft/Unk                0
16609360           WALN               Yes            12MPP           Hard                    12
16609368           WALN               Yes            36MPP           Combo                   12
16609378           WALN               Yes            36MPP           Combo                   12
16609416           WALN               Yes            36MPP           Soft/Unk                0
16609288           WALN               Yes            36MPP           Combo                   12
16609293           WALN               Yes            36MPP           Combo                   12
16609428           WALN               Yes            12MPP           Hard                    12
16609456           WALN               Yes            36MPP           Combo                   12
16609460           WALN               Yes            36MPP           Combo                   12
16609325           WALN               Yes            36MPP           Combo                   12
16610929           WALN               Yes            12MPP           Hard                    12
16611021           WALN               Yes            12MPP           Hard                    12
16611038           WALN               Yes            36MPP           Combo                   12
16611076           WALN               Yes            12MPP           Hard                    12
16610955           WALN               Yes            36MPP           Combo                   12
16611078           WALN               No             No PP           NoPP                    0
16610958           WALN               Yes            36MPP           Combo                   12
16610962           WALN               Yes            36MPP           Combo                   12
16611097           WALN               Yes            36MPP           Combo                   12
16611101           WALN               No             No PP           NoPP                    0
16611115           WALN               No             No PP           NoPP                    0
16611175           WALN               Yes            36MPP           Combo                   12
16612449           WALN               Yes            36MPP           Combo                   12
16612452           WALN               Yes            36MPP           Combo                   12
16612397           WALN               Yes            36MPP           Combo                   12
16612496           WALN               No             No PP           NoPP                    0
16612512           WALN               No             No PP           NoPP                    0
16612516           WALN               Yes            12MPP           Hard                    12
16612517           WALN               Yes            36MPP           Combo                   12
16612591           WALN               Yes            36MPP           Combo                   12
16612605           WALN               Yes            36MPP           Combo                   12
16615778           WALN               Yes            36MPP           Combo                   12
16615849           WALN               Yes            12MPP           Hard                    12
16615851           WALN               Yes            12MPP           Hard                    12
16615718           WALN               Yes            12MPP           Hard                    12
16615870           WALN               No             No PP           NoPP                    0
16615877           WALN               Yes            12MPP           Hard                    12
16615918           WALN               Yes            36MPP           Combo                   12
16615739           WALN               Yes            36MPP           Combo                   12
16628499           WALN               Yes            36MPP           Combo                   12
16628501           WALN               Yes            36MPP           Combo                   12
16628512           WALN               Yes            36MPP           Combo                   12
16628418           WALN               Yes            36MPP           Combo                   12
16628533           WALN               Yes            36MPP           Soft/Unk                0
16628545           WALN               Yes            36MPP           Combo                   12
16628552           WALN               Yes            36MPP           Combo                   12
16628553           WALN               Yes            12MPP           Hard                    12
16628555           WALN               No             No PP           NoPP                    0
16628451           WALN               Yes            36MPP           Combo                   12
16628587           WALN               Yes            12MPP           Hard                    12
16628596           WALN               Yes            36MPP           Combo                   12
16628626           WALN               Yes            12MPP           Hard                    12
16628631           WALN               Yes            36MPP           Combo                   12
16628467           WALN               Yes            24MPP           Combo                   12
16628637           WALN               Yes            12MPP           Hard                    12
16628646           WALN               No             No PP           NoPP                    0
16628648           WALN               Yes            36MPP           Combo                   12
16631156           WALN               Yes            36MPP           Combo                   12
16631189           WALN               Yes            12MPP           Hard                    12
16631222           WALN               Yes            36MPP           Combo                   12
16631245           WALN               Yes            12MPP           Hard                    12
16631250           WALN               Yes            12MPP           Hard                    12
16631256           WALN               No             No PP           NoPP                    0
16631258           WALN               Yes            4MPP            Hard                    4
16631267           WALN               Yes            36MPP           Combo                   12
16630968           WALN               Yes            36MPP           Combo                   12
16631285           WALN               Yes            12MPP           Hard                    12
16633978           WALN               Yes            12MPP           Hard                    12
16633987           WALN               Yes            36MPP           Combo                   12
16633993           WALN               No             No PP           NoPP                    0
16633997           WALN               Yes            4MPP            Hard                    4
16634000           WALN               Yes            36MPP           Combo                   12
16634003           WALN               Yes            36MPP           Combo                   12
16634005           WALN               No             No PP           NoPP                    0
16634011           WALN               Yes            24MPP           Combo                   12
16634013           WALN               Yes            36MPP           Combo                   12
16634018           WALN               Yes            36MPP           Combo                   12
16634025           WALN               Yes            12MPP           Hard                    12
16634047           WALN               Yes            24MPP           Combo                   12
16634052           WALN               No             No PP           NoPP                    0
16634065           WALN               Yes            36MPP           Combo                   12
16633678           WALN               Yes            36MPP           Combo                   12
16634075           WALN               Yes            12MPP           Hard                    12
16634083           WALN               Yes            36MPP           Combo                   12
16634085           WALN               Yes            12MPP           Hard                    12
16633683           WALN               Yes            36MPP           Combo                   12
16634104           WALN               Yes            36MPP           Combo                   12
16633692           WALN               Yes            36MPP           Combo                   12
16634126           WALN               Yes            36MPP           Combo                   12
16634143           WALN               Yes            12MPP           Hard                    12
16638025           WALN               Yes            36MPP           Combo                   12
16638038           WALN               Yes            12MPP           Hard                    12
16637957           WALN               Yes            12MPP           Hard                    12
16638090           WALN               No             No PP           NoPP                    0
16640557           WALN               Yes            36MPP           Combo                   12
16640563           WALN               No             No PP           NoPP                    0
16640428           WALN               Yes            36MPP           Combo                   12
16640597           WALN               Yes            12MPP           Hard                    12
16640601           WALN               Yes            36MPP           Combo                   12
16640444           WALN               Yes            36MPP           Combo                   12
16638114           WALN               Yes            24MPP           Combo                   12
16638118           WALN               No             No PP           NoPP                    0
16638130           WALN               No             No PP           NoPP                    0
16637991           WALN               Yes            36MPP           Combo                   12
16638002           WALN               No             No PP           NoPP                    0
16638166           WALN               Yes            36MPP           Combo                   12
16640486           WALN               Yes            36MPP           Soft/Unk                0
16640499           WALN               Yes            12MPP           Hard                    12
16640500           WALN               Yes            36MPP           Combo                   12
16640506           WALN               No             No PP           NoPP                    0
16640510           WALN               Yes            36MPP           Combo                   12
16640523           WALN               Yes            24MPP           Combo                   12
16640547           WALN               No             No PP           NoPP                    0
16640405           WALN               Yes            36MPP           Combo                   12
16640406           WALN               Yes            36MPP           Combo                   12
16643355           WALN               No             No PP           NoPP                    0
16643357           WALN               No             No PP           NoPP                    0
16643411           WALN               Yes            36MPP           Combo                   12
16643420           WALN               Yes            36MPP           Combo                   12
16643422           WALN               Yes            12MPP           Hard                    12
16643424           WALN               Yes            36MPP           Combo                   12
16643429           WALN               Yes            36MPP           Combo                   12
16643434           WALN               Yes            36MPP           Combo                   12
16643294           WALN               Yes            36MPP           Soft/Unk                0
16643397           WALN               Yes            12MPP           Hard                    12
16643437           WALN               No             No PP           NoPP                    0
16643448           WALN               Yes            36MPP           Combo                   12
16643456           WALN               No             No PP           NoPP                    0
16643459           WALN               Yes            36MPP           Combo                   12
16643462           WALN               Yes            36MPP           Combo                   12
16643318           WALN               No             No PP           NoPP                    0
16643467           WALN               Yes            36MPP           Combo                   12
16643488           WALN               Yes            12MPP           Hard                    12
16643496           WALN               Yes            36MPP           Combo                   12
16643507           WALN               Yes            36MPP           Combo                   12
16643511           WALN               Yes            36MPP           Combo                   12
16645772           WALN               Yes            36MPP           Combo                   12
16645777           WALN               Yes            36MPP           Combo                   12
16645779           WALN               Yes            24MPP           Combo                   12
16645792           WALN               Yes            12MPP           Hard                    12
16645710           WALN               Yes            12MPP           Hard                    12
16645810           WALN               Yes            24MPP           Combo                   12
16645832           WALN               Yes            12MPP           Hard                    12
16648186           WALN               Yes            36MPP           Combo                   12
16648075           WALN               No             No PP           NoPP                    0
16648191           WALN               Yes            36MPP           Combo                   12
16648224           WALN               Yes            12MPP           Hard                    12
16648082           WALN               Yes            36MPP           Combo                   12
16648249           WALN               No             No PP           NoPP                    0
16648250           WALN               Yes            12MPP           Hard                    12
16648092           WALN               Yes            36MPP           Combo                   12
16648274           WALN               Yes            36MPP           Combo                   12
16648300           WALN               Yes            36MPP           Combo                   12
16648305           WALN               Yes            36MPP           Combo                   12
16648120           WALN               Yes            36MPP           Combo                   12
16648310           WALN               Yes            36MPP           Combo                   12
16645856           WALN               Yes            12MPP           Hard                    12
16645863           WALN               Yes            36MPP           Combo                   12
16645865           WALN               Yes            36MPP           Combo                   12
16645869           WALN               Yes            36MPP           Combo                   12
16645893           WALN               Yes            36MPP           Combo                   12
16649577           WALN               Yes            36MPP           Combo                   12
16649592           WALN               Yes            36MPP           Combo                   12
16649596           WALN               Yes            12MPP           Hard                    12
16649597           WALN               No             No PP           NoPP                    0
16649600           WALN               Yes            4MPP            Hard                    4
16649614           WALN               No             No PP           NoPP                    0
16649651           WALN               No             No PP           NoPP                    0
16649657           WALN               Yes            36MPP           Combo                   12
16649662           WALN               Yes            12MPP           Hard                    12
16649672           WALN               Yes            24MPP           Combo                   12
16649679           WALN               Yes            12MPP           Hard                    12
16649681           WALN               Yes            12MPP           Hard                    12
16649685           WALN               Yes            36MPP           Combo                   12
16649710           WALN               Yes            36MPP           Combo                   12
16649722           WALN               Yes            36MPP           Combo                   12
16645920           WALN               Yes            36MPP           Combo                   12
16645925           WALN               Yes            24MPP           Combo                   12
16645928           WALN               Yes            36MPP           Combo                   12
16649734           WALN               Yes            12MPP           Hard                    12
16650933           WALN               Yes            24MPP           Combo                   12
16650943           WALN               Yes            36MPP           Combo                   12
16650945           WALN               Yes            36MPP           Combo                   12
16650844           WALN               Yes            36MPP           Combo                   12
16650946           WALN               No             No PP           NoPP                    0
16650966           WALN               No             No PP           NoPP                    0
16650969           WALN               Yes            12MPP           Hard                    12
16650976           WALN               Yes            36MPP           Combo                   12
16650866           WALN               Yes            12MPP           Hard                    12
16650986           WALN               No             No PP           NoPP                    0
16651014           WALN               Yes            36MPP           Combo                   12
16651023           WALN               Yes            36MPP           Combo                   12
16651036           WALN               Yes            12MPP           Hard                    12
16651041           WALN               Yes            12MPP           Hard                    12
16651051           WALN               Yes            36MPP           Combo                   12
16650897           WALN               No             No PP           NoPP                    0
16653436           WALN               Yes            24MPP           Combo                   12
16653550           WALN               Yes            36MPP           Combo                   12
16653563           WALN               Yes            36MPP           Combo                   12
16653566           WALN               Yes            24MPP           Combo                   12
16653589           WALN               Yes            36MPP           Combo                   12
16653601           WALN               Yes            12MPP           Hard                    12
16653605           WALN               Yes            36MPP           Combo                   12
16648143           WALN               No             No PP           NoPP                    0
16648068           WALN               Yes            24MPP           Combo                   12
16648158           WALN               Yes            12MPP           Hard                    12
16648174           WALN               Yes            12MPP           Hard                    12
16653450           WALN               Yes            36MPP           Combo                   12
16653634           WALN               Yes            24MPP           Combo                   12
16653647           WALN               Yes            24MPP           Combo                   12
16653650           WALN               No             No PP           NoPP                    0
16653660           WALN               Yes            36MPP           Combo                   12
16653666           WALN               No             No PP           NoPP                    0
16653482           WALN               Yes            36MPP           Combo                   12
16653677           WALN               No             No PP           NoPP                    0
16653679           WALN               Yes            36MPP           Combo                   12
16653689           WALN               Yes            24MPP           Combo                   12
16653694           WALN               Yes            36MPP           Combo                   12
16653699           WALN               Yes            36MPP           Combo                   12
16655770           WALN               Yes            36MPP           Combo                   12
16655774           WALN               Yes            12MPP           Hard                    12
16655783           WALN               Yes            24MPP           Combo                   12
16655793           WALN               No             No PP           NoPP                    0
16655802           WALN               Yes            36MPP           Combo                   12
16655806           WALN               Yes            12MPP           Hard                    12
16655810           WALN               Yes            36MPP           Combo                   12
16655814           WALN               Yes            24MPP           Combo                   12
16655821           WALN               Yes            36MPP           Combo                   12
16655825           WALN               Yes            36MPP           Combo                   12
16655842           WALN               Yes            12MPP           Hard                    12
16655853           WALN               Yes            24MPP           Combo                   12
16655859           WALN               Yes            12MPP           Hard                    12
16655868           WALN               Yes            36MPP           Combo                   12
16655871           WALN               Yes            36MPP           Combo                   12
16655896           WALN               Yes            12MPP           Hard                    12
16655904           WALN               No             No PP           NoPP                    0
16655908           WALN               No             No PP           NoPP                    0
16655925           WALN               Yes            12MPP           Hard                    12
16655940           WALN               Yes            36MPP           Combo                   12
16658157           WALN               Yes            24MPP           Combo                   12
16658162           WALN               Yes            24MPP           Combo                   12
16658172           WALN               Yes            36MPP           Soft/Unk                0
16658174           WALN               Yes            36MPP           Combo                   12
16658188           WALN               Yes            12MPP           Hard                    12
16658229           WALN               Yes            12MPP           Hard                    12
16658242           WALN               Yes            12MPP           Hard                    12
16658128           WALN               Yes            36MPP           Combo                   12
16658300           WALN               No             No PP           NoPP                    0
16658306           WALN               Yes            36MPP           Combo                   12
16658131           WALN               Yes            36MPP           Combo                   12
16658324           WALN               Yes            36MPP           Combo                   12
16658329           WALN               Yes            12MPP           Hard                    12
16658336           WALN               Yes            36MPP           Combo                   12
16661819           WALN               Yes            36MPP           Combo                   12
16661739           WALN               Yes            36MPP           Combo                   12
16661836           WALN               No             No PP           NoPP                    0
16661879           WALN               No             No PP           NoPP                    0
16661759           WALN               Yes            36MPP           Combo                   12
16661914           WALN               Yes            12MPP           Hard                    12
16661928           WALN               Yes            12MPP           Soft/Unk                0
16661930           WALN               No             No PP           NoPP                    0
16661940           WALN               Yes            36MPP           Combo                   12
16661944           WALN               Yes            36MPP           Combo                   12
16663570           WALN               Yes            12MPP           Hard                    12
16663573           WALN               Yes            12MPP           Hard                    12
16663591           WALN               Yes            24MPP           Combo                   12
16663608           WALN               No             No PP           NoPP                    0
16663449           WALN               Yes            36MPP           Combo                   12
16663476           WALN               Yes            36MPP           Combo                   12
16663627           WALN               Yes            36MPP           Combo                   12
16663640           WALN               Yes            36MPP           Combo                   12
16663643           WALN               No             No PP           NoPP                    0
16663649           WALN               Yes            12MPP           Hard                    12
16663671           WALN               Yes            12MPP           Hard                    12
16663686           WALN               Yes            4MPP            Hard                    4
16663689           WALN               No             No PP           NoPP                    0
16665269           WALN               Yes            36MPP           Combo                   12
16665277           WALN               No             No PP           NoPP                    0
16665285           WALN               No             No PP           NoPP                    0
16665298           WALN               Yes            36MPP           Combo                   12
16665308           WALN               Yes            36MPP           Combo                   12
16665320           WALN               Yes            36MPP           Combo                   12
16665330           WALN               Yes            36MPP           Combo                   12
16665337           WALN               Yes            36MPP           Combo                   12
16665338           WALN               Yes            36MPP           Combo                   12
16665341           WALN               Yes            36MPP           Combo                   12
16665342           WALN               Yes            36MPP           Combo                   12
16665390           WALN               Yes            12MPP           Hard                    12
16665408           WALN               Yes            12MPP           Hard                    12
16666579           WALN               Yes            12MPP           Hard                    12
16666586           WALN               Yes            24MPP           Combo                   12
16666608           WALN               Yes            4MPP            Hard                    4
16666641           WALN               Yes            36MPP           Combo                   12
16666649           WALN               Yes            36MPP           Soft/Unk                0
16666652           WALN               Yes            12MPP           Hard                    12
16666669           WALN               Yes            24MPP           Combo                   12
16666515           WALN               No             No PP           NoPP                    0
16666689           WALN               Yes            12MPP           Hard                    12
16666710           WALN               Yes            24MPP           Combo                   12
16666713           WALN               Yes            36MPP           Combo                   12
16666716           WALN               Yes            12MPP           Hard                    12
16670010           WALN               No             No PP           NoPP                    0
16670012           WALN               Yes            12MPP           Hard                    12
16670019           WALN               Yes            12MPP           Hard                    12
16670051           WALN               No             No PP           NoPP                    0
16670058           WALN               Yes            12MPP           Hard                    12
16670072           WALN               Yes            36MPP           Combo                   12
16670079           WALN               No             No PP           NoPP                    0
16670087           WALN               Yes            36MPP           Combo                   12
16670092           WALN               Yes            36MPP           Combo                   12
16670108           WALN               Yes            36MPP           Combo                   12
16670112           WALN               No             No PP           NoPP                    0
16670128           WALN               Yes            36MPP           Soft/Unk                0
16670137           WALN               Yes            36MPP           Combo                   12
16670140           WALN               Yes            36MPP           Combo                   12
16670152           WALN               Yes            36MPP           Combo                   12
16670167           WALN               No             No PP           NoPP                    0
16670179           WALN               Yes            24MPP           Combo                   12
16670191           WALN               No             No PP           NoPP                    0
16670204           WALN               Yes            36MPP           Combo                   12
16670208           WALN               No             No PP           NoPP                    0
16670235           WALN               Yes            12MPP           Hard                    12
16671409           WALN               No             No PP           NoPP                    0
16671312           WALN               No             No PP           NoPP                    0
16671434           WALN               Yes            12MPP           Hard                    12
16671441           WALN               Yes            36MPP           Combo                   12
16671452           WALN               Yes            36MPP           Combo                   12
16671454           WALN               No             No PP           NoPP                    0
16671468           WALN               Yes            12MPP           Hard                    12
16671474           WALN               Yes            36MPP           Combo                   12
16671476           WALN               Yes            36MPP           Combo                   12
16671489           WALN               Yes            24MPP           Combo                   12
16671510           WALN               Yes            12MPP           Hard                    12
16671513           WALN               Yes            12MPP           Hard                    12
16671517           WALN               Yes            36MPP           Combo                   12
16671521           WALN               Yes            12MPP           Hard                    12
16674923           WALN               Yes            36MPP           Combo                   12
16674961           WALN               Yes            36MPP           Combo                   12
16674967           WALN               No             No PP           NoPP                    0
16674997           WALN               Yes            36MPP           Combo                   12
16675002           WALN               Yes            24MPP           Combo                   12
16675020           WALN               Yes            36MPP           Combo                   12
16674868           WALN               Yes            36MPP           Combo                   12
16675064           WALN               Yes            36MPP           Combo                   12
16675072           WALN               No             No PP           NoPP                    0
16676344           WALN               Yes            12MPP           Hard                    12
16676361           WALN               No             No PP           NoPP                    0
16676369           WALN               Yes            12MPP           Hard                    12
16676372           WALN               Yes            36MPP           Combo                   12
16676409           WALN               Yes            36MPP           Combo                   12
16676415           WALN               Yes            36MPP           Combo                   12
16676421           WALN               Yes            24MPP           Combo                   12
16676456           WALN               No             No PP           NoPP                    0
16676462           WALN               Yes            36MPP           Combo                   12
16676463           WALN               Yes            36MPP           Combo                   12
16676471           WALN               Yes            12MPP           Hard                    12
16679058           WALN               No             No PP           NoPP                    0
16679064           WALN               No             No PP           NoPP                    0
16679092           WALN               No             No PP           NoPP                    0
16679116           WALN               Yes            4MPP            Hard                    4
16679132           WALN               Yes            4MPP            Hard                    4
16679135           WALN               Yes            12MPP           Hard                    12
16679150           WALN               Yes            12MPP           Hard                    12
16680979           WALN               Yes            36MPP           Combo                   12
16681004           WALN               Yes            36MPP           Combo                   12
16681021           WALN               Yes            36MPP           Combo                   12
16681024           WALN               Yes            12MPP           Hard                    12
16681030           WALN               Yes            36MPP           Soft/Unk                0
16681037           WALN               Yes            36MPP           Combo                   12
16681090           WALN               Yes            36MPP           Combo                   12
16681094           WALN               Yes            12MPP           Hard                    12
16681150           WALN               Yes            12MPP           Hard                    12
16681168           WALN               Yes            36MPP           Combo                   12
16683782           WALN               Yes            12MPP           Hard                    12
16683783           WALN               Yes            36MPP           Combo                   12
16683798           WALN               Yes            4MPP            Hard                    4
16683821           WALN               Yes            36MPP           Combo                   12
16683857           WALN               No             No PP           NoPP                    0
16683868           WALN               Yes            36MPP           Combo                   12
16683878           WALN               Yes            12MPP           Hard                    12
16683888           WALN               Yes            36MPP           Combo                   12
16685507           WALN               Yes            36MPP           Combo                   12
16685527           WALN               Yes            36MPP           Combo                   12
16685532           WALN               Yes            36MPP           Combo                   12
16685547           WALN               Yes            12MPP           Hard                    12
16685551           WALN               Yes            36MPP           Combo                   12
16685593           WALN               No             No PP           NoPP                    0
16685623           WALN               Yes            24MPP           Combo                   12
16685652           WALN               Yes            36MPP           Combo                   12
16687856           WALN               Yes            36MPP           Combo                   12
16687896           WALN               Yes            36MPP           Combo                   12
16687908           WALN               No             No PP           NoPP                    0
16687911           WALN               Yes            36MPP           Combo                   12
16687915           WALN               Yes            36MPP           Combo                   12
16687987           WALN               Yes            36MPP           Combo                   12
16691858           WALN               Yes            12MPP           Hard                    12
16691890           WALN               Yes            12MPP           Hard                    12
16691903           WALN               Yes            36MPP           Combo                   12
16691906           WALN               Yes            36MPP           Soft/Unk                0
16691944           WALN               Yes            36MPP           Soft/Unk                0
16691949           WALN               Yes            12MPP           Hard                    12
16691963           WALN               Yes            12MPP           Hard                    12
16691979           WALN               Yes            36MPP           Combo                   12
16691817           WALN               Yes            36MPP           Combo                   12
16692023           WALN               Yes            36MPP           Combo                   12
16693157           WALN               No             No PP           NoPP                    0
16693194           WALN               Yes            24MPP           Combo                   12
16693257           WALN               No             No PP           NoPP                    0
16693292           WALN               Yes            12MPP           Hard                    12
16695783           WALN               Yes            36MPP           Combo                   12
16695795           WALN               No             No PP           NoPP                    0
16695890           WALN               Yes            24MPP           Combo                   12
16697247           WALN               Yes            12MPP           Hard                    12
16697323           WALN               Yes            36MPP           Soft/Unk                0
16700101           WALN               Yes            36MPP           Combo                   12
16700136           WALN               Yes            36MPP           Combo                   12
16700151           WALN               No             No PP           NoPP                    0
16700156           WALN               Yes            12MPP           Hard                    12
16706248           WALN               Yes            12MPP           Hard                    12
16709229           WALN               Yes            12MPP           Hard                    12
16709260           WALN               Yes            36MPP           Combo                   12
16709324           WALN               Yes            12MPP           Hard                    12
16710597           WALN               Yes            12MPP           Hard                    12
16710598           WALN               Yes            12MPP           Hard                    12
16156005           WALN               No             No PP           NoPP                    0
16611399           AFL2               Yes            36MPP           Combo                   12
16611422           AFL2               Yes            36MPP           Combo                   12
16611475           AFL2               Yes            36MPP           Combo                   12
16611516           AFL2               Yes            36MPP           Combo                   12
16611533           AFL2               No             No PP           NoPP                    0
16611534           AFL2               Yes            6MPP            Hard                    6
16611568           AFL2               Yes            36MPP           Combo                   12
16611593           AFL2               Yes            36MPP           Combo                   12
16611594           AFL2               Yes            36MPP           Combo                   12
16611307           AFL2               Yes            36MPP           Combo                   12
16611356           AFL2               Yes            6MPP            Hard                    6
16611367           AFL2               Yes            36MPP           Combo                   12
16610026           AFL2               Yes            36MPP           Combo                   12
16610041           AFL2               Yes            36MPP           Combo                   12
16610065           AFL2               Yes            36MPP           Combo                   12
16610070           AFL2               Yes            36MPP           Combo                   12
16610126           AFL2               Yes            36MPP           Combo                   12
16610128           AFL2               Yes            36MPP           Combo                   12
16610138           AFL2               Yes            6MPP            Hard                    6
16610165           AFL2               Yes            36MPP           Combo                   12
16610224           AFL2               Yes            12MPP           Hard                    12
16610248           AFL2               Yes            36MPP           Combo                   12
16610276           AFL2               Yes            36MPP           Combo                   12
16610282           AFL2               No             No PP           NoPP                    0
16610286           AFL2               Yes            36MPP           Combo                   12
16610290           AFL2               Yes            36MPP           Combo                   12
16611194           AFL2               No             No PP           NoPP                    0
16611195           AFL2               Yes            12MPP           Hard                    12
16605736           AFL2               Yes            36MPP           Combo                   12
16605739           AFL2               Yes            12MPP           Hard                    12
16605746           AFL2               Yes            36MPP           Combo                   12
16605763           AFL2               Yes            36MPP           Combo                   12
16605779           AFL2               Yes            36MPP           Combo                   12
16605784           AFL2               Yes            36MPP           Combo                   12
16605793           AFL2               Yes            36MPP           Combo                   12
16605797           AFL2               Yes            36MPP           Combo                   12
16605801           AFL2               Yes            36MPP           Combo                   12
16605807           AFL2               Yes            36MPP           Combo                   12
16605828           AFL2               Yes            36MPP           Combo                   12
16605839           AFL2               Yes            36MPP           Combo                   12
16605879           AFL2               No             No PP           NoPP                    0
16605882           AFL2               No             No PP           NoPP                    0
16605885           AFL2               Yes            36MPP           Combo                   12
16605936           AFL2               No             No PP           NoPP                    0
16606018           AFL2               No             No PP           NoPP                    0
16606031           AFL2               No             No PP           NoPP                    0
16606105           AFL2               Yes            36MPP           Combo                   12
16606123           AFL2               Yes            6MPP            Hard                    6
16606129           AFL2               Yes            36MPP           Combo                   12
16606143           AFL2               Yes            36MPP           Combo                   12
16606180           AFL2               Yes            36MPP           Combo                   12
16606194           AFL2               No             No PP           NoPP                    0
16606200           AFL2               No             No PP           NoPP                    0
16609606           AFL2               Yes            36MPP           Combo                   12
16609655           AFL2               Yes            36MPP           Combo                   12
16609697           AFL2               No             No PP           NoPP                    0
16609724           AFL2               Yes            36MPP           Combo                   12
16609736           AFL2               Yes            36MPP           Combo                   12
16609742           AFL2               No             No PP           NoPP                    0
16609758           AFL2               Yes            36MPP           Combo                   12
16609763           AFL2               Yes            36MPP           Combo                   12
16609783           AFL2               Yes            36MPP           Combo                   12
16609785           AFL2               No             No PP           NoPP                    0
16609788           AFL2               No             No PP           NoPP                    0
16609802           AFL2               Yes            36MPP           Combo                   12
16609853           AFL2               No             No PP           NoPP                    0
16609863           AFL2               Yes            36MPP           Combo                   12
16609881           AFL2               Yes            36MPP           Combo                   12
16609917           AFL2               Yes            36MPP           Combo                   12
16609931           AFL2               Yes            12MPP           Hard                    12
16609944           AFL2               Yes            36MPP           Combo                   12
16609948           AFL2               No             No PP           NoPP                    0
16609960           AFL2               Yes            36MPP           Combo                   12
16609980           AFL2               Yes            36MPP           Combo                   12
16609998           AFL2               Yes            36MPP           Combo                   12
16610001           AFL2               No             No PP           NoPP                    0
16610008           AFL2               No             No PP           NoPP                    0
16610018           AFL2               Yes            36MPP           Combo                   12
16610020           AFL2               Yes            36MPP           Combo                   12
16610023           AFL2               Yes            36MPP           Combo                   12
16602996           AFL2               No             No PP           NoPP                    0
16602891           AFL2               Yes            6MPP            Hard                    6
16602904           AFL2               Yes            36MPP           Combo                   12
16602917           AFL2               No             No PP           NoPP                    0
16602924           AFL2               Yes            36MPP           Combo                   12
16602925           AFL2               Yes            36MPP           Combo                   12
16602999           AFL2               Yes            36MPP           Combo                   12
16603002           AFL2               Yes            6MPP            Hard                    6
16603021           AFL2               No             No PP           NoPP                    0
16603023           AFL2               No             No PP           NoPP                    0
16603027           AFL2               Yes            36MPP           Combo                   12
16603041           AFL2               Yes            36MPP           Combo                   12
16603057           AFL2               Yes            36MPP           Combo                   12
16603094           AFL2               Yes            36MPP           Combo                   12
16603099           AFL2               No             No PP           NoPP                    0
16603133           AFL2               Yes            36MPP           Combo                   12
16603885           AFL2               Yes            36MPP           Combo                   12
16603900           AFL2               Yes            36MPP           Combo                   12
16603917           AFL2               Yes            36MPP           Combo                   12
16604003           AFL2               Yes            36MPP           Combo                   12
16604035           AFL2               No             No PP           NoPP                    0
16604055           AFL2               Yes            36MPP           Combo                   12
16604068           AFL2               No             No PP           NoPP                    0
16604079           AFL2               No             No PP           NoPP                    0
16604107           AFL2               Yes            36MPP           Combo                   12
16604136           AFL2               Yes            36MPP           Combo                   12
16604187           AFL2               No             No PP           NoPP                    0
16604201           AFL2               No             No PP           NoPP                    0
16604204           AFL2               Yes            36MPP           Combo                   12
16604232           AFL2               No             No PP           NoPP                    0
16604313           AFL2               Yes            36MPP           Combo                   12
16604316           AFL2               Yes            36MPP           Combo                   12
16604320           AFL2               Yes            36MPP           Combo                   12
16604330           AFL2               No             No PP           NoPP                    0
16604335           AFL2               No             No PP           NoPP                    0
16604352           AFL2               No             No PP           NoPP                    0
16604372           AFL2               Yes            36MPP           Combo                   12
16604401           AFL2               No             No PP           NoPP                    0
16604429           AFL2               Yes            36MPP           Combo                   12
16604439           AFL2               Yes            36MPP           Combo                   12
16604448           AFL2               Yes            36MPP           Combo                   12
16604475           AFL2               Yes            36MPP           Combo                   12
16600061           AFL2               Yes            36MPP           Combo                   12
16600068           AFL2               Yes            36MPP           Combo                   12
16600806           AFL2               Yes            36MPP           Combo                   12
16600819           AFL2               Yes            36MPP           Combo                   12
16600897           AFL2               No             No PP           NoPP                    0
16600898           AFL2               No             No PP           NoPP                    0
16600913           AFL2               No             No PP           NoPP                    0
16600997           AFL2               No             No PP           NoPP                    0
16601090           AFL2               Yes            36MPP           Combo                   12
16601110           AFL2               Yes            36MPP           Combo                   12
16601121           AFL2               No             No PP           NoPP                    0
16601186           AFL2               No             No PP           NoPP                    0
16601191           AFL2               Yes            12MPP           Hard                    12
16601192           AFL2               Yes            36MPP           Combo                   12
16601210           AFL2               Yes            36MPP           Combo                   12
16601254           AFL2               Yes            36MPP           Combo                   12
16601268           AFL2               No             No PP           NoPP                    0
16601271           AFL2               Yes            36MPP           Combo                   12
16601273           AFL2               No             No PP           NoPP                    0
16601275           AFL2               No             No PP           NoPP                    0
16601281           AFL2               No             No PP           NoPP                    0
16601289           AFL2               No             No PP           NoPP                    0
16601326           AFL2               No             No PP           NoPP                    0
16601331           AFL2               Yes            36MPP           Combo                   12
16601336           AFL2               Yes            6MPP            Hard                    6
16601346           AFL2               Yes            36MPP           Combo                   12
16601355           AFL2               Yes            6MPP            Hard                    6
16601406           AFL2               Yes            36MPP           Combo                   12
16601407           AFL2               Yes            36MPP           Combo                   12
16601411           AFL2               Yes            36MPP           Combo                   12
16601417           AFL2               No             No PP           NoPP                    0
16602646           AFL2               No             No PP           NoPP                    0
16602672           AFL2               No             No PP           NoPP                    0
16602673           AFL2               No             No PP           NoPP                    0
16602681           AFL2               Yes            36MPP           Combo                   12
16602711           AFL2               Yes            36MPP           Combo                   12
16602790           AFL2               Yes            36MPP           Combo                   12
16602804           AFL2               Yes            36MPP           Combo                   12
16602824           AFL2               Yes            12MPP           Hard                    12
16602874           AFL2               Yes            36MPP           Combo                   12
16602878           AFL2               No             No PP           NoPP                    0
16599648           AFL2               Yes            36MPP           Combo                   12
16599660           AFL2               Yes            36MPP           Combo                   12
16599661           AFL2               No             No PP           NoPP                    0
16599681           AFL2               No             No PP           NoPP                    0
16599751           AFL2               No             No PP           NoPP                    0
16599837           AFL2               No             No PP           NoPP                    0
16599865           AFL2               Yes            36MPP           Combo                   12
16599883           AFL2               No             No PP           NoPP                    0
16599884           AFL2               No             No PP           NoPP                    0
16599892           AFL2               Yes            36MPP           Combo                   12
16599934           AFL2               Yes            36MPP           Combo                   12
16600006           AFL2               Yes            12MPP           Hard                    12
16600012           AFL2               Yes            36MPP           Combo                   12
16600050           AFL2               Yes            36MPP           Combo                   12
16600054           AFL2               Yes            36MPP           Combo                   12
16599526           AFL2               Yes            36MPP           Combo                   12
16599553           AFL2               Yes            36MPP           Combo                   12
16599586           AFL2               Yes            36MPP           Combo                   12
16597187           AFL2               No             No PP           NoPP                    0
16597291           AFL2               Yes            36MPP           Combo                   12
16597299           AFL2               No             No PP           NoPP                    0
16597335           AFL2               Yes            36MPP           Combo                   12
16597348           AFL2               No             No PP           NoPP                    0
16597392           AFL2               Yes            36MPP           Combo                   12
16597437           AFL2               Yes            36MPP           Combo                   12
16597444           AFL2               Yes            36MPP           Combo                   12
16597480           AFL2               Yes            36MPP           Combo                   12
16597498           AFL2               No             No PP           NoPP                    0
16597514           AFL2               No             No PP           NoPP                    0
16597566           AFL2               No             No PP           NoPP                    0
16597614           AFL2               Yes            36MPP           Combo                   12
16597668           AFL2               No             No PP           NoPP                    0
16597670           AFL2               Yes            36MPP           Combo                   12
16597685           AFL2               Yes            36MPP           Combo                   12
16597721           AFL2               Yes            6MPP            Hard                    6
16597722           AFL2               Yes            12MPP           Hard                    12
16597725           AFL2               No             No PP           NoPP                    0
16597732           AFL2               No             No PP           NoPP                    0
16597734           AFL2               Yes            12MPP           Hard                    12
16597738           AFL2               Yes            36MPP           Combo                   12
16597756           AFL2               No             No PP           NoPP                    0
16597775           AFL2               Yes            6MPP            Hard                    6
16597809           AFL2               Yes            12MPP           Hard                    12
16597812           AFL2               Yes            36MPP           Combo                   12
16599341           AFL2               No             No PP           NoPP                    0
16596624           AFL2               Yes            36MPP           Combo                   12
16596777           AFL2               Yes            36MPP           Combo                   12
16596781           AFL2               Yes            36MPP           Combo                   12
16596787           AFL2               Yes            36MPP           Combo                   12
16596800           AFL2               No             No PP           NoPP                    0
16594913           AFL2               Yes            36MPP           Combo                   12
16594919           AFL2               No             No PP           NoPP                    0
16594925           AFL2               Yes            12MPP           Hard                    12
16595053           AFL2               Yes            36MPP           Combo                   12
16595102           AFL2               Yes            12MPP           Hard                    12
16595117           AFL2               Yes            36MPP           Combo                   12
16595138           AFL2               Yes            36MPP           Combo                   12
16595153           AFL2               No             No PP           NoPP                    0
16595231           AFL2               Yes            36MPP           Combo                   12
16595330           AFL2               Yes            6MPP            Hard                    6
16595373           AFL2               Yes            36MPP           Combo                   12
16595410           AFL2               Yes            36MPP           Combo                   12
16595416           AFL2               Yes            36MPP           Combo                   12
16595421           AFL2               Yes            36MPP           Combo                   12
16595428           AFL2               Yes            36MPP           Combo                   12
16595431           AFL2               No             No PP           NoPP                    0
16595441           AFL2               Yes            36MPP           Combo                   12
16596135           AFL2               Yes            36MPP           Combo                   12
16596150           AFL2               No             No PP           NoPP                    0
16596151           AFL2               Yes            36MPP           Combo                   12
16596185           AFL2               No             No PP           NoPP                    0
16596333           AFL2               No             No PP           NoPP                    0
16591659           AFL2               Yes            36MPP           Combo                   12
16591676           AFL2               No             No PP           NoPP                    0
16591686           AFL2               No             No PP           NoPP                    0
16596375           AFL2               Yes            36MPP           Combo                   12
16596379           AFL2               Yes            12MPP           Hard                    12
16596414           AFL2               Yes            36MPP           Combo                   12
16596441           AFL2               Yes            36MPP           Combo                   12
16596447           AFL2               Yes            36MPP           Combo                   12
16596476           AFL2               Yes            36MPP           Combo                   12
16596512           AFL2               Yes            6MPP            Hard                    6
16594778           AFL2               Yes            6MPP            Hard                    6
16594784           AFL2               Yes            36MPP           Combo                   12
16591280           AFL2               Yes            36MPP           Combo                   12
16591293           AFL2               Yes            24MPP           Combo                   12
16591471           AFL2               No             No PP           NoPP                    0
16591534           AFL2               Yes            36MPP           Combo                   12
16591607           AFL2               Yes            36MPP           Combo                   12
16591619           AFL2               No             No PP           NoPP                    0
16591322           AFL2               Yes            36MPP           Combo                   12
16585992           AFL2               Yes            36MPP           Combo                   12
16586059           AFL2               Yes            36MPP           Combo                   12
16586091           AFL2               Yes            36MPP           Combo                   12
16586101           AFL2               Yes            36MPP           Combo                   12
16591067           AFL2               No             No PP           NoPP                    0
16591068           AFL2               Yes            36MPP           Combo                   12
16591069           AFL2               No             No PP           NoPP                    0
16591106           AFL2               Yes            36MPP           Combo                   12
16591132           AFL2               Yes            36MPP           Combo                   12
16591194           AFL2               Yes            36MPP           Combo                   12
16591198           AFL2               Yes            36MPP           Combo                   12
16585804           AFL2               No             No PP           NoPP                    0
16585807           AFL2               No             No PP           NoPP                    0
16585909           AFL2               No             No PP           NoPP                    0
16585879           AFL2               Yes            36MPP           Combo                   12
16585603           AFL2               No             No PP           NoPP                    0
16585688           AFL2               Yes            36MPP           Combo                   12
16575253           AFL2               No             No PP           NoPP                    0
16585441           AFL2               No             No PP           NoPP                    0
16575301           AFL2               Yes            36MPP           Combo                   12
16575370           AFL2               Yes            6MPP            Hard                    6
16575421           AFL2               Yes            36MPP           Combo                   12
16575426           AFL2               Yes            36MPP           Combo                   12
16572052           AFL2               Yes            36MPP           Combo                   12
16572113           AFL2               No             No PP           NoPP                    0
16572146           AFL2               Yes            36MPP           Combo                   12
16574845           AFL2               Yes            12MPP           Hard                    12
16575104           AFL2               Yes            36MPP           Combo                   12
16574967           AFL2               Yes            36MPP           Combo                   12
16571870           AFL2               No             No PP           NoPP                    0
16571707           AFL2               No             No PP           NoPP                    0
16571597           AFL2               Yes            36MPP           Combo                   12
16570570           AFL2               No             No PP           NoPP                    0
16570816           AFL2               Yes            36MPP           Combo                   12
16568960           AFL2               Yes            36MPP           Combo                   12
16569071           AFL2               Yes            36MPP           Combo                   12
16569293           AFL2               No             No PP           NoPP                    0
16569328           AFL2               No             No PP           NoPP                    0
16569385           AFL2               Yes            36MPP           Combo                   12
16570365           AFL2               Yes            36MPP           Combo                   12
16549800           AFL2               No             No PP           NoPP                    0
16549826           AFL2               No             No PP           NoPP                    0
16693324           AFL2               No             No PP           NoPP                    0
16693326           AFL2               Yes            36MPP           Combo                   12
16693327           AFL2               No             No PP           NoPP                    0
16693353           AFL2               No             No PP           NoPP                    0
16549418           AFL2               No             No PP           NoPP                    0
16551706           AFL2               Yes            12MPP           Hard                    12
16552176           AFL2               Yes            36MPP           Combo                   12
16656545           AFL2               Yes            36MPP           Combo                   12
16656666           AFL2               Yes            6MPP            Hard                    6
16656255           AFL2               Yes            36MPP           Combo                   12
16656732           AFL2               No             No PP           NoPP                    0
16656274           AFL2               Yes            36MPP           Combo                   12
16656755           AFL2               Yes            36MPP           Combo                   12
16656786           AFL2               Yes            36MPP           Combo                   12
16656305           AFL2               Yes            36MPP           Combo                   12
16656316           AFL2               Yes            12MPP           Hard                    12
16656425           AFL2               No             No PP           NoPP                    0
16654510           AFL2               No             No PP           NoPP                    0
16654406           AFL2               Yes            36MPP           Combo                   12
16655963           AFL2               Yes            36MPP           Combo                   12
16655995           AFL2               Yes            6MPP            Hard                    6
16656072           AFL2               Yes            36MPP           Combo                   12
16656172           AFL2               Yes            36MPP           Combo                   12
16656852           AFL2               Yes            36MPP           Combo                   12
16656853           AFL2               Yes            36MPP           Combo                   12
16653956           AFL2               No             No PP           NoPP                    0
16653994           AFL2               Yes            36MPP           Combo                   12
16653779           AFL2               Yes            36MPP           Combo                   12
16653826           AFL2               Yes            36MPP           Combo                   12
16653834           AFL2               Yes            36MPP           Combo                   12
16653852           AFL2               Yes            36MPP           Combo                   12
16653853           AFL2               Yes            36MPP           Combo                   12
16654112           AFL2               No             No PP           NoPP                    0
16654116           AFL2               No             No PP           NoPP                    0
16654122           AFL2               Yes            36MPP           Combo                   12
16653861           AFL2               No             No PP           NoPP                    0
16653863           AFL2               Yes            36MPP           Combo                   12
16653872           AFL2               Yes            36MPP           Combo                   12
16653881           AFL2               No             No PP           NoPP                    0
16653883           AFL2               No             No PP           NoPP                    0
16653889           AFL2               No             No PP           NoPP                    0
16653894           AFL2               No             No PP           NoPP                    0
16654164           AFL2               Yes            12MPP           Hard                    12
16654175           AFL2               Yes            36MPP           Combo                   12
16654176           AFL2               Yes            36MPP           Combo                   12
16654206           AFL2               No             No PP           NoPP                    0
16654221           AFL2               No             No PP           NoPP                    0
16653927           AFL2               Yes            36MPP           Combo                   12
16653928           AFL2               Yes            36MPP           Combo                   12
16653954           AFL2               Yes            6MPP            Hard                    6
16654352           AFL2               No             No PP           NoPP                    0
16651793           AFL2               No             No PP           NoPP                    0
16651796           AFL2               Yes            36MPP           Combo                   12
16651801           AFL2               No             No PP           NoPP                    0
16651813           AFL2               Yes            36MPP           Combo                   12
16651845           AFL2               Yes            36MPP           Combo                   12
16651857           AFL2               Yes            36MPP           Combo                   12
16651860           AFL2               Yes            36MPP           Combo                   12
16651755           AFL2               No             No PP           NoPP                    0
16653737           AFL2               No             No PP           NoPP                    0
16653739           AFL2               No             No PP           NoPP                    0
16653760           AFL2               Yes            36MPP           Combo                   12
16653766           AFL2               Yes            36MPP           Combo                   12
16653770           AFL2               No             No PP           NoPP                    0
16651572           AFL2               Yes            36MPP           Combo                   12
16651684           AFL2               No             No PP           NoPP                    0
16651691           AFL2               Yes            36MPP           Combo                   12
16651711           AFL2               No             No PP           NoPP                    0
16651714           AFL2               No             No PP           NoPP                    0
16651325           AFL2               No             No PP           NoPP                    0
16651328           AFL2               Yes            6MPP            Hard                    6
16651356           AFL2               Yes            6MPP            Hard                    6
16651387           AFL2               No             No PP           NoPP                    0
16651402           AFL2               Yes            36MPP           Combo                   12
16651406           AFL2               Yes            36MPP           Combo                   12
16651429           AFL2               No             No PP           NoPP                    0
16651205           AFL2               Yes            36MPP           Combo                   12
16651206           AFL2               Yes            36MPP           Combo                   12
16651210           AFL2               Yes            12MPP           Hard                    12
16651211           AFL2               Yes            36MPP           Combo                   12
16651223           AFL2               No             No PP           NoPP                    0
16651226           AFL2               No             No PP           NoPP                    0
16651493           AFL2               No             No PP           NoPP                    0
16696375           AFL2               Yes            36MPP           Combo                   12
16656970           AFL2               Yes            36MPP           Combo                   12
16658540           AFL2               Yes            36MPP           Combo                   12
16658595           AFL2               Yes            36MPP           Combo                   12
16658615           AFL2               Yes            36MPP           Combo                   12
16658671           AFL2               Yes            36MPP           Combo                   12
16658857           AFL2               No             No PP           NoPP                    0
16658918           AFL2               No             No PP           NoPP                    0
16658935           AFL2               No             No PP           NoPP                    0
16658978           AFL2               No             No PP           NoPP                    0
16659008           AFL2               No             No PP           NoPP                    0
16659138           AFL2               Yes            36MPP           Combo                   12
16659270           AFL2               Yes            6MPP            Hard                    6
16659276           AFL2               Yes            6MPP            Hard                    6
16659351           AFL2               Yes            12MPP           Hard                    12
16659359           AFL2               Yes            36MPP           Combo                   12
16662063           AFL2               Yes            36MPP           Combo                   12
16662075           AFL2               No             No PP           NoPP                    0
16662131           AFL2               Yes            36MPP           Combo                   12
16662155           AFL2               No             No PP           NoPP                    0
16662270           AFL2               Yes            36MPP           Combo                   12
16662335           AFL2               Yes            36MPP           Combo                   12
16662345           AFL2               Yes            36MPP           Combo                   12
16662416           AFL2               No             No PP           NoPP                    0
16662477           AFL2               Yes            36MPP           Combo                   12
16662544           AFL2               No             No PP           NoPP                    0
16662697           AFL2               No             No PP           NoPP                    0
16662744           AFL2               No             No PP           NoPP                    0
16662839           AFL2               No             No PP           NoPP                    0
16663831           AFL2               Yes            6MPP            Hard                    6
16663907           AFL2               Yes            36MPP           Combo                   12
16663963           AFL2               No             No PP           NoPP                    0
16664005           AFL2               Yes            12MPP           Hard                    12
16664103           AFL2               No             No PP           NoPP                    0
16664108           AFL2               Yes            36MPP           Combo                   12
16664159           AFL2               Yes            36MPP           Combo                   12
16664306           AFL2               No             No PP           NoPP                    0
16666007           AFL2               Yes            36MPP           Combo                   12
16670284           AFL2               Yes            36MPP           Combo                   12
16670329           AFL2               Yes            36MPP           Combo                   12
16670342           AFL2               No             No PP           NoPP                    0
16670440           AFL2               Yes            36MPP           Combo                   12
16670475           AFL2               No             No PP           NoPP                    0
16670542           AFL2               No             No PP           NoPP                    0
16670552           AFL2               No             No PP           NoPP                    0
16672572           AFL2               No             No PP           NoPP                    0
16673983           AFL2               No             No PP           NoPP                    0
16673987           AFL2               No             No PP           NoPP                    0
16673992           AFL2               No             No PP           NoPP                    0
16673993           AFL2               No             No PP           NoPP                    0
16673998           AFL2               No             No PP           NoPP                    0
16674001           AFL2               No             No PP           NoPP                    0
16674003           AFL2               No             No PP           NoPP                    0
16674010           AFL2               No             No PP           NoPP                    0
16674382           AFL2               Yes            36MPP           Combo                   12
16676603           AFL2               Yes            36MPP           Combo                   12
16676764           AFL2               Yes            36MPP           Combo                   12
16681646           AFL2               Yes            36MPP           Combo                   12
16681659           AFL2               Yes            36MPP           Combo                   12
16681685           AFL2               Yes            12MPP           Hard                    12
16651109           AFL2               No             No PP           NoPP                    0
16651113           AFL2               No             No PP           NoPP                    0
16651114           AFL2               No             No PP           NoPP                    0
16651116           AFL2               No             No PP           NoPP                    0
16651124           AFL2               No             No PP           NoPP                    0
16651129           AFL2               No             No PP           NoPP                    0
16651145           AFL2               No             No PP           NoPP                    0
16651187           AFL2               Yes            36MPP           Combo                   12
16651195           AFL2               Yes            36MPP           Combo                   12
16651077           AFL2               No             No PP           NoPP                    0
16651079           AFL2               No             No PP           NoPP                    0
16651083           AFL2               Yes            36MPP           Combo                   12
16651087           AFL2               No             No PP           NoPP                    0
16651092           AFL2               Yes            36MPP           Combo                   12
16650148           AFL2               Yes            6MPP            Hard                    6
16650299           AFL2               Yes            36MPP           Combo                   12
16650306           AFL2               Yes            36MPP           Combo                   12
16650311           AFL2               Yes            36MPP           Combo                   12
16650318           AFL2               Yes            36MPP           Combo                   12
16650325           AFL2               Yes            36MPP           Combo                   12
16650329           AFL2               Yes            36MPP           Combo                   12
16650344           AFL2               Yes            12MPP           Hard                    12
16650406           AFL2               No             No PP           NoPP                    0
16650409           AFL2               Yes            36MPP           Combo                   12
16650437           AFL2               Yes            36MPP           Combo                   12
16650449           AFL2               Yes            36MPP           Combo                   12
16650197           AFL2               No             No PP           NoPP                    0
16650210           AFL2               Yes            36MPP           Combo                   12
16650221           AFL2               Yes            36MPP           Combo                   12
16650637           AFL2               No             No PP           NoPP                    0
16650294           AFL2               No             No PP           NoPP                    0
16648493           AFL2               Yes            36MPP           Combo                   12
16648501           AFL2               Yes            36MPP           Combo                   12
16648507           AFL2               No             No PP           NoPP                    0
16648511           AFL2               Yes            36MPP           Combo                   12
16648601           AFL2               No             No PP           NoPP                    0
16648610           AFL2               No             No PP           NoPP                    0
16648614           AFL2               No             No PP           NoPP                    0
16648517           AFL2               Yes            36MPP           Combo                   12
16648531           AFL2               Yes            36MPP           Combo                   12
16648642           AFL2               No             No PP           NoPP                    0
16648658           AFL2               No             No PP           NoPP                    0
16648678           AFL2               Yes            36MPP           Combo                   12
16648687           AFL2               No             No PP           NoPP                    0
16648696           AFL2               No             No PP           NoPP                    0
16648697           AFL2               Yes            36MPP           Combo                   12
16648710           AFL2               No             No PP           NoPP                    0
16648795           AFL2               Yes            36MPP           Combo                   12
16648859           AFL2               No             No PP           NoPP                    0
16648979           AFL2               Yes            36MPP           Combo                   12
16649007           AFL2               No             No PP           NoPP                    0
16649013           AFL2               Yes            36MPP           Combo                   12
16649018           AFL2               Yes            36MPP           Combo                   12
16649235           AFL2               No             No PP           NoPP                    0
16649236           AFL2               No             No PP           NoPP                    0
16649901           AFL2               Yes            36MPP           Combo                   12
16649990           AFL2               Yes            6MPP            Hard                    6
16649992           AFL2               Yes            6MPP            Hard                    6
16650041           AFL2               Yes            36MPP           Combo                   12
16650085           AFL2               Yes            36MPP           Combo                   12
16650093           AFL2               No             No PP           NoPP                    0
16650127           AFL2               No             No PP           NoPP                    0
16644187           AFL2               Yes            36MPP           Combo                   12
16644241           AFL2               Yes            36MPP           Combo                   12
16645952           AFL2               No             No PP           NoPP                    0
16645960           AFL2               No             No PP           NoPP                    0
16645976           AFL2               Yes            36MPP           Combo                   12
16646025           AFL2               No             No PP           NoPP                    0
16643907           AFL2               Yes            36MPP           Combo                   12
16643933           AFL2               Yes            36MPP           Combo                   12
16643943           AFL2               Yes            36MPP           Combo                   12
16643951           AFL2               Yes            36MPP           Combo                   12
16643961           AFL2               Yes            36MPP           Combo                   12
16644016           AFL2               Yes            36MPP           Combo                   12
16646098           AFL2               No             No PP           NoPP                    0
16646117           AFL2               Yes            36MPP           Combo                   12
16646148           AFL2               Yes            36MPP           Combo                   12
16646150           AFL2               Yes            36MPP           Combo                   12
16646153           AFL2               Yes            36MPP           Combo                   12
16646154           AFL2               Yes            12MPP           Hard                    12
16646172           AFL2               Yes            36MPP           Combo                   12
16646216           AFL2               Yes            36MPP           Combo                   12
16646222           AFL2               Yes            12MPP           Hard                    12
16646248           AFL2               Yes            36MPP           Combo                   12
16646273           AFL2               Yes            36MPP           Combo                   12
16644036           AFL2               Yes            12MPP           Hard                    12
16644044           AFL2               Yes            12MPP           Hard                    12
16644059           AFL2               Yes            36MPP           Combo                   12
16646322           AFL2               Yes            12MPP           Hard                    12
16646325           AFL2               Yes            36MPP           Combo                   12
16646331           AFL2               Yes            36MPP           Combo                   12
16646333           AFL2               No             No PP           NoPP                    0
16644078           AFL2               Yes            36MPP           Combo                   12
16644080           AFL2               Yes            36MPP           Combo                   12
16644107           AFL2               No             No PP           NoPP                    0
16646444           AFL2               Yes            36MPP           Combo                   12
16644158           AFL2               Yes            6MPP            Hard                    6
16644162           AFL2               Yes            36MPP           Combo                   12
16646453           AFL2               Yes            36MPP           Combo                   12
16646469           AFL2               Yes            36MPP           Combo                   12
16646473           AFL2               Yes            36MPP           Combo                   12
16646492           AFL2               No             No PP           NoPP                    0
16646507           AFL2               Yes            36MPP           Combo                   12
16646520           AFL2               Yes            36MPP           Combo                   12
16646567           AFL2               Yes            12MPP           Hard                    12
16648429           AFL2               Yes            36MPP           Combo                   12
16648450           AFL2               Yes            36MPP           Combo                   12
16648473           AFL2               Yes            36MPP           Combo                   12
16643691           AFL2               No             No PP           NoPP                    0
16643747           AFL2               Yes            12MPP           Hard                    12
16643771           AFL2               No             No PP           NoPP                    0
16643775           AFL2               No             No PP           NoPP                    0
16643805           AFL2               Yes            36MPP           Combo                   12
16643809           AFL2               No             No PP           NoPP                    0
16643819           AFL2               No             No PP           NoPP                    0
16643821           AFL2               Yes            36MPP           Combo                   12
16643827           AFL2               No             No PP           NoPP                    0
16643835           AFL2               Yes            36MPP           Combo                   12
16643838           AFL2               Yes            36MPP           Combo                   12
16643841           AFL2               Yes            36MPP           Combo                   12
16643845           AFL2               No             No PP           NoPP                    0
16641391           AFL2               No             No PP           NoPP                    0
16641410           AFL2               Yes            36MPP           Combo                   12
16643558           AFL2               No             No PP           NoPP                    0
16643622           AFL2               Yes            36MPP           Combo                   12
16643672           AFL2               Yes            36MPP           Combo                   12
16643681           AFL2               Yes            36MPP           Combo                   12
16643685           AFL2               No             No PP           NoPP                    0
16641304           AFL2               Yes            12MPP           Hard                    12
16641307           AFL2               Yes            36MPP           Combo                   12
16641311           AFL2               Yes            36MPP           Combo                   12
16641321           AFL2               Yes            12MPP           Hard                    12
16641325           AFL2               Yes            36MPP           Combo                   12
16641330           AFL2               Yes            12MPP           Hard                    12
16638609           AFL2               No             No PP           NoPP                    0
16638695           AFL2               Yes            6MPP            Hard                    6
16638726           AFL2               Yes            36MPP           Combo                   12
16638728           AFL2               No             No PP           NoPP                    0
16638780           AFL2               No             No PP           NoPP                    0
16638789           AFL2               Yes            36MPP           Combo                   12
16638800           AFL2               Yes            36MPP           Combo                   12
16638804           AFL2               Yes            36MPP           Combo                   12
16638836           AFL2               Yes            36MPP           Combo                   12
16638873           AFL2               No             No PP           NoPP                    0
16638882           AFL2               Yes            36MPP           Combo                   12
16638931           AFL2               No             No PP           NoPP                    0
16638934           AFL2               No             No PP           NoPP                    0
16638939           AFL2               No             No PP           NoPP                    0
16638505           AFL2               Yes            36MPP           Combo                   12
16638949           AFL2               No             No PP           NoPP                    0
16638954           AFL2               No             No PP           NoPP                    0
16638984           AFL2               No             No PP           NoPP                    0
16640652           AFL2               Yes            12MPP           Hard                    12
16640678           AFL2               No             No PP           NoPP                    0
16640682           AFL2               No             No PP           NoPP                    0
16640702           AFL2               Yes            36MPP           Combo                   12
16640707           AFL2               No             No PP           NoPP                    0
16640721           AFL2               Yes            12MPP           Hard                    12
16640742           AFL2               Yes            36MPP           Combo                   12
16640810           AFL2               No             No PP           NoPP                    0
16640836           AFL2               No             No PP           NoPP                    0
16640839           AFL2               No             No PP           NoPP                    0
16640853           AFL2               Yes            36MPP           Combo                   12
16640863           AFL2               Yes            6MPP            Hard                    6
16640867           AFL2               Yes            12MPP           Hard                    12
16640877           AFL2               Yes            36MPP           Combo                   12
16640882           AFL2               No             No PP           NoPP                    0
16640899           AFL2               Yes            36MPP           Combo                   12
16640911           AFL2               No             No PP           NoPP                    0
16640942           AFL2               Yes            36MPP           Combo                   12
16640945           AFL2               Yes            36MPP           Combo                   12
16640954           AFL2               Yes            6MPP            Hard                    6
16640958           AFL2               No             No PP           NoPP                    0
16640979           AFL2               Yes            6MPP            Hard                    6
16641006           AFL2               Yes            36MPP           Combo                   12
16641101           AFL2               Yes            36MPP           Combo                   12
16641105           AFL2               Yes            36MPP           Combo                   12
16641144           AFL2               No             No PP           NoPP                    0
16641190           AFL2               No             No PP           NoPP                    0
16641199           AFL2               Yes            36MPP           Combo                   12
16641219           AFL2               No             No PP           NoPP                    0
16641237           AFL2               Yes            36MPP           Combo                   12
16638573           AFL2               Yes            36MPP           Combo                   12
16641262           AFL2               Yes            36MPP           Combo                   12
16641287           AFL2               Yes            36MPP           Combo                   12
16633083           AFL2               Yes            36MPP           Combo                   12
16633153           AFL2               No             No PP           NoPP                    0
16633156           AFL2               Yes            36MPP           Combo                   12
16633165           AFL2               Yes            36MPP           Combo                   12
16633185           AFL2               Yes            36MPP           Combo                   12
16634211           AFL2               Yes            36MPP           Combo                   12
16634220           AFL2               Yes            12MPP           Hard                    12
16634260           AFL2               No             No PP           NoPP                    0
16634274           AFL2               No             No PP           NoPP                    0
16634284           AFL2               No             No PP           NoPP                    0
16634285           AFL2               Yes            36MPP           Combo                   12
16633044           AFL2               Yes            12MPP           Hard                    12
16633050           AFL2               Yes            36MPP           Combo                   12
16633061           AFL2               Yes            36MPP           Combo                   12
16633062           AFL2               Yes            36MPP           Combo                   12
16633065           AFL2               Yes            36MPP           Combo                   12
16633066           AFL2               Yes            6MPP            Hard                    6
16634307           AFL2               Yes            36MPP           Combo                   12
16634319           AFL2               Yes            36MPP           Combo                   12
16634330           AFL2               Yes            36MPP           Combo                   12
16634345           AFL2               Yes            36MPP           Combo                   12
16634362           AFL2               Yes            36MPP           Combo                   12
16634367           AFL2               Yes            36MPP           Combo                   12
16634375           AFL2               Yes            36MPP           Combo                   12
16634385           AFL2               Yes            36MPP           Combo                   12
16634424           AFL2               Yes            36MPP           Combo                   12
16634425           AFL2               No             No PP           NoPP                    0
16634432           AFL2               Yes            36MPP           Combo                   12
16634460           AFL2               Yes            36MPP           Combo                   12
16634527           AFL2               Yes            36MPP           Combo                   12
16634562           AFL2               Yes            12MPP           Hard                    12
16634578           AFL2               No             No PP           NoPP                    0
16634603           AFL2               Yes            12MPP           Hard                    12
16634612           AFL2               Yes            36MPP           Combo                   12
16634624           AFL2               Yes            12MPP           Hard                    12
16634661           AFL2               Yes            6MPP            Hard                    6
16634695           AFL2               Yes            6MPP            Hard                    6
16634728           AFL2               No             No PP           NoPP                    0
16634744           AFL2               Yes            36MPP           Combo                   12
16634783           AFL2               Yes            36MPP           Combo                   12
16634833           AFL2               Yes            36MPP           Combo                   12
16638171           AFL2               Yes            36MPP           Combo                   12
16638190           AFL2               No             No PP           NoPP                    0
16638211           AFL2               Yes            36MPP           Combo                   12
16638340           AFL2               No             No PP           NoPP                    0
16638342           AFL2               No             No PP           NoPP                    0
16638373           AFL2               No             No PP           NoPP                    0
16638375           AFL2               No             No PP           NoPP                    0
16638381           AFL2               No             No PP           NoPP                    0
16638382           AFL2               No             No PP           NoPP                    0
16638390           AFL2               No             No PP           NoPP                    0
16638400           AFL2               No             No PP           NoPP                    0
16638403           AFL2               No             No PP           NoPP                    0
16638420           AFL2               Yes            36MPP           Combo                   12
16638428           AFL2               No             No PP           NoPP                    0
16638435           AFL2               No             No PP           NoPP                    0
16638445           AFL2               Yes            36MPP           Combo                   12
16638476           AFL2               No             No PP           NoPP                    0
16638486           AFL2               Yes            36MPP           Combo                   12
16638487           AFL2               No             No PP           NoPP                    0
16638501           AFL2               No             No PP           NoPP                    0
16632999           AFL2               Yes            36MPP           Combo                   12
16633004           AFL2               Yes            36MPP           Combo                   12
16632857           AFL2               No             No PP           NoPP                    0
16632984           AFL2               No             No PP           NoPP                    0
16632985           AFL2               Yes            36MPP           Combo                   12
16628769           AFL2               No             No PP           NoPP                    0
16628783           AFL2               No             No PP           NoPP                    0
16628789           AFL2               Yes            36MPP           Combo                   12
16628794           AFL2               Yes            36MPP           Combo                   12
16628795           AFL2               Yes            36MPP           Combo                   12
16628812           AFL2               Yes            36MPP           Combo                   12
16628821           AFL2               No             No PP           NoPP                    0
16628828           AFL2               Yes            36MPP           Combo                   12
16628843           AFL2               Yes            36MPP           Combo                   12
16628858           AFL2               No             No PP           NoPP                    0
16628907           AFL2               No             No PP           NoPP                    0
16628946           AFL2               No             No PP           NoPP                    0
16628690           AFL2               Yes            36MPP           Combo                   12
16628963           AFL2               No             No PP           NoPP                    0
16628999           AFL2               No             No PP           NoPP                    0
16629005           AFL2               Yes            36MPP           Combo                   12
16629009           AFL2               Yes            36MPP           Combo                   12
16629019           AFL2               No             No PP           NoPP                    0
16629026           AFL2               Yes            36MPP           Combo                   12
16629028           AFL2               Yes            36MPP           Combo                   12
16629031           AFL2               Yes            36MPP           Combo                   12
16629056           AFL2               No             No PP           NoPP                    0
16629066           AFL2               Yes            24MPP           Combo                   12
16629068           AFL2               No             No PP           NoPP                    0
16629113           AFL2               Yes            24MPP           Combo                   12
16629123           AFL2               Yes            36MPP           Combo                   12
16629148           AFL2               No             No PP           NoPP                    0
16629167           AFL2               Yes            36MPP           Combo                   12
16628745           AFL2               Yes            36MPP           Combo                   12
16629178           AFL2               No             No PP           NoPP                    0
16629184           AFL2               No             No PP           NoPP                    0
16629200           AFL2               Yes            36MPP           Combo                   12
16629220           AFL2               Yes            36MPP           Combo                   12
16629242           AFL2               Yes            12MPP           Hard                    12
16629251           AFL2               Yes            36MPP           Combo                   12
16629258           AFL2               Yes            36MPP           Combo                   12
16629288           AFL2               Yes            36MPP           Combo                   12
16629304           AFL2               Yes            36MPP           Combo                   12
16629331           AFL2               No             No PP           NoPP                    0
16632258           AFL2               Yes            36MPP           Combo                   12
16632283           AFL2               Yes            36MPP           Combo                   12
16632311           AFL2               Yes            36MPP           Combo                   12
16632314           AFL2               No             No PP           NoPP                    0
16632327           AFL2               No             No PP           NoPP                    0
16632338           AFL2               No             No PP           NoPP                    0
16632347           AFL2               No             No PP           NoPP                    0
16632367           AFL2               No             No PP           NoPP                    0
16632371           AFL2               No             No PP           NoPP                    0
16632474           AFL2               Yes            36MPP           Combo                   12
16632571           AFL2               Yes            36MPP           Combo                   12
16632646           AFL2               Yes            36MPP           Combo                   12
16632647           AFL2               No             No PP           NoPP                    0
16632670           AFL2               Yes            36MPP           Combo                   12
16632683           AFL2               Yes            36MPP           Combo                   12
16632748           AFL2               No             No PP           NoPP                    0
16632832           AFL2               No             No PP           NoPP                    0
16616320           AFL2               No             No PP           NoPP                    0
16616325           AFL2               No             No PP           NoPP                    0
16616471           AFL2               Yes            36MPP           Combo                   12
16616494           AFL2               No             No PP           NoPP                    0
16616559           AFL2               Yes            36MPP           Combo                   12
16616413           AFL2               Yes            36MPP           Combo                   12
16616462           AFL2               Yes            36MPP           Combo                   12
16616586           AFL2               Yes            36MPP           Combo                   12
16616644           AFL2               No             No PP           NoPP                    0
16611647           AFL2               Yes            36MPP           Combo                   12
16611652           AFL2               Yes            6MPP            Hard                    6
16611758           AFL2               Yes            12MPP           Hard                    12
16611794           AFL2               Yes            6MPP            Hard                    6
16611822           AFL2               Yes            36MPP           Combo                   12
16611831           AFL2               No             No PP           NoPP                    0
16611837           AFL2               No             No PP           NoPP                    0
16611844           AFL2               Yes            36MPP           Combo                   12
16611879           AFL2               Yes            36MPP           Combo                   12
16611897           AFL2               Yes            36MPP           Combo                   12
16611912           AFL2               Yes            36MPP           Combo                   12
16611914           AFL2               Yes            36MPP           Combo                   12
16611923           AFL2               Yes            36MPP           Combo                   12
16611938           AFL2               No             No PP           NoPP                    0
16611947           AFL2               Yes            36MPP           Combo                   12
16612696           AFL2               Yes            36MPP           Combo                   12
16612740           AFL2               Yes            12MPP           Hard                    12
16612752           AFL2               Yes            36MPP           Combo                   12
16612767           AFL2               No             No PP           NoPP                    0
16612775           AFL2               Yes            36MPP           Combo                   12
16612777           AFL2               Yes            36MPP           Combo                   12
16612804           AFL2               No             No PP           NoPP                    0
16612811           AFL2               No             No PP           NoPP                    0
16612826           AFL2               No             No PP           NoPP                    0
16612829           AFL2               No             No PP           NoPP                    0
16612842           AFL2               Yes            36MPP           Combo                   12
16612846           AFL2               No             No PP           NoPP                    0
16612874           AFL2               No             No PP           NoPP                    0
16612923           AFL2               Yes            36MPP           Combo                   12
16612949           AFL2               Yes            36MPP           Combo                   12
16612972           AFL2               Yes            36MPP           Combo                   12
16612993           AFL2               Yes            36MPP           Combo                   12
16613002           AFL2               No             No PP           NoPP                    0
16613092           AFL2               Yes            6MPP            Hard                    6
16613107           AFL2               Yes            36MPP           Combo                   12
16613108           AFL2               Yes            36MPP           Combo                   12
16613118           AFL2               Yes            36MPP           Combo                   12
16613188           AFL2               No             No PP           NoPP                    0
16613199           AFL2               No             No PP           NoPP                    0
16613202           AFL2               Yes            6MPP            Hard                    6
16613217           AFL2               Yes            36MPP           Combo                   12
16613231           AFL2               Yes            36MPP           Combo                   12
16613259           AFL2               Yes            36MPP           Combo                   12
16613281           AFL2               No             No PP           NoPP                    0
16613289           AFL2               Yes            36MPP           Combo                   12
16613293           AFL2               Yes            36MPP           Combo                   12
16613295           AFL2               Yes            36MPP           Combo                   12
16613303           AFL2               Yes            36MPP           Combo                   12
16616016           AFL2               No             No PP           NoPP                    0
16616017           AFL2               Yes            36MPP           Combo                   12
16616019           AFL2               No             No PP           NoPP                    0
16616081           AFL2               Yes            36MPP           Combo                   12
16616089           AFL2               No             No PP           NoPP                    0
16616136           AFL2               Yes            36MPP           Combo                   12
16616155           AFL2               No             No PP           NoPP                    0
16616168           AFL2               Yes            36MPP           Combo                   12
16616199           AFL2               Yes            12MPP           Hard                    12
16616218           AFL2               No             No PP           NoPP                    0
16616261           AFL2               Yes            12MPP           Hard                    12
16616270           AFL2               Yes            36MPP           Combo                   12
16616282           AFL2               No             No PP           NoPP                    0
16616284           AFL2               No             No PP           NoPP                    0
16546182           AFL2               No             No PP           NoPP                    0
16546322           AFL2               No             No PP           NoPP                    0
16544375           AFL2               Yes            36MPP           Combo                   12
16545158           AFL2               Yes            6MPP            Hard                    6
16468666           AFL2               Yes            36MPP           Combo                   12
16468073           AFL2               Yes            36MPP           Combo                   12
16468277           AFL2               No             No PP           NoPP                    0
16420112           AFL2               Yes            36MPP           Combo                   12
16568772           AFL2               No             No PP           NoPP                    0
16565075           AFL2               No             No PP           NoPP                    0
16567579           AFL2               Yes            36MPP           Combo                   12
16567581           AFL2               No             No PP           NoPP                    0
16567635           AFL2               No             No PP           NoPP                    0
16567651           AFL2               No             No PP           NoPP                    0
16563279           AFL2               No             No PP           NoPP                    0
16563286           AFL2               Yes            36MPP           Combo                   12
16564441           AFL2               Yes            36MPP           Combo                   12
16564456           AFL2               Yes            36MPP           Combo                   12
16564519           AFL2               Yes            36MPP           Combo                   12
16563266           AFL2               Yes            36MPP           Combo                   12
16688262           AFL2               No             No PP           NoPP                    0
16688090           AFL2               No             No PP           NoPP                    0
16688091           AFL2               Yes            36MPP           Combo                   12
16688093           AFL2               No             No PP           NoPP                    0
16688323           AFL2               No             No PP           NoPP                    0
16688132           AFL2               Yes            36MPP           Combo                   12
16688134           AFL2               No             No PP           NoPP                    0
16688142           AFL2               No             No PP           NoPP                    0
16688175           AFL2               No             No PP           NoPP                    0
16688180           AFL2               No             No PP           NoPP                    0
16404249           AFL2               No             No PP           NoPP                    0
16403929           AFL2               No             No PP           NoPP                    0
16393936           AFL2               No             No PP           NoPP                    0
16390321           AFL2               No             No PP           NoPP                    0




--------------------------------------------------------------------------------





                                                                                                       EXHIBIT C

                                                      [RESERVED]











--------------------------------------------------------------------------------




                                                                                                       EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota  55414

RE:      Pooling and Servicing  Agreement,  dated as of November 1, 2006 among  Structured  Asset Mortgage
         Investments  II Inc., as depositor,  Wells Fargo Bank,  National  Association  as trustee and EMC
         Mortgage  Corporation,  as servicer  and seller,  issuing  Bear Stearns  Mortgage  Funding  Trust
         2006-AR4, Mortgage Pass-Through Certificates, Series 2006-AR4

         In  connection  with  the  administration  of the  Mortgage  Loans  held by you  pursuant  to the
above-captioned  Pooling and Servicing Agreement,  we request the release, and hereby acknowledge receipt,
of the Mortgage File for the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage  Paid in Full and  proceeds  have been  deposited  into the  Custodial
                           Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------




                                                                                                 EXHIBIT E

                                        FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit     pursuant     to    Section
                                                                  860E(e)(4)   of  the  Internal   Revenue
                                                                  Code  of  1986,  as  amended,   and  for
                                                                  other purposes

STATE OF                   )
                           )ss:
COUNTY OF                  )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of Investor]  (record or beneficial  owner of the
Bear Stearns Mortgage Funding Trust 2006-AR4,  Mortgage Pass-Through Certificates,  Series 2006-AR4, Class
R Certificates (the "Class R Certificates"))  (the "Owner"),  a [savings  institution]  [corporation] duly
organized and existing under the laws of [the State of _____] [the United  States],  on behalf of which he
makes this affidavit.

         2.       That the Owner  (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a
"disqualified  organization"  within the meaning of Section  860E(e)(5)  of the  Internal  Revenue Code of
1986,  as amended  (the "Code") or an "electing  large  partnership"  within the meaning of Section 775 of
the Code,  (ii) will  endeavor to remain  other than a  disqualified  organization  and an electing  large
partnership  for so long as it retains its  ownership in the Class R  Certificates  and (iii) is acquiring
the Class R  Certificates  for its own  account  or for the  account  of  another  Owner from which it has
received an affidavit and agreement in substantially  the same form as this affidavit and agreement.  (For
this purpose, a "disqualified  organization"  means an electing large partnership under Section 775 of the
Code, the United States,  any state or political  subdivision  thereof,  any agency or  instrumentality of
any of the  foregoing  (other than an  instrumentality  all of the  activities of which are subject to tax
and,  except for the Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of directors is
not selected by any such governmental  entity) or any foreign  government,  international  organization or
any  agency  or  instrumentality  of such  foreign  government  or  organization,  any rural  electric  or
telephone  cooperative,  or any organization (other than certain farmers'  cooperatives) that is generally
exempt  from  federal  income tax unless such  organization  is subject to the tax on  unrelated  business
taxable income).

         3.       That the Owner is aware (i) of the tax that would be imposed on  transfers  of the Class
R Certificates to disqualified  organizations or electing large  partnerships under the Code, that applies
to all  transfers of the Class R  Certificates  after March 31,  1988;  (ii) that such tax would be on the
transferor (or, with respect to transfers to electing large partnerships,  on each such partnership),  or,
if such  transfer  is through  an agent  (which  person  includes a broker,  nominee or  middleman)  for a
disqualified  organization,  on the agent;  (iii) that the person (other than with respect to transfers to
electing large  partnerships)  otherwise  liable for the tax shall be relieved of liability for the tax if
the  transferee  furnishes  to  such  person  an  affidavit  that  the  transferee  is not a  disqualified
organization  and, at the time of transfer,  such person does not have actual knowledge that the affidavit
is false;  and (iv) that the Class R  Certificates  may be  "noneconomic  residual  interests"  within the
meaning  of  Treasury  regulations  promulgated  pursuant  to  the  Code  and  that  the  transferor  of a
noneconomic  residual  interest  will remain  liable for any taxes due with  respect to the income on such
residual  interest,  unless no  significant  purpose  of the  transfer  was to impede  the  assessment  or
collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  "pass-through  entity" holding
the Class R  Certificates  if either  the  pass-through  entity is an  electing  large  partnership  under
Section  775 of the  Code  or if at any  time  during  the  taxable  year  of the  pass-through  entity  a
disqualified  organization is the record holder of an interest in such entity.  (For this purpose, a "pass
through entity" includes a regulated  investment  company,  a real estate investment trust or common trust
fund, a partnership, trust or estate, and certain cooperatives.)

                  5.       That the Owner is aware that the Trustee  will not register the transfer of any
Class R Certificates  unless the transferee,  or the transferee's  agent,  delivers to it an affidavit and
agreement,  among other things, in substantially the same form as this affidavit and agreement.  The Owner
expressly  agrees that it will not  consummate  any such  transfer if it knows or believes that any of the
representations contained in such affidavit and agreement are false.

                  6.       That the  Owner  has  reviewed  the  restrictions  set forth on the face of the
Class R  Certificates  and the  provisions  of Section 5.05 of the Pooling and Servicing  Agreement  under
which the Class R Certificates  were issued.  The Owner expressly agrees to be bound by and to comply with
such restrictions and provisions.

                  7.       That the Owner consents to any additional  restrictions  or  arrangements  that
shall be deemed  necessary  upon advice of counsel to constitute a reasonable  arrangement  to ensure that
the  Class R  Certificates  will  only  be  owned,  directly  or  indirectly,  by an  Owner  that is not a
disqualified organization.

                  8.       The Owner's Taxpayer Identification Number is # _______________.

                  9.       This affidavit and agreement  relates only to the Class R Certificates  held by
the Owner  and not to any  other  holder of the  Class R  Certificates.  The  Owner  understands  that the
liabilities described herein relate only to the Class R Certificates.

                  10.      That no purpose of the Owner  relating  to the  transfer  of any of the Class R
Certificates  by the Owner is or will be to impede the  assessment  or  collection  of any tax;  in making
this  representation,  the Owner warrants that the Owner is familiar with (i) Treasury  Regulation Section
1.860E-1  (c) and recent  amendments  thereto,  effective  as of August 19,  2002,  and (ii) the  preamble
describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge or expectation  that it will be unable
to pay any United States taxes owed by it so long as any of the Certificates remain  outstanding.  In this
regard,  the Owner hereby  represents to and for the benefit of the person from whom it acquired the Class
R Certificates  that the Owner intends to pay taxes  associated  with holding such Class R Certificates as
they  become  due,  fully  understanding  that it may incur tax  liabilities  in excess of any cash  flows
generated by the Class R Certificates.

                  12.      That the Owner has no present  knowledge  or  expectation  that it will  become
insolvent  or subject to a bankruptcy  proceeding  for so long as any of the Class R  Certificates  remain
outstanding.

                  13.      The Owner is a  citizen  or  resident  of the  United  States,  a  corporation,
partnership  or other  entity  created or  organized  in, or under the laws of,  the United  States or any
political  subdivision  thereof, or an estate or trust whose income from sources without the United States
is includable in gross income for United States federal  income tax purposes  regardless of its connection
with the conduct of a trade or business within the United States.

                  14.      The  Owner  hereby  agrees  that it will not  cause  income  from  the  Class R
Certificates  to be attributable to a foreign  permanent  establishment  or fixed base (within the meaning
of an applicable income tax treaty) of the Owner or another United States taxpayer.

                  15.      (a)      The  Purchaser  hereby  certifies,  represents  and  warrants  to, and
covenants with the Company and the Trustee that the following statements in (1) or (2) are accurate:

                                    (1)     The  Certificates  (i) are not being acquired by, and will not
be  transferred  to, any  employee  benefit  plan  within the  meaning  of  section  3(3) of the  Employee
Retirement  Income Security Act of 1974, as amended ("ERISA") or other retirement  arrangement,  including
individual  retirement  accounts  and  annuities,  Keogh plans and bank  collective  investment  funds and
insurance  company  general or  separate  accounts  in which such  plans,  accounts  or  arrangements  are
invested,  that is subject to Section 406 of ERISA or  Section 4975  of the Internal  Revenue Code of 1986
(the "Code") (any of the  foregoing,  a "Plan"),  (ii) are not being acquired with "plan assets" of a Plan
within the meaning of the  Department of Labor  ("DOL")  regulation,  29 C.F.R.  ? 2510.3-101 or otherwise
under ERISA,  and (iii) will not be  transferred  to any entity that is deemed to be investing plan assets
within the meaning of the DOL regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

                           (2)      The purchase of the Certificates is permissible  under applicable law,
will not  constitute  or result in any  prohibited  transaction  under ERISA or Section  4975 of the Code,
will not  subject  the Company or the Trustee to any  obligation  in addition to those  undertaken  in the
Pooling and Servicing  Agreement  and, with respect to each source of funds  ("Source")  being used by the
Purchaser to acquire the  Certificates,  each of the following  statements is accurate:  (a) the Purchaser
is an  insurance  company;  (b) the  Source  is  assets  of the  Purchaser's  "general  account;"  (c) the
conditions  set forth in Prohibited  Transaction  Class  Exemption  ("PTCE")  95-60 issued by the DOL have
been  satisfied and the purchase,  holding and transfer of  Certificates  by or on behalf of the Purchaser
are exempt under PTCE 95-60;  and (d) the amount of reserves  and  liabilities  for such  general  account
contracts  held by or on behalf of any Plan does not exceed 10% of the total  reserves and  liabilities of
such  general  account  plus  surplus  as of the date  hereof  (for  purposes  of this  clause,  all Plans
maintained  by the same  employer  (or  affiliate  thereof)  or employee  organization  are deemed to be a
single Plan) in connection with its purchase and holding of such Certificates; or

                  (b)      The Owner will  provide the Trustee and the Company  with an opinion of counsel
acceptable  to and in form and  substance  satisfactory  to the Trustee and the Company to the effect that
the purchase of the  Certificates  is permissible  under  applicable law, will not constitute or result in
any  non-exempt  prohibited  transaction  under ERISA or Section 4975 of the Code and will not subject the
Trustee or the Company to any obligation or liability  (including  obligations or liabilities  under ERISA
or Section 4975 of the Code) in addition to those undertaken in the Pooling and Servicing Agreement.

                  In  addition,  the Owner hereby  certifies,  represents  and warrants to, and  covenants
with,  the Company and the  Trustee  that the Owner will not  transfer  such  Certificates  to any Plan or
person unless either such Plan or person meets the requirements set forth in either (a) or (b) above.

                  Capitalized  terms used but not defined  herein shall have the meanings  assigned in the
Pooling and Servicing Agreement.

         IN WITNESS  WHEREOF,  the  Investor  has caused  this  instrument  to be  executed on its behalf,
pursuant to authority of its Board of  Directors,  by its [Title of Officer]  this ____ day of  _________,
20__.

                                                     [NAME OF INVESTOR]

                                                     By:__________________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address of Investor for receipt of
                                                           distributions]
                                                           [Address of Investor for receipt of tax
                                                           information]



         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be
the same person who executed the  foregoing  instrument  and to be the [Title of Officer] of the Investor,
and  acknowledged  to me that he  executed  the same as his free act and deed and the free act and deed of
the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.




--------------------------------------------------------------------------------




                                                                                           EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                          ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2006-AR4

                  Re:      Bear Stearns Mortgage Funding Trust 2006-AR4
                           Mortgage Pass-Through Certificates, Series 2006-AR4

Ladies and Gentlemen:

         ______________  (the  "Purchaser")   intends  to  purchase  from  ______________  (the  "Seller")
$_________  initial Current  Principal  Amount of Mortgage  Pass-Through  Certificates,  Series  2006-AR4,
Class _____ (the  "Certificates"),  issued  pursuant to the Pooling and Servicing  Agreement (the "Pooling
and Servicing  Agreement"),  dated as of November 1, 2006 among Structured  Asset Mortgage  Investments II
Inc.,  as  depositor  (the  "Seller"),  EMC Mortgage  Corporation,  as servicer and seller and Wells Fargo
Bank, National  Association,  as trustee (the "Trustee").  All terms used herein and not otherwise defined
shall  have the  meanings  set  forth  in the  Pooling  and  Servicing  Agreement.  The  Purchaser  hereby
certifies, represents and warrants to, and covenants with, the Seller and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and
                  will not be registered or qualified  under the  Securities  Act of 1933, as amended (the
                  "Act") or any state  securities  law,  (b) the Seller is not  required to so register or
                  qualify the  Certificates,  (c) the  Certificates  may be resold only if registered  and
                  qualified  pursuant to the provisions of the Act or any state  securities  law, or if an
                  exemption from such  registration and  qualification  is available,  (d) the Pooling and
                  Servicing  Agreement  contains  restrictions  regarding the transfer of the Certificates
                  and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The  Purchaser is acquiring the  Certificates  for its own account for
                  investment only and not with a view to or for sale in connection  with any  distribution
                  thereof in any manner that would  violate  the Act or any  applicable  state  securities
                  laws.

                           3.       The  Purchaser  is  (a)  a  substantial,  sophisticated  institutional
                  investor  having such knowledge and experience in financial and business  matters,  and,
                  in particular,  in such matters related to securities similar to the Certificates,  such
                  that  it  is  capable  of  evaluating   the  merits  and  risks  of  investment  in  the
                  Certificates,  (b) able to bear the  economic  risks  of such an  investment  and (c) an
                  "accredited  investor"  within the meaning of Rule 501 (a)  promulgated  pursuant to the
                  Act.

                           4.       The Purchaser has been  furnished  with, and has had an opportunity to
                  review  (a)  a  copy  of  the  Pooling  and  Servicing  Agreement  and  (b)  such  other
                  information  concerning the Certificates,  the Mortgage Loans and the Seller as has been
                  requested  by the  Purchaser  from the  Seller  or the  Seller  and is  relevant  to the
                  Purchaser's   decision  to  purchase  the  Certificates.   The  Purchaser  has  had  any
                  questions  arising  from  such  review  answered  by the  Seller  or the  Seller  to the
                  satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized or will it
                  authorize any person to (a) offer,  pledge,  sell,  dispose of or otherwise transfer any
                  Certificate,  any  interest  in any  Certificate  or any other  similar  security to any
                  person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition
                  of other  transfer of any  Certificate,  any  interest in any  Certificate  or any other
                  similar  security  from any person in any manner,  (c)  otherwise  approach or negotiate
                  with respect to any  Certificate,  any interest in any  Certificate or any other similar
                  security with any person in any manner,  (d) make any general  solicitation  by means of
                  general  advertising  or in any other manner or (e) take any other  action,  that (as to
                  any of (a) through (e) above) would  constitute a distribution of any Certificate  under
                  the Act, that would render the  disposition of any  Certificate a violation of Section 5
                  of  the  Act or any  state  securities  law,  or  that  would  require  registration  or
                  qualification  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any
                  of the  Certificates,  except in  compliance  with the  provisions  of the  Pooling  and
                  Servicing Agreement.

                           [6.      The Purchaser (if the  Certificate is not rated at least "BBB-" or its
                  equivalent by Fitch, S&P or Moody's):

                                    (a)     is not an employee benefit or other plan subject to the
                  prohibited transaction provisions of the Employee Retirement Income Security Act of
                  1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
                  amended (a "Plan"), or any other person (including an investment manager, a named
                  fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or
                  purchasing any Certificate with "plan assets" of any Plan within the meaning of the
                  Department of Labor ("DOL") regulation at 29 C.F.R. §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it
                  to purchase the Certificates is an "insurance company general account" (within the
                  meaning of DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the
                  purchase is being made in reliance upon the availability of the exemptive relief
                  afforded under Sections I and III of PTCE 95-60.]

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with,
the Company and the Trustee that the Purchaser will not transfer such Certificates to any Plan or person
unless such Plan or person meets the requirements set forth in either 6(a) or (b) above.



                                                            Very truly yours,



                                                            [PURCHASER]





                                                            By:_______________________________________
                                                               Name:
                                                               Title:




--------------------------------------------------------------------------------




                                                                                               EXHIBIT F-2


                               FORM OF RULE 144A INVESTMENT REPRESENTATION

                         Description of Rule 144A Securities, including numbers:

                              ____________________________________________

                              ____________________________________________

                              ____________________________________________

                              ____________________________________________

                  The undersigned  seller,  as registered  holder (the "Seller"),  intends to transfer the
Rule 144A Securities described above to the undersigned buyer (the "Buyer").

                  1.       In  connection  with  such  transfer  and in  accordance  with  the  agreements
pursuant  to which the Rule 144A  Securities  were  issued,  the Seller  hereby  certifies  the  following
facts:  Neither the Seller nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or
otherwise  disposed of the Rule 144A  Securities,  any interest in the Rule 144A  Securities  or any other
similar  security to, or solicited any offer to buy or accept a transfer,  pledge or other  disposition of
the Rule 144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security from,
or otherwise  approached or negotiated with respect to the Rule 144A Securities,  any interest in the Rule
144A  Securities  or any other  similar  security  with,  any person in any  manner,  or made any  general
solicitation  by means of general  advertising  or in any other manner,  or taken any other  action,  that
would  constitute a distribution of the Rule 144A Securities  under the Securities Act of 1933, as amended
(the "1933  Act"),  or that would  render the  disposition  of the Rule 144A  Securities  a  violation  of
Section 5 of the 1933 Act or require  registration  pursuant thereto,  and that the Seller has not offered
the Rule 144A  Securities to any person other than the Buyer or another  "qualified  institutional  buyer"
as defined in Rule 144A under the 1933 Act.

                  2.       The Buyer  warrants and  represents  to, and covenants  with,  the Seller,  the
Trustee and the  Servicer  (as defined to the Pooling  and  Servicing  Agreement,  dated as of November 1,
2006 (the "Agreement"),  among the Company,  EMC and Wells Fargo Bank,  National  Association,  as trustee
(the "Trustee")) as follows:

                           a.       The Buyer understands that the Rule 144A Securities have not been
registered under the 1933 Act or the securities laws of any state.

                           b.       The Buyer considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters that it is       capable
of evaluating the merits and risks of investment in the Rule 144A Securities.

                           c.       The Buyer has been furnished with all information regarding the
Rule 144A Securities that it has requested from the Seller, the Trustee or the Servicer.

                           d.       Neither  the  Buyer  nor  anyone  acting on its  behalf  has  offered,
         transferred,  pledged,  sold or otherwise  disposed of the Rule 144A Securities,  any interest in
         the Rule 144A  Securities  or any other  similar  security to, or  solicited  any offer to buy or
         accept a transfer,  pledge or other disposition of the Rule 144A Securities,  any interest in the
         Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated
         with respect to the Rule 144A  Securities,  any interest in the Rule 144A Securities or any other
         similar  security with, any person in any manner,  or made any general  solicitation  by means of
         general  advertising or in any other manner,  or taken any other action,  that would constitute a
         distribution  of  the  Rule  144A  Securities  under  the  1933  Act or  that  would  render  the
         disposition  of the Rule 144A  Securities  a  violation  of  Section 5 of the 1933 Act or require
         registration  pursuant  thereto,  nor will it act, nor has it authorized or will it authorize any
         person to act, in such manner with respect to the Rule 144A Securities.

                           e.       The  Buyer  is a  "qualified  institutional  buyer"  as  that  term is
         defined in Rule 144A under the 1933 Act and has  completed  either of the forms of  certification
         to that  effect  attached  hereto as Annex 1 or Annex 2. The  Buyer is aware  that the sale to it
         is being made in reliance  on Rule 144A.  The Buyer is  acquiring  the Rule 144A  Securities  for
         its own account or the accounts of other qualified  institutional  buyers,  understands that such
         Rule 144A  Securities  may be resold,  pledged  or  transferred  only (i) to a person  reasonably
         believed  to be a qualified  institutional  buyer that  purchases  for its own account or for the
         account of a qualified  institutional  buyer to whom  notice is given that the resale,  pledge or
         transfer is being made in  reliance on Rule 144A,  or (ii)  pursuant  to another  exemption  from
         registration under the 1933 Act.

                  3.       [The Buyer (if the Rule 144A  Securities  are not rated at least  "BBB-" or its
equivalent by Fitch, S&P or Moody's):

                           a.       is not an  employee  benefit or other plan  subject to the  prohibited
         transaction  provisions  of the  Employee  Retirement  Income  Security  Act of 1974,  as amended
         ("ERISA"),  or Section 4975 of the Internal  Revenue Code of 1986, as amended (a "Plan"),  or any
         other  person  (including  an  investment  manager,  a named  fiduciary or a trustee of any Plan)
         acting,  directly or indirectly,  on behalf of or purchasing any  Certificate  with "plan assets"
         of any Plan within the meaning of the  Department  of Labor  ("DOL")  regulation  at 29 C.F.R.  §
         2510.3-101; or

                           b.       is an  insurance  company,  the  source  of  funds to be used by it to
         purchase the  Certificates is an "insurance  company general  account" (within the meaning of DOL
         Prohibited  Transaction  Class  Exemption  ("PTCE")  95-60),  and the  purchase  is being made in
         reliance upon the  availability  of the exemptive  relief  afforded  under  Sections I and III of
         PTCE 95-60.

                  4.]      This document may be executed in one or more  counterparts and by the different
parties  hereto on  separate  counterparts,  each of  which,  when so  executed,  shall be deemed to be an
original; such counterparts, together, shall constitute one and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set
forth below.


__________________________________________                   __________________________________________
Print Name of Seller                                         Print Name of Buyer

By:_______________________________________                   By:_______________________________________
    Name:                                                        Name:
    Title:                                                       Title:

Taxpayer Identification                                      Taxpayer Identification:
No.______________________________________                    No:_______________________________________
Date:                                                        Date:




--------------------------------------------------------------------------------




                                                                                    ANNEX 1 TO EXHIBIT F-2


                         QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                         [For Buyers Other Than Registered Investment Companies]

                  The  undersigned   hereby  certifies  as  follows  in  connection  with  the  Rule  144A
Investment Representation to which this Certification is attached:

                  1.       As indicated below, the undersigned is the President,  Chief Financial Officer,
Senior Vice President or other executive officer of the Buyer.

                  2.       In  connection  with  purchases  by  the  Buyer,  the  Buyer  is  a  "qualified
institutional  buyer" as that term is defined in Rule 144A under the  Securities Act of 1933 ("Rule 144A")
because     (i)    the     Buyer     owned     and/or     invested     on    a     discretionary     basis
$_____________________________________ in  securities  (except  for the  excluded  securities  referred to
below) as of the end of the Buyer's most recent  fiscal year (such amount being  calculated  in accordance
with Rule 144A) and (ii) the Buyer satisfies the criteria in the category marked below.

         Corporation,  etc. The Buyer is a corporation  (other than a bank,  savings and loan  association
         or similar  institution),  Massachusetts  or similar business trust,  partnership,  or charitable
         organization described in Section 501(c)(3) of the Internal Revenue Code.

         Bank.  The Buyer (a) is a national bank or banking  institution  organized  under the laws of any
         State,  territory or the District of Columbia,  the business of which is  substantially  confined
         to banking and is supervised by the State or territorial  banking  commission or similar official
         or is a foreign  bank or  equivalent  institution,  and (b) has an audited  net worth of at least
         $25,000,000  as  demonstrated  in its latest  annual  financial  statements,  a copy of which is
         attached hereto.

         Savings  and  Loan.  The  Buyer  (a)  is a  savings  and  loan  association,  building  and  loan
         association,   cooperative  bank,  homestead   association  or  similar  institution,   which  is
         supervised  and  examined  by a State  or  Federal  authority  having  supervision  over any such
         institutions or is a foreign savings and loan  association or equivalent  institution and (b) has
         an audited net worth of at least  $25,000,000  as  demonstrated  in its latest  annual  financial
         statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities
         Exchange Act of 1934.

         Insurance  Company.  The Buyer is an insurance  company  whose primary and  predominant  business
         activity is the  writing of  insurance  or the  reinsuring  of risks  underwritten  by  insurance
         companies  and  which is  subject  to  supervision  by the  insurance  commissioner  or a similar
         official or agency of a State or territory or the District of Columbia.

         State or Local Plan. The Buyer is a plan  established  and  maintained by a State,  its political
         subdivisions,  or any agency or instrumentality of the State or its political  subdivisions,  for
         the benefit of its employees.

         ERISA  Plan.  The  Buyer  is an  employee  benefit  plan  within  the  meaning  of Title I of the
         Employee Retirement Income Security Act of 1974.

         Investment  Adviser.  The  Buyer  is  an  investment  adviser  registered  under  the  Investment
         Advisers Act of 1940.

         SBIC.  The Buyer is a Small  Business  Investment  Company  licensed by the U.S.  Small  Business
         Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         Business  Development  Company.  The  Buyer is a  business  development  company  as  defined  in
         Section 202(a)(22) of the Investment Advisers Act of 1940.

         Trust  Fund.  The  Buyer is a trust  fund  whose  trustee  is a bank or trust  company  and whose
         participants  are  exclusively  (a) plans  established  and maintained by a State,  its political
         subdivisions,  or any agency or instrumentality of the State or its political  subdivisions,  for
         the benefit of its  employees,  or (b)  employee  benefit  plans within the meaning of Title I of
         the Employee  Retirement  Income  Security Act of 1974,  but is not a trust fund that includes as
         participants individual retirement accounts or H.R. 10 plans.

                  3.       The term  "securities"  as used  herein  does not  include  (i)  securities  of
issuers that are affiliated with the Buyer,  (ii)  securities  that are part of an unsold  allotment to or
subscription  by the  Buyer,  if the Buyer is a dealer,  (iii)  bank  deposit  notes and  certificates  of
deposit,  (iv) loan  participations,  (v) repurchase  agreements,  (vi) securities  owned but subject to a
repurchase agreement and (vii) currency, interest rate and commodity swaps.

                  4.       For purposes of  determining  the aggregate  amount of securities  owned and/or
invested on a  discretionary  basis by the Buyer,  the Buyer used the cost of such securities to the Buyer
and  did  not  include  any  of the  securities  referred  to in  the  preceding  paragraph.  Further,  in
determining  such aggregate  amount,  the Buyer may have included  securities owned by subsidiaries of the
Buyer,  but only if such  subsidiaries  are  consolidated  with  the  Buyer  in its  financial  statements
prepared in accordance  with  generally  accepted  accounting  principles  and if the  investments of such
subsidiaries are managed under the Buyer's  direction.  However,  such securities were not included if the
Buyer is a  majority-owned,  consolidated  subsidiary of another  enterprise and the Buyer is not itself a
reporting company under the Securities Exchange Act of 1934.

                  5.       The Buyer  acknowledges that it is familiar with Rule 144A and understands that
the seller to it and other parties  related to the  Certificates  are relying and will continue to rely on
the statements made herein because one or more sales to the Buyer may be in reliance on Rule 144A.



______           ______         Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer's own account?


                  6.       If the answer to the  foregoing  question is "no",  the Buyer agrees  that,  in
connection with any purchase of securities  sold to the Buyer for the account of a third party  (including
any separate  account) in reliance on Rule 144A,  the Buyer will only  purchase for the account of a third
party  that at the  time is a  "qualified  institutional  buyer"  within  the  meaning  of Rule  144A.  In
addition,  the Buyer  agrees that the Buyer will not  purchase  securities  for a third  party  unless the
Buyer has  obtained a current  representation  letter  from such third  party or taken  other  appropriate
steps  contemplated by Rule 144A to conclude that such third party  independently  meets the definition of
"qualified institutional buyer" set forth in Rule 144A.


                  7.       The Buyer will notify each of the parties to which this  certification  is made
of any  changes in the  information  and  conclusions  herein.  Until such  notice is given,  the  Buyer's
purchase of Rule 144A Securities will constitute a reaffirmation  of this  certification as of the date of
such purchase.



                                                     _____________________________________________________
                                                     Print Name of Buyer


                                                     By:__________________________________________________
                                                            Name:
                                                            Title:


                                                     Date:________________________________________________




--------------------------------------------------------------------------------





                                                                                               EXHIBIT F-3


                                 FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                               _____, 20__

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

                                    MORTGAGE PASS-THROUGH CERTIFICATES
                                                   SERIES 2006-AR4

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2006-AR4


                  Re:      Mortgage Pass-Through Certificates, Series 2006-AR4

Ladies and Gentlemen:

                  In connection with the sale by _____________ (the "Seller") to ____________________ (the
"Purchaser")  of $ __________ Initial  Current  Principal  Amount of Mortgage  Pass-Through  Certificates,
Series  2006-AR4  (the  "Certificates")  pursuant  to the  Pooling and  Servicing  Agreement,  dated as of
November 1, 2006 (the "Pooling and Servicing  Agreement"),  among Structured Asset Mortgage Investments II
Inc. (the "Company"),  EMC Mortgage  Corporation  ("EMC") and Wells Fargo Bank, National  Association,  as
trustee (the  "Trustee").  The Seller hereby  certifies,  represents and warrants to, and covenants  with,
the Company and the Trustee that:

                  Neither  the Seller nor anyone  acting on its  behalf has (a)  offered,  pledged,  sold,
disposed of or  otherwise  transferred  any  Certificate,  any  interest in any  Certificate  or any other
similar  security to any person in any manner,  (b) has  solicited any offer to buy or to accept a pledge,
disposition or other  transfer of any  Certificate,  any interest in any  Certificate or any other similar
security  from any person in any manner,  (c) has otherwise  approached or negotiated  with respect to any
Certificate,  any  interest  in any  Certificate  or any other  similar  security  with any  person in any
manner, (d) has made any general  solicitation by means of general  advertising or in any other manner, or
(e)  has  taken  any  other  action,  that  (as to any  of (a)  through  (e)  above)  would  constitute  a
distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would render the
disposition of any  Certificate a violation of Section 5 of the Act or any state  securities  law, or that
would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner
set forth in the  foregoing  sentence  with  respect to any  Certificate.  The Seller has not and will not
sell or otherwise  transfer any of the  Certificates,  except in  compliance  with the  provisions  of the
Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                     ____________________________________________________
                                                     (Seller)



                                                     By:_________________________________________________
                                                              Name:
                                                              Title:




--------------------------------------------------------------------------------




                                                                                                 EXHIBIT G


                                       FORM OF CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL   AGREEMENT  (as  amended  and  supplemented  from  time  to  time,  the
"Agreement"),  dated as of November  30, 2006,  by and among WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as
trustee  (including  its  successors  under  the  Pooling  and  Servicing  Agreement  defined  below,  the
"Trustee"),  STRUCTURED  ASSET MORTGAGE  INVESTMENTS  II INC., as company  (together with any successor in
interest, the "Company"),  EMC MORTGAGE CORPORATION,  as servicer (together with any successor in interest
or successor  under the Pooling and  Servicing  Agreement  referred to below,  the  "Servicer")  and WELLS
FARGO BANK, NATIONAL  ASSOCIATION,  as custodian (together with any successor in interest or any successor
appointed hereunder, the "Custodian").

                                             WITNESSETH THAT:

                  WHEREAS,  the  Company,  the  Servicer  and the Trustee  have entered into a Pooling and
Servicing  Agreement,  dated as of November 1, 2006,  relating to the  issuance of Bear  Stearns  Mortgage
Funding Trust 2006-AR4,  Mortgage Pass-Through Certificates,  Series 2006-AR4 (as in effect on the date of
this  agreement,  the "Original  Pooling and Servicing  Agreement," and as amended and  supplemented  from
time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has  agreed to act as agent for the  Trustee  on behalf of the
Certificateholders  for the purposes of receiving  and holding  certain  documents  and other  instruments
delivered by the Company or the Servicer  under the Pooling and  Servicing  Agreement,  all upon the terms
and conditions and subject to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of  the  premises  and  the  mutual  covenants  and
agreements  hereinafter set forth,  the Trustee the Company,  the Servicer and the Custodian  hereby agree
as follows:

                                                ARTICLE I.
                                               DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and  not  defined  herein  shall  have  the
meanings  assigned in the Original  Pooling and  Servicing  Agreement,  unless  otherwise  required by the
context herein.

                                               ARTICLE II.
                                      CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian  to  Act  as  Agent:   Acceptance  of  Mortgage  Files.  The
Custodian,  as the duly appointed  agent of the Trustee for these purposes,  acknowledges  (subject to any
exceptions  noted in the Initial  Certification  referred  to in Section  2.3(a)  receipt of the  Mortgage
Files relating to the Mortgage Loans  identified on the schedule  attached  hereto (the "Mortgage  Files")
and declares that it holds and will hold such Mortgage Files as agent for the Trustee,  in trust,  for the
use and benefit of all present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  includes one or
more  assignments  of Mortgage to the Trustee in a state which is  specifically  excluded from the Opinion
of Counsel  delivered  by the  Company  to the  Trustee  (with a copy to the  Custodian)  pursuant  to the
provisions  of  Section  2.01 of the  Pooling  and  Servicing  Agreement,  each such  assignment  shall be
delivered  by the  Custodian  to the Company for the purpose of  recording  it in the  appropriate  public
office for real property records,  and the Company,  at no expense to the Custodian,  shall promptly cause
to be  recorded in the  appropriate  public  office for real  property  records  each such  assignment  of
Mortgage  and,  upon  receipt  thereof  from such public  office,  shall  return each such  assignment  of
Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior  to the  Closing  Date,  in  accordance  with  Section  2.02 of the
Pooling and Servicing  Agreement,  the  Custodian  shall deliver to the Company and the Trustee an Initial
Certification  in the form annexed  hereto as Exhibit One  evidencing  receipt  (subject to any exceptions
noted  therein) of a Mortgage File for each of the Mortgage Loans listed on the Schedule  attached  hereto
(the "Mortgage Loan Schedule").

                  (2)      Within 90 days of the Closing Date,  the Custodian  agrees,  for the benefit of
Certificateholders,  to review,  in  accordance  with the  provisions  of Section  2.02 of the Pooling and
Servicing  Agreement,  each such  document,  and shall  deliver to the  Company and the Trustee an Interim
Certification  in the form annexed  hereto as Exhibit Two to the effect that all such  documents have been
executed and received and that such  documents  relate to the Mortgage  Loans  identified  on the Mortgage
Loan  Schedule,  except for any  exceptions  listed on Schedule A attached to such Interim  Certification.
The  Custodian  shall be under no duty or  obligation  to  inspect,  review  or  examine  said  documents,
instruments,  certificates  or other  papers  to  determine  that the same are  genuine,  enforceable,  or
appropriate  for the  represented  purpose or that they have actually been recorded or that they are other
than what they purport to be on their face.

                  (3)      Not later than 180 days after the Closing Date, the Custodian  shall review the
Mortgage  Files as provided in Section  2.02 of the Pooling  and  Servicing  Agreement  and deliver to the
Company and the Trustee a Final  Certification  in the form annexed hereto as Exhibit Three evidencing the
completeness of the Mortgage Files.

                  (4)      In  reviewing  the  Mortgage  Files as  provided  herein and in the Pooling and
Servicing  Agreement,  the Custodian  shall make no  representation  as to and shall not be responsible to
verify (i) the validity,  legality,  enforceability,  due  authorization,  recordability,  sufficiency  or
genuineness  of  any of  the  documents  included  in  any  Mortgage  File  or  (ii)  the  collectibility,
insurability, effectiveness or suitability of any of the documents in any Mortgage File.

         Upon receipt of written  request from the Trustee,  the  Custodian  shall as soon as  practicable
supply the Trustee with a list of all of the  documents  relating to the Mortgage  Loans  missing from the
Mortgage Files.

                  Section 2.4.      Notification  of  Breaches of  Representations  and  Warranties.  Upon
discovery  by the  Custodian  of a breach of any  representation  or  warranty  made by the Company as set
forth in the  Pooling and  Servicing  Agreement  with  respect to a Mortgage  Loan  relating to a Mortgage
File, the Custodian shall give prompt written notice to the Company, the Servicer and the Trustee.

                  Section 2.5.      Custodian to  Cooperate:  Release of Mortgage  Files.  Upon receipt of
written  notice from the Trustee that the Mortgage  Loan Seller has  repurchased  a Mortgage Loan pursuant
to Article II of the Pooling and  Servicing  Agreement,  and that the purchase  price  therefore  has been
deposited in the Custodial  Account or the  Distribution  Account,  then the Custodian  agrees to promptly
release to the Mortgage Loan Seller the related Mortgage File.

                  Upon the  Custodian's  receipt  of a request  for  release  (a  "Request  for  Release")
substantially  in the form  attached  to the  Pooling  and  Servicing  Agreement  as Exhibit D signed by a
Servicing  Officer of the  Servicer  stating that it has  received  payment in full of a Mortgage  Loan or
that  payment in full will be escrowed in a manner  customary  for such  purposes,  the  Custodian  agrees
promptly  to release  to the  Servicer  the  related  Mortgage  File.  The  Company  shall  deliver to the
Custodian  and the  Custodian  agrees to accept the Mortgage  Note and other  documents  constituting  the
Mortgage File with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage
Loan,  including,  for this purpose,  collection under any Primary  Insurance  Policy,  the Servicer shall
deliver to the Custodian a Request for Release signed by a Servicing  Officer  requesting  that possession
of all of the Mortgage  File be released to the Servicer and  certifying as to the reason for such release
and that such release  will not  invalidate  any  insurance  coverage  provided in respect of the Mortgage
Loan under any of the Insurance Policies.  Upon receipt of the foregoing,  the Custodian shall deliver the
Mortgage  File to the related  Servicer.  The  Servicer  shall cause each  Mortgage  File or any  document
therein so released to be returned to the  Custodian  when the need  therefore by the related  Servicer no
longer exists,  unless (i) the Mortgage Loan has been liquidated and the Liquidation  Proceeds relating to
the Mortgage Loan have been  deposited in the Custodial  Account or the  Distribution  Account or (ii) the
Mortgage File or such document has been  delivered to an attorney,  or to a public trustee or other public
official as required by law,  for purposes of  initiating  or pursuing  legal action or other  proceedings
for the foreclosure of the Mortgaged  Property either judicially or  non-judicially,  and the Servicer has
delivered to the Custodian a certificate of a Servicing  Officer  certifying as to the name and address of
the Person to which such  Mortgage  File or such  document  was  delivered  and the purpose or purposes of
such delivery.

                  At any time that the  Servicer  is  required  to deliver to the  Custodian a Request for
Release,  the  Servicer  shall  deliver two copies of the Request for Release if delivered in hard copy or
the  Servicer may furnish such Request for Release  electronically  to the  Custodian,  in which event the
Servicing  Officer  transmitting  the same shall be deemed to have  signed the  Request  for  Release.  In
connection  with any Request for Release of a Mortgage  File because of a repurchase  of a Mortgage  Loan,
such  Request  for  Release  shall  be  accompanied  by  an  assignment  of  mortgage,  without  recourse,
representation  or warranty  from the Trustee to the Mortgage  Loan Seller and the related  Mortgage  Note
shall be endorsed without  recourse,  representation or warranty by the Trustee (unless such Mortgage Note
was a MERS Loan and not  endorsed  to the  Trustee)  and be  returned  to the  Mortgage  Loan  Seller.  In
connection  with any Request for Release of a Mortgage  File  because of the payment in full of a Mortgage
Loan,  such Request for Release shall be  accompanied by a certificate  of  satisfaction  or other similar
instrument to be executed by or on behalf of the Trustee and returned to the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any
Mortgage  Loan subject to this  Agreement in accordance  with the terms and  provisions of the Pooling and
Servicing  Agreement,  the Servicer  shall  notify the  Custodian  that such  assumption  or  substitution
agreement  has  been  completed  by  forwarding  to the  Custodian  the  original  of such  assumption  or
substitution  agreement,  which shall be added to the related  Mortgage File and, for all purposes,  shall
be  considered a part of such  Mortgage  File to the same extent as all other  documents  and  instruments
constituting parts thereof.

                                               ARTICLE III.
                                         CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the  Trustee.  With  respect to each
Mortgage Note,  Mortgage and other  documents  constituting  each Mortgage File which are delivered to the
Custodian,  the Custodian is exclusively  the bailee and agent of the Trustee and has no  instructions  to
hold any  Mortgage  Note or  Mortgage  for the  benefit  of any  person  other  than the  Trustee  and the
Certificateholders  and  undertakes  to perform such duties and only such duties as are  specifically  set
forth in this Agreement.  Except upon compliance with the provisions of Section 2.5 of this Agreement,  no
Mortgage  Note,  Mortgage or  Mortgage  File shall be  delivered  by the  Custodian  to the Company or the
Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The  Custodian in its  individual or
any other capacity may become the owner or pledgee of  Certificates  with the same rights it would have if
it were not Custodian.

                  Section 3.4.      Custodian's  Fees and  Expenses.  The Trustee  covenants and agrees to
pay to the Custodian from time to time, and the Custodian  shall be entitled to,  reasonable  compensation
for  all  services  rendered  by it in the  exercise  and  performance  of any of the  powers  and  duties
hereunder  of the  Custodian,  and the  Trustee  will pay or  reimburse,  from  amounts  held by it in the
Distribution  Account,  the Custodian  upon its request for all  reasonable  expenses,  disbursements  and
advances  incurred or made by the Custodian in  accordance  with any of the  provisions of this  Agreement
(including  the  reasonable  compensation  and the  expenses and  disbursements  of its counsel and of all
persons not regularly in its employ),  except any such expense,  disbursement or advance as may arise from
its  negligence or bad faith or to the extent that such cost or expense is  indemnified  by the Company or
the Trust pursuant to the Pooling and Servicing Agreement.

                  Section 3.5.      Custodian May Resign; Trustee May Remove Custodian.  The Custodian may
resign from the  obligations  and duties hereby imposed upon it as such  obligations  and duties relate to
its acting as Custodian of the Mortgage  Loans.  Upon  receiving such notice of  resignation,  the Trustee
shall either take  custody of the Mortgage  Files  itself and give prompt  written  notice  thereof to the
Company,  the  Servicer  and  the  Custodian,  or  promptly  appoint  a  successor  Custodian  by  written
instrument,  in duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and
one copy to the successor  Custodian.  If the Trustee  shall not have taken custody of the Mortgage  Files
and no successor  Custodian  shall have been so appointed  and have  accepted  appointment  within 30 days
after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The Trustee may remove the  Custodian at any time with the consent of the  Servicer.  In
such event,  the Trustee  shall  appoint,  or petition a court of  competent  jurisdiction  to appoint,  a
successor  Custodian  hereunder.  Any successor  Custodian  shall be a depository  institution  subject to
supervision  or  examination  by  federal  or  state  authority,  shall  be  able  to  satisfy  the  other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.

                  Any  resignation or removal of the Custodian and  appointment  of a successor  Custodian
pursuant  to any of the  provisions  of this  Section  3.5  shall  become  effective  upon  acceptance  of
appointment  by the  successor  Custodian.  The Trustee  shall give  prompt  notice to the Company and the
Servicer of the appointment of any successor  Custodian.  No successor Custodian shall be appointed by the
Trustee without the prior approval of the Company and the Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the
Custodian may be merged or converted or with which it may be  consolidated,  or any Person  resulting from
any  merger,  conversion  or  consolidation  to  which  the  Custodian  shall be a  party,  or any  Person
succeeding to the business of the Custodian,  shall be the successor of the Custodian  hereunder,  without
the  execution  or  filing  of any  paper or any  further  act on the part of any of the  parties  hereto,
anything  herein  to  the  contrary  notwithstanding;   provided  that  such  successor  is  a  depository
institution  subject to supervision  or  examination by federal or state  authority and is able to satisfy
the other requirements contained in Section 3.7 and is unaffiliated with the Servicer or the Company.

                  Section 3.7.      Representations  of the  Custodian.  The Custodian  hereby  represents
that it is a  depository  institution  subject  to  supervision  or  examination  by a  federal  or  state
authority,  has a combined capital and surplus of at least  $15,000,000 and is qualified to do business in
the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor  any  of  its
directors,  officers, agents or employees,  shall be liable for any action taken or omitted to be taken by
it or them  hereunder or in connection  herewith in good faith and reasonably  believed  (which belief may
be based upon the  written  opinion or advice of counsel  selected  by it in the  exercise  of  reasonable
care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,
lack of good faith or willful misconduct.  The  Custodian and any director,  officer, employee or agent of
the  Custodian  may rely in good faith on any  document  of any kind prima  facie  properly  executed  and
submitted  by any person with  authority  with respect to any related  matters  arising  hereunder.  In no
event  shall the  Custodian  or its  directors,  officers,  agents and  employees  be held  liable for any
special,  indirect or consequential  damages  resulting from any action taken or omitted to be taken by it
or them hereunder or in connection herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian agrees to indemnify the
Trust Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,
directors  and  agents for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs or
expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted  against the Trustee or
Trust Fund or any such other respective Person,  due to any willful  misfeasance or negligent or bad faith
performance or non-performance by the Custodian of its duties and  responsibilities  under this Agreement;
provided,  however,  that the Custodian shall not be liable to any of the foregoing Persons for any amount
and any portion of any such amount directly and solely resulting from the willful  misfeasance,  bad faith
or negligence of such person,  and the Custodian's  reliance on written  instructions  from the Trustee or
the  Servicer.  The  provisions  of this  Section 3.8 shall  survive  the  termination  of this  Custodial
Agreement.

                  The Custodian  and its  directors,  officers,  employees and agents shall be entitled to
indemnification  and defense from the Trust Fund for any loss,  liability or expense  incurred (other than
as a result of any willful  misfeasance or negligent or bad-faith  performance or non-performance on their
part),  arising  out of,  or in  connection  with,  the  acceptance  or  administration  of the  custodial
arrangement  created  hereunder,  including  the costs and  expenses of defending  themselves  against any
claim or  liability  in  connection  with the  exercise or  performance  of any of their  powers or duties
hereunder.

                                               ARTICLE IV.
                                      COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent   of  the   Parties;   Reasonableness.   The   parties   hereto
acknowledge  and agree that the purpose of this Article IV is to facilitate  compliance by the Company and
the Trustee with the  provisions of Regulation AB and related  rules and  regulations  of the  Commission.
The Company and the Trustee  shall not  exercise  its right to request  delivery of  information  or other
performance  under these  provisions  other than in good faith, or for purposes other than compliance with
the  Securities  Act,  the  Exchange  Act and the  rules  and  regulations  of the  Commission  under  the
Securities  Act and the Exchange Act. Each of the parties  hereto  acknowledges  that  interpretations  of
the  requirements of the  requirements of Regulation AB may change over time,  whether due to interpretive
guidance  provided by the Commission or its staff,  consensus among  participants  in the  mortgage-backed
securities  markets,  advice of counsel,  or  otherwise,  and agrees to comply with  requests  made by the
Company and the Trustee in good faith for delivery of information  under these  provisions on the basis of
evolving  interpretations  of  Regulation AB to the extent  reasonably  practicable.  The Custodian  shall
cooperate  reasonably  with the Company and the  Trustee to deliver to the Company and  (including  any of
their respective assignees or designees),  any and all disclosure,  statements,  reports,  certifications,
records and any other information  necessary in the reasonable,  good faith  determination of the Company,
the  Servicer  and the  Trustee to permit the  Company,  the  Servicer  and the Trustee to comply with the
provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      The Custodian hereby  represents and warrants that the information set forth in
the Prospectus  Supplement  under the caption "The Pooling and Servicing  Agreement - The Custodian"  (the
"Custodian  Disclosure")  does not  contain  any untrue  statement  of a material  fact or omit to state a
material fact required to be stated therein or necessary in order to make the statements  therein,  in the
light of the circumstances under which they were made, not misleading.

                  (2)      The  Custodian  shall be  deemed to  represent  to the  Company  as of the date
hereof and on each date on which  information  is provided to the Company under  Section 4.3 that,  except
as  disclosed  in writing to the  Company  prior to such date:  (i) there are no aspects of its  financial
condition  that  could  have  a  material  adverse  effect  on  the  performance  by it of  its  Custodian
obligations  under  this  Agreement  or  any  other  securitization  transaction  as to  which  it is  the
custodian;  (ii)  there  are no  material  legal  or  governmental  proceedings  pending  (or  known to be
contemplated)  against it; and (iii) there are no affiliations,  relationships or transactions relating to
the Custodian with respect to the Company or any sponsor, issuing entity, servicer,  trustee,  originator,
significant  obligor,  enhancement or support provider or other material  transaction party (as such terms
are used in  Regulation  AB)  relating to the  securitization  transaction  contemplated  by the  Original
Pooling and  Servicing  Agreement,  as  identified  by the Company to the  Custodian  in writing as of the
Closing Date (each, a "Transaction Party").

                  (3)      If so  requested by the Company on any date  following  the Closing  Date,  the
Custodian  shall,  within five Business Days  following  such request,  confirm in writing the accuracy of
the  representations  and  warranties  set  forth  in  paragraph  (1) of  this  section  or,  if any  such
representation  and  warranty is not  accurate  as of the date of such  confirmation,  provide  reasonably
adequate  disclosure of the pertinent  facts, in writing,  to the requesting  party. Any such request from
the Company  shall not be given more than once each  calendar  quarter,  unless the  Company  shall have a
reasonable basis for a determination that any of the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information to Be Provided by the  Custodian.  For so long
as the  Certificates are  outstanding,  for the purpose of satisfying the Company 's reporting  obligation
under the Exchange  Act with  respect to any class of  Certificates,  the  Custodian  shall (a) notify the
Company in writing of any material  litigation or governmental  proceedings  pending against the Custodian
that would be material to  Certificateholders,  and (b)  provide to the Company a written  description  of
such  proceedings.  Any notices and  descriptions  required under this Section 4.3 shall be given no later
than five Business  Days prior to the  Determination  Date  following the month in which the Custodian has
knowledge of the occurrence of the relevant  event.  As of the date the Company or the Servicer files each
Report on Form 10-D or Form  10-K  with  respect  to the  Certificates,  the  Custodian  will be deemed to
represent that any information  previously  provided under this Section 4.3, if any, is materially correct
and does not have any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment  of  Compliance  and  Attestation.  On or before
March 15 of each calendar year beginning in 2007, the Custodian shall:

                  (a)      deliver to the  Company,  the  Servicer  and the  Trustee a report (in form and
substance  reasonably  satisfactory  to the Company)  regarding the  Custodian's  assessment of compliance
with the Servicing  Criteria  identified on Exhibit Four hereto during the immediately  preceding calendar
year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation  AB. Such
report  shall be  addressed  to the Company and the  Trustee  and signed by an  authorized  officer of the
Custodian,  and shall address each of the Servicing  Criteria  specified on a certification  substantially
in the form of Exhibit Four hereto; and

                   (b)     deliver to the  Company,  the Servicer and the Trustee a report of a registered
public  accounting firm reasonably  acceptable to the Company and the Trustee that attests to, and reports
on,  the  assessment  of  compliance  made  by the  Custodian  and  delivered  pursuant  to the  preceding
paragraph.  Such  attestation  shall be in accordance with Rules  1-02(a)(3) and 2-02(g) of Regulation S-X
under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian shall indemnify the Company,  each affiliate of the Company,  the
Servicer,  the Trustee and each broker dealer acting as underwriter,  placement agent or initial purchaser
of the  Certificates  or each Person who controls any of such parties (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act); and the respective  present and former  directors,
officers,  employees  and agents of each of the  foregoing,  and shall hold each of them harmless from and
against any losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs,
judgments,  and any other costs,  fees and expenses  that any of them may sustain  arising out of or based
upon:

                  (i)      (A) any  untrue  statement  of a  material  fact  contained  or  alleged  to be
contained  in  the  Custodian  Disclosure  and  any  information,   report,  certification,   accountants'
attestation  or  other  material  provided  under  this  Article  IV by  or on  behalf  of  the  Custodian
(collectively,  the  "Custodian  Information"),  or (B) the  omission or alleged  omission to state in the
Custodian  Information a material fact required to be stated in the Custodian  Information or necessary in
order to make the statements  therein,  in the light of the circumstances  under which they were made, not
misleading; or

                  (ii)     any   failure  by  the   Custodian   to  deliver   any   information,   report,
certification, accountants' attestation or other material when and as required under this Article IV.

         (2)      In the case of any failure of performance described in clause (ii) of Section 4.5(1),
the Custodian shall promptly reimburse the Company for all costs reasonably incurred by the Company in
order to obtain the information, report, certification, accountants' letter or other material not
delivered as required by the Custodian.

                                                ARTICLE V.
                                         MISCELLANEOUS PROVISIONS

                  Section 5.1       Notices.  All  notices,  requests,  consents  and  demands  and  other
communications  required  under this Agreement or pursuant to any other  instrument or document  delivered
hereunder shall be in writing and, unless otherwise  specifically  provided,  may be delivered personally,
by telegram or telex, or by registered or certified mail, postage prepaid,  return receipt  requested,  at
the  addresses  specified on the  signature  page hereof  (unless  changed by the  particular  party whose
address  is  stated  herein by  similar  notice  in  writing),  in which  case the  notice  will be deemed
delivered when received.

                  Section 5.2       Amendments.  No  modification  or amendment of or  supplement  to this
Agreement  shall be valid or  effective  unless the same is in writing and signed by all  parties  hereto,
and none of the  Company,  the Servicer or the Trustee  shall enter into any  amendment  hereof  except as
permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give prompt notice to the Custodian
of any  amendment or supplement  to the Pooling and  Servicing  Agreement  and furnish the Custodian  with
written copies thereof.

                  Section 5.3       GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK WITHOUT  GIVING  EFFECT TO ITS CONFLICT OF LAW  PRINCIPLES  AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4       Recordation of Agreement.  To the extent  permitted by applicable law,
this Agreement is subject to recordation in all  appropriate  public offices for real property  records in
all the counties or other comparable  jurisdictions  in which any or all of the properties  subject to the
Mortgages  are  situated,  and in any  other  appropriate  public  recording  office  or  elsewhere,  such
recordation  to be  effected  by  the  Company  and  at the  Trust's  expense,  but  only  upon  direction
accompanied  by an  Opinion of  Counsel  reasonably  satisfactory  to the  Company to the effect  that the
failure to effect such  recordation  is likely to  materially  and  adversely  affect the interests of the
Certificateholders.

                  For the purpose of  facilitating  the  recordation of this Agreement as herein  provided
and for other  purposes,  this  Agreement may be executed  simultaneously  in any number of  counterparts,
each of which counterparts  shall be deemed to be an original,  and such counterparts shall constitute but
one and the same instrument.

                  Section 5.5       Severability  of  Provisions.  If any one or  more  of the  covenants,
agreements,  provisions or terms of this Agreement shall be for any reason  whatsoever held invalid,  then
such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.



                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

9062 Old Annapolis Road
Columbia, Maryland 21045                                    By:__________________________________________
                                                                  Name:
Attention: Bear Stearns Mortgage Funding                          Title:
Trust 2006-AR4
Telecopy: (410) 715-2380
Confirmation:
Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:_________________________________________
New York, New York 10179                                          Name:
                                                                  Title:

Address:                                                    EMC MORTGAGE CORPORATION,
                                                            as Servicer
2780 Lake Vista Drive
Lewisville, Texas 75067                                     By:_________________________________________
Telecopier: (214) 626-3800                                        Name:
                                                                  Title:

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:_________________________________________
Minneapolis, Minnesota 55414                                      Name:
Attention: Bear Stearns Mortgage Funding Trust 2006-AR4           Title:
Telecopier: (612) 667-1068




--------------------------------------------------------------------------------




STATE OF MARYLAND                   )
                                    )ss.:
COUNTY OF HOWARD                    )

                  On the  30th  day of  November,  before  me, a  notary  public  in and for  said  State,
personally  appeared  Stacey  Taylor,  known to me to be a Vice  President  of Wells Fargo Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  association and  acknowledged to me that such association
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MINNESOTA                  )
                                    ) ss.:
COUNTY OF HENNEPIN                  )

                  On the  30th  day of  November,  before  me, a  notary  public  in and for  said  State,
personally  appeared  Leigh  Taylor,  known to me to be a Vice  President  of Wells Fargo  Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF NEW YORK                   )
                                    )ss.:
COUNTY OF NEW YORK                  )


                  On the  30th  day of  November,  before  me, a  notary  public  in and for  said  State,
personally  appeared Baron  Silverstein,  known to me to be a Senior Managing Director of Structured Asset
Mortgage  Investments II Inc., one of the companies  that executed the within  instrument,  and also known
to me to be the  person  who  executed  it on behalf of said  company,  and  acknowledged  to me that such
corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                     )
                                   )ss.:
COUNTY OF DALLAS                   )


                  On the 30th day of  November,  2006,  before me, a notary  public in and for said State,
personally  appeared William  Glasgow,  Jr., known to me to be an Executive Vice President of EMC Mortgage
Corporation,  a  corporation  that executed the within  instrument,  and also known to me to be the person
who  executed  it on  behalf of said  corporation,  and  acknowledged  to me that  such  national  banking
association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                               EXHIBIT ONE

                                 FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2006-AR4, Mortgage Pass-Through Certificates, Series 2006-AR4

                  Re:      Custodial  Agreement,  dated as of November 30, 2006,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2006-AR4, Mortgage Pass-Through Certificates, Series 2006-AR4

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  and subject
to Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies
that it has received a Mortgage File (which  contains an original  Mortgage  Note or lost note  affidavit)
to the extent  required in Section  2.01 of the  Pooling  and  Servicing  Agreement  with  respect to each
Mortgage  Loan listed in the Mortgage Loan  Schedule,  with any  exceptions  listed on Schedule A attached
hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:       _______________________________
                                                                        Name:
                                                                        Title:




--------------------------------------------------------------------------------




                                               EXHIBIT TWO

                                 FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2006-AR4, Mortgage Pass-Through Certificates, Series 2006-AR4

                  Re:      Custodial  Agreement,  dated as of November 30, 2006,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc  and  EMC   Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2006-AR4, Mortgage Pass-Through Certificates, Series 2006-AR4

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant  to Section  2.01 of the Pooling and  Servicing  Agreement  with  respect to each  Mortgage  Loan
listed in the  Mortgage  Loan  Schedule,  and it has reviewed  the  Mortgage  File and the  Mortgage  Loan
Schedule and has  determined  that:  all required  documents have been executed and received and that such
documents  related to the Mortgage  Loans  identified on the Mortgage Loan  Schedule,  with any exceptions
listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:       _______________________________
                                                                        Name:
                                                                        Title:




--------------------------------------------------------------------------------




                                              EXHIBIT THREE

                                  FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2006-AR4, Mortgage Pass-Through Certificates, Series 2006-AR4

                  Re:      Custodial  Agreement,  dated as of November 30, 2006,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2006-AR4, Mortgage Pass-Through Certificates, Series 2006-AR4

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the  above-captioned  Custodial  Agreement and subject
to Section  2.02(b) of the  Pooling  and  Servicing  Agreement,  the  undersigned,  as  Custodian,  hereby
certifies  that,  subject  to any  exceptions  listed on  Schedule A attached  hereto,  it has  received a
Mortgage File with respect to each Mortgage  Loan listed in the Mortgage  Loan  Schedule  containing  with
respect to each such Mortgage Loan:

                  (i)   The original  Mortgage  Note,  endorsed  without  recourse (A) to the order of the
         Trustee  or (B) in the case of a Mortgage  Loan in the MERS  System,  in blank,  and in each case
         showing an unbroken chain of  endorsements  from the originator  thereof to the Person  endorsing
         it to the Trustee or a lost note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the original  Mortgage and, if the related Mortgage Loan is a MOM Loan, noting the
         presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall
         have  been  recorded  (or if the  original  is not  available,  a copy),  with  evidence  of such
         recording indicated thereon;

                  (iii) unless the Mortgage Loan is a MOM Loan, a certified copy of the assignment  (which
         may be in the form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
         Mortgaged  Property is located) to "Wells Fargo Bank,  National  Association,  as Trustee",  with
         evidence of recording with respect to each Mortgage Loan in the name of the Trustee thereon;

                  (iv)  all intervening assignments of the Security Instrument,  if applicable and only to
         the extent available to the Company with evidence of recording thereon;

                  (v)   the original or a copy of the policy or certificate of primary  mortgage  guaranty
         insurance, to the extent available, if any,

                  (vi)  the  original  policy  of title  insurance  or  mortgagee§s  certificate  of title
         insurance or commitment or binder for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them  in the  above-captioned  Custodial  Agreement  or in the  Pooling  and  Servicing  Agreement,  as
applicable.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:       _______________________________
                                                                        Name:
                                                                        Title:




--------------------------------------------------------------------------------




                                               EXHIBIT FOUR

                            FORM OF CERTIFICATION REGARDING SERVICING CRITERIA
                               TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


                                                                       __________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2006-AR4, Mortgage Pass-Through Certificates, Series 2006-AR4

                  Re:      Custodial  Agreement,  dated as of November 30, 2006,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2006-AR4, Mortgage Pass-Through Certificates, Series 2006-AR4

Ladies and Gentlemen:

In accordance with Section 4.4 of the  above-captioned  Custodial Agreement and subject to Section 3.17 of
the  Pooling  and  Servicing  Agreement,  the  undersigned,   as  Custodian,  hereby  certifies  that  the
assessment  of  compliance  to be delivered by the Custodian  shall  address,  at a minimum,  the criteria
identified below as "Applicable Servicing Criteria".

                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
----------------------- -------------------------------------------------------------- ----------------------
      Reference                                   Criteria
----------------------- -------------------------------------------------------------- ----------------------
                                      General Servicing Considerations
----------------------- -------------------------------------------------------------- ----------------------
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
----------------------- -------------------------------------------------------------- ----------------------
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
----------------------- -------------------------------------------------------------- ----------------------
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

                                     Cash Collection and Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
----------------------- -------------------------------------------------------------- ----------------------
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
----------------------- -------------------------------------------------------------- ----------------------
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than ther person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

                                     Investor Remittances and Reporting
----------------------- -------------------------------------------------------------- ----------------------
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
----------------------- -------------------------------------------------------------- ----------------------

                                          Pool Asset Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Pool assets and related documents are safeguarded as                     X
1122(d)(4)(ii)          required by the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
----------------------- -------------------------------------------------------------- ----------------------
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
----------------------- -------------------------------------------------------------- ----------------------
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------



                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:       _______________________________
                                                                        Name:
                                                                        Title:




--------------------------------------------------------------------------------




                                                                                             EXHIBIT H


                                 FORM OF MORTGAGE LOAN PURCHASE AGREEMENT


                                                 between



                                         EMC MORTGAGE CORPORATION

                                         as Mortgage Loan Seller



                                                   and

                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                               as Purchaser



                                               Dated as of

                                            November 30, 2006

                              Bear Stearns Mortgage Funding Trust 2006-AR4,
                           Mortgage Pass-Through Certificates, Series 2006-AR4





--------------------------------------------------------------------------------




Section 1...............................................................................................Definitions       1
Section 2...............................................Purchase and Sale of the Mortgage Loans and Related Rights.       3
Section 3...................................................................................Mortgage Loan Schedules       3
Section 4...................................................................................Mortgage Loan Transfer.       4
Section 5............................................................................Examination of Mortgage Files.       5
Section 6....................................................................Recordation of Assignments of Mortgage       7
Section 7......................Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage Loans       8
Section 8........................................Representations and Warranties Concerning the Mortgage Loan Seller      12
Section 9...................................................Representations and Warranties Concerning the Purchaser      13
Section 10....................................................................................Conditions to Closing      15
Section 11........................................................................................Fees and Expenses      17
Section 12.....................................................................................Accountants' Letters      17
Section 13..........................................................................................Indemnification      17
Section 14..................................................................................................Notices      19
Section 15...............................................................................Transfer of Mortgage Loans      20
Section 16..............................................................................................Termination      20
Section 17...........................................Representations, Warranties and Agreements to Survive Delivery      20
Section 18.............................................................................................Severability      20
Section 19.............................................................................................Counterparts      20
Section 20................................................................................................Amendment      20
Section 21............................................................................................GOVERNING LAW      21
Section 22.......................................................................................Further Assurances      21
Section 23...................................................................................Successors and Assigns      21
Section 24...............................................................The Mortgage Loan Seller and the Purchaser      21
Section 25.........................................................................................Entire Agreement      21
Section 26...........................................................................................No Partnership      21
Section 27..................................................................................Third Party Beneficiary      21

Exhibit 1             Contents of Mortgage File                                                            Exh. 1-1
Exhibit 2             Mortgage Loan Schedule Information                                                   Exh. 2-1
Exhibit 3             Mortgage Loan Seller's Information                                                   Exh. 3-1
Exhibit 4             Purchaser's Information                                                              Exh. 4-1
Exhibit 5             Schedule of Lost Notes                                                               Exh. 5-1
Exhibit 6             Standard & Poor's LEVELS® Glossary, Version 5.7
                      Revised, Appendix E                                                                  Exh. 6-1

Schedule A            Required Ratings for Each Class of Certificates                                      Sch. A-1
Schedule B            Mortgage Loan Schedule                                                               Sch. B-1




--------------------------------------------------------------------------------




                                     MORTGAGE LOAN PURCHASE AGREEMENT

                  MORTGAGE  LOAN  PURCHASE  AGREEMENT,  dated as of  November  30,  2006,  as amended  and
supplemented  by any and all  amendments  hereto  (collectively,  the  "Agreement"),  by and  between  EMC
MORTGAGE CORPORATION,  a Delaware corporation (the "Mortgage Loan Seller"),  and STRUCTURED ASSET MORTGAGE
INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and  subject to the  conditions  of this  Agreement,  the  Mortgage  Loan
Seller agrees to sell,  and the  Purchaser  agrees to purchase,  certain  conventional,  adjustable  rate,
first lien mortgage loans secured primarily by one- to four-family  residential properties  (collectively,
the "Mortgage  Loans") as described  herein.  The Purchaser  intends to deposit the Mortgage  Loans into a
trust fund (the  "Trust  Fund")  and  create  Bear  Stearns  Mortgage  Funding  Trust  2006-AR4,  Mortgage
Pass-Through  Certificates,   Series  2006-AR4  (the  "Certificates"),   under  a  pooling  and  servicing
agreement,  to be dated as of  November  1,  2006  (the  "Pooling  and  Servicing  Agreement"),  among the
Purchaser,  as depositor,  Wells Fargo Bank,  National  Association,  as trustee (the  "Trustee")  and EMC
Mortgage Corporation, as servicer (in such capacity, the "Servicer"), sponsor and seller.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission")
a  registration  statement  on  Form  S-3  (Number  333-132232)  relating  to  its  Mortgage  Pass-Through
Certificates and the offering of certain series thereof  (including  certain classes of the  Certificates)
from time to time in  accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the
rules  and  regulations  of  the  Commission   promulgated   thereunder  (the  "Securities   Act").   Such
registration  statement,  when it became  effective under the Securities Act, and the prospectus  relating
to the public  offering of certain classes of the  Certificates by the Purchaser (the "Public  Offering"),
as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or otherwise,  are
referred to herein as the "Registration  Statement" and the "Prospectus,"  respectively.  The "Prospectus
Supplement"  shall mean that  supplement,  dated  November 30, 2006 to the  Prospectus,  dated October 23,
2006,  relating to certain  classes of the  Certificates.  With respect to the Public  Offering of certain
classes of the  Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.  ("Bear  Stearns") have entered
into a terms  agreement  dated as of November 30, 2006 to an  underwriting  agreement  dated May 12, 2006,
between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in consideration  of the premises and the mutual  agreements set forth
herein, the parties hereto agree as follows:

                  SECTION 1.            Definitions.   Certain  terms  are  defined  herein.   Capitalized
terms used herein but not defined  herein shall have the meanings  specified in the Pooling and  Servicing
Agreement.  The following other terms are defined as follows:

                  Acquisition  Price:  Cash in an amount  agreed upon by the Mortgage  Loan Seller and the
Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: November 31, 2006.

                  Cut-off Date: November 1, 2006.

                  Cut-off Date Balance:  Approximately $510,658,032.

                  Deleted  Mortgage  Loan:  A Mortgage  Loan  replaced or to be  replaced by a  Substitute
Mortgage Loan.

                  Due Date:  With  respect  to each  Mortgage  Loan,  the date in each  month on which its
Scheduled  Payment is due,  if such due date is the first day of a month,  and  otherwise  is deemed to be
the first day of the following month or such other date specified in the related Servicing Agreement.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The  mortgage  or deed of trust  creating a first lien on an interest in real
property securing a Mortgage Note.

                  Mortgage File:  The items  referred to in Exhibit 1 pertaining to a particular  Mortgage
Loan and any additional  documents  required to be added to such  documents  pursuant to this Agreement or
the Pooling and Servicing Agreement.

                  Mortgage  Interest  Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of counsel,  who may be counsel for the Mortgage
Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any legal person,  including any individual,  corporation,  partnership,  joint
venture,  association,  joint stock  company,  trust,  unincorporated  organization  or  government or any
agency or political subdivision thereof.

                  Purchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with
respect  thereto)  required to be  purchased  by the Mortgage  Loan Seller  pursuant to this  Agreement or
Article II of the  Pooling  and  Servicing  Agreement,  an amount  equal to the sum of (i)(a)  100% of the
Outstanding  Principal  Balance of such  Mortgage  Loan as of the date of  repurchase  (or if the  related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  plus (b) accrued but unpaid interest on the Outstanding  Principal  Balance at
the related  Mortgage  Interest Rate,  through and including the last day of the month of repurchase,  and
reduced by (c) any portion of the Servicing  Compensation,  Monthly  Advances and advances  payable to the
purchaser  of the  Mortgage  Loan and (ii) any  costs  and  damages  (if  any)  incurred  by the  Trust in
connection with any violation of such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged
Property  securing a Mortgage Note, which may be any applicable form of mortgage,  deed of trust,  deed to
secure debt or security deed, including any riders or addenda thereto.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor's:  Standard & Poor's Ratings  Services,  a division of The  McGraw-Hill
Companies, Inc. or its successors in interest.

                  Substitute  Mortgage  Loan: A mortgage  loan  substituted  for a Deleted  Mortgage  Loan
which must meet on the date of such  substitution  the  requirements  stated herein and in the Pooling and
Servicing Agreement; upon such substitution, such mortgage loan shall be a "Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of  origination  of the related
Mortgage  Loan,  such value being the lesser of (i) the value of such  property  set forth in an appraisal
accepted by the  applicable  originator  of the Mortgage  Loan or (ii) the sales price of such property at
the time of origination.

                  SECTION 2.            Purchase and Sale of the Mortgage Loans and Related Rights.

                  Upon  satisfaction  of the conditions set forth in Section 10 hereof,  the Mortgage Loan
Seller  agrees  to sell,  and the  Purchaser  agrees  to  purchase  Mortgage  Loans  having  an  aggregate
outstanding principal balance as of the Cut-off Date equal to the Cut-off Date Balance.

                  The  closing for the  purchase  and sale of the  Mortgage  Loans and the closing for the
issuance  of the  Certificates  will take  place on the  Closing  Date at the  office  of the  Purchaser's
counsel in New York, New York or such other place as the parties shall agree.

                  Upon the  satisfaction of the conditions set forth in Section 10 hereof,  on the Closing
Date,  the Purchaser  shall pay to the Mortgage Loan Seller the  Acquisition  Price for the Mortgage Loans
in  immediately  available  funds by wire  transfer to such account or accounts as shall be  designated by
the Mortgage Loan Seller.

                  In addition to the  foregoing,  on the Closing Date the Mortgage Loan Seller  assigns to
the Purchaser all of its right,  title and interest in the Servicing  Agreements  (other than its right to
enforce the representations and warranties set forth therein).

                  SECTION 3.            Mortgage  Loan  Schedules.  The  Mortgage  Loan  Seller  agrees to
provide  to the  Purchaser  as of the  date  hereof a  preliminary  listing  of the  Mortgage  Loans  (the
"Preliminary  Mortgage Loan Schedule") setting forth the information listed on Exhibit 2 to this Agreement
with respect to each of the Mortgage  Loans being sold by the Mortgage  Loan Seller.  If there are changes
to the Preliminary  Mortgage Loan Schedule,  the Mortgage Loan Seller shall provide to the Purchaser as of
the Closing Date a final  schedule (the "Final  Mortgage  Loan  Schedule")  setting forth the  information
listed on  Exhibit 2 to this  Agreement  with  respect  to each of the  Mortgage  Loans  being sold by the
Mortgage  Loan Seller to the  Purchaser.  The Final  Mortgage  Loan  Schedule  shall be  delivered  to the
Purchaser on the Closing Date,  shall be attached to an amendment to this  Agreement to be executed on the
Closing Date by the parties hereto and shall be in form and substance  mutually  agreed to by the Mortgage
Loan Seller and the  Purchaser  (the  "Amendment").  If there are no changes to the  Preliminary  Mortgage
Loan Schedule,  the  Preliminary  Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule for all
purposes hereof.

                  SECTION 4.            Mortgage Loan Transfer.

                  The Purchaser  will be entitled to all  scheduled  payments of principal and interest on
the Mortgage  Loans due after the Cut-off Date  (regardless  of when actually  collected) and all payments
thereon,  other than  scheduled  principal and  interest,  received  after the Cut-off Date.  The Mortgage
Loan Seller will be entitled to all  scheduled  payments of principal  and interest on the Mortgage  Loans
due on or before the Cut-off Date (including  payments  collected after the Cut-off Date) and all payments
thereon,  other than  scheduled  principal  and  interest,  received on or before the Cut-off  Date.  Such
principal  amounts and any interest thereon  belonging to the Mortgage Loan Seller as described above will
not be included in the aggregate  outstanding  principal  balance of the Mortgage  Loans as of the Cut-off
Date as set forth on the Final Mortgage Loan Schedule.

                  Pursuant  to  various  conveyance  documents  to be  executed  on the  Closing  Date and
pursuant to the Pooling and  Servicing  Agreement,  the  Purchaser  will assign on the Closing Date all of
its  right,  title and  interest  in and to the  Mortgage  Loans to the  Trustee  for the  benefit  of the
Certificateholders.  In connection  with the transfer and assignment of the Mortgage  Loans,  the Mortgage
Loan Seller has  delivered  or will deliver or cause to be delivered to the Trustee by the Closing Date or
such later date as is agreed to by the  Purchaser  and the Mortgage  Loan Seller (each of the Closing Date
and such later date is referred to as a "Mortgage File Delivery  Date"),  the items of each Mortgage File,
provided,  however,  that in lieu of the  foregoing,  the Mortgage  Loan Seller may deliver the  following
documents,  under the  circumstances  set forth below:  (x) in lieu of the original  Security  Instrument,
assignments  to the  Trustee or  intervening  assignments  thereof  which have been  delivered,  are being
delivered or will, upon receipt of recording  information  relating to the Security Instrument required to
be included  thereon,  be delivered to recording  offices for  recording and have not been returned to the
Mortgage  Loan Seller in time to permit their  delivery as specified  above,  the Mortgage Loan Seller may
deliver a true copy thereof with a  certification  by the Mortgage Loan Seller,  on the face of such copy,
substantially  as  follows:  "Certified  to be a true and  correct  copy of the  original,  which has been
transmitted  for  recording"  (y) in  lieu of the  Security  Instrument,  assignments  to the  Trustee  or
intervening  assignments  thereof, if the applicable  jurisdiction retains the originals of such documents
(as  evidenced by a  certification  from the Mortgage Loan Seller to such effect) the Mortgage Loan Seller
may deliver  photocopies of such documents  containing an original  certification by the judicial or other
governmental  authority of the  jurisdiction  where such documents  were recorded;  and (z) in lieu of the
Mortgage Notes relating to the Mortgage  Loans,  each identified in the list delivered by the Purchaser to
the Trustee on the Closing  Date and attached  hereto as Exhibit 5, the  Mortgage  Loan Seller may deliver
lost note affidavits and indemnities of the Mortgage Loan Seller; and provided further,  however,  that in
the case of  Mortgage  Loans  which  have been  prepaid in full  after the  Cut-off  Date and prior to the
Closing Date,  the Mortgage Loan Seller,  in lieu of delivering  the above  documents,  may deliver to the
Trustee a  certification  by the Mortgage  Loan Seller or the Servicer to such effect.  The Mortgage  Loan
Seller shall deliver such  original  documents  (including  any original  documents as to which  certified
copies had  previously  been  delivered) or such certified  copies to the Trustee  promptly after they are
received.  The Mortgage  Loan Seller shall cause the Mortgage  and  intervening  assignments,  if any, and
the  assignment of the Security  Instrument to be recorded not later than 180 days after the Closing Date,
unless such assignment is not required to be recorded under the terms set forth in Section 6(i) hereof.

                  The  Mortgage  Loan  Seller  and the  Purchaser  acknowledge  hereunder  that all of the
Mortgage  Loans and the related  servicing  will  ultimately  be  assigned  to Wells Fargo Bank,  National
Association, as Trustee for the benefit of the Certificateholders, on the date hereof.

                  SECTION 5.            Examination of Mortgage Files.

                  On or before the Mortgage  File Delivery  Date,  the Mortgage Loan Seller will have made
the Mortgage  Files  available to the Purchaser or its agent for  examination  which may be at the offices
of the Trustee or the Mortgage  Loan Seller and/or the Mortgage  Loan  Seller's  custodian.  The fact that
the Purchaser or its agent has conducted or has failed to conduct any partial or complete  examination  of
the Mortgage Files shall not affect the  Purchaser's  rights to demand cure,  repurchase,  substitution or
other relief as provided in this  Agreement.  In furtherance  of the  foregoing,  the Mortgage Loan Seller
shall make the Mortgage  Files  available to the  Purchaser or its agent from time to time so as to permit
the  Purchaser  to confirm the  Mortgage  Loan  Seller's  compliance  with the  delivery  and  recordation
requirements  of this  Agreement and the Pooling and  Servicing  Agreement.  In addition,  upon request of
the  Purchaser,  the  Mortgage  Loan Seller  agrees to provide to the  Purchaser,  Bear Stearns and to any
investors or  prospective  investors in the  Certificates  information  regarding  the Mortgage  Loans and
their  servicing,  to make the  Mortgage  Files  available  to the  Purchaser,  Bear  Stearns  and to such
investors or  prospective  investors  (which may be at the offices of the Mortgage  Loan Seller and/or the
Mortgage Loan Seller's custodian) and to make available  personnel  knowledgeable about the Mortgage Loans
for  discussions  with the  Purchaser,  Bear Stearns and such  investors or  prospective  investors,  upon
reasonable  request during regular  business hours,  sufficient to permit the Purchaser,  Bear Stearns and
such  investors  or  potential  investors  to conduct  such due  diligence  as any such  party  reasonably
believes is appropriate.

                  Pursuant to the Pooling and Servicing  Agreement,  on the Closing Date the Trustee,  for
the  benefit  of the  Certificateholders,  will  review or cause  the  Custodian  to  review  items of the
Mortgage  Files as set forth on Exhibit 1 and will  execute and deliver or cause the  Custodian to execute
and deliver to the Mortgage  Loan Seller an initial  certification  in the form attached as Exhibit One to
the Custodial Agreement.

                  Pursuant to the Pooling and  Servicing  Agreement,  within 90 days of the Closing  Date,
the Trustee will review or shall cause the  Custodian  to review items of the Mortgage  Files as set forth
on Exhibit 1 and will execute and deliver,  or cause to be executed and  delivered,  to the Mortgage  Loan
Seller  and the  Servicer  an  interim  certification  substantially  in the  form of  Exhibit  Two to the
Custodial Agreement.

                  Pursuant to the Pooling and  Servicing  Agreement,  within 180 days of the Closing  Date
(or,  with respect to any  Substitute  Mortgage  Loan,  within five Business Days after the receipt by the
Trustee or  Custodian  thereof)  the Trustee  will review or cause the  Custodian  to review  items of the
Mortgage  Files as set forth on Exhibit 1 and will deliver to the Mortgage  Loan Seller and the Servicer a
final  certification  substantially  in the form of  Exhibit  Three  to the  Custodial  Agreement.  If the
Trustee is unable to deliver a final  certification  with  respect to the items listed in Exhibit 1 due to
any  document  that is  missing,  has not been  executed,  is  unrelated,  determined  on the basis of the
Mortgagor  name,  original  principal  balance and loan number,  to the Mortgage  Loans  identified in the
Final  Mortgage  Loan Schedule or appears to be defective on its face (a "Material  Defect"),  the Trustee
or the Custodian,  as its agent,  shall promptly notify the Mortgage Loan Seller of such Material  Defect.
The Mortgage Loan Seller shall  correct or cure any such  Material  Defect within 90 days from the date of
notice from the Trustee or the Custodian,  as its agent,  of the Material  Defect and if the Mortgage Loan
Seller does not correct or cure such  Material  Defect within such period and such defect  materially  and
adversely  affects the interests of the  Certificateholders  in the related  Mortgage  Loan,  the Mortgage
Loan Seller will, in accordance with the terms of the Pooling and Servicing  Agreement,  within 90 days of
the date of notice,  provide  the  Trustee  with a  Substitute  Mortgage  Loan (if within two years of the
Closing Date) or purchase the related  Mortgage Loan at the applicable  Purchase Price;  provided that, if
such defect  would cause the Mortgage  Loan to be other than a "qualified  mortgage" as defined in Section
860G(a)(3)  of the Code,  any such cure,  repurchase  or  substitution  must occur within 90 days from the
date such breach was discovered;  provided,  however,  that if such defect relates solely to the inability
of the  Mortgage  Loan Seller to deliver the  original  security  instrument  or  intervening  assignments
thereof,  or a certified copy because the originals of such documents,  or a certified copy, have not been
returned by the applicable  jurisdiction,  the Mortgage Loan Seller shall not be required to purchase such
Mortgage Loan if the Mortgage Loan Seller  delivers  such  original  documents or certified  copy promptly
upon  receipt,  but in no event  later than 360 days after the  Closing  Date.  The  foregoing  repurchase
obligation  shall not apply in the event that the Mortgage  Loan Seller  cannot  deliver such  original or
copy of any  document  submitted  for  recording to the  appropriate  recording  office in the  applicable
jurisdiction  because such document has not been returned by such office;  provided that the Mortgage Loan
Seller  shall  instead  deliver a recording  receipt of such  recording  office or, if such receipt is not
available,  a  certificate  of the Mortgage  Loan Seller or the  Servicing  Officer  confirming  that such
documents  have been accepted for recording,  and delivery to the Trustee or the Custodian,  as its agent,
shall be effected by the Mortgage Loan Seller  within thirty days of its receipt of the original  recorded
document.

                  At the time of any  substitution,  the Mortgage Loan Seller shall deliver or cause to be
delivered the Substitute  Mortgage Loan,  the related  Mortgage File and any other  documents and payments
required to be  delivered  in  connection  with a  substitution  pursuant  to the  Pooling  and  Servicing
Agreement.  At the time of any  purchase or  substitution,  the Trustee  shall (i) assign to the  Mortgage
Loan Seller and release or cause the  Custodian to release the documents  (including,  but not limited to,
the  Mortgage,  Mortgage  Note and  other  contents  of the  Mortgage  File) in its  possession  or in the
possession  of the  Custodian  relating to the Deleted  Mortgage  Loan and (ii)  execute and deliver  such
instruments of transfer or  assignment,  in each case without  recourse,  as shall be necessary to vest in
the Mortgage Loan Seller title to such Deleted Mortgage Loan.

                  SECTION 6.            Recordation of Assignments of Mortgage.

                  The Mortgage Loan Seller  shall,  promptly  after the Closing Date,  cause each Mortgage
and each  assignment  of  Mortgage  from the  Mortgage  Loan  Seller to the  Trustee,  and all  unrecorded
intervening  assignments,  if any,  delivered  on or prior to the  Closing  Date,  to be  recorded  in all
recording  offices in the  jurisdictions  where the related  Mortgaged  Properties are located;  provided,
however,  the  Mortgage  Loan Seller  need not cause to be  recorded  any  assignment  which  relates to a
Mortgage  Loan if (a) such  recordation  is not  required by the Rating  Agencies or an Opinion of Counsel
has been provided to the Trustee  which states that the  recordation  of such  assignment is not necessary
to protect the Trustee's  interest in the related  Mortgage Loan or (b) MERS is identified on the Mortgage
or a properly  recorded  assignment of the Mortgage,  as the mortgagee of record solely as nominee for the
Mortgage Loan Seller and its successors and assigns;  provided,  however,  notwithstanding the delivery of
any Opinion of Counsel,  each  assignment  of Mortgage  shall be submitted  for  recording by the Mortgage
Loan Seller in the manner described  above, at no expense to the Trust Fund or Trustee,  upon the earliest
to occur of (i)  reasonable  direction  by the Holders of  Certificates  evidencing  Fractional  Undivided
Interests  aggregating not less than 25% of the Trust,  (ii) the occurrence of an Event of Default,  (iii)
the occurrence of a bankruptcy,  insolvency or  foreclosure  relating to the Mortgage Loan Seller and (iv)
the  occurrence  of a  servicing  transfer as  described  in Section  8.02 of the  Pooling  and  Servicing
Agreement.

                  While each such  Mortgage or assignment is being  recorded,  if necessary,  the Mortgage
Loan  Seller  shall  leave or cause to be left  with the  Trustee a  certified  copy of such  Mortgage  or
assignment.  In the event that,  within 180 days of the Closing  Date,  the Trustee has not been  provided
an Opinion of Counsel as described  above or received  evidence of recording with respect to each Mortgage
Loan  delivered  to the  Purchaser  pursuant  to the terms  hereof or as set forth  above,  the failure to
provide  evidence of  recording  or such Opinion of Counsel (in the  alternative,  if  required)  shall be
considered a Material  Defect,  and the provisions of Section  5(iii) and (iv) shall apply.  All customary
recording fees and reasonable  expenses  relating to the recordation of the assignments of Mortgage to the
Trustee or the Opinion of Counsel, as the case may be, shall be borne by the Mortgage Loan Seller.

                  It is the express  intent of the  parties  hereto that the  conveyance  of the  Mortgage
Loans by the Mortgage Loan Seller to the Purchaser,  as  contemplated by this Agreement be, and be treated
as, a sale. It is,  further,  not the intention of the parties that such  conveyance be deemed a pledge of
the Mortgage  Loans by the Mortgage Loan Seller to the  Purchaser to secure a debt or other  obligation of
the Mortgage  Loan Seller.  However,  in the event that,  notwithstanding  the intent of the parties,  the
Mortgage  Loans are held by a court of competent  jurisdiction  to continue to be property of the Mortgage
Loan Seller,  then (a) this Agreement shall also be deemed to be a security  agreement  within the meaning
of Articles 8 and 9 of the  applicable  Uniform  Commercial  Code;  (b) the transfer of the Mortgage Loans
provided  for herein  shall be deemed to be a grant by the  Mortgage  Loan  Seller to the  Purchaser  of a
security  interest in all of the Mortgage Loan Seller's  right,  title and interest in and to the Mortgage
Loans and all amounts  payable to the holders of the Mortgage  Loans in accordance  with the terms thereof
and all proceeds of the  conversion,  voluntary or involuntary,  of the foregoing into cash,  instruments,
securities  or other  property,  to the extent the  Purchaser  would  otherwise  be  entitled  to own such
Mortgage Loans and proceeds  pursuant to Section 4 hereof,  including all amounts,  other than  investment
earnings,  from  time to time held or  invested  in any  accounts  created  pursuant  to the  Pooling  and
Servicing  Agreement,  whether in the form of cash,  instruments,  securities or other  property;  (c) the
possession  by the  Purchaser  or the  Trustee of  Mortgage  Notes and such  other  items of  property  as
constitute  instruments,  money,  negotiable  documents or chattel paper shall be deemed to be "possession
by the secured  party" for purposes of  perfecting  the security  interest  pursuant to Section  9-313 (or
comparable  provision)  of the  applicable  Uniform  Commercial  Code;  and (d)  notifications  to persons
holding  such  property,  and  acknowledgments,  receipts  or  confirmations  from  persons  holding  such
property,  shall  be  deemed  notifications  to,  or  acknowledgments,  receipts  or  confirmations  from,
financial  intermediaries,  bailees  or  agents  (as  applicable)  of the  Purchaser  for the  purpose  of
perfecting  such security  interest under  applicable law. Any assignment of the interest of the Purchaser
pursuant to any provision  hereof or pursuant to the Pooling and Servicing  Agreement shall also be deemed
to be an assignment of any security  interest  created hereby.  The Mortgage Loan Seller and the Purchaser
shall, to the extent consistent with this Agreement,  take such actions as may be reasonably  necessary to
ensure that,  if this  Agreement  were deemed to create a security  interest in the Mortgage  Loans,  such
security  interest would be deemed to be a perfected  security interest of first priority under applicable
law and will be maintained as such throughout the term of the Pooling and Servicing Agreement.

                  SECTION 7.            Representations   and   Warranties   of  Mortgage   Loan  Seller
Concerning the Mortgage  Loans.  The Mortgage Loan Seller hereby  represents and warrants to the Purchaser
as of the Closing Date or such other date as may be specified  below with  respect to each  Mortgage  Loan
being sold by it:

                  the  information  set forth in the Mortgage Loan Schedule  hereto is true and correct in
all material  respects and the information  provided to the Rating  Agencies,  including the Mortgage Loan
level detail, is true and correct according to the Rating Agency requirements;

                  immediately  prior to the transfer to the  Purchaser,  the Mortgage  Loan Seller was the
sole owner of  beneficial  title and holder of each  Mortgage and Mortgage  Note  relating to the Mortgage
Loans and is conveying the same free and clear of any and all liens, claims,  encumbrances,  participation
interests,  equities,  pledges,  charges or security  interests of any nature and the Mortgage Loan Seller
has full right and authority to sell or assign the same pursuant to this Agreement;

                  each Mortgage  Loan at the time it was made  complied in all material  respects with all
applicable local,  state and federal laws and regulations,  including,  without  limitation,  usury, equal
credit  opportunity,  disclosure and recording laws and all  applicable  anti-predatory,  abusive and fair
lending laws;  and each Mortgage  Loan has been serviced in all material  respects in accordance  with all
applicable local,  state and federal laws and regulations,  including,  without  limitation,  usury, equal
credit  opportunity,  disclosure and recording laws and all  applicable  anti-predatory,  abusive and fair
lending laws and the terms of the related Mortgage Note, the Mortgage and other loan documents;

                  there is no monetary  default  existing under any Mortgage or the related  Mortgage Note
and there is no material  event which,  with the passage of time or with notice and the  expiration of any
grace or cure  period,  would  constitute  a default,  breach or event of  acceleration;  and  neither the
Mortgage Loan Seller,  any of its affiliates  nor any servicer of any related  Mortgage Loan has taken any
action to waive any default,  breach or event of acceleration;  and no foreclosure action is threatened or
has been commenced with respect to the Mortgage Loan;

                  the  terms of the  Mortgage  Note and the  Mortgage  have  not  been  impaired,  waived,
altered  or  modified  in any  respect,  except by  written  instruments,  (i) if  required  by law in the
jurisdiction where the Mortgaged  Property is located,  or (ii) to protect the interests of the Trustee on
behalf of the Certificateholders;

                  no selection  procedure  reasonably  believed by the Mortgage  Loan Seller to be adverse
to the interests of the Certificateholders was utilized in selecting the Mortgage Loans;

                  each  Mortgage  is a valid and  enforceable  first  lien on the  property  securing  the
related  Mortgage Note and each  Mortgaged  Property is owned by the Mortgagor in fee simple  (except with
respect to common  areas in the case of  condominiums,  PUDs and de minimis  PUDs) or by  leasehold  for a
term longer than the term of the related  Mortgage,  subject only to (i) the lien of current real property
taxes and assessments,  (ii) covenants,  conditions and restrictions,  rights of way,  easements and other
matters of public record as of the date of recording of such Mortgage,  such exceptions  being  acceptable
to mortgage  lending  institutions  generally  or  specifically  reflected  in the  appraisal  obtained in
connection  with the  origination  of the  related  Mortgage  Loan or referred  to in the  lender's  title
insurance  policy  delivered to the  originator  of the related  Mortgage  Loan and (iii) other matters to
which like  properties  are commonly  subject which do not  materially  interfere with the benefits of the
security intended to be provided by such Mortgage;

                  there  is no  mechanics'  lien or  claim  for  work,  labor or  material  affecting  the
premises  subject  to any  Mortgage  which is or may be a lien prior to, or equal  with,  the lien of such
Mortgage  except  those  which are insured  against by the title  insurance  policy  referred to in (xiii)
below;

                  there was no  delinquent  tax or  assessment  lien against the  property  subject to any
Mortgage,  except where such lien was being  contested  in good faith and a stay had been granted  against
levying on the property;

                  there is no valid  offset,  defense or  counterclaim  to any Mortgage  Note or Mortgage,
including the obligation of the Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

                  the  physical  property  subject to any  Mortgage is free of  material  damage and is in
good repair and there is no proceeding  pending or  threatened  for the total or partial  condemnation  of
any Mortgaged Property;

                  the Mortgaged  Property and all  improvements  thereon comply with all  requirements  of
any applicable zoning and subdivision laws and ordinances;
                  a  lender's  title  insurance  policy  (on an ALTA or CLTA  form)  or  binder,  or other
assurance of title customary in the relevant  jurisdiction  therefor in a form acceptable to Fannie Mae or
Freddie  Mac,  was issued on the date that each  Mortgage  Loan was created by a title  insurance  company
which,  to the  best of the  Mortgage  Loan  Seller's  knowledge,  was  qualified  to do  business  in the
jurisdiction  where the related Mortgaged  Property is located,  insuring the Mortgage Loan Seller and its
successors  and assigns that the Mortgage is a first  priority lien on the related  Mortgaged  Property in
the original  principal  amount of the Mortgage  Loan.  The Mortgage Loan Seller is the sole insured under
such lender's title insurance  policy,  and such policy,  binder or assurance is valid and remains in full
force and effect,  and each such policy,  binder or assurance  shall contain all  applicable  endorsements
including a negative amortization endorsement, if applicable;

                  at the time of  origination,  each  Mortgaged  Property  was the subject of an appraisal
which  conformed  to the  underwriting  requirements  of the  originator  of the  Mortgage  Loan  and  the
appraisal is in a form acceptable to Fannie Mae or Freddie Mac;

                  the  improvements  on each Mortgaged  Property  securing a Mortgage Loan are insured (by
an insurer which is  acceptable to the Mortgage Loan Seller)  against loss by fire and such hazards as are
covered under a standard  extended coverage  endorsement in the locale in which the Mortgaged  Property is
located,  in an  amount  which  is not  less  than  the  lesser  of the  maximum  insurable  value  of the
improvements  securing such Mortgage Loan or the outstanding  principal  balance of the Mortgage Loan, but
in no event in an amount less than an amount that is required to prevent the  Mortgagor  from being deemed
to be a co-insurer  thereunder;  if the improvement on the Mortgaged Property is a condominium unit, it is
included  under  the  coverage  afforded  by a  blanket  policy  for  the  condominium  project;  if  upon
origination  of the related  Mortgage  Loan, the  improvements  on the Mortgaged  Property were in an area
identified  as a federally  designated  flood  area,  a flood  insurance  policy is in effect in an amount
representing  coverage not less than the least of (i) the  outstanding  principal  balance of the Mortgage
Loan,  (ii) the restorable cost of  improvements  located on such Mortgaged  Property or (iii) the maximum
coverage  available  under federal law; and each Mortgage  obligates the Mortgagor  thereunder to maintain
the insurance referred to above at the Mortgagor's cost and expense;

                  each Mortgage Loan  constitutes a "qualified  mortgage" under Section  860G(a)(3)(A)  of
the Code and  Treasury  Regulations  Section  1.860G-2(a)(1),  (2),  (4),  (5),  (6),  (7) and (9) without
reliance on the  provisions  of  Treasury  Regulations  Section  1.860G-2(a)(3)  or  Treasury  Regulations
Section  1.860G-2(f)(2)  or any other  provision  that  would  allow a  Mortgage  Loan to be  treated as a
"qualified mortgage"  notwithstanding its failure to meet the requirements of Section 860G(a)(3)(A) of the
Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  each  Mortgage  Loan was  originated  (a)  by a savings  and loan  association,  savings
bank,  commercial  bank,  credit union,  insurance  company or similar  institution that is supervised and
examined by a federal or state  authority,  (b) by a mortgagee  approved by the  Secretary of HUD pursuant
to  Sections  203 and 211 of the  National  Housing  Act,  as  amended,  or (c) by a  mortgage  broker  or
correspondent  lender in a manner such that the related  Mortgage  Loan would be regarded  for purposes of
Section  3(a)(41) of the  Securities  Exchange Act of 1934,  as amended,  as having been  originated by an
entity described in clauses (a) or (b) above;

                  none of the  Mortgage  Loans are (a) loans  subject to 12 CFR Part  226.31,  12 CFR Part
226.32 or 12 CFR Part 226.34 of Regulation Z, the  regulation  implementing  TILA,  which  implements  the
Home  Ownership  and  Equity  Protection  Act of 1994,  as  amended  or (b) "high  cost  home,"  "covered"
(excluding  home loans  defined as "covered home loans" in the New Jersey Home  Ownership  Security Act of
2002 that were  originated  between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"
loans under any applicable  state,  federal or local law (or a similarly  classified  loan using different
terminology  under a law  imposing  heightened  regulatory  scrutiny or  additional  legal  liability  for
residential mortgage loans having high interest rates, points and/or fees);

                  no Mortgage  Loan (a) is a "high cost loan" or  "covered  loan" as  applicable  (as such
terms are defined in the then current  version of Standard & Poor's  LEVELS®  Glossary in effect as of the
date hereof,  Appendix E, attached  hereto as Exhibit 6) or (b) was originated on or after October 1, 2002
through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  the  information  set forth in Schedule A of the Prospectus  Supplement  with respect to
the Mortgage Loans is true and correct in all material respects;

                  each Mortgage Loan was  originated in  accordance  with the  underwriting  guidelines of
the related originator;

                  each  original  Mortgage  has been  recorded or is in the  process of being  recorded in
accordance  with  the  requirements  of  Section  2.01  of the  Pooling  and  Servicing  Agreement  in the
appropriate  jurisdictions  wherein  such  recordation  is required  to perfect  the lien  thereof for the
benefit of the Trust Fund;

                  the related  Mortgage File contains  each of the  documents  and  instruments  listed in
Section  2.01 of the  Pooling  and  Servicing  Agreement,  subject to any  exceptions,  substitutions  and
qualifications as are set forth in such Section;

                  the Mortgage Loans are currently  being serviced in accordance  with accepted  servicing
practices; and

                  with respect to each  Mortgage  Loan that has a prepayment  penalty  feature,  each such
prepayment  penalty is  enforceable  and will be enforced by the Mortgage Loan Seller and each  prepayment
penalty  is  permitted  pursuant  to  federal,  state and  local  law.  No  Mortgage  Loan  will  impose a
prepayment  penalty  for a term in excess of five years from the date such  Mortgage  Loan was  originated
and such  prepayment  penalty is at least equal to the lesser of (A) the maximum  amount  permitted  under
applicable  law and (B) six months  interest at the related  Mortgage  Interest Rate on the amount prepaid
in excess of 20% of the original principal balance of such Mortgage Loan.

                  It is understood  and agreed that the  representations  and warranties set forth in this
Section 7 will inure to the benefit of the  Purchaser,  its successors  and assigns,  notwithstanding  any
restrictive  or qualified  endorsement  on any Mortgage Note or assignment of Mortgage or the  examination
of any Mortgage File. Upon any  substitution for a Mortgage Loan, the  representations  and warranties set
forth above shall be deemed to be made by the Mortgage Loan Seller as to any  Substitute  Mortgage Loan as
of the date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan Seller,  the Purchaser or the
Trustee of a breach of any  representation  or  warranty  of the  Mortgage  Loan  Seller set forth in this
Section 7 which  materially  and  adversely  affects  the value of the  interests  of the  Purchaser,  the
Certificateholders  or the Trustee in any of the Mortgage  Loans  delivered to the  Purchaser  pursuant to
this  Agreement,  the party  discovering  or  receiving  notice of such breach  shall give prompt  written
notice to the others.  In the case of any such breach of a  representation  or warranty  set forth in this
Section  7,  within  90 days from the date of  discovery  by the  Mortgage  Loan  Seller,  or the date the
Mortgage Loan Seller is notified by the party  discovering or receiving  notice of such breach  (whichever
occurs  earlier),  the  Mortgage  Loan  Seller will (i) cure such breach in all  material  respects,  (ii)
purchase the affected  Mortgage Loan at the applicable  Purchase Price or (iii) if within two years of the
Closing  Date,  substitute a qualifying  Substitute  Mortgage  Loan in exchange  for such  Mortgage  Loan;
provided  that,  (A) in the case of a breach of the  representation  and warranty  concerning the Mortgage
Loan  Schedule  contained  in clause (i) of this  Section 7, if such breach is material and relates to any
field on the  Mortgage  Loan  Schedule  which  identifies  any  Prepayment  Charge or (B) in the case of a
breach of the  representation  contained in clause  (xviii) of this Section 7, then, in each case, in lieu
of  purchasing  such Mortgage  Loan from the Trust Fund at the Purchase  Price,  the Sponsor shall pay the
amount of the Prepayment  Charge (net of any amount  previously  collected by or paid to the Trust Fund in
respect of such Prepayment Charge) from its own funds and without  reimbursement  thereof, and the Sponsor
shall have no  obligation to repurchase or substitute  for such  Mortgage  Loan.  The  obligations  of the
Mortgage  Loan  Seller to cure,  purchase  or  substitute  a  qualifying  Substitute  Mortgage  Loan shall
constitute the Purchaser's,  the Trustee's and the  Certificateholder's  sole and exclusive remedies under
this Agreement or otherwise  respecting a breach of representations  or warranties  hereunder with respect
to the Mortgage  Loans,  except for the  obligation of the Mortgage Loan Seller to indemnify the Purchaser
for such  breach as set forth in and  limited  by  Section  13 hereof.  It is  understood  by the  parties
hereto that a breach of the  representations  and warranties  made in either clause (xviii) or (xix)(b) of
this  Section 7 will be deemed to  materially  and  adversely  affect  the value of the  interests  of the
Purchaser, the Certificateholders or the Trustee in the related Mortgage Loan.

                  Any cause of action  against the  Mortgage  Loan Seller or relating to or arising out of
a breach by the Mortgage Loan Seller of any  representations  and warranties  made in this Section 7 shall
accrue as to any Mortgage  Loan upon (i)  discovery  of such breach by the Mortgage  Loan Seller or notice
thereof by the party  discovering  such breach and (ii) failure by the  Mortgage  Loan Seller to cure such
breach,  purchase such Mortgage Loan or substitute a qualifying  Substitute  Mortgage Loan pursuant to the
terms hereof.

                  SECTION 8.            Representations  and  Warranties  Concerning  the  Mortgage  Loan
Seller.  As of the date  hereof and as of the Closing  Date,  the  Mortgage  Loan  Seller  represents  and
warrants to the Purchaser as to itself in the capacity indicated as follows:

                  the Mortgage Loan Seller (i) is a corporation  duly organized,  validly  existing and in
good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good  standing to do
business in each  jurisdiction  where such  qualification  is  necessary,  except  where the failure so to
qualify would not  reasonably be expected to have a material  adverse effect on the Mortgage Loan Seller's
business as presently  conducted or on the Mortgage  Loan  Seller's  ability to enter into this  Agreement
and to consummate the transactions contemplated hereby;

                  the Mortgage Loan Seller has full corporate  power to own its property,  to carry on its
business as presently conducted and to enter into and perform its obligations under this Agreement;

                  the execution  and delivery by the Mortgage Loan Seller of this  Agreement has been duly
authorized  by all  necessary  action on the part of the Mortgage  Loan Seller;  and neither the execution
and  delivery of this  Agreement,  nor the  consummation  of the  transactions  herein  contemplated,  nor
compliance  with the  provisions  hereof,  will  conflict  with or result in a breach of, or  constitute a
default under,  any of the  provisions of any law,  governmental  rule,  regulation,  judgment,  decree or
order  binding on the  Mortgage  Loan Seller or its  properties  or the charter or by-laws of the Mortgage
Loan Seller,  except those conflicts,  breaches or defaults which would not reasonably be expected to have
a material  adverse  effect on the Mortgage  Loan  Seller's  ability to enter into this  Agreement  and to
consummate the transactions contemplated hereby;

                  the  execution,  delivery and  performance by the Mortgage Loan Seller of this Agreement
and the  consummation of the transactions  contemplated  hereby do not require the consent or approval of,
the giving of notice to,  the  registration  with,  or the taking of any other  action in respect  of, any
state,  federal or other  governmental  authority or agency,  except those consents,  approvals,  notices,
registrations  or other actions as have already been obtained,  given or made and, in connection  with the
recordation of the Mortgages, powers of attorney or assignments of Mortgages not yet completed;

                  this  Agreement  has been duly  executed and  delivered by the Mortgage Loan Seller and,
assuming due  authorization,  execution  and delivery by the  Purchaser,  constitutes  a valid and binding
obligation of the Mortgage Loan Seller  enforceable  against it in accordance  with its terms  (subject to
applicable  bankruptcy and insolvency  laws and other similar laws affecting the enforcement of the rights
of creditors generally);

                  there  are no  actions,  suits  or  proceedings  pending  or,  to the  knowledge  of the
Mortgage  Loan  Seller,   threatened   against  the  Mortgage  Loan  Seller,   before  or  by  any  court,
administrative  agency,  arbitrator  or  governmental  body (i) with  respect  to any of the  transactions
contemplated  by this  Agreement  or (ii) with  respect to any other  matter  which in the judgment of the
Mortgage Loan Seller could  reasonably be expected to be determined  adversely to the Mortgage Loan Seller
and if determined  adversely to the Mortgage  Loan Seller  materially  and  adversely  affect the Mortgage
Loan Seller's  ability to perform its obligations  under this  Agreement;  and the Mortgage Loan Seller is
not in default with respect to any order of any court,  administrative agency,  arbitrator or governmental
body so as to materially and adversely affect the transactions contemplated by this Agreement; and

                  the  Mortgage  Loan  Seller's  Information  (identified  in  Exhibit 3 hereof)  does not
include any untrue  statement of a material  fact or omit to state a material  fact  necessary in order to
make the statements made, in light of the circumstances under which they were made, not misleading.

                  SECTION 9.            Representations  and Warranties  Concerning  the Purchaser.  As of
the date hereof and as of the Closing  Date,  the Purchaser  represents  and warrants to the Mortgage Loan
Seller as follows:

                  the Purchaser (i) is a limited  liability  company duly organized,  validly existing and
in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good  standing to
do business in each  jurisdiction  where such  qualification is necessary,  except where the failure so to
qualify would not  reasonably be expected to have a material  adverse effect on the  Purchaser's  business
as presently  conducted or on the  Purchaser's  ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

                  the Purchaser  has full  corporate  power to own its property,  to carry on its business
as presently conducted and to enter into and perform its obligations under this Agreement;

                  the  execution  and  delivery  by  the  Purchaser  of  this  Agreement  have  been  duly
authorized by all necessary  corporate action on the part of the Purchaser;  and neither the execution and
delivery of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance
with the  provisions  hereof,  will conflict with or result in a breach of, or constitute a default under,
any of the provisions of any law,  governmental  rule,  regulation,  judgment,  decree or order binding on
the Purchaser or its properties or the  certificate of formation or limited  liability  company  agreement
of the Purchaser,  except those conflicts,  breaches or defaults which would not reasonably be expected to
have a material  adverse effect on the Purchaser's  ability to enter into this Agreement and to consummate
the transactions contemplated hereby;

                  the  execution,  delivery and  performance  by the  Purchaser of this  Agreement and the
consummation  of the  transactions  contemplated  hereby do not require  the  consent or approval  of, the
giving of notice to, the  registration  with,  or the taking of any other action in respect of, any state,
federal  or  other  governmental  authority  or  agency,  except  those  consents,   approvals,   notices,
registrations or other actions as have already been obtained, given or made;

                  this Agreement has been duly executed and delivered by the Purchaser  and,  assuming due
authorization,  execution  and  delivery by the  Mortgage  Loan  Seller,  constitutes  a valid and binding
obligation of the Purchaser  enforceable  against it in accordance  with its terms  (subject to applicable
bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the  enforcement  of the  rights of
creditors generally);

                  there  are no  actions,  suits  or  proceedings  pending  or,  to the  knowledge  of the
Purchaser,  threatened against the Purchaser,  before or by any court,  administrative agency,  arbitrator
or governmental  body (i) with respect to any of the  transactions  contemplated by this Agreement or (ii)
with respect to any other matter which in the judgment of the Purchaser  will be  determined  adversely to
the Purchaser  and will if  determined  adversely to the  Purchaser  materially  and adversely  affect the
Purchaser's  ability to perform its obligations under this Agreement;  and the Purchaser is not in default
with respect to any order of any court,  administrative  agency,  arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement; and

                  the  Purchaser's  Information  (identified  in Exhibit 4 hereof)  does not  include  any
untrue  statement  of a material  fact or omit to state a  material  fact  necessary  in order to make the
statements made, in light of the circumstances under which they were made, not misleading.

         SECTION 10.           Conditions to Closing.

                  The  obligations  of  the  Purchaser  under  this  Agreement  will  be  subject  to  the
satisfaction, on or prior to the Closing Date, of the following conditions:

                           Each of the  obligations  of the Mortgage Loan Seller  required to be performed
         at or prior to the  Closing  Date  pursuant to the terms of this  Agreement  shall have been duly
         performed and complied with in all material respects;  all of the  representations and warranties
         of the  Mortgage  Loan Seller  under this  Agreement  shall be true and correct as of the date or
         dates specified in all material  respects;  and no event shall have occurred  which,  with notice
         or the passage of time,  would  constitute  a default  under this  Agreement,  or the Pooling and
         Servicing  Agreement;  and the Purchaser  shall have received  certificates to that effect signed
         by authorized officers of the Mortgage Loan Seller.

                           The Purchaser shall have received all of the following  closing  documents,  in
         such forms as are agreed upon and reasonably  acceptable to the  Purchaser,  duly executed by all
         signatories other than the Purchaser as required pursuant to the respective terms thereof:

                                    If required  pursuant to Section 3 hereof,  the Amendment  dated as of
                  the Closing Date and any documents referred to therein;

                                    If required  pursuant  to Section 3 hereof,  the Final  Mortgage  Loan
                  Schedule  containing  the  information  set forth on  Exhibit  2 hereto,  one copy to be
                  attached to each counterpart of the Amendment;

                                    The Pooling and Servicing Agreement,  in form and substance reasonably
                  satisfactory to the Trustee and the Purchaser,  and all documents  required thereby duly
                  executed by all signatories;

                                    A  certificate  of an officer of the Mortgage  Loan Seller dated as of
                  the Closing  Date,  in a form  reasonably  acceptable  to the  Purchaser,  and  attached
                  thereto  copies of the charter and by-laws of the  Mortgage  Loan Seller and evidence as
                  to the good standing of the Mortgage Loan Seller dated as of a recent date;

                                    One or more  opinions  of  counsel  from the  Mortgage  Loan  Seller's
                  counsel otherwise in form and substance  reasonably  satisfactory to the Purchaser,  the
                  Trustee and each Rating Agency;

                                    A  letter  from  each of the  Rating  Agencies  giving  each  Class of
                  Certificates set forth on Schedule A hereto the rating set forth therein; and

                                    Such   other    documents,    certificates    (including    additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended ratings from each Rating Agency for the Certificates.

                           The  Certificates  to be sold  to Bear  Stearns  pursuant  to the  Underwriting
         Agreement  and the Purchase  Agreement,  if  applicable,  shall have been issued and sold to Bear
         Stearns.

                           The Mortgage  Loan Seller  shall have  furnished  to the  Purchaser  such other
         certificates  of its  officers  or others and such other  documents  and  opinions  of counsel to
         evidence  fulfillment  of the  conditions  set  forth  in this  Agreement  and  the  transactions
         contemplated hereby as the Purchaser and its counsel may reasonably request.

                  The  obligations  of the Mortgage Loan Seller under this  Agreement  shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

                           The obligations of the Purchaser  required to be performed by it on or prior to
         the Closing  Date  pursuant to the terms of this  Agreement  shall have been duly  performed  and
         complied with in all material  respects,  and all of the  representations  and  warranties of the
         Purchaser  under this  Agreement  shall be true and  correct in all  material  respects as of the
         date hereof and as of the Closing Date, and no event shall have occurred  which would  constitute
         a breach by it of the terms of this  Agreement,  and the Mortgage Loan Seller shall have received
         a certificate to that effect signed by an authorized officer of the Purchaser.

                           The Mortgage  Loan Seller shall have  received  copies of all of the  following
         closing  documents,  in such forms as are agreed upon and  reasonably  acceptable to the Mortgage
         Loan Seller,  duly  executed by all  signatories  other than the Mortgage Loan Seller as required
         pursuant to the respective terms thereof:

                                    If required  pursuant to Section 3 hereof,  the Amendment  dated as of
                  the Closing Date and any documents referred to therein;

                                    The Pooling and Servicing Agreement,  in form and substance reasonably
                  satisfactory  to the  Mortgage  Loan Seller,  and all  documents  required  thereby duly
                  executed by all signatories;

                                    A certificate  of an officer of the Purchaser  dated as of the Closing
                  Date,  in a form  reasonably  acceptable  to the  Mortgage  Loan  Seller,  and  attached
                  thereto  the  written   consent  of  the  member  of  the  Purchaser   authorizing   the
                  transactions  contemplated  by this  Agreement and the Pooling and Servicing  Agreement,
                  together with copies of the  Purchaser's  certificate  of formation,  limited  liability
                  company  agreement and evidence as to the good  standing of the Purchaser  dated as of a
                  recent date;

                                    One or more opinions of counsel from the  Purchaser's  counsel in form
                  and substance reasonably satisfactory to the Mortgage Loan Seller; and

                                    Such   other    documents,    certificates    (including    additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended rating from each Rating Agency for the Certificates.

                  SECTION 11.           Fees and  Expenses.  Subject to Section  16 hereof,  the  Mortgage
Loan Seller  shall pay on the  Closing  Date or such later date as may be agreed to by the  Purchaser  (i)
the fees and expenses of the Mortgage Loan  Seller's  attorneys  and the  reasonable  fees and expenses of
the  Purchaser's  attorneys,  (ii) the fees and  expenses of Deloitte & Touche LLP,  (iii) the fee for the
use of  Purchaser's  Registration  Statement  based on the  aggregate  original  principal  amount  of the
Certificates  and the  filing  fee of the  Commission  as in effect on the date on which the  Registration
Statement was declared  effective,  (iv) the fees and expenses  including  counsel's  fees and expenses in
connection  with any "blue sky" and legal  investment  matters,  (v) the fees and  expenses of the Trustee
which  shall  include  without  limitation  the  fees  and  expenses  of the  Trustee  (and  the  fees and
disbursements  of its  counsel)  with  respect to (A) legal and  document  review of this  Agreement,  the
Pooling and Servicing  Agreement,  the Certificates and related agreements,  (B) attendance at the Closing
and (C) review of the Mortgage  Loans to be  performed  by the Trustee,  (vi) the expenses for printing or
otherwise reproducing the Certificates,  the Prospectus and the Prospectus Supplement,  (vii) the fees and
expenses of each Rating Agency (both initial and  ongoing),  (viii) the fees and expenses  relating to the
preparation and recordation of mortgage  assignments  (including  intervening  assignments,  if any and if
available,  to evidence a complete  chain of title from the  originator  thereof to the Trustee)  from the
Mortgage  Loan Seller to the  Trustee or the  expenses  relating to the Opinion of Counsel  referred to in
Section  6(i)  hereof,  as the case may be,  and (ix)  Mortgage  File due  diligence  expenses  and  other
out-of-pocket  expenses  incurred by the Purchaser in connection  with the purchase of the Mortgage  Loans
and by  Bear  Stearns  in  connection  with  the  sale  of the  Certificates.  The  Mortgage  Loan  Seller
additionally  agrees to pay  directly to any third  party on a timely  basis the fees  provided  for above
which are charged by such third party and which are billed periodically.

                  SECTION 12.           Accountants' Letters.

                  Deloitte  & Touche  LLP will  review  the  characteristics  of a sample of the  Mortgage
Loans  described  in the Final  Mortgage  Loan  Schedule  and will compare  those  characteristics  to the
description of the Mortgage Loans contained in the Prospectus  Supplement  under the captions  "Summary of
Terms - The  Mortgage  Pool" and  "Description  of the  Mortgage  Loans" and in  Schedule  A thereto.  The
Mortgage Loan Seller will  cooperate  with the Purchaser in making  available all  information  and taking
all steps  reasonably  necessary  to permit such  accountants  to  complete  the review and to deliver the
letters  required  of them under the  Underwriting  Agreement.  Deloitte  & Touche  LLP will also  confirm
certain  calculations  as set  forth  under the  caption  "Yield  and  Prepayment  Considerations"  in the
Prospectus Supplement.

                  To  the  extent  statistical   information  with  respect  to  the  Service's  servicing
portfolio is included in the  Prospectus  Supplement  under the caption "The  Servicer," a letter from the
certified  public  accountant  for the Servicer will be delivered to the  Purchaser  dated the date of the
Prospectus  Supplement,  in the form  previously  agreed to by the Mortgage Loan Seller and the Purchaser,
with respect to such statistical information.

                  SECTION 13.           Indemnification.

                  The Mortgage  Loan Seller  shall  indemnify  and hold  harmless  the  Purchaser  and its
directors,  officers and  controlling  persons (as defined in Section 15 of the  Securities  Act) from and
against any loss,  claim,  damage or liability or action in respect thereof,  to which they or any of them
may  become  subject,  under the  Securities  Act or  otherwise,  insofar  as such  loss,  claim,  damage,
liability  or  action  arises  out of,  or is based  upon (i) any  untrue  statement  of a  material  fact
contained in the Mortgage Loan Seller's  Information  as identified in Exhibit 3, the omission to state in
the Prospectus  Supplement or Prospectus (or any amendment  thereof or supplement  thereto approved by the
Mortgage Loan Seller and in which  additional  Mortgage  Loan  Seller's  Information  is  identified),  in
reliance  upon and in conformity  with  Mortgage Loan Seller's  Information a material fact required to be
stated therein or necessary to make the  statements  therein in light of the  circumstances  in which they
were made,  not  misleading,  (ii) any  representation  or warranty  assigned or made by the Mortgage Loan
Seller in  Section 7 or  Section 8 hereof  being,  or alleged  to be,  untrue or  incorrect,  or (iii) any
failure by the Mortgage  Loan Seller to perform its  obligations  under this  Agreement;  and the Mortgage
Loan  Seller  shall  reimburse  the  Purchaser  and each other  indemnified  party for any legal and other
expenses  reasonably  incurred by them in  connection  with  investigating  or  defending  or preparing to
defend against any such loss, claim, damage, liability or action.

         The  foregoing  indemnity  agreement  is in addition to any  liability  which the  Mortgage  Loan
Seller otherwise may have to the Purchaser or any other such indemnified party.

                  The  Purchaser  shall  indemnify  and hold  harmless  the  Mortgage  Loan Seller and its
respective  directors,  officers and controlling  persons (as defined in Section 15 of the Securities Act)
from and against any loss, claim,  damage or liability or action in respect thereof,  to which they or any
of them may become subject,  under the Securities Act or otherwise,  insofar as such loss, claim,  damage,
liability  or  action  arises  out of,  or is based  upon (a) any  untrue  statement  of a  material  fact
contained  in the  Purchaser's  Information  as  identified  in  Exhibit 4, the  omission  to state in the
Prospectus  Supplement or  Prospectus  (or any amendment  thereof or  supplement  thereto  approved by the
Purchaser  and in which  additional  Purchaser's  Information  is  identified),  in  reliance  upon and in
conformity  with the Purchaser's  Information,  a material fact required to be stated therein or necessary
to make the statements  therein in light of the  circumstances  in which they were made,  not  misleading,
(b) any  representation  or warranty made by the  Purchaser in Section 9 hereof  being,  or alleged to be,
untrue  or  incorrect,  or (c) any  failure  by the  Purchaser  to  perform  its  obligations  under  this
Agreement;  and the Purchaser shall reimburse the Mortgage Loan Seller,  and each other  indemnified party
for any  legal and  other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending  or  preparing  to defend any such loss,  claim,  damage,  liability  or action.  The  foregoing
indemnity  agreement  is in  addition  to any  liability  which the  Purchaser  otherwise  may have to the
Mortgage Loan Seller, or any other such indemnified party,

                  Promptly  after receipt by an  indemnified  party under  subsection (i) or (ii) above of
notice of the commencement of any action,  such indemnified  party shall, if a claim in respect thereof is
to be made  against  the  indemnifying  party  under  such  subsection,  notify  each party  against  whom
indemnification  is to be sought in writing of the  commencement  thereof (but the failure so to notify an
indemnifying  party shall not relieve such  indemnified  party from any liability  which it may have under
this Section 13 except to the extent that it has been  prejudiced in any material  respect by such failure
or from any  liability  which it may have  otherwise).  In case any such  action is  brought  against  any
indemnified  party, and it notifies an indemnifying  party of the commencement  thereof,  the indemnifying
party  will be  entitled  to  participate  therein  and,  to the  extent  it may elect by  written  notice
delivered to the  indemnified  party  promptly  (but,  in any event,  within 30 days) after  receiving the
aforesaid  notice from such  indemnified  party,  to assume the defense  thereof with  counsel  reasonably
satisfactory to such indemnified party.  Notwithstanding  the foregoing,  the indemnified party or parties
shall have the right to employ its or their own  counsel in any such case,  but the fees and  expenses  of
such counsel shall be at the expense of such  indemnified  party or parties  unless (a) the  employment of
such counsel shall have been authorized in writing by one of the  indemnifying  parties in connection with
the defense of such action,  (b) the  indemnifying  parties shall not have employed counsel to have charge
of the defense of such action  within a reasonable  time after notice of  commencement  of the action,  or
(c) such  indemnified  party or  parties  shall have  reasonably  concluded  that  there is a conflict  of
interest  between  itself or themselves  and the  indemnifying  party in the conduct of the defense of any
claim or that the interests of the indemnified  party or parties are not  substantially  co-extensive with
those of the  indemnifying  party  (in which  case the  indemnifying  parties  shall not have the right to
direct the defense of such action on behalf of the indemnified  party or parties),  in any of which events
such  fees  and  expenses  shall  be  borne  by the  indemnifying  parties  (provided,  however,  that the
indemnifying  party  shall be liable  only for the fees and  expenses  of one  counsel in  addition to one
local counsel in the jurisdiction involved.  Anything in this subsection to the contrary  notwithstanding,
an indemnifying  party shall not be liable for any settlement or any claim or action effected  without its
written consent; provided, however, that such consent was not unreasonably withheld.

                  If the  indemnification  provided  for in  paragraphs  (i) and (ii) of this  Section  13
shall for any reason be  unavailable  to an  indemnified  party in respect of any loss,  claim,  damage or
liability,  or any action in respect  thereof,  referred  to in Section 13,  then the  indemnifying  party
shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or payable by such
indemnified party as a result of such loss, claim,  damage or liability,  or action in respect thereof, in
such  proportion as shall be  appropriate to reflect the relative  benefits  received by the Mortgage Loan
Seller on the one hand and the  Purchaser on the other from the  purchase and sale of the Mortgage  Loans,
the  offering of the  Certificates  and the other  transactions  contemplated  hereunder.  No person found
liable for a fraudulent  misrepresentation  shall be entitled to  contribution  from any person who is not
also found liable for such fraudulent misrepresentation.

                  The  parties  hereto  agree  that  reliance  by an  indemnified  party  on any  publicly
available  information  or any  information  or directions  furnished by an  indemnifying  party shall not
constitute negligence, bad faith or willful misconduct by such indemnified party.

                  SECTION 14.           Notices.  All  demands,   notices  and  communications   hereunder
shall be in writing but may be  delivered  by facsimile  transmission  subsequently  confirmed in writing.
Notices to the  Mortgage  Loan  Seller  shall be  directed to EMC  Mortgage  Corporation,  2780 Lake Vista
Drive,  Lewisville,  Texas  75067  (Telecopy:  (214)  626-3800),  and  notices to the  Purchaser  shall be
directed to Structured  Asset Mortgage  Investments II Inc., 383 Madison Avenue,  New York, New York 10179
(Telecopy:  ((212)-272-7206)),  Attention: Baron Silverstein;  or to any other address as may hereafter be
furnished  by one  party to the other  party by like  notice.  Any such  demand,  notice or  communication
hereunder  shall be deemed to have been  received on the date  received at the  premises of the  addressee
(as  evidenced,  in the case of  registered or certified  mail,  by the date noted on the return  receipt)
provided  that it is received  on a Business  Day during  normal  business  hours and,  if received  after
normal business hours, then it shall be deemed to be received on the next Business Day.

                  SECTION 15.           Transfer of Mortgage  Loans.  The  Purchaser  retains the right to
assign the Mortgage Loans and any or all of its interest  under this Agreement to the Trustee  without the
consent of the  Mortgage  Loan  Seller,  and,  upon such  assignment,  the  Trustee  shall  succeed to the
applicable  rights and  obligations of the Purchaser  hereunder;  provided,  however,  the Purchaser shall
remain  entitled to the  benefits  set forth in  Sections  11, 13 and 17 hereto and as provided in Section
2(i).  Notwithstanding  the  foregoing,  the sole and  exclusive  right  and  remedy of the  Trustee  with
respect to a breach of a  representation  or  warranty  of the  Mortgage  Loan  Seller  shall be the cure,
purchase or substitution obligations of the Mortgage Loan Seller contained in Sections 5 and 7 hereof.

                  SECTION 16.           Termination.  This  Agreement may be terminated  (a) by the mutual
consent of the parties hereto prior to the Closing Date,  (b) by the  Purchaser,  if the conditions to the
Purchaser's  obligation  to close set forth  under  Section  10(1)  hereof are not  fulfilled  as and when
required to be fulfilled  or (c) by the  Mortgage  Loan Seller,  if the  conditions  to the Mortgage  Loan
Seller's  obligation  to close set forth under Section 10(2) hereof are not fulfilled as and when required
to be  fulfilled.  In the event of  termination  pursuant to clause (b),  the  Mortgage  Loan Seller shall
pay, and in the event of  termination  pursuant to clause (c),  the  Purchaser  shall pay, all  reasonable
out-of-pocket  expenses  incurred by the other in connection  with the  transactions  contemplated by this
Agreement.  In the event of a  termination  pursuant to clause (a),  each party shall be  responsible  for
its own expenses.

                  SECTION 17.           Representations,  Warranties and  Agreements to Survive  Delivery.
All representations,  warranties and agreements contained in this Agreement,  or contained in certificates
of officers of the Mortgage Loan Seller  submitted  pursuant  hereto,  shall remain  operative and in full
force and effect and shall survive  delivery of the Mortgage  Loans to the Purchaser (and by the Purchaser
to the Trustee).  Subsequent  to the delivery of the Mortgage  Loans to the  Purchaser,  the Mortgage Loan
Seller's  representations  and  warranties  contained  herein with respect to the Mortgage  Loans shall be
deemed to relate to the  Mortgage  Loans  actually  delivered to the  Purchaser  and included in the Final
Mortgage Loan Schedule and any  Substitute  Mortgage Loan and not to those Mortgage Loans deleted from the
Preliminary  Mortgage Loan Schedule  pursuant to Section 3 hereof prior to the closing of the transactions
contemplated hereby or any Deleted Mortgage Loan.

                  SECTION 18.           Severability.   If  any  provision  of  this  Agreement  shall  be
prohibited or invalid under  applicable  law, this  Agreement  shall be  ineffective  only to such extent,
without invalidating the remainder of this Agreement.

                  SECTION 19.           Counterparts.  This  Agreement  may be executed  in  counterparts,
each of which will be an original, but which together shall constitute one and the same agreement.

                  SECTION 20.           Amendment.  This  Agreement  cannot be amended or  modified in any
manner without the prior written consent of each party.

                  SECTION 21.           GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE
AND  PERFORMED IN THE STATE OF NEW YORK WITHOUT  GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER
THAN  SECTIONS  5-1401 AND 5-1402 OF THE NEW YORK  GENERAL  OBLIGATION  LAW) AND SHALL BE  INTERPRETED  IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                  SECTION 22.           Further  Assurances.  Each of the  parties  agrees to execute  and
deliver  such  instruments  and take such  actions as another  party  may,  from time to time,  reasonably
request in order to  effectuate  the purpose and to carry out the terms of this  Agreement  including  any
amendments hereto which may be required by either Rating Agency.

                  SECTION 23.           Successors  and Assigns.  This  Agreement  shall bind and inure to
the benefit of and be  enforceable  by the  Mortgage  Loan Seller and the  Purchaser  and their  permitted
successors  and  assigns  and,  to the extent  specified  in Section 13 hereof,  Bear  Stearns,  and their
directors,  officers  and  controlling  persons  (within  the  meaning of federal  securities  laws).  The
Mortgage  Loan  Seller  acknowledges  and agrees  that the  Purchaser  may  assign  its rights  under this
Agreement (including,  without limitation,  with respect to the Mortgage Loan Seller's representations and
warranties  respecting  the  Mortgage  Loans) to the  Trustee.  Any person  into which the  Mortgage  Loan
Seller may be merged or consolidated (or any person  resulting from any merger or consolidation  involving
the Mortgage Loan Seller),  any person  resulting from a change in form of the Mortgage Loan Seller or any
person  succeeding to the business of the Mortgage Loan Seller,  shall be considered  the  "successor"  of
the  Mortgage  Loan Seller  hereunder  and shall be  considered a party  hereto  without the  execution or
filing of any paper or any further act or consent on the part of any party  hereto.  Except as provided in
the two  preceding  sentences  and in Section 15 hereto,  this  Agreement  cannot be assigned,  pledged or
hypothecated  by either party hereto  without the written  consent of the other parties to this  Agreement
and any such assignment or purported assignment shall be deemed null and void.

                  SECTION 24.           The Mortgage  Loan Seller and the  Purchaser.  The  Mortgage  Loan
Seller  and the  Purchaser  will  keep in full  effect  all  rights  as are  necessary  to  perform  their
respective obligations under this Agreement.

                  SECTION 25.           Entire  Agreement.  This Agreement  contains the entire  agreement
and  understanding  between the parties with respect to the subject  matter  hereof,  and  supersedes  all
prior and  contemporaneous  agreements,  understandings,  inducements and conditions,  express or implied,
oral or written, of any nature whatsoever with respect to the subject matter hereof.

                  SECTION 26.           No  Partnership.  Nothing  herein  contained  shall be  deemed  or
construed to create a partnership or joint venture between the parties hereto.

                  SECTION 27.           Third  Party  Beneficiary.  The  parties to this  Agreement  agree
that the Certificate Insurer shall be a third party beneficiary of this Agreement.

                               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


         IN WITNESS  WHEREOF,  the parties  hereto have  caused  their names to be signed  hereto by their
respective duly authorized officers as of the date first above written.

                                                             EMC MORTGAGE CORPORATION
                                                             By:      ____________________________________
                                                                      Name:
                                                                      Title:
                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                             By:      ____________________________________
                                                                      Name:
                                                                      Title:




--------------------------------------------------------------------------------




                                                EXHIBIT 1
                                        CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be available  for  inspection  by the  Purchaser or its  designee,  and which shall be
delivered to the Purchaser or its designee pursuant to the terms of the Agreement:

                  The original  Mortgage Note,  endorsed without recourse to the order of the Trustee and
         showing  an  unbroken  chain of  endorsements  from the  original  payee  thereof  to the Person
         endorsing it to the Trustee, or a lost note affidavit;

                  The  original  Mortgage  and, if the related  Mortgage  Loan is a MOM Loan,  noting the
         presence of the MIN and language  indicating that such Mortgage Loan is a MOM Loan,  which shall
         have been  recorded  (or if the  original  is not  available,  a copy),  with  evidence  of such
         recording indicated thereon (or if the original Security Instrument,  assignments to the Trustee
         or intervening assignments thereof which have been delivered,  are being delivered or will, upon
         receipt of recording  information  relating to the Security  Instrument  required to be included
         thereon,  be delivered  to recording  offices for  recording  and have not been  returned to the
         Mortgage  Loan Seller in time to permit their  recording as specified in Section  2.01(b) of the
         Pooling and Servicing Agreement, shall be in recordable form);

                  Unless the Mortgage Loan is a MOM Loan, a certified copy of the  assignment  (which may
         be in the form of a blanket  assignment if permitted in the  jurisdiction in which the Mortgaged
         Property is located) to "Wells Fargo Bank, National Association,  as Trustee",  with evidence of
         recording  with  respect to each  Mortgage  Loan in the name of the  Trustee  thereon (or if the
         original  Security  Instrument,  assignments to the Trustee or intervening  assignments  thereof
         which have been delivered,  are being  delivered or will, upon receipt of recording  information
         relating to the Security  Instrument  required to be included thereon, be delivered to recording
         offices for  recording  and have not been returned to the Mortgage Loan Seller in time to permit
         their  delivery as  specified in Section  2.01(b) of the Pooling and  Servicing  Agreement,  the
         Mortgage Loan Seller may deliver a true copy thereof with a  certification  by the Mortgage Loan
         Seller, on the face of such copy, substantially as follows:  "Certified to be a true and correct
         copy of the original, which has been transmitted for recording");

                  All intervening  assignments of the Security Instrument,  if applicable and only to the
         extent available to the Mortgage Loan Seller with evidence of recording thereon;

                  The  original  or a copy of the  policy or  certificate  of primary  mortgage  guaranty
         insurance, to the extent available, if any;

                  The original  policy of title  insurance or mortgagee's  certificate of title insurance
         or commitment or binder for title insurance; and

                  The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                EXHIBIT 2
                                    MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final  Mortgage Loan  Schedules  shall set forth the following  information
with respect to each Mortgage Loan:

the city, state and zip code of the Mortgaged Property;

the property type;

the Mortgage Interest Rate;

the Servicing Fee Rate;

the LPMI Fee, if applicable;

the Trustee Fee Rate, if applicable;

the Net Rate;

the maturity date;

the stated original term to maturity;

the stated remaining term to maturity;

the original Principal Balance;

the first payment date;

the principal and interest payment in effect as of the Cut-off Date;

the unpaid Principal Balance as of the Cut-off Date;

the Loan-to-Value Ratio at origination;

the insurer of any Primary Mortgage Insurance Policy;

the MIN with respect to each MOM Loan;

the Gross Margin, if applicable;

the next Adjustment Date, if applicable;

the Maximum Lifetime Mortgage Rate, if applicable;

the Minimum Lifetime Mortgage Rate, if applicable;

the Periodic Rate Cap, if applicable;

the Loan Group;

a code indicating whether the Mortgage Loan is negatively amortizing;

which Mortgage Loans adjust after an initial  fixed-rate  period of one, two, three,  five,  seven or ten
         years or any other period;

the Prepayment Charge, if any;

lien position (e.g., first lien or second lien);

a code indicating whether the Mortgage Loan is has a balloon payment;

a code indicating whether the Mortgage Loan is an interest-only loan;

the interest-only term, if applicable;

the Mortgage Loan Seller; and

the original amortization term.

Such  schedule  also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,
the total of each of the amounts  described  under (n) and (j) above,  the  weighted  average by principal
balance as of the  Cut-off  Date of each of the rates  described  under (c)  through  (h)  above,  and the
weighted average remaining term to maturity by unpaid principal balance as of the Cut-off Date.




--------------------------------------------------------------------------------




                                                EXHIBIT 3
                                    MORTGAGE LOAN SELLER'S INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY
OF PROSPECTUS  SUPPLEMENT -- The Mortgage  Loans," and -- " Mortgage Pool  Characteristics",  "DESCRIPTION
OF THE MORTGAGE LOANS" and "SCHEDULE A -- CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."




--------------------------------------------------------------------------------




                                                EXHIBIT 4
                                         PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan
Seller's Information.




--------------------------------------------------------------------------------




                                                EXHIBIT 5
                                          SCHEDULE OF LOST NOTES

                                          Available Upon Request




--------------------------------------------------------------------------------




                                                EXHIBIT 6
                   STANDARD & POOR'S LEVELS® GLOSSARY, VERSION 5.7 REVISED, APPENDIX E

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization

Standard & Poor's has  categorized  loans  governed by  anti-predatory  lending laws in the  Jurisdictions
listed  below into three  categories  based  upon a  combination  of  factors  that  include  (a) the risk
exposure  associated  with the  assignee  liability  and (b) the tests and  thresholds  set forth in those
laws.  Note that certain loans  classified  by the relevant  statute as Covered are included in Standard &
Poor's High Cost Loan  Category  because they  included  thresholds  and tests that are typical of what is
generally considered High Cost by the industry.


Standard & Poor's High Cost Loan Categorization

---------------------------------------------------------------------------------------------------------------------
        State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
---------------------------------- ------------------------------------------------- --------------------------------
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
---------------------------------- ------------------------------------------------- --------------------------------
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
---------------------------------- ------------------------------------------------- --------------------------------
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
---------------------------------- ------------------------------------------------- --------------------------------
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
---------------------------------- ------------------------------------------------- --------------------------------

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
---------------------------------- ------------------------------------------------- --------------------------------
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
---------------------------------- ------------------------------------------------- --------------------------------
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
---------------------------------- ------------------------------------------------- --------------------------------
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
---------------------------------- ------------------------------------------------- --------------------------------

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
---------------------------------- ------------------------------------------------- --------------------------------
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
---------------------------------- ------------------------------------------------- --------------------------------



Standard & Poor's Covered Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
---------------------------------- ------------------------------------------------- --------------------------------



Standard & Poor's Home Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------




--------------------------------------------------------------------------------




                                                SCHEDULE A
                             REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

                  ------------------------------- -------------------- ---------------------
                  Offered Certificates                    S&P                Moody's
                  ------------------------------- -------------------- ---------------------
                  Class A-1                               AAA                  Aaa
                  ------------------------------- -------------------- ---------------------
                  Class A-2                               AAA                  Aaa
                  ------------------------------- -------------------- ---------------------
                  Class B-1                               AA                   Aaa
                  ------------------------------- -------------------- ---------------------
                  Class B-2                                A                   Aa3
                  ------------------------------- -------------------- ---------------------
                  Class B-3                               BBB                   A3
                  ------------------------------- -------------------- ---------------------
                  Class B-4                              BBB-                  Baa1
                  ------------------------------- -------------------- ---------------------

The Class XP, Class R, Class R-X and Class B-IO Certificates have not been rated.

None of the above  ratings has been  lowered,  qualified or withdrawn  since the dates of issuance of such
ratings by the Rating Agencies.




--------------------------------------------------------------------------------




                                                SCHEDULE B
                                          MORTGAGE LOAN SCHEDULE

                                         (Provided upon request)





--------------------------------------------------------------------------------




                                                                               EXHIBIT I


                                FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE  PRESENTS,  that Wells  Fargo Bank,  National  Association,  a banking  corporation,
         having a place of business at 9062 Old Annapolis  Road,  Columbia,  Maryland,  as Trustee (and in
         no personal or other representative  capacity) under the Pooling and Servicing  Agreement,  dated
         as of November 1, 2006, by and among Structured  Asset Mortgage  Investments II Inc., the Trustee
         and EMC Mortgage  Corporation  (as amended,  restated,  supplemented  or otherwise  modified from
         time to time,  the  "Agreement";  capitalized  terms  not  defined  herein  have the  definitions
         assigned to such terms in the  Agreement),  relating to the Bear Stearns  Mortgage  Funding Trust
         2006-AR4,  Mortgage Pass-Through Certificates,  Series 2006-AR4, hereby appoints _______________,
         in its  capacity  as Servicer  under the  Agreement,  as the  Trustee's  true and lawful  Special
         Attorney-in-Fact,  in the  Trustee's  name,  place and stead and for the Trustee's  benefit,  but
         only in its capacity as Trustee  aforesaid,  to perform all acts and execute all documents as may
         be customary,  necessary and appropriate to effectuate the following  enumerated  transactions in
         respect of any mortgage,  deed of trust,  promissory  note or real estate owned from time to time
         owned  (beneficially  or in  title,  whether  the  Trustee  is  named  therein  as  mortgagee  or
         beneficiary  or has become  mortgagee or  beneficiary  by virtue of  endorsement,  assignment  or
         other  conveyance)  or held by or  registered to the Trustee  (directly or through  custodians or
         nominees),  or in respect of which the  Trustee has a security  interest  or other  lien,  all as
         provided  under the  applicable  Agreement and only to the extent the  respective  Trustee has an
         interest  therein  under  the  Agreement,  and in  respect  of which  the  Servicer  is acting as
         servicer pursuant to the Agreement (the "Mortgage Documents").





This appointment shall apply to the following enumerated transactions under the Agreement only:

1.       The modification or re-recording of any Mortgage Document for the purpose of correcting it to
conform to the original intent of the parties thereto or to correct title errors discovered after title
insurance was issued and where such modification or re-recording does not adversely affect the lien
under the Mortgage Document as insured.

2.       The  subordination  of the lien under a Mortgage  Document  to an  easement  in favor of a public
utility  company or a state or federal  agency or unit with powers of eminent  domain  including,  without
limitation,  the execution of partial  satisfactions/releases,  partial reconveyances and the execution of
requests to trustees to accomplish same.

3.       The  conveyance  of the  properties  subject to a Mortgage  Document to the  applicable  mortgage
insurer,  or the  closing  of the title to the  property  to be  acquired  as real  estate  so  owned,  or
conveyance of title to real estate so owned.

4.       The completion of loan assumption and modification agreements in respect of Mortgage Documents.

5.       The full or partial  satisfaction/release  of a Mortgage Document or full conveyance upon payment
and discharge of all sums secured  thereby,  including,  without  limitation,  cancellation of the related
note.

6.       The assignment of any Mortgage  Document,  in connection with the repurchase of the mortgage loan
secured and evidenced thereby.

7.       The full  assignment  of a Mortgage  Document  upon  payment and  discharge  of all sums  secured
thereby in conjunction with the refinancing  thereof,  including,  without  limitation,  the assignment of
the related note.

8.       With  respect  to a  Mortgage  Document,  the  foreclosure,  the  taking  of a deed  in  lieu  of
foreclosure,  or the completion of judicial or non-judicial  foreclosure or  termination,  cancellation or
rescission of any such foreclosure, including, without limitation, any and all of the following acts:

the substitution of trustee(s) serving under a deed of trust, in accordance with state law and the deed
of trust;

         b.       the preparation and issuance of statements of breach or non-performance;

         c.       the preparation and filing of notices of default and/or notices of sale;

         d.       the cancellation/rescission of notices of default and/or notices of sale;

         e.       the taking of a deed in lieu of foreclosure; and

         f.       the  preparation  and execution of such other  documents and  performance  of such other
                  actions as may be  necessary  under the terms of the  Mortgage  Document or state law to
                  expeditiously complete said transactions in paragraphs 8(a) through 8(e), above.

9.       Demand,  sue for, recover,  collection and receive each and every sum of money, debt, account and
interest  (which  now is, or  hereafter  shall  become  due and  payable)  belonging  to or claimed by the
Trustee under the Mortgage  Documents,  and to use or take any lawful means for recovery  thereof by legal
process or otherwise.

10.      Endorse on behalf of the Trustee all checks,  drafts and/or  negotiable  instruments made payable
to the Trustee in respect of the Mortgage Documents.

The Trustee gives the Special  Attorney-in-Fact  full power and authority to execute such  instruments and
to do and  perform  all and every act and thing  necessary  and proper to carry  into  effect the power or
powers  granted by this Limited Power of Attorney,  subject to the terms and  conditions  set forth in the
Agreement  including  the standard of care  applicable to the servicer in the  Agreement,  and hereby does
ratify and confirm what such Special  Attorney-in-Fact  shall lawfully do or cause to be done by authority
hereof.




         IN WITNESS  WHEREOF,  the Trustee has caused its corporate  name and seal to be hereto signed and
affixed and these presents to be acknowledged  by its duly elected and authorized  officer this ___ day of
_________ , 20__.

                                                              Wells Fargo Bank, National Association,
                                                              as Trustee



                                                              By:      ______________________________
                                                                       Name:
                                                                       Title:

WITNESS:                                             WITNESS:



_______________________________                      _______________________________
Name:                                                         Name:
Title:                                                        Title:




STATE OF NEW YORK
                                    SS
COUNTY OF NEW YORK

         On  ______________,  20___,  before me, the  undersigned,  a Notary Public in and for said state,
personally appeared  __________________,  personally known to me to be the person whose name is subscribed
to the  within  instrument,  and such  person  acknowledged  to me that such  person  executed  the within
instrument in such person's  authorized  capacity as a Senior Vice President of Wells Fargo Bank, National
Association,  and that by such  signature  on the within  instrument  the entity upon behalf of which such
person acted executed the instrument.

         WITNESS my hand and official seal.


                                                     ______________________________
                                                     Notary Public




--------------------------------------------------------------------------------




                                                                                                 EXHIBIT J

                                                [RESERVED]








--------------------------------------------------------------------------------




                                                                                                 EXHIBIT K

                                    LOAN LEVEL FORMAT FOR TAPE INPUT,
                                        SERVICER PERIOD REPORTING

The format for the tape should be:

1.  Record length of 240
2.  Blocking factor of 07 records per block
3.  ASCII
4.  Unlabeled tape
5.  6250 or 1600 BPI (please indicate)

                                                                                COBOL
Field Name                          Position         Length            "picture"

[Reserved]                          001-002          2                 "01"
Unit Code                           003-004          2                 "  "
Loan Number                         005-014          10                X(10)
Borrower Name                       015-034          20                X(20)
Old Payment Amount                  035-045          11                S9(9)V9(02)
Old Loan Rate                       046-051          6                 9(2)V9(04)
Servicer Fee Rate                   052-057          6                 9(2)V9(04)
Servicer Ending Balance             058-068          11                S9(9)V9(02)
Servicer Next Due Date              069-076          8                 CCYYMMDD
Curtail Amt 1 - Before              077-087          11                S9(9)V9(02)
Curtail Date 1                      088-095          8                 CCYYMMDD
Curtail Amt 1 - After               096-106          11                S9(9)V9(02)
Curtail Amt 2 - Before              107-117          11                S9(9)V9(02)
Curtail Date 2                      118-125          8                 CCYYMMDD
Curtail Amt 2 - After               126-136          11                S9(9)V9(02)
Curtail Amt 3 - Before              137-147          11                S9(9)V9(02)
Curtail Date 3                      148-155          8                 CCYYMMDD
Curtail Amt 3 - After               156-166          11                S9(9)V9(02)
New Payment Amount                  167-177          11                S9(9)V9(02)
New Loan Rate                       178-183          6                 9(2)V9(04)
Index Rate                          184-189          6                 9(2)V9(04)
Remaining Term                      190-192          3                 9(3)
Liquidation Amount                  193-203          11                S9(9)V9(02)
Action Code                         204-205          2                 X(02)
Scheduled Principal                 206-216          11                S9(9)V9(02)
Scheduled Interest                  217-227          11                S9(9)V9(02)
Scheduled Ending Balance            228-238          11                S9(9)V9(02)
FILLER                              239-240          2                 X(02)


Trailer Record:

Number of Records          001-006          6                 9(06)
FILLER                     007-240          234               X(234)


Field Names and Descriptions:

Field Name                                  Description

[Reserved]                                  Hard code as "01" used internally

Unit Code                                   Hard code as "  " used internally

Loan Number                                 Investor's loan number

Borrower Name                               Last name of borrower

Old Payment Amount                          P&I amount used for the applied payment

Old Loan Rate                               Gross interest rate used for the applied payment

Servicer Fee Rate                           Servicer's fee rate

Servicer Ending Balance                     Ending actual balance after a payment has been applied

Servicer Next Due Date                      Borrower's next due date for a payment

Curtailment Amount 1 - Before               Amount of curtailment applied before the payment

Curtailment Date 1                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 1 - After                Amount of curtailment applied after the payment

Curtailment Amount 2 - Before               Amount of curtailment applied before the payment

Curtailment Date 2                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 2 - After                Amount of curtailment applied after the payment

Curtailment Amount 3 - Before               Amount of curtailment applied before the payment

Curtailment Date 3                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 3 - After                Amount of curtailment applied after the payment

New Payment Amount                          For ARM, Equal, or Buydown loans, when a payment change
                                            occurs, this is the scheduled payment

New Loan Rate                               For ARM loans, when the gross interest rate change occurs,
                                            this is the scheduled rate

Index Rate                                  For ARM loans, the index rate used in calculating the new
                                            gross interest rate

Remaining Term                              For ARM loans, the number of months left on the loan used
                                            to determine the new P&I amount

Liquidation Amount                          The payoff amount of the loan

Action Code                                 For delinquent loans:
                                            12 -- Relief Provisions
                                            15 -- Bankruptcy/Litigation
                                            20 -- Referred for Deed-in-lieu, short sale
                                            30 -- Referred to attorney to begin foreclosure
                                            60 -- Loan Paid in full
                                            70 -- Real Estate Owned


Scheduled Principal                         Amount of principal from borrower payment due to
bondholder

Scheduled Interest                          Amount of interest from borrower payment due to bondholder

Scheduled Ending Balance                    Ending scheduled balance of loan

FILLER                                      Should be filled with spaces




--------------------------------------------------------------------------------




                                                                                                 EXHIBIT L

                                    REPORTING DATA FOR DEFAULTED LOANS

Data must be  submitted  to Wells  Fargo Bank in an Excel  spreadsheet  format  with fixed field names and
data type. The Excel  spreadsheet  should be used as a template  consistently  every month when submitting
data.

Table: Delinquency

         Name                                                 Type                                 Size
         Servicer Loan #                                      Number (Double)                         8
         Investor Loan #                                      Number (Double)                         8
         Borrower Name                                        Text                                   20
         Address                                              Text                                   30
         State                                                Text                                    2
         Due Date                                             Date/Time                               8
         Action Code                                          Text                                    2
         FC Received                                          Date/Time                               8
         File Referred to Atty                                Date/Time                               8
         NOD                                                  Date/Time                               8
         Complaint Filed                                      Date/Time                               8
         Sale Published                                       Date/Time                               8
         Target Sale Date                                     Date/Time                               8
         Actual Sale Date                                     Date/Time                               8
         Loss Mit Approval Date                               Date/Time                               8
         Loss Mit Type                                        Text                                    5
         Loss Mit Estimated Completion Date                   Date/Time                               8
         Loss Mit Actual Completion Date                      Date/Time                               8
         Loss Mit Broken Plan Date                            Date/Time                               8
         BK Chapter                                           Text                                    6
         BK Filed Date                                        Date/Time                               8
         Post Petition Due                                    Date/Time                               8
         Motion for Relief                                    Date/Time                               8
         Lift of Stay                                         Date/Time                               8
         RFD                                                  Text                                   10
         Occupant Code                                        Text                                   10
         Eviction Start Date                                  Date/Time                               8
         Eviction Completed Date                              Date/Time                               8
         List Price                                           Currency                                8
         List Date                                            Date/Time                               8
         Accepted Offer Price                                 Currency                                8
         Accepted Offer Date                                  Date/Time                               8
         Estimated REO Closing Date                           Date/Time                               8
         Actual REO Sale Date                                 Date/Time                               8

o    Items in bold are  MANDATORY  FIELDS.  We must  receive  information  in those fields every month in
     order for your file to be accepted.


The Action Code Field should show the  applicable  numeric code to indicate that a special action is being
taken.  The Action Codes are the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells  Fargo  Bank will  accept  alternative  Action  Codes to those  above,  provided  that the Codes are
consistent  with industry  standards.  If Action Codes other than those above are used,  the Servicer must
supply Wells Fargo Bank with a description of each of the Action Codes prior to sending the file.

Description of Action Codes:
Action Code 12 - To report a Mortgage  Loan for which the Borrower  has been  granted  relief for curing a
delinquency.  The Action Date is the date the relief is  expected  to end.  For  military  indulgence,  it
will be three months after the Borrower's discharge from military service.

Action  Code 15 - To report  the  Borrower's  filing  for  bankruptcy  or  instituting  some other type of
litigation  that will prevent or delay  liquidation  of the Mortgage  Loan. The Action Date will be either
the date that any repayment plan (or  forbearance)  instituted by the  bankruptcy  court will expire or an
additional date by which the litigation should be resolved.

Action  Code 20 - To report  that the  Borrower  has  agreed to a  deed-in-lieu  or an  assignment  of the
property.  The Action Date is the date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the  decision has been made to foreclose  the  Mortgage  Loan.  The Action
Date is the date the Servicer referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

Action Code 70 - To report that a Mortgage Loan has been  foreclosed or a deed-in-lieu  of foreclosure has
been  accepted,  and the Servicer,  on behalf of the owner of the Mortgage Loan, has acquired the property
and may  dispose of it. The Action Date is the date of the  foreclosure  sale or, for  deeds-in-lieu,  the
date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action  Code 71 - To report  that a Mortgage  Loan has been  foreclosed  and a third  party  acquired  the
property,  or a total  condemnation  of the  property  has  occurred.  The Action  Date is the date of the
foreclosure sale or the date the condemnation award was received.

Action  Code 72 - To  report  that a  Mortgage  Loan  has  been  foreclosed,  or a  deed-in-lieu  has been
accepted,  and the property may be conveyed to the mortgage  insurer and the pool insurance claim has been
filed. The Action Date is the date of the foreclosure  sale, or, for  deeds-in-lieu,  the date of the deed
for conventional mortgages.

The Loss Mit Type  field  should  show  the  approved  Loss  Mitigation  arrangement.  The  following  are
acceptable:

         ASUM-       Approved Assumption
         BAP-        Borrower Assistance Program
         CO-         Charge Off
         DIL-        Deed-in-Lieu
         FFA-        Formal Forbearance Agreement
         MOD-        Loan Modification
         PRE-        Pre-Sale
         SS-         Short Sale
         MISC-       Anything else approved by the PMI or Pool Insurer

Wells Fargo Bank will accept  alternative  Loss  Mitigation  Types to those above,  provided that they are
consistent  with  industry  standards.  If Loss  Mitigation  Types  other than those  above are used,  the
Servicer must supply Wells Fargo Bank with a  description  of each of the Loss  Mitigation  Types prior to
sending the file.

The Occupant Code field should show the current status of the property.  The acceptable codes are:

         Mortgagor
         Tenant
         Unknown
         Vacant




--------------------------------------------------------------------------------




                                                                                                 EXHIBIT M

                                                 [RESERVED]







--------------------------------------------------------------------------------




                                                                                                 EXHIBIT N

                                           FORM OF CAP CONTRACTS


[OBJECT OMITTED]]
                                                                        BEAR STEARNS FINANCIAL PRODUCTS INC.
                                                                                          383 MADISON AVENUE
                                                                                    NEW YORK, NEW YORK 10179
                                                                                                212-272-4009

DATE:                               November 30, 2006

TO:                                 Wells Fargo Bank, National Association, not individually, but solely
                                    as Trustee for Bear Stearns Mortgage Funding Trust 2006-AR4

ATTENTION:                          Client Manager, BSMF 06-AR4
TELEPHONE:                          410-884-2000
FACSIMILE:                          410-715-2380

FROM:                               Derivatives Documentation
TELEPHONE:                          212-272-2711
FACSIMILE:                          212-272-9857

SUBJECT:                                             Mortgage Derivatives Confirmation and Agreement


REFERENCE NUMBER: [_____________]

The  purpose  of this  letter  agreement  ("Agreement")  is to  confirm  the  terms  and  conditions  of the
Transaction  entered  into on the Trade Date  specified  below (the "  Transaction")  between  Bear  Stearns
Financial  Products Inc. ("Bear Stearns") and Bear Stearns Mortgage Funding Trust 2006-AR4  ("Counterparty")
pursuant to the Pooling and  Servicing  Agreement,  dated as of November 1, 2006 (the "Pooling and Servicing
Agreement")  between Wells Fargo Bank,  National  Association as trustee (the  "Trustee"),  Structured Asset
Mortgage  Investments  II Inc. as depositor (the  "Depositor")  and EMC Mortgage  Corporation,  as servicer,
sponsor and  company,  entered into in  connection  with the  issuance by the  Counterparty  of certain Bear
Stearns Mortgage Funding Trust 2006-AR4,  Mortgage Pass-Through  Certificates,  Series 2006-AR4. This letter
agreement  constitutes the sole and complete  "Confirmation,"  as referred to in the "ISDA Master Agreement"
(as defined below), as well as a "Schedule" as referred to in the ISDA Master Agreement.

(1)    This  Confirmation is subject to the 2000 ISDA Definitions (the  "Definitions"),  as published by the
       International  Swaps  and  Derivatives   Association,   Inc.  ("ISDA").  Any  reference  to  a  "Swap
       Transaction" in the  Definitions is deemed to be a reference to a "Transaction"  for purposes of this
       Agreement,  and any reference to a  "Transaction"  in this Agreement is deemed to be a reference to a
       "Swap Transaction" for purposes of the Definitions.  This Confirmation shall supplement,  form a part
       of, and be subject to an agreement in the form of the ISDA Master  Agreement  (Multicurrency  - Cross
       Border) as published and copyrighted in 1992 by the International Swaps and Derivatives  Association,
       Inc. (the "ISDA Master Agreement"),  as if Bear Stearns and Counterparty had executed an agreement in
       such  form on the date  hereof,  with a  Schedule  as set forth in Item 4 of this  Confirmation  (the
       "Schedule"),  and an ISDA Credit Support Annex (Bilateral Form - ISDA Agreements  Subject to New York
       Law Only version) as published and  copyrighted in 1994 by the  International  Swaps and  Derivatives
       Association,  Inc.,  with  Paragraph 13 thereof as set forth in Annex A hereto (the  "Credit  Support
       Annex").  For the avoidance of doubt, the Transaction  described herein shall be the sole Transaction
       governed  by  such  ISDA  Master  Agreement.  In the  event  of any  inconsistency  among  any of the
       following  documents,  the  relevant  document  first  listed shall  govern:  (i) this  Confirmation,
       exclusive of the provisions set forth in Item 4 hereof and Annex A hereto;  (ii) the Schedule;  (iii)
       the Credit Support Annex; (iv) the Definitions;  and (v) the ISDA Master Agreement. Terms capitalized
       but not defined  herein  shall have the  meanings  attributed  to them in the  Pooling and  Servicing
       Agreement.

         Each reference  herein to a "Section"  (unless  specifically  referencing the Pooling and Servicing
         Agreement or to a "Section"  "of this  Agreement"  will be construed as a reference to a Section of
         the ISDA Master  Agreement;  each herein  reference to a "Part" will be construed as a reference to
         Schedule;  each reference  herein to a "Paragraph"  will be construed as a reference to a Paragraph
         of the Credit Support Annex.

 (2)   The terms of the particular Transaction to which this Confirmation relates are as follows:

       Type of Transaction:                 Rate Cap

       Notional Amount:                     With  respect  to any  Calculation  Period,  the lesser of (i)
                                            the  Scheduled  Amount  set  forth  for  such  period  on  the
                                            Schedule I  attached  hereto  and (ii) the  aggregate  Current
                                            Principal Amount of the Class [___]  Certificates  immediately
                                            prior  to the  Distribution  Date  occurring  in the  calendar
                                            month in which such Calculation Period ends.

       Trade Date:                          November 27, 2006

       Effective Date:                      November 30, 2006

       Termination Date:                    October 25, 2011

       Fixed Amount (Premium):

              Fixed Rate Payer:             Counterparty

              Fixed Rate Payer
              Payment Date:                 November 30, 2006

              Fixed Amount:                 USD [______]

       Floating Amounts:

              Floating Rate Payer:          Bear Stearns

              Cap Rate:                     The  Cap  Rate  set  forth  for  such  Calculation  Period  on
                                            Schedule I

              Floating Rate Payer
              Period End Dates:             The 25th  calendar  day of each month  during the Term of this
                                            Transaction,  commencing  December  25, 2006 and ending on the
                                            Termination  Date,  subject to adjustment  in accordance  with
                                            the Business Day Convention.

              Floating Rate Payer
              Payment Dates:                Early  Payment  shall be  applicable.  The Floating Rate Payer
                                            Payment  Date  shall  be  one  Business  Day  preceding   each
                                            Floating Rate Payer Period End Date.

              Floating Rate Option:         USD-LIBOR-BBA

              Designated Maturity:          One month

              Floating Rate Day
              Count Fraction:               Actual/360

              Reset Dates:                  The first day of each Calculation Period.

              Compounding:                  Inapplicable

       Business Days:                       New York

       Business Day Convention:             Following

       Calculation Agent:                   Bear Stearns

(3)    Additional Provisions:               For  each   Calculation   Period,   Counterparty   will   make
                                            available  on its website  https://www.ctslink.com  indicating
                                            the Current  Principal  Amount of the Class [__]  Certificates
                                            as of the  first day of the  month in which  such  Calculation
                                            Period begins.

(4)    Provisions Deemed Incorporated in a Schedule to the ISDA Master Agreement:

Part 1.  Termination Provisions.

For purposes of the ISDA Master Agreement:

(a)      "Specified Entity" will not apply to Bear Stearns or Counterparty for any purpose.

(b)      "Specified Transactions" will not apply to Bear Stearns or Counterparty for any purpose.

(c)      The "Failure to Pay or Deliver"  provisions of Section  5(a)(i) will apply to Bear Stearns and will
         apply to Counterparty;  provided that  notwithstanding  anything to the contrary in Section 5(a)(i)
         or Paragraph 7 of the Credit Support  Annex,  any failure by Bear Stearns to comply with or perform
         any  obligation  to be complied  with or performed by Bear Stearns  under the Credit  Support Annex
         shall not  constitute an Event of Default under Section  5(a)(i)  unless (A) a Moody's Second Level
         Downgrade  has  occurred  and  been  continuing  for 30 or more  Local  Business  Days and (B) such
         failure is not  remedied on or before the third Local  Business Day after notice of such failure is
         given to Bear Stearns.

(d)      The "Breach of Agreement"  provisions  of Section  5(a)(ii) will apply to Bear Stearns and will not
         apply to Counterparty.

(e)      The "Credit  Support  Default"  provisions  of Section  5(a)(iii)  will apply to (x) Bear  Stearns;
         provided  that  notwithstanding  anything to the contrary in Section  5(a)(iii)(1),  any failure by
         Bear  Stearns to comply with or perform any  obligation  to be complied  with or  performed by Bear
         Stearns  under the Credit  Support  Annex shall not  constitute  an Event of Default  under Section
         5(a)(iii)  unless (A) a Moody's Second Level  Downgrade has occurred and been  continuing for 30 or
         more  Local  Business  Days and (B) such  failure  is not  remedied  on or before  the third  Local
         Business Day after notice of such failure is given to Bear Stearns and (y)  Counterparty  solely in
         respect of Counterparty's obligations under Paragraph 3(b) of the Credit Support Annex.

(f)      The  "Misrepresentation"  provisions  of Section  5(a)(iv)  will apply to Bear Stearns and will not
         apply to Counterparty.

(g)      The "Default  under  Specified  Transaction"  provisions of Section  5(a)(v) will not apply to Bear
         Stearns or Counterparty.

(h)      The "Cross  Default"  provisions of Section  5(a)(vi) will apply to Bear Stearns and will not apply
         to Counterparty.

                  "Specified Indebtedness" will have the meaning specified in Section 14.

                  "Threshold Amount" means USD [_______].

(i)      The  "Bankruptcy"  provisions  of Section  5(a)(vii)  will apply to Bear  Stearns and will apply to
         Counterparty  except  that the  provisions  of Section  5(a)(vii)(2),  (6) (to the extent that such
         provisions  refer  to any  appointment  contemplated  or  effected  by the  Pooling  and  Servicing
         Agreement or any  appointment  to which  Counterparty  has not become subject to), (7) and (9) will
         not apply to Counterparty;  provided that, with respect to Counterparty only, Section  5(a)(vii)(4)
         is hereby  amended by adding after the words "against it" the words  "(excluding  any proceeding or
         petition instituted or presented by Bear Stearns)",  and Section  5(a)(vii)(8) is hereby amended by
         deleting the words "to (7)  inclusive"  and inserting  lieu thereof ", (3), (4) as amended,  (5) or
         (6) as amended".

(j)      The "Tax Event Upon Merger"  provisions  of Section  5(b)(iii)  will apply to Bear Stearns and will
         apply to  Counterparty;  provided  that Bear  Stearns  shall not be entitled to  designate an Early
         Termination  Date by reason of a Tax Event  upon  Merger  in  respect  of which it is the  Affected
         Party.

(k)      The "Credit  Event Upon Merger"  provisions  of Section  5(b)(iv) will not apply to Bear Stearns or
         Counterparty.

(l)      The "Automatic  Early  Termination"  provision of Section 6(a) will not apply to Bear Stearns or to
         Counterparty.

(m)      Payments on Early Termination.  For the purpose of Section 6(e) of the ISDA Master Agreement:

                  (1)      Market Quotation will apply; and

                  (2)      the Second Method will apply;

                  provided  that if Bear Stearns is the  Defaulting  Party or the sole Affected  Party,  the
                  following provisions will apply:

                           (A)      Section 6(e) of the ISDA Master  Agreement  will be amended by inserting
                           on the first line "or is effectively  designated"  after "If an Early Termination
                           Date occurs";

                           (B)      The  definition  of Market  Quotation  in Section 14 shall be deleted in
                           its entirety and replaced with the following:

                                    "Market  Quotation"  means,  with  respect  to  one or  more  Terminated
                                    Transactions,   and  a  party  making  the   determination,   an  amount
                                    determined  on the basis of Firm  Offers  from  Reference  Market-makers
                                    that are  Eligible  Replacements.  Each  Firm  Offer  will be (1) for an
                                    amount  that  would be paid to  Counterparty  (expressed  as a  negative
                                    number)  or  by  Counterparty   (expressed  as  a  positive  number)  in
                                    consideration  of an agreement  between  Counterparty and such Reference
                                    Market-maker  to enter into a  Replacement  Transaction  and (2) made on
                                    the basis that Unpaid Amounts in respect of the  Terminated  Transaction
                                    or group of  Transactions  are to be excluded but,  without  limitation,
                                    any  payment  or  delivery  that  would,  but  for  the  relevant  Early
                                    Termination  Date,  have been required  (assuming  satisfaction  of each
                                    applicable  condition precedent) after that Early Termination Date is to
                                    be  included.  The party  making the  determination  (or its agent) will
                                    request  each  Reference  Market-maker  to provide its Firm Offer to the
                                    extent  reasonably  practicable  as of the same  day and  time  (without
                                    regard to different time zones) on or as soon as reasonably  practicable
                                    after  the  relevant  Early  Termination  Date.  The day and  time as of
                                    which  those Firm  Offers are to be  obtained  will be  selected in good
                                    faith by the party obliged to make a  determination  under Section 6(e),
                                    and, if each party is so  obliged,  after  consultation  with the other.
                                    The  Market  Quotation  shall be the Firm  Offer  actually  accepted  by
                                    Counterparty  no  later  than  the  Business  Day  preceding  the  Early
                                    Termination  Date.  If no Firm Offers are  provided by the  Business Day
                                    preceding the Early  Termination Date, it will be deemed that the Market
                                    Quotation  in  respect  of  such  Terminated  Transaction  or  group  of
                                    Transactions cannot be determined.

                           (C)      Counterparty  shall use best  efforts  to accept a Firm Offer that would
                           determine  the  Market  Quotation.  If  more  than  one  Firm  Offer  (which,  if
                           accepted,  would determine the Market Quotation) is provided,  Counterparty shall
                           use  commercially  reasonable  efforts to accept the Firm Offer  (among such Firm
                           Offers) which would require either (x) the lowest payment by the  Counterparty to
                           the Reference Market-maker,  to the extent Counterparty would be required to make
                           a payment to the  Reference  Market-maker  or (y) the  highest  payment  from the
                           Reference Market-maker to Counterparty,  to the extent the Reference Market-maker
                           would be required to make a payment to the  Counterparty.  If only one Firm Offer
                           (which,  if  accepted,   would  determine  the  Market  Quotation)  is  provided,
                           Counterparty shall use commercially reasonable efforts to accept such Firm Offer.

                           (D)      Upon the written request by  Counterparty to Bear Stearns,  Bear Stearns
                           shall obtain the Market Quotations on behalf of Counterparty.

                           (E)      If the Settlement  Amount is a negative  number,  Section  6(e)(i)(3) of
                           the ISDA Master  Agreement shall be deleted in its entirety and replaced with the
                           following:

                                    "(3)  Second  Method and  Market  Quotation.  If the  Second  Method and
                                    Market Quotation  apply,  (I) Counterparty  shall pay to Bear Stearns an
                                    amount equal to the absolute value of the  Settlement  Amount in respect
                                    of the  Terminated  Transactions,  (II)  Counterparty  shall pay to Bear
                                    Stearns the Termination  Currency Equivalent of the Unpaid Amounts owing
                                    to Bear Stearns and (III) Bear  Stearns  shall pay to  Counterparty  the
                                    Termination   Currency   Equivalent  of  the  Unpaid  Amounts  owing  to
                                    Counterparty;  provided, however, that (x) the amounts payable under the
                                    immediately  preceding  clauses  (II)  and  (III)  shall be  subject  to
                                    netting  in  accordance  with  Section  2(c) of this  Agreement  and (y)
                                    notwithstanding  any  other  provision  of this  Agreement,  any  amount
                                    payable by Bear Stearns  under the  immediately  preceding  clause (III)
                                    shall not be  netted-off  against  any amount  payable  by  Counterparty
                                    under the immediately preceding clause (I)."

(n)      "Termination Currency" means United States Dollars.

(o)      Additional Termination Events.  Additional Termination Events will apply:

             (i)  If, upon the  occurrence of a Cap  Disclosure  Event (as defined in Part  5(l)(ii)  below)
                  Bear  Stearns  has not,  within ten (10)  calendar  days after such Cap  Disclosure  Event
                  complied  with any of the  provisions  set forth in Part 5(l)  below,  then an  Additional
                  Termination Event shall have occurred with respect to Bear Stearns,  Bear Stearns shall be
                  the sole Affected Party and all Transactions hereunder shall be Affected Transaction.

             (ii) If,  without the prior  written  consent of Bear  Stearns  where such  consent is required
                  under the Pooling and Servicing Agreement,  an amendment or supplemental agreement is made
                  to the Pooling and Servicing  Agreement which  amendment or  supplemental  agreement could
                  reasonably be expected to have a material  adverse effect on the interests of Bear Stearns
                  under this Agreement,  an Additional Termination Event shall have occurred with respect to
                  Counterparty,  Counterparty  shall  be  the  sole  Affected  Party  and  all  Transactions
                  hereunder shall be Affected Transaction.


             (iii)         (A)      If a S&P First Level  Downgrade has occurred and is continuing  and Bear
                                    Stearns  fails to take  any  action  described  under  Part  5(f)(i)(1),
                                    within  the  time  period   specified   therein,   then  an   Additional
                                    Termination  Event shall have  occurred  with  respect to Bear  Stearns,
                                    Bear  Stearns  shall be the sole  Affected  Party  with  respect to such
                                    Additional  Termination  Event and all  Transactions  hereunder shall be
                                    Affected Transaction.

                           (B)      If a S&P Second Level  Downgrade has occurred and is continuing and Bear
                                    Stearns  fails to take any  action  described  under  Part  (5)(f)(i)(2)
                                    within  the  time  period   specified   therein,   then  an   Additional
                                    Termination  Event shall have  occurred  with  respect to Bear  Stearns,
                                    Bear  Stearns  shall be the sole  Affected  Party  with  respect to such
                                    Additional  Termination  Event and all  Transactions  hereunder shall be
                                    Affected Transaction.

                           (C)      If (A) a  Moody's  Second  Level  Downgrade  has not  occurred  and been
                                    continuing  for 30 or more Local  Business Days and (B) Bear Stearns has
                                    failed to comply with or perform any  obligation  to be complied with or
                                    performed by Bear Stearns in accordance  with the Credit  Support Annex,
                                    then an  Additional  Termination  Event shall have occurred with respect
                                    to Bear Stearns and Bear Stearns shall be the sole  Affected  Party with
                                    respect to such Additional Termination Event.

                           (D)      If  (A)  a  Moody's  Second  Level   Downgrade  has  occurred  and  been
                                    continuing  for 30 or more  Local  Business  Days and (B)  either (i) at
                                    least  one  Eligible  Replacement  has  made  a  Firm  Offer  to be  the
                                    transferee  or (ii) at least  one  entity  that  satisfies  the  Moody's
                                    Approved Ratings  Threshold has made a Firm Offer to provide an Eligible
                                    Guaranty  in  respect  of  all  of  Bear  Stearns'  present  and  future
                                    obligations under this Agreement,  then an Additional  Termination Event
                                    shall have occurred with respect to Bear Stearns,  Bear Stearns shall be
                                    the sole  Affected  Party with  respect to such  Additional  Termination
                                    Event and all Transactions hereunder shall be Affected Transaction.


 (p)  Limitation  on Events of  Default.  Notwithstanding  the  terms of  Sections  5 and 6 of the ISDA Form
Master  Agreement,  if at any time and so long as the  Counterparty  has  satisfied  in full all its payment
obligations  under Section  2(a)(i) of the ISDA Form Master  Agreement and has at the time no future payment
obligations,  whether  absolute or  contingent,  under such  Section,  then unless Bear  Stearns is required
pursuant to appropriate  proceedings to return to the Counterparty or otherwise  returns to the Counterparty
upon demand of the  Counterparty  any portion of any such payment,  (a) the occurrence of an event described
in Section 5(a) of the ISDA Form Master Agreement with respect to the  Counterparty  shall not constitute an
Event of Default or Potential  Event of Default with respect to the  Counterparty  as  Defaulting  Party and
(b) Bear  Stearns  shall be entitled to  designate an Early  Termination  Date  pursuant to Section 6 of the
ISDA Form Master  Agreement  only as a result of the  occurrence of a Termination  Event set forth in either
Section  5(b)(i) or 5(b)(ii) of the ISDA Form Master  Agreement with respect to Bear Stearns as the Affected
Party, or Section 5(b)(iii) with respect to Bear Stearns as the Burdened Party.

Part 2.  Tax Matters.

(a)      Tax Representations.

         (i) Payer  Representations.  For the purpose of Section 3(e) of the ISDA Master  Agreement,  each
         of Bear Stearns and the Counterparty will make the following representations:

         It is  not  required  by  any  applicable  law,  as  modified  by the  practice  of any  relevant
         governmental  revenue  authority,   of  any  Relevant  Jurisdiction  to  make  any  deduction  or
         withholding  for or on account of any Tax from any payment  (other than  interest  under  Section
         2(e),  6(d)(ii) or 6(e) of the ISDA Master  Agreement)  to be made by it to the other party under
         this Agreement.  In making this representation, it may rely on:

                  (1)      the  accuracy  of any  representations  made by the  other  party  pursuant  to
                  Section 3(f) of the ISDA Master Agreement;

                  (2)      the  satisfaction of the agreement  contained in Sections 4(a)(i) and 4(a)(iii)
                  of the  ISDA  Master  Agreement  and the  accuracy  and  effectiveness  of any  document
                  provided by the other  party  pursuant to  Sections  4(a)(i) and  4(a)(iii)  of the ISDA
                  Master Agreement; and

                  (3) the  satisfaction  of the agreement of the other party  contained in Section 4(d) of
                  the  ISDA  Master   Agreement,   provided  that  it  shall  not  be  a  breach  of  this
                  representation  where  reliance  is placed on clause  (ii) and the other  party does not
                  deliver a form or document  under  Section  4(a)(iii)  of the ISDA Master  Agreement  by
                  reason of material prejudice to its legal or commercial position.

         (ii)  Payee  Representations.  For  the  purpose  of  Section  3(f) of the  ISDA  Master
         Agreement,   each  of  Bear   Stearns   and  the   Counterparty   make   the   following
         representations.

         The following representation will apply to Bear Stearns:

                  Bear  Stearns is a  corporation  organized  under the laws of the State of Delaware  and
                  its U.S. taxpayer identification number is 13-3866307.

         The following representation will apply to the Counterparty:

                  The  Counterparty  hereby  represents  and  warrants  that the  Counterparty  is a trust
                  organized  under the laws of the State of New York and  regarded  as a U.S.  person  for
                  U.S. Federal income tax purposes

(b)      Tax Provisions.

         Notwithstanding  the  definition  of  "Indemnifiable  Tax" in Section 14 of this  Agreement,  all
         Taxes in relation to payments by Bear Stearns shall be  Indemnifiable  Taxes  (including  any Tax
         imposed in respect of a Credit  Support  Document)  unless (i) such Taxes are  assessed  directly
         against  Counterparty  and not by  deduction  or  withholding  by Bear Stearns or (ii) arise as a
         result  of a Change in Tax Law (in which  case  such Tax  shall be an  Indemnifiable  Tax only if
         such Tax satisfies the  definition of  Indemnifiable  Tax provided in Section 14). In relation to
         payments by Counterparty, no Tax shall be an Indemnifiable Tax.

Part 3.   Agreement to Deliver Documents. For the purpose of Section 4(a) of the ISDA Master Agreement:

         (i)      Tax forms, documents, or certificates to be delivered are:

         Party required to deliver    Form/Document/                     Date by which to
         document                     Certificate                        be delivered

         Bear Stearns                 An original properly  completed    (i) upon  execution of this  Agreement,  (ii)
                                      and  executed   United   States    on or before  the first  payment  date  under
                                      Internal  Revenue  Service Form    this Agreement,  including any Credit Support
                                      W-9 (or any successor  thereto)    Document,  (iii) promptly upon the reasonable
                                      with  respect  to any  payments    demand  by  Counterparty,  (iv)  prior to the
                                      received  or to be  received by    expiration or  obsolescence of any previously
                                      Bear Stearns,  that  eliminates    delivered  form,  and (v)  promptly  upon the
                                      U.S.  federal  withholding  and    information on any such previously  delivered
                                      backup   withholding   Tax   on    form becoming inaccurate or incorrect.
                                      payments to Bear Stearns  under
                                      this Agreement.

         Counterparty                 An original properly  completed    (i) upon  execution of this  Agreement,  (ii)
                                      and  executed   United   States    on or before  the first  payment  date  under
                                      Internal  Revenue  Service Form    this Agreement,  including any Credit Support
                                      W-9    including     applicable    Document,  (iii) promptly upon the reasonable
                                      attachments  (or any  successor    demand  by Bear  Stearns,  (iv)  prior to the
                                      thereto)  with  respect  to any    expiration or  obsolescence of any previously
                                      payments   received  or  to  be    delivered  form,  and (v)  promptly  upon the
                                      received by Bear Stearns.          information on any such previously  delivered
                                                                         form becoming inaccurate or incorrect.

(ii)     Other documents to be delivered are:

         Party required to       Form/Document/                     Date by which to             Covered by Section 3(d)
         deliver document        Certificate                        be delivered                 Representation

         Bear Stearns and        Any  documents  required by the    Upon the execution and       Yes
         the Counterparty        receiving   party  to  evidence    delivery of this
                                 the     authority     of    the    Agreement and such
                                 delivering  party or its Credit    Confirmation
                                 Support  Provider,  if any, for
                                 it to execute and deliver  this
                                 Agreement,   any  Confirmation,
                                 and    any    Credit    Support
                                 Documents  to  which  it  is  a
                                 party,   and  to  evidence  the
                                 authority  of  the   delivering
                                 party  or  its  Credit  Support
                                 Provider    to   perform    its
                                 obligations      under     this
                                 Agreement,   such  Confirmation
                                 and/or      Credit      Support
                                 Document, as the case may be

         Bear Stearns and        A certificate  of an authorized    Upon the execution and       Yes
         the Counterparty        officer  of  the  party,  as to    delivery of this
                                 the  incumbency  and  authority    Agreement and such
                                 of the  respective  officers of    Confirmation
                                 the    party    signing    this
                                 Agreement,  any relevant Credit
                                 Support   Document,    or   any
                                 Confirmation,  as the  case may
                                 be

         Bear Stearns            An  opinion  of counsel of such    Upon the execution and       No
                                 party       regarding       the    delivery of this Agreement
                                 enforceability      of     this
                                 Agreement in a form  reasonably
                                 satisfactory   to   the   other
                                 party.

         Counterparty            An   executed   copy   of   the    Concurrently with filing     No
                                 Pooling      and      Servicing    of each draft of the
                                 Agreement     and    the    Cap    Pooling and Servicing
                                 Administration Agreement           Agreement with the U.S.
                                                                    Securities and Exchange
                                                                    Commission

Part 4.  Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of the ISDA Master Agreement:

                  Address for notices or communications to Bear Stearns:

                           Address:         383 Madison Avenue, New York, New York  10179
                           Attention:       DPC Manager
                           Facsimile:       (212) 272-5823

                  with a copy to:

                           Address:         One Metrotech Center North, Brooklyn, New York 11201
                           Attention:       Derivative Operations - 7th Floor
                           Facsimile:       (212) 272-1634

                  (For all purposes)

                  Address for notices or communications to the Counterparty:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Rd.
                  Columbia, MD 21045
                  Telephone: 410-884-2000
                  Fax: 410-715-2380
                  Attention: Client Manager, BSMF 2006-AR4

                  (For all purposes)

(b)      Account Details and Settlement Information:

         Payments to Bear Stearns:
                  Citibank, N.A., New York
                  ABA Number: 021-0000-89, for the account of
                  Bear, Stearns Securities Corp.
                  Account Number: 0925-3186, for further credit to
                  Bear Stearns Financial Products Inc.
                  Sub-account Number: 102-04654-1-3
                  Attention: Derivatives Department

         Payments to Counterparty:
                  Wells Fargo Bank, National Association
                  San Francisco, CA
                  ABA# 121-000-248
                  A/C: 3970771416
                  Account Name: SAS Clearing
                  For Further Credit to: BSMF 2006-AR4 Reserve Acct # 50969601



(c)      Process Agent.  For the purpose of Section 13(c) of the ISDA Master Agreement:

                           Bear Stearns appoints as its
                           Process Agent:            Not Applicable

                           The Counterparty appoints as its
                           Process Agent:            Not Applicable

(d)      Offices.  The  provisions  of Section  10(a) of the ISDA  Master  Agreement  will not apply to this
         Agreement;  neither Bear Stearns nor the  Counterparty  have any Offices other than as set forth in
         the Notices Section.

(e)      Multibranch Party.  For the purpose of Section 10(c) of the ISDA Master Agreement:

                  Bear Stearns is not a Multibranch Party.

                  The Counterparty is not a Multibranch Party.

(f)      Credit Support Document.


Bear Stearns: The Credit Support Annex and any guaranty in support of Bear Stearns' obligations under this
Agreement.


                  Counterparty: The Credit Support Annex


(g)      Credit Support Provider.

                  Bear Stearns:     The   guarantor   under  any  guaranty  in  support  of  Bear   Stearns'
                  obligations under this Agreement.

                  Counterparty:     Not Applicable

(h)      Governing  Law.  The parties to this  Agreement  hereby agree that the law of the State of New York
         shall  govern their rights and duties in whole,  without  regard to the conflict of law  provisions
         thereof other than New York General Obligations Law Sections 5-1401 and 5-1402.

(i)      Jurisdiction.  Section 13(b) is hereby amended by: (i) deleting in the second line of  subparagraph
         (i) thereof the word "non-",  (ii)  deleting "; and" from the end of  subparagraph  1 and inserting
         "." in lieu thereof, and (iii) deleting the final paragraph thereof.

(j)      "Affiliate":  Bear Stearns and Counterparty shall be deemed not to have any Affiliates for purposes
         of this Agreement, including for purposes of Section 6(b)(ii) of the ISDA Master Agreement.

(k)      Netting of Payments.  The parties agree that  subparagraph  (ii) of Section 2(c) of the ISDA Master
         Agreement will apply to each Transaction.

Part 5.  Other Provisions.

(a)  Section 3 of the ISDA Master  Agreement  is hereby  amended by adding at the end thereof the  following
subsection (g):

         "(g)     Relationship Between Parties.

                  Each  party  represents  to  the  other  party  on  each  date  when  it  enters  into a
                  Transaction that:


              (1)  Nonreliance.  (i) It is  acting  for  its own  account,  (ii)  it is not  relying  on any
                  statement or representation of the other party regarding the Transaction  (whether written
                  or  oral),  other  than  the  representations  expressly  made  in this  Agreement  or the
                  Confirmation  in  respect  of that  Transaction  and (iii) it has  consulted  with its own
                  legal,  regulatory,  tax, business,  investment,  financial and accounting advisors to the
                  extent it has deemed necessary,  (iv) it has made its own investment,  hedging and trading
                  decisions  based upon its own  judgment  and upon any advice from such  advisors as it has
                  deemed  necessary and not upon any view expressed by the other party,  (v) it has made its
                  own independent  decisions to enter into the Transaction and as to whether the Transaction
                  is  appropriate  or proper for it based upon its own  judgment  and upon  advice from such
                  advisors as it has deemed necessary,  (vi) it is not relying on any communication (written
                  or oral) of the other  party as  investment  advice or as a  recommendation  to enter into
                  this  Transaction;  it being understood that  information and explanations  related to the
                  terms and conditions of this Transaction  shall not be considered  investment  advice or a
                  recommendation  to enter  into this  Transaction  and (vii) it has not  received  from the
                  other party any assurance or guaranty as to the expected results of this Transaction.

              (2) Evaluation and Understanding.

                         (i)  It  has  the  capacity  to  evaluate   (internally   or  through   independent
                               professional  advice) the  Transaction and has made its own decision to enter
                               into the Transaction; and

                         (ii) It  understands  the terms,  conditions  and risks of the  Transaction  and is
                               willing and able to accept  those terms and  conditions  and to assume  those
                               risks, financially and otherwise.

              (3) Purpose.  It is entering into the  Transaction for the purposes of managing its borrowings
                  or investments,  hedging its underlying assets or liabilities or in connection with a line
                  of business.

              (4) Status of  Parties.  The other party is not acting as an agent,  fiduciary  or advisor for
                  it in respect of the Transaction.

              (5) Eligible Contract  Participant.  It constitutes an "eligible contract participant" as such
                  term is defined in Section 1(a)12 of the Commodity Exchange Act, as amended.

              (6)  Line of  Business.  It has  entered  into  this  Agreement  (including  each  Transaction
                  governed  hereby)  in  conjunction  with  its line of  business  or the  financing  of its
                  business."

(b)      Non-Recourse.  Notwithstanding  any  provision  herein  or in  the  ISDA  Master  Agreement  to the
contrary,  the  obligations of  Counterparty  hereunder are limited  recourse  obligations of  Counterparty,
payable solely from the Distribution  Account and the proceeds thereof,  in accordance with the terms of the
Pooling and Servicing  Agreement.  In the event that the Distribution Account and proceeds thereof should be
insufficient to satisfy all claims  outstanding and following the  realization of the  Distribution  Account
and the  proceeds  thereof,  any  claims  against  or  obligations  of  Counterparty  under the ISDA  Master
Agreement or any other  confirmation  thereunder still  outstanding shall be extinguished and thereafter not
revive.  The  Counterparty  shall not have liability for any failure or delay in making a payment  hereunder
to Bear  Stearns due to any  failure or delay in  receiving  amounts in the  Distribution  Account  from the
Trust created pursuant to the Pooling and Servicing Agreement.

(c)      Severability.  If  any  term,  provision,   covenant,  or  condition  of  this  Agreement,  or  the
application  thereof to any party or circumstance,  shall be held to be invalid or  unenforceable  (in whole
or in part) for any reason,  the  remaining  terms,  provisions,  covenants,  and  conditions  hereof  shall
continue in full force and effect as if this  Agreement had been executed with the invalid or  unenforceable
portion  eliminated,  so long as this  Agreement  as so  modified  continues  to express,  without  material
change,  the original  intentions of the parties as to the subject matter of this Agreement and the deletion
of such portion of this Agreement will not substantially  impair the respective  benefits or expectations of
the parties.

The parties  shall  endeavor to engage in good faith  negotiations  to replace any invalid or  unenforceable
term, provision,  covenant or condition with a valid or enforceable term, provision,  covenant or condition,
the  economic  effect of which  comes as close as possible  to that of the  invalid or  unenforceable  term,
provision, covenant or condition.

(d)      Consent to Recording.  Each party hereto  consents to the monitoring or recording,  at any time and
from time to time,  by the other party of any and all  communications  between  officers or employees of the
parties,  waives any further notice of such  monitoring or recording,  and agrees to notify its officers and
employees of such monitoring or recording.

(e)      Waiver of Jury  Trial.  Each  party  waives  any right it may have to a trial by jury in respect of
any Proceedings relating to this Agreement or any Credit Support Document.

(f) Rating Agency Downgrade.

    (i) S&P Downgrade:

           (1)    In the event that a S&P First Level  Downgrade  occurs and is  continuing,  then within 30
                  days after such rating withdrawal or downgrade,  Bear Stearns shall, subject to the Rating
                  Agency  Condition with respect to S&P, at its own expense,  either (i) procure a Permitted
                  Transfer,  (ii) obtain an Eligible  Guaranty or (iii) post  collateral in accordance  with
                  the Credit Support Annex.

           (2)    In the event that a S&P Second Level  Downgrade  occurs and is continuing,  then within 10
                  Local  Business  Days after such rating  withdrawal  or  downgrade,  Bear  Stearns  shall,
                  subject to the Rating  Agency  Condition  with respect to S&P, at its own expense,  either
                  (i) procure a Permitted Transfer or (ii) obtain an Eligible Guaranty.

    (ii) Moody's Downgrade.

           (1)    In the event that a Moody's Second Level Downgrade occurs and is continuing,  Bear Stearns
                  shall  as  soon  as  reasonably  practicable  thereafter,  at its own  expense  and  using
                  commercially  reasonable  efforts,  either (i) procure a Permitted Transfer or (ii) obtain
                  an Eligible Guaranty.

(g) Payment  Instructions.  Bear Stearns  hereby agrees that,  unless  notified in writing by the Trustee of
other  payment  instructions,  any and all amounts  payable by Bear Stearns to the  Counterparty  under this
Agreement shall be paid to the Trustee at the account specified herein.

(h)  Amendment.  No  amendment,  waiver,  supplement  or other  modification  of this  Transaction  shall be
permitted  by either  party  unless (i) each of S&P and Moody's  have been  provided  notice of the same and
(ii) such  amendment,  waiver,  supplement,  assignment  or other  modification  satisfies the Rating Agency
Condition.

(i) Transfer.

         (i)      The first paragraph of Section 7 is hereby amended in its entirety as follows:

                  "Subject to Section  6(b)(ii),  Part 5(f) and Part 5(j),  neither this  Agreement  nor any
                  interest or obligation in or under this  Agreement may be  transferred  (whether by way of
                  security or  otherwise)  without (a) the prior  written  consent of the other party (which
                  consent shall be deemed given by Counterparty  if the transfer,  novation or assignment is
                  to an Eligible  Replacement  and such  Eligible  Replacement  provides an  indemnity  with
                  respect  to  Regulation  AB  matters  that  is  satisfactory  to the  Depositor)  and  (b)
                  satisfaction of the Rating Agency Condition with respect to S&P, except that:"

         (ii)     If an entity  has made a Firm Offer  (which  remains  an offer  that will  become  legally
         binding upon acceptance by  Counterparty) to be the transferee of a transfer,  Counterparty  shall,
         at Bear Stearns' written request and at Bear Stearns'  expense,  take any reasonable steps required
         to be taken by Counterparty to effect such transfer.

(j) Transfer to Avoid  Termination  Event.  Section 6(b)(ii) is hereby amended by (i) deleting the words "or
if a Tax Event Upon Merger occurs and the Burdened Party is the Affected  Party," and (ii) deleting the last
paragraph thereof and inserting the following:

         "Notwithstanding  anything to the  contrary in Section 7 (as amended  herein) and Part 5(i),  any
         transfer  by Bear  Stearns  under  this  Section  6(b)(ii)  shall  not  require  the  consent  of
         Counterparty; provided that:

         (i)      the  transferee  (the  "Transferee")  is  an  Eligible  Replacement  and  such  Eligible
         Replacement  provides an indemnity with respect to Regulation AB matters that is  satisfactory to
         the Depositor;

         (ii)     if the Transferee is domiciled in a different country or political  subdivision  thereof
                  from both Bear Stearns and  Counterparty,  such  transfer  satisfies  the Rating  Agency
                  Condition;

         (iii)    the  Transferee  will  not,  as a  result  of such  transfer,  be  required  on the next
                  succeeding  Scheduled  Payment  Date to withhold or deduct on account of any Tax (except
                  in respect of default  interest)  amounts in excess of that which Bear Stearns would, on
                  the next succeeding  Scheduled  Payment Date have been required to so withhold or deduct
                  unless  the  Transferee  would be  required  to make  additional  payments  pursuant  to
                  Section 2(d)(i)(4) corresponding to such excess;

         (iv)     a  Termination  Event or Event of Default  does not occur as a result of such  transfer;
                  and

         (v)      the  Transferee  confirms  in  writing  that it will  accept  all of the  interests  and
                  obligations  in  and  under  this  Agreement  which  are  to  be  transferred  to  it in
                  accordance with the terms of this provision.

         On and from the effective date of any such transfer to the  Transferee,  Bear Stearns will be fully
         released from any and all obligations hereunder."

(k)  Proceedings.  Bear  Stearns  shall not  institute  against  or cause any  other  person to  institute
against,   or  join  any  other  person  in  instituting   against,   the   Counterparty,any   bankruptcy,
reorganization,  arrangement,  insolvency  or  liquidation  proceedings,  or other  proceedings  under any
federal or state  bankruptcy,  dissolution  or similar  law,  for a period of one year and one day (or, if
longer,  the  applicable  preference  period)  following  indefeasible  payment  in full of the Class [__]
Certificates (the "Certificates").

(l) Compliance with Regulation AB.

    (i)  Bear Stearns agrees and  acknowledges  that the Depositor is required under Regulation AB under the
         Securities  Act of 1933,  as amended,  and the  Securities  Exchange  Act of 1934,  as amended (the
         "Exchange  Act")  ("Regulation  AB"), to disclose  certain  financial  information  regarding  Bear
         Stearns  or  its  group  of  affiliated  entities,  if  applicable,   depending  on  the  aggregate
         "significance  percentage"  of this  Agreement  and any other  derivative  contracts  between  Bear
         Stearns or its group of affiliated entities,  if applicable,  and Counterparty,  as calculated from
         time to time in accordance with Item 1115 of Regulation AB.

    (ii) It shall be a Cap disclosure event ("Cap Disclosure  Event") if, on any Business Day after the date
         hereof, the Depositor requests from Bear Stearns the applicable financial  information described in
         Item 1115 of Regulation AB (such  request to be based on a reasonable  determination  by Depositor,
         in good  faith,  that such  information  is  required  under  Regulation  AB) (the  "Cap  Financial
         Disclosure").

    (iii)Upon the occurrence of a Cap Disclosure  Event,  Bear Stearns,  within 10 calendar days, at its own
         expense,  shall (1)(a) either (i) provide to Depositor  the current Cap Financial  Disclosure in an
         EDGAR-compatible  format (for  example,  such  information  may be provided in  Microsoft  Word® or
         Microsoft  Excel®  format but not in .pdf format) or (ii) provide  written  consent to Depositor to
         incorporation  by  reference  of such  current  Cap  Financial  Disclosure  that are filed with the
         Securities and Exchange  Commission in the reports of the Trust filed pursuant to the Exchange Act,
         (b) if  applicable,  cause  its  outside  accounting  firm to  provide  its  consent  to  filing or
         incorporation  by  reference  of such  accounting  firm's  report  relating to their audits of such
         current Cap Financial  Disclosure in the Exchange Act Reports of the Depositor,  and (c) provide to
         the Depositor any updated Cap Financial  Disclosure with respect to Bear Stearns or any entity that
         consolidates  Bear  Stearns  within  five days of the  release of any such  updated  Cap  Financial
         Disclosure;  (2) secure  another entity to replace Bear Stearns as party to this Agreement on terms
         substantially  similar to this Agreement,  which entity (or a guarantor  therefor) meets or exceeds
         the Moody's  Approved Rating  Thresholds and S&P Approved Rating  Threshold and which satisfies the
         Rating Agency  Condition and which entity is able to comply with the  requirements  of Item 1115 of
         Regulation AB, or (3) obtain a guaranty of Bear Stearns'  obligations  under this Agreement from an
         affiliate  of Bear  Stearns  that is able to  comply  with  the  financial  information  disclosure
         requirements  of Item 1115 of  Regulation  AB, and cause such  affiliate  to provide Cap  Financial
         Disclosure and any future Cap Financial  Disclosure,  such that  disclosure  provided in respect of
         such  affiliate  will  satisfy any  disclosure  requirements  applicable  to the Cap  Provider.  If
         permitted by Regulation AB, any required Cap Financial  Disclosure may be provided by incorporation
         by reference from reports filed pursuant to the Exchange Act.

    (iv) Bear Stearns  agrees that,  in the event that Bear Stearns  provides Cap  Financial  Disclosure  to
         Depositor in  accordance  with Part  5(l)(iii)(1)  or causes its affiliate to provide Cap Financial
         Disclosure to Depositor in accordance  with clause Part  5(l)(iii)(3),  it will  indemnify and hold
         harmless  Depositor,  its respective  directors or officers and any person  controlling  Depositor,
         from and  against  any and all  losses,  claims,  damages  and  liabilities  caused  by any  untrue
         statement  or  alleged  untrue  statement  of a  material  fact  contained  in such  Cap  Financial
         Disclosure or caused by any omission or alleged omission to state in such Cap Financial  Disclosure
         a material  fact  required to be stated  therein or necessary to make the  statements  therein,  in
         light of the circumstances under which they were made, not misleading.

    (v)  If Trustee and Depositor reasonably requests,  Bear Stearns shall provide such other information as
         may be necessary for Depositor to comply with Item 1115 of Regulation AB.

    (vi) Each of the Trustee and Depositor shall be an express third party  beneficiary of this Agreement as
         if a party hereto to the extent of the Trustee's and the Depositor's  rights  explicitly  specified
         in this Part 5(l).

(m)  Trustee Liability Limitations.  It is expressly understood and agreed by the parties hereto that:

    (i)  this  Agreement  is  executed  and  delivered  by Wells Fargo Bank,  National  Association  ("Wells
         Fargo"),  not  individually  or  personally  but solely as Trustee  under the Pooling and Servicing
         Agreement on behalf of the Counterparty;

    (ii) each  of  the  representations,  undertakings  and  agreements  herein  made  on  the  part  of the
         Counterparty  is made and intended not as a personal  representation,  undertaking  or agreement of
         Wells Fargo but is made and intended for the purpose of binding only the Counterparty;

    (iii)         nothing  herein  contained  shall be construed as imposing any liability upon Wells Fargo,
         individually or personally,  to perform any covenant either expressed or implied  contained herein,
         all such  liability,  if any,  being  expressly  waived by the  parties  hereto  and by any  Person
         claiming by, through or under the parties  hereto;  provided that nothing in this  paragraph  shall
         relieve  Wells Fargo from  performing  its duties and  obligations  under the Pooling and Servicing
         Agreement in accordance with the standard of care set forth therein;

    (iv) under no circumstances  shall Wells Fargo be personally  liable for the payment of any indebtedness
         or  expenses  of the  Counterparty  or be liable  for the  breach  or  failure  of any  obligation,
         representation,  warranty or covenant made or undertaken by the  Counterparty  under this Agreement
         or any  other  related  documents,  other  than due to its  negligence  or  willful  misconduct  in
         performing the obligations of  the Wells Fargo under the Pooling and Servicing Agreement;

    (v)  any  resignation  or removal of Wells  Fargo as trustee on behalf of the Trust  shall  require  the
         assignment of this agreement to an Eligible Trustee replacement;

    (vi) Wells Fargo has been directed,  pursuant to the Pooling and Servicing Agreement, to enter into this
         Agreement and to perform its obligations hereunder.

(n)      Substantial  Financial  Transaction.  Each party hereto is hereby advised and acknowledges that the
other party has engaged in (or  refrained  from  engaging in)  substantial  financial  transactions  and has
taken (or refrained from taking) other  material  actions in reliance upon the entry by the parties into the
Transaction  being  entered  into on the  terms and  conditions  set forth  herein  and in the  Confirmation
relating to such  Transaction,  as applicable.  This paragraph shall be deemed repeated on the trade date of
each Transaction.

(o)      Set-Off.  Except as expressly  provided for in Section 2(c),  Section 6 or Part 1(m)(E) hereof, and
notwithstanding  any other  provision of this  Agreement  or any other  existing or future  agreement,  each
party  irrevocably  waives any and all rights it may have to set off, net,  recoup or otherwise  withhold or
suspend or condition  payment or  performance  of any  obligation  between it and the other party  hereunder
against any  obligation  between it and the other party under any other  agreements.  Section  6(e) shall be
amended  by  deleting  the  following  sentence:  "The  amount,  if any,  payable  in  respect  of an  Early
Termination Date and determined pursuant to this Section will be subject to any Set-off."

(p)      Counterparts.  This  Agreement  may be  executed  in several  counterparts,  each of which shall be
deemed an original but all of which together shall constitute one and the same instrument.

(q)      Additional Defined Terms.

    (i)  Capitalized  terms used but nor defined  herein shall have the  meanings  ascribed to such terms in
         the Pooling and Servicing Agreement.

    (ii) Additional Definitions:

         "Eligible Guaranty" means an unconditional and irrevocable guaranty of all present and future
         payment obligations and obligations to post collateral of Bear Stearns or an Eligible
         Replacement to Counterparty under this Agreement that is provided by an Eligible Guarantor as
         principal debtor rather than surety and that is directly enforceable by Counterparty, the form
         and substance of which guaranty are subject to the Rating Agency Condition with respect to S&P.

         "Eligible Guarantor" means an entity that has credit ratings at least equal to the Moody's
         Required Ratings Threshold and S&P Approved Ratings Threshold.

         "Eligible Replacement" means an entity that either (i) satisfies the S&P Approved Ratings
         Threshold and the Moody's Required Ratings Threshold or (ii) provides an Eligible Guaranty from
         an Eligible Guarantor.

         "Firm  Offer"  means an offer  which,  when made,  is  capable of  becoming  legally  binding  upon
         acceptance.

         "Moody's" means Moody's Investors Service, Inc., or any successor.

         "Moody's Approved Ratings Threshold" means, with respect to (i) Bear Stearns, a Moody's
         counterparty rating of "A1" or above and (ii) with respect to any other entity (or its guarantor),
         (x) if such entity has both a long-term unsecured and unsubordinated debt rating or counterparty
         rating from Moody's and a short-term unsecured and unsubordinated debt rating from Moody's, a
         long-term unsecured and unsubordinated debt rating or counterparty rating from Moody's of "A2" or
         above  and a short-term unsecured and unsubordinated debt rating from Moody's of "Prime-1" or
         above, or (y) if such entity has only a long-term unsecured and unsubordinated debt rating or
         counterparty rating from Moody's, a long-term unsecured and unsubordinated debt rating or
         counterparty rating from Moody's of "A1" or  above.

         "Moody's  First Level  Downgrade"  means that no Relevant  Entity  satisfies  the Moody's  Approved
         Rating Threshold.

         "Moody's Required Ratings Threshold" means, with respect to (i) Bear Stearns, a counterparty
         rating of "A3" or above and (ii) with respect to any other entity (or its guarantor), (x) if such
         entity has both a long-term unsecured and unsubordinated debt rating or counterparty rating from
         Moody's and a short-term unsecured and unsubordinated debt rating from Moody's, a long-term
         unsecured and unsubordinated debt rating or counterparty rating from Moody's of "A3" or above or a
         short-term unsecured and unsubordinated debt rating from Moody's of "Prime-2" or above, or (y) if
         such entity has only a long-term unsecured and unsubordinated debt rating or counterparty rating
         from Moody's, a long-term unsecured and unsubordinated debt rating or counterparty rating from
         Moody's of "A3" or above.

         "Moody's  Second Level  Downgrade"  means that no Relevant  Entity  satisfies the Moody's  Required
         Ratings Threshold.

         "Permitted  Transfer" means a transfer by novation by Bear Stearns to an entity (the  "Transferee")
         of all, but not less than all, of Bear Stearns' rights,  liabilities,  duties and obligations under
         this Agreement,  with respect to which transfer each of the following conditions is satisfied:  (a)
         the  Transferee  is an Eligible  Replacement  that is a  recognized  dealer in interest  rate swaps
         organized  under the laws of the United States of America or a  jurisdiction  located in the United
         States of America (or another  jurisdiction  reasonably  acceptable to Counterparty),  (b) an Event
         of Default or  Termination  Event would not occur as a result of such  transfer,  (c) pursuant to a
         written instrument (the "Transfer  Agreement"),  the Transferee acquires and assumes all rights and
         obligations  of Bear Stearns  under the Agreement  and the relevant  Transaction,  (d) Bear Stearns
         will be  responsible  for  any  costs  or  expenses  incurred  in  connection  with  such  transfer
         (including  any  replacement  cost of  entering  into a  replacement  transaction),  (e) either (A)
         Moody's has been given prior written  notice of such  transfer and the Rating  Agency  Condition is
         satisfied  with  respect to S&P or (B) each Rating  Agency has been given prior  written  notice of
         such  transfer and such  transfer is in  connection  with the  assignment  and  assumption  of this
         Agreement  without  modification  of its terms,  other  than party  names,  dates  relevant  to the
         effective date of such transfer,  tax representations and any other  representations  regarding the
         status of the substitute  counterparty,  notice  information  and account details and other similar
         provisions  and (f) such  transfer  otherwise  complies with the terms of the Pooling and Servicing
         Agreement.

         "Rating Agency" means each of Moody's and S&P.

         "Rating Agency  Condition"  means,  with respect to any particular  proposed act or omission to act
         hereunder  that the party  acting or failing  to act must  consult  with each  Rating  Agency  then
         providing a rating of the  Certificates  and any Notes and receive  from each such Rating  Agency a
         prior  written  confirmation  that the proposed  action or inaction  would not cause a downgrade or
         withdrawal of its then-current rating of the Certificates.

         "Relevant  Entity" means Bear Stearns and any Eligible  Guarantor  under an Eligible  Guaranty with
         respect to Bear Stearns.

         "Replacement Transaction" means, with respect to any Terminated Transaction or group of Terminated
         Transactions, a transaction or group of transactions that (i) would have the effect of preserving
         for Counterparty the economic equivalent of any payment or delivery (whether the underlying
         obligation was absolute or contingent and assuming the satisfaction of each applicable condition
         precedent) by the parties under Section 2(a)(i) in respect of such Terminated Transaction or group
         of Terminated Transactions that would, but for the occurrence of the relevant Early Termination
         Date, have been required after that Date, and (ii) has terms which are substantially the same as
         this Agreement, including, without limitation, rating triggers, Regulation AB compliance, and
         credit support documentation, as determined by Counterparty in its sole discretion, acting in a
         commercially reasonable manner.
         "S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.

         "S&P Approved Ratings Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of
         "A+" or above and (ii) with respect to any other entity (or its guarantor),  a short-term unsecured
         and  unsubordinated  debt  rating  from S&P of "A-1" or above,  or, if such  entity does not have a
         short-term   unsecured  and  unsubordinated  debt  rating  from  S&P,  a  long-term  unsecured  and
         unsubordinated debt rating from S&P of "A+ or above.

         "S&P First Level  Downgrade"  means that no  Relevant  Entity  satisfies  the S&P  Approved  Rating
         Threshold.

         "S&P Required Ratings Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of
         "BBB-"  or above  and (ii) with  respect  to any  other  entity  (or its  guarantor),  a  long-term
         unsecured and unsubordinated debt rating from S&P of "BBB-" or above.

         "S&P Second Level  Downgrade"  means that no Relevant  Entity  satisfies  the S&P  Required  Rating
         Thresholds.

(r)      Agent for  Counterparty.  Bear Stearns  acknowledges that Counterparty has appointed Trustee as its
agent under Pooling and Servicing  Agreement to carry out certain  functions on behalf of Counterparty,  and
that Trustee shall be entitled to give notices and to perform and satisfy the  obligations  of  Counterparty
hereunder on behalf of Counterparty.

(s)      Rating  Agency  Notifications.  Except as otherwise  provided  herein,  no Early  Termination  Date
shall be effectively  designated  hereunder shall be made by either party unless each Rating Agency has been
given prior written notice of such designation.

          NEITHER THE BEAR  STEARNS  COMPANIES  INC.  NOR ANY  SUBSIDIARY  OR  AFFILIATE OF THE BEAR STEARNS
          COMPANIES  INC.  OTHER  THAN BEAR  STEARNS  IS AN OBLIGOR  OR A CREDIT  SUPPORT  PROVIDER  ON THIS
          AGREEMENT.


This  Agreement may be executed in several  counterparts,  each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.

Counterparty  hereby  agrees to check this  Confirmation  and to confirm that the foregoing  correctly  sets
forth the terms of the  Transaction  by signing in the space  provided below and returning to Bear Stearns a
facsimile of the fully-executed  Confirmation to 212-272-9857.  For inquiries  regarding U.S.  Transactions,
please contact  Derivatives  Documentation  by telephone at  212-272-2711.   For all other inquiries  please
contact  Derivatives  Documentation  by telephone  at  353-1-402-6233.  Originals  will be provided for your
execution upon your request.

We are very pleased to have  executed  this  Transaction  with you and we look forward to  completing  other
transactions with you in the near future.



Very truly yours,

BEAR STEARNS FINANCIAL PRODUCTS INC.



By:    _____________________________
       Name:
       Title:


Counterparty,  acting  through its duly  authorized  signatory,  hereby agrees to,  accepts and confirms the
terms of the foregoing as of the Trade Date.

BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR4
By: Wells Fargo Bank, National Association, not individually but solely as Trustee


By:    _____________________________
       Name:
       Title:



Pwp / ws




--------------------------------------------------------------------------------




                                                SCHEDULE I
          (all such dates subject to adjustment in accordance with the Business Day Convention)



                  ______________________________________________________________________________
                                                                                          Cap
                     From and including       To but excluding      Scheduled Amount     Rate
                                                                         (USD)            (%)
                  ______________________________________________________________________________
                       Effective Date           25-Dec-2006              [___________]    [___]
                  ______________________________________________________________________________
                        25-Dec-2006             25-Jan-2007              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jan-2007             25-Feb-2007              [___________]    [___]
                  ______________________________________________________________________________
                        25-Feb-2007             25-Mar-2007              [___________]    [___]
                  ______________________________________________________________________________
                        25-Mar-2007             25-Apr-2007              [___________]    [___]
                  ______________________________________________________________________________
                        25-Apr-2007             25-May-2007              [___________]    [___]
                  ______________________________________________________________________________
                        25-May-2007             25-Jun-2007              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jun-2007             25-Jul-2007              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jul-2007             25-Aug-2007              [___________]    [___]
                  ______________________________________________________________________________
                        25-Aug-2007             25-Sep-2007              [___________]    [___]
                  ______________________________________________________________________________
                        25-Sep-2007             25-Oct-2007              [___________]    [___]
                  ______________________________________________________________________________
                        25-Oct-2007             25-Nov-2007              [___________]    [___]
                  ______________________________________________________________________________
                        25-Nov-2007             25-Dec-2007              [___________]    [___]
                  ______________________________________________________________________________
                        25-Dec-2007             25-Jan-2008              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jan-2008             25-Feb-2008              [___________]    [___]
                  ______________________________________________________________________________
                        25-Feb-2008             25-Mar-2008              [___________]    [___]
                  ______________________________________________________________________________
                        25-Mar-2008             25-Apr-2008              [___________]    [___]
                  ______________________________________________________________________________
                        25-Apr-2008             25-May-2008              [___________]    [___]
                  ______________________________________________________________________________
                        25-May-2008             25-Jun-2008              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jun-2008             25-Jul-2008              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jul-2008             25-Aug-2008              [___________]    [___]
                  ______________________________________________________________________________
                        25-Aug-2008             25-Sep-2008              [___________]    [___]
                  ______________________________________________________________________________
                        25-Sep-2008             25-Oct-2008              [___________]    [___]
                  ______________________________________________________________________________
                        25-Oct-2008             25-Nov-2008              [___________]    [___]
                  ______________________________________________________________________________
                        25-Nov-2008             25-Dec-2008              [___________]    [___]
                  ______________________________________________________________________________
                        25-Dec-2008             25-Jan-2009              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jan-2009             25-Feb-2009              [___________]    [___]
                  ______________________________________________________________________________
                        25-Feb-2009             25-Mar-2009              [___________]    [___]
                  ______________________________________________________________________________
                        25-Mar-2009             25-Apr-2009              [___________]    [___]
                  ______________________________________________________________________________
                        25-Apr-2009             25-May-2009              [___________]    [___]
                  ______________________________________________________________________________
                        25-May-2009             25-Jun-2009              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jun-2009             25-Jul-2009              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jul-2009             25-Aug-2009              [___________]    [___]
                  ______________________________________________________________________________
                        25-Aug-2009             25-Sep-2009              [___________]    [___]
                  ______________________________________________________________________________
                        25-Sep-2009             25-Oct-2009              [___________]    [___]
                  ______________________________________________________________________________
                        25-Oct-2009             25-Nov-2009              [___________]    [___]
                  ______________________________________________________________________________
                        25-Nov-2009             25-Dec-2009              [___________]    [___]
                  ______________________________________________________________________________
                        25-Dec-2009             25-Jan-2010              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jan-2010             25-Feb-2010              [___________]    [___]
                  ______________________________________________________________________________
                        25-Feb-2010             25-Mar-2010              [___________]    [___]
                  ______________________________________________________________________________
                        25-Mar-2010             25-Apr-2010              [___________]    [___]
                  ______________________________________________________________________________
                        25-Apr-2010             25-May-2010              [___________]    [___]
                  ______________________________________________________________________________
                        25-May-2010             25-Jun-2010              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jun-2010             25-Jul-2010              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jul-2010             25-Aug-2010              [___________]    [___]
                  ______________________________________________________________________________
                        25-Aug-2010             25-Sep-2010              [___________]    [___]
                  ______________________________________________________________________________
                        25-Sep-2010             25-Oct-2010              [___________]    [___]
                  ______________________________________________________________________________
                        25-Oct-2010             25-Nov-2010              [___________]    [___]
                  ______________________________________________________________________________
                        25-Nov-2010             25-Dec-2010              [___________]    [___]
                  ______________________________________________________________________________
                        25-Dec-2010             25-Jan-2011              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jan-2011             25-Feb-2011              [___________]    [___]
                  ______________________________________________________________________________
                        25-Feb-2011             25-Mar-2011              [___________]    [___]
                  ______________________________________________________________________________
                        25-Mar-2011             25-Apr-2011              [___________]    [___]
                  ______________________________________________________________________________
                        25-Apr-2011             25-May-2011              [___________]    [___]
                  ______________________________________________________________________________
                        25-May-2011             25-Jun-2011              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jun-2011             25-Jul-2011              [___________]    [___]
                  ______________________________________________________________________________
                        25-Jul-2011             25-Aug-2011              [___________]    [___]
                  ______________________________________________________________________________
                        25-Aug-2011             25-Sep-2011              [___________]    [___]
                  ______________________________________________________________________________
                        25-Sep-2011           Termination Date           [___________]    [___]
                  ______________________________________________________________________________




--------------------------------------------------------------------------------




                                                 ANNEX A
UNILATERAL CSA SCHEDULE

Pledgor: BEAR STEARNS FINANCIAL PRODUCTS INC. (the "Pledgor")
Secured Party: Wells Fargo Bank, National  Association,  not individually,  but solely as Trustee for Bear
Stearns Mortgage Funding Trust 2006-AR4 (the "Secured Party")

Paragraph 13.  Elections and Variables

(a)     Security  Interest for  "Obligations".  The term  "Obligations"  as used in this Annex includes no
        "additional obligations" within the meaning of Paragraph 12.

(b)     Credit Support Obligations.

              (i)   Delivery Amount, Return Amount and Credit Support Amount.

                    (1)             Delivery  Amount.  Paragraph  3(a) shall be amended by  replacing  the
              words "upon a demand made by the Secured  Party on or promptly  following a Valuation  Date"
              with the words "on each  Valuation  Date".  The  "Delivery  Amount"  with respect to Pledgor
              for any Valuation Date shall equal the greatest of:

                      (A) the  amount by which the S&P  Collateral  Amount  exceeds  the S&P Value on such
                      Valuation Date of all Posted Credit Support held by the Secured Party;

                      (B) the amount by which the  Moody's  First  Level  Collateral  Amount  exceeds  the
                      Moody's First Level Value on such  Valuation  Date of all Posted Credit Support held
                      by the Secured Party.

                      (C) the amount by which the  Moody's  Second  Level  Collateral  Amount  exceeds the
                      Moody's  Second  Level Value on such  Valuation  Date of all Posted  Credit  Support
                      held by the Secured Party.

                    (2)             "Return  Amount"  applicable to Secured  Party for any Valuation  Date
              shall equal the least of:

                      (A) the amount by which the S&P Value on such  Valuation  Date of all Posted  Credit
                      Support held by the Secured Party exceeds the S&P Collateral Amount;

                      (B) the amount by which the  Moody's  First Level  Value on such  Valuation  Date of
                      all Posted  Credit  Support  held by the Secured  Party  exceeds  the Moody's  First
                      Level Collateral Amount.

                      (C) the amount by which the Moody's  Second  Level Value on such  Valuation  Date of
                      all Posted  Credit  Support  held by the Secured  Party  exceeds the Moody's  Second
                      Level Collateral Amount.

                    (3)             "Credit Support Amount" shall be deleted in its entirety.

              (ii)  Eligible  Collateral.  The items  set forth on the  Collateral  Schedule  attached  as
              Schedule A hereto will qualify as "Eligible Collateral" for the party specified.

              (iii) Other Eligible Support.  None

              (iv)  Thresholds.

              (A)   "Independent Amount" means:
                    Pledgor: Not applicable.
                    Secured Party: Not applicable.

              (B)   "Threshold" means:
                   Pledgor: Not applicable.
                   Secured Party: Not applicable.

              (C)   "Minimum  Transfer  Amount"  means  USD100,000;   provided,   that  if  the  aggregate
                    Certificate  Principal  Balance and Note Principal  Balance of Certificates  and Notes
                    rated by S&P is less than USD  50,000,000,  the "Minimum  Transfer  Amount" shall mean
                    USD 50,000.

              (D)   Rounding.  The  Delivery  Amount  will be  rounded up and the  Return  Amount  will be
                    rounded down to the nearest integral multiple of USD10,000.

(c)     Valuation and Timing.

        (i)   "Valuation Agent" means Pledgor.

        (ii)  "Valuation Date" means each Local Business Day.

        (iii) "Valuation  Time" means the close of business  on the Local  Business  Day in the city where
              the  Valuation  Agent  is  located  immediately  preceding  the  Valuation  Date  or date of
              calculation,  as applicable;  provided that the  calculations  of Value and Exposure will be
              made as of approximately the same time on the same date.

        (iv)  "Notification Time" means 11:00 A.M. (New York time).

        (v)   Transfer Timing and  Calculations.  Paragraphs 4(b) and 4(c) are hereby amended and restated
              in entirety as set forth below.

                  "(b) Transfer  Timing.  Subject to Paragraphs  4(a) and 5 and unless  otherwise
                  specified,  if a demand for the Transfer of Eligible  Credit  Support or Posted
                  Credit Support is made by the  Notification  Time,  then the relevant  Transfer
                  will be made not later than the close of business on the  Valuation  Date; if a
                  demand is made after the Notification  Time, then the relevant Transfer will be
                  made not later  than the  close of  business  on the next  Local  Business  Day
                  thereafter.

                  (c)  Calculations.  All  calculations  of Value and  Exposure  for  purposes of
                  Paragraphs 3 and 6(d) will be made by the  Valuation  Agent as of the Valuation
                  Time.  The Valuation  Agent will notify each party (or the other party,  if the
                  Valuation  Agent  is  a  party)  of  its   calculations   not  later  than  the
                  Notification  Time  on  the  applicable  Valuation  Date  (or in  the  case  of
                  Paragraph  6(d),  the  Local  Business  Day  following  the day on  which  such
                  relevant calculations are performed)."

(d)     Conditions  Precedent.  There shall be no "Specified  Condition"  with respect to either party for
        purposes of this Annex.

(e)     Substitution

              (i)   "Substitution  Date" means  (A) the  Local  Business  Day on which the  Secured  Party
              receives  the  Substitute  Credit  Support,  if notice of  substitution  is  received by the
              Notification  Time on such date,  and (B) the Local Business Day following the date on which
              the Secured Party receives the  Substitute  Credit  Support,  if notice of  substitution  is
              received after the Notification Time.

              (ii)  Consent of Secured Party for Substitution.  Inapplicable.

        (iii) Amendment  of  Paragraph 4(d)(ii).  Paragraph  4(d)(ii)  is  amended  and  restated  in  its
              entirety as set forth below:

                  "(ii) subject to Paragraph 4(a) of this Annex,  the Secured Party will Transfer
                  the items of Posted Credit  Support  specified by the Pledgor in its notice not
                  later than the close of business on the Substitution Date,  provided,  however,
                  that if the  Secured  Party  shall  not have  received  the  Substitute  Credit
                  Support prior to 1:00 P.M. (New York time) on the  Substitution  Date, then the
                  Secured Party shall Transfer the applicable  items of Posted Credit Support not
                  later  than  the  close of  business  on the  Local  Business  Day  immediately
                  following the day on which the Secured  Party  receives the  Substitute  Credit
                  Support.  Notwithstanding  the  foregoing,  the  Secured  Party  will  only  be
                  obligated  to  Transfer   Posted  Credit   Support  with  a  Value  as  of  the
                  Substitution  Date  equal  to  the  Value  of  the  Substitute  Credit  Support
                  delivered by the Pledgor in exchange therefor."

(f)     Dispute Resolution.

        (i)   "Resolution  Time"  means  12:00 noon,  New York time,  on the Local  Business  Day for both
              parties  following  the date the  Disputing  Party  gives  notice of a dispute  pursuant  to
              Paragraph 5.

        (ii)  Value. For the purpose of  Paragraphs 5(i)(C)  and 5(ii),  disputes over the Value of Posted
              Credit  Support will be resolved by the Valuation  Agent seeking  bid-side  quotations as of
              the relevant Recalculation Date or date of Transfer, as applicable,  from three parties that
              regularly  act as dealers in the  securities in question.  The Value will be the  arithmetic
              mean of the  quotations  obtained  by the  Valuation  Agent,  multiplied  by the  applicable
              Valuation  Percentage,  if any. If no quotations  are  available for a particular  security,
              then the  Valuation  Agent's  original  calculation  of Value  thereof will be used for that
              security.

        (iii) Alternative.  Subject to item (iv) below, the provisions of Paragraph 5 will apply.

        (iv)  Modification  of Paragraph 5. The  introductory  paragraph of  Paragraph 5  shall be amended
              and restated to read in its entirety as follows:

                  "If  a  party  (a  'Disputing   Party')  disputes  (I) the   Valuation  Agent's
                  calculation  of a Delivery  Amount or a Return Amount or (II) the  Value of any
                  Transfer of Eligible Credit Support or Posted Credit Support, then:

                  (A) the  Disputing  Party will (x) notify the other party and,  if  applicable,
                  the  Valuation  Agent of the  amount  it is  disputing,  (y)  indicate  what it
                  believes  the  correct  amount to be and (z) provide a  statement  showing,  in
                  reasonable  detail,  how it arrived at such  amount and the  appropriate  party
                  will  deliver  the  undisputed  amount  to  the  other  party  not  later  than
                  (i) (a) the  close of business on the Valuation  Date, if the demand made under
                  Paragraph 3  in the case of (I)  above  is made by the  Notification  Time,  or
                  (b) the  close of  business of the Local  Business  Day  following  the date on
                  which the demand is made under  Paragraph 3  in the case of (I) above,  if such
                  demand is made after the  Notification  Time, or (ii) the  close of business of
                  the date of Transfer, in the case of (II) above;


                  (B) the parties will consult  with each other and provide such  information  as
                  the other party shall reasonably  request in an attempt to resolve the dispute;
                  and

                  (C) if they fail to resolve the dispute by the Resolution Time, then:"

(g)     Holding and Using Posted Collateral.

        (i)   Eligibility to Hold Posted Collateral;  Custodians.  The Secured Party and its Custodian (if
              any) will be entitled to hold Posted  Collateral  pursuant to Paragraph 6(b),  provided that
              the following conditions applicable to it are satisfied:

             (1) it is not a Defaulting Party;

             (2) Posted  Collateral  consisting of Cash or certificated  securities that cannot be paid or
             delivered by book-entry  may be held only in any state of the United States which has adopted
             the Uniform Commercial Code;

             (3) the short-term rating of any Custodian shall be at least "A-1" by S&P

             There shall be no Custodian for Pledgor.

        (ii)  Use of Posted Collateral.  The provisions of Paragraph 6(c)  will not apply to Secured Party
              and Secured  Party will not have any right to use the Posted  Collateral  or take any action
              specified in Paragraph 6(c).

(h)     Distributions and Interest Amount.

              (i)   Interest Rate. The "Interest  Rate" will be the "Federal  Funds  (Effective)"  rate as
              such rate is displayed on Telerate page 118 for such day under the caption "Effective".

              (ii)  Amendment of Paragraph  6(d)(i) -  Distributions.  Clause  (d)(i) of Paragraph 6 shall
              be amended and restated to read in its entirety as follows:

                  "(i)  Distributions.  If the Secured Party  receives  Distributions  on a Local
                  Business  Day,  it will credit to Pledgor  not later than the  following  Local
                  Business  Day any  Distributions  it  receives,  and  such  Distributions  will
                  constitute  Posted  Collateral  and will be  subject to the  security  interest
                  granted under Paragraph 2."

              (iii) Amendment  of  Paragraph  6(d)(ii) - Interest  Amount.  Clause  (d)(ii) of Paragraph 6
              shall be amended and restated to read in its entirety as follows:

                  "(ii)  Interest  Amount.  In lieu of any  interest,  dividends or other amounts
                  paid with  respect to Posted  Collateral  in the form of cash (all of which may
                  be retained by the Secured Party),  the Secured Party will credit to Pledgor on
                  the 20th day of each  calendar  month  (or if such day is not a Local  Business
                  Day, the next Local  Business  Day) the Interest  Amount.  The Interest  Amount
                  will constitute  Posted Collateral and will be subject to the security interest
                  granted  under  Paragraph 2. For purposes of  calculating  the Interest  Amount
                  the amount of interest  calculated for each day of the interest period shall be
                  compounded  monthly."  Secured  Party  shall  not  be  obliged  to  credit  any
                  Interest Amount unless and until it has received such amount.


(i)     Demands and Notices.

        All  demands,  specifications  and notices  under this Annex will be made  pursuant to the Notices
        Section of this Agreement.

(j)     Addresses for Transfers.

                Pledgor:            To be provided in writing by Pledgor to Secured Party.

                Secured Party:      Wells Fargo Bank, National Association
                                    9062 Old Annapolis Rd.
                                    Columbia, MD 21045
                                    Telephone: 410-884-2000
                                    Fax: 410-715-2380
                                    Attention: Client Manager, BSMF 2006-AR4
(k)     Other Provision(s).

              (i)   Amendment of Paragraph 7 - Events of Default.  Clause (iii) of  Paragraph 7  shall not
              apply to Secured Party.

              (ii)  Non-Reliance.  Notwithstanding  the  obligations of the Secured Party under  Paragraph
              6(a),  and without  limiting the generality of the final  sentence of Paragraph  6(a),  each
              party,  as Pledgor,  acknowledges  that it has the means to monitor all matters  relating to
              all valuations,  payments, defaults and rights with respect to Posted Collateral without the
              need to rely on the other  party,  in its  capacity as Secured  Party,  and that,  given the
              provisions of this Annex on substitution,  responsibility for the preservation of the rights
              of the  Pledgor  with  respect to all such  matters is  reasonably  allocated  hereby to the
              Pledgor.

        (iii)    Agreement as to Single  Secured  Party and Pledgor.  Each of Pledgor and Secured Party agree
                 that,  notwithstanding  anything to the contrary in the recital to this Annex,  Paragraph
                 1(b) or Paragraph 2 or the  definitions in Paragraph 12, (a) the term "Secured  Party" as
                 used in this Annex  means only  Secured  Party,  (b) the term  "Pledgor"  as used in this
                 Annex means only  Pledgor,  (c) only  Pledgor  makes the pledge and grant in Paragraph 2,
                 the  acknowledgement  in the final sentence of Paragraph 8(a) and the  representations in
                 Paragraph 9 and (d) only  Pledgor will be required to make  Transfers of Eligible  Credit
                 Support hereunder.

        (iv)     Trustee.  The  Trustee is hereby  authorized  to (i) make  demands on behalf of the  Secured
                 Party  pursuant to Paragraph 3 hereunder and (ii) provide notice on behalf of the Secured
                 Party pursuant to Paragraph 7 hereunder.

        (v)      Collateral  Account.  Secured Party shall at all times  maintain all Posted  Collateral in a
                 segregated trust account.

        (vi)     External  Calculations.  At any time at which  Pledgor  (or, to the extent  applicable,  its
                 Credit  Support  Provider)  does not have a long-term  unsubordinated  and unsecured debt
                 rating of at least  "BBB+"  from S&P,  the  Valuation  Agent  shall (at its own  expense)
                 obtain external  calculations of the Secured Party's Exposure from at least two Reference
                 Market-makers  on the last Local Business Day of each calendar month.  Any  determination
                 of the S&P  Collateral  Amount  shall be based on the  greatest  of the  Secured  Party's
                 Exposure  determined  by the  Valuation  Agent  and such  Reference  Market-makers.  Such
                 external  calculation may not be obtained from the same Reference  Market-maker more than
                 four times in any 12-month period.

        (vii)    Notice to S&P.  At any time at which  Pledgor  (or,  to the  extent  applicable,  its Credit
                 Support Provider) does not have a long-term  unsubordinated  and unsecured debt rating of
                 at least "BBB+" from S&P,  the  Valuation  Agent shall  provide to S&P not later than the
                 Notification   Time  on  the  Local  Business  Day  following  each  Valuation  Date  its
                 calculations  of the  Secured  Party's  Exposure  and the  Value of any  Eligible  Credit
                 Support or Posted Credit  Support for that  Valuation  Date.  The  Valuation  Agent shall
                 also provide to S&P any external marks of the Secured Party's Exposure.

        (viii)   Expenses.  Pledgor shall be responsible  for all reasonable  costs and expenses  incurred by
                 Secured  Party in  connection  with the  Transfer of any Eligible  Collateral  under this
                 Annex.

        (ix)    Additional Defined Terms.

               "DV01" means, with respect to a Transaction and any date of  determination,  the sum of the
               estimated  change in the Secured  Party's  Exposure with respect to such  Transaction  that
               would  result from a one basis point  change in the  relevant  swap curve on such date,  as
               determined by the Valuation  Agent in good faith and in a commercially  reasonable  manner.
               The  Valuation  Agent shall,  upon  request of Secured  Party,  provide to Secured  Party a
               statement showing in reasonable detail such calculation.

               "Moody's  First  Level  Additional  Collateralized  Amount"  means,  with  respect  to  any
               Transaction,  the lesser of (x) the  product of 15 and DV01 for such  Transaction  and such
               Valuation Date and (y) the product of 2% and the Notional  Amount for such  Transaction for
               the Calculation Period which includes such Valuation Date.

               "Moody's First Level  Collateral  Amount" means,  (A) for any Valuation Date on which (I) a
               Moody's  First Level  Downgrade  has occurred and has been  continuing  (x) for at least 30
               Local  Business  Days or (y) since this Annex was executed and (II) it is not the case that
               a Moody's  Second Level  Downgrade has occurred and been  continuing  for at least 30 Local
               Business  Days,  an amount  equal to the greater of (a) zero and (b) the sum of the Secured
               Party's  aggregate  Exposure for all  Transactions and the aggregate of Moody's First Level
               Additional  Collateralized  Amounts  for each  Transaction  and (B)for any other  Valuation
               Date, zero.

               "Moody's  First Level Value" means,  for any date that the Moody's  First Level  Collateral
               Amount is determined and the Value of any Eligible  Collateral or Posted Collateral that is
               a security,  the bid price for such security  obtained by the Valuation Agent multiplied by
               the Moody's  First Level  Valuation  Percentage  for such  security set forth on Schedule A
               hereto.

               "Moody's  Second  Level  Additional  Collateralized  Amount"  means,  with  respect  to any
               Transaction,

                  (1) if such  Transaction  is not a  Transaction-Specific  Hedge,  the lesser of (i) the
                  product of the 50 and DV01 for such  Transaction  and such  Valuation Date and (ii) the
                  product of 8% and the Notional Amount for such  Transaction for the Calculation  Period
                  (as defined in the related Transaction) which includes such Valuation Date; or

                  (2) if such Transaction is a Transaction-Specific  Hedge, the lesser of (i) the product
                  of the 65 and DV01 for such  Transaction  and such  Valuation Date and (ii) the product
                  of 10% and the Notional  Amount for such  Transaction  for the  Calculation  Period (as
                  defined in the related Transaction) which includes such Valuation Date.

               "Moody's Second Level  Collateral  Amount" means, (A) for any Valuation Date on which it is
               the case that a Moody's  Second Level  Downgrade  has occurred and been  continuing  for at
               least 30 Local  Business  Days,  an  amount  equal to the  greatest  of (a)  zero,  (b) the
               aggregate  amount of the Next  Payments for all Next  Payment  Dates and (c) the sum of the
               Secured  Party's  aggregate  Exposure and the aggregate of Moody's Second Level  Additional
               Collateralized Amounts for each Transaction and (B) for any other Valuation Date, zero.

               "Moody's Second Level Value" means,  for any date that the Moody's Second Level  Collateral
               Amount is determined and the Value of any Eligible  Collateral or Posted Collateral that is
               a security,  the bid price for such security  obtained by the Valuation Agent multiplied by
               the Moody's  Second Level  Valuation  Percentage  for such security set forth on Schedule A
               hereto.

               "Next Payment"  means,  in respect of each Next Payment Date, the greater of (i) the amount
               of any  payments  due to be made by the  Pledgor  pursuant  to  Section  2(a) on such  Next
               Payment Date less any payments  due to be made by the Secured  Party under  Section 2(a) on
               such Next Payment Date (in each case,  after giving effect to any applicable  netting under
               Section 2(c)) and (ii) zero.

               "Next Payment Date" means the next scheduled payment date under any Transaction.

               "Remaining  Weighted Average Maturity" means,  with respect to a Transaction,  the expected
               weighted average maturity for such Transaction as determined by the Valuation Agent.

               "S&P  Collateral  Amount"  means,  (A) for any  Valuation  Date on which a S&P First  Level
               Downgrade  has occurred and been  continuing  for at least 30 days or on which a S&P Second
               Level  Downgrade has occurred and is  continuing,  an amount equal to the sum of (1) 100.0%
               of the  Secured  Party's  Exposure  for  such  Valuation  Date and (2) the  product  of the
               Volatility  Buffer for each Transaction and the Notional Amount of such Transaction for the
               Calculation  Period (as  defined in the  related  Transaction)  of such  Transaction  which
               includes such Valuation Date, or (B) for any other Valuation Date, zero.

               "S&P Value" means, for any date that the S&P Collateral  Amount is determined and the Value
               of any Eligible Collateral or Posted Collateral that is a security,  the bid price for such
               security  obtained by the Valuation  Agent  multiplied by the S&P Valuation  Percentage for
               such security set forth on Schedule A hereto.

               "Transaction-Specific  Hedge" means any  Transaction  that is a cap, floor or swaption or a
               Transaction  in  respect  of which (x) the  notional  amount of the  interest  rate swap is
               "balance  guaranteed"  or (y)  the  notional  amount  of the  interest  rate  swap  for any
               Calculation  Period  otherwise  is not a  specific  dollar  amount  that  is  fixed  at the
               inception of the Transaction.

               "Volatility  Buffer" means,  for any Transaction,  the related  percentage set forth in the
               following table:

                --------------------------- --------------- -------------- ---------------- -----------------

                The higher of the S&P         Remaining       Remaining       Remaining        Remaining
                short-term credit rating       Weighted       Weighted        Weighted          Weighted
                of (i) Pledgor and (ii)        Average         Average         Average      Average Maturity
                the Credit Support             Maturity       Maturity        Maturity       up to 30 years
                Provider of Pledgor, if     up to 3 years   up to 5 years  up to 10 years
                applicable
                --------------------------- --------------- -------------- ---------------- -----------------
                "A-2" or higher                 2.75%           3.25%           4.00%            4.75%
                --------------------------- --------------- -------------- ---------------- -----------------
                "A-3"                           3.25%           4.00%           5.00%            6.25%
                --------------------------- --------------- -------------- ---------------- -----------------
                "BB+" or lower                  3.50%           4.50%           6.75%            7.50%
                --------------------------- --------------- -------------- ---------------- -----------------





IN WITNESS  WHEREOF,  the parties have executed this Annex on the respective  dates  specified  below with
effect from the date specified on the first page of this document.

BEAR STEARNS FINANCIAL PRODUCTS INC.                              BEAR STEARNS MORTGAGE
                                                                  FUNDING TRUST 2006-AR4
                                                                  By:    Wells   Fargo   Bank,    National
                                                                  Association,    not   individually   but
                                                                  solely as Trustee


By:______________________________                                  By:______________________________
    Name:                                                          Name:
    Title:                                                         Title:
    Date:                                                          Date:





--------------------------------------------------------------------------------






                                                                                                SCHEDULE A

                                           COLLATERAL SCHEDULE

The Moody's First Level Valuation Percentages shall be used in determining the Moody's First Level
Collateral Amount.

The Moody's Second Level Valuation Percentages shall be used in determining the Moody's Second Level
Collateral Amount.

The S&P Valuation Percentages shall be used in determining the S&P Collateral Amount.

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
  ISDA Collateral Asset     Remaining Maturity     Moody's First Level       Moody's Second Level               S&P
 Definition (ICAD) Code                           Valuation Percentage       Valuation Percentage      Valuation Percentage
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
         US-CASH                   N/A                    100%                       100%                      100%
         EU-CASH                   N/A                     98%                        94%                      92.5%
         GB-CASH                   N/A                     98%                        95%                      94.1%
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
                                < 1 Year                  100%                       100%                      98.9%
                               1 to 2 years               100%                        99%                      98.0%
        US-TBILL               2 to 3 years               100%                        98%                      97.4%
        US-TNOTE               3 to 5 years               100%                        97%                      95.5%
        US-TBOND               5 to 7 years               100%                        96%                      93.7%
      (fixed rate)             7 to 10 years              100%                        94%                      95.5%
                              10 to 20 years              100%                        90%                      91.1%
                                > 20 years                100%                        88%                      88.6%
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
        US-TBILL
        US-TNOTE
        US-TBOND                                                                                           Not Eligible
     (floating rate)          All Maturities              100%                        99%                   Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
      GA-US-AGENCY              < 1 Year                  100%                        99%                      98.5%
      (fixed rate)             1 to 2 years               100%                        99%                      97.7%
                               2 to 3 years               100%                        98%                      97.3%
                               3 to 5 years               100%                        96%                      94.5%
                               5 to 7 years               100%                        93%                      93.1%
                              7 to 10 years               100%                        93%                      90.7%
                             10 to 20 years               100%                        89%                      87.7%
                                > 20 years                100%                        87%                      84.4%
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
      GA-US-AGENCY            All Maturities              100%                        98%                  Not Eligible
     (floating rate)                                                                                        Collateral
--------------------------- --------------------- ------------------------ ---------------------------- ----------------------
                                                  Rated Aa3 or better        Rated Aa3 or better         Rated AAA or better
                                                       by Moody's                 by Moody's                  by S&P
                                 < 1 Year                  98%                        94%                      98.8%
                                1 to 2 years               98%                        93%                      97.9%
 GA-EUROZONE-GOV (other         2 to 3 years               98%                        92%                      97.1%
  than EU-CASH) (fixed          3 to 5 years               98%                        90%                      91.2%
          rate)                 5 to 7 years               98%                        89%                      87.5%
                               7 to 10 years               98%                        88%                      83.8%
                              10 to 20 years               98%                        84%                      75.5%
                               > 20 years               98%                        82%                  Not Eligible
                                                                                                            Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
 GA-EUROZONE-GOV (other                            Rated Aa3 or better        Rated Aa3 or better       Rated AAA or better
 than EU-CASH) (floating rate)                         by Moody's                 by Moody's                  by S&P
                              All Maturities               98%                        93%                  Not Eligible
                                                                                                            Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
                                < 1 Year                     98%                        94%            Not Eligible Collateral
                               1 to 2 years                  98%                        93%            Not Eligible Collateral
                               2 to 3 years                  98%                        92%            Not Eligible Collateral
        GA-GB-GOV              3 to 5 years                  98%                        91%            Not Eligible Collateral
  (other than GB-CASH)         5 to 7 years                  98%                        90%            Not Eligible Collateral
      (fixed rate)            7 to 10 years                  98%                        89%            Not Eligible Collateral
                             10 to 20 years                  98%                        86%            Not Eligible Collateral
                                 > 20 years                  98%                        84%            Not Eligible Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
        GA-GB-GOV             All Maturities                 98%                        94%            Not Eligible Collateral
  (other than GB-CASH)
     (floating rate)
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

The ISDA Collateral Asset Definition (ICAD) Codes used in this Collateral Schedule shall have the
meanings set forth in the Collateral Asset Definitions (First Edition - June 2003) as published and
copyrighted in 2003 by the International Swaps and Derivatives Association, Inc.




--------------------------------------------------------------------------------




                                                                                                 EXHIBIT O

                            CERTIFICATE GUARANTY INSURANCE POLICY ENDORSEMENT


Attached to and forming part of                                                        Effective Date of Endorsement:
Certificate Guaranty Insurance Policy                                                               November 30, 2006
#AB1047BE issued to:


Wells Fargo Bank, National Association,
as Trustee for the Holders of
Bear Stearns Mortgage Funding Trust 2006-AR4, Mortgage
Pass-Through Certificates, Series 2006-AR4,
Class A-2 Certificates


         For all purposes of this Policy, the following terms shall have the following meanings:

         "Agreement" shall mean, for purposes of the Policy, the Pooling Agreement.

         "Business  Day":  Any day other than a  Saturday,  a Sunday or a day on which  banking or savings
and  loan  institutions  in the  State  of New  York,  the  State of  Minnesota  or the city in which  the
Corporate  Trust Office of the Trustee is located,  are authorized or obligated by law or executive  order
to be closed.

         "Certificate  Insurer"  shall mean Ambac  Assurance  Corporation,  or any successor  thereto,  as
issuer of this Policy.

         "Class A-2  Certificates"  shall mean Bear Stearns  Mortgage  Funding  Trust  2006-AR4,  Mortgage
Pass-Through  Certificates,  Series 2006-AR4, Class A-2 Certificates,  substantially in the form set forth
in Exhibit A-1 to the Agreement.

                           "Deficiency  Amount"  shall  mean (a) for any  Distribution  Date  prior to the
Final  Distribution  Date,  the sum of (1) the  excess,  if any,  of the  Current  Interest on the Insured
Certificates  over the amount of available funds to pay the Current  Interest on the Insured  Certificates
on such  Distribution  Date, and (2) the amount,  if any, of any Realized Losses  allocable to the Insured
Certificates on such  Distribution  Date (after giving effect to all  distributions  to be made thereon on
such Distribution  Date, other than pursuant to a claim on the Policy) and (b) for the Final  Distribution
Date, the sum of (x) the amount set forth in clause (a) above and (y) the  outstanding  Current  Principal
Amount of the Insured  Certificates,  after  giving  effect to all  payments of  principal  on the Insured
Certificates  on such  Final  Distribution  Date,  other  than  pursuant  to a claim on the Policy on that
Distribution Date.

                           "Distribution  Date":  The 25th day of any month,  or if such 25th day is not a
Business Day, the Business Day immediately following such 25th day, commencing in December 2006.

         "Due for Payment" shall mean with respect to an Insured Amount,  the  Distribution  Date on which
Insured Amounts are due and payable pursuant to the terms of the Agreement.

         "Final Distribution Date" shall mean the Distribution Date occurring in December 2037.

         "First Distribution Date" shall mean December 26, 2006.

         "Holder"  shall mean the  registered  owner or beneficial  owner of an Insured  Certificate,  but
shall not include the  Trustee,  the  Sponsor,  the  Depositor,  the  Servicer or any of their  respective
affiliates  (other  than  Bear,   Stearns  &  Co.  Inc.,  Bear  Stearns  Securities  Corp.,  Bear  Stearns
International  Limited or Bear  Stearns  Investment  Products  Inc.),  unless  otherwise  agreed to by the
Certificate Insurer.

         "Insured  Amounts" shall mean, with respect to any Distribution  Date, the Deficiency  Amount for
such Distribution Date.

         "Insured Certificates" shall mean the Class A-2 Certificates.

         "Insured  Payments"  shall mean,  with respect to any  Distribution  Date,  the aggregate  amount
actually  paid by the  Certificate  Insurer  to the  Trustee  in  respect  of (i)  Insured  Amounts  for a
Distribution Date and (ii) Preference Amounts for any given Business Day.

         "Late Payment Rate" shall mean for any  Distribution  Date,  the lesser of (i) the greater of (a)
the rate of interest,  as it is publicly announced by Citibank,  N.A. at its principal office in New York,
New York as its prime rate (any  change in such prime rate of interest  to be  effective  on the date such
change is  announced by Citibank,  N.A.) plus 2% and (b) the then  applicable  highest rate of interest on
the Insured  Certificates  and (ii) the maximum rate  permissible  under  applicable usury or similar laws
limiting  interest  rates.  The Late Payment  Rate shall be computed on the basis of the actual  number of
days elapsed over a year of 360 days.

         "Nonpayment"  shall mean,  with respect to any  Distribution  Date, an Insured  Amount is Due for
Payment but has not been paid pursuant to the Agreement.

         "Notice"  shall mean the  telephonic  or  telegraphic  notice,  promptly  confirmed in writing by
facsimile  substantially in the form of Exhibit A to this Policy,  from the Trustee specifying the Insured
Amount or Preference Amount which shall be due and owing on the applicable Distribution Date.

         "Policy"  shall mean this  Certificate  Guaranty  Insurance  Policy  together with each and every
endorsement thereto.

         "Pooling  Agreement"  shall mean the  Pooling and  Servicing  Agreement,  dated  November 1 2006,
among Structured Asset Mortgage Investments II Inc., as Depositor,  EMC Mortgage  Corporation,  as Sponsor
and Servicer and Wells Fargo Bank,  National  Association,  as Trustee,  as such agreement may be amended,
modified or supplemented from time to time.

                           "Preference  Amount"  shall mean any  payment of  principal  or  interest on an
Insured  Certificate  which has  become Due for  Payment  and which is made to a Holder by or on behalf of
the Trust,  which has been deemed a  preferential  transfer and was  previously  recovered from the Holder
pursuant to the United  States  Bankruptcy  Code in  accordance  with a final,  non-appealable  order of a
court of competent jurisdiction.

         "Premium"  shall mean the amount payable to the  Certificate  Insurer on each  Distribution  Date
calculated at the Premium Percentage.

         "Premium Percentage" shall mean 0.08% per annum.

         "Reimbursement  Amount"  shall  mean,  as to any  Distribution  Date,  the sum of (i) all Insured
Payments paid by the Certificate  Insurer,  but for which the Certificate  Insurer has not been reimbursed
prior to such  Distribution  Date pursuant to Section 6.01 of the  Agreement,  plus (ii) interest  accrued
thereon,  calculated  at the related  Late  Payment  Rate from the date the Trustee  received  the related
Insured Payments or the date such Insured Payments were made.

         "Trustee"  shall mean Wells Fargo Bank,  National  Association or its  successor-in-interest,  in
its capacity as Trustee under the  Agreement,  or if any successor  trustee shall be appointed as provided
therein,  then  "Trustee"  shall  also mean such  successor  trustee,  as the case may be,  subject to the
provisions thereof.

         Capitalized  terms used herein as defined terms and not otherwise  defined  herein shall have the
meaning  assigned to them in the  Agreement,  without  regard to any  amendment or  modification  thereof,
unless such amendment or  modification  has been approved in writing by the  Certificate  Insurer,  to the
extent required under the Agreement.

         Notwithstanding  any other provision of the Policy, the Certificate  Insurer will pay any Insured
Amount  payable  hereunder  no  later  than  12:00  noon,  New York  City  time,  on the  later of (i) the
Distribution  Date on which the related  Insured  Amount is Due for  Payment and (ii) the second  Business
Day  following  receipt in New York,  New York on a Business Day by the  Certificate  Insurer of a Notice;
provided  that, if such Notice is received  after 12:00 noon, New York City time, on such Business Day, it
shall be deemed to be received  on the  following  Business  Day. If any such Notice is not in proper form
or is otherwise  insufficient  for the purpose of making a claim under the Policy,  it shall be deemed not
to have been  received for purposes of this  paragraph,  and the  Certificate  Insurer  shall  promptly so
advise the Trustee and the Trustee may submit an amended or corrected Notice.

         The  Certificate  Insurer  shall pay any  Preference  Amount when due to be paid  pursuant to the
Order  referred to below,  but in any event no earlier than the third  Business Day  following  receipt by
the  Certificate  Insurer of (i) a  certified  copy of a final,  non-appealable  order of a court or other
body exercising  jurisdiction in such insolvency  proceeding to the effect that the Trustee or Holder,  as
applicable,  is  required  to return such  Preference  Amount paid during the term of this Policy  because
such payments were avoided as a  preferential  transfer or otherwise  rescinded or required to be restored
by the  Trustee or Holder (the  "Order"),  (ii) a notice by or on behalf of the Trustee or Holder that the
Order  has been  entered  and is not  subject  to any stay,  (iii) an  assignment,  in form and  substance
satisfactory  to the  Certificate  Insurer,  duly  executed  and  delivered  by the Trustee or Holder,  as
applicable,  irrevocably  assigning  to the  Certificate  Insurer  all rights and claims of the Trustee or
Holder  relating  to or arising  under the  Agreement  against the estate of the Trust or  otherwise  with
respect  to such  Preference  Amount  and (iv) a  Notice  (in the  form  attached  hereto  as  Exhibit  A)
appropriately  completed and executed by the Trustee;  provided, that if such documents are received after
12:00  noon,  New York City  time,  on such  Business  Day,  they will be  deemed  to be  received  on the
following Business Day;  provided,  further,  that the Certificate  Insurer shall not be obligated to make
any  payment in respect of any  Preference  Amount  representing  a payment of  principal  on the  Insured
Certificates  prior to the time the  Certificate  Insurer  would have been  required  to make a payment in
respect of such principal  pursuant to the first paragraph of the Policy.  Such payment shall be disbursed
to the receiver,  conservator,  debtor-in-possession  or trustee in bankruptcy named in the Order, and not
to the Holder  directly,  unless the  Holder has made a payment of the  Preference  Amount to the court or
such receiver,  conservator,  debtor-in-possession  or trustee in bankruptcy  named in the Order, in which
case the  Certificate  Insurer will pay the Holder,  subject to the delivery of (a) the items  referred to
in clauses (i), (ii),  (iii) and (iv) above to the  Certificate  Insurer and (b) evidence  satisfactory to
the   Certificate   Insurer  that  payment  has  been  made  to  such  court  or  receiver,   conservator,
debtor-in-possession or trustee in bankruptcy named in the Order.

         The  Certificate  Insurer  shall be  subrogated to the rights of each Holder to the extent of any
payment by the Certificate Insurer under the Policy.

         The  Certificate  Insurer  hereby  agrees that if it shall be subrogated to the rights of Holders
by virtue of any  payment  under this  Policy,  no  recovery of such  payment  will occur  unless the full
amount of the Holders'  allocable  distributions  for such Distribution Date can be made. In so doing, the
Certificate  Insurer does not waive its rights to seek full payment of all  Reimbursement  Amounts owed to
it hereunder or under the Agreement.

         The  Policy  does not  cover  Prepayment  Interest  Shortfalls,  Basis  Risk  Shortfalls,  or any
shortfalls  resulting  from Net Deferred  Interest or the  application  of the Relief Act or similar state
laws, allocated to the Insured  Certificates,  nor does the Policy guarantee to the Holders of the Insured
Certificates  any  particular  rate  of  principal  payment.  In  addition,  the  Policy  does  not  cover
shortfalls,  if any,  attributable to the liability of the Trust, any REMIC or the Trustee for withholding
taxes, if any,  (including  interest and penalties in respect of any liability for withholding  taxes) nor
any risk other than  Nonpayment,  including the failure of the Trustee to make any payment  required under
the  Agreement  to the Holders of the Insured  Certificates.  The Policy will not cover any  reduction  in
the amount of Current  Interest  payable to the holders of the Insured  Certificates  on any  Distribution
Date  due to the  pass-through  rate  for the  Insured  Certificates  exceeding  the Net  Rate Cap for the
Insured Certificates on such Distribution Date.

         The terms and provisions of the Agreement  constitute  the  instrument of assignment  referred to
in the second paragraph of the face of this Policy.

         A premium  will be payable on this Policy on each  Distribution  Date as provided in Section 6.01
of the Agreement, beginning with the First Distribution Date, in an amount equal to the Premium.

         THE INSURANCE PROVIDED BY THE POLICY IS NOT COVERED BY THE  PROPERTY/CASUALTY  INSURANCE SECURITY
FUND SPECIFIED IN ARTICLE 76 OF THE NEW YORK INSURANCE LAW.

         Nothing  herein  contained  shall  be held to vary,  alter,  waive or  extend  any of the  terms,
conditions,  provisions,  agreements  or  limitations  of the above  mentioned  Policy other than as above
stated.

         To  the  extent  the  provisions  of  this  endorsement  conflict  with  the  provisions  in  the
above-mentioned Policy, the provisions of this endorsement shall govern.

         The Policy and the obligations of the Certificate  Insurer  thereunder will terminate without any
action on the part of the  Certificate  Insurer  or any other  person on the date that is one year and one
day  following  the  earlier  to occur of (i) the date on which  all  amounts  required  to be paid on the
Insured  Certificates  have been paid in full and (ii) the Final  Distribution  Date. Upon  termination of
the Policy, the Trustee shall deliver the original of the Policy to the Certificate Insurer.

         No person other than the Trustee shall be entitled to present the Notice.

         No waiver of any rights or powers of the  Certificate  Insurer,  the  Holders  or the  Trustee or
consent by any of them shall be valid unless signed by an authorized officer or agent thereof.

         This Policy is issued  under and pursuant to, and shall be  construed  in  accordance  with,  the
laws of the State of New York, without giving effect to the conflict of laws principles thereof.

         The  Certificate  Insurer's  obligations  under the Policy will be  discharged to the extent that
funds are received by the Trustee from the  Certificate  Insurer for payment to the holders of the Insured
Certificates  whether or not those funds are  properly  paid by the Trustee.  Payments of Insured  Amounts
will be made only at the time set forth in the Policy,  and no  accelerated  payments  of Insured  Amounts
will be made regardless of any  acceleration of the Insured  Certificates,  unless the  acceleration is at
the sole option of the Certificate Insurer.




         IN WITNESS WHEREOF,  Ambac Assurance  Corporation has caused this endorsement to the Policy to be
signed by its duly authorized officers.

_______________________________________                      _____________________________________
Assistant Secretary                                          First Vice President





--------------------------------------------------------------------------------





                                                EXHIBIT A
                               TO THE CERTIFICATE GUARANTY INSURANCE POLICY
                                           Policy No. AB1047BE


                                     NOTICE OF NONPAYMENT AND DEMAND
                          FOR PAYMENT OF INSURED AMOUNTS AND PREFERENCE AMOUNTS

                                                                       Date: [                         ]


Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attention:  General Counsel

         Reference is made to Certificate  Guaranty  Insurance  Policy No. AB1047BE (the "Policy")  issued
by Ambac Assurance  Corporation  ("Ambac").  Terms capitalized herein and not otherwise defined shall have
the  meanings  specified  in the Policy and the Pooling  Agreement,  dated as of  November 1, 2006,  among
Structured  Asset Mortgage  Investments II Inc., as Depositor,  EMC Mortgage  Corporation,  as Sponsor and
Servicer and Wells Fargo Bank,  National  Association,  as Trustee, as the case may be, unless the context
otherwise requires.

         The Trustee hereby certifies as follows:

                  1.       The Trustee is the Trustee under the Agreement for the Holders.

                  2.       The relevant Distribution Date is [date].

                  3.       Payment on the Insured  Certificates in respect of the Distribution Date is due
                           to be received on  _________________________  under the  Agreement in an amount
                           equal to $_________.

                  4.       [There is an  Insured  Amount of  $______________  in  respect of the Class A-2
                           Certificates,  which  amount is Due for  Payment  pursuant  to the terms of the
                           Agreement.]

                  5.       [There is a Preference  Amount of  $______________  in respect of the Class A-2
                           Certificates, which is due and payable pursuant to the terms of the Agreement.]

                  6.       The  Trustee  has  not  heretofore  made a  demand  for  the  [Insured  Amount]
                           [Preference Amount] in respect of the Distribution Date.

                  7.       The Trustee hereby  requests the payment of the [Insured Amount that is Due For
                           Payment]  [Preference  Amount] be made by Ambac  under the  Policy and  directs
                           that  payment  under the Policy be made to the  following  account by bank wire
                           transfer of federal or other  immediately  available  funds in accordance  with
                           the terms of the Policy to:  ______________________________  (Trustee's account
                           number).

                  8.       The Trustee  hereby  agrees that,  following  receipt of the  [Insured  Amount]
                           [Preference  Amount]  from Ambac,  it shall (a) hold such  amounts in trust and
                           apply  the same  directly  to the  distribution  of  payment  on the  Class A-2
                           Certificates  when due;  (b) not apply  such funds for any other  purpose;  (c)
                           deposit  such funds to the Policy  Account  and not  commingle  such funds with
                           other  funds  held by  Trustee  and (d)  maintain  an  accurate  record of such
                           payments with respect to each  certificate and the  corresponding  claim on the
                           Policy and proceeds thereof.

         ANY PERSON WHO KNOWINGLY  AND WITH INTENT TO DEFRAUD ANY INSURANCE  COMPANY OR OTHER PERSON FILES
AN  APPLICATION  FOR INSURANCE OR STATEMENT OF CLAIM  CONTAINING  ANY  MATERIALLY  FALSE  INFORMATION,  OR
CONCEALS FOR THE PURPOSE OF  MISLEADING,  INFORMATION  CONCERNING  ANY FACT  MATERIAL  THERETO,  COMMITS A
FRAUDULENT  INSURANCE  ACT,  WHICH IS A CRIME AND SHALL ALSO BE SUBJECT TO A CIVIL  PENALTY  NOT TO EXCEED
FIVE THOUSAND DOLLARS AND THE STATED VALUE OF THE CLAIM FOR EACH SUCH VIOLATION.

                                                     By:      __________________________________________
                                                              Trustee

                                                     Title:   __________________________________________
                                                              (Officer)




--------------------------------------------------------------------------------




                                                                                             EXHIBIT P

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                      (RMBS unless otherwise noted)

Definitions
Primary Servicer - transaction party having borrower contact; aggregator of pool assets
Back-up Servicer - named in the transaction (in the event a Back-up Servicer becomes the Primary
Servicer, follow Primary Servicer obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction; waterfall calculator

Note: The definitions above describe the essential function that the party performs, rather than the
party's title.  So, for example, in a particular transaction, the trustee may perform the "paying agent"
and "securities administrator" functions, while in another transaction, the securities administrator may
perform these functions.

Where there are multiple checks for criteria the attesting party will identify in their management
assertion that they are attesting only to the portion of the distribution chain they are responsible for
in the related transaction agreements.

         Key:
         X - obligation

         Where  there are  multiple  checks  for  criteria  the  attesting  party will  identify  in their
management  assertion  that they are  attesting  only to the  portion of the  distribution  chain they are
responsible for in the related transaction agreements.



---------------------- ------------------------------------------- ------------- ------------- -------------
                                                                     Primary

  Reg AB Reference                 Servicing Criteria                Servicer      Trustee      Custodian
----------------------- ------------------------------------------- ------------- ------------- -------------
                       General Servicing Considerations
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(i)          Policies and procedures are instituted to        X             X
                       monitor any performance or other triggers
                       and events of default in accordance with
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(ii)         If any material servicing activities are         X             X
                       outsourced to third parties, policies and
                       procedures are instituted to monitor the
                       third party's performance and compliance
                       with such servicing activities.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(iv)         A fidelity bond and errors and omissions         X
                       policy is in effect on the party
                       participating in the servicing function
                       throughout the reporting period in the
                       amount of coverage required by and
                       otherwise in accordance with the terms of
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Cash Collection and Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(i)          Payments on pool assets are deposited            X             X
                       into the appropriate custodial bank
                       accounts and related bank clearing
                       accounts no more than two business days
                       following receipt and identification, or
                       such other number of days specified in
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made via wire transfer on          X             X
                       behalf of an obligor or to an investor
1122(d)(2)(ii)         are made only by authorized personnel.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Advances of funds or guarantees regarding        X             X
                       collections, cash flows or distributions,
                       and any interest or other fees charged
                       for such advances, are made, reviewed and
                       approved as specified in the transaction
1122(d)(2)(iii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The related accounts for the transaction,        X             X
                       such as cash reserve accounts or accounts
                       established as a form of over
                       collateralization, are separately
                       maintained (e.g., with respect to
                       commingling of cash) as set forth in the
1122(d)(2)(iv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Each custodial account is maintained at a        X             X
                       federally insured depository institution
                       as set forth in the transaction
                       agreements. For purposes of this
                       criterion, "federally insured depository
                       institution" with respect to a foreign
                       financial institution means a foreign
                       financial institution that meets the
                       requirements of Rule 13k-1(b)(1) of the
1122(d)(2)(v)          Securities Exchange Act.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Unissued checks are safeguarded so as to         X
1122(d)(2)(vi)         prevent unauthorized access.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(vii)        Reconciliations are prepared on a monthly        X             X
                       basis for all asset-backed securities
                       related bank accounts, including
                       custodial accounts and related bank
                       clearing accounts. These reconciliations
                       are (A) mathematically accurate; (B)
                       prepared within 45 calendar days after
                       the bank statement cutoff date, or such
                       other number of days specified in the
                       transaction agreements; (C) reviewed and
                       approved by someone other than the person
                       who prepared the reconciliation; and (D)
                       contain explanations for reconciling
                       items.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Investor Remittances and Reporting
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(3)(i)          Reports to investors, including those to         X             X
                       be filed with the Commission, are
                       maintained in accordance with the
                       transaction agreements and applicable
                       Commission requirements. Specifically,
                       such reports (A) are prepared in
                       accordance with timeframes and other
                       terms set forth in the transaction
                       agreements; (B) provide information
                       calculated in accordance with the terms
                       specified in the transaction agreements;
                       (C) are filed with the Commission as
                       required by its rules and regulations;
                       and (D) agree with investors' or the
                       trustee's records as to the total unpaid
                       principal balance and number of Pool
                       Assets serviced by the Servicer.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts due to investors are allocated           X             X
                       and remitted in accordance with
                       timeframes, distribution priority and
                       other terms set forth in the transaction
1122(d)(3)(ii)         agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made to an investor are            X             X
                       posted within two business days to the
                       Servicer's investor records, or such
                       other number of days specified in the
1122(d)(3)(iii)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts remitted to investors per the            X             X
                       investor reports agree with cancelled
                       checks, or other form of payment, or
1122(d)(3)(iv)         custodial bank statements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Pool Asset Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(i)          Collateral or security on pool assets is         X                           X
                       maintained as required by the transaction
                       agreements or related pool asset
                       documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ii)         Pool assets  and related documents are           X                           X
                       safeguarded as required by the
                       transaction agreements
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iii)        Any additions, removals or substitutions         X             X
                       to the asset pool are made, reviewed and
                       approved in accordance with any
                       conditions or requirements in the
                       transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iv)         Payments on pool assets, including any           X
                       payoffs, made in accordance with the
                       related pool asset documents are posted
                       to the Servicer's obligor records
                       maintained no more than two business days
                       after receipt and identification, or such
                       other number of days specified in the
                       transaction agreements, and allocated to
                       principal, interest or other items (e.g.,
                       escrow) in accordance with the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The Servicer's records regarding the pool        X
                       assets agree with the Servicer's records
                       with respect to an obligor's unpaid
1122(d)(4)(v)          principal balance.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Changes with respect to the terms or             X
                       status of an obligor's pool assets (e.g.,
                       loan modifications or re-agings) are
                       made, reviewed and approved by authorized
                       personnel in accordance with the
                       transaction agreements and related pool
1122(d)(4)(vi)         asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Loss mitigation or recovery actions              X
                       (e.g., forbearance plans, modifications
                       and deeds in lieu of foreclosure,
                       foreclosures and repossessions, as
                       applicable) are initiated, conducted and
                       concluded in accordance with the
                       timeframes or other requirements
                       established by the transaction
1122(d)(4)(vii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(viii)       Records documenting collection efforts           X
                       are maintained during the period a pool
                       asset is delinquent in accordance with
                       the transaction agreements. Such records
                       are maintained on at least a monthly
                       basis, or such other period specified in
                       the transaction agreements, and describe
                       the entity's activities in monitoring
                       delinquent pool assets including, for
                       example, phone calls, letters and payment
                       rescheduling plans in cases where
                       delinquency is deemed temporary (e.g.,
                       illness or unemployment).
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ix)         Adjustments to interest rates or rates of        X
                       return for pool assets with variable
                       rates are computed based on the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(x)          Regarding any funds held in trust for an         X
                       obligor (such as escrow accounts): (A)
                       such funds are analyzed, in accordance
                       with the obligor's pool asset documents,
                       on at least an annual basis, or such
                       other period specified in the transaction
                       agreements; (B) interest on such funds is
                       paid, or credited, to obligors in
                       accordance with applicable pool asset
                       documents and state laws; and (C) such
                       funds are returned to the obligor within
                       30 calendar days of full repayment of the
                       related pool assets, or such other number
                       of days specified in the transaction
                       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Payments made on behalf of an obligor            X
                       (such as tax or insurance payments) are
                       made on or before the related penalty or
                       expiration dates, as indicated on the
                       appropriate bills or notices for such
                       payments, provided that such support has
                       been received by the servicer at least 30
                       calendar days prior to these dates, or
                       such other number of days specified in
1122(d)(4)(xi)         the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any late payment penalties in connection         X
                       with any payment to be made on behalf of
                       an obligor are paid from the Servicer's
                       funds and not charged to the obligor,
                       unless the late payment was due to the
1122(d)(4)(xii)        obligor's error or omission.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made on behalf of an               X
                       obligor are posted within two business
                       days to the obligor's records maintained
                       by the servicer, or such other number of
                       days specified in the transaction
1122(d)(4)(xiii)       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Delinquencies, charge-offs and                   X
                       uncollectible accounts are recognized and
                       recorded in accordance with the
1122(d)(4)(xiv)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any external enhancement or other                X             X
                       support, identified in Item 1114(a)(1)
                       through (3) or Item 1115 of Regulation
                       AB, is maintained as set forth in the
1122(d)(4)(xv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------


                                                     [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________

                                                     By:      _________________________
                                                              Name:
                                                              Title:




--------------------------------------------------------------------------------




                                                                                               EXHIBIT Q-1

                                      FORM OF BACK-UP CERTIFICATION
                             TO BE PROVIDED BY THE SERVICER TO THE DEPOSITOR

         Re:      The [    ] agreement dated as of [ ],  200[  ]  (the   "Agreement"),   among   [IDENTIFY
                  PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
"Company"),  certify  to [the  Purchaser],  [the  Depositor],  and the  [Servicer]  [Trustee],  and  their
officers, with the knowledge and intent that they will rely upon this certification, that:


     1.  I have reviewed the servicer  compliance  statement of the Company  provided in  accordance  with
         Item  1123 of  Regulation  AB (the  "Compliance  Statement"),  the  report on  assessment  of the
         Company's  compliance with the servicing criteria set forth in Item 1122(d) of Regulation AB (the
         "Servicing  Criteria"),  provided in  accordance  with Rules 13a-18 and 15d-18  under  Securities
         Exchange  Act of 1934,  as  amended  (the  "Exchange  Act") and Item 1122 of  Regulation  AB (the
         "Servicing  Assessment"),  the registered public accounting firm's attestation report provided in
         accordance  with  Rules  13a-18  and  15d-18  under  the  Exchange  Act and  Section  1122(b)  of
         Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's certificates and
         other  information  relating to the servicing of the Mortgage  Loans by the Company during 200[ ]
         that were  delivered  by the  Company to the  [Depositor]  [Servicer]  [Trustee]  pursuant to the
         Agreement (collectively, the "Company Servicing Information");

     2.  Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain
         any untrue  statement of a material fact or omit to state a material  fact  necessary to make the
         statements  made, in the light of the  circumstances  under which such  statements were made, not
         misleading with respect to the period of time covered by the Company Servicing Information;

     3.  Based on my knowledge,  all of the Company Servicing  Information  required to be provided by the
         Company under the Agreement has been provided to the [Depositor] [Servicer] [Trustee];

     4.  I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the
         Agreement,  and based on my knowledge  and the  compliance  review  conducted  in  preparing  the
         Compliance  Statement  and  except  as  disclosed  in the  Compliance  Statement,  the  Servicing
         Assessment  or the  Attestation  Report,  the Company has  fulfilled  its  obligations  under the
         Agreement in all material respects; and

     5.  The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,
         and the Servicing  Assessment and  Attestation  Report required to be provided by the Company and
         by any  Subservicer  and  Subcontractor  pursuant  to the  Agreement,  have been  provided to the
         [Depositor]  [Servicer].  Any material instances of noncompliance  described in such reports have
         been disclosed to the [Depositor]  [Servicer].  Any material  instance of noncompliance  with the
         Servicing Criteria has been disclosed in such reports.


                                                             Date:    ______________________________


                                                             By:      ______________________________
                                                                      Name:
                                                                      Title:




--------------------------------------------------------------------------------




                                                                                               EXHIBIT Q-2


                                      FORM OF BACK-UP CERTIFICATION
                              TO BE PROVIDED BY THE TRUSTEE TO THE DEPOSITOR

         Re:      ________________________________   Trust   200_-____(the   "Trust"),   Mortgage
         Pass-Through  Certificates,  Series  200_-____,  issued  pursuant  to  the  Pooling  and
         Servicing  Agreement,  dated as of ________,  200_, among  ____________________________,
         as   Depositor,   Wells   Fargo   Bank,   National   Association,   as   [Trustee]   and
         ________________________________.

         The [Trustee]  hereby  certifies to the Depositor,  and its officers,  directors and  affiliates,
and with the knowledge and intent that they will rely upon this certification, that:

                  1.       I have  reviewed the annual report on Form 10-K for the fiscal year [____] (the
"Annual  Report"),  and all reports on Form 10-D required to be filed in respect of period  covered by the
Annual Report (collectively with the Annual Report, the "Reports"), of the Trust;

                  2.       To my knowledge,  (a) the Reports,  taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
light of the  circumstances  under which such  statements  were made, not  misleading  with respect to the
period  covered by the Annual  Report,  and (b) the  [Trustee's]  assessment  of  compliance  and  related
attestation  report  referred  to below,  taken as a whole,  do not  contain  any  untrue  statement  of a
material  fact or omit to state a material  fact  necessary to make the  statements  made, in light of the
circumstances  under which such  statements  were made, not misleading  with respect to the period covered
by such assessment of compliance and attestation report;

                  3.       To my knowledge,  the distribution  information  required to be provided by the
[Trustee]  under the Pooling  and  Servicing  Agreement  for  inclusion  in the Reports is included in the
Reports;

                  4.       I am  responsible  for  reviewing  the  activities  performed by the  [Trustee]
under the Pooling and Servicing  Agreement,  and based on my knowledge and the compliance review conducted
in preparing the compliance  statement of the [Trustee]  required by the Pooling and Servicing  Agreement,
and except as disclosed in the Reports,  the [Trustee] has  fulfilled  its  obligations  under the Pooling
and Servicing Agreement in all material respects; and

                  5.       The report on assessment of compliance  with servicing  criteria  applicable to
the  [Trustee]  for  asset-backed  securities  of the  [Trustee]  and each  Subcontractor  utilized by the
[Trustee] and related  attestation report on assessment of compliance with servicing  criteria  applicable
to it required  to be included in the Annual  Report in  accordance  with Item 1122 of  Regulation  AB and
Exchange Act Rules 13a-18 and 15d-18 has been  included as an exhibit to the Annual  Report.  Any material
instances of non-compliance are described in such report and have been disclosed in the Annual Report.

         In giving the certifications  above, the [Trustee] has reasonably relied on information  provided
to it by the  following  unaffiliated  parties:  [names  of  servicer(s),  master  servicer,  subservicer,
depositor, trustee, custodian(s)].


Date:________________________________________________


_____________________________________________________
[Signature]
[Title]





--------------------------------------------------------------------------------





                                                                                                 EXHIBIT R

                                    FORM 10-D, FORM 8-K AND FORM 10-K
                                         REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily
responsible for reporting the information to the party identified as responsible for preparing the
Securities Exchange Act Reports pursuant to Section 3.18(a)(iv).

Under Item 1 of Form 10-D: a) items marked "Monthly Statements to Certificateholders" are required to be
included in the periodic Distribution Date statement under Section 6.04 of the Pooling and Servicing
Agreement, provided by the Trustee based on information received from the Servicer; and b) items marked
"Form 10-D report" are required to be in the Form 10-D report but not the Monthly Statements to
Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is
to be included in the Form 10-D report and sent to the Trustee and the Depositor.

X = such party is the source of information.

All information will be sent to the Depositor and the Trustee.

----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
   Form       Item         Description          Servicer             Trustee            Custodian         Depositor             Sponsor
----------- ----------------------------------------------------------------------------------------------------------------------------------
10-D        Must be filed within 15 days of the distribution date for the asset-backed securities.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1         Distribution and
                      Pool Performance
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1121(a) -
                      Distribution and
                      Pool Performance
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (1) Any applicable                     X
                      record dates,
                      accrual dates,                         (Monthly Statements to
                      determination dates                    Certificateholders)
                      for calculating
                      distributions and
                      actual distribution
                      dates for the
                      distribution period.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (2) Cash flows                         X
                      received and the
                      sources thereof for                    (Monthly Statements to
                      distributions, fees                    Certificateholders)
                      and expenses.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (3) Calculated                         X
                      amounts and
                      distribution of the                    (Monthly Statements to
                      flow of funds for                      Certificateholders)
                      the period itemized
                      by type and priority
                      of payment,
                      including:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (i) Fees or                   X
                      expenses accrued and
                      paid, with an                          (Monthly Statements to
                      identification of                      Certificateholders)
                      the general purpose
                      of such fees and the
                      party receiving such
                      fees or expenses.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (ii)                          X
                      Payments accrued or
                      paid with respect to                   (Monthly Statements to
                      enhancement or other                   Certificateholders)
                      support identified
                      in Item 1114 of
                      Regulation AB (such
                      as insurance
                      premiums or other
                      enhancement
                      maintenance fees),
                      with an
                      identification of
                      the general purpose
                      of such payments and
                      the party receiving
                      such payments.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (iii)                         X
                      Principal, interest
                      and other                              (Monthly Statements to
                      distributions                          Certificateholders)
                      accrued and paid on
                      the asset-backed
                      securities by type
                      and by class or
                      series and any
                      principal or
                      interest shortfalls
                      or carryovers.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (iv) The                      X
                      amount of excess
                      cash flow or excess                    (Monthly Statements to
                      spread and the                         Certificateholders)
                      disposition of
                      excess cash flow.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (4) Beginning and                      X
                      ending principal
                      balances of the                        (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (5) Interest rates                     X
                      applicable to the
                      pool assets and the                    (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities, as
                      applicable. Consider
                      providing interest
                      rate information for
                      pool assets in
                      appropriate
                      distributional
                      groups or
                      incremental ranges.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (6) Beginning and                      X
                      ending balances of
                      transaction                            (Monthly Statements to
                      accounts, such as                      Certificateholders)
                      reserve accounts,
                      and material account
                      activity during the
                      period.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (7) Any amounts                        X
                      drawn on any credit
                      enhancement or other                   (Monthly Statements to
                      support identified                     Certificateholders)
                      in Item 1114 of
                      Regulation AB, as
                      applicable, and the
                      amount of coverage
                      remaining under any
                      such enhancement, if
                      known and applicable.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (8) Number and                         X                                       Updated pool
                      amount of pool                                                                 composition
                      assets at the                          (Monthly Statements to                  information fields
                      beginning and ending                   Certificateholders)                     to be as specified
                      of each period, and                                                            by Depositor from
                      updated pool                                                                   time to time
                      composition
                      information, such as
                      weighted average
                      coupon, weighted
                      average remaining
                      term, pool factors
                      and prepayment
                      amounts.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (9) Delinquency and    X               X
                      loss information for
                      the period.                            (Monthly Statements to
                                                             Certificateholders)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      In addition,           X
                      describe any
                      material changes to
                      the information
                      specified in Item
                      1100(b)(5) of
                      Regulation AB
                      regarding the pool
                      assets. (methodology)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (10) Information on    X               X
                      the amount, terms
                      and general purpose                    (Monthly Statements to
                      of any advances made                   Certificateholders)
                      or reimbursed during
                      the period,
                      including the
                      general use of funds
                      advanced and the
                      general source of
                      funds for
                      reimbursements.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (11) Any material      X               X
                      modifications,
                      extensions or                          (Monthly Statements to
                      waivers to pool                        Certificateholders)
                      asset terms, fees,
                      penalties or
                      payments during the
                      distribution period
                      or that have
                      cumulatively become
                      material over time.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (12) Material          X               X*                                      X
                      breaches of pool
                      asset                                  (if agreed upon by the
                      representations or                     parties)
                      warranties or
                      transaction
                      covenants.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (13) Information on                    X
                      ratio, coverage or
                      other tests used for                   (Monthly Statements to
                      determining any                        Certificateholders)
                      early amortization,
                      liquidation or other
                      performance trigger
                      and whether the
                      trigger was met.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (14) Information                                                               X
                      regarding any new
                      issuance of
                      asset-backed
                      securities backed by
                      the same asset pool,
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            [information     X               X                                       X
                            regarding] any
                            pool asset
                            changes (other
                            than in
                            connection
                            with a pool
                            asset
                            converting
                            into cash in
                            accordance
                            with its
                            terms), such
                            as additions
                            or removals in
                            connection
                            with a
                            prefunding or
                            revolving
                            period and
                            pool asset
                            substitutions
                            and
                            repurchases
                            (and purchase
                            rates, if
                            applicable),
                            and cash flows
                            available for
                            future
                            purchases,
                            such as the
                            balances of
                            any prefunding
                            or revolving
                            accounts, if
                            applicable.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Disclose any                                                             X                     X
                            material
                            changes in the
                            solicitation,
                            credit-granting,
                            underwriting,
                            origination,
                            acquisition or
                            pool selection
                            criteria or
                            procedures, as
                            applicable,
                            used to
                            originate,
                            acquire or
                            select the new
                            pool assets.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1121(b) -                                                                 X
                      Pre-Funding or
                      Revolving Period
                      Information

                      Updated pool
                      information as
                      required under Item
                      1121(b).
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            2         Legal Proceedings
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee


----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Issuing entity                                                                 X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sales of Securities
                      and Use of Proceeds
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            3         Information from                                                               X
                      Item 2(a) of Part II
                      of Form 10-Q:

                      With respect to any
                      sale of securities
                      by the sponsor,
                      depositor or issuing
                      entity, that are
                      backed by the same
                      asset pool or are
                      otherwise issued by
                      the issuing entity,
                      whether or not
                      registered, provide
                      the sales and use of
                      proceeds information
                      in Item 701 of
                      Regulation S-K.
                      Pricing information
                      can be omitted if
                      securities were not
                      registered.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Defaults Upon Senior
                      Securities
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            4         Information from                       X
                      Item 3 of Part II of
                      Form 10-Q:

                      Report the
                      occurrence of any
                      Event of Default
                      (after expiration of
                      any grace period and
                      provision of any
                      required notice)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Submission of
                      Matters to a Vote of
                      Security Holders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5         Information from                       X
                      Item 4 of Part II of
                      Form 10-Q
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant Obligors
                      of Pool Assets
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6         Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Item.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant
                      Enhancement Provider
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            7         Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                                                              X
                            applicable
                            disclosure
                            threshold
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Obtaining                                                                X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                                                              X
                            current
                            maximum
                            probable
                            exposure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                      X
                            current
                            significance
                            percentage
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Notify                           X
                            derivative
                            counter-party
                            of
                            significance
                            percentage and
                            requesting
                            required
                            financial
                            information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Obtain                                                                   X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Items.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            8         Other Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      period covered by
                      the Form 10-D but
                      not reported
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9         Exhibits
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Distribution report                    X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Exhibits required by                                                           X
                      Item 601 of
                      Regulation S-K, such
                      as material
                      agreements
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
8-K
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.01      Entry into a
                      Material Definitive
                      Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is          X               X                                       X                     X
                      required regarding
                      entry into or
                      amendment of any
                      definitive agreement
                      that is material to
                      the securitization,
                      even if depositor is
                      not a party.

                      Examples: servicing
                      agreement, custodial
                      agreement.

                      Note: disclosure not
                      required as to
                      definitive
                      agreements that are
                      fully disclosed in
                      the prospectus
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.02      Termination of a       X               X                                       X                     X
                      Material Definitive
                      Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is
                      required regarding
                      termination of  any
                      definitive agreement
                      that is material to
                      the securitization
                      (other than
                      expiration in
                      accordance with its
                      terms), even if
                      depositor is not a
                      party.


                      Examples: servicing
                      agreement, custodial
                      agreement.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.03      Bankruptcy or
                      Receivership
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is          X               X                        X              X                     X
                      required regarding
                      the bankruptcy or
                      receivership, if
                      known to the Master
                      Servicer, with
                      respect to any of
                      the following:

                      Sponsor (Seller),
                      Depositor, Master
                      Servicer, affiliated
                      Servicer, other
                      Servicer servicing
                      20% or more of pool
                      assets at time of
                      report, other
                      material servicers,
                      Certificate
                      Administrator,
                      Trustee, significant
                      obligor, credit
                      enhancer (10% or
                      more), derivatives
                      counterparty,
                      Custodian
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            2.04      Triggering Events
                      that Accelerate or
                      Increase a Direct
                      Financial Obligation
                      or an Obligation
                      under an Off-Balance
                      Sheet Arrangement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Includes an early      X               X
                      amortization,
                      performance trigger
                      or other event,
                      including event of
                      default, that would
                      materially alter the
                      payment
                      priority/distribution
                      of cash
                      flows/amortization
                      schedule.

                      Disclosure will be
                      made of events other
                      than waterfall
                      triggers which are
                      disclosed in the
                      Monthly Statements
                      to Certificateholders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            3.03      Material
                      Modification to
                      Rights of Security
                      Holders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is                          X                                       X
                      required of any
                      material
                      modification to
                      documents defining
                      the rights of
                      Certificateholders,
                      including the
                      Pooling and
                      Servicing Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5.03      Amendments to
                      Articles of
                      Incorporation or
                      Bylaws; Change in
                      Fiscal Year
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is                                                                  X
                      required of any
                      amendment "to the
                      governing documents
                      of the issuing
                      entity"
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5.06      Change in Shell
                      Company Status
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      [Not applicable to                                                             X
                      ABS issuers]
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.01      ABS Informational
                      and Computational
                      Material
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      [Not included in                                                               X
                      reports to be filed
                      under Section 3.18]
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.02      Change of Servicer
                      or Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Requires disclosure
                      of any removal,
                      replacement,
                      substitution or
                      addition of any
                      master servicer,
                      affiliated servicer,
                      other servicer
                      servicing 10% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers,
                      certificate
                      administrator or
                      trustee.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure      X
                      about any new
                      servicer is also
                      required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure                      X
                      about any new
                      trustee is also
                      required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.03      Change in Credit
                      Enhancement or Other
                      External Support
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Covers termination                     X                                       X
                      of any enhancement
                      in manner other than
                      by its terms, the
                      addition of an
                      enhancement, or a
                      material change in
                      the enhancement
                      provided.  Applies
                      to external credit
                      enhancements as well
                      as derivatives.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure                      X                                       X
                      about any new
                      enhancement provider
                      is also required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.04      Failure to Make a                      X
                      Required Distribution
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.05      Securities Act
                      Updating Disclosure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      If any material pool                                                           X
                      characteristic
                      differs by 5% or
                      more at the time of
                      issuance of the
                      securities from the
                      description in the
                      final prospectus,
                      provide updated Reg
                      AB disclosure about
                      the actual asset
                      pool.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      If there are any new                                                           X
                      servicers or
                      originators required
                      to be disclosed
                      under Regulation AB
                      as a result of the
                      foregoing, provide
                      the information
                      called for in Items
                      1108 and 1110
                      respectively.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            7.01      Regulation FD          X               X                        X              X
                      Disclosure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            8.01      Other Events
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Any event, with                                                                X
                      respect to which
                      information is not
                      otherwise called for
                      in Form 8-K, that
                      the registrant deems
                      of importance to
                      security holders.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9.01      Financial Statements
                      and Exhibits
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
10-K
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9B        Other Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      fourth quarter
                      covered by the Form
                      10-K but not reported
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            15        Exhibits and
                      Financial Statement
                      Schedules
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                                                               X
                           applicable
                           disclosure
                           threshold
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                                                               X
                           current maximum
                           probable
                           exposure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                       X
                           current
                           significance
                           percentage
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Notifying                         X
                           derivative
                           counterparty of
                           significance
                           percentage and
                           requesting
                           required
                           financial
                           information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Issuing entity                                                                 X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1119 -
                      Affiliations and
                      relationships
                      between the
                      following entities,
                      or their respective
                      affiliates, that are
                      material to
                      Certificateholders:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Credit                                                                         X
                      Enhancer/Support
                      Provider
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant Obligor                                                            X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1122 -            X               X                        X
                      Assessment of
                      Compliance with
                      Servicing Criteria
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1123 - Servicer   X
                      Compliance Statement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------




--------------------------------------------------------------------------------




                                                                                                 EXHIBIT S

                                    ADDITIONAL DISCLOSURE INFORMATION


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272-2000
E-mail: regabnotifications@bear.com

Wells Fargo Bank, National Association as Trustee
P.O.  Box 98
Columbia, Maryland 21045
Fax: (410) 715-2380
E-mail: cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - BSRM 2006-AR4 - SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure** Required

Ladies and Gentlemen:

         In  accordance  with  Section  3.18(a)(v)  of the Pooling and  Servicing  Agreement,  dated as of
November 1, 2006,  among  Structured  Asset  Mortgage  Investments  II Inc.,  as  depositor,  EMC Mortgage
Corporation,  as seller  and  servicer  and Wells  Fargo  Bank,  National  Association,  as  trustee.  The
Undersigned  hereby notifies you that certain events have come to our attention that  [will][may]  need to
be disclosed on Form [   ].

Description of Additional Form [   ] Disclosure:



List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ];
email address:  [   ].

                                                              [NAME OF PARTY]

                                                              as [role]

                                                              By:      ____________________________
                                                                       Name:
                                                                       Title:




--------------------------------------------------------------------------------




                                                                                                 EXHIBIT T


                                          FORM OF SERVICER CERTIFICATION

Re:      The [    ] agreement dated as of [ ], 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

I,  ____________________________,  the  _______________________  of [NAME  OF  COMPANY]  (the  "Company"),
certify to [the Purchaser],  [the Depositor],  and the [Trustee],  and their officers,  with the knowledge
and intent that they will rely upon this certification, that:

I have reviewed the servicer  compliance  statement of the Company  provided in accordance  with Item 1123
of Regulation AB (the "Compliance  Statement"),  the report on assessment of the Company's compliance with
the servicing  criteria set forth in Item 1122(d) of Regulation AB (the  "Servicing  Criteria"),  provided
in  accordance  with Rules  13a-18 and 15d-18  under  Securities  Exchange  Act of 1934,  as amended  (the
"Exchange  Act") and Item 1122 of  Regulation  AB (the  "Servicing  Assessment"),  the  registered  public
accounting  firm's  attestation  report  provided in  accordance  with Rules  13a-18 and 15d-18  under the
Exchange Act and Section 1122(b) of Regulation AB (the "Attestation  Report"),  and all servicing reports,
officer's  certificates  and other  information  relating to the  servicing of the  Mortgage  Loans by the
Company  during 200[ ] that were  delivered by the Company to the  [Depositor]  [Trustee]  pursuant to the
Agreement (collectively, the "Company Servicing Information");

Based on my knowledge,  the Company Servicing  Information,  taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
the light of the  circumstances  under which such statements were made, not misleading with respect to the
period of time covered by the Company Servicing Information;

Based on my knowledge,  all of the Company  Servicing  Information  required to be provided by the Company
under the Agreement has been provided to the [Depositor] [Trustee];

I am responsible  for reviewing the  activities  performed by the Company as servicer under the Agreement,
and based on my knowledge and the compliance  review  conducted in preparing the Compliance  Statement and
except as disclosed in the Compliance  Statement,  the Servicing Assessment or the Attestation Report, the
Company has fulfilled its obligations under the Agreement in all material respects; and

The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,  and the
Servicing  Assessment  and  Attestation  Report  required  to be  provided  by  the  Company  and  by  any
Subservicer  and  Subcontractor  pursuant to the  Agreement,  have been provided to the  [Depositor].  Any
material  instances of  noncompliance  described in such reports have been  disclosed to the  [Depositor].
Any material instance of noncompliance with the Servicing Criteria has been disclosed in such reports.




--------------------------------------------------------------------------------




